

116 S4049 ES: National Defense Authorization Act for Fiscal Year 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 4049IN THE SENATE OF THE UNITED STATESAN ACTTo authorize appropriations for fiscal year 2021 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes.1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2021.2.Organization of Act into divisions; table of contents(a)DivisionsThis Act is organized into six divisions as follows:(1)Division A—Department of Defense Authorizations.(2)Division B—Military Construction Authorizations.(3)Division C—Department of Energy National Security Authorizations and Other Authorizations.(4)Division D—Funding Tables. (5)Division E—Additional Provisions.(6)Division F—Intelligence Authorization Act for Fiscal Year 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Organization of Act into divisions; table of contents.Sec. 3. Congressional defense committees.Sec. 4. Budgetary effects of this Act.DIVISION A—Department of Defense AuthorizationsTITLE I—ProcurementSubtitle A—Authorization of appropriationsSec. 101. Authorization of appropriations.Subtitle B—Army programsSec. 111. Integrated air and missile defense assessment.Sec. 112. Report and limitation on Integrated Visual Augmentation System acquisition.Sec. 113. Modifications to requirement for an interim cruise missile defense capability.Subtitle C—Navy programsSec. 121. Contract authority for Columbia-class submarine program.Sec. 122. Limitation on Navy medium and large unmanned surface vessels.Sec. 123. Extension of prohibition on availability of funds for Navy waterborne security barriers.Sec. 124. Procurement authorities for certain amphibious shipbuilding programs.Sec. 125. Fighter force structure acquisition strategy.Sec. 126. Treatment of systems added by Congress in future President’s budget requests.Sec. 127. Report on carrier wing composition.Sec. 128. Report on strategy to use ALQ–249 Next Generation Jammer to ensure full spectrum electromagnetic superiority.Subtitle D—Air Force programsSec. 141. Economic order quantity contracting authority for F–35 joint strike fighter program.Sec. 142. Minimum aircraft levels for major mission areas.Sec. 143. Minimum operational squadron level.Sec. 144. Minimum Air Force bomber aircraft level.Sec. 145. F–35 gun system.Sec. 146. Prohibition on funding for Close Air Support Integration Group.Sec. 147. Limitation on divestment of KC–10 and KC–135 aircraft.Sec. 148. Limitation on retirement of U–2 and RQ–4 aircraft.Sec. 149. Limitation on divestment of F–15C aircraft in the European theater.Sec. 150. Air base defense development and acquisition strategy.Sec. 151. Required solution for KC–46 aircraft remote visual system limitations.Sec. 152. Analysis of requirements and Advanced Battle Management System capabilities.Sec. 153. Studies on measures to assess cost-per-effect for key mission areas.Sec. 154. Plan for operational test and utility evaluation of systems for Low-Cost Attributable Aircraft Technology program.Sec. 155. Prohibition on retirement or divestment of A–10 aircraft.Subtitle E—Defense-wide, joint, and multiservice mattersSec. 171. Budgeting for life-cycle cost of aircraft for the Navy, Army, and Air Force: annual plan and certification.Sec. 172. Authority to use F–35 aircraft withheld from delivery to Government of Turkey.Sec. 173. Transfer from Commander of United States Strategic Command to Chairman of the Joint Chiefs of Staff of responsibilities and functions relating to electromagnetic spectrum operations.Sec. 174. Cryptographic modernization schedules.Sec. 175. Prohibition on purchase of armed overwatch aircraft.Sec. 176. Special operations armed overwatch.Sec. 177. Autonomic Logistics Information System redesign strategy.Sec. 178. Contract aviation services in a country or in airspace in which a Special Federal Aviation Regulation applies.Sec. 179. F–35 aircraft munitions.Sec. 180. Airborne intelligence, surveillance, and reconnaissance acquisition roadmap for United States Special Operations Command.Sec. 181. Requirement to accelerate the fielding and development of counter unmanned aerial systems across the joint force.Sec. 182. Joint All Domain Command and Control requirements.TITLE II—Research, development, test, and evaluationSubtitle A—Authorization of appropriationsSec. 201. Authorization of appropriations.Subtitle B—Program requirements, restrictions, and limitationsSec. 211. Designation and activities of senior officials for critical technology areas supportive of the National Defense Strategy.Sec. 212. Governance of fifth-generation wireless networking in the Department of Defense.Sec. 213. Application of artificial intelligence to the defense reform pillar of the National Defense Strategy.Sec. 214. Extension of authorities to enhance innovation at Department of Defense laboratories.Sec. 215. Updates to Defense Quantum Information Science and Technology Research and Development program.Sec. 216. Program of part-time and term employment at Department of Defense science and technology reinvention laboratories of faculty and students from institutions of higher education.Sec. 217. Improvements to Technology and National Security Fellowship of Department of Defense.Sec. 218. Department of Defense research, development, and deployment of technology to support water sustainment.Sec. 219. Development and testing of hypersonic capabilities.Sec. 220. Disclosure requirements for recipients of Department of Defense research and development grants.Subtitle C—Plans, reports, and other mattersSec. 231. Assessment on United States national security emerging biotechnology efforts and capabilities and comparison with adversaries.Sec. 232. Independent comparative analysis of efforts by China and the United States to recruit and retain researchers in national security-related fields.Sec. 233. Department of Defense demonstration of virtualized radio access network and massive multiple input multiple output radio arrays for fifth generation wireless networking.Sec. 234. Independent technical review of Federal Communications Commission Order 20–48.Sec. 235. Report on micro nuclear reactor programs.Sec. 236. Modification to Test Resource Management Center strategic plan reporting cycle and contents.Sec. 237. Limitation on contract awards for certain unmanned vessels.Sec. 238. Documentation relating to the Advanced Battle Management System.Sec. 239. Armed Services Vocational Aptitude Battery Test special purpose adjunct to address computational thinking.Sec. 240. Report on use of testing facilities to research and develop hypersonic technology.Sec. 241. Study and plan on the use of additive manufacturing and three-dimensional bioprinting in support of the warfighter.Sec. 242. Element in annual reports on cyber science and technology activities on work with academic consortia on high priority cybersecurity research activities in Department of Defense capabilities.TITLE III—Operation and maintenanceSubtitle A—Authorization of appropriationsSec. 301. Authorization of appropriations.Subtitle B—Energy and environmentSec. 311. Modifications and technical corrections to ensure restoration of contamination by perfluorooctane sulfonate and perfluorooctanoic acid.Sec. 312. Readiness and Environmental Protection Integration Program technical edits and clarification.Sec. 313. Survey and market research of technologies for phase out by Department of Defense of use of fluorinated aqueous film-forming foam.Sec. 314. Modification of authority to carry out military installation resilience projects.Sec. 315. Native American Indian lands environmental mitigation program.Sec. 316. Energy resilience and energy security measures on military installations.Sec. 317. Modification to availability of energy cost savings for Department of Defense.Sec. 318. Long-duration demonstration initiative and joint program.Sec. 319. Pilot program on alternative fuel vehicle purchasing.Sec. 320. Extension of real-time sound monitoring at Navy installations where tactical fighter aircraft operate.Sec. 321. Study on impacts of transboundary flows, spills, or discharges of pollution or debris from the Tijuana River on personnel, activities, and installations of Department of Defense.Sec. 322. Increase in funding for study by Centers for Disease Control and Prevention relating to perfluoroalkyl and polyfluoroalkyl substance contamination in drinking water.Subtitle C—Logistics and sustainmentSec. 331. Repeal of statutory requirement for notification to Director of Defense Logistics Agency three years prior to implementing changes to any uniform or uniform component.Sec. 332. Clarification of limitation on length of overseas forward deployment of currently deployed naval vessels.Subtitle D—ReportsSec. 351. Report on impact of permafrost thaw on infrastructure, facilities, and operations of the Department of Defense.Sec. 352. Plans and reports on emergency response training for military installations.Sec. 353. Report on implementation by Department of Defense of requirements relating to renewable fuel pumps.Sec. 354. Report on effects of extreme weather on Department of Defense.Subtitle E—Other mattersSec. 371. Prohibition on divestiture of manned intelligence, surveillance, and reconnaissance aircraft operated by United States Special Operations Command.Sec. 372. Information on overseas construction projects in support of contingency operations using funds for operation and maintenance.Sec. 373. Provision of protection to the National Museum of the Marine Corps, the National Museum of the United States Army, the National Museum of the United States Navy, and the National Museum of the United States Air Force.Sec. 374. Inapplicability of congressional notification and dollar limitation requirements for advance billings for certain background investigations.Sec. 375. Repeal of sunset for minimum annual purchase amount for carriers participating in the Civil Reserve Air Fleet.Sec. 376. Improvement of the Operational Energy Capability Improvement Fund of the Department of Defense.Sec. 377. Commission on the naming of items of the Department of Defense that commemorate the Confederate States of America or any person who served voluntarily with the Confederate States of America.Sec. 378. Modifications to review of proposed actions by Military Aviation and Installation Assurance Clearinghouse.Sec. 379. Adjustment in availability of appropriations for unusual cost overruns and for changes in scope of work.Sec. 380. Requirement that Secretary of Defense implement security and emergency response recommendations relating to active shooter or terrorist attacks on installations of Department of Defense.Sec. 381. Clarification of food ingredient requirements for food or beverages provided by the Department of Defense.TITLE IV—Military Personnel AuthorizationsSubtitle A—Active ForcesSec. 401. End strengths for active forces.Sec. 402. End strength level matters.Subtitle B—Reserve ForcesSec. 411. End strengths for Selected Reserve.Sec. 412. End strengths for Reserves on active duty in support of the reserves.Sec. 413. End strengths for military technicians (dual status).Sec. 414. Maximum number of reserve personnel authorized to be on active duty for operational support.Sec. 415. Separate authorization by Congress of minimum end strengths for non-temporary military technicians (dual status) and maximum end strengths for temporary military technicians (dual status).Subtitle C—Authorization of AppropriationsSec. 421. Military personnel.TITLE V—Military Personnel PolicySubtitle A—Officer Personnel PolicySec. 501. Repeal of codified specification of authorized strengths of certain commissioned officers on active duty.Sec. 502. Temporary expansion of availability of enhanced constructive service credit in a particular career field upon original appointment as a commissioned officer.Sec. 503. Requirement for promotion selection board recommendation of higher placement on promotion list of officers of particular merit.Sec. 504. Special selection review boards for review of promotion of officers subject to adverse information identified after recommendation for promotion and related matters.Sec. 505. Number of opportunities for consideration for promotion under alternative promotion authority.Sec. 506. Mandatory retirement for age.Sec. 507. Clarifying and improving restatement of rules on the retired grade of commissioned officers.Sec. 508. Repeal of authority for original appointment of regular Navy officers designated for engineering duty, aeronautical engineering duty, and special duty.Subtitle B—Reserve Component ManagementSec. 511. Exclusion of certain reserve general and flag officers on active duty from limitations on authorized strengths.Subtitle C—General Service AuthoritiesSec. 516. Increased access to potential recruits.Sec. 517. Temporary authority to order retired members to active duty in high-demand, low-density assignments during war or national emergency.Sec. 518. Certificate of Release or Discharge from Active Duty (DD Form 214) matters.Sec. 519. Evaluation of barriers to minority participation in certain units of the Armed Forces.Sec. 520. Reports on diversity and inclusion in the Armed Forces.Subtitle D—Military Justice and Related MattersPART I—Investigation, Prosecution, and Defense of Sexual Assault and Related MattersSec. 521. Modification of time required for expedited decisions in connection with applications for change of station or unit transfer of members who are victims of sexual assault or related offenses.Sec. 522. Defense Advisory Committee for the Prevention of Sexual Misconduct.Sec. 523. Report on ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to perform duties.Sec. 524. Briefing on Special Victims’ Counsel program.Sec. 525. Accountability of leadership of the Department of Defense for discharging the sexual harassment policies and programs of the Department.Sec. 526. Safe-to-report policy applicable across the Armed Forces.Sec. 527. Additional bases for provision of advice by the Defense Advisory Committee for the Prevention of Sexual Misconduct.Sec. 528. Additional matters for reports of the Defense Advisory Committee for the Prevention of Sexual Misconduct.Sec. 529. Policy on separation of victim and accused at military service academies and degree-granting military educational institutions.Sec. 530. Briefing on placement of members of the Armed Forces in academic status who are victims of sexual assault onto Non-Rated Periods.PART II—Other Military Justice MattersSec. 531. Right to notice of victims of offenses under the Uniform Code of Military Justice regarding certain post-trial motions, filings, and hearings.Sec. 532. Consideration of the evidence by Courts of Criminal Appeals.Sec. 533. Preservation of records of the military justice system.Sec. 534. Comptroller General of the United States report on implementation by the Armed Forces of recent GAO recommendations and statutory requirements on assessment of racial, ethnic, and gender disparities in the military justice system.Sec. 535. Briefing on mental health support for vicarious trauma for certain personnel in the military justice system.Sec. 536. Guardian ad litem program for minor dependents of members of the Armed Forces.Subtitle E—Member Education, Training, Transition, and ResilienceSec. 541. Training on religious accommodation for members of the Armed Forces.Sec. 542. Additional elements with 2021 certifications on the Ready, Relevant Learning initiative of the Navy.Sec. 543. Report on standardization and potential merger of law enforcement training for military and civilian personnel across the Department of Defense.Sec. 544. Quarterly reports on implementation of recommendations of the Comprehensive Review of Special Operations Forces Culture and Ethics.Sec. 545. Information on nominations and applications for military service academies.Sec. 546. Pilot programs in connection with Senior Reserve Officers' Training Corps units at Historically Black Colleges and Universities and minority institutions.Sec. 547. Expansion of Junior Reserve Officers’ Training Corps Program.Sec. 548. Department of Defense STARBASE Program.Subtitle F—Decorations and AwardsSec. 551. Award or presentation of decorations favorably recommended following determination on merits of proposals for decorations not previously submitted in a timely fashion.Sec. 552. Honorary promotion matters.Subtitle G—Defense Dependents' Education and Military Family Readiness MattersPART I—Defense Dependents' Education MattersSec. 561. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees.Sec. 562. Impact aid for children with severe disabilities.Sec. 563. Staffing of Department of Defense Education Activity schools to maintain maximum student-to-teacher ratios.Sec. 564. Matters in connection with free appropriate public education for dependents of members of the Armed Forces with special needs.Sec. 565. Pilot program on expanded eligibility for Department of Defense Education Activity Virtual High School program.Sec. 566. Pilot program on expansion of eligibility for enrollment at domestic dependent elementary and secondary schools.Sec. 567. Comptroller General of the United States report on the structural condition of Department of Defense Education Activity schools.PART II—Military Family Readiness MattersSec. 571. Responsibility for allocation of certain funds for military child development programs.Sec. 572. Improvements to Exceptional Family Member Program.Sec. 573. Procedures of the Office of Special Needs for the development of individualized services plans for military families with special needs.Sec. 574. Restatement and clarification of authority to reimburse members for spouse relicensing costs pursuant to a permanent change of station.Sec. 575. Improvements to Department of Defense tracking of and response to incidents of child abuse involving military dependents on military installations.Sec. 576. Military child care and child development center matters.Sec. 577. Expansion of financial assistance under My Career Advancement Account program.Subtitle H—Other MattersSec. 586. Removal of personally identifying and other information of certain persons from investigative reports, the Department of Defense Central Index of Investigations, and other records and databases.Sec. 587. National emergency exception for timing requirements with respect to certain surveys of members of the Armed Forces.Sec. 588. Sunset and transfer of functions of the Physical Disability Board of Review.Sec. 589. Extension of reporting deadline for the annual report on the assessment of the effectiveness of activities of the federal voting assistance program.Sec. 590. Pilot programs on remote provision by National Guard to State governments and National Guards of other States of cybersecurity technical assistance in training, preparation, and response to cyber incidents.Sec. 591. Plan on performance of funeral honors details by members of other Armed Forces when members of the Armed Force of the deceased are unavailable.Sec. 592. Limitation on implementation of Army Combat Fitness Test.Sec. 593. Report on impact of children of certain Filipino World War II veterans on national security, foreign policy, and economic and humanitarian interests of the United States.TITLE VI—Compensation and Other Personnel BenefitsSubtitle A—Pay and AllowancesSec. 601. Reorganization of certain allowances other than travel and transportation allowances.Sec. 602. Hazardous duty pay for members of the Armed Forces performing duty in response to the Coronavirus Disease 2019.Sec. 603. Compensation and credit for retired pay purposes for maternity leave taken by members of the reserve components.Subtitle B—Bonuses and Special and Incentive PaysSec. 611. One-year extension of certain expiring bonus and special pay authorities.Sec. 612. Increase in special and incentive pays for officers in health professions.Subtitle C—Disability Pay, Retired Pay, and Survivor BenefitsSec. 621. Inclusion of drill or training foregone due to emergency travel or duty restrictions in computations of entitlement to and amounts of retired pay for non-regular service.Sec. 622. Modernization and clarification of payment of certain Reserves while on duty.Sec. 623. Relief of Richard W. Collins III.Subtitle D—Other MattersSec. 631. Permanent authority for and enhancement of the Government lodging program.Sec. 632. Approval of certain activities by retired and reserve members of the uniformed services.TITLE VII—Health care provisionsSubtitle A—TRICARE and other health care benefitsSec. 701. Authority for Secretary of Defense to manage provider type referral and supervision requirements under TRICARE program.Sec. 702. Removal of Christian Science providers as authorized providers under the TRICARE program.Sec. 703. Waiver of fees charged to certain civilians for emergency medical treatment provided at military medical treatment facilities.Sec. 704. Mental health resources for members of the Armed Forces and their dependents during the COVID–19 pandemic.Sec. 705. Transitional health benefits for certain members of the National Guard serving under orders in response to the coronavirus (COVID–19).Sec. 706. Extramedical maternal health providers demonstration project.Sec. 707. Pilot program on receipt of non-generic prescription maintenance medications under TRICARE pharmacy benefits program.Subtitle B—Health care administrationSec. 721. Modifications to transfer of Army Medical Research and Development Command and public health commands to Defense Health Agency.Sec. 722. Delay of applicability of administration of TRICARE dental plans through Federal Employees Dental and Vision Insurance Program.Sec. 723. Authority of Secretary of Defense to waive requirements during national emergencies for purposes of provision of health care.Subtitle C—Reports and other mattersSec. 741. Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund.Sec. 742. Membership of Board of Regents of Uniformed Services University of the Health Sciences.Sec. 743. Military Health System Clinical Quality Management Program.Sec. 744. Modifications to pilot program on civilian and military partnerships to enhance interoperability and medical surge capability and capacity of National Disaster Medical System.Sec. 745. Study on force mix options and service models to enhance readiness of medical force of the Armed Forces to provide combat casualty care.Sec. 746. Comptroller General study on delivery of mental health services to members of the reserve components of the Armed Forces.Sec. 747. Review and report on prevention of suicide among members of the Armed Forces stationed at remote installations outside the contiguous United States.Sec. 748. Audit of medical conditions of tenants in privatized military housing.Sec. 749. Comptroller General study on prenatal and postpartum mental health conditions among members of the Armed Forces and their dependents.Sec. 750. Plan for evaluation of flexible spending account options for members of the uniformed services and their families.Sec. 751. Assessment of receipt by civilians of emergency medical treatment at military medical treatment facilities.Sec. 752. Report on billing practices for health care from Department of Defense.Sec. 753. Access of veterans to Individual Longitudinal Exposure Record.Sec. 754. Study on the incidence of cancer diagnosis and mortality among military aviators and aviation support personnel.Subtitle D—Mental health services from Department of Veterans Affairs for members of reserve componentsSec. 761. Short title.Sec. 762. Expansion of eligibility for readjustment counseling and related outpatient services from Department of Veterans Affairs to include members of reserve components of the Armed Forces.Sec. 763. Provision of mental health services from Department of Veterans Affairs to members of reserve components of the Armed Forces.Sec. 764. Inclusion of members of reserve components in mental health programs of Department of Veterans Affairs.Sec. 765. Report on mental health and related services provided by Department of Veterans Affairs to members of the Armed Forces.TITLE VIII—Acquisition policy, acquisition management, and related mattersSubtitle A—Industrial base mattersSec. 801. Policy recommendations for implementation of Executive Order 13806 (Assessing and Strengthening the Manufacturing and Defense Industrial Base and Supply Chain Resiliency).Sec. 802. Assessment of national security innovation base.Sec. 803. Improving implementation of policy pertaining to the national technology and industrial base.Sec. 804. Modification of framework for modernizing acquisition processes to ensure integrity of industrial base.Sec. 805. Assessments of industrial base capabilities and capacity.Sec. 806. Analyses of certain materials and technology sectors for action to address sourcing and industrial capacity.Sec. 807. Microelectronics manufacturing strategy.Sec. 808. Additional requirements pertaining to printed circuit boards.Sec. 809. Statement of policy with respect to supply of strategic minerals and metals for Department of Defense purposes.Sec. 810. Report on strategic and critical minerals and metals.Sec. 811. Stabilization of shipbuilding industrial base workforce.Sec. 812. Miscellaneous limitations on the procurement of goods other than United States goods.Sec. 813. Use of domestically sourced star trackers in national security satellites.Sec. 814. Modification to small purchase threshold exception to sourcing requirements for certain articles.Subtitle B—Acquisition policy and managementSec. 831. Report on acquisition risk assessment and mitigation as part of Adaptive Acquisition Framework implementation.Sec. 832. Comptroller General report on implementation of software acquisition reforms.Subtitle C—Amendments to general contracting authorities, procedures, and limitationsSec. 841. Authority to acquire innovative commercial products and services using general solicitation competitive procedures.Sec. 842. Truth in Negotiations Act threshold for Department of Defense contracts.Sec. 843. Revision of proof required when using an evaluation factor for defense contractors employing or subcontracting with members of the selected reserve of the reserve components of the Armed Forces.Sec. 844. Contract authority for advanced development of initial or additional prototype units.Sec. 845. Definition of business system deficiencies for contractor business systems.Sec. 846. Repeal of pilot program on payment of costs for denied Government Accountability Office bid protests.Subtitle D—Provisions relating to major defense acquisition programsSec. 861. Implementation of modular open systems architecture requirements.Sec. 862. Sustainment reviews.Sec. 863. Recommendations for future direct selections.Sec. 864. Disclosures for certain shipbuilding major defense acquisition program offers.Subtitle E—Small business mattersSec. 871. Prompt payment of contractors.Sec. 872. Extension of pilot program for streamlined awards for innovative technology programs.Sec. 873. Reporting requirements.Subtitle F—Provisions related to Software-Driven capabilitiesSec. 881. Inclusion of software in government performance of acquisition functions.Sec. 882. Balancing security and innovation in software development and acquisition.Sec. 883. Comptroller General report on intellectual property acquisition and licensing.Sec. 884. Pilot program exploring the use of consumption-based solutions to address software-intensive warfighting capability.Subtitle G—Other mattersSec. 891. Safeguarding defense-sensitive United States intellectual property, technology, and other data and information.Sec. 892. Domestic comparative testing activities.Sec. 893. Repeal of apprenticeship program.TITLE IX—Department of Defense Organization and ManagementSubtitle A—Office of the Secretary of Defense and Related MattersSec. 901. Assistant Secretary of Defense for Special Operations and Low Intensity Conflict and related matters.Sec. 902. Redesignation and codification in law of Office of Economic Adjustment.Sec. 903. Modernization of process used by the Department of Defense to identify, task, and manage Congressional reporting requirements.Sec. 904. Inclusion of Vice Chief of the National Guard Bureau as an advisor to the Joint Requirements Oversight Council.Sec. 905. Assignment of responsibility for the Arctic region within the Office of the Secretary of Defense.Subtitle B—Department of Defense Management ReformSec. 911. Termination of position of Chief Management Officer of the Department of Defense.Sec. 912. Report on assignment of responsibilities, duties, and authorities of Chief Management Officer to other officers or employees of the Department of Defense.Sec. 913. Performance Improvement Officer of the Department of Defense.Sec. 914. Assignment of certain responsibilities and duties to particular officers of the Department of Defense.Sec. 915. Assignment of responsibilities and duties of Chief Management Officer to officers or employees of the Department of Defense to be designated.Sec. 916. Definition of enterprise business operations for title 10, United States Code.Sec. 917. Annual report on enterprise business operations of the Department of Defense.Sec. 918. Conforming amendments.Subtitle C—Space Force MattersPART I—Amendments to Integrate the Space Force Into LawSec. 931. Clarification of Space Force and Chief of Space Operations authorities.Sec. 931A. Office of the Chief of Space Operations.Sec. 932. Amendments to Department of the Air Force provisions in title 10, United States Code.Sec. 933. Amendments to other provisions of title 10, United States Code.Sec. 934. Amendments to provisions of law relating to pay and allowances.Sec. 935. Amendments relating to provisions of law on veterans’ benefits.Sec. 936. Amendments to other provisions of the United States Code.Sec. 937. Applicability to other provisions of law.PART II—Other MattersSec. 941. Matters relating to reserve components for the Space Force.Sec. 942. Transfers of military and civilian personnel to the Space Force.Sec. 943. Limitation on transfer of military installations to the jurisdiction of the Space Force.Sec. 944. Clarification of procurement of commercial satellite communications services.Sec. 945. Temporary exemption from authorized daily average of members in pay grades E–8 and E–9.Sec. 946. Application of acquisition demonstration project to Department of the Air Force employees assigned to acquisition positions within the Space Force.Sec. 947. Air and Space Force Medal.Subtitle D—Organization and Management of Other Department of Defense Offices and ElementsSec. 951. Annual report on establishment of field operating agencies.Sec. 952. Briefing on assignment of members of the Armed Forces on active duty to the Joint Artificial Intelligence Center of the Department of Defense.Sec. 953. Threats to United States forces from small unmanned aerial systems worldwide.TITLE X—General ProvisionsSubtitle A—Financial MattersSec. 1001. General transfer authority.Sec. 1002. Application of Financial Improvement and Audit Remediation Plan to fiscal years following fiscal year 2020.Sec. 1003. Incentives for the achievement by the components of the Department of Defense of unqualified audit opinions on the financial statements.Subtitle B—Counterdrug activitiesSec. 1011. Codification of authority for joint task forces of the Department of Defense to support law enforcement agencies conducting counterterrorism or counter-transnational organized crime activities.Subtitle C—Naval Vessels and ShipyardsSec. 1021. Modification of authority to purchase used vessels with funds in the National Defense Sealift Fund.Sec. 1022. Waiver during war or threat to national security of restrictions on overhaul, repair, or maintenance of vessels in foreign shipyards.Sec. 1023. Modification of waiver authority on prohibition on use of funds for retirement of certain legacy maritime mine countermeasure platforms.Sec. 1024. Extension of authority for reimbursement of expenses for certain Navy mess operations afloat.Sec. 1025. Sense of Congress on actions necessary to achieve a 355-ship Navy.Subtitle D—CounterterrorismSec. 1031. Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United States.Sec. 1032. Extension of prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, Cuba.Sec. 1033. Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countries.Sec. 1034. Extension of prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba.Subtitle E—Miscellaneous Authorities and LimitationsSec. 1041. Inclusion of disaster-related emergency preparedness activities among law enforcement activities authorities for sale or donation of excess personal property of the Department of Defense.Sec. 1042. Expenditure of funds for Department of Defense clandestine activities that support operational preparation of the environment.Sec. 1043. Clarification of authority of military commissions under chapter 47A of title 10, United States Code, to punish contempt.Sec. 1044. Prohibition on actions to infringe upon First Amendment rights of peaceable assembly and petition for redress of grievances.Sec. 1045. Arctic planning, research, and development.Sec. 1046. Consideration of security risks in certain telecommunications architecture for future overseas basing decisions of the Department of Defense.Sec. 1047. Foreign military training programs.Sec. 1048. Reporting of adverse events relating to consumer products on military installations.Sec. 1049. Inclusion of United States Naval Sea Cadet Corps among youth and charitable organizations authorized to receive assistance from the National Guard.Sec. 1050. Department of Defense policy for the regulation of dangerous dogs.Sec. 1051. Sense of Congress on the basing of KC–46A aircraft outside the contiguous United States.Sec. 1052. Efficient use of sensitive compartmented information facilities.Sec. 1053. Assistance for farmer and rancher stress and mental health of individuals in rural areas.Sec. 1054. Additional conditions and limitations on the transfer of Department of Defense property for law enforcement activities.Subtitle F—Studies and ReportsSec. 1061. Report on potential improvements to certain military educational institutions of the Department of Defense.Sec. 1062. Reports on status and modernization of the North Warning System.Sec. 1063. Studies on the force structure for Marine Corps aviation.Sec. 1064. Study on unemployment rate of female veterans who served on active duty in the Armed Forces after September 11, 2001.Sec. 1065. Report on Great Lakes and inland waterways seaports.Sec. 1066. Report on the Chemical and Biological Defense Program of the Department of Defense.Sec. 1067. Report on round-the-clock availability of childcare for members of the Armed Forces and civilian employees of the Department of Defense who work rotating shifts.Subtitle G—Other MattersSec. 1081. Department of Defense strategic Arctic ports.Sec. 1082. Personal protective equipment matters.Sec. 1083. Estimate of damages from Federal Communications Commission Order 20–48.Sec. 1084. Modernization effort.Sec. 1085. Sense of Senate on Gold Star Families Remembrance Week.Sec. 1086. Continuity of the Economy Plan.Sec. 1087. Improving the authority for operations of unmanned aircraft for educational purposes.Sec. 1088. Requirement to post a 100 word summary to regulations.gov.Sec. 1089. Modification of licensure requirements for health care professionals providing treatment via telemedicine.Sec. 1090. Restrictions on Confucius Institutes.Sec. 1090A. Additional care for newborn children of veterans.Sec. 1090B. Additional diseases associated with exposure to certain herbicide agents for which there is a presumption of service connection for veterans who served in the Republic of Vietnam.Subtitle H—Wireless supply chain innovation and multilateral securitySec. 1091. Definitions.Sec. 1092. Communications technology security funds.Sec. 1093. Promoting United States leadership in international organizations and communications standards-setting bodies.Subtitle I—Semiconductor Manufacturing IncentivesSec. 1094. Semiconductor incentive grants.Sec. 1095. Department of Defense.Sec. 1096. Department of Commerce study on status of microelectronics technologies in the United States industrial base.Sec. 1097. Funding for development and adoption of measurably secure microelectronics and measurably secure microelectronics supply chains.Sec. 1098. Advanced semiconductor research and design.Sec. 1099. Prohibition relating to foreign adversaries.TITLE XI—Civilian Personnel MattersSubtitle A—Department of Defense MattersSec. 1101. Enhanced pay authority for certain acquisition and technology positions in the Department of Defense.Sec. 1102. Enhanced pay authority for certain research and technology positions in the science and technology reinvention laboratories of the Department of Defense.Sec. 1103. Extension of enhanced appointment and compensation authority for civilian personnel for care and treatment of wounded and injured members of the Armed Forces.Sec. 1104. Extension of overtime rate authority for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in Japan.Sec. 1105. Expansion of direct hire authority for certain Department of Defense personnel to include installation military housing office positions supervising privatized military housing.Sec. 1106. Extension of sunset of inapplicability of certification of executive qualifications by qualification certification review board of Office of Personnel Management for initial appointments to Senior Executive Service positions in Department of Defense.Sec. 1107. Pilot program on enhanced pay authority for certain high-level management positions in the Department of Defense.Sec. 1108. Pilot program on expanded authority for appointment of recently retired members of the Armed Forces to positions in the Department of Defense.Sec. 1109. Direct hire authority and relocation incentives for positions at remote locations.Sec. 1110. Modification of direct hire authority for certain personnel involved with Department of Defense maintenance activities.Sec. 1110A. Fire Fighters Alternative Work Schedule demonstration project for the Navy Region Mid-Atlantic Fire and Emergency Services.Sec. 1110B. Report by Comptroller General of the United States on diversity and inclusion within the civilian workforce of the Department of Defense.Subtitle B—Government-Wide MattersSec. 1111. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone.Sec. 1112. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas.Sec. 1113. Technical amendments to authority for reimbursement of Federal, State, and local income taxes incurred during travel, transportation, and relocation.TITLE XII—Matters relating to foreign nationsSubtitle A—Assistance and trainingSec. 1201. Authority to build capacity for additional operations.Sec. 1202. Authority to build capacity for air sovereignty operations.Sec. 1203. Modification to the Inter-European Air Forces Academy.Sec. 1204. Modification to support of special operations for irregular warfare.Sec. 1205. Extension and modification of authority to support border security operations of certain foreign countries.Sec. 1206. Modification of authority for participation in multinational centers of excellence.Sec. 1207. Implementation of the Women, Peace, and Security Act of 2017.Sec. 1208. Ted Stevens Center for Arctic Security Studies.Sec. 1209. Functional Center for Security Studies in Irregular Warfare.Sec. 1210. Open Technology Fund.Subtitle B—Matters relating to Afghanistan and PakistanSec. 1211. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations.Sec. 1212. Extension and modification of Commanders' Emergency Response Program.Sec. 1213. Extension and modification of support for reconciliation activities led by the Government of Afghanistan.Sec. 1214. Sense of Senate on special immigrant visa program for Afghan allies.Sec. 1215. Sense of Senate and report on United States presence in Afghanistan.Subtitle C—Matters relating to Syria, Iraq, and IranSec. 1221. Extension of authority and limitation on use of funds to provide assistance to counter the Islamic State of Iraq and Syria.Sec. 1222. Extension and modification of authority to provide assistance to vetted Syrian groups and individuals.Sec. 1223. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq.Subtitle D—Matters relating to Europe and the Russian FederationSec. 1231. Extension of limitation on military cooperation between the United States and the Russian Federation.Sec. 1232. Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea.Sec. 1233. Modification and extension of Ukraine Security Assistance Initiative.Sec. 1234. Report on capability and capacity requirements of military forces of Ukraine and resource plan for security assistance.Sec. 1235. Sense of Senate on North Atlantic Treaty Organization enhanced opportunities partner status for Ukraine.Sec. 1236. Extension of authority for training for Eastern European national security forces in the course of multilateral exercises.Sec. 1237. Sense of Senate on Kosovo and the role of the Kosovo Force of the North Atlantic Treaty Organization.Sec. 1238. Sense of Senate on strategic competition with the Russian Federation and related activities of the Department of Defense.Sec. 1239. Report on Russian Federation support of racially and ethnically motivated violent extremists.Sec. 1240. Participation in European program on multilateral exchange of surface transportation services.Sec. 1241. Participation in programs relating to coordination or exchange of air refueling and air transportation services.Sec. 1242. Sense of Congress on support for coordinated action to ensure the security of Baltic allies.Subtitle E—Matters relating to the Indo-Pacific regionSec. 1251. Pacific Deterrence Initiative.Sec. 1252. Sense of Senate on the United States-Vietnam defense relationship.Sec. 1253. Authority to transfer funds for Bien Hoa dioxin cleanup.Sec. 1254. Cooperative program with Vietnam to account for Vietnamese personnel missing in action.Sec. 1255. Provision of goods and services at Kwajalein Atoll, Republic of the Marshall Islands.Sec. 1256. Authority to establish a Movement Coordination Center Pacific in the Indo-Pacific region and participate in an Air Transport and Air-to-Air Refueling and other Exchanges of Services program.Sec. 1257. Training of ally and partner air forces in Guam.Sec. 1258. Statement of policy and sense of Senate on the Taiwan Relations Act.Sec. 1259. Sense of Congress on port calls in Taiwan with the USNS Comfort and the USNS Mercy .Sec. 1260. Limitation on use of funds to reduce total number of members of the Armed Forces serving on active duty who are deployed to the Republic of Korea.Sec. 1261. Sense of Congress on co-development with Japan of a long-range ground-based anti-ship cruise missile system.Sec. 1262. Statement of policy on cooperation in the Indo-Pacific region.Sec. 1263. Extension of prohibition on commercial export of certain munitions to the Hong Kong Police Force.Sec. 1264. Implementation of the Asia Reassurance Initiative Act with regard to Taiwan arms sales.Subtitle F—ReportsSec. 1271. Review of and report on overdue acquisition and cross-servicing agreement transactions.Sec. 1272. Report on burden sharing contributions by designated countries.Sec. 1273. Report on risk to personnel, equipment, and operations due to Huawei 5G architecture in host countries.Sec. 1274. Allied burden sharing report.Subtitle G—Other mattersSec. 1281. Reciprocal patient movement agreements.Sec. 1282. Extension of authorization of non-conventional assisted recovery capabilities.Sec. 1283. Extension of Department of Defense support for stabilization activities in national security interest of the United States.Sec. 1284. Notification with respect to withdrawal of members of the Armed Forces participating in the Multinational Force and Observers in Egypt.Sec. 1285. Modification to initiative to support protection of national security academic researchers from undue influence and other security threats.Sec. 1286. Establishment of United States-Israel Operations-Technology Working Group.Sec. 1287. Improved coordination of United States sanctions policy.Subtitle H—Robert Levinson Hostage Recovery and Hostage-Taking Accountability ActSec. 1291. Short title.Sec. 1292. Assistance for United States nationals unlawfully or wrongfully detained abroad.Sec. 1293. Special Envoy for Hostage Affairs.Sec. 1294. Hostage Recovery Fusion Cell.Sec. 1295. Hostage Response Group.Sec. 1296. Authorization of imposition of sanctions.Sec. 1297. Definitions.Sec. 1298. Rule of construction.TITLE XIII—COOPERATIVE THREAT REDUCTIONSec. 1301. Funding allocations for Department of Defense Cooperative Threat Reduction Program.TITLE XIV—Other AuthorizationsSubtitle A—Military ProgramsSec. 1401. Working capital funds.Sec. 1402. Chemical Agents and Munitions Destruction, Defense.Sec. 1403. Drug Interdiction and Counter-Drug Activities, Defense-wide.Sec. 1404. Defense Inspector General.Sec. 1405. Defense Health Program.Subtitle B—Armed Forces Retirement HomeSec. 1411. Authorization of appropriations for Armed Forces Retirement Home.Sec. 1412. Periodic inspections of Armed Forces Retirement Home facilities by nationally recognized accrediting organization.Sec. 1413. Expansion of eligibility for residence at the Armed Forces Retirement Home.Subtitle C—Other MattersSec. 1421. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois.TITLE XV—Authorization of additional appropriations for Overseas contingency operationsSubtitle A—Authorization of appropriationsSec. 1501. Purpose.Sec. 1502. Overseas contingency operations.Sec. 1503. Procurement.Sec. 1504. Research, development, test, and evaluation.Sec. 1505. Operation and maintenance.Sec. 1506. Military personnel.Sec. 1507. Working capital funds.Sec. 1508. Drug Interdiction and Counter-Drug Activities, Defense-wide.Sec. 1509. Defense Inspector General.Sec. 1510. Defense Health Program.Subtitle B—Financial MattersSec. 1521. Treatment as additional authorizations.Sec. 1522. Special transfer authority.Subtitle C—Other mattersSec. 1531. Afghanistan Security Forces Fund.Sec. 1532. Transition and enhancement of inspector general authorities for Afghanistan reconstruction.TITLE XVI—Strategic programs, cyber, and intelligence mattersSubtitle A—Space activitiesSec. 1601. Resilient and survivable positioning, navigation, and timing capabilities.Sec. 1602. Development efforts for National Security Space Launch providers.Sec. 1603. Timeline for nonrecurring design validation for responsive space launch.Sec. 1604. Tactically responsive space launch operations.Sec. 1605. Conforming amendments relating to reestablishment of Space Command.Sec. 1606. Space Development Agency development requirements and transfer to Space Force.Sec. 1607. Space launch rate assessment.Sec. 1608. Report on impact of acquisition strategy for the National Security Space Launch Program on emerging foreign space launch providers.Sec. 1609. Leveraging commercial satellite remote sensing.Subtitle B—Cyberspace-Related MattersSec. 1611. Modification of position of Principal Cyber Advisor.Sec. 1612. Framework for cyber hunt forward operations.Sec. 1613. Modification of scope of notification requirements for sensitive military cyber operations.Sec. 1614. Modification of requirements for quarterly Department of Defense cyber operations briefings for Congress.Sec. 1615. Rationalization and integration of parallel cybersecurity architectures and operations.Sec. 1616. Modification of acquisition authority of Commander of United States Cyber Command.Sec. 1617. Assessment of cyber operational planning and deconfliction policies and processes.Sec. 1618. Pilot program on cybersecurity capability metrics.Sec. 1619. Assessment of effect of inconsistent timing and use of Network Address Translation in Department of Defense networks.Sec. 1620. Matters concerning the College of Information and Cyberspace at National Defense University.Sec. 1621. Modification of mission of cyber command and assignment of cyber operations forces.Sec. 1622. Integration of Department of Defense user activity monitoring and cybersecurity.Sec. 1623. Defense industrial base cybersecurity sensor architecture plan.Sec. 1624. Extension of Cyberspace Solarium Commission to track and assess implementation.Sec. 1625. Review of regulations and promulgation of guidance relating to National Guard responses to cyber attacks.Sec. 1626. Improvements relating to the quadrennial cyber posture review.Sec. 1627. Report on enabling United States Cyber Command resource allocation.Sec. 1628. Evaluation of options for establishing a cyber reserve force.Sec. 1629. Ensuring cyber resiliency of nuclear command and control system.Sec. 1630. Modification of requirements relating to the Strategic Cybersecurity Program and the evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense.Sec. 1631. Defense industrial base participation in a cybersecurity threat intelligence sharing program.Sec. 1632. Assessment on defense industrial base cybersecurity threat hunting.Sec. 1633. Assessing risk to national security of quantum computing.Sec. 1634. Applicability of reorientation of Big Data Platform program to Department of Navy.Sec. 1635. Expansion of authority for access and information relating to cyber attacks on operationally critical contractors of the Armed Forces.Sec. 1636. Requirements for review of and limitations on the Joint Regional Security Stacks activity.Sec. 1637. Independent assessment of establishment of a National Cyber Director.Sec. 1638. Modification of authority to use operation and maintenance funds for cyber operations-peculiar capability development projects.Sec. 1639. Personnel management authority for Commander of United States Cyber Command and development program for offensive cyber operations.Sec. 1640. Implementation of information operations matters.Sec. 1641. Report on Cyber Institutes Program.Sec. 1642. Assistance for small manufacturers in the defense industrial supply chain on matters relating to cybersecurity.Sec. 1643. Study on cyberexploitation of members of the Armed Forces and their families.Subtitle C—Nuclear ForcesSec. 1651. Modification to responsibilities of Nuclear Weapons Council.Sec. 1652. Responsibility of Nuclear Weapons Council in preparation of National Nuclear Security Administration budget.Sec. 1653. Modification of Government Accountability Office review of annual reports on nuclear weapons enterprise.Sec. 1654. Prohibition on reduction of the intercontinental ballistic missiles of the United States.Sec. 1655. Sense of the Senate on nuclear cooperation between the United States and the United Kingdom.Subtitle D—Missile defense programsSec. 1661. Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production.Sec. 1662. Acceleration of the deployment of hypersonic and ballistic tracking space sensor payload.Sec. 1663. Extension of prohibition relating to missile defense information and systems.Sec. 1664. Report on and limitation on expenditure of funds for layered homeland missile defense system.Sec. 1665. Extension of requirement for Comptroller General review and assessment of missile defense acquisition programs.Sec. 1666. Repeal of requirement for reporting structure of Missile Defense Agency.Sec. 1667. Ground-based midcourse defense interim capability.TITLE XVII—Hong Kong Autonomy ActSec. 1701. Short title.Sec. 1702. Definitions.Sec. 1703. Findings.Sec. 1704. Sense of Congress regarding Hong Kong.Sec. 1705. Identification of foreign persons involved in the erosion of the obligations of China under the Joint Declaration or the Basic Law and foreign financial institutions that conduct significant transactions with those persons.Sec. 1706. Sanctions with respect to foreign persons that contravene the obligations of China under the Joint Declaration or the Basic Law.Sec. 1707. Sanctions with respect to foreign financial institutions that conduct significant transactions with foreign persons that contravene the obligations of China under the Joint Declaration or the Basic Law.Sec. 1708. Waiver, termination, exceptions, and congressional review process.Sec. 1709. Implementation; penalties.Sec. 1710. Rule of construction.Sec. 1711. Exception relating to importation of goods.DIVISION B—Military Construction AuthorizationsSec. 2001. Short title.Sec. 2002. Expiration of authorizations and amounts required to be specified by law.Sec. 2003. Effective date.TITLE XXI—Army military constructionSec. 2101. Authorized Army construction and land acquisition projects.Sec. 2102. Family housing.Sec. 2103. Authorization of appropriations, Army.Sec. 2104. Modification of authority to carry out fiscal year 2017 project at Camp Walker, Korea.TITLE XXII—Navy military constructionSec. 2201. Authorized Navy construction and land acquisition projects.Sec. 2202. Family housing.Sec. 2203. Improvements to military family housing units.Sec. 2204. Authorization of appropriations, Navy.TITLE XXIII—Air Force military constructionSec. 2301. Authorized Air Force construction and land acquisition projects.Sec. 2302. Family housing.Sec. 2303. Improvements to military family housing units.Sec. 2304. Authorization of appropriations, Air Force.Sec. 2305. Modification of authority to carry out fiscal year 2018 project at Royal Air Force Lakenheath.Sec. 2306. Modification of authority to carry out certain fiscal year 2019 projects.Sec. 2307. Modification of authority to carry out certain fiscal year 2020 family housing projects.Sec. 2308. Modification of authority to carry out certain fiscal year 2020 projects.TITLE XXIV—Defense Agencies military constructionSec. 2401. Authorized Defense Agencies construction and land acquisition projects.Sec. 2402. Authorized Energy Resilience and Conservation Investment Program projects.Sec. 2403. Authorization of appropriations, Defense Agencies.TITLE XXV—International programsSubtitle A—North Atlantic Treaty Organization Security Investment ProgramSec. 2501. Authorized NATO construction and land acquisition projects.Sec. 2502. Authorization of appropriations, NATO.Sec. 2503. Execution of projects under the North Atlantic Treaty Organization Security Investment Program.Subtitle B—Host Country In-Kind ContributionsSec. 2511. Republic of Korea funded construction projects.Sec. 2512. Qatar funded construction projects.TITLE XXVI—Guard and Reserve Forces facilitiesSec. 2601. Authorized Army National Guard construction and land acquisition projects.Sec. 2602. Authorized Army Reserve construction and land acquisition projects.Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects.Sec. 2604. Authorized Air National Guard construction and land acquisition projects.Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects.Sec. 2606. Authorization of appropriations, National Guard and Reserve.Sec. 2607. Modification of authority to carry out fiscal year 2020 project in Alabama.TITLE XXVII—Base realignment and closure activitiesSec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account.Sec. 2702. Prohibition on conducting additional base realignment and closure (BRAC) round.Sec. 2703. Plan to finish remediation activities conducted by the Secretary of the Army in Umatilla, Oregon.TITLE XXVIII—Military construction and general provisionsSubtitle A—Military construction programSec. 2801. Responsibility of Navy for military construction requirements for certain Fleet Readiness Centers.Sec. 2802. Construction of ground-based strategic deterrent launch facilities and launch centers for Air Force.Subtitle B—Military family housingSec. 2821. Prohibition on substandard family housing units.Sec. 2822. Technical corrections to privatized military housing program.Sec. 2823. Requirement that Secretary of Defense implement recommendations relating to military family housing contained in report by Inspector General of Department of Defense.Subtitle C—Project management and oversight reformsSec. 2841. Promotion of energy resilience and energy security in privatized utility systems.Sec. 2842. Consideration of energy security and energy resilience in life-cycle cost for military construction.Subtitle D—Land conveyancesSec. 2861. Renewal of Fallon Range Training Complex land withdrawal and reservation.Sec. 2862. Renewal of Nevada Test and Training Range land withdrawal and reservation.Sec. 2863. Transfer of land under the administrative jurisdiction of the Department of the Interior within Naval Support Activity Panama City, Florida.Sec. 2864. Land conveyance, Camp Navajo, Arizona.Subtitle E—Other mattersSec. 2881. Military family readiness considerations in basing decisions.Sec. 2882. Prohibition on use of funds to reduce air base resiliency or demolish protected aircraft shelters in the European theater without creating a similar protection from attack.Sec. 2883. Prohibitions relating to closure or returning to host nation of existing bases under the European Consolidation Initiative.Sec. 2884. Enhancement of authority to accept conditional gifts of real property on behalf of military museums.Sec. 2885. Equal treatment of insured depository institutions and credit unions operating on military installations.Sec. 2886. Report on operational aviation units impacted by noise restrictions or noise mitigation measures.Sec. 2887. Transfer of funds for Oklahoma City national memorial endowment fund.TITLE XXIX—Overseas contingency operations military constructionSec. 2901. Authorized Navy construction and land acquisition projects.Sec. 2902. Authorized Air Force construction and land acquisition projects.Sec. 2903. Authorization of appropriations.Sec. 2904. Replenishment of certain military constructions funds.DIVISION C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONSTITLE XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMSSubtitle A—National Security Programs and AuthorizationsSec. 3101. National Nuclear Security Administration.Sec. 3102. Defense environmental cleanup.Sec. 3103. Other defense activities.Sec. 3104. Nuclear energy.Subtitle B—Budget of the National Nuclear Security AdministrationSec. 3111. Review of adequacy of nuclear weapons budget.Subtitle C—Personnel mattersSec. 3121. National Nuclear Security Administration Personnel System.Sec. 3122. Inclusion of certain employees and contractors of Department of Energy in definition of public safety officer for purposes of certain death benefits.Sec. 3123. Reimbursement for liability insurance for nuclear materials couriers.Sec. 3124. Transportation and moving expenses for immediate family of deceased nuclear materials couriers.Sec. 3125. Extension of authority for appointment of certain scientific, engineering, and technical personnel.Subtitle D—CybersecuritySec. 3131. Reporting on penetrations of networks of contractors and subcontractors.Sec. 3132. Clarification of responsibility for cybersecurity of National Nuclear Security Administration facilities.Subtitle E—Defense Environmental CleanupSec. 3141. Public statement of environmental liabilities for facilities undergoing defense environmental cleanup.Sec. 3142. Inclusion of missed milestones in future-years defense environmental cleanup plan.Sec. 3143. Classification of defense environmental cleanup as capital asset projects or operations activities.Sec. 3144. Continued analysis of approaches for supplemental treatment of low-activity waste at Hanford Nuclear Reservation.Subtitle F—Other MattersSec. 3151. Modifications to enhanced procurement authority to manage supply chain risk.Sec. 3152. Prohibition on use of laboratory- or production facility-directed research and development funds for general and administrative overhead costs.Sec. 3153. Monitoring of industrial base for nuclear weapons components, subsystems, and materials.Sec. 3154. Prohibition on use of funds for advanced naval nuclear fuel system based on low-enriched uranium.Sec. 3155. Authorization of appropriations for W93 nuclear warhead program.Sec. 3156. Review of future of computing beyond exascale at the National Nuclear Security Administration.Sec. 3157. Application of requirement for independent cost estimates and reviews to new nuclear weapon systems.Sec. 3158. Extension and expansion of limitations on importation of uranium from Russian Federation.Sec. 3159. Integration of stockpile stewardship and nonproliferation missions.Sec. 3160. Technology development and integration program.Sec. 3161. Advanced manufacturing development program.Sec. 3162. Materials science program.Sec. 3163. Modifications to Inertial Confinement Fusion Ignition and High Yield Program.Sec. 3164. Earned value management program for life extension programs.Sec. 3165. Use of high performance computing capabilities for COVID–19 research.Sec. 3166. Availability of stockpile responsiveness funds for projects to reduce time necessary to execute a nuclear test.Sec. 3167. Sense of the Senate on extension of limitations on importation of uranium from Russian Federation.TITLE XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARDSec. 3201. Authorization.Sec. 3202. Nonpublic collaborative discussions by Defense Nuclear Facilities Safety Board.Sec. 3203. Improvements to operations of Defense Nuclear Facilities Safety Board.TITLE XXXV—MARITIME ADMINISTRATIONSec. 3501. Maritime Administration.DIVISION D—Funding TablesSec. 4001. Authorization of amounts in funding tables.TITLE XLI—ProcurementSec. 4101. PROCUREMENT.Sec. 4102. Procurement for overseas contingency operations.TITLE XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATIONSec. 4201. Research, development, test, and evaluation.Sec. 4202. Research, development, test, and evaluation for overseas contingency operations.TITLE XLIII—OPERATION AND MAINTENANCESec. 4301. Operation and maintenance.Sec. 4302. Operation and maintenance for overseas contingency operations.TITLE XLIV—MILITARY PERSONNELSec. 4401. Military personnel.Sec. 4402. Military personnel for overseas contingency operations.TITLE XLV—OTHER AUTHORIZATIONSSec. 4501. Other authorizations.Sec. 4502. Other authorizations for overseas contingency operations.TITLE XLVI—MILITARY CONSTRUCTIONSec. 4601. Military construction.Sec. 4602. Military construction for overseas contingency operations.TITLE XLVII—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMSSec. 4701. Department of Energy national security programs.DIVISION E—Additional ProvisionsTITLE LI—ProcurementSubtitle B—Army ProgramsSec. 5111. Report on CH–47F Chinook Block–II upgrade.Subtitle C—Navy ProgramsSec. 5121. Limitation on alteration of Navy fleet mix.TITLE LII—Research, Development, Test, and EvaluationSubtitle B—Program Requirements, Restrictions, and LimitationsSec. 5211. Importance of historically Black colleges and universities and minority-serving institutions.Subtitle C—Sustainable ChemistrySec. 5221. National coordinating entity for sustainable chemistry.Sec. 5222. Strategic plan for sustainable chemistry.Sec. 5223. Agency activities in support of sustainable chemistry.Sec. 5224. Partnerships in sustainable chemistry.Sec. 5225. Prioritization.Sec. 5226. Rule of construction.Sec. 5227. Major multi-user research facility project.Subtitle D—Cyber workforce mattersSec. 5231. Improving National Initiative for Cybersecurity Education.Sec. 5232. Development of standards and guidelines for improving cybersecurity workforce of Federal agencies.Sec. 5233. Modifications to Federal cyber scholarship-for-service program.Sec. 5234. Modifications to Federal cyber scholarship-for-service program.Sec. 5235. Cybersecurity in programs of the National Science Foundation.Sec. 5236. Cybersecurity in STEM programs of the National Aeronautics and Space Administration.Sec. 5237. Cybersecurity in Department of Transportation programs.Sec. 5238. National Cybersecurity Challenges.Sec. 5239. Internet of Things.Subtitle E—Plans, Reports, and Other MattersSec. 5241. Report on Department of Defense strategy on artificial intelligence standards.Sec. 5242. Study on establishment of energetics program office.Sec. 5243. Deepfake report.Sec. 5244. CISA Director.Sec. 5245. Agency review.Sec. 5246. General Services Administration review.TITLE LIII—Operation and MaintenanceSubtitle C—Logistics and SustainmentSec. 5331. Use of cost savings realized from intergovernmental services agreements for installation-support services.Subtitle D—ReportsSec. 5351. Report on non-permissive, global positioning system denied airfield capabilities.Subtitle E—Other MattersSec. 5371. Increase of amounts available to Marine Corps for base operations and support.Sec. 5372. Modernization of congressional reports process.TITLE LV—Military Personnel PolicySubtitle C—General Service AuthoritiesSec. 5516. Report on implementation of recommendations of the Comptroller General of the United States on recruitment and retention of female members of the Armed Forces.Subtitle F—Decorations and AwardsSec. 5551. Report on regulations and procedures to implement programs on award of medals or commendations to handlers of military working dogs.Subtitle G—Defense Dependents' Education and Military Family Readiness MattersPART II—Military Family Readiness MattersSec. 5571. Independent study and report on military spouse underemployment.Subtitle H—Other MattersSec. 5586. Questions regarding racism, anti-Semitism, and supremacism in workplace surveys administered by the Secretary of Defense.Sec. 5587. Briefing on the implementation of requirements on connections of retiring and separating members of the Armed Forces with community-based organizations and related entities.Sec. 5590. Pilot programs on remote provision by National Guard to State governments and National Guards of other States of cybersecurity technical assistance in training, preparation, and response to cyber incidents.TITLE LVII—Health Care ProvisionsSubtitle A—TRICARE and Other Health Care ProvisionsSec. 5707. Pilot program on receipt of non-generic prescription maintenance medications under TRICARE pharmacy benefits program.Subtitle B—Health Care AdministrationSec. 5723. Authority of Secretary of Defense to waive requirements during national emergencies for purposes of provision of health care.Subtitle C—Reports and Other MattersSec. 5741. Study and report on surge capacity of Department of Defense to establish negative air room containment systems in military medical treatment facilities.TITLE LVIII—Acquisition Policy, Acquisition Management, and Related MattersSubtitle A—Industrial Base MattersSec. 5801. Report on use of domestic nonavailability determinations.Sec. 5802. Report on the effect of the Defense Manufacturing Communities Support Program on the defense supply chain.Sec. 5803. Improving implementation of policy pertaining to the national technology and industrial base.Sec. 5808. Additional requirements pertaining to printed circuit boards.Sec. 5812. Miscellaneous limitations on the procurement of goods other than United States goods.Subtitle C—Amendments to General Contracting Authorities, Procedures, and LimitationsSec. 5841. Waivers of certain conditions for progress payments under certain contracts during the COVID–19 national emergency.Subtitle E—Small Business MattersSec. 5871. Office of Small Business and Disadvantaged Business Utilization.Sec. 5872. Eligibility of the Commonwealth of the Northern Mariana Islands for certain Small Business Administration programs.Sec. 5873. Disaster declaration in rural areas.Sec. 5874. Temporary extension for 8(a) participants.Sec. 5875. Maximum award price for sole source manufacturing contracts.Sec. 5876. Annual reports regarding the SBIR program of the Department of Defense.Sec. 5877. Small business loans for nonprofit child care providers.Subtitle G—Other MattersSec. 5891. Listing of other transaction authority consortia.Sec. 5892. Report recommending disposition of notes to certain sections of title 10, United States Code.Sec. 5893. Applicability of reporting requirement related to notional milestones and standard timelines for foreign military sales.Sec. 5894. Additional requirements related to mitigating risks related to foreign ownership, control, or influence of Department of Defense contractors and subcontractors.TITLE LIX—Department of Defense Organization and ManagementSubtitle D—Organization and Management of Other Department of Defense Offices and ElementsSec. 5951. Comptroller General of the United States report on vulnerabilities of the Department of Defense resulting from offshore technical support call centers.TITLE LX—General ProvisionsSubtitle A—Financial MattersSec. 6001. Under Secretary of Defense (Comptroller) reports on improving the budget justification and related materials of the Department of Defense.Sec. 6002. Report on fiscal year 2022 budget request requirements in connection with Air Force operations in the Arctic.Sec. 6003. Providing information to States regarding undelivered savings bonds.Subtitle E—Miscellaneous Authorities and LimitationsSec. 6046. Conditions for permanently basing United States equipment or additional military units in host countries with at-risk vendors in 5G or 6G networks.Sec. 6047. Antidiscrimination.Subtitle F—Studies and ReportsSec. 6061. Maritime security and domain awareness.Sec. 6062. Report on pandemic preparedness and planning of the Navy.Sec. 6063. Study and report on the affordability of insulin.Subtitle G—Other MattersSec. 6081. Modification to First Division monument.Sec. 6082. Estimate of damages from Federal Communications Commission Order 20–48.Sec. 6083. Diesel emissions reduction.Sec. 6084. Utilizing significant emissions with innovative technologies.Sec. 6085. Legal assistance for veterans and surviving spouses and dependents.Sec. 6086. Silver Star Service Banner Day.Sec. 6087. Established Program to Stimulate Competitive Research.Sec. 6088. Subpoena authority.Sec. 6089. Thad Cochran headquarters building.Sec. 6090. Comptroller General of the United States report on handling by Department of Veterans Affairs of disability-related benefits claims by veterans with type 1 diabetes who were exposed to a herbicide agent.Sec. 6091. Special rules for certain monthly workers’ compensation payments and other payments for Federal Government personnel under chief of mission authority.Subtitle H—Industries of the FutureSec. 6094A. Short title.Sec. 6094B. Report on Federal research and development focused on industries of the future.Sec. 6094C. Industries of the Future Coordination Council.Subtitle I—READI ActSec. 6096. Short title.Sec. 6096A. Definitions.Sec. 6096B. Wireless Emergency Alerts System offerings.Sec. 6096C. State Emergency Alert System Plans and Emergency Communications Committees.Sec. 6096D. Integrated public alert and warning system guidance.Sec. 6096E. False alert reporting.Sec. 6096F. Repeating Emergency Alert System messages for national security.Sec. 6096G. Internet and online streaming services emergency alert examination.TITLE LXII—Matters Relating to Foreign NationsSubtitle B—Matters Relating to Afghanistan and PakistanSec. 6211. Congressional oversight of United States talks with Taliban officials and Afghanistan’s comprehensive peace process.Subtitle D—Matters Relating to Europe and the Russian FederationSec. 6231. Clarification and expansion of sanctions relating to construction of Nord Stream 2 or TurkStream pipeline projects.Sec. 6235. Sense of Senate on admission of Ukraine to the North Atlantic Treaty Organization Enhanced Opportunities Partnership Program.Subtitle E—Matters Relating to the Indo-Pacific RegionSec. 6251. Pilot program to improve cyber cooperation with Vietnam, Thailand, and Indonesia.Subtitle F—ReportsSec. 6273. Report on risk to personnel, equipment, and operations due to Huawei 5G architecture in host countries.Subtitle G—Other MattersSec. 6281. Comparative studies on defense budget transparency of the People's Republic of China, the Russian Federation, and the United States.Sec. 6282. Modification to initiative to support protection of national security academic researchers from undue influence and other security threats.Sec. 6283. Sense of Senate on United States-Israel cooperation on precision-guided munitions.Sec. 6284. Blocking deadly fentanyl imports.Sec. 6286. Establishment of United States-Israel Operations-Technology Working Group.Subtitle H—United States-Israel Security AssistanceSec. 6290. Short title.Sec. 6290A. Definition.Chapter 1—Security assistance for IsraelSec. 6291. Findings.Sec. 6292. Statement of policy.Sec. 6293. Security assistance for Israel.Sec. 6294. Extension of war reserves stockpile authority.Sec. 6295. Extension of loan guarantees to Israel.Sec. 6296. Transfer of precision guided munitions to Israel.Sec. 6297. Sense of Congress on rapid acquisition and deployment procedures.Sec. 6298. Eligibility of Israel for the strategic trade authorization exception to certain export control licensing requirements.Chapter 2—Enhanced United States-Israel cooperationSec. 6299. United States Agency for International Development memoranda of understanding to enhance cooperation with Israel.Sec. 6299A. Cooperative projects among the United States, Israel, and developing countries.Sec. 6299B. Joint cooperative program related to innovation and high-tech for the Middle East region.Sec. 6299C. Sense of Congress on United States-Israel economic cooperation.Sec. 6299D. Cooperation on directed energy capabilities.Sec. 6299E. Plans to provide Israel with necessary defense articles and services in a contingency.Sec. 6299F. Other matters of cooperation.TITLE LXVI—Strategic Programs, Cyber, and Intelligence MattersSubtitle B—Cyberspace Related MattersSec. 6611. Report on use of encryption by Department of Defense national security systems.Sec. 6612. Guidance and direction on use of direct hiring processes for artificial intelligence professionals and other data science and software development personnel.Sec. 6613. Cybersecurity State Coordinator Act.Sec. 6614. Cybersecurity Advisory Committee.Sec. 6615. Cybersecurity Education and Training Assistance Program.Subtitle C—Nuclear ForcesSec. 6651. Report on electromagnetic pulse hardening of ground-based strategic deterrent weapons system.TITLE LXVII—Nuclear Energy LeadershipSec. 6701. Advanced nuclear reactor research and development goals.Sec. 6702. Nuclear energy strategic plan.Sec. 6703. Versatile, reactor-based fast neutron source.Sec. 6704. Advanced nuclear fuel security program.Sec. 6705. University Nuclear Leadership Program.Sec. 6706. Adjusting strategic petroleum reserve mandated drawdowns.TITLE LXXVIII—Military Construction and General ProvisionsSubtitle A—Military Construction ProgramSec. 7801. Modification to authority for military construction projects for child development centers at military installations.Sec. 7802. Modification of construction of ground-based strategic deterrent launch facilities and launch centers for the Air Force.Subtitle B—Military Family HousingSec. 7821. Inclusion of assessment of performance metrics in annual publication on use of incentive fees for privatized military housing projects.Subtitle D—Land ConveyancesSec. 7861. Establishment of interagency committees on joint use of certain land withdrawn from appropriation under public land laws.Sec. 7862. Lease extension for Bryan Multi-Sports Complex, Wayne County, North Carolina.Subtitle E—Other MattersSec. 7881. Sense of Congress on relocation of Joint Spectrum Center.TITLE LXXXI—Department of Energy National Security ProgramsSubtitle F—Other MattersSec. 8159. Extension and expansion of limitations on importation of uranium from Russian Federation.DIVISION F—Intelligence Authorization Act for Fiscal Year 2021Sec. 9001. Short title.Sec. 9002. Definitions.TITLE XCI—Intelligence activitiesSec. 9101. Authorization of appropriations.Sec. 9102. Classified Schedule of Authorizations.Sec. 9103. Intelligence Community Management Account.TITLE XCII—Central Intelligence Agency retirement and disability systemSec. 9201. Authorization of appropriations.TITLE XCIII—Intelligence community mattersSubtitle A—General intelligence community mattersSec. 9301. Restriction on conduct of intelligence activities.Sec. 9302. Increase in employee compensation and benefits authorized by law.Sec. 9303. Clarification of authorities and responsibilities of National Manager for National Security Telecommunications and Information Systems Security.Sec. 9304. Continuity of operations plans for certain elements of the intelligence community in the case of a national emergency.Sec. 9305. Application of Executive Schedule level III to position of Director of National Reconnaissance Office.Sec. 9306. National Intelligence University.Sec. 9307. Requiring facilitation of establishment of Social Media Data and Threat Analysis Center.Sec. 9308. Data collection on attrition in intelligence community.Sec. 9309. Limitation on delegation of responsibility for program management of information-sharing environment.Sec. 9310. Improvements to provisions relating to intelligence community information technology environment.Sec. 9311. Requirements and authorities for Director of the Central Intelligence Agency to improve education in science, technology, engineering, arts, and mathematics.Subtitle B—Reports and assessments pertaining to intelligence communitySec. 9321. Assessment by the Comptroller General of the United States on efforts of the intelligence community and the Department of Defense to identify and mitigate risks posed to the intelligence community and the Department by the use of direct-to-consumer genetic testing by the Government of the People's Republic of China.Sec. 9322. Report on use by intelligence community of hiring flexibilities and expedited human resources practices to assure quality and diversity in the workforce of the intelligence community.Sec. 9323. Report on signals intelligence priorities and requirements.Sec. 9324. Assessment of demand for student loan repayment program benefit.Sec. 9325. Assessment of intelligence community demand for child care.Sec. 9326. Open source intelligence strategies and plans for the intelligence community.TITLE XCIV—Security clearances and trusted workforceSec. 9401. Exclusivity, consistency, and transparency in security clearance procedures, and right to appeal.Sec. 9402. Establishing process parity for security clearance revocations.Sec. 9403. Federal policy on sharing of derogatory information pertaining to contractor employees in the trusted workforce.TITLE XCV—Reports and other mattersSec. 9501. Report on attempts by foreign adversaries to build telecommunications and cybersecurity equipment and services for, or to provide such equipment and services to, certain allies of the United States.Sec. 9502. Report on threats posed by use by foreign governments and entities of commercially available cyber intrusion and surveillance technology.Sec. 9503. Reports on recommendations of the Cyberspace Solarium Commission.Sec. 9504. Assessment of critical technology trends relating to artificial intelligence, microchips, and semiconductors and related supply chains.Sec. 9505. Combating Chinese influence operations in the United States and strengthening civil liberties protections.Sec. 9506. Annual report on corrupt activities of senior officials of the Chinese Communist Party.Sec. 9507. Report on corrupt activities of Russian and other Eastern European oligarchs.Sec. 9508. Report on biosecurity risk and disinformation by the Chinese Communist Party and the Government of the People's Republic of China.Sec. 9509. Report on effect of lifting of United Nations arms embargo on Islamic Republic of Iran.Sec. 9510. Report on Iranian activities relating to nuclear nonproliferation.Sec. 9511. Sense of Congress on Third Option Foundation.3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 4.Budgetary effects of this ActThe budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses. ADepartment of Defense AuthorizationsIProcurementAAuthorization of appropriations101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2021 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101. BArmy programs111.Integrated air and missile defense assessment(a)Assessment by Secretary of the Army(1)In generalThe Secretary of the Army shall conduct a classified assessment of the capability and capacity of current and planned integrated air and missile defense (IAMD) capabilities to meet combatant commander requirements for major operations against great-power competitors and other global operations in support of the National Defense Strategy.(2)ElementsThe assessment required by paragraph (1) shall include the following:(A)Analysis and characterization of current and emerging threats, including the following:(i)Cruise, hypersonic, and ballistic missiles.(ii)Unmanned aerial systems.(iii)Rockets.(iv)Other indirect fire.(v)Specific and meaningfully varied examples within each of subclauses (I) through (IV).(B)Analysis of current and planned integrated air and missile defense capabilities to counter the threats analyzed and characterized under subparagraph (A), including the following:(i)Projected timelines for development, procurement, and fielding of planned integrated air and missile defense capabilities.(ii)Projected capability gaps.(iii)Opportunities for acceleration or need for incorporation of interim capabilities to address current and projected gaps.(C)Analysis of current and planned capacity to meet major contingency plan requirements and ongoing global operations of the combatant commands, including the following:(i)Current and planned numbers of integrated air and missile defense systems and formations, including munitions.(ii)Capacity gaps in addressing combatant command requirements.(iii)Operations tempo stress on integrated air and missile defense formations and personnel.(iv)Plans of the Secretary to continue to increase integrated air and missile defense personnel and formations.(D)Assessment of integrated air and missile defense architecture and enabling command and control systems, including the following:(i)A description of the integrated air and missile defense architecture and component counter unmanned aerial systems (C–UAS) sub-architecture.(ii)Identification of the enabling command and control (C2) systems.(iii)Inter-connectivity of the enabling command and control systems.(iv)Compatibility of the enabling command and control systems with planned Joint All Domain Command and Control (JADC2) architecture.(E)Assessment of proponency within the Army of integrated air and missile defense and counter unmanned aerial systems, including the following:(i)A description of the current proponency structure.(ii)Adequacy of the current proponency structure to facilitate Army executive agency integrated air and missile defense and counter unmanned aerial systems functions for the Department of Defense.(iii)Benefits of establishing integrated air and missile defense and counter unmanned aerial systems centers of excellence to help focus Army and joint force efforts to achieving a functional integrated air and missile defense capability and capacity to meet requirements of the combatant commands.(3)Characterization(A)In generalIn carrying out paragraph (2)(A), the Secretary shall avoid broad characterizations that do not sufficiently distinguish between distinctly different threats in the same general class.(B)ExampleAn example of a broad characterization to be avoided under such paragraph is cruise missiles, since such characterization does not sufficiently distinguish between current cruise missiles and emerging hypersonic cruise missiles, which may require different capabilities to counter them. (4)Report and interim briefing(A)Interim briefingNot later than December 15, 2020, the Secretary shall provide the Committee on Armed Services of the Senate and Committee on Armed Services of the House of Representatives a briefing on the assessment being conducted by the Secretary under paragraph (1).(B)ReportNot later than February 15, 2021, the Secretary shall submit to the Committee on Armed Services of the Senate and Committee on Armed Services of the House of Representatives a report on the findings of the Secretary with respect to the assessment conducted under paragraph (1).(b)Review by Vice Chairman of the Joint Chiefs of Staff(1)ReviewThe Vice Chairman of the Joint Chiefs of Staff shall review the assessment being conducted under subsection (a)(1) for potential gaps in capability and capacity to meet requirements of the National Defense Strategy.(2)ReportNot later than April 15, 2021, the Vice Chairman of the Joint Chiefs of Staff shall submit to the Committee on Armed Services of the Senate and Committee on Armed Services of the House of Representatives a report on the finding of the Vice Chairman with respect to the review conducted under paragraph (1). 112.Report and limitation on Integrated Visual Augmentation System acquisition(a)Report required(1)In GeneralNot later than August 15, 2021, the Secretary of the Army shall submit to the congressional defense committees a report on the Integrated Visual Augmentation System (IVAS) subsequent to the completion of operational testing.(2)Elements requiredThe report required by paragraph (1) shall include the following:(A)Certification of the IVAS acquisition strategy, to include production model costs, full rate production schedule, and identification of any changes resulting from operational testing.(B)Certification of technology levels being utilized in the full rate production model.(C)Certification of operational suitability and soldier acceptability of the production model IVAS.(b)Limitation on use of fundsNot more than 50 percent of the amounts authorized to be appropriated by this Act for fiscal year 2021 for procurement of the Integrated Visual Augmentation System may be obligated or expended until the Secretary submits to the congressional defense committees the report required under subsection (a). 113.Modifications to requirement for an interim cruise missile defense capability(a)PlanNot later than January 15, 2021, the Secretary of the Army shall submit to the congressional defense committees the plan, including a timeline, to operationally deploy or forward station the two batteries of interim cruise missile defense capability procured pursuant to section 112 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1660) in an operational theater or theaters.(b)Modification of waiverSection 112(b)(4) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1661) is amended to read as follows:(4)WaiverThe Secretary of the Army may waive the deadlines specified in paragraph (1):(A)For the deadline specified in paragraph (1)(A), if the Secretary determines that sufficient funds have not been appropriated to enable the Secretary to meet such deadline.(B)For the deadline specified in paragraph (1)(B), if the Secretary submits to the congressional defense committees a certification that—(i)allocating resources toward procurement of an integrated enduring capability would provide robust tiered and layered protection to the joint force; or(ii)additional time is required to complete training and preparation for operational capability..CNavy programs121.Contract authority for Columbia-class submarine program(a)Contract authorityThe Secretary of the Navy may enter into a contract, beginning with fiscal year 2021, for the procurement of up to two Columbia-class submarines.(b)Incremental fundingWith respect to a contract entered into under subsection (a), the Secretary of the Navy may use incremental funding to make payments under the contract.(c)LiabilityAny contract entered into under subsection (a) shall provide that—(1)any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose; and(2)total liability of the Federal Government for termination of any contract entered into shall be limited to the total amount of funding obligated to the contract at time of termination.122.Limitation on Navy medium and large unmanned surface vessels(a)Milestone B approval requirementsMilestone B approval may not be granted for a covered program unless such program accomplishes prior to and incorporates into such approval—(1)qualification by the Senior Technical Authority of—(A)at least two different main propulsion engines and ancillary equipment, including the fuel and lube oil systems; and(B)at least two different electrical generators and ancillary equipment;(2)final results of test programs of engineering development models or prototypes for critical systems specified by the Senior Technical Authority in their final form, fit, and function and in a realistic environment; and(3)a determination by the milestone decision authority of the minimum number of vessels, discrete test events, performance parameters to be tested, and schedule required to complete initial operational test and evaluation and demonstrate operational suitability and operational effectiveness.(b)Qualification requirementsThe qualification required in subsection (a)(1) shall include a land-based operational demonstration of such equipment in the vessel-representative form, fit, and function for not less than 1,080 continuous hours without preventative maintenance, corrective maintenance, emergent repair, or any other form of repair or maintenance.(c)Requirement to use qualified engines and generatorsThe Secretary of the Navy shall require that covered programs use only main propulsion engines and electrical generators that are qualified under subsection (a)(1).(d)LimitationThe Secretary of the Navy may not release a detail design or construction request for proposals or obligate funds from a procurement account for a covered program until such program receives Milestone B approval and the milestone decision authority notifies the congressional defense committees, in writing, of the actions taken to comply with the requirements under this section.(e)DefinitionsIn this section:(1)The term covered program means a program for—(A)medium unmanned surface vessels; or(B)large unmanned surface vessels. (2)The term Milestone B approval has the meaning given the term in section 2366(e)(7) of title 10, United States Code.(3)The term milestone decision authority means the official within the Department of Defense designated with the overall responsibility and authority for acquisition decisions for the program, including authority to approve entry of the program into the next phase of the acquisition process.(4)The term Senior Technical Authority has the meaning given the term in section 8669b of title 10, United States Code. 123.Extension of prohibition on availability of funds for Navy waterborne security barriersSection 130(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1665), as amended by section 126 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking for fiscal year 2019 or fiscal year 2020 and inserting for fiscal years 2019, 2020, or 2021. 124.Procurement authorities for certain amphibious shipbuilding programs(a)Contract authority(1)Procurement authorizedIn fiscal year 2021, the Secretary of the Navy may enter into one or more contracts for the procurement of three San Antonio-class amphibious ships and one America-class amphibious ship.(2)Procurement in conjunction with existing contractsThe ships authorized to be procured under paragraph (1) may be procured as additions to existing contracts covering such programs.(b)Certification requiredA contract may not be entered into under subsection (a) unless the Secretary of the Navy certifies to the congressional defense committees, in writing, not later than 30 days before entry into the contract, each of the following, which shall be prepared by the milestone decision authority for such programs:(1)The use of such a contract is consistent with the Department of the Navy’s projected force structure requirements for amphibious ships. (2)The use of such a contract will result in significant savings compared to the total anticipated costs of carrying out the program through annual contracts. In certifying cost savings under the preceding sentence, the Secretary shall include a written explanation of— (A)the estimated end cost and appropriated funds by fiscal year, by hull, without the authority provided in subsection (a);(B)the estimated end cost and appropriated funds by fiscal year, by hull, with the authority provided in subsection (a);(C)the estimated cost savings or increase by fiscal year, by hull, with the authority provided in subsection (a);(D)the discrete actions that will accomplish such cost savings or avoidance; and(E)the contractual actions that will ensure the estimated cost savings are realized.(3)There is a reasonable expectation that throughout the contemplated contract period the Secretary of the Navy will request funding for the contract at the level required to avoid contract cancellation.(4)There is a stable design for the property to be acquired and the technical risks associated with such property are not excessive.(5)The estimates of both the cost of the contract and the anticipated cost avoidance through the use of a contract authorized under subsection (a) are realistic.(6)The use of such a contract will promote the national security of the United States.(7)During the fiscal year in which such contract is to be awarded, sufficient funds will be available to perform the contract in such fiscal year, and the future-years defense program (as defined under section 221 of title 10, United States Code) for such fiscal year will include the funding required to execute the program without cancellation.(c)Authority for advance procurementThe Secretary of the Navy may enter into one or more contracts for advance procurement associated with a vessel or vessels for which authorization to enter into a contract is provided under subsection (a), and for systems and subsystems associated with such vessels in economic order quantities when cost savings are achievable.(d)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year is subject to the availability of appropriations for that purpose for such fiscal year.(e)Milestone decision authority definedIn this section. the term milestone decision authority has the meaning given the term in section 2366a(d) of title 10, United States Code. 125.Fighter force structure acquisition strategy(a)Report requiredNot later than March 1, 2021, the Secretary of the Navy shall submit to the congressional defense committees a report with a fighter force structure acquisition strategy that is aligned with the results of the independent studies required under section 1064 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1576).The strategy shall establish a minimum number of F–35 and Next Generation Air Dominance (NGAD) aircraft that the Navy and Marine Corps would be required to purchase each year to mitigate or manage strike fighter shortfalls.(b)Limitation on deviation from strategyThe Department of the Navy may not deviate from the acquisition strategy established under subsection (a) until—(1)the Secretary of the Navy receives a waiver and justification from the Secretary of Defense; and(2)30 days after the Secretary of the Navy notifies the congressional defense committees of the proposed deviation. 126.Treatment of systems added by Congress in future President’s budget requestsA procurement quantity of a system authorized by Congress in a National Defense Authorization Act for a given fiscal year that is subsequently appropriated by Congress in an amount greater than the quantity of such system included in the President’s annual budget request submitted to Congress under section 1105 of title 31, United States Code, for such fiscal year shall not be included as a new procurement quantity in future annual budget requests. 127.Report on carrier wing composition(a)ReportNot later than May 1, 2021, the Secretary of the Navy, in consultation with the Chief of Naval Operations and Commandant of the Marine Corps, shall submit to the congressional defense committees a report on the optimal composition of the carrier air wing in 2030 and 2040, as well as alternative force design concepts.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)An analysis and justification used to reach the 50–50 mix of 4th and 5th generation aircraft for 2030.(2)An analysis and justification for the optimal mix of carrier aircraft for 2040.(3)A plan for incorporating unmanned aerial vehicles and associated communication capabilities to effectively implement the future force design. 128.Report on strategy to use ALQ–249 Next Generation Jammer to ensure full spectrum electromagnetic superiority(a)ReportNot later than July 30, 2021, the Secretary of the Navy, in consultation with the Vice Chairman of the Joint Chiefs, shall submit to the congressional defense committees report with a strategy to ensure full spectrum electromagnetic superiority using the ALQ–249 Next Generation Jammer. (b)ElementsThe report required under subsection (a) shall include the following elements:(1)A description of the current procurement strategy of the ALQ–249 and the analysis of its capability to meet the RF frequency ranges required in a National Defense Strategy (NDS) conflict.(2)An assessment of the ALQ–249's compatibility and ability to synchronize non-kinetic fires using other Joint Electronic Warfare (EW) platforms.(3)A future model of an interlinked/interdependent electronic warfare menu of options for commanders at tactical, operational, and strategic levels. DAir Force programs141.Economic order quantity contracting authority for F–35 joint strike fighter program(a)Authority for advance procurement and economic order quantityThe Secretary of Defense may enter into one or more contracts, beginning with the fiscal year 2020 program year, for the procurement of economic order quantities of material and equipment for the F–35 aircraft program for use in procurement contracts to be awarded for such program during fiscal years 2021 through 2023.(b)LimitationThe total amount obligated in fiscal year 2021 under all contracts entered into under subsection (a) shall not exceed $493,000,000.(c)Preliminary findingsBefore entering into a contract under subsection (a), the Secretary shall make each of the following findings with respect to such contract:(1)The use of such a contract will result in significant savings of the total anticipated costs of carrying out the program through annual contracts.(2)The minimum need for the property to be procured is expected to remain substantially unchanged during the contemplated contract period in terms of production rate, procurement rate, and total quantities.(3)There is a reasonable expectation that, throughout the contemplated contract period, the Secretary will request funding for the contract at the level required to avoid contract cancellation.(4)There is a stable design for the property to be procured, and the technical risks associated with such property are not excessive.(5)The estimates of both the cost of the contract and the anticipated cost avoidance through the use of an economic order quantity contract are realistic.(6)Entering into the contract will promote the national security interests of the United States.(d)Certification requirementExcept as provided in subsection (e), the Secretary of Defense may not enter into a contract under subsection (a) until 30 days after the Secretary certifies to the congressional defense committees, in writing, that each of the following conditions is satisfied:(1)A sufficient number of end items of the system being acquired under such contract have been delivered at or within the most recently available estimates of the program acquisition unit cost or procurement unit cost for such system to determine that the estimates of the unit costs are realistic.(2)During the fiscal year in which such contract is to be awarded, sufficient funds will be available to perform the contract in such fiscal year, and the future-years defense program submitted to Congress under section 221 of title 10, United States Code, for that fiscal year will include the funding required to execute the program without cancellation.(3)The contract is a fixed-price type contract.(4)The proposed contract provides for production at not less than minimum economic rates given the existing tooling and facilities.(5)The Secretary has determined that each of the conditions described in paragraphs (1) through (6) of subsection (c) will be met by such contract and has provided the basis for such determination to the congressional defense committees.(6)The determination under paragraph (5) was made after the completion of a cost analysis performed by the Director of Cost Assessment and Program Evaluation for the purpose of section 2334(f)(2) of title 10, United States Code, and the analysis supports that determination.(e)ExceptionNotwithstanding subsection (d), the Secretary of Defense may enter into a contract under subsection (a) on or after December 1, 2020, if—(1)the Director of Cost Assessment and Program Evaluation has not completed a cost analysis of the preliminary findings made by the Secretary under subsection (c) with respect to the contract;(2)the Secretary certifies to the congressional defense committees, in writing, that each of the conditions described in paragraphs (1) through (5) of subsection (d) is satisfied; and(3)a period of 30 days has elapsed following the date on which the Secretary submits the certification under paragraph (2).142.Minimum aircraft levels for major mission areas(a)Minimum levelsExcept as provided under subsection (b), the Secretary of the Air Force shall maintain the following minima, based on Primary Mission Aircraft Inventory (PMAI):(1)1,182 Fighter aircraft.(2)190 Attack Remotely Piloted Aircraft (RPA).(3)92 Bomber aircraft.(4)412 Tanker aircraft.(5)230 Tactical airlift aircraft.(6)235 Strategic airlift aircraft.(7)84 Strategic Intelligence, Surveillance, and Reconnaissance (ISR) aircraft.(8)106 Combat Search and Rescue (CSAR) aircraft.(b)ExceptionsThe Secretary of the Air Force may reduce the number of aircraft in the PMAI of the Air Force below the minima specified in subsection (a) only if—(1)the Secretary certifies to the congressional defense committees that such reduction is justified by the results of the new capability and requirements studies; and(2)a period of 30 days has elapsed following the date on which the certification is made to the congressional defense committees under paragraph (1). (c)ApplicabilityThe limitation in subsection (a) shall not apply to aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be no longer mission capable because of mishaps, other damage, or being uneconomical to repair. 143.Minimum operational squadron levelAs soon as practicable after the date of the enactment of this Act and subject to the availability of appropriations, the Secretary of the Air Force shall seek to achieve a minimum of not fewer than 386 available operational squadrons, or equivalent organizational units, within the Air Force. In addition to the operational squadrons, the Secretary shall strive to achieve the following primary mission aircraft inventory (PMAI) numbers: (1)1,680 Fighter aircraft.(2)199 Persist attack remotely piloted aircraft (RPA).(3)225 Bomber aircraft.(4)500 Air refueling aircraft.(5)286 Tactical airlift aircraft.(6)284 Strategic airlift aircraft.(7)55 Command and control aircraft.(8)105 Combat search and rescue (CSAR) aircraft.(9)30 Intelligence, surveillance, and reconnaissance (ISR) aircraft.(10)179 Special operations aircraft.(11)40 Electronic warfare (EW) aircraft. 144.Minimum Air Force bomber aircraft level The Secretary of Defense shall submit to the congressional defense committees recommendations for a minimum number of bomber aircraft, including penetrating bombers in addition to B–52H aircraft, to enable the Air Force to carry out its long-range penetrating strike capability. 145.F–35 gun systemThe Secretary of the Air Force shall begin the procurement process for an alternate 25mm ammunition solution that provides a true full-spectrum target engagement capability for the F–35A aircraft. 146.Prohibition on funding for Close Air Support Integration GroupNo funds authorized to be appropriated by this Act may be obligated or expended for the Close Air Support Integration Group (CIG) or its subordinate units at Nellis Air Force Base, Nevada, and the Air Force may not utilize personnel or equipment in support of the CIG or its subordinate units. 147.Limitation on divestment of KC–10 and KC–135 aircraftThe Secretary of Defense may not divest KC–10 and KC–135 aircraft in excess of the following amounts:(1)In fiscal year 2021, 6 KC–10 aircraft, including only 3 from primary mission aircraft inventory (PMAI).(2)In fiscal year 2022, 12 KC–10 aircraft.(3)In fiscal year 2023, 12 KC–10 and 14 KC–135 aircraft. 148.Limitation on retirement of U–2 and RQ–4 aircraft(a)LimitationThe Secretary of the Air Force may not take any action that would prevent the Air Force from maintaining the fleets of U–2 aircraft or RQ–4 aircraft in their current, or improved, configurations and capabilities until the Chairman of the Joint Requirements Oversight Council certifies in writing to the appropriate committees of Congress that the capability to be fielded at the same time or before the retirement of the U–2 aircraft or RQ–4 aircraft (as the case may be) would result in equal or greater capability available to the commanders of the combatant commands and would not result in less capacity available to the commanders of the combatant commands. (b)WaiverThe Secretary of Defense may waive the certification requirement under subsection (a) with respect to U–2 aircraft or RQ–4 aircraft if the Secretary— (1)determines, after analyzing sufficient and relevant data, that a loss in capacity and capability will not prevent the combatant commanders from accomplishing their missions at acceptable levels of risk; and (2)provides to the appropriate committees of Congress a certification of such determination and supporting analysis. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and (2)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 149.Limitation on divestment of F–15C aircraft in the European theater(a)In generalThe Secretary of the Air Force may not divest F–15C aircraft in the European theater until the F–15EX aircraft is integrated into the Air Force and has begun bed down actions in the European theater.(b)WaiverThe Secretary of Defense, after consultation with the Commander of the United States European Command (EUCOM), may waive the limitation under subsection (a) if the Secretary certifies to Congress the divestment is required for the national defense and that there exists sufficient resources at all times to meet NATO and EUCOM air superiority requirements for the European theater. 150.Air base defense development and acquisition strategy(a)Strategy requiredNot later than March 1, 2021, the Chief of Staff of the Air Force (CSAF), in consultation with the Chief of Staff of the Army (CSA), shall submit to the congressional defense committees a development and acquisition strategy to procure a capability to protect air bases and prepositioned sites in contested environments highlighted in the National Defense Strategy. The strategy should ensure a solution that is effective against current and emerging cruise missile and advanced hypersonic missile threats. (b)Limitation on use of operation and maintenance fundsNot more than 50 percent of the funds authorized to be appropriated by this Act for fiscal year 2021 for operation and maintenance for the Office of the Secretary of the Air Force and the Office of the Secretary of the Army may be obligated or expended until 15 days after submission of the strategy required under subsection (a). 151.Required solution for KC–46 aircraft remote visual system limitationsThe Secretary of the Air Force shall develop and implement a complete, one-time solution to the KC–46 aircraft remote visual system (RVS) operational limitations. Not later than October 1, 2020, the Secretary shall submit to the congressional defense committees an implementation strategy for the solution. 152.Analysis of requirements and Advanced Battle Management System capabilities(a)AnalysisNot later than April 1, 2021, the Secretary of the Air Force, in consultation with the commanders of the combatant commands, shall develop an analysis of current and future moving target indicator requirements across the combatant commands and operational and tactical level command and control capabilities the Advanced Battle Management System (ABMS) will require when fielded. (b)JROC requirements(1)In generalNot later than 60 days after the Secretary of the Air Force develops the analysis under subsection (a), the Joint Requirements Oversight Council (JROC) shall certify that requirements for ABMS incorporate the findings of the analysis.(2)Congressional notificationThe Joint Requirements Oversight Council (JROC) shall notify the congressional defense committees upon making the certification required under paragraph (1) and provide a briefing on the requirements and findings described in such paragraph not later than 30 days after such notification. 153.Studies on measures to assess cost-per-effect for key mission areas(a)In generalNot later than January 1, 2021, the Secretary of the Air Force shall provide for the performance of two independent studies to devise new measures to assess cost-per-effect for key mission areas. One of the studies shall be conducted by an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, and one of the studies shall be conducted by a federally funded research and development center. (b)ScopeEach study conducted pursuant to subsection (a) shall address the following matters:(1)Number of weapon systems required to meet a specified mission goal.(2)Number of personnel required to meet a specified mission goal.(3)Associated operation and maintenance costs necessary to facilitate respective operational constructs.(4)Basing requirements for respective force constructs.(5)Mission support elements required to facilitate specified operations.(6)Defensive measures required to facilitate viable mission operations.(7)Attrition due to enemy countermeasures and other loss factors associated with respective technologies.(8)Associated weapon effects costs compared to alternative forms of power projection.(c)Implementation of measuresThe Secretary of the Air Force shall, as appropriate, incorporate the findings of the studies conducted pursuant to subsection (a) in the Air Force's future force development process. The measures—(1)should be domain and platform agnostic;(2)should focus on how best to achieve mission goals in future operations; and(3)shall consider including harnessing cost-per-effect assessments as a key performance parameter within the Department of Defense’s Joint Capabilities Integration and Development System (JCIDS) requirements process. 154.Plan for operational test and utility evaluation of systems for Low-Cost Attributable Aircraft Technology programNot later than October 1, 2020, the Assistant Secretary of the Air Force for Acquisition, Technology, and Logistics shall—(a)submit to the congressional defense committees an executable plan for the operational test and utility evaluation of the systems of the Low-Cost Attributable Aircraft Technology (LCAAT) program of the Air Force; and(b)brief the congressional defense committees on such plan. 155.Prohibition on retirement or divestment of A–10 aircraftThe Secretary of Defense may not during fiscal year 2021 divest or retire any A–10 aircraft, in order to ensure ongoing capabilities to counter violent extremism and provide close air support and combat search and rescue in accordance with the National Defense Strategy. EDefense-wide, joint, and multiservice matters171.Budgeting for life-cycle cost of aircraft for the Navy, Army, and Air Force: annual plan and certification(a)In generalChapter 9 of title 10, United States Code, is amended by inserting after section 231 the following new section:231a.Budgeting for life-cycle cost of aircraft for the Navy, Army, and Air Force: Annual plan and certification(a)Annual aircraft procurement plan and certificationNot later than 45 days after the date on which the President submits to Congress the budget for a fiscal year, the Secretary of Defense shall submit to the congressional defense committees—(1)a plan for the procurement of the aircraft specified in subsection (b) for the Department of the Navy, the Department of the Army, and the Department of the Air Force developed in accordance with this section; and(2)a certification by the Secretary that both the budget for such fiscal year and the future years defense program submitted to Congress in relation to such budget under section 221 of this title provide for funding of the procurement of aircraft at a level that is sufficient for the procurement of the aircraft provided for in the plan under paragraph (1) on the schedule provided in the plan.(b)Covered aircraftThe aircraft specified in this subsection are the aircraft as follows:(1)Fighter aircraft.(2)Attack aircraft.(3)Bomber aircraft.(4)Intertheater lift aircraft.(5)Intratheater lift aircraft.(6)Intelligence, surveillance, and reconnaissance aircraft.(7)Tanker aircraft.(8)Remotely piloted aircraft.(9)Rotary-wing aircraft.(10)Operational support and executive lift aircraft.(11)Any other major support aircraft designated by the Secretary of Defense for purposes of this section.(c)Annual aircraft procurement plan(1)The annual aircraft procurement plan developed for a fiscal year for purposes of subsection (a)(1) should be designed so that the aviation force provided for under the plan is capable of supporting the national military strategy of the United States as set forth in the most recent National Defense Strategy submitted under section 113(g) of title 10, United States Code, and National Military Strategy submitted under section 153(b) of title 10, United States Code. (2)Each annual aircraft procurement plan shall include the following:(A)A detailed program for the procurement of the aircraft specified in subsection (b) for each of the Department of the Navy, the Department of the Army, and the Department of the Air Force over the next 30 fiscal years.(B)A description of the necessary aviation force structure to meet the requirements of the national military strategy of the United States or the most recent Quadrennial Defense Review, whichever is applicable under paragraph (1).(C)The estimated levels of annual investment funding necessary to carry out each aircraft program, together with a discussion of the procurement strategies on which such estimated levels of annual investment funding are based, set forth in aggregate for the Department of Defense and in aggregate for each military department.(D)The estimated level of annual funding necessary to operate, maintain, sustain, and support each aircraft program throughout the life-cycle of the program, set forth in aggregate for the Department of Defense and in aggregate for each military department.(E)For each of the cost estimates required by subparagraphs (C) and (D)—(i)a description of whether the cost estimate is derived from the cost estimate position of the military department or derived from the cost estimate position of the Office of Cost Analysis and Program Evaluation;(ii)if the cost estimate position of the military department and the cost estimate position of the Office of Cost Analysis and Program Evaluation differ by more than 5 percent for any aircraft program, an annotated cost estimate difference and sufficient rationale to explain the difference; (iii)the confidence or certainty level associated with the cost estimate for each aircraft program; and(iv)a certification that cost between different services and aircraft are based on similar components in the life-cycle cost of each program.(F)An assessment by the Secretary of Defense of the extent to which the combined aircraft forces of the Department of the Navy, the Department of the Army, and the Department of the Air Force meet the national security requirements of the United States.(3)For any cost estimate required by paragraph (2)(C) or (D), for any aircraft program for which the Secretary is required to include in a report under section 2432 of this title, the source of the cost information used to prepare the annual aircraft plan, shall be sourced from the Selected Acquisition Report data that the Secretary plans to submit to the congressional defense committees in accordance with subsection (f) of that section for the year for which the annual aircraft plan is prepared.(4)The annual aircraft procurement plan shall be submitted in unclassified form and shall contain a classified annex. A summary version of the unclassified report shall be made available to the public.(d)Assessment when aircraft procurement budget is insufficient to meet applicable requirementsIf the budget for a fiscal year provides for funding of the procurement of aircraft for the Department of the Navy, the Department of the Army, or the Department of the Air Force at a level that is not sufficient to sustain the aviation force structure specified in the aircraft procurement plan for such Department for that fiscal year under subsection (a), the Secretary shall include with the defense budget materials for that fiscal year an assessment that describes and discusses the risks associated with the reduced force structure of aircraft that will result from funding aircraft procurement at such level. The assessment shall be coordinated in advance with the commanders of the combatant commands.(e)Annual report on aircraft inventory(1)As part of the annual plan and certification required to be submitted under this section, the Secretary shall include a report on the aircraft in the inventory of the Department of Defense. Each such report shall include the following, for the year covered by the report:(A)The total number of aircraft in the inventory.(B)The total number of the aircraft in the inventory that are active, stated in the following categories (with appropriate subcategories for mission aircraft, training aircraft, dedicated test aircraft, and other aircraft):(i)Primary aircraft.(ii)Backup aircraft.(iii)Attrition and reconstitution reserve aircraft.(C)The total number of the aircraft in the inventory that are inactive, stated in the following categories:(i)Bailment aircraft.(ii)Drone aircraft.(iii)Aircraft for sale or other transfer to foreign governments.(iv)Leased or loaned aircraft.(v)Aircraft for maintenance training.(vi)Aircraft for reclamation.(vii)Aircraft in storage.(D)The aircraft inventory requirements approved by the Joint Chiefs of Staff.(2)Each report submitted under this subsection shall set forth each item described in paragraph (1) separately for the regular component of each armed force and for each reserve component of each armed force and, for each such component, shall set forth each type, model, and series of aircraft provided for in the future-years defense program that covers the fiscal year for which the budget accompanying the plan, certification and report is submitted.(f)Definition of budgetIn this section, the term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31..(b)Clerical amendmentThe table of sections at the beginning of chapter 9 of such title is amended by inserting after the item relating to section 231 the following new item:231a. Budgeting for life-cycle cost of aircraft for the Navy, Army, and Air Force: Annual plan and certification..172.Authority to use F–35 aircraft withheld from delivery to Government of TurkeyThe Secretary of the Air Force is authorized to utilize, modify, and operate the 6 F–35 aircraft that were accepted by the Government of Turkey but never delivered because Turkey was suspended from the F–35 program.173.Transfer from Commander of United States Strategic Command to Chairman of the Joint Chiefs of Staff of responsibilities and functions relating to electromagnetic spectrum operations(a)TransferNot later than one year after the date of the enactment of this Act and subject to subsection (c), the Secretary of Defense shall transition to the Chairman of the Joint Chiefs of Staff as a Chairman's Controlled Activity all of the responsibilities and functions of the Commander of United States Strategic Command that are germane to electromagnetic spectrum operations, including—(1)advocacy for joint electronic warfare capabilities,(2)providing contingency electronic warfare support to other combatant commands, and(3)supporting combatant command joint training and planning related to electromagnetic spectrum operations.(b)Responsibility of Vice Chairman of the Joint Chiefs of Staff as the Electronic Warfare Senior Designated OfficialThe Vice Chairman of the Joint Chiefs of Staff, as the Electronic Warfare Senior Designated Official, shall be responsible for the following: (1)Executing the functions transitioned to the Chairman of the Joint Chiefs of Staff under subsection (a).(2)Overseeing, with the Chief Information Officer of the Department of Defense, the development and implementation of the Electromagnetic Spectrum Superiority Strategy of the Department of Defense and subsequent Department-wide electromagnetic spectrum and electronic warfare strategies.(3)Managing the Joint Electronic Warfare Center and the Joint Electromagnetic Preparedness for Advanced Combat organizations.(4)Overseeing, through the Joint Requirements Oversight Council and the Electromagnetic Spectrum Operations cross-functional team, the acquisition activities of the military services as they relate to electromagnetic spectrum operations.(5)Overseeing and, as appropriate, setting standards for the individual and unit training programs of the military services and the joint training and mission rehearsal programs of the combatant commands as they relate to electromagnetic spectrum operations.(6)Overseeing the development of tactics, techniques, and procedures germane to electromagnetic spectrum operations.(7)Overseeing the integration of electromagnetic spectrum operations into operation plans and contingency plans.(8)Developing and integrating into the joint warfighting concept operational concepts for electromagnetic spectrum operations, including the following:(A)The roles and responsibilities of each of the military services and their primary contributions to the joint force.(B)The primary targets for offensive electromagnetic spectrum operations and their alignment to the military services and relevant capabilities.(C)The armed forces’ positioning, scheme of maneuver, kill chains, and tactics, techniques, and procedures, as appropriate, to conduct offensive electromagnetic spectrum operations.(D)The armed forces’ positioning, scheme of maneuver, kill chains, and tactics, techniques, and procedures, as appropriate, to detect, disrupt, avoid, or render ineffective adversary electromagnetic spectrum operations.(c)Period of effect of transfer(1)In generalThe transfer required by subsection (a) and the responsibilities specified in subsection (b) shall remain in effect until such date as the Chairman of the Joint Chiefs of Staff considers appropriate, except that such date shall not be earlier than the date that is 180 days after the date on which the Chairman submits to the congressional defense committees notice that—(A)the Chairman has made a determination that—(i)the military services’, geographic combatant commands’, and functional combatant commands’ electromagnetic spectrum operations expertise, capabilities, and execution are sufficiently robust; and(ii)an alternative arrangement described in paragraph (2) is justified; and(B)the Chairman intends to transfer responsibilities and activities in order to carry out such alternative arrangement.(2)Alternative arrangement describedAn alternative arrangement described in this paragraph is an arrangement in which certain oversight, advocacy, and coordination functions allotted to the Chairman or Vice Chairman of the Joint Chiefs of Staff by subsections (a) and (b) are performed either by a single combatant command or by the individual geographic and functional combatant commands responsible for executing electromagnetic spectrum operations with long-term supervision by the Chairman or Vice Chairman of the Joint Chiefs of Staff.(d)Evaluations of armed forces(1)In generalThe Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, the Commandant of the Marine Corps, and the Chief of Space Operations shall each conduct and complete an evaluation of the armed forces for their respective military services and their ability to perform the electromagnetic spectrum operations missions required of them in—(A)the Electromagnetic Spectrum Superiority Strategy;(B)the Joint Staff-developed concept of operations; and(C)the operation and contingency plans of the combatant commanders.(2)ElementsEach evaluation under paragraph (1) shall include assessment of the following:(A)Current programs of record, including—(i)the ability of weapon systems to perform missions in contested electromagnetic spectrum environments; and(ii)the ability of electronic warfare capabilities to disrupt adversary operations.(B)Future programs of record, including—(i)the need for distributed or network-centric electronic warfare and signals intelligence capabilities; and(ii)the need for automated and machine learning- or artificial intelligence-assisted electronic warfare capabilities.(C)Order of battle.(D)Individual and unit training.(E)Tactics, techniques, and procedures, including—(i)maneuver, distribution of assets, and the use of decoys; and(ii)integration of nonkinetic and kinetic fires.(e)Evaluation of combatant commands(1)In generalThe Commander of the United States European Command, the Commander of the United States Pacific Command, and the Commander of the United States Central Command shall each conduct and complete an evaluation of the plans and posture of their respective commands to execute the electromagnetic spectrum operations envisioned in—(A)the Electromagnetic Spectrum Superiority Strategy; and(B)the Joint Staff-developed concept of operations.(2)ElementsEach evaluation under paragraph (1) shall include assessment of the following:(A)Operation and contingency plans.(B)The manning, organizational alignment, and capability of joint electromagnetic spectrum operations cells.(C)Mission rehearsal and exercises.(D)Force positioning, posture, and readiness.(f)Semiannual briefingNot less frequently than twice each year until January 1, 2026, the Vice Chairman of the Joint Chiefs of Staff shall brief the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on the implementation of this section by each of the Joint Staff, the military services, and the combatant commands. 174.Cryptographic modernization schedules(a)Cryptographic modernization schedules requiredEach of the Secretaries of the military departments and the heads of relevant defense agencies and field activities shall establish and maintain a cryptographic modernization schedule that specifies, for each pertinent weapon system, command and control system, or data link, including those that use commercial encryption technologies, as relevant, the following:(1)The expiration date or cease key date for applicable cryptographic algorithms.(2)Anticipated key extension requests for systems where cryptographic modernization is assessed to be overly burdensome and expensive or to provide limited operational utility.(3)The funding and deployment schedule for modernized cryptographic algorithms, keys, and equipment over the Future Years Defense Program.(b)Requirements for Chief Information OfficerThe Chief Information Officer of the Department of Defense shall—(1)oversee the construction and implementation of the cryptographic modernization schedules required by subsection (a);(2)establish and maintain an integrated cryptographic modernization schedule for the entire Department, collating the cryptographic modernization schedules required under subsection (a); and(3)in coordination with the Director of the National Security Agency and the Joint Staff Director for Command, Control, Communications, and Computers/Cyber, use the budget certification, standard-setting, and policy-making authorities provided in section 142 of title 10, United States Code, to amend military service and defense agency and field activity plans for key extension requests and cryptographic modernization funding and deployment that pose unacceptable risk to military operations.(c)Annual noticesNot later than January 1, 2022, and not less frequently than once each year thereafter until January 1, 2026, the Chief Information Officer of the Department and the Joint Staff Director for Command, Control, Communications, and Computers/Cyber shall jointly submit to the congressional defense committees notification of all—(1)delays to or planned delays of military service and defense agency and field activity funding and deployment of modernized cryptographic algorithms, keys, and equipment over the previous year; and(2)changes in plans or schedules surrounding key extension requests and waivers, including—(A)unscheduled or unanticipated key extension requests; and(B)unscheduled or unanticipated waivers and nonwaivers of scheduled or anticipated key extension requests. 175.Prohibition on purchase of armed overwatch aircraftThe Secretary of the Air Force may not purchase any aircraft for the Air Force Special Operations Command for the purpose of armed overwatch until such time as the Chief of Staff of the Air Force certifies to the congressional defense committees that general purpose forces of the Air Force do not have the skill or capacity to provide close air support and armed overwatch to United States forces deployed operationally. 176.Special operations armed overwatch(a)ProhibitionNone of the funds authorized to be appropriated by this Act for the Department of Defense may be used to acquire armed overwatch aircraft for the United States Special Operations Command, and the Department of Defense may not acquire armed overwatch aircraft for the United States Special Operations Command in fiscal year 2021. (b)Analysis required(1)In generalNot later than July 1, 2021, the Secretary of Defense, in coordination with the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict and the Commander of the United States Special Operations Command, shall conduct an analysis to define the special operations-peculiar requirements for armed overwatch aircraft and to determine whether acquisition of a new special operations-peculiar platform is the most cost effective means of fulfilling such requirements.(2)ElementsAt a minimum, the analysis of alternatives required under paragraph (1) shall include—(A)a description of the concept of operations for employing armed overwatch aircraft in support of ground forces;(B)an identification of geographic regions in which armed overwatch aircraft could be deployed;(C)an identification of the most likely antiaircraft threats in geographic areas where armed overwatch aircraft will be deployed and possible countermeasures to defeat such threats;(D)a defined requirement for special operations-peculiar armed overwatch aircraft, including an identification of threshold and objective performance parameters for armed overwatch aircraft;(E)an analysis of alternatives comparing various manned and unmanned aircraft in the current aircraft inventory of the United States Special Operations Command and a new platform for meeting requirements for the armed overwatch mission, including for each alternative considered;(F)an identification of any necessary aircraft modifications and the associated cost;(G)the annual cost of operating and sustaining such aircraft;(H)an identification of any required military construction costs;(I)an explanation of how the acquisition of a new armed overwatch aircraft would impact the overall fleet of special operations-peculiar aircraft and the availability of aircrews and maintainers;(J)an explanation of why existing Air Force and United States Special Operations Command close air support and airborne intelligence capabilities are insufficient for the armed overwatch mission; and(K)any other matters determined relevant by the Secretary of Defense. 177.Autonomic Logistics Information System redesign strategyNot later than October 1, 2020, the Under Secretary of Defense for Acquisition and Sustainment, in consultation with the F–35 Program Executive Officer, shall—(1)submit to the congressional defense committees a report describing a program-wide process for measuring, collecting, and tracking information on how the Autonomic Logistics Information System (ALIS) is affecting the performance of the F–35 fleet, including its effects on mission capability rates; and(2)implement a strategy for the redesign of ALIS, including the identification and assessment of goals, key risks or uncertainties, and costs of redesigning the system. 178.Contract aviation services in a country or in airspace in which a Special Federal Aviation Regulation applies(a)In generalWhen the Department of Defense contracts for aviation services to be performed in a foreign country, or in airspace, in which a Special Federal Aviation Regulation issued by the Federal Aviation Administration would preclude operation of such aviation services by an air carrier or commercial operator of the United States, the Secretary of Defense (or a designee of the Secretary) shall—(1)obtain approval from the Administrator of the Federal Aviation Administration (or a designee of the Administrator) for the air carrier or commercial operator of the United States to deviate from the Special Federal Aviation Regulation to the extent necessary to perform such aviation services; (2)designate the aircraft of the air carrier or commercial operator of the United States to be State Aircraft of the United States when performing such aviation services; or(3)use organic aircraft to perform such aviation services in lieu of aircraft of an air carrier or commercial operator of the United States.(b)Construction of designationThe designation of aircraft of an air carrier or commercial operator of the United States as State Aircraft of the United States under subsection (a)(2) shall have no effect on Federal Aviation Administration requirements for—(1)safety oversight responsibility for the operation of aircraft so designated, except for those activities prohibited or restricted by an applicable Special Federal Aviation Regulation; and(2)any previously issued nonpremium aviation insurance or reinsurance policy issued to the air carrier or commercial operator of the United States for the duration of aviation services performed as a State Aircraft of the United States under that subsection. 179.F–35 aircraft munitionsThe Secretary of the Air Force and the Secretary of the Navy shall qualify and certify, for the use of United States forces, additional munitions on the F–35 aircraft that are already qualified on NATO member F–35 partner aircraft. 180.Airborne intelligence, surveillance, and reconnaissance acquisition roadmap for United States Special Operations Command(a)In generalNot later than December 1, 2021, the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict and the Commander of the United States Special Operations Command shall jointly submit to the congressional defense committees an acquisition roadmap to meet the manned and unmanned airborne intelligence, surveillance, and reconnaissance requirements of United States Special Operations Forces.(b)ElementsThe roadmap required under subsection (a) shall include, at a minimum, the following:(1)A description of the current platform requirements for manned and unmanned airborne intelligence, surveillance, and reconnaissance capabilities to support United States Special Operations Forces.(2)An analysis of the remaining service life of existing manned and unmanned airborne intelligence, surveillance, and reconnaissance capabilities currently operated by United States Special Operations Forces.(3)An identification of any current or anticipated special operations-peculiar capability gaps.(4)A description of the future manned and unmanned intelligence, surveillance, and reconnaissance platform requirements of the United States Special Operations Forces, including range, payload, endurance, ability to operate in contested environments, and other requirements as appropriate.(5)An explanation of the anticipated mix of manned and unmanned aircraft, number of platforms, and associated aircrew and maintainers.(6)An explanation of the extent to which service-provided manned and unmanned airborne intelligence, surveillance, and reconnaissance capabilities will be required in support of United States Special Operations Forces and how such capabilities will supplement and integrate with the organic capabilities possessed by United States Special Operations Forces.(7)Any other matters deemed relevant by the Assistant Secretary and Commander. 181.Requirement to accelerate the fielding and development of counter unmanned aerial systems across the joint force(a)Priority objectives for Executive Agent for C–UASThe Executive Agent of the Joint Counter Small Unmanned Aerial Systems (C-sUAS) Office, as designated by the Under Secretary of Defense, Acquisition and Sustainment, shall prioritize the following objectives:(1)Select counter unmanned aerial systems that can be fielded as early as fiscal year 2021 to meet immediate operational needs in countering Group 1, 2, and 3 unmanned aerial systems with the potential to expand to other larger systems.(2)Devise and execute a near-term plan to develop and field a select set of counter unmanned aerial systems to meet joint force requirements, beginning in fiscal year 2021.(b)Fielding C–UAS systems in fiscal year 2021Pursuant to subsection (a)(1), the Executive Agent shall prioritize the selection of counter unmanned aerial systems that can be fielded in fiscal year 2021 with specific emphasis on systems that—(1)have undergone effective combat validations;(2)meet the operational demands of deployed forces facing the most significant threats, especially unmanned aerial systems that are not remotely piloted or are not reliant on a command link; and(3)utilize autonomous systems and processes that increase operational effectiveness, reduce the manning demands on operational forces, and limit the need for government-funded contractor logistics support.(c)Near-term development planThe plan for the near-term development of counter unmanned aerial systems prioritized under subsection (a)(2) shall ensure, at a minimum, that the development of such systems—(1)builds, as much as practicable, upon systems that were selected for fielding in fiscal year 2021 and the criteria prioritized for their selection, as specified in subsection (b);(2)reduces or accelerates the timeline for initial operational capability and full operational capability;(3)utilizes a software-defined, family-of-systems approach that enables the flexible and continuous integration of different types of sensors and mitigation solutions based on the different demands of particular military installations and deployed forces, physical geographies, and threat profiles; and(4)gives preference to commercial items, as required in section 3307 of title 41, United States Code, when making selections of counter unmanned aerial systems or component parts, including a common command and control system.(d)BriefingNot later than 60 days after the date of the enactment of this Act, the Executive Agent shall brief the congressional defense committees on the selection process for counter unmanned aerial systems capabilities prioritized under paragraph (1) of subsection (a) and the plan prioritized under paragraph (2) of such subsection.(e)OversightThe Executive Agent shall—(1)oversee the program management and execution of all counter unmanned aerial systems being developed within the military departments on the day before the date of the enactment of this Act; and(2)ensure that the plan prioritized under subsection (a)(2) guides future programmatic and funding decisions for activities relating to counter unmanned aerial systems, including cancellation of such activities. 182.Joint All Domain Command and Control requirements(a)Production of requirements by Joint Requirements Oversight CouncilNot later than October 1, 2020, the Joint Requirements and Oversight Council (JROC) shall produce requirements for the Joint All Domain Command and Control (JADC2) program.(b)Air Force certificationImmediately after the certification of requirements produced under subsection (a), the Chief of Staff of the Air Force shall submit to the congressional defense committees a certification that the current JADC2 effort, including programmatic and architecture efforts, being led by the Air Force will meet the requirements laid out by the JROC.(c)Certification by other services Not later than January 1, 2021, the chief of each other military service shall submit to the congressional defense committees a certification whether that service's efforts on multi-domain command and control are compatible with the Air Force-led JADC2 architecture.(d)BudgetingThe Secretary of Defense shall incorporate the expected costs for full development and implementation of the JADC2 program across the Department in the President’s budget submission to Congress for fiscal year 2022 under section 1105 of title 31, United States Code. IIResearch, development, test, and evaluationAAuthorization of appropriations201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201.BProgram requirements, restrictions, and limitations211.Designation and activities of senior officials for critical technology areas supportive of the National Defense Strategy(a)Designation of senior officialsThe Under Secretary for Research and Engineering shall designate a set of senior officials to coordinate research and engineering in such technology areas as the Under Secretary considers critical for the support of the National Defense Strategy.(b)DutiesThe duties of the senior officials designated under subsection (a) shall include, within their respective technology areas—(1)developing and continuously updating research and technology development roadmaps, associated funding strategies, and associated technology transition strategies to ensure effective and efficient development of new capabilities and operational use of appropriate technologies;(2)annual assessments of workforce, infrastructure, and industrial base capabilities and capacity to support the roadmaps developed under paragraph (1) and the goals of the National Defense Strategy;(3)reviewing the relevant research and engineering budgets of appropriate organizations within the Department of Defense, including the military services, and advising the Under Secretary on—(A)the consistency of the budgets with the roadmaps developed under paragraph (1);(B)any technical and programmatic risks to achieving the research and technology development goals of the National Defense Strategy; and(C)projects and activities with unwanted or inefficient duplication, including with other government agencies and the commercial sector, lack of appropriate coordination with relevant organizations, or inappropriate alignment with organizational missions and capabilities;(4)coordinating research and engineering activities of the Department with appropriate international, interagency, and private sector organizations; and(5)tasking the appropriate intelligence agencies to develop a direct comparison between the capabilities of the United States and the capabilities of adversaries of the United States.(c)Annual reports(1)In generalNot later than December 1, 2021, and not later than December 1 of each year thereafter until December 1, 2025, the Under Secretary shall submit to the congressional defense committees a report of successful examples of research and engineering activities that have—(A)achieved significant technical progress;(B)transitioned to formal acquisition programs;(C)transitioned into operational use; or(D)transferred for further commercial development or commercial sales.(2)FormEach report submitted under paragraph (1) shall be submitted in a publicly releasable format, but may include a classified annex.(d)Coordination of research and engineering activitiesThe Service Acquisition Executive for each military services and the Director of the Defense Advanced Research Projects Agency shall each identify senior officials to ensure coordination of appropriate research and engineering activities with each of the senior officials designated under subsection (a). 212.Governance of fifth-generation wireless networking in the Department of Defense(a)In generalIn carrying out the responsibilities established in section 142 of title 10, United States Code, the Chief Information Officer (CIO) of the Department of Defense shall—(1)lead the cross-functional team established pursuant to subsection (c); and(2)serve as the senior designated official for fifth-generation wireless networking (commonly known as 5G) policy, oversight, guidance, research, and coordination in the Department.(b)ResponsibilitiesThe Chief Information Officer shall have, with respect to authorities referenced in subsection (a), the following responsibilities:(1)Proposing governance, management, and organizational policy for fifth-generation wireless networking to the Secretary of Defense, in consultation with the heads of the constituent organizations of the cross-functional team established pursuant to subsection (c).(2)Leading the cross-functional team established pursuant to subsection (c).(c)Cross-functional team for fifth-generation wireless networking(1)Establishment requiredThe Secretary of Defense shall, in accordance with section 911(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note), establish a cross-functional team for fifth-generation wireless networking in order—(A)to advance the adoption of commercially available next generation wireless communication technologies, capabilities, security, and applications by the Department of Defense and the defense industrial base; and(B)to support public-private partnership between the Department and industry regarding fifth-generation wireless networking.(2)PurposeThe purpose of the cross-functional team established pursuant to paragraph (1) shall be the—(A)oversight of the implementation of the strategy developed as required by section 254 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) for harnessing fifth-generation wireless networking technologies, coordinated across all relevant elements of the Department;(B)coordination of research and development, implementation and acquisition activities, warfighting concept development, spectrum policy, industrial policy and commercial outreach and partnership relating to fifth-generation wireless networking in the Department, and interagency and international engagement;(C)integration of the Department’s fifth-generation wireless networking programs and policies with major Department initiatives, programs, and policies surrounding secure microelectronics and command and control; and(D)oversight, coordination, execution, and leadership of initiatives to advance fifth-generation wireless network technologies and associated applications developed for the Department.(d)Roles and responsibilitiesThe Secretary of Defense, through the cross-functional team established under subsection (c), shall define the roles of the organizations within the Office of the Secretary of Defense, Department of Defense intelligence components, military services, defense agencies and field activities, combatant commands, and the Joint Staff, for fifth-generation wireless networking policy and programs within the Department.(e)BriefingNot later than March 15, 2021, the Secretary shall submit to the congressional defense committees a briefing on the establishment of the cross-functional team pursuant to subsection (c) and the roles and responsibilities defined pursuant to subsection (d).(f)Rule of construction(1)In generalNothing in this section shall be construed as providing the Chief Information Officer immediate responsibility for the Department’s activities in fifth-generation wireless networking experimentation and science and technology development.(2)Purview of experimentation and science and technology developmentThe activities described in paragraph (1) shall remain within the purview of the Under Secretary of Defense for Research and Engineering, but shall inform and be informed by the activities of the cross-functional team established pursuant to subsection (c). 213.Application of artificial intelligence to the defense reform pillar of the National Defense Strategy(a)Identification of use casesThe Secretary of Defense, acting through such officers and employees of the Department of Defense as the Secretary considers appropriate, including the chief data officers and chief management officers of the military departments, shall identify a set of no fewer than five use cases of the application of existing artificial intelligence enabled systems to support improved management of enterprise acquisition, personnel, audit, or financial management functions, or other appropriate management functions, that are consistent with reform efforts that support the National Defense Strategy.(b)Prototyping activities aligned to use casesThe Secretary, acting through the Under Secretary of Defense for Research and Engineering and in coordination with the Director of the Joint Artificial Intelligence Center and such other officers and employees as the Secretary considers appropriate, shall pilot technology development and prototyping activities that leverage commercially available technologies and systems to demonstrate new artificial intelligence enabled capabilities to support the use cases identified under subsection (a).(c)BriefingNot later than October 1, 2021, the Secretary shall provide to the congressional defense committees a briefing summarizing the activities carried out under this section.214.Extension of authorities to enhance innovation at Department of Defense laboratories(a)Extension of pilot program for the enhancement of the research, development, test, and evaluation centers of the Department of DefenseSection 233(e) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2358 note) is amended by striking September 30, 2022 and inserting September 30, 2025.(b)Extension of pilot program to improve incentives for technology transfer from Department of Defense laboratoriesSubsection (e) of section 233 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2514 note) is amended to read as follows:(e)SunsetThe pilot program under this section shall terminate on September 30, 2025..215.Updates to Defense Quantum Information Science and Technology Research and Development programSection 234 of the John S. McCain National Defense Authorization Act for Fiscal year 2019 (Public Law 115–232; 10 U.S.C. 2358 note), as amended by section 220 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following new subsection (e):(e)Use of quantum computing capabilitiesThe Secretary of each military department shall—(1)develop and annually update a list of technical problems and research challenges which are likely to be addressable by quantum computers available for use within in the next one to three years, with a priority for technical problems and challenges where quantum computing systems have performance advantages over traditional computing systems, in order to enhance the capabilities of such quantum computers and support the addressing of relevant technical problems and research challenges; and(2)establish programs and enter into agreements with appropriate medium and small businesses with functional quantum computing capabilities to provide such private sector capabilities to government, industry, and academic researchers working on relevant technical problems and research activities..216.Program of part-time and term employment at Department of Defense science and technology reinvention laboratories of faculty and students from institutions of higher education(a)Program requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a program to provide part-time or term employment in Department of Defense science and technology reinvention laboratories for— (1)faculty of institutions of higher education who have expertise in science, technology, engineering, or mathematics to conduct research projects in such laboratories; and (2)students at such institutions to assist such faculty in conducting such research projects.(b)Number of positions(1)In generalNot later than one year after the date of the commencement of the program established under subsection (a), the Secretary shall, under such program, establish at least 10 positions of employment described in such subsection for faculty described in paragraph (1) of such subsection.(2)Artificial intelligence and machine learningOf the positions established under paragraph (1), at least five of such positions shall be for faculty conducting research in the area of artificial intelligence and machine learning. (c)SelectionThe Secretary, acting through the directors of the laboratories described in subsection (a), shall select faculty described in paragraph (1) of such subsection for participation in the program established under such subsection on the basis of—(1)the academic credentials and research experience of the faculty;(2)the potential contribution to Department objectives by the research that will be conducted by the faculty under the program; and (3)the qualifications of any students who will be assisting the faculty in such research and the role and credentials of such students. (d)AuthoritiesIn carrying out the program established under subsection (a), the Secretary and the directors of the laboratories described in such subsection may—(1)use any hiring authority available to the Secretary or the directors, including any authority available under a laboratory demonstration program, direct hiring authority under section 1599h of title 10, United States Code, and expert hiring authority under section 3109 of title 5, United States Code; (2)utilize cooperative research and development agreements under section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) to enable sharing of research and expertise with institutions of higher education and the private sector; and (3)provide referral bonuses to program participants who identify students to assist in a research project under the program or to participate in laboratory internship programs and the Pathways Internship Program. (e)Annual reports(1)In generalNot later than one year after the date of the enactment of this Act and not less frequently than once each year thereafter until the date that is three years after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the program established under subsection (a).(2)Contents of first reportThe first report submitted under paragraph (1) shall address, at a minimum, the following:(A)The number of faculty and students employed under the program.(B)The laboratories employing such faculty and students.(C)The types of research conducted or to be conducted by such faculty or students.(3)Contents of subsequent reportsEach report submitted under paragraph (1) after the first report shall address, at a minimum, the following:(A)The matters set forth in subparagraphs (A) through (C) of paragraph (2).(B)The number of interns and recent college graduates hired pursuant to referrals under subsection (d)(3).(C)The results of research conducted under the program.(f)Department of Defense science and technology reinvention laboratory definedIn this section, the term Department of Defense science and technology reinvention laboratory means the entities designated by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2358 note).217.Improvements to Technology and National Security Fellowship of Department of Defense(a)Modification regarding basic paySubsection (a)(4)(A) of section 235 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)by striking equivalent to and inserting not less than; and(2)by inserting and not more than the rate of basic pay payable for a position at level 15 of such schedule before the semicolon.(b)Background checksSubsection (b) of such section is amended by adding at the end the following new paragraph:(3)Background check requirementNo individual may participate in the fellows program without first undergoing a background check that the Secretary considers appropriate for participation in the fellows program..218.Department of Defense research, development, and deployment of technology to support water sustainment(a)In generalThe Secretary of Defense shall research, develop, and deploy advanced technologies that support water sustainment with technologies that capture ambient humidity and harvest, recycle, and reuse water.(b)GoalUnder subsection (a), the Secretary shall seek to develop water systems that reduce weight and logistics support and transition such advanced technologies for use by expeditionary forces by January 1, 2025.(c)Modular platformsIn carrying out subsection (a), the Secretary shall develop the following:(1)Modular platforms that are easily transportable.(2)Trailer mounted systems that will reduce resupply.(3)Storage requirements at forward operating bases.(d)Partnerships and existing techniques and technologiesIn carrying out subsection (a), the Secretary shall seek—(1)to enter into partnerships with foreign militaries and organizations that have proven they have the ability to operate in water constrained areas;(2)to leverage existing techniques and technologies; and(3)to apply such techniques and technologies to military operations carried out by the United States.(e)Commercial off-the-shelf technologiesIn carrying out subsection (a), in addition to technology described in such subsection, the Secretary shall consider using commercial off-the-shelf technologies for cost savings and near ready deployment technologies to enable warfighters to be more self-sufficient.(f)Cross functional teamsIn carrying out subsection (a), the Secretary shall establish cross functional teams to determine regions where deployment of water harvesting technologies could reduce conflict and potentially eliminate the need for the presence of the Armed Forces.219.Development and testing of hypersonic capabilities(a)Sense of Congress on hypersonic capabilitiesIt is the sense of Congress that development of hypersonic capabilities is a key element of the National Defense Strategy.(b)Improving ground-based test facilitiesThe Secretary of Defense shall take such actions as may be necessary to improve ground-based test facilities for the development of hypersonic capabilities, such as improving wind tunnels.(c)Increasing flight test rateThe Secretary shall increase the flight test rate to expedite the maturation and fielding of hypersonic technologies.(d)Strategy and plan(1)In generalNot later than December 30, 2020, the Under Secretary of Defense for Research and Engineering, in consultation with the Chief of Staff of the Air Force, shall submit to the congressional defense committees an executable strategy and plan to field air-launched and air-breathing hypersonic weapons capability before the date that is three years after the date of the enactment of this Act.(2)Testing and infrastructureThe strategy and plan submitted under paragraph (1) shall cover required investments in testing and infrastructure to address the need for both flight and ground testing. 220.Disclosure requirements for recipients of Department of Defense research and development grants(a)Disclosure requirements(1)In generalChapter 139 of title 10, United States Code, is amended by adding at the end the following new section:2374b.Disclosure requirements for recipients of research and development grantsAn individual or entity (including a State or local government) that receives Department of Defense grant funds for research and development shall clearly state in any statement, press release, or other document describing the program, project, or activity funded through such grant funds, other than a communication containing not more than 280 characters, the dollar amount of Department grant funds made available for the program, project, or activity..(2)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by adding at the end the following new item:2374b. Disclosure requirements for recipients of research and development grants..(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2021, and shall apply with respect to grants for research and development that are awarded by the Department of Defense on or after that date. CPlans, reports, and other matters231.Assessment on United States national security emerging biotechnology efforts and capabilities and comparison with adversaries(a)Assessment and comparison required(1)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Intelligence, shall conduct an assessment and direct comparison of capabilities in emerging biotechnologies for national security purposes, including applications in material, manufacturing, and health, between the capabilities of the United States and the capabilities of adversaries of the United States.(2)ElementsThe assessment and comparison carried out under paragraph (1) shall include the following:(A)An evaluation of the quantity, quality, and progress of United States fundamental and applied research for emerging biotechnology initiatives for national security purposes.(B)An assessment of the resourcing of United States efforts to harness emerging biotechnology capabilities for national security purposes, including the supporting facilities, test infrastructure, and workforce.(C)An intelligence assessment of adversary emerging biotechnology capabilities and research as well as an assessment of adversary intent and willingness to use emerging biotechnologies for national security purposes.(D)An assessment of the analytic and operational subject matter expertise necessary to assess rapidly-evolving foreign military developments in biotechnology, and the current state of the workforce in the intelligence community(E)Recommendations to improve and accelerate United States capabilities in emerging biotechnologies and the associated intelligence community expertise.(F)Such other matters as the Secretary considers appropriate. (b)Report(1)In generalNot later than February 1, 2021, the Secretary shall submit to the congressional defense committees a report on the assessment carried out under subsection (a).(2)FormThe report submitted under paragraph (1) shall be submitted in the following formats—(A)unclassified form, which may include a classified annex; and(B)publically releasable form, representing appropriate information from the report under subparagraph (A).(c)Definition of intelligence communityIn this subsection, the term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 232.Independent comparative analysis of efforts by China and the United States to recruit and retain researchers in national security-related fields(a)Agreement(1)In generalThe Secretary of Defense shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine for the National Academies of Sciences, Engineering, and Medicine to perform the services covered by this section.(2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than 60 days after the date of the enactment of this Act.(b)Review(1)In generalUnder an agreement between the Secretary and the National Academies of Sciences, Engineering, and Medicine under this section, the National Academies of Sciences, Engineering, and Medicine shall carry out a comparative analysis of efforts by China and the United States Government to recruit and retain domestic and foreign researchers and develop recommendations for the Department of Defense.(2)ElementsThe comparative analysis carried out under paragraph (1) and the recommendations developed under such paragraph shall include the following:(A)A list of the talent programs used by China and a list of the incentive programs used by the United States to recruit and retain relevant researchers.(B)The types of researchers, scientists, other technical experts, and fields targeted by each talent program listed under subparagraph (A).(C)The number of researchers in academia, the Department of Defense Science and Technology Reinvention Laboratories, and national security science and engineering programs of the National Nuclear Security Administration targeted by the talent programs listed under subparagraph (A).(D)The number of personnel currently participating in the talent programs listed under subparagraph (A) and the number of researchers currently participating in the incentive programs listed under such subparagraph.(E)The incentives offered by each of the talent programs listed under subparagraph (A) and a description of the incentives offered through incentive programs under such subparagraph to recruit and retain researchers, scientists, and other technical experts.(F)A characterization of the national security, economic, and scientific benefits China gains through the talent programs listed under subparagraph (A) and a description of similar gains accrued to the United States through incentive programs listed under such subparagraph.(G)A list of findings and recommendations relating to policies that can be implemented by the United States, especially the Department of Defense, to improve the relative effectiveness of United States activities to recruit and retain researchers, scientists, and other technical experts relative to China. (c)Report(1)In generalNot later than one year after the date of the execution of an agreement under subsection (a), the National Academies of Sciences, Engineering, and Medicine shall submit to the congressional defense committees a report on the findings National Academies of Sciences, Engineering, and Medicine with respect to the review carried out under this section and the recommendations developed under this section.(2)FormThe report submitted under paragraph (1) shall be submitted in a publicly releasable and unclassified formats, but may include a classified annex.233.Department of Defense demonstration of virtualized radio access network and massive multiple input multiple output radio arrays for fifth generation wireless networking(a)Demonstration requiredThe Secretary of Defense shall carry out a demonstration to demonstrate the maturity, performance, and cost of covered technologies in order to provide additional options for providers of fifth-generation (5G) wireless networking services.(b)Covered technologiesFor purposes of this section, a covered technology is—(1)a disaggregated or virtualized radio access network and core where components can be provided by different vendors and interoperate through open protocols and interfaces; and(2)one or more massive multiple input and multiple output radio arrays provided by United States companies that have the potential to compete favorably with radios produced by foreign companies in terms of cost, performance, and efficiency.(c)LocationThe Secretary shall carry out the demonstration under subsection (a) at at least one site where the Secretary of Defense plans to deploy a fifth-generation wireless network.(d)CoordinationThe Secretary shall carry out the demonstration under subsection (a) in coordination with at least one major United States wireless network service provider. 234.Independent technical review of Federal Communications Commission Order 20–48(a)Agreement(1)In generalThe Secretary of Defense shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine for the National Academies of Sciences, Engineering, and Medicine to perform the services covered by this section.(2)TimingThe Secretary shall seek to enter into the agreement described in paragraph (1) not later than 30 days after the date of the enactment of this Act.(b)Independent technical review(1)In generalUnder an agreement between the Secretary and the National Academies of Sciences, Engineering, and Medicine under subsection (a), the National Academies of Sciences, Engineering, and Medicine shall carry out an independent technical review of the Order and Authorization adopted by the Federal Communications Commission on April 19, 2020 (FCC 20–48), to the extent that such order and authorization affects the devices, operations, or activities of the Department of Defense.(2)ElementsThe independent technical review carried out under paragraph (1) shall include the following:(A)Comparison of the two different approaches on which the Commission relied for the order and authorized described in paragraph (1) to evaluate the potential harmful interference concerns relating to Global Positioning System devices, with a recommendation on which method most effectively mitigates risks of harmful interference with Global Positioning System devices of the Department, or relating to or with the potential to affect the operations and activities of the Department.(B)Assessment of the potential for harmful interference to mobile satellite services, including commercial services and Global Positioning System services of the Department, or relating to or with the potential to affect the operations and activities of the Department.(C)Review of the feasibility, practicality, and effectiveness of the proposed mitigation measures relating to, or with the potential to affect, the devices, operations, or activities of the Department.(D)Development of recommendations associated with the findings of the National Academies of Sciences, Engineering, and Medicine in carrying out the independent technical review.(E)Such other matters as the National Academies of Sciences, Engineering, and Medicine determines relevant.(c)Report(1)In generalUnder an agreement between the Secretary and the National Academies of Sciences, Engineering, and Medicine under subsection (a), the National Academies of Sciences, Engineering, and Medicine shall, not later than nine months after the date of the execution of such agreement, the National Academies of Sciences, Engineering, and Medicine shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the findings of the National Academies of Sciences, Engineering, and Medicine with respect to the independent technical review carried out under subsection (b) and the recommendations developed pursuant to such review.(2)FormThe report submitted under paragraph (1) shall be submitted in a publicly releasable and unclassified formats, but may include a classified annex. 235.Report on micro nuclear reactor programs(a)Report requiredThe Secretary of Defense shall submit to the appropriate congressional committees a report on the micro nuclear reactor programs of the Department of Defense.(b)ContentsThe report required by subsection (a) shall include the following:(1)Potential operational uses on United States and non-United States territory, including both mobile and fixed systems.(2)Cost and schedule estimates for each new or ongoing program to reach initial operational capability, including the timeline for transition of any program currently funded using defense-wide funds to one or more military services and the identified transition partner in such military services.(3)In consultation with the Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense programs, an assessment of physical security requirements for use of such reactors on domestic military installations and non-United States nondomestic installations or locations, including fully permissive, semi-permissive, and remote environments, including a preliminary design basis threat analysis.(4)In coordination with the Secretary of State—(A)an assessment of any agreements or changes to agreements that would be required for use of such reactors on non-United States territory;(B)an assessment of applicability of foreign regulations or International Atomic Energy Agency safeguards for use on non-United States territory; and(C)other policy implications of deployment of such systems on non-United States territory.(5)In coordination with the Chairman of the Nuclear Regulatory Commission, a summary of licensing requirements for operation of such systems on United States territory.(6)A summary of requirements pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for development and operation on United States territory.(7)In consultation with the General Counsel of the Department of Defense, an assessment of any issues relating to indemnification for operation on United States or non-United States territory and any other relevant legal matters.(8)In coordination with the Secretary of State and the Secretary of Energy, a determination of whether development, production, and deployment of such systems would require unobligated enriched uranium fuel.(9)If the determination in paragraph (8) is that unobligated fuel would be required, in coordination with the Administrator for Nuclear Security, an assessment of the availability of such unobligated enriched uranium fuel, by year, for the estimated life of the program, considered with other United States Government demands for such fuel, including tritium production, naval nuclear propulsion, and medical isotope production.(10)Any other considerations the Secretary determines relevant.(c)ConsultationIn addition to consultation and coordination required under subsection (b), the Secretary shall, in producing the report required by subsection (a), consult with the Secretary of the Army, the Chairman of the Joint Chiefs of Staff, the Under Secretary of Defense for Policy, the Director of Naval Nuclear Propulsion, and such other officials as the Secretary considers necessary.(d)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(e)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committee on Armed Services, the Committee on Appropriations, the Committee on Energy and Natural Resources, the Committee on Environment and Public Works, and the Committee on Foreign Relations of the Senate; and(B)the Committee on Armed Services, the Committee on Appropriations, the Committee on Energy and Commerce, the Committee on Natural Resources, and the Committee on Foreign Affairs of the House of Representatives.(2)The term micro nuclear reactormeans a nuclear reactor with a production capacity of less than 20 megawatts. 236.Modification to Test Resource Management Center strategic plan reporting cycle and contents(a)Quadrennial strategic planSection 196 of title 10, United States Code, is amended—(1)in subsections (c)(1)(C) and (e)(2)(B), by inserting quadrennial before strategic plan; and(2)in subsection (d)—(A)in the heading, by inserting Quadrennial before Strategic plan; and(B)by inserting quadrennial before strategic plan each place it occurs.(b)Timing and coverage of planSubsection (d)(1) of such section, as amended by subsection (a)(2), is further amended—(1)in the first sentence, by striking two fiscal years and inserting four fiscal years, and within one year after release of the National Defense Strategy, ; and(2)in the second sentence, by striking thirty fiscal years and inserting 15 fiscal years.(c)Amendment to contents of planSubsection (d)(2) of such section, as amended by subsection (a)(2), is further amended—(1)by striking subparagraph (B);(2)by redesignating subparagraphs (C) through (G) as subparagraphs (B) through (F), respectively; and(3)in subparagraph (B), as redesignated by paragraph (2), by striking based on current and all that follows through the end and inserting for test and evaluation of the Department of Defense major weapon systems based on current and emerging threats..(d)Annual update to planSubsection (d) of such section is amended by adding at the end the following new paragraph:(5)(A)In addition to the quadrennial strategic plan completed under paragraph (1), the Director of the Department of Defense Test Resource Management Center shall also complete an annual update to the quadrennial strategic plan.(B)Each annual update completed under subparagraph (A) shall include the following:(i)A summary of changes to the assessment provided in the most recent quadrennial strategic plan.(ii)Comments and recommendations the Director considers appropriate.(iii)Test and evaluation challenges raised since the completion of the most recent quadrennial strategic plan.(iv)Actions taken or planned to address such challenges..(e)Technical correctionSubsection (d)(1) of such, as amended by subsections (a)(2) and (b), is further amended by striking Test Resources Management Center and inserting Test Resource Management Center. 237.Limitation on contract awards for certain unmanned vessels(a)LimitationNone of the funds authorized to be appropriated for fiscal year 2021 by section 201 for research, development, test, and evaluation may be used for the award of a contract for a covered vessel until the date that is 30 days after the date on which the Under Secretary of Defense for Research and Engineering submits to the congressional defense committees a report and certification described in subsection (c) for such contract and covered vessel.(b)Covered vesselsFor purposes of this section, a covered vessel is one of the following:(1)A large unmanned surface vessel (LUSV).(2)A medium unmanned surface vehicle (MUSV).(3)A large displacement unmanned undersea vehicle (LDUUV).(4)An extra-large unmanned undersea vehicle (XLUUV).(c)Report and certification describedA report and certification described in this subsection regarding a contract for a covered vessel is—(1)a report—(A)submitted to the congressional defense committees not later than 60 days after the date of the completion of an independent technical risk assessment for such covered vessel; and(B)on the findings of the Under Secretary with respect to such assessment; and(2) a certification, submitted to the congressional defense committees with the report described in paragraph (1), that certifies that—(A)the Under Secretary has determined, in conjunction with the Senior Technical Authority designated under section 8669b(a)(1) of title 10, United States Code, for the class of naval vessels that includes the covered vessel, that the critical mission, hull, mechanical, and electrical subsystems of the covered vessel—(i)have been demonstrated in vessel-representative form, fit, and function; and(ii)have achieved performance levels equal to or greater than applicable Department of Defense threshold requirements for such class of vessels; and(B)such contract is necessary to meet Department research, development, test, and evaluation objectives for such covered vessel that cannot otherwise be met through further land-based subsystem prototyping or other demonstration approaches.(d)Critical mission, hull, mechanical, and electrical subsystems definedIn this section, the term critical mission, hull, mechanical, and electrical subsystems, with respect to a covered vessel, includes the following subsystems:(1)Command, control, communications, computers, intelligence, surveillance, and reconnaissance.(2)Autonomous vessel navigation, vessel control, contact management, and contact avoidance.(3)Communications security, including cryptopgraphy, encryption, and decryption.(4)Main engines, including the lube oil, fuel oil, and other supporting systems.(5)Electrical generation and distribution, including supporting systems.(6)Military payloads.(7)Any other subsystem identified as critical by the Senior Technical Authority designated under section 8669b(a)(1) of title 10, United States Code, for the class of naval vessels that includes the covered vessel. 238.Documentation relating to the Advanced Battle Management System(a)Documentation requiredImmediately upon the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees the following documentation relating to the Advanced Battle Management System:(1)A list that identifies each program, project, and activity that contributes to the architecture of the Advanced Battle Management System.(2)The final analysis of alternatives for the Advanced Battle Management System.(3)The requirements for the networked data architecture necessary for the Advanced Battle Management System to provide multidomain command and control and battle management capabilities and a development schedule for such architecture.(b)LimitationOf the funds authorized to be appropriated by this Act for fiscal year 2021 for operations and maintenance for the Office of the Secretary of the Air Force, not more than 25 percent may be obligated until the date that is 30 days after the date on which the Secretary of the Air Force submits to the congressional defense committees the documentation required by subsection (a) and the Vice Chairman of the Vice Chairman of the Joint Chiefs certifies the documentation. (c)Advanced Battle Management SystemIn this section, the term Advanced Battle Management System means the Advanced Battle Management System of Systems capability of the Air Force, including each program, project, and activity that contributes to such capability. 239.Armed Services Vocational Aptitude Battery Test special purpose adjunct to address computational thinkingNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a special purpose test adjunct to the Armed Services Vocational Aptitude Battery test to address computational thinking skills relevant to military applications, including problem decomposition, abstraction, pattern recognition, analytical ability, the identification of variables involved in data representation, and the ability to create algorithms and solution expressions. 240.Report on use of testing facilities to research and develop hypersonic technologyNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the costs and benefits of the use and potential refurbishment of existing operating and mothballed Federal research and testing facilities to support hypersonics activities of the Department of Defense.241.Study and plan on the use of additive manufacturing and three-dimensional bioprinting in support of the warfighter(a)StudyThe Secretary of Defense shall conduct a study on the use of additive manufacturing and three-dimensional bioprinting across the Military Health System.(b)ElementsThe study required by subsection (a) shall examine the activities currently underway by each of the military services and the Department agencies, including costs, sources of funding, oversight, collaboration, and outcomes.(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the results of the study conducted under subsection (a).242.Element in annual reports on cyber science and technology activities on work with academic consortia on high priority cybersecurity research activities in Department of Defense capabilitiesSection 257(b)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Sta. 1291) is amended by adding at end the following new subparagraph:(J)Efforts to work with academic consortia on high priority cybersecurity research activities..IIIOperation and maintenanceAAuthorization of appropriations301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301.BEnergy and environment311.Modifications and technical corrections to ensure restoration of contamination by perfluorooctane sulfonate and perfluorooctanoic acid(a)Definition for PFOA and PFOSSection 2700 of title 10, United States Code, is amended by adding at the end the following new paragraphs:(4)The term perfluorooctane sulfonate means perfluorooctane sulfonic acid or sulfonate (commonly referred to as PFOS) (Chemical Abstracts Service No. 1763–23–1) and the salts associated with perfluorooctane sulfonic acid or sulfonate (Chemical Abstracts Service Nos. 2795–39–3, 29457–72–5, 56773–42–3, 29081–56–9, and 70225–14–8).(5)The term perfluorooctanoic acid means perfluorooctanoic acid (commonly referred to as PFOA) (Chemical Abstracts Service No. 335–67–1) and the salts associated with perfluorooctanoic acid (Chemical Abstracts Service Nos. 3825–26–1, 335–95–5, and 68141–02–6)..(b)Modification of environmental restoration accountsSection 2703 of such title is amended—(1)in subsection (e)(2), by striking environmental;(2)in subsection (f), by striking to the Environmental Restoration Account, Defense, or to any environmental restoration account of a military department, and inserting or transferred to an account established under subsection (a);(3)by striking subsection (g) and inserting the following:(g)Sole source of funds for responses under this chapterExcept as provided in subsection (h), the sole source of funds for all phases of a response under this chapter shall be the applicable environmental restoration account established under subsection (a).; and(4)in subsection (h)—(A)in the subsection heading, by striking environmental remediation and inserting responses; and(B)by striking services procured under section 2701(d)(1) of this title and inserting a response.(c)Modification of authority for environmental restoration projects of National Guard(1)In generalSection 2707(e) of such title is amended—(A)by striking Notwithstanding and inserting (1) Notwithstanding;(B)by inserting where military activities are conducted by the National Guard of a State under title 32 after facility; and(C)by adding at the end the following new paragraph:(2)The Secretary concerned may use the authority under section 2701(d) of this title to carry out environmental restoration projects under paragraph (1). .(2)Correction of definition of facilityParagraph (2) of section 2700 of such title is amended—(A)in subparagraph (A), by striking (A) The terms and inserting The terms; and(B)by striking subparagraph (B). (d)Extension of contract authoritySection 2708(b) of such title is amended—(1)in paragraph (1), by striking fiscal years 1992 through 1996 and inserting a period specified in paragraph (3); and(2)by adding at the end the following new paragraph:(3)A period specified in this paragraph is—(A)the period of fiscal years 1992 through 1996; or(B)on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2021..(e)Technical consistency for munitions response(1)Program goalsSection 2701(b)(2) of such title is amended by striking of unexploded ordnance and inserting of unexploded ordnance, discarded military munitions, and munitions constituents in a manner consistent with section 2710 of this title.(2)Environmental restoration accountsSection 2703(b) of such title is amended by striking the second sentence and inserting the following new sentence: Such remediation shall be conducted in a manner consistent with section 2710 of this title..(3)Transfer of definitions(A)TransferParagraphs (2) and (3) of section 2710(e) of such title are—(i)transferred to section 2700 of such title;(ii)added at the end of such section; and(iii)redesignated as paragraphs (6) and (7), respectively.(B)Redesignation of definitionsSection 2710(e) of such title is amended by redesignating paragraphs (4) through (7) as paragraphs (2) through (5), respectively.(4)Conforming amendmentsSection 313(d) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2710 note) is amended—(A)in paragraph (2)—(i)by striking discarded military munitions, munitions constituents, and defense sites and inserting discarded military munitions and munitions constituents; and(ii)by striking section 2710(e) and inserting section 2700; and(B)by adding at the end the following new paragraph:(3)The term defense site has the meaning given such term in section 2710(e) of such title..(f)Technical correction regarding cooperative agreementsSection 332(a)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended, in the matter preceding subparagraph (A), by striking shall meet or exceed the most stringent of the following and inserting relating to a response shall reflect application to the response of the most protective of the following.312.Readiness and Environmental Protection Integration Program technical edits and clarification(a)Use of fundsSection 2684a(i) of title 10, United States Code, is amended by adding at the end the following new paragraph:(3)Funds obligated to carry out an agreement under this section shall be available for use with regard to any property in the geographic scope specified in the agreement—(A)at the time the funds are obligated; and(B)in any subsequent modification to the agreement..(b)Clarification of references to eligible entities(1)DefinitionSubsection (b) of section 2684a of title 10, United States Code, is amended, in the matter preceding paragraph (1), by striking An agreement under this section may be entered into with and inserting For purposes of this section, an eligible entity is.(2)Acquisition of property and interestsSubsection (d)(1) of such section is amended by striking the entity or entities each place it appears and inserting an eligible entity or entities.(3)Retroactive applicationThe amendments made by paragraphs (1) and (2) shall apply to any agreement entered into under section 2684a of title 10, United States Code, on or after December 2, 2002.313.Survey and market research of technologies for phase out by Department of Defense of use of fluorinated aqueous film-forming foam(a)Survey of technologies and market research(1)In generalThe Secretary of Defense shall conduct a survey and market research of relevant technologies, other than fire-fighting agent solutions, to determine whether any such technologies are available and can be adapted quickly for use by the Department of Defense to execute the phase-out by the Department of the use of fluorinated aqueous film-forming foam.(2)Technologies includedThe technologies surveyed or researched under paragraph (1) shall include the following:(A)Hangar flooring systems.(B)Liquid drainage flood assemblies.(C)Fire-fighting agent delivery systems.(D)Containment systems.(E)Such other relevant technologies as the Secretary determines appropriate.(b)Briefing(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall brief the congressional defense committees on the results of the survey and market research conducted under subsection (a).(2)Elements of briefingThe briefing required under paragraph (1) shall include the following:(A)A description of the technologies surveyed and researched under subsection (a).(B)An identification of any such technologies that were considered for further testing or analysis.(C)An identification of any other technologies useful for the phase-out by the Department of the use of fluorinated aqueous film-forming foam that are undergoing additional analysis for possible application within the Department.314.Modification of authority to carry out military installation resilience projects(a)Modification of authoritySection 2815 of title 10, United States Code is amended—(1)in subsection (a), by inserting (except as provided in subsections (d)(3) and (e)) before the period at the end;(2)in subsection (c), by striking A project and inserting Except as provided in subsection (e)(2), a project;(3)by redesignating subsection (d) as subsection (f); and(4)by inserting after subsection (c) the following new subsections:(d)Location of projectsProjects carried out pursuant to this section may be carried out—(1)on a military installation;(2)on a facility used by the Department of Defense that is owned and operated by a State, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, or the Virgin Islands, even if the facility is not under the jurisdiction of the Department of Defense, if the Secretary of Defense determines that the facility is subject to significant use by the armed forces for testing or training; or(3)outside of a military installation or facility described in paragraph (2) if the Secretary concerned determines that the project would preserve or enhance the resilience of—(A)a military installation;(B)a facility described in paragraph (2); or(C)community infrastructure determined by the Secretary concerned to be necessary to maintain, improve, or rapidly reestablish installation mission assurance and mission-essential functions.(e)Alternative funding source(1)In carrying out a project under this section, the Secretary concerned may use amounts available for operation and maintenance for the military department concerned if the Secretary concerned submits a notification to the congressional defense committees of the decision to carry out the project using such amounts and includes in the notification—(A)the current estimate of the cost of the project;(B)the source of funds for the project; and(C)a certification that deferral of the project for inclusion in the next Military Construction Authorization Act would be inconsistent with national security or the protection of health, safety, or environmental quality, as the case may be.(2)A project carried out under this section using amounts under paragraph (1) may be carried out only after the end of the 7-day period beginning on the date on which a copy of the notification described in paragraph (1) is provided in an electronic medium pursuant to section 480 of this title.(3)The maximum aggregate amount that the Secretary concerned may obligate from amounts available to the military department concerned for operation and maintenance in any fiscal year for projects under the authority of this subsection is $100,000,000..(b)Consideration of military installation resilience in agreements and interagency cooperationSection 2684a of such title is amended—(1)in subsection (a)—(A)in paragraph (2)(B)—(i)by striking clause (ii); and(ii)in clause (i)—(I)by striking (i); and(II)by striking ; or and inserting a semicolon;(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following new paragraph (3):(3)maintaining or improving military installation resilience; or; and(2)by amending subsection (h) to read as follows:(h)Interagency cooperation in conservation and resilience programs to avoid or reduce adverse impacts on military installation resilience and military readiness activitiesIn order to facilitate interagency cooperation and enhance the effectiveness of actions that will protect the environment, military installation resilience, and military readiness, the recipient of funds provided pursuant to an agreement under this section or under the Sikes Act (16 U.S.C. 670 et seq.) may, with regard to the lands and waters within the scope of the agreement, use such funds to satisfy any matching funds or cost-sharing requirement of any conservation or resilience program of any Federal agency notwithstanding any limitation of such program on the source of matching or cost-sharing funds..315.Native American Indian lands environmental mitigation program(a)In generalChapter 160 of title 10, United States Code, is amended by adding at the end the following new section:2712.Native American lands environmental mitigation program(a)EstablishmentThe Secretary of Defense may establish and carry out a program to mitigate the environmental effects of actions by the Department of Defense on Indian lands and culturally connected locations.(b)Program activitiesThe activities that may be carried out under the program established under subsection (a) are the following:(1)Identification, investigation, and documentation of suspected environmental effects attributable to past actions by the Department of Defense.(2)Development of mitigation options for such environmental effects, including development of cost-to-complete estimates and a system for prioritizing mitigation actions.(3)Direct mitigation actions that the Secretary determines are necessary and appropriate to mitigate the adverse environmental effects of past actions by the Department.(4)Demolition and removal of unsafe buildings and structures used by, under the jurisdiction of, or formerly used by or under the jurisdiction of the Department.(5)Training, technical assistance, and administrative support to facilitate the meaningful participation of Indian tribes in mitigation actions under the program.(6)Development and execution of a policy governing consultation with Indian tribes that have been or may be affected by action by the Department, including training personnel of the Department to ensure compliance with the policy.(c)Cooperative agreements(1)In carrying out the program established under subsection (a), the Secretary of Defense may enter into a cooperative agreement with an Indian tribe or an instrumentality of tribal government.(2)Notwithstanding chapter 63 of title 31, a cooperative agreement under this section may be used to acquire property or services for the direct benefit of the United States Government.(3)A cooperative agreement under this section for the procurement of severable services may begin in one fiscal year and end in another fiscal year only if the total period of performance does not exceed two calendar years.(d)DefinitionsIn this section:(1)The term Indian land includes—(A)any land located within the boundaries and a part of an Indian reservation, pueblo, or rancheria;(B)any land that has been allotted to an individual Indian but has not been conveyed to such Indian with full power of alienation;(C)Alaska Native village and regional corporation lands; and(D)lands and waters upon which any Federally recognized Indian tribe has rights reserved by treaty, act of Congress, or action by the President.(2)The term Indian Tribe means any Indian Tribe, band, nation, or other organized group or community, including any Native village, Regional Corporation, or Village Corporation (as defined in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.(3)The term culturally connected location means a location or place that has demonstrable significance to Indians or Alaska Natives based on its association with the traditional beliefs, customs, and practices of a living community, including locations or places where religious, ceremonial, subsistence, medicinal, economic, or other lifeways practices have historically taken place..(b)Clerical amendmentThe table of sections at the beginning of chapter 160 of such title is amended by inserting after the item relating to section 2711 the following new item:2712. Native American lands environmental mitigation program..316.Energy resilience and energy security measures on military installations(a)In generalSubchapter I of chapter 173 of title 10, United States Code, is amended by inserting after section 2919 the following new section:2920.Energy resilience and energy security measures on military installations(a)Energy resilience measures(1)The Secretary of Defense shall, by the end of fiscal year 2030, provide that 100 percent of the energy load required to maintain the critical missions of each installation have a minimum level of availability of 99.9 percent per fiscal year.(2)The Secretary of Defense shall issue standards establishing levels of availability relative to specific critical missions, with such standards providing a range of not less than 99.9 percent availability per fiscal year and not more than 99.9999 percent availability per fiscal year, depending on the criticality of the mission.(3)The Secretary may establish interim goals to take effect prior to fiscal year 2025 to ensure the requirements under this subsection are met.(4)The Secretary of each military department and the head of each Defense Agency shall ensure that their organizations meet the requirements of this subsection.(b)Planning(1)The Secretary of Defense shall require the Secretary of each military department and the head of each Defense Agency to plan for the provision of energy resilience and energy security for installations. (2)Planning under paragraph (1) shall—(A)promote the use of multiple and diverse sources of energy, with an emphasis favoring energy resources originating on the installation such as modular generation;(B)promote installing microgrids to ensure the energy security and energy resilience of critical missions; and(C)favor the use of full-time, installed energy sources rather than emergency generation.(c)Development of informationThe planning required by subsection (b) shall identify each of the following for each installation:(1)The critical missions of the installation.(2)The energy requirements of those critical missions.(3)The duration that those energy requirements are likely to be needed in the event of a disruption or emergency.(4)The current source of energy provided to those critical missions.(5)The duration that the currently provided energy would likely be available in the event of a disruption or emergency.(6)Any currently available sources of energy that would provide uninterrupted energy to critical missions in the event of a disruption or emergency.(7)Alternative sources of energy that could be developed to provide uninterrupted energy to critical missions in the event of a disruption or emergency.(d)Testing and measuring(1)(A)The Secretary of Defense shall require the Secretary of each military department and head of each Defense Agency to conduct monitoring, measuring, and testing to provide the data necessary to comply with this section.(B)Any data provided under subparagraph (A) shall be made available to the Assistant Secretary of Defense for Sustainment upon request.(2)(A)The Secretary of Defense shall require that black start exercises be conducted to assess the energy resilience and energy security of installations for periods established to evaluate the ability of the installation to perform critical missions without access to off-installation energy resources.(B)A black start exercise conducted under subparagraph (A) may exclude, if technically feasible, housing areas, commissaries, exchanges, and morale, welfare, and recreation facilities.(C)The Secretary of Defense shall—(i)provide uniform policy for the military departments and the Defense Agencies with respect to conducting black start exercises; and(ii)establish a schedule of black start exercises for the military departments and the Defense Agencies, with each military department and Defense Agency scheduled to conduct such an exercise on a number of installations each year sufficient to allow that military department or Defense Agency to meet the goals of this section, but in any event not fewer than five installations each year for each military department through fiscal year 2027.(D)(i)Except as provided in clause (ii), the Secretary of each military department shall, notwithstanding any other provision of law, conduct black start exercises in accordance with the schedule provided for in subparagraph (C)(ii), with any such exercise not to last longer than five days.(ii)The Secretary of a military department may conduct more black start exercises than those identified in the schedule provided for in subparagraph (C)(ii).(e)Contract requirementsFor contracts for energy and utility services, the Secretary of Defense shall—(1)specify methods and processes to measure, manage, and verify compliance with subsection (a); and(2)ensure that such contracts include requirements appropriate to ensure energy resilience and energy security, including requirements for metering to measure, manage, and verify energy consumption, availability, and reliability consistent with this section and the energy resilience metrics and standards under section 2911(b) of this title.(f)ExceptionThis section does not apply to fuels used in aircraft, vessels, or motor vehicles.(g)ReportIf by the end of fiscal year 2029, the Secretary determines that the Department will be unable to meet the requirements under subsection (a), not later than 90 days after the end of such fiscal year, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report detailing—(1)the projected shortfall;(2)reasons for the projected shortfall;(3)any statutory, technological, or monetary impediments to achieving such requirements;(4)any impact to readiness or ability to meet the national defense posture; and(5)any other relevant information as the Secretary considers appropriate. (h)DefinitionsIn this section:(1)The term availability means the availability of required energy at a stated instant of time or over a stated period of time for a specific purpose. (2)The term black start exercise means an exercise in which delivery of energy provided from off an installation is terminated before backup generation assets on the installation are turned on. Such an exercise shall—(A)determine the ability of the backup systems to start independently, transfer the load, and carry the load until energy from off the installation is restored;(B)align organizations with critical missions to coordinate in meeting critical mission requirements;(C)validate mission operation plans, such as continuity of operations plans;(D)identify infrastructure interdependencies; and(E)verify backup electric power system performance.(3)The term critical mission—(A)means those aspects of the missions of an installation, including mission essential operations, that are critical to successful performance of the strategic national defense mission;(B)may include operational headquarters facilities, airfields and supporting infrastructure, harbor facilities supporting naval vessels, munitions production and storage facilities, missile fields, radars, satellite control facilities, cyber operations facilities, space launch facilities, operational communications facilities, and biological defense facilities; and(C)does not include military housing (including privatized military housing), morale, welfare, and recreation facilities, exchanges, commissaries, or privately owned facilities.(4)The term energy means electricity, natural gas, steam, chilled water, and heated water.(5)The term installation has the meaning given the term military installation in section 2801(c)(4) of this title..(b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 173 of such title is amended by inserting after the item relating to section 2919 the following new item:2920. Energy resilience and energy security measures on military installations..317.Modification to availability of energy cost savings for Department of DefenseSection 2912(a) of title 10, United States Code, is amended by inserting and, in the case of operational energy, from both training and operational missions, after under section 2913 of this title,.318.Long-duration demonstration initiative and joint program(a)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the Environmental Security Technology Certification Program of the Department of Defense.(2)Director of ARPA–EThe term Director of ARPA–E means the Director of the Advanced Research Projects Agency—Energy. (3)InitiativeThe term Initiative means the demonstration initiative established under subsection (b).(4)Joint ProgramThe term Joint Program means the joint program established under subsection (d).(b)Establishment of InitiativeNot later than 180 days after the date of enactment of this Act, the Director shall establish a demonstration initiative composed of demonstration projects focused on the development of long-duration energy storage technologies.(c)Selection of projectsTo the maximum extent practicable, in selecting demonstration projects to participate in the Initiative, the Director shall—(1)ensure a range of technology types;(2)ensure regional diversity among projects; and(3)consider bulk power level, distribution power level, behind-the-meter, microgrid (grid-connected or islanded mode), and off-grid applications.(d)Joint Program(1)EstablishmentAs part of the Initiative, the Director, in consultation with the Director of ARPA–E, shall establish within the Department of Defense a joint program to carry out projects—(A)to demonstrate promising long-duration energy storage technologies at different scales to promote energy resiliency; and(B)to help new, innovative long-duration energy storage technologies become commercially viable.(2)Memorandum of understandingNot later than 200 days after the date of enactment of this Act, the Director shall enter into a memorandum of understanding with the Director of ARPA–E to administer the Joint Program.(3)InfrastructureIn carrying out the Joint Program, the Director and the Director of ARPA–E shall—(A)use existing test-bed infrastructure at—(i)installations of the Department of Defense; and(ii)facilities of the Department of Energy; and(B)develop new infrastructure for identified projects, if appropriate.(4)Goals and metricsThe Director and the Director of ARPA–E shall develop goals and metrics for technological progress under the Joint Program consistent with energy resilience and energy security policies.(5)Selection of projects(A)In generalTo the maximum extent practicable, in selecting projects to participate in the Joint Program, the Director and the Director of ARPA–E shall—(i)ensure that projects are carried out under conditions that represent a variety of environments with different physical conditions and market constraints; and(ii)ensure an appropriate balance of—(I)larger, higher-cost projects; and(II)smaller, lower-cost projects.(B)PriorityIn carrying out the Joint Program, the Director and the Director of ARPA–E shall give priority to demonstration projects that—(i)make available to the public project information that will accelerate deployment of long-duration energy storage technologies that promote energy resiliency; and(ii)will be carried out in the field.319.Pilot program on alternative fuel vehicle purchasing(a)In generalThe Secretary of Defense, in coordination with the Secretary of Energy and the Administrator of the General Services Administration, shall carry out a pilot program under which the Secretary of Defense may, notwithstanding section 400AA of the Energy Policy and Conservation Act (42 U.S.C. 6374), purchase new alternative fuel vehicles for which the initial cost of such vehicles exceeds the initial cost of a comparable gasoline or diesel fueled vehicle by not more than 10 percent.(b)Locations(1)In generalThe Secretary of Defense shall carry out the pilot program under subsection (a) at not fewer than 2 facilities or installations of the Department of Defense in the continental United States that—(A)have the largest total number of attached noncombat vehicles as compared to other facilities or installations of the Department of Defense; and (B)are located within 20 miles of public or private refueling or recharging stations.(2)Air Force Logistics CenterOne of the facilities or installations selected under paragraph (1) shall be an Air Force Logistics Center.(c)Alternative fuel vehicle definedIn this section, the term alternative fuel vehicle includes a vehicle that uses—(1)fuels derived from renewable biomass, as defined in section 211(o)(1)(I) of the Clean Air Act (42 U.S.C. 7545(o)(1)(I)); (2)natural gas (including compressed and liquefied natural gas); or(3)propane.320.Extension of real-time sound monitoring at Navy installations where tactical fighter aircraft operateSection 325(a)(1) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by striking a 12-month period and inserting two 12-month periods, including one such period that begins in fiscal year 2021.321.Study on impacts of transboundary flows, spills, or discharges of pollution or debris from the Tijuana River on personnel, activities, and installations of Department of Defense(a)Study(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Administrator of the Environmental Protection Agency, the Secretary of State, and the United States Commissioner of the International Boundary and Water Commission, shall commission an independent scientific study of the impacts of transboundary flows, spills, or discharges of pollution or debris from the Tijuana River on the personnel, activities, and installations of the Department of Defense.(2)ElementsThe study required by paragraph (1) shall address the short-term, long-term, primary, and secondary impacts of transboundary flows, spills, or discharges of pollution or debris from the Tijuana River and include recommendations to mitigate such impacts. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report containing the results of the study under subsection (a), including all findings and recommendations resulting from the study. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Environment and Public Works, and the Committee on Foreign Relations of the Senate; and(2)the Committee on Armed Services, the Committee on Transportation and Infrastructure, and the Committee on Foreign Affairs of the House of Representatives.322.Increase in funding for study by Centers for Disease Control and Prevention relating to perfluoroalkyl and polyfluoroalkyl substance contamination in drinking water(a)In general(1)IncreaseThe amount authorized to be appropriated by this Act for fiscal year 2021 for Operation and Maintenance, Defense Wide for SAG 4GTN for the study by the Centers for Disease Control and Prevention under section 316(a)(2)(B)(ii) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1350) is hereby increased by $5,000,000. (2)OffsetThe amount authorized to be appropriated by this Act for fiscal year 2021 for Operation and Maintenance, Army for SAG 421, Servicewide Transportation is hereby reduced by $5,000,000. (b)Increase in transfer authoritySection 316(a)(2)(B)(ii) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1350), as amended by section 315(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1713), is amended by striking $10,000,000 and inserting $15,000,000.CLogistics and sustainment331.Repeal of statutory requirement for notification to Director of Defense Logistics Agency three years prior to implementing changes to any uniform or uniform componentSection 356 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 771 note prec.) is amended—(1)by striking subsection (a);(2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; and(3)in subsections (a) and (b), as so redesignated, by striking Commander each place it appears and inserting Director.332.Clarification of limitation on length of overseas forward deployment of currently deployed naval vesselsSection 323(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1720; 10 U.S.C. 8690 note) is amended by striking In the case of any naval vessel and inserting In the case of any aircraft carrier, amphibious ship, cruiser, destroyer, frigate, or littoral combat ship. DReports351.Report on impact of permafrost thaw on infrastructure, facilities, and operations of the Department of Defense(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a comprehensive report on the impact of permafrost thaw on the infrastructure, facilities, assets, and operations of the Department of Defense.(b)ElementsThe report required by subsection (a) shall include the following:(1)An identification of the infrastructure, facilities, and assets of the Department of Defense that could be impacted by permafrost thaw.(2)For each element of infrastructure and each facility and asset identified pursuant to paragraph (1)—(A)an assessment of the threat posed by permafrost thaw; and(B)an estimate of potential damage in the event of likely permafrost thaw.(3)A description of the threats and impacts posed by permafrost thaw to military and other national security operations.(c)ConsultationIn preparing the report under subsection (a), the Secretary may consult with other Federal agencies, agencies of State and local governments, and academic institutions with expertise or experience in the effects of permafrost thaw on infrastructure, facilities, and operations.(d)Asset definedIn this section, the term asset means the following:(1)Any aircraft, weapon system, vehicle, equipment, or gear of the Department of Defense or the Armed Forces.(2)Any other item of the Department or the Armed Forces that the Secretary considers appropriate for purposes of this section.352.Plans and reports on emergency response training for military installations(a)Plans(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall ensure that each military installation under the jurisdiction of the Secretary that does not conduct live emergency response training on an annual basis or more frequently with the civilian law enforcement and emergency response agencies responsible for responding to an emergency at the installation develops a plan to conduct such training.(2)ElementsEach plan developed under paragraph (1) with respect to an installation—(A)shall include—(i)the cost of implementing training described in paragraph (1) at the installation;(ii)a description of any obstacles to the implementation of such training; and(iii)recommendations for mitigating any such obstacles; and(B)shall be designed to ensure that the civilian law enforcement and emergency response agencies described in paragraph (1) are familiar with—(i)the physical features of the installation, including gates, buildings, armories, headquarters, command and control centers, and medical facilities; and(ii)the emergency response personnel and procedures of the installation.(3)Submittal of plans(A)Submittal to SecretaryNot later than 90 days after the date of the enactment of this Act, the commander of each military installation required to develop a plan under paragraph (1) shall submit such plan to the Secretary of Defense.(B)Submittal to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a summary of the plans submitted to the Secretary under subparagraph (A). (b)Reports on training conducted(1)List of installationsNot later than March 1, 2021, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a list of all military installations under the jurisdiction of the Secretary that conduct live emergency response training on an annual basis or more frequently with the civilian law enforcement and emergency response agencies responsible for responding to an emergency at the installation.(2)Annual reports(A)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the commander of each military installation under the jurisdiction of the Secretary shall submit to the Secretary a report on each live emergency response training conducted during the year covered by the report with the civilian law enforcement and emergency response agencies responsible for responding to an emergency at the installation.(B)ElementsEach report submitted under subparagraph (A) shall include, with respect to each training exercise, the following: (i)The date and duration of the exercise.(ii)A detailed description of the exercise.(iii)An identification of all military and civilian personnel who participated in the exercise.(iv)Any recommendations resulting from the exercise.(v)The actions taken, if any, to implement such recommendations.(C)Inclusion in annual budget submission(i)In generalThe Secretary shall include in the budget submitted to Congress by the President pursuant to section 1105(a) of title 31, United States Code, a summary of any report submitted to the Secretary under subparagraph (A) during the one-year period preceding the submittal of the budget. (ii)Classified formThe summary submitted under clause (i) may be submitted in classified form.(D)SunsetThe requirement to submit annual reports under subparagraph (A) shall terminate upon the submittal of the budget described in subparagraph (C)(i) for fiscal year 2024.353.Report on implementation by Department of Defense of requirements relating to renewable fuel pumps(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the implementation by the Department of Defense of the requirements under section 246(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17053(a)).(b)ElementsThe report required by subsection (a) shall include the following:(1)An estimate of the cost to the Department of fully implementing the requirements under section 246(a) of the Energy Independence and Security Act of 2007; and(2)An assessment of any problems or issues the Department is having in complying with the requirements under such section.(c)ExceptionThe report required by subsection (a) shall not apply to a fueling center of the Department with a fuel turnover rate of less than 100,000 gallons of fuel per year. 354.Report on effects of extreme weather on Department of Defense(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on vulnerabilities to military installations and combatant commander requirements resulting from extreme weather that builds upon the report submitted under section 335(c) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1358).(b)ElementsThe report required by subsection (a) shall include the following:(1)An explanation of the underlying methodology that the Department uses to assess the effects of extreme weather in the report, including through the use of a climate vulnerability and risk assessment tool as directed under section 326 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). (2)An assessment of how extreme weather affects low-lying military installations, military installations of the Navy and the Marine Corps, and military installations outside the United States.(3)An assessment of how extreme weather affects access of members of the Armed Forces to training ranges.(4)With respect to a military installation in a country outside the United States, an assessment of the collaboration between the Department of Defense and the military or civilian agencies of the government of that country or nongovernmental organizations operating in that country to adapt to risks from extreme weather.(5)An assessment of how extreme weather affects housing safety and food security on military installations.(6)An assessment of the strategic benefits derived from isolating infrastructure of the Department of Defense in the United States from the national electric grid and the use of energy-efficient, distributed, and smart power grids by the Armed Forces in the United States and overseas to ensure affordable access to electricity.(7)A list of ten military installation resilience projects conducted within each military department.(8)An overview of mitigations, in addition to current efforts undertaken by the Department, that may be necessary to ensure the continued operational viability and to increase the resilience of military installations, and the estimated costs of those mitigations.(c)ConsultationIn developing the report required by subsection (a), the Secretary of Defense shall consult with the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Administrator of the National Oceanic and Atmospheric Administration, the Administrator of the Federal Emergency Management Agency, the Commander of the Army Corps of Engineers, the Administrator of the National Aeronautics and Space Administration, a federally funded research and development center, and the heads of such other relevant Federal agencies as the Secretary of Defense determines appropriate.(d)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may contain a classified annex if necessary.(e)PublicationUpon submittal of the report required by subsection (a), the Secretary of Defense shall publish the unclassified portion of the report on an Internet website of the Department of Defense that is available to the public.(f)DefinitionsIn this section:(1)Extreme weatherThe term extreme weather means recurrent flooding, drought, desertification, wildfires, and thawing permafrost.(2)United StatesThe term United States means the several States, the District of Columbia, and any territory or possession of the United States.EOther matters371.Prohibition on divestiture of manned intelligence, surveillance, and reconnaissance aircraft operated by United States Special Operations CommandNo funds authorized to be appropriated by this Act may be used to divest any manned intelligence, surveillance, and reconnaissance aircraft operated by the United States Special Operations Command, and the Department of Defense may not divest any manned intelligence, surveillance, and reconnaissance aircraft operated by the United States Special Operations Command in fiscal year 2021.372.Information on overseas construction projects in support of contingency operations using funds for operation and maintenance(a)Annual budget justification displaySection 2805(c) of title 10, United States Code, is amended—(1)by striking The Secretary concerned and inserting (1) The Secretary concerned; and(2)by adding at the end the following new paragraphs:(2)The Secretary of each military department, the Director of each Defense Agency, and the head of any other relevant component of the Department of Defense shall track and report to the Under Secretary of Defense (Comptroller) relevant data regarding all overseas construction projects funded with amounts appropriated or otherwise made available for operation and maintenance in support of contingency operations.(3)(A)The Secretary of Defense shall prepare, for inclusion in the annual budget submission by the President to Congress under section 1105 of title 31, a consolidated budget justification display, in classified and unclassified form, that identifies all overseas construction projects funded with amounts appropriated or otherwise made available for operation and maintenance in support of contingency operations.(B)The display prepared under subparagraph (A) shall include a list of all construction projects described in such subparagraph that were completed in the prior fiscal year, that are ongoing, or that are expected for the next five fiscal years, and shall identify for each project—(i)the component of the Department of Defense involved in the project;(ii)the location of the project;(iii)a brief description of the purpose of the project; and(iv)the actual or estimated cost of the project..(b)Report on construction projects in support of contingency operations(1)In generalNot later than March 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on ways to improve the development, funding, and execution of construction projects in support of overseas contingency operations, including those funded with amounts appropriated or otherwise made available for operation and maintenance and those funded with amounts appropriated or otherwise made available for military construction.(2)ElementsThe report required by paragraph (1) shall include, at a minimum, the following:(A)An examination and comparison of the time required to plan, approve, and execute construction projects funded with operation and maintenance amounts versus those funded with military construction amounts, in support of contingency operations, including construction projects in support of recent operations in Afghanistan, Iraq, Syria, and Eastern Europe.(B)A description of any challenges associated with the processes of the Department of Defense for planning, approving, and executing such projects.(C)A description of any ongoing or planned efforts to improve such processes to promote efficiency and expediency in the development and execution of such projects.(D)Any recommendations with respect to improving such processes, including those from the commanders of the combatant commands and the Secretaries of the military departments.373.Provision of protection to the National Museum of the Marine Corps, the National Museum of the United States Army, the National Museum of the United States Navy, and the National Museum of the United States Air ForceSection 2465(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:(5)A contract for the performance of on-site armed security guard functions to be performed—(A)at the Marine Corps Heritage Center at Marine Corps Base Quantico, Virginia, including the National Museum of the Marine Corps;(B)at the Heritage Center for the National Museum of the United States Army at Fort Belvoir, Virginia;(C)at the Heritage Center for the National Museum of the United States Navy at Washington, District of Columbia; or(D)at the Heritage Center for the National Museum of the United States Air Force at Wright-Patterson Air Force Base, Ohio..374.Inapplicability of congressional notification and dollar limitation requirements for advance billings for certain background investigationsSection 2208(l) of title 10, United States Code, is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following new paragraph (4):(4)This subsection shall not apply to advance billing for background investigation and related services performed by the Defense Counterintelligence and Security Agency..375.Repeal of sunset for minimum annual purchase amount for carriers participating in the Civil Reserve Air FleetSection 9515 of title 10, United States Code, is amended by striking subsection (k).376.Improvement of the Operational Energy Capability Improvement Fund of the Department of Defense(a)Management of the Operational Energy Capability Improvement FundThe Assistant Secretary of Defense for Sustainment shall exercise authority, direction, and control over the Operational Energy Capability Improvement Fund of the Department of Defense (in this section referred to as the OECIF).(b)Alignment and coordination with related programs(1)Realignment of OECIFNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall realign the OECIF under the Assistant Secretary of Defense for Sustainment, with such realignment to include personnel positions adequate for the mission of the OECIF.(2)Better coordination with related programsThe Assistant Secretary shall ensure that the placement under the authority of the Assistant Secretary of the OECIF along with the Strategic Environmental Research Program, the Environmental Security Technology Certification Program, and the Operational Energy Prototyping Program is utilized to advance common goals of the Department, promote organizational synergies, and avoid unnecessary duplication of effort.(c)Program for operational energy prototyping(1)In generalCommencing not later than 90 days after the date of the enactment of this Act, the Secretary of Defense, through the Assistant Secretary of Defense for Sustainment, shall carry out a program for the demonstration of technologies related to operational energy prototyping, including demonstration of operational energy technology and validation prototyping.(2)Operation of programThe Secretary shall ensure that the program under paragraph (1) operates in conjunction with the OECIF to promote the transfer of innovative technologies that have successfully established proof of concept for use in production or in the field.(3)Program elementsIn carrying out the program under paragraph (1) the Secretary shall—(A)identify and demonstrate the most promising, innovative, and cost-effective technologies and methods that address high-priority operational energy requirements of the Department of Defense;(B)in conducting demonstrations under subparagraph (A), the Secretary shall—(i)collect cost and performance data to overcome barriers against employing an innovative technology because of concerns regarding technical or programmatic risk; and(ii)ensure that components of the Department have time to establish new requirements where necessary and plan, program, and budget for technology transition to programs of record;(C)utilize project structures similar to those of the OECIF to ensure transparency and accountability throughout the efforts conducted under the program; and(D)give priority, in conjunction with the OECIF, to the development and fielding of clean technologies that reduce reliance on fossil fuels.(4)Tool for accountability and transition(A)In generalIn carrying out the program under paragraph (1) the Secretary shall develop and utilize a tool to track relevant investments in operational energy from applied research to transition to use to ensure user organizations have the full picture of technology maturation and development.(B)TransitionThe tool developed and utilized under subparagraph (A) shall be designed to overcome transition challenges with rigorous and well-documented demonstrations that provide the information needed by all stakeholders for acceptance of the technology.(5)Locations(A)In generalThe Secretary shall carry out the testing and evaluation phase of the program under paragraph (1) at installations of the Department of Defense or in conjunction with exercises conducted by the Joint Staff, a combatant command, or a military department.(B)Formal demonstrationsThe Secretary shall carry out any formal demonstrations under the program under paragraph (1) at installations of the Department or in operational settings to document and validate improved warfighting performance and cost savings.377.Commission on the naming of items of the Department of Defense that commemorate the Confederate States of America or any person who served voluntarily with the Confederate States of America(a)RemovalNot later than three years after the date of the enactment of this Act, the Secretary of Defense shall implement the plan submitted by the commission described in paragraph (b) and remove all names, symbols, displays, monuments, and paraphernalia that honor or commemorate the Confederate States of America (commonly referred to as the Confederacy) or any person who served voluntarily with the Confederate States of America from all assets of the Department of Defense.(b)In generalThe Secretary of Defense shall establish a commission relating to assigning, modifying, or removing of names, symbols, displays, monuments, and paraphernalia to assets of the Department of Defense that commemorate the Confederate States of America or any person who served voluntarily with the Confederate States of America.(c)DutiesThe Commission shall—(1)assess the cost of renaming or removing names, symbols, displays, monuments, or paraphernalia that commemorate the Confederate States of America or any person who served voluntarily with the Confederate States of America;(2)develop procedures and criteria to assess whether an existing name, symbol, monument, display, or paraphernalia commemorates the Confederate States of America or person who served voluntarily with the Confederate States of America;(3)recommend procedures for renaming assets of the Department of Defense to prevent commemoration of the Confederate States of America or any person who served voluntarily with the Confederate States of America;(4)develop a plan to remove names, symbols, displays, monuments, or paraphernalia that commemorate the Confederate States of America or any person who served voluntarily with the Confederate States of America from assets of the Department of Defense, within the timeline established by this Act; and(5)include in the plan procedures and criteria for collecting and incorporating local sensitivities associated with naming or renaming of assets of the Department of Defense.(d)MembershipThe Commission shall be composed of eight members, of whom—(1)four shall be appointed by the Secretary of Defense;(2)one shall be appointed by the Chairman of the Committee on Armed Services of the Senate;(3)one shall be appointed by the Ranking Member of the Committee on Armed Services of the Senate;(4)one shall be appointed by the Chairman of the Committee on Armed Services of the House of Representatives; and(5)one shall be appointed by the Ranking Member of the Committee on Armed Services of the House of Representatives.(e)AppointmentMembers of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act.(f)Initial meetingThe Commission shall hold its initial meeting on the date that is 60 days after the enactment of this Act.(g)Briefings and reportsNot later than October 1, 2021, the Commission shall brief the Committees on Armed Services of the Senate and House of Representatives detailing the progress of the requirements under subsection (c). Not later than October 1, 2022, and not later than 90 days before the implementation of the plan in subsection (c)(4), the Commission shall present a briefing and written report detailing the results of the requirements under subsection (c), including:(1)A list of assets to be removed or renamed.(2)Costs associated with the removal or renaming of assets in subsection (g)(1).(3)Criteria and requirements used to nominate and rename assets in subsection (g)(1).(4)Methods of collecting and incorporating local sensitivities associated with the removal or renaming of assets in subsection (g)(1).(h)Funding(1)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 to carry out this section.(2)OffsetThe amount authorized to be appropriated by the Act for fiscal year 2021 for Operations and Maintenance, Army, sub activity group 434 - other personnel support is hereby reduced by $2,000,000.(i)Assets definedIn this section, the term assets includes any base, installation, street, building, facility, aircraft, ship, plane, weapon, equipment, or any other property owned or controlled by the Department of Defense.(j)Exemption for grave markersShall not cover monuments but shall exempt grave markers. Congress expects the commission to further define what constitutes a grave marker.378.Modifications to review of proposed actions by Military Aviation and Installation Assurance ClearinghouseSection 183a(c)(2) of title 10, United States Code, is amended—(1)by striking If the Clearinghouse and inserting (A) If the Clearinghouse; and(2)by adding at the end the following new subparagraphs:(B)After the Clearinghouse issues a notice under subparagraph (A) with respect to an energy project, the parties should seek to identify feasible and affordable actions that can be taken by the Department, the developer of such energy project, or others to mitigate any adverse impact on military operations and readiness.(C)If the Secretary determines within a reasonable period of time after the issuance of a notice under subparagraph (A) with respect to an energy project that the concerns identified in the preliminary review conducted under paragraph (1) with respect to such project have been mitigated to the extent that such project does not pose an unacceptable level of risk to military operations and readiness, the Clearinghouse shall timely issue a mission compatibility letter to the applicant of such project, the governor of the State in which such project is located, and the Secretary of the finding of the Clearinghouse..379.Adjustment in availability of appropriations for unusual cost overruns and for changes in scope of workSection 8683 of title 10, United States Code, is amended by adding at the end the following new subsection:(c)Treatment of amounts appropriated after end of period of obligationIn the application of section 1553(c) of title 31 to funds appropriated in the Operation and Maintenance, Navy account that are available for ship overhaul, the Secretary of the Navy—(1)may treat the limitation specified in paragraph (1) of such section to be $10,000,000 rather than $4,000,000; and(2)may treat the limitation specified in paragraph (2) of such section to be $30,000,000 rather than $25,000,000..380.Requirement that Secretary of Defense implement security and emergency response recommendations relating to active shooter or terrorist attacks on installations of Department of Defense(a)RequirementNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall implement the applicable security and emergency response recommendations relating to active shooter or terrorist attacks on installations of the Department of Defense made in the following reports:(1)The report by the Government Accountability Office dated July 2015 entitled, Insider Threats: DOD Should Improve Information Sharing and Oversight to Protect U.S. Installations (GAO–15–543).(2)The report prepared by the Department of the Navy relating to the Washington Navy Yard shooting in 2013.(3)The report by the Department of the Army dated August 2010 entitled Fort Hood, Army Internal Review Team: Final Report.(4)The independent review by the Department of Defense dated January 2010 entitled Protecting the Force: Lessons from Fort Hood.(5)The report by the Department of the Air Force dated October 2010 entitled Air Force Follow-On Review: Protecting the Force: Lessons from Fort Hood.(b)Notification of inapplicable recommendations(1)In generalIf the Secretary determines that a recommendation described in subsection (a) is outdated, is no longer applicable, or has been superseded by more recent separate guidance or recommendations set forth by the Government Accountability Office, the Department of Defense, or another entity in related contracted review, the Secretary shall notify the Committees on Armed Services of the Senate and the House of Representatives not later than 45 days after the date of the enactment of this Act.(2)Identification and justificationThe notification under paragraph (1) shall include an identification, set forth by report specified in subsection (a), of each recommendation that the Secretary determines should not be implemented, with a justification for each such determination.381.Clarification of food ingredient requirements for food or beverages provided by the Department of Defense(a)In generalBefore making any final rule, statement, or determination regarding the limitation or prohibition of any food or beverage ingredient in military food service, military medical foods, commissary food, or commissary food service, the Secretary of Defense shall publish in the Federal Register a notice of a preliminary rule, statement, or determination (in this section referred to as a proposed action) and provide opportunity for public comment.(b)Matters To be includedThe Secretary shall include in any notice published under subsection (a) the following:(1)The date of the notice.(2)Contact information for the appropriate office at the Department of Defense.(3)A summary of the notice.(4)A date for comments to be submitted and specific methods for submitting comments.(5)A description of the substance of the proposed action.(6)Findings and a statement of reasons supporting the proposed action.IVMilitary Personnel AuthorizationsAActive Forces401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2021, as follows:(1)The Army, 485,000.(2)The Navy, 346,730.(3)The Marine Corps, 180,000.(4)The Air Force, 333,475.402.End strength level matters(a)Strength levels to support two major regional contingencies(1)In generalSection 691 of title 10, United States Code, is repealed.(2)Table of sectionsThe table of sections at the beginning of chapter 39 of such title is amended by striking the item relating to section 691.(b)Certain active-duty and Selected Reserve strengthsSection 115 of such title is amended—(1)in subsection (f)(1), by striking increase and inserting vary; and(2)in subsection (g)(1)(A), by striking increase and inserting vary. BReserve Forces411.End strengths for Selected Reserve(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2021, as follows:(1)The Army National Guard of the United States, 336,500.(2)The Army Reserve, 189,800.(3)The Navy Reserve, 58,800.(4)The Marine Corps Reserve, 38,500.(5)The Air National Guard of the United States, 108,100.(6)The Air Force Reserve, 70,300.(7)The Coast Guard Reserve, 7,000.(b)End strength
 reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by—(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year.(c)End strength
 increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members.412.End
 strengths for Reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2021, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components:(1)The Army National Guard of the United States, 30,595.(2)The Army Reserve, 16,511.(3)The Navy Reserve, 10,215.(4)The Marine Corps Reserve, 2,386.(5)The Air National Guard of the United States, 25,333.(6)The Air Force Reserve, 5,256. 413.End strengths for military technicians (dual status)(a)In generalThe authorized number of military technicians (dual status) as of the last day of fiscal year 2021 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following:(1)For the Army National Guard of the United States, 22,294.(2)For the Army Reserve, 6,492.(3)For the Air National Guard of the United States, 10,994.(4)For the Air Force Reserve, 7,947.(b)LimitationUnder no circumstances may a military technician (dual status) employed under the authority of this section be coerced by a State into accepting an offer of realignment or conversion to any other military status, including as a member of the Active, Guard, and Reserve program of a reserve component. If a military technician (dual status) declines to participate in such realignment or conversion, no further action will be taken against the individual or the individual's position. 414.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2021, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following:(1)The Army National Guard of the United States, 17,000.(2)The Army Reserve, 13,000.(3)The Navy Reserve, 6,200.(4)The Marine Corps Reserve, 3,000.(5)The Air National Guard of the United States, 16,000.(6)The Air Force Reserve, 14,000. 415.Separate authorization by Congress of minimum end strengths for non-temporary military technicians (dual status) and maximum end strengths for temporary military technicians (dual status)(a)In generalSection 115(d) of title 10, United States Code, is amended—(1)in the first sentence, by striking the end strength for military technicians (dual status) and inserting both the minimum end strength for non-temporary military technicians (dual status) and the maximum end strength for temporary military technicians (dual status); and(2)in the third sentence, by striking the end strength requested for military technicians (dual status) and inserting the minimum end strength for non-temporary military technicians (dual status), and the maximum end strength for temporary military technicians (dual status), requested.(b)Effective dateThe amendments made by subsection (a) shall take effect on the day after the date of the enactment of this Act. The amendment made by subsection (a)(2) shall apply with respect to budgets submitted by the President to Congress under section 1105 of title 31, United States Code, after such effective date. CAuthorization of Appropriations421.Military personnel(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401.(b)Construction of
 authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2021.VMilitary Personnel PolicyAOfficer Personnel Policy501.Repeal of codified specification of authorized strengths of certain commissioned officers on
 active dutyEffective as of October 1, 2021, the text of section 523 of title 10, United States Code, is amended to read as follows:The total number of commissioned officers serving on active duty in the Army, Air Force, or Marine Corps in each of the grades of major, lieutenant colonel, or colonel, or in the Navy in each of the grades of lieutenant commander, commander, or captain, at the end of any fiscal year shall be as specifically authorized by Act of Congress for such fiscal year..502.Temporary expansion of availability of enhanced constructive service credit in a particular career field upon original appointment as a commissioned officer(a)Regular officersSubparagraph (D) of section 533(b)(1) of title 10, United States Code, is amended to read as follows:(D)Additional credit as follows:(i)For special training or experience in a particular officer field as designated by the Secretary concerned, if such training or experience is directly related to the operational needs of the armed force concerned.(ii)During fiscal years 2021 through 2025, for advanced education in an officer field so designated, if such education is directly related to the operational needs of the armed force concerned..(b)Reserve officersSection 12207(b)(1) of such title is amended—(1)in the matter preceding subparagraph (A), or a designation in and all that follows through education or training, and inserting and who has special training or experience, or advanced education (if applicable),; and(2)by striking subparagraph (D) and inserting the following new subparagraph:(D)Additional credit as follows:(i)For special training or experience in a particular officer field as designated by the Secretary concerned, if such training or experience is directly related to the operational needs of the armed force concerned.(ii)During fiscal years 2021 through 2025, for advanced education in an officer field so designated, if such education is directly related to the operational needs of the armed force concerned..(c)Annual report(1)In generalNot later than February 1, 2022, and every four years thereafter, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the use of the authorities in subparagraph (D) of section 553(b)(1) of title 10, United States Code (as amended by subsection (a)), and subparagraph (D) of section 12207(b)(1) of such title (as amended by subsection (b)) (each referred to in this subsection as a constructive credit authority) during the preceding fiscal year for the Armed Forces under the jurisdiction of such Secretary.(2)ElementsEach report under paragraph (1) shall include, for the fiscal year and Armed Forces covered by such report, the following:(A)The manner in which constructive service credit was calculated under each constructive credit authority. (B)The number of officers credited constructive service credit under each constructive credit authority.(C)A description and assessment of the utility of the constructive credit authorities in meeting the operational needs of the Armed Force concerned.(D)Such other matters in connection with the constructive credit authorities as the Secretary of the military department concerned considers appropriate.503.Requirement for promotion selection board recommendation of higher placement on promotion list of officers of particular merit(a)In generalSection 616(g) of title 10, United States Code, is amended—(1)in paragraph (1)—(A)by striking may and inserting shall; and(B)by inserting , pursuant to guidelines and procedures prescribed by the Secretary, after officers of particular merit; and(2)in paragraph (3), by inserting , pursuant to guidelines and procedures prescribed by the Secretary concerned, after shall recommend.(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to officers recommended for promotion by promotion selection boards convened on or after that date.504.Special selection review boards for review of promotion of officers subject to adverse information identified after recommendation for promotion and related matters(a)Regular officers(1)In generalSubchapter III of chapter 36 of title 10, United States Code, is amended by inserting after section 628 the following new section:628a.Special selection review boards(a)In general(1)If the Secretary of the military department concerned determines that a person recommended by a promotion board for promotion to a grade at or below the grade of major general, rear admiral in the Navy, or an equivalent grade in the Space Force is the subject of credible information of an adverse nature, including any substantiated adverse finding or conclusion described in section 615(a)(3)(A) of this title, that was not furnished to the promotion board during its consideration of the person for promotion as otherwise required by such section, the Secretary shall convene a special selection review board under this section to review the person and recommend whether the recommendation for promotion of the person should be sustained.(2)If a person and the recommendation for promotion of the person is subject to review under this section by a special selection review board convened under this section, the name of the person—(A)shall not be disseminated or publicly released on the list of officers recommended for promotion by the promotion board recommending the promotion of the person; and (B)shall not be forwarded to the Secretary of Defense, the President, or the Senate, as applicable, or included on a promotion list under section 624(a) of this title.(b)Convening(1)Any special selection review board convened under this section shall be convened in accordance with the provisions of section 628(f) of this title.(2)Any special selection review board convened under this section may review such number of persons, and recommendations for promotion of such persons, as the Secretary of the military department concerned shall specify in convening such special selection review board. (c)Information considered(1)In reviewing a person and recommending whether the recommendation for promotion of the person should be sustained under this section, a special selection review board convened under this section shall be furnished and consider the following:(A)The record and information concerning the person furnished in accordance with section 615(a)(2) of this title to the promotion board that recommended the person for promotion.(B)Any credible information of an adverse nature on the person, including any substantiated adverse finding or conclusion from an officially documented investigation or inquiry described in section 615(a)(3)(A) of this title.(2)The furnishing of information to a special selection review board under paragraph (1)(B) shall be governed by the standards and procedures referred to in paragraph (3)(C) of section 615(a) of this title applicable to the furnishing of information described in paragraph (3)(A) of such section to selection boards in accordance with that section.(3)(A)Before information on a person described in paragraph (1)(B) is furnished to a special selection review board for purposes of this section, the Secretary of the military department concerned shall ensure that—(i)such information is made available to the person; and(ii)subject to subparagraphs (C) and (D), the person is afforded a reasonable opportunity to submit comments on such information to the special selection review board before its review of the person and the recommendation for promotion of the person under this section.(B)If information on a person described in paragraph (1)(B) is not made available to the person as otherwise required by subparagraph (A)(i) due to the classification status of such information, the person shall, to the maximum extent practicable, be furnished a summary of such information appropriate to the person's authorization for access to classified information. (C)(i)An opportunity to submit comments on information is not required for a person under subparagraph (A)(ii) if—(I)such information was made available to the person in connection with the furnishing of such information under section 615(a) of this title to the promotion board that recommended the promotion of the person subject to review under this section; and(II) the person submitted comments on such information to that promotion board.(ii)The comments on information of a person described in clause (i)(II) shall be furnished to the special selection review board.(D)A person may waive either or both of the following:(i)The right to submit comments to a special selection review board under subparagraph (A)(ii). (ii)The furnishing of comments to a special selection review board under subparagraph (C)(ii).(d)Consideration(1)In considering the record and information on a person under this section, the special selection review board shall compare such record and information with an appropriate sampling of the records of those officers of the same competitive category who were recommended for promotion by the promotion board that recommended the person for promotion, and an appropriate sampling of the records of those officers who were considered by and not recommended for promotion by that promotion board.(2)Records and information shall be presented to a special selection review board for purposes of paragraph (1) in a manner that does not indicate or disclose the person or persons for whom the special selection review board was convened.(3)In considering whether the recommendation for promotion of a person should be sustained under this section, a special selection review board shall, to the greatest extent practicable, apply standards used by the promotion board that recommended the person for promotion.(4)The recommendation for promotion of a person may be sustained under this section only if the special selection review board determines that the person—(A)ranks on an order of merit created by the special selection review board as better qualified for promotion than the sample officer highest on the order of merit list who was considered by and not recommended for promotion by the promotion board concerned; and (B)is comparable in qualification for promotion to those sample officers who were recommended for promotion by that promotion board.(5)A recommendation for promotion of a person may be sustained under this section only by a vote of a majority of the members of the special selection review board.(6)If a special selection review board does not sustain a recommendation for promotion of a person under this section, the person shall be considered to have failed of selection for promotion.(e)Reports(1)Each special selection review board convened under this section shall submit to the Secretary of the military department concerned a written report, signed by each member of the board, containing the name of each person whose recommendation for promotion it recommends for sustainment and certifying that the board has carefully considered the record and information of each person whose name was referred to it.(2)The provisions of sections 617(b) and 618 of this title apply to the report and proceedings of a special selection review board convened under this section in the same manner as they apply to the report and proceedings of a promotion board convened under section 611(a) of this title. (f)Appointment of persons(1) If the report of a special selection review board convened under this section recommends the sustainment of the recommendation for promotion to the next higher grade of a person whose name was referred to it for review under this section, and the President approves the report, the person shall, as soon as practicable, be appointed to that grade in accordance with subsections (b) and (c) of section 624 of this title. (2)A person who is appointed to the next higher grade as described in paragraph (1) shall, upon that appointment, have the same date of rank, the same effective date for the pay and allowances of that grade, and the same position on the active-duty list as the person would have had pursuant to the original recommendation for promotion of the promotion board concerned. (g)Regulations(1)The Secretary of Defense shall prescribe regulations to carry out this section. Such regulations shall apply uniformly across the military departments.(2)Any regulation prescribed by the Secretary of a military department to supplement the regulations prescribed pursuant to paragraph (1) may not take effect without the approval of the Secretary of Defense, in writing.(h)Promotion board definedIn this section, the term promotion board means a selection board convened by the Secretary of a military department under section 611(a) of this title..(2)Clerical amendmentThe table of sections at the beginning of subchapter III of chapter 36 of such title is amended by inserting after the item relating to section 628 the following new item:628a. Special selection review boards..(3)Delay in promotionSection 624(d) of such title is amended—(A)in paragraph (1)—(i)in subparagraph (D), by striking or at the end;(ii)in subparagraph (E), by striking the period at the end and inserting ; or; and(iii)by inserting after subparagraph (E) the following new subparagraph (F):(F)the Secretary of the military department concerned determines that credible information of an adverse nature, including a substantiated adverse finding or conclusion described in section 615(a)(3)(A) of this title, with respect to the officer will result in the convening of a special selection review board under section 628a of this title to review the officer and recommend whether the recommendation for promotion of the officer should be sustained.; (B)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; (C)by inserting after paragraph (2) the following new paragraph (3):(3)In the case of an officer whose promotion is delayed pursuant to paragraph (1)(F) and whose recommendation for promotion is sustained, authorities for the promotion of the officer are specified in section 628a(f) of this title.; and(D)in paragraph (4), as redesignated by subparagraph (B)—(i)by striking The appointment and inserting (A) Except as provided in subparagraph (B), the appointment; and(ii)by adding at the end the following new subparagraph:(B)In the case of an officer whose promotion is delayed pursuant to paragraph (1)(F), requirements applicable to notice and opportunity for response to such delay are specified in section 628a(c)(3) of this title..(b)Reserve officers(1)In generalChapter 1407 of title 10, United States Code, is amended by inserting after section 14502 the following new section:14502a.Special selection review boards(a)In general(1)If the Secretary of the military department concerned determines that a person recommended by a promotion board for promotion to a grade at or below the grade of major general or rear admiral in the Navy is the subject of credible information of an adverse nature, including any substantiated adverse finding or conclusion described in section 14107(a)(3)(A) of this title, that was not furnished to the promotion board during its consideration of the person for promotion as otherwise required by such section, the Secretary shall convene a special selection review board under this section to review the person and recommend whether the recommendation for promotion of the person should be sustained.(2)If a person and the recommendation for promotion of the person is subject to review under this section by a special selection review board convened under this section, the name of the person—(A)shall not be disseminated or publicly released on the list of officers recommended for promotion by the promotion board recommending the promotion of the person; and (B)shall not be forwarded to the Secretary of Defense, the President, or the Senate, as applicable, or included on a promotion list under section 14308(a) of this title.(b)Convening(1)Any special selection review board convened under this section shall be convened in accordance with the provisions of section 14502(b)(2) of this title.(2)Any special selection review board convened under this section may review such number of persons, and recommendations for promotion of such persons, as the Secretary of the military department concerned shall specify in convening such special selection review board. (c)Information considered(1)In reviewing a person and recommending whether the recommendation for promotion of the person should be sustained under this section, a special selection review board convened under this section shall be furnished and consider the following:(A)The record and information concerning the person furnished in accordance with section 14107(a)(2) of this title to the promotion board that recommended the person for promotion.(B)Any credible information of an adverse nature on the person, including any substantiated adverse finding or conclusion from an officially documented investigation or inquiry described in section 14107(a)(3)(A) of this title.(2)The furnishing of information to a special selection review board under paragraph (1)(B) shall be governed by the standards and procedures referred to in paragraph (3)(B) of section 14107(a) of this title applicable to the furnishing of information described in paragraph (3)(A) of such section to promotion boards in accordance with that section.(3)(A)Before information on person described in paragraph (1)(B) is furnished to a special selection review board for purposes of this section, the Secretary of the military department concerned shall ensure that—(i)such information is made available to the person; and(ii)subject to subparagraphs (C) and (D), the person is afforded a reasonable opportunity to submit comments on such information to the special selection review board before its review of the person and the recommendation for promotion of the person under this section.(B)If information on an officer described in paragraph (1)(B) is not made available to the person as otherwise required by subparagraph (A)(i) due to the classification status of such information, the person shall, to the maximum extent practicable, be furnished a summary of such information appropriate to the person's authorization for access to classified information. (C)(i)An opportunity to submit comments on information is not required for a person under subparagraph (A)(ii) if—(I)such information was made available to the person in connection with the furnishing of such information under section 14107(a) of this title to the promotion board that recommended the promotion of the person subject to review under this section; and(II) the person submitted comments on such information to that promotion board.(ii)The comments on information of a person described in clause (i)(II) shall be furnished to the special selection review board.(D)A person may waive either or both of the following:(i)The right to submit comments to a special selection review board under subparagraph (A)(ii). (ii)The furnishing of comments to a special selection review board under subparagraph (C)(ii).(d)Consideration(1)In considering the record and information on a person under this section, the special selection review board shall compare such record and information with an appropriate sampling of the records of those officers of the same competitive category who were recommended for promotion by the promotion board that recommended the person for promotion, and an appropriate sampling of the records of those officers who were considered by and not recommended for promotion by that promotion board.(2)Records and information shall be presented to a special selection review board for purposes of paragraph (1) in a manner that does not indicate or disclose the person or persons for whom the special selection review board was convened.(3)In considering whether the recommendation for promotion of a person should be sustained under this section, a special selection review board shall, to the greatest extent practicable, apply standards used by the promotion board that recommended the person for promotion.(4)The recommendation for promotion of a person may be sustained under this section only if the special selection review board determines that the person—(A)ranks on an order of merit created by the special selection review board as better qualified for promotion than the sample officer highest on the order of merit list who was considered by and not recommended for promotion by the promotion board concerned; and (B)is comparable in qualification for promotion to those sample officers who were recommended for promotion by that promotion board.(5)A recommendation for promotion of a person may be sustained under this section only by a vote of a majority of the members of the special selection review board.(6)If a special selection review board does not sustain a recommendation for promotion of a person under this section, the person shall be considered to have failed of selection for promotion.(e)Reports(1)Each special selection review board convened under this section shall submit to the Secretary of the military department concerned a written report, signed by each member of the board, containing the name of each person whose recommendation for promotion it recommends for sustainment and certifying that the board has carefully considered the record and information of each person whose name was referred to it.(2)The provisions of sections 14109(c), 14110, and 14111 of this title apply to the report and proceedings of a special selection review board convened under this section in the same manner as they apply to the report and proceedings of a promotion board convened under section 14101(a) of this title. (f)Appointment of persons(1) If the report of a special selection review board convened under this section recommends the sustainment of the recommendation for promotion to the next higher grade of a person whose name was referred to it for review under this section, and the President approves the report, the person shall, as soon as practicable, be appointed to that grade in accordance with section 14308 of this title. (2)A person who is appointed to the next higher grade as described in paragraph (1) shall, upon that appointment, have the same date of rank, the same effective date for the pay and allowances of that grade, and the same position on the reserve active-status list as the person would have had pursuant to the original recommendation for promotion of the promotion board concerned. (g)Regulations(1)The Secretary of Defense shall prescribe regulations to carry out this section. Such regulations shall apply uniformly across the military departments.(2)Any regulation prescribed by the Secretary of a military department to supplement the regulations prescribed pursuant to paragraph (1) may not take effect without the approval of the Secretary of Defense, in writing.(h)Promotion board definedIn this section, the term promotion board means a selection board convened by the Secretary of a military department under section 14101(a) of this title..(2)Clerical amendmentThe table of sections at the beginning of chapter 1407 of such title is amended by inserting after the item relating to section 14502 the following new item:14502a. Special selection review boards..(3)Delay in promotionSection 14311 of such title is amended—(A)in subsection (a)—(i)in paragraph (1), by adding at the end the following new subparagraph:(F)The Secretary of the military department concerned determines that credible information of adverse nature, including a substantiated adverse finding or conclusion described in section 14107(a)(3)(A) of this title, with respect to the officer will result in the convening of a special selection review board under section 14502a of this title to review the officer and recommend whether the recommendation for promotion of the officer should be sustained.; and(ii)by adding at the end the following new paragraph:(2)In the case of an officer whose promotion is delayed pursuant to paragraph (1)(F) and whose recommendation for promotion is sustained, authorities for the promotion of the officer are specified in section 14502a(f) of this title.; and(B)in subsection (c), by adding at the end the following new paragraph:(3)Notwithstanding paragraphs (1) and (2), in the case of an officer whose promotion is delayed pursuant to subsection (a)(1)(F), requirements applicable to notice and opportunity for response to such delay are specified in section 14502a(c)(3) of this title..(c)Requirements for furnishing adverse information on regular officers to promotion selection boards(1)Extension of requirements to Space Force regular officersSubparagraph (B)(i) of section 615(a)(3) of title 10, United States Code, is amended by striking or, in the case of the Navy, lieutenant and inserting , in the case of the Navy, lieutenant, or in the case of the Space Force, the equivalent grade.(2)Satisfaction of requirements through special selection review boardsSuch section is further amended by adding at the end the following new subparagraph:(D)With respect to the consideration of an officer for promotion to a grade at or below major general, in the case of the Navy, rear admiral, or, in the case of the Space Force, the equivalent grade, the requirements in subparagraphs (A) and (C) may be met through the convening and actions of a special selection review board with respect to the officer under section 628a of this title..(3)Delayed applicability of requirements to boards for promotion of officers to non-general and flag officer gradesSubsection (c) of section 502 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended to read as follows:(c)Effective date and applicability(1)Effective dateThe amendments made by this section shall take effect on December 20, 2019, and shall, except as provided in paragraph (2), apply with respect to the proceedings of promotion selection boards convened under section 611(a) of title 10, United States Code, after that date.(2)Delayed applicability for boards for promotion to non-general and flag officer gradesThe amendments made this section shall apply with respect to the proceedings of promotion selection boards convened under section 611(a) of title 10, United States Code, for consideration of officers for promotion to a grade below the grade of brigadier general or, in the case of the Navy, rear admiral (lower half), only if such boards are so convened after January 1, 2021..(d)Requirements for furnishing adverse information on reserve officers to promotion selection boardsSection 14107(a)(3) of title 10, United States Code, is amended—(1)by inserting (A) after (3);(2)in subparagraph (A), as designated by paragraph (1), by striking colonel, or, in the case of the Navy, captain and inserting lieutenant colonel, or, in the case of the Navy, commander; and(3)by adding at the end the following new subparagraphs(B)The standards and procedures referred to in subparagraph (A) shall require the furnishing to the selection board, and to each individual member of the board, the information described in that subparagraph with regard to an officer in a grade specified in that subparagraph at each stage or phase of the selection board, concurrent with the screening, rating, assessment, evaluation, discussion, or other consideration by the board or member of the official military personnel file of the officer, or of the officer.(C)With respect to the consideration of an officer for promotion to a grade at or below major general or, in the Navy, rear admiral, the requirements in subparagraphs (A) and (B) may be met through the convening and actions of a special selection board with respect to the officer under section 14502a of this title..505.Number of opportunities for consideration for promotion under alternative promotion authoritySection 649c of title 10, United States Code, is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection (d):(d)Inapplicability of requirement relating to opportunities for consideration for promotionSection 645(1)(A)(i)(I) of this title shall not apply to the promotion of officers described in subsection (a) to the extent that such section is inconsistent with a number of opportunities for promotion specified pursuant to section 649d of this title..506.Mandatory retirement for age(a)General ruleSubsection (a) of section 1251 of title 10, United States Code, is amended—(1)by inserting Space Force, after or Marine Corps,; and(2)by inserting or separated, as specified in subsection (e), after shall be retired.(b)Deferred retirement or separation of health professions officersSubsection (b) of such section is amended—(1)in the subsection heading, by inserting or separation after retirement; and(2)in paragraph (1), by inserting or separation after retirement.(c)Deferred retirement or separation of other officersSubsection (c) of such section is amended—(1)in the subsection heading, by striking of chaplains and inserting or separation of other officers;(2)by inserting or separation after retirement; and(3)by striking an officer who is appointed or designated as a chaplain and inserting any officer other than a health professions officer described in subsection (b)(2).(d)Retirement or separation based on years of creditable serviceSuch section is further amended by adding at the end the following new subsection:(e)Retirement or separation based on years of creditable serviceThe following rules shall apply to a regular commissioned officer who is to be retired or separated under subsection (a):(1)If the officer has at least 6 but fewer than 20 years of creditable service, the officer shall be separated, with separation pay computed under section 1174(d)(1) of this title.(2)If the officer has fewer than 6 years of creditable service, the officer shall be separated under subsection (a)..507.Clarifying and improving restatement of rules on the retired grade of commissioned officers(a)Restatement(1)In generalChapter 69 of title 10, United States Code, is amended by striking section 1370 and inserting the following new sections:1370.Regular commissioned officers(a)Retirement in highest grade in which served satisfactorily(1)In generalUnless entitled to a different retired grade under some other provision of law, a commissioned officer (other than a commissioned warrant officer) of the Army, Navy, Air Force, Marine Corps, or Space Force who retires under any provision of law other than chapter 61 or 1223 of this title shall be retired in the highest permanent grade in which such officer is determined to have served on active duty satisfactorily.(2)Determination of satisfactory serviceThe determination of satisfactory service of an officer in a grade under paragraph (1) shall be made as follows:(A)By the Secretary of the military department concerned, if the officer is serving in a grade at or below the grade of major general, rear admiral in the Navy, or the equivalent grade in the Space Force.(B)By the Secretary of Defense, if the officer is serving or has served in a grade above the grade of major general, rear admiral in the Navy, or the equivalent grade in the Space Force.(3)Effect of misconduct in lower grade in determinationIf the Secretary of a military department or the Secretary of Defense, as applicable, determines that an officer committed misconduct in a lower grade than the retirement grade otherwise provided for the officer by this section—(A)such Secretary may deem the officer to have not served satisfactorily in any grade equal to or higher than such lower grade for purposes of determining the retirement grade of the officer under this section; and(B)the grade next lower to such lower grade shall be the retired grade of the officer under this section. (4)Nature of retirement of certain reserve officers and officers in temporary gradesA reserve officer, or an officer appointed to a position under section 601 of this title, who is notified that the officer will be released from active duty without the officer's consent and thereafter requests retirement under section 7311, 8323, or 9311 of this title and is retired pursuant to that request is considered for purposes of this section to have been retired involuntarily. (5)Nature of retirement of certain removed officersAn officer retired pursuant to section 1186(b)(1) of this title is considered for purposes of this section to have been retired voluntarily. (b)Retirement of officers retiring voluntarily(1)Service-in-grade requirementIn order to be eligible for voluntary retirement under any provision of this title in a grade above the grade of captain in the Army, Air Force, or Marine Corps, lieutenant in the Navy, or the equivalent grade in the Space Force, a commissioned officer of the Army, Navy, Air Force, Marine Corps, or Space Force must have served on active duty in that grade for a period of not less than three years, except that—(A)subject to subsection (c), the Secretary of Defense may reduce such period to a period of not less than two years for any officer; and(B)in the case of an officer to be retired in a grade at or below the grade of major general in the Army, Air Force, or Marine Corps, rear admiral in the Navy, or an equivalent grade in the Space Force, the Secretary of Defense may authorize the Secretary of the military department concerned to reduce such period to a period of not less than two years. (2)Limitation on delegationThe authority of the Secretary of Defense in subparagraph (A) of paragraph (1) may not be delegated. The authority of the Secretary of a military department in subparagraph (B) of paragraph (1), as delegated to such Secretary pursuant to such subparagraph, may not be further delegated. (3)Waiver of requirementSubject to subsection (c), the President may waive the application of the service-in-grade requirement in paragraph (1) to officers covered by that paragraph in individual cases involving extreme hardship or exceptional or unusual circumstances. The authority of the President under this paragraph may not be delegated. (4)Limitation on reduction or waiver of requirement for officers under investigation or pending misconductIn the case of an officer to be retired in a grade above the grade of colonel in the Army, Air Force, or Marine Corps, captain in the Navy, or the equivalent grade in the Space Force, the service-in-grade requirement in paragraph (1) may not be reduced pursuant to that paragraph, or waived pursuant to paragraph (3), while the officer is under investigation for alleged misconduct or while there is pending the disposition of an adverse personnel action against the officer. (5)Grade and fiscal year limitations on reduction or waiver of requirementsThe aggregate number of members of an armed force in a grade for whom reductions are made under paragraph (1), and waivers are made under paragraph (3), in a fiscal year may not exceed—(A)in the case of officers to be retired in a grade at or below the grade of major in the Army, Air Force, or Marine Corps, lieutenant commander in the Navy, or the equivalent grade in the Space Force, the number equal to two percent of the authorized active-duty strength for that fiscal year for officers of that armed force in that grade;(B)in the case of officers to be retired in the grade of lieutenant colonel or colonel in the Army, Air Force, or Marine Corps, commander or captain in the Navy, or an equivalent grade in the Space Force, the number equal to four percent of the authorized active-duty strength for that fiscal year for officers of that armed force in the applicable grade; or (C)in the case of officers to be retired in the grade of brigadier general or major general in the Army, Air Force, or Marine Corps, rear admiral (lower half) or rear admiral in the Navy, or an equivalent grade in the Space Force, the number equal to 10 percent of the authorized active-duty strength for that fiscal year for officers of that armed force in the applicable grade.(6)Notice to Congress on reduction or waiver of requirements for general, flag, and equivalent officer gradesIn the case of an officer to be retired in a grade that is a general or flag officer grade, or an equivalent grade in the Space Force, who is eligible to retire in that grade only by reason of an exercise of the authority in paragraph (1) to reduce the service-in-grade requirement in that paragraph, or the authority in paragraph (3) to waive that requirement, the Secretary of Defense or the President, as applicable, shall, not later than 60 days prior to the date on which the officer will be retired in that grade, notify the Committees on Armed Services of the Senate and the House of Representatives of the exercise of the applicable authority with respect to that officer. (7)Retirement in next lowest grade for officers not meeting requirementAn officer described in paragraph (1) whose length of service in the highest grade held by the officer while on active duty does not meet the period of the service-in-grade requirement applicable to the officer under this subsection shall, subject to subsection (c), be retired in the next lower grade in which the officer served on active duty satisfactorily, as determined by the Secretary of the military department concerned or the Secretary of Defense, as applicable.(c)Officers in O–9 and O–10 grades(1)In generalAn officer of the Army, Navy, Air Force, Marine Corps, or Space Force who is serving or has served in a position of importance and responsibility designated by the President to carry the grade of lieutenant general or general in the Army, Air Force, or Marine Corps, vice admiral or admiral in the Navy, or an equivalent grade in the Space Force under section 601 of this title may be retired in such grade under subsection (a) only after the Secretary of Defense certifies in writing to the President and the Committees on Armed Services of the Senate and the House of Representatives that the officer served on active duty satisfactorily in such grade.(2)Prohibition on delegationThe authority of the Secretary of Defense to make a certification with respect to an officer under paragraph (1) may not be delegated.(3)Requirements in connection with certificationA certification with respect to an officer under paragraph (1) shall—(A)be submitted by the Secretary of Defense such that it is received by the President and the Committees on Armed Services of the Senate and the House of Representatives not later than 60 days prior to the date on which the officer will be retired in the grade concerned;(B)include an up-to-date copy of the military biography of the officer; and(C)include the statement of the Secretary as to whether or not potentially adverse, adverse, or reportable information regarding the officer was considered by the Secretary in making the certification. (4)Construction with other noticeIn the case of an officer under paragraph (1) to whom a reduction in the service-in-grade requirement under subsection (b)(1) or waiver under subsection (b)(3) applies, the requirement for notification under subsection (b)(6) is satisfied if the notification is included in the certification submitted by the Secretary of Defense under paragraph (1). (d)Conditional retirement grade and retirement for officers pending investigation or adverse action(1)In generalWhen an officer serving in a grade at or below the grade of major general in the Army, Air Force, or Marine Corps, rear admiral in the Navy, or an equivalent grade in the Space Force is under investigation for alleged misconduct or pending the disposition of an adverse personnel action at the time of retirement, the Secretary of the military department concerned may—(A)conditionally determine the highest permanent grade of satisfactory service on active duty of the officer pending completion of the investigation or resolution of the personnel action, as applicable; and(B)retire the officer in that conditional grade, subject to subsection (e).(2)Officers in O–9 and O–10 gradesWhen an officer described by subsection (c)(1) is under investigation for alleged misconduct or pending the disposition of an adverse personnel action at the time of retirement, the Secretary of Defense may—(A)conditionally determine the highest permanent grade of satisfactory service on active duty of the officer, pending completion of the investigation or personnel action, as applicable; and(B)retire the officer in that conditional grade, subject to subsection (e).(3)Reduction or waiver of service-in-grade requirement prohibited for general, flag, and equivalent officer gradesIn conditionally determining the retirement grade of an officer under paragraph (1)(A) or (2)(A) of this subsection to be a grade above the grade of colonel in the Army, Air Force, or Marine Corps, captain in the Navy, or the equivalent grade in the Space Force, the service-in-grade requirement in subsection (b)(1) may not be reduced pursuant to subsection (b)(1) or waived pursuant to subsection (b)(3). (4)Prohibition on delegationThe authority of the Secretary of a military department under paragraph (1) may not be delegated. The authority of the Secretary of Defense under paragraph (2) may not be delegated.(e)Final retirement grade following resolution of pending investigation or adverse action(1)No change from conditional retirement gradeIf the resolution of an investigation or personnel action with respect to an officer who has been retired in a conditional retirement grade pursuant to subsection (d) results in a determination that the conditional retirement grade in which the officer was retired will not be changed, the conditional retirement grade of the officer shall, subject to paragraph (3), be the final retired grade of the officer.(2)Change from conditional retirement gradeIf the resolution of an investigation or personnel action with respect to an officer who has been retired in a conditional retirement grade pursuant to subsection (d) results in a determination that the conditional retirement grade in which the officer was retired should be changed, the changed retirement grade shall be the final retired grade of the officer under this section, except that if the final retirement grade provided for an officer pursuant to this paragraph is the grade of lieutenant general or general in the Army, Air Force, or Marine Corps, vice admiral or admiral in the Navy, or an equivalent grade in the Space Force, the requirements in subsection (c) shall apply in connection with the retirement of the officer in such final retirement grade.(3)Recalculation of retired pay(A)In generalIf the final retired grade of an officer is as a result of a change under paragraph (2), the retired pay of the officer under chapter 71 of this title shall be recalculated accordingly, with any modification of the retired pay of the officer to go into effect as of the date of the retirement of the officer. (B)Payment of higher amount for period of conditional retirement gradeIf the recalculation of the retired pay of an officer results in an increase in retired pay, the officer shall be paid the amount by which such increased retired pay exceeded the amount of retired pay paid the officer for retirement in the officer's conditional grade during the period beginning on the date of the retirement of the officer in such conditional grade and ending on the effective date of the change of the officer's retired grade. For an officer whose retired grade is determined pursuant to subsection (c), the effective date of the change of the officer's retired grade for purposes of this subparagraph shall be the date that is 60 days after the date on which the Secretary of Defense submits to the Committees on Armed Services of the Senate and the House of Representatives the certification required by subsection (c) in connection with the retired grade of the officer.(C)Recoupment of overage during period of conditional retirement gradeIf the recalculation of the retired pay of an officer results in a decrease in retired pay, there shall be recouped from the officer the amount by which the amount of retired pay paid the officer for retirement in the officer's conditional grade exceeded such decreased retired pay during the period beginning on the date of the retirement of the officer in such conditional grade and ending on the effective date of the change of the officer's retired grade.(f)Finality of retired grade determinations(1)In generalExcept for a conditional determination authorized by subsection (d), a determination of the retired grade of an officer pursuant to this section is administratively final on the day the officer is retired, and may not be reopened, except as provided in paragraph (2).(2)ReopeningA final determination of the retired grade of an officer may be reopened as follows:(A)If the retirement or retired grade of the officer was procured by fraud.(B)If substantial evidence comes to light after the retirement that could have led to determination of a different retired grade under this section if known by competent authority at the time of retirement.(C)If a mistake of law or calculation was made in the determination of the retired grade.(D)If the applicable Secretary determines, pursuant to regulations prescribed by the Secretary of Defense, that good cause exists to reopen the determination of retired grade. (3)Applicable SecretaryFor purposes of this subsection, the applicable Secretary for purposes of a determination or action specified in this subsection is—(A)the Secretary of the military department concerned, in the case of an officer retired in a grade at or below the grade of major general in the Army, Air Force, or Marine Corps, rear admiral in the Navy, or the equivalent grade in the Space Force; or(B)the Secretary of Defense, in the case of an officer retired in a grade of lieutenant general or general in the Army, Air Force, or Marine Corps, vice admiral or admiral in the Navy, or an equivalent grade in the Space Force.(4)Notice and limitationIf a final determination of the retired grade of an officer is reopened in accordance with paragraph (2), the applicable Secretary—(A)shall notify the officer of the reopening; and(B)may not make an adverse determination on the retired grade of the officer until the officer has had a reasonable opportunity to respond regarding the basis for the reopening of the officer’s retired grade.(5)Additional notice on reopening for officers retired in O–9 and O–10 gradesIf the determination of the retired grade of an officer whose retired grade was provided for pursuant to subsection (c) is reopened, the Secretary of Defense shall also notify the President and the Committees on Armed Services of the Senate and the House of Representatives.(6)Manner of making of changeIf the retired grade of an officer is proposed to be changed through the reopening of the final determination of an officer’s retired grade under this subsection, the change in grade shall be made—(A)in the case of an officer whose retired grade is to be changed to a grade at or below the grade of major general in the Army, Air Force or Marine Corps, rear admiral in the Navy, or the equivalent grade in the Space Force, in accordance with subsections (a) and (b)—(i)by the Secretary of Defense (who may delegate such authority only as authorized by clause (ii)); or(ii)if authorized by the Secretary of Defense, by the Secretary of the military department concerned (who may not further delegate such authority);(B)in the case of an officer whose retired grade is to be changed to the grade of lieutenant general or general in the Army, Air Force, or Marine Corps, vice admiral or admiral in the Navy, or an equivalent grade in the Space Force, by the President, by and with the advice and consent of the Senate.(7)Recalculation of retired payIf the final retired grade of an officer is changed through the reopening of the officer's retired grade under this subsection, the retired pay of the officer under chapter 71 of this title shall be recalculated. Any modification of the retired pay of the officer as a result of the change shall go into effect on the effective date of the change of the officer’s retired grade, and the officer shall not be entitled or subject to any changed amount of retired pay for any period before such effective date. An officer whose retired grade is changed as provided in paragraph (6)(B) shall not be entitled or subject to a change in retired pay for any period before the date on which the Senate provides advice and consent for the retirement of the officer in such grade. (g)Highest permanent grade definedIn this section, the term highest permanent grade means a grade at or below the grade of major general in the Army, Air Force, or Marine Corps, rear admiral in the Navy, or an equivalent grade in the Space Force. 1370a.Officers entitled to retired pay for non-regular service(a)Retirement in highest grade held satisfactorilyUnless entitled to a different grade, or to credit for satisfactory service in a different grade under some other provision of law, a person who is entitled to retired pay under chapter 1223 of this title shall, upon application under section 12731 of this title, be credited with satisfactory service in the highest permanent grade in which that person served satisfactorily at any time in the armed forces, as determined by the Secretary of the military department concerned in accordance with this section.(b)Service-in-grade requirement for officers in grades below O–5In order to be credited with satisfactory service in an officer grade (other than a warrant officer grade) below the grade of lieutenant colonel or commander (in the case of the Navy), a person covered by subsection (a) must have served satisfactorily in that grade (as determined by the Secretary of the military department concerned) as a reserve commissioned officer in an active status, or in a retired status on active duty, for not less than six months.(c)Service-in-grade requirement for offices in grades above O–4(1)In generalIn order to be credited with satisfactory service in an officer grade above major or lieutenant commander (in the case of the Navy), a person covered by subsection (a) must have served satisfactorily in that grade (as determined by the Secretary of the military department concerned) as a reserve commissioned officer in an active status, or in a retired status on active duty, for not less than three years.(2)Satisfaction of requirement by certain officers not completing three yearsA person covered by paragraph (1) who has completed at least six months of satisfactory service in grade may be credited with satisfactory service in the grade in which serving at the time of transfer or discharge, notwithstanding failure of the person to complete three years of service in that grade, if the person is transferred from an active status or discharged as a reserve commissioned officer—(A)solely due to the requirements of a nondiscretionary provision of law requiring that transfer or discharge due to the person’s age or years of service; or(B)because the person no longer meets the qualifications for membership in the Ready Reserve solely because of a physical disability, as determined, at a minimum, by a medical evaluation board and at the time of such transfer or discharge the person (pursuant to section 12731b of this title or otherwise) meets the service requirements established by section 12731(a) of this title for eligibility for retired pay under chapter 1223 of this title, unless the disability is described in section 12731b of this title.(3)Reduction in service-in-grade requirements(A)Officers in grades below general and flag officer gradesIn the case of a person to be retired in a grade below brigadier general or rear admiral (lower half) in the Navy, the Secretary of Defense may authorize the Secretary of a military department to reduce, subject to subparagraph (B), the three-year period of service-in-grade required by paragraph (1) to a period not less than two years. The authority of the Secretary of a military department under this subparagraph may not be delegated. (B)LimitationThe number of reserve commissioned officers of an armed force in the same grade for whom a reduction is made under subparagraph (A) during any fiscal year in the period of service-in-grade otherwise required by paragraph (1) may not exceed the number equal to 2 percent of the strength authorized for that fiscal year for reserve commissioned officers of that armed force in an active status in that grade. (C)Officers in general and flag officers gradesThe Secretary of Defense may reduce the three-year period of service-in-grade required by paragraph (1) to a period not less than two years for any person, including a person who, upon transfer to the Retired Reserve or discharge, is to be credited with satisfactory service in a general or flag officer grade under that paragraph. The authority of the Secretary of Defense under this subparagraph may not be delegated.(D)Notice to Congress on reduction in service-in-grade requirements for general and flag officer gradesIn the case of a person to be credited under this section with satisfactory service in a grade that is a general or flag officer grade who is eligible to be credited with such service in that grade only by reason of an exercise of authority in subparagraph (C) to reduce the three-year service-in-grade requirement otherwise applicable under paragraph (1), the Secretary of Defense shall, not later than 60 days prior to the date on which the person will be credited with such satisfactory service in that grade, notify the Committees on Armed Services of the Senate and the House of Representatives of the exercise of authority in subparagraph (C) with respect to that person. (4)Officers serving in grades above O–6 involuntarily transferred from active statusA person covered by paragraph (1) who has completed at least six months of satisfactory service in a grade above colonel or (in the case of the Navy) captain and, while serving in an active status in such grade, is involuntarily transferred (other than for cause) from active status may be credited with satisfactory service in the grade in which serving at the time of such transfer, notwithstanding failure of the person to complete three years of service in that grade. (5)Adjutants and assistant adjutants generalIf a person covered by paragraph (1) has completed at least six months of satisfactory service in grade, the person was serving in that grade while serving in a position of adjutant general required under section 314 of title 32 or while serving in a position of assistant adjutant general subordinate to such a position of adjutant general, and the person has failed to complete three years of service in that grade solely because the person’s appointment to such position has been terminated or vacated as described in section 324(b) of such title, the person may be credited with satisfactory service in that grade, notwithstanding the failure of the person to complete three years of service in that grade.(6)Officers recommended for promotion serving in certain grade before promotionTo the extent authorized by the Secretary of the military department concerned, a person who, after having been recommended for promotion in a report of a promotion board but before being promoted to the recommended grade, served in a position for which that grade is the minimum authorized grade may be credited for purposes of paragraph (1) as having served in that grade for the period for which the person served in that position while in the next lower grade. The period credited may not include any period before the date on which the Senate provides advice and consent for the appointment of that person in the recommended grade.(7)Officers qualified for Federal recognition serving in certain grade before appointmentTo the extent authorized by the Secretary of the military department concerned, a person who, after having been found qualified for Federal recognition in a higher grade by a board under section 307 of title 32, serves in a position for which that grade is the minimum authorized grade and is appointed as a reserve officer in that grade may be credited for the purposes of paragraph (1) as having served in that grade. The period of the service for which credit is afforded under the preceding sentence may be only the period for which the person served in the position after the Senate provides advice and consent for the appointment.(8)Retirement in next lowest grade for officers not meeting service-in-grade requirementsA person whose length of service in the highest grade held does not meet the service-in-grade requirements specified in this subsection shall be credited with satisfactory service in the next lower grade in which that person served satisfactorily (as determined by the Secretary of the military department concerned) for not less than six months.(d)Officers in O–9 and O–10 grades(1)In generalA person covered by this section in the Army, Navy, Air Force, or Marine Corps who is serving or has served in a position of importance and responsibility designated by the President to carry the grade of lieutenant general or general in the Army, Air Force, or Marine Corps, or vice admiral or admiral in the Navy under section 601 of this title may be retired in such grade under subsection (a) only after the Secretary of Defense certifies in writing to the President and the Committees on Armed Services of the Senate and the House of Representatives that the officer served satisfactorily in such grade.(2)Prohibition on delegationThe authority of the Secretary of Defense to make a certification with respect to an officer under paragraph (1) may not be delegated.(3)Requirements in connection with certificationA certification with respect to an officer under paragraph (1) shall—(A)be submitted by the Secretary of Defense such that it is received by the President and the Committees on Armed Services of the Senate and the House of Representatives not later than 60 days prior to the date on which the officer will be retired in the grade concerned;(B)include an up-to-date copy of the military biography of the officer; and(C)include the statement of the Secretary as to whether or not potentially adverse, adverse, or reportable information regarding the officer was considered by the Secretary in making the certification. (4)Construction with other noticeIn the case of an officer under paragraph (1) who is eligible to be credited with service in a grade only by reason of the exercise of the authority in subsection (c)(3)(C) to reduce the three-year service-in-grade requirement under subsection (c)(1), the requirement for notification under subsection (c)(3)(D) is satisfied if the notification is included in the certification submitted by the Secretary of Defense under paragraph (1).(e)Conditional retirement grade and retirement for officers under investigation for misconduct or pending adverse personnel actionThe retirement grade, and retirement, of a person covered by this section who is under investigation for alleged misconduct or pending the disposition of an adverse personnel action at the time of retirement is as provided for by section 1370(d) of this title. In the application of such section 1370(d) for purposes of this subsection, any reference active duty shall be deemed not to apply, and any reference to a provision of section 1370 of this title shall be deemed to be a reference to the analogous provision of this section. (f)Final retirement grade following resolution of pending investigation or adverse actionThe final retirement grade under this section of a person described in subsection (e) following resolution of the investigation or personnel action concerned is the final retirement grade provided for by section 1370(e) of this title. In the application of such section 1370(e) for purposes of this subsection, any reference to a provision of section 1370 of this title shall be deemed to be a reference to the analogous provision of this section. In the application of paragraph (3) of such section 1370e(e) for purposes of this subsection, the reference to chapter 71 of this title shall be deemed to be a reference to chapter 1223 of this title.(g)Finality of retired grade determinations(1)In generalExcept for a conditional determination authorized by subsection (e), a determination of the retired grade of a person pursuant to this section is administratively final on the day the person is retired, and may not be reopened.(2)ReopeningA determination of the retired grade of a person may be reopened in accordance with applicable provisions of section 1370(f) of this title. In the application of such section 1370(f) for purposes of this subsection, any reference to a provision of section 1370 of this title shall be deemed to be a reference to the analogous provision of this section. In the application of paragraph (7) of such section 1370(f) for purposes of this paragraph, the reference to chapter 71 of this title shall be deemed to be a reference to chapter 1223 of this title.(h)Highest permanent grade definedIn this section, the term highest permanent grade means a grade at or below the grade of major general in the Army, Air Force, or Marine Corps or rear admiral in the Navy..(2)Clerical amendmentThe table of sections at the beginning of chapter 69 of title 10, United States Code, is amended by striking the item relating to section 1370 and inserting the following new items:1370. Regular commissioned officers. 1370a. Officers entitled to retired pay for non-regular service..(b)Conforming and technical amendments to retired grade rules for the Armed Forces(1)Retired payTitle 10, United States Code, is amended as follows: (A)In section 1406(b)(2), by striking section 1370(d) and inserting section 1370a.(B)In section 1407(f)(2)(B), by striking by reason of denial of a determination or certification under section 1370 and inserting pursuant to section 1370 or 1370a. (2)ArmySection 7341 of such title is amended—(A)by striking subsection (a) and inserting the following new subsection (a):(a)(1)The retired grade of a regular commissioned officer of the Army who retires other than for physical disability is determined under section 1370 of this title.(2)The retired grade of a reserve commissioned officer of the Army who retires other than for physical disability is determined under section 1370a of this title.; and(B)in subsection (b)—(i)by striking he and inserting the member; and(ii)by striking his and inserting the member's.(3)Navy and Marine CorpsSuch title is further amended as follows:(A)In section 8262(a), by striking sections 689 and 1370 and inserting section 689, and section 1370 or 1370a (as applicable),.(B)In section 8323(c), by striking section 1370 of this title and inserting section 1370 or 1370a of this title, as applicable.(4)Air Force and Space ForceSection 9341 of such title is amended—(A)by striking subsection (a) and inserting the following new subsection (a):(a)(1)The retired grade of a regular commissioned officer of the Air Force or the Space Force who retires other than for physical disability is determined under section 1370 of this title.(2)The retired grade of a reserve commissioned officer of the Air Force or the Space Force who retires other than for physical disability is determined under section 1370a of this title.; and(B)in subsection (b)—(i)by inserting or a Regular or Reserve of the Space Force after Air Force; (ii)by striking he and inserting the member; and(iii)by striking his and inserting the member's.(5)Reserve officersSection 12771 of such title is amended—(A)in subsection (a), by striking section 1370(d) and inserting section 1370a of this title; and(B)in subsection (b)(1), by striking section 1370(d) and inserting section 1370a. (c)Other referencesIn the determination of the retired grade of a commissioned officer of the Armed Forces entitled to retired pay under chapter 1223 of title 10, United States Code, who retires after the date of the enactment of this Act, any reference in a provision of law or regulation to section 1370 of title 10, United States Code, in such determination with respect to such officer shall be deemed to be a reference to section 1370a of title 10, United States Code (as amended by subsection (a)).508.Repeal of authority for original appointment of regular Navy officers designated for engineering duty, aeronautical engineering duty, and special duty(a)RepealSection 8137 of title 10, United States Code, is repealed.(b)Clerical amendmentThe table of sections at the beginning of chapter 815 of such title is amended by striking the item relating to section 8137.BReserve Component Management511.Exclusion of certain reserve general and flag officers on active duty from limitations on authorized strengths(a)Duty for certain reserve officers under joint duty limited exclusionSubsection (b) of section 526a of title 10, United States Code, is amended by adding at the end the following new paragraph:(3)Duty for certain reserve officersOf the officers designated pursuant to paragraph (1), the Chairman of the Joint Chiefs of Staff may designate up to 15 general and flag officer positions in the unified and specified combatant commands, and up to three general and flag officer positions on the Joint Staff, as positions to be held only by reserve officers who are in a general or flag officer grade below lieutenant general or vice admiral. Each position so designated shall be considered to be a joint duty assignment position for purposes of chapter 38 of this title..(b)Reserve officers on active duty for training or for less than 180 daysSuch section is further amended—(1)by redesignating subsections (c) through (h) as subsections (d) through (i), respectively; and(2)by inserting after subsection (b) the following new subsection:(c)Reserve officers on active duty for training or for less than 180 daysThe limitations of this section do not apply to a reserve general or flag officer who—(1)is on active duty for training; or (2)is on active duty under a call or order specifying a period of less than 180 days..CGeneral Service Authorities516.Increased access to potential recruits(a)Secondary schoolsSection 503(c)(1) of title 10, United States Code, is amended—(1)in subparagraph (A)—(A)in clause (i), by striking and at the end;(B)in clause (ii), by striking and telephone listings, and all that follows through the period at the end and inserting electronic mail addresses, home telephone numbers, and mobile telephone numbers, notwithstanding subsection (a)(5)(B) or (b) of section 444 of the General Education Provisions Act (20 U.S.C. 1232g); and; and(C)by adding at the end the following new clause:(iii)shall provide information requested pursuant to clause (ii) within a reasonable period of time, but in no event later than 60 days after the date of the request.; and(2)in subparagraph (B), by striking and telephone listing and inserting electronic mail address, home telephone number, or mobile telephone number.(b)Institutions of higher educationSection 983(b) of such title is amended—(1)in paragraph (1), by striking or at the end;(2)in paragraph (2)—(A)in subparagraph (A), by striking and telephone listings and inserting electronic mail addresses, home telephone numbers, and mobile telephone numbers, which information shall be made available not later than 60 days after the start of classes for the current semester or not later than 60 days after the date of a request, whichever is later; and(B)in subparagraph (B), by striking the period at the end and inserting ; or; and(3)by adding at the end the following new paragraph:(3)access by military recruiters for purposes of military recruiting to lists of students (who are 17 years of age or older) not returning to the institution after having been enrolled during the previous semester, together with student recruiting information and the reason why the student did not return, if collected by the institution..517.Temporary authority to order retired members to active duty in high-demand, low-density assignments during war or national emergencySection 688a of title 10, United States Code, is amended—(1)by redesignating subsection (g) as subsection (h); and(2)by inserting after subsection (f) the following new subsection (g):(g)Exceptions during periods of war or national emergencyThe limitations in subsections (c) and (f) shall not apply during a time of war or of national emergency declared by Congress or the President..518.Certificate of Release or Discharge from Active Duty (DD Form 214) matters(a)Redesignation as Certificate of Military Service(1)In generalDepartment of Defense Form DD 214, the Certificate of Release or Discharge from Active Duty, is hereby redesignated as the Certificate of Military Service. (2)Conforming amendmentSection 1168(a) of title 10, United States Code, is amended by striking discharge certificate or certificate of release from active duty, respectively, and inserting Certificate of Military Serve.(3)ReferencesAny reference in a law, regulation, document, paper, or other record of the United States to Department of Defense Form DD 214, the Certificate of Release or Discharge from Active Duty, shall be deemed to be a reference to the Certificate of Military Service. (4)Technical amendmentsSuch section 1168(a) is further amended—(A)by striking until his and inserting until the member's;(B)by striking his final pay and inserting the member's final pay; and(C)by striking him or his next of kin and inserting the member or the member's next of kin.(5)Effective dates(A)In generalExcept as provided in subparagraph (B), this subsection and the amendments made by this subsection shall take effect on the date provided for in subsection (d) of section 569 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), as redesignated by subsection (b)(1)(B) of this section.(B)Technical amendmentsThe amendments made by paragraph (4) of this subsection shall take effect on the date of the enactment of this Act.(b)Additional requirements(1)In generalSection 569 of the National Defense Authorization Act for Fiscal Year 2020 is amended—(A)in subsection (a)—(i)by redesignating paragraphs (1) and (2) as paragraphs (2) and (4), respectively;(ii)by inserting before paragraph (2), as redesignated by clause (i), the following new paragraph (1);(1)redesignate such form as the Certificate of Military Service;.(iii)in paragraph (2), as so redesignated, by striking and at the end; and(iv)by inserting after paragraph (2), as so redesignated, the following new paragraph:(3)provide for a standard total force record of military service for all members of the Armed Forces, including member of the reserve components, that summarizes the record of service for each member; and;(B)by redesignating subsections (b) and (c) as subsections (d) and (e), respectively; (C)by inserting after subsection (a) the following new subsections:(b)Issuance to ReservesThe Secretary of Defense shall provide for the issuance of the Certificate of Military Service, as modified pursuant to subsection (a), to members of the reserve components of the Armed Forces at such times during their military service as is appropriate to facilitate their access to benefits under the laws administered by the Secretary of Veterans Affairs.(c)CoordinationIn carrying out this section, the Secretary of Defense shall coordinate with the Secretary of Veterans Affairs to ensure that the Certificate of Military Service, as modified pursuant to subsection (a), is recognized as the Certificate of Military Service referred to in section 1168(a) of title 10, United States Code, and for the purposes of establishing eligibility for applicable benefits under the laws administered by the Secretary of Veterans Affairs.; and(D)in subsection (d), as redesignated by subparagraph (B), by striking a revised Certificate of Release or Discharge from Active Duty (DD Form 214), modified and inserting the Certificate of Military Service, as modified.(2)Conforming amendmentThe heading of such section 569 is amended to read as follows:569.Certificate of Release or Discharge from Active Duty (DD Form 214) matters.(3)Repeal of superseded requirementsSection 570 of the National Defense Authorization Act for Fiscal Year 2020 is repealed.519.Evaluation of barriers to minority participation in certain units of the Armed Forces(a)FindingsCongress makes the following findings:(1)In 1999, the RAND Corporation issued a report entitled Barriers to Minority Participation in Special Operations Forces that was sponsored by United States Special Operations Command.(2)In 2018, the RAND Corporation issued a report entitles Understanding Demographic Differences in Undergraduate Pilot Training Attrition that was sponsored by the Air Force.(3)No significant independent study has been performed by a federally funded research and development center into increasing minority participation in the special operations forces since 1999. (b)Study required(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall, acting through the Under Secretary of Defense for Personnel and Readiness, seek to enter into an agreement with a federally funded research and development center.(2)ElementsThe evaluation under paragraph (1) shall include the following elements:(A)A description of the racial, ethnic, and gender composition of covered units.(B)A comparison of the participation rates of minority populations in covered units to participation rates of the general population as members and as officers of the Armed Forces.(C)A comparison of the percentage of minority officers in the grade of O–7 or higher who have served in each covered unit to such percentage for all such officers in the Armed Force of that covered unit.(D)An identification of barriers to minority participation in the accession, assessment, and training processes.(E)The status and effectiveness of the response to the recommendations contained in the report referred to in subsection (a)(1) and any follow-up recommendations.(F)Recommendations to increase the numbers of minority officers in the Armed Forces.(G)Recommendations to increase minority participation in covered units.(H)Any other matters the Secretary determines appropriate.(3)Report to congressThe Secretary shall—(A)submit to the congressional defense committees a report on the results of the study by not later than January 1, 2022; and(B)provide interim briefings to such committees upon request.(c)DesignationThe study conducted under subsection (b) shall be known as the Study on Reducing Barriers to Minority Participation in Elite Units in the Armed Services.(d)Implementation planThe Secretary shall submit to the congressional defense committees a report setting forth an implementation plan for the recommendations that the Secretary implements under this section, including—(1)the response of the Secretary to each such recommendation;(2)a summary of actions the Secretary has carried out, or intends to carry out, to implement such recommendations, as appropriate; and(3)a schedule, with specific milestones, for completing the implementation of such recommendations.(e)Covered units definedIn this section, the term covered units means the following:(1)Any forces designated by the Secretary as special operations forces.(2)Air Force Combat Control Teams.(3)Air Force Pararescue.(4)Marine Corps Force Reconnaissance.(5)Coast Guard Deployable Operations Group.(6)Pilot and navigator military occupational specialties. 520.Reports on diversity and inclusion in the Armed Forces(a)Report on findings of Defense Board on Diversity and Inclusion in the Military(1)In generalUpon the completion by the Defense Board on Diversity and Inclusion in the Military of its report on actionable recommendations to increase racial diversity and ensure equal opportunity across all grades of the Armed Forces, the Secretary of Defense shall submit to the Committee on Armed Services of the Senate and the House of Representatives a report on the report of the Defense Board, including the findings and recommendations of the Defense Board.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A comprehensive description of the findings and recommendations of the Defense Board in its report referred to in paragraph (1).(B)A comprehensive description of any actionable recommendations of the Defense Board in its report.(C)A description of the actions proposed to be undertaken by the Secretary in connection with such recommendations, and a timeline for implementation of such actions.(D)A description of the resources used by the Defense Board for its report, and a description and assessment of any shortfalls in such resources for purposes of the Defense Board.(b)Report on Defense Advisory Committee on Diversity and Inclusion in the Armed Forces(1)In generalAt the same time the Secretary of Defense submits the report required by subsection (a), the Secretary shall also submit to the Committee on Armed Services of the Senate and the House of Representatives a report on the Defense Advisory Committee on Diversity and Inclusion in the Armed Forces.(2)ElementsThe report required by paragraph (1) shall include the following:(A)The mission statement or purpose of the Advisory Committee, and any proposed objectives and goals of the Advisory Committee.(B)A description of current members of the Advisory Committee and the criteria used for selecting members.(C)A description of the duties and scope of activities of the Advisory Committee.(D)The reporting structure of the Advisory Committee.(E)An estimate of the annual operating costs and staff years of the Advisory Committee.(F)An estimate of the number and frequency of meetings of the Advisory Committee.(G)Any subcommittees, established or proposed, that would support the Advisory Committee.(H)Such recommendations for legislative or administrative action as the Secretary considers appropriate to extend the term of the Advisory Committee beyond the proposed termination date of the Advisory Committee.(c)Report on current diversity and inclusion in the Armed Forces(1)In generalAt the same time the Secretary of Defense submits the reports required by subsections (a) and (b), the Secretary shall also submit to the Committee on Armed Services of the Senate and the House of Representatives a report on current diversity and inclusion in the Armed Forces.(2)ElementsThe report required by paragraph (1) shall include the following: (A)An identification of the current racial, ethnic, and sex composition of each Armed Force generally.(B)An identification of the current racial, ethnic, and sex composition of each Armed Force by grade.(C)A comparison of the participation rates of minority populations in officer grades, warrant officer grades, and enlisted member grades in each Armed Force with the percentage of such populations among the general population.(D)A comparison of the participation rates of minority populations in each career field in each Armed Force with the percentage of such populations among the general population.(E)A comparison among the Armed Forces of the percentage of minority populations in each officer grade above grade O–4.(F)A comparison among the Armed Forces of the percentage of minority populations in each enlisted grade above grade E–6.(G)A description and assessment of barriers to minority participation in the Armed Forces in connection with accession, assessment, and training.(d)Sense of Senate on Defense Advisory Committee on Diversity and Inclusion in the Armed ForcesIt is the sense of the Senate that the Defense Advisory Committee on Diversity and Inclusion in the Armed Forces—(1)should consist of diverse group of individuals, including—(A)a general or flag officer from each regular component of the Armed Forces;(B)a retired general or flag officer from not fewer than two of the Armed Forces;(C)a regular officer of the Armed Forces in a grade O–5 or lower;(D)a regular enlisted member of the Armed Forces in a grade E–7 or higher;(E)a regular enlisted member of the Armed Forces in a grade E–6 or lower;(F)a member of a reserve component of the Armed Forces in any grade;(G)a member of the Department of Defense civilian workforce;(H)an member of the academic community with expertise in diversity studies; and (I)an individual with appropriate expertise in diversity and inclusion;(2)should include individuals from a variety of military career paths, including—(A)aviation;(B)special operations;(C)intelligence;(D)cyber;(E)space; and(F)surface warfare;(3)should have a membership such that not fewer than 20 percent of members possess—(A)a firm understanding of the role of mentorship and best practices in finding and utilizing mentors;(B)experience and expertise in change of culture of large organizations; or(C)experience and expertise in implementation science; and (4)should focus on objectives that address—(A)barriers to promotion within the Armed Forces, including development of recommendations on mechanisms to enhance and increase racial diversity and ensure equal opportunity across all grades in the Armed Forces;(B)participation of minority officers and senior noncommissioned officers in the Armed Forces, including development of recommendations on mechanisms to enhance and increase such participation;(C)recruitment of minority candidates for innovative pre-service programs in the Junior Reserve Officers’ Training Corps (JROTC), Senior Reserve Officers’ Training Corps (SROTC), and military service academies, including programs in connection with flight instruction, special operations, and national security, including development of recommendations on mechanisms to enhance and increase such recruitment;(D)retention of minority individuals in senior leadership and mentorship positions in the Armed Forces, including development of recommendations on mechanisms to enhance and increase such retention; and (E)achievement of cultural and ethnic diversity in recruitment for the Armed Forces, including development of recommendations on mechanisms to enhance and increase such diversity in recruitment. DMilitary Justice and Related MattersIInvestigation, Prosecution, and Defense of Sexual Assault and Related Matters521.Modification of time required for expedited decisions in connection with applications for change of station or unit transfer of members who are victims of sexual assault or related offenses(a)In generalSection 673(b) of title 10, United States Code, is amended by striking 72 hours both places it appears and inserting five calendar days.(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply to decisions on applications for permanent change of station or unit transfer made under section 673 of title 10, United States Code, on or after that date.522.Defense Advisory Committee for the Prevention of Sexual MisconductSection 550B of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)in subsection (c)(1)(B), by inserting , including the United States Coast Guard Academy, after academy;(2)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;(3)by inserting after subsection (c) the following new subsection (d):(d)Advisory duties on Coast Guard AcademyIn providing advice under subsection (c)(1)(B), the Advisory Committee shall also advise the Secretary of the Department in which the Coast Guard is operating in accordance with this section on policies, programs, and practices of the United States Coast Guard Academy. ; and(4)in subsection (e) and paragraph (2) of subsection (g), as redesignated by paragraph (2) of this section, by striking the Committees on Armed Services of the Senate and the House of Representatives each place it appears and inserting the Committees on Armed Services and Commerce, Science, and Transportation of the Senate and the Committees on Armed Services and Transportation and Infrastructure of the House of Representatives. 523.Report on ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to perform duties(a)Survey(1)In generalNot later than June 30, 2021, the Secretary of Defense shall conduct a survey regarding the ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to perform their duties.(2)ElementsThe survey required under paragraph (1) shall assess—(A)the current state of support provided to Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates, including—(i)perceived professional or other reprisal or retaliation; and(ii)access to sufficient physical and mental health services as a result of the nature of their work;(B)the ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to contact and access their installation commander or unit commander;(C)the ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to contact and access the immediate commander of victims and alleged offenders;(D)the responsiveness and receptiveness of commanders to the Sexual Assault Response Coordinators;(E)the support and services provided to victims of sexual assault;(F)the understanding of others of the process and their willingness to assist;(G)the adequacy of the training received by Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to effectively perform their duties; and(H)any other factors affecting the ability of Sexual Assault Response Coordinators and Sexual Assault Prevention and Response Victim Advocates to perform their duties.(b)ReportUpon completion of the survey required under subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the survey and any actions to be taken as a result of the survey. 524.Briefing on Special Victims’ Counsel program(a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Judge Advocates General of the Army, the Navy, the Air Force, and the Coast Guard, and the Staff Judge Advocate to the Commandant of the Marine Corps shall each provide to the congressional defense committees a briefing on the status of the Special Victims’ Counsel program of the Armed Force concerned.(b)ElementsEach briefing under subsection (a) shall include, with respect to the Special Victims Counsel program of the Armed Force concerned, the following:(1)An assessment of whether the Armed Force is in compliance with the provisions of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) relating to the Special Victims Counsel program and, if not, what steps have been taken to achieve compliance with such provisions.(2)An estimate of the average caseload of each Special Victims’ Counsel.(3)A description of any staffing shortfalls in the Special Victims’ Counsel program or other programs of the Armed Force resulting from the additional responsibilities required of the Special Victims’ Counsel program under the National Defense Authorization Act for Fiscal Year 2020.(4)An explanation of the ability of Special Victims’ Counsel to adhere to requirement that a counsel respond to a request for services within 72 hours of receiving such request.(5)An assessment of the feasibility of providing cross-service Special Victims’ Counsel representation in instances where a Special Victims’ Counsel from a different Armed Force is co-located with a victim at a remote base. 525.Accountability of leadership of the Department of Defense for discharging the sexual harassment policies and programs of the Department(a)Strategy on holding leadership accountable requiredThe Secretary of Defense shall develop and implement Department of Defense-wide a strategy to hold individuals in positions of leadership in the Department (including members of the Armed Forces and civilians) accountable for the promotion, support, and enforcement of the policies and programs of the Department on sexual harassment.(b)Oversight framework(1)In generalThe strategy required by subsection (a) shall provide for an oversight framework for the efforts of the Department of Defense to promote, support, and enforce the policies and programs of the Department on sexual harassment.(2)ElementsThe oversight framework required by paragraph (1) shall include the following:(A)Long-term goals, objectives, and milestones in connection with the policies and programs of the Department on sexual harassment.(B)Strategies to achieve the goals, objectives, and milestones referred to in subparagraph (A).(C)Criteria for assessing progress toward the achievement of the goals, objectives, and milestones referred to in subparagraph (A).(D)Criteria for assessing the effectiveness of the policies and programs of the Department on sexual harassment. (E)Mechanisms to ensure that adequate resources are available to the Office to develop and discharge the oversight framework.(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the actions taken to carry out this section, including the strategy developed and implemented pursuant to subsection, and the oversight framework developed and implemented pursuant to subsection (b). 526.Safe-to-report policy applicable across the Armed Forces(a)In generalThe Secretary of Defense shall, in consultation with the Secretaries of the military departments, prescribe in regulations a safe-to-report policy described in subsection (b) that applies with respect to all members of the Armed Forces (including members of the reserve components of the Armed Forces) and cadets and midshipmen at the military service academies.(b)Safe-to-report policyThe safe-to-report policy described in this subsection is a policy that prescribes the handling of minor collateral misconduct involving a member of the Armed Forces who is the alleged victim of sexual assault. (c)Aggravating circumstancesThe regulations under subsection (a) shall specify aggravating circumstances that increase the gravity of minor collateral misconduct or its impact on good order and discipline for purposes of the safe-to-report policy.(d)Tracking of collateral misconduct incidentsIn conjunction with the issuance of regulations under subsection (a), Secretary shall develop and implement a process to track incidents of minor collateral misconduct that are subject to the safe-to-report policy. (e)DefinitionsIn this section:(1)The term Armed Forces has the meaning given that term in section 101(a)(4) of title 10, United States Code, except such term does not include the Coast Guard.(2)The term military service academy means the following:(A)The United States Military Academy.(B)The United States Naval Academy.(C)The United States Air Force Academy.(3)The term minor collateral misconduct means any minor misconduct that is potentially punishable under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that—(A)is committed close in time to or during the sexual assault, and directly related to the incident that formed the basis of the sexual assault allegation;(B)is discovered as a direct result of the report of sexual assault or the ensuing investigation into the sexual assault; and(C)does not involve aggravating circumstances (as specified in the regulations prescribed under subsection (c)) that increase the gravity of the minor misconduct or its impact on good order and discipline. 527.Additional bases for provision of advice by the Defense Advisory Committee for the Prevention of Sexual MisconductSection 550B(c)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)by redesignating subparagraph (C) as subparagraph (E); and(2)by inserting after subparagraph (B) the following new subparagraphs:(C)Efforts among private employers to prevent sexual assault and sexual harassment among their employees.(D)Evidence-based studies on the prevention of sexual assault and sexual harassment in the Armed Forces, institutions of higher education, and the private sector..528.Additional matters for reports of the Defense Advisory Committee for the Prevention of Sexual MisconductSection 550B(d) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by adding at the end the following: “The report shall include the following:(1)A description and assessment of the extent and effectiveness of the inclusion by the Armed Forces of sexual assault prevention and response training in leader professional military education (PME), especially in such education for personnel in junior noncommissioned officer grades.(2)An assessment of the feasibility of—(A)the screening of recruits before entry into military service for prior incidents of sexual assault and harassment, including through background checks; and(B)the administration of screening tests to recruits to assess recruit views and beliefs on equal opportunity, and whether such views and beliefs are compatible with military service.(3)An assessment of the feasibility of conducting exit interviews of members of the Armed Forces upon their discharge release from the Armed Forces in order to determine whether they experienced or witnessed sexual assault or harassment during military service and did not report it, and an assessment of the feasibility of combining such exit interviews with the Catch a Serial Offender (CATCH) Program of the Department of Defense.(4)An assessment whether the sexual assault reporting databases of the Department are sufficiently anonymized to ensure privacy while still providing military leaders with the information as follows:(A)The approximate length of time the victim and the assailant had been at the duty station at which the sexual assault occurred.(B)The percentage of sexual assaults occurring while the victim or assailant were on temporary duty, leave, or otherwise away from their permanent duty station.(C)The number of sexual assaults that involve an abuse of power by a commander or supervisor..529.Policy on separation of victim and accused at military service academies and degree-granting military educational institutions(a)In generalThe Secretary of Defense shall, in consultation with the Secretaries of the military departments, the Superintendent of each military service academy, and the head of each degree-granting military educational institution, prescribe in regulations a policy under which association between a cadet or midshipman of a military service academy, or a member of the Armed Forces enrolled in a degree-granting military educational institution, who is the alleged victim of a sexual assault and the accused is minimized while both parties complete their course of study at the academy or institution concerned.(b)ElementsThe Secretary of Defense shall ensure that the policy developed under subsection (a)—(1)is fair to the both the alleged victim and the accused; (2)provides for the confidentiality of the parties involved; (3)provide that notice of the policy, including the elements of the policy and the right to opt out of coverage by the policy, is provided to the alleged victim upon the making of an allegation of a sexual assault covered by the policy; and(4)provide an alleged victim the right to opt out of coverage by the policy in connection with such sexual assault.(c)Military service academy definedThe term military service academy means the following:(1)The United States Military Academy.(2)The United States Naval Academy.(3)The United States Air Force Academy.(4)The United States Coast Guard Academy.530.Briefing on placement of members of the Armed Forces in academic status who are victims of sexual assault onto Non-Rated PeriodsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall brief the Committees on Armed Services of the Senate and the House of Representatives on the feasibility and advisability, and current practice (if any), of the Department of Defense of granting requests by members of the Armed Forces who are in academic status (whether at the military service academies or in developmental education programs) and who are victims of sexual assault to be placed on a Non-Rated Period for their performance report.IIOther Military Justice Matters531.Right to notice of victims of offenses under the Uniform Code of Military Justice regarding certain post-trial motions, filings, and hearingsSection 806b(a)(2) of title 10, United States Code (article 6b(a)(2)) of the Uniform Code of Military Justice), is amended—(1)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and(2)by inserting after subparagraph (C) the following new subparagraph (D):(D)A post-trial motion, filing, or hearing that may address the finding or sentence of a court-martial with respect to the accused, unseal privileged or private information of the victim, or result in the release of the accused. .532.Consideration of the evidence by Courts of Criminal Appeals(a)In generalSection 866 of title 10, United States Code (article 66 of the Uniform Code of Military Justice), is amended—(1)by redesignating subsections (e) through (j) as subsections (f) through (k), respectively; and(2)by inserting after subsection (d) the following new subsection (e):(e)Consideration of the evidence(1)In generalIn an appeal of a finding of guilty under subsection (b), the Court of Criminal Appeals, upon request of the accused, may consider the weight of the evidence upon a specific showing by the accused of deficiencies in proof. The Court may set aside and dismiss a finding if clearly convinced that the finding was against the weight of the evidence. The Court may affirm a lesser finding. A rehearing may not be ordered.(2)Deference in considerationWhen considering a case under subsection (b), the Court may weigh the evidence and determine controverted questions of fact, subject to—(A)appropriate deference to the fact that the court-martial saw and heard the witnesses and other evidence; and(B)appropriate deference to findings of fact entered into the record by the military judge..(b)Additional qualifications of appellate military judgesSubsection (a) of such section (article) is amended—(1)by inserting (1) before Each judge; and(2)by adding at the end the following new paragraph:(2)(A)In addition to any other qualifications specified in paragraph (1), any commissioned officer assigned as an appellate military judge to a Court of Criminal Appeals shall have not fewer than 12 years of experience in military justice assignments before such assignment, and any civilian so assigned shall have not fewer than 12 years as a judge or criminal trial attorney before such assignment.(B)A Judge Advocate General may waive the requirement in subparagraph (A) in connection with the assignment of an officer or civilian as an appellate military judge of a Court of Criminal Appeals if the Judge Advocate General determines that compliance with the requirement in the assignment of appellate military judges to a Court of Criminal Appeals will impair the ability of the Court to hear and decide appeals in a timely manner.(C)Not later than 120 days after waiving the requirement in subparagraph (A) pursuant to subparagraph (B), the Judge Advocate General shall notify the congressional defense committees of the waiver, and include with the notice an explanation for the shortage of appellate military judges and a plan for addressing such shortage..(c)Review by full Court of finding of conviction against weight of evidenceSubsection (e) of such section (article), as amended by subsection (a) of this section, is further is amended by adding at the end the following new paragraph:(3)Review by full Court of finding of conviction against weight of evidenceAny determination by the Court that a finding was clearly against the weight of the evidence under paragraph (1) shall be reviewed by the Court sitting as a whole..533.Preservation of records of the military justice systemSection 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection:(d)Preservation of records without regard to outcomeThe standards and criteria prescribed established by the Secretary of Defense under subsection (a) shall provide for the preservation of records, without regard to the outcome of the proceeding concerned, for not fewer than 15 years..534.Comptroller General of the United States report on implementation by the Armed Forces of recent GAO recommendations and statutory requirements on assessment of racial, ethnic, and gender disparities in the military justice system(a)Report requiredThe Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report, in writing, on a study, conducted by the Comptroller General for purposes of the report, on the implementation by the Armed Forces of the following:(1)The recommendations in the May 2019 report of the General Accountability Office entitled Military Justice: DOD and the Coast Guard Need to Improve Their Capabilities to Assess Racial and Gender Disparities (GAO–19–344).(2)Requirements in section 540I(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), relating to assessments covered by such recommendations.(b)ElementsThe report required by subsection (a) shall include, for each recommendation and requirement specified in that subsection, the following:(1)A description of the actions taken or planned by the Department of Defense, the military department concerned, or the Armed Force concerned to implement such recommendation or requirement.(2)An assessment of the extent to which the actions taken to implement such recommendation or requirement, as described pursuant to paragraph (1), are effective or meet the intended objective.(3)Any other matters in connection with such recommendation or requirement, and the implementation of such recommendation or requirement by the Armed Forces, that the Comptroller General considers appropriate.(c)BriefingsNot later than May 1, 2021, the Comptroller General shall provide the committees referred to in subsection (a) one or more briefings on the status of the study required by that subsection, including any preliminary findings and recommendations of the Comptroller General as a result of the study as of the date of such briefing.535.Briefing on mental health support for vicarious trauma for certain personnel in the military justice system(a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Judge Advocates General of the Army, the Navy, and the Air Force and the Staff Judge Advocate to the Commandant of the Marine Corps shall jointly brief the Committees on Armed Services of the Senate and the House of Representatives on the mental health support for vicarious trauma provided to personnel in the military justice system specified in subsection (b).(b)PersonnelThe personnel specified in this subsection are the following:(1)Trial counsel.(2)Defense counsel.(3)Special Victims' Counsel.(4)Military investigative personnel.(c)ElementsThe briefing required by subsection (a) shall include the following:(1)A description and assessment of the mental health support for vicarious trauma provided to personnel in the military justice system specified in subsection (b), including a description of the support services available and the support services being used.(2)A description and assessment of mechanisms to eliminate or reduce stigma in the pursuit by such personnel of such mental health support.(3)An assessment of the feasibility and advisability of providing such personnel with breaks between assignments or cases as part of such mental health support in order to reduce the effects of vicarious trauma.(4)A description and assessment of the extent, if any, to which duty of such personnel on particular types of cases, or in particular caseloads, contributes to vicarious trauma, and of the extent, if any, to which duty on such cases or caseloads has an effect on retention of such personnel in the Armed Forces.(5)A description of the extent, if any, to which such personnel are screened or otherwise assessed for vicarious trauma before discharge or release from the Armed Forces.(6)Such other matters in connection with the provision of mental health support for vicarious trauma to such personnel as the Judge Advocates General and the Staff Judge Advocate jointly consider appropriate. 536.Guardian ad litem program for minor dependents of members of the Armed ForcesSection 540L(b)(1) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1373) is amended by adding before the period at the end the following: , including an assessment of the feasibility and advisability of establishing a guardian ad litem program for military dependents living outside the United States. EMember Education, Training, Transition, and Resilience541.Training on religious accommodation for members of the Armed Forces(a)In generalAs recommended on page 149 of the Report of the Committee on Armed Services of the Senate to Accompany S. 1519 (115th Congress) (Senate Report 115–125), the Secretary of Defense shall develop and implement training on Federal statutes, Department of Defense instructions, and the regulations of each Armed Force regarding religious liberty and accommodation for members of the Armed Forces, including the responsibility of commanders to maintain good order and discipline.(b)ConsultationThe Secretary develop and implement the training required by subsection (a) in consultation with the following:(1)The General Counsel of the Department of Defense.(2)The Judge Advocate General of the Army, the Judge Advocate General of the Navy, and the Judge Advocate General of the Air Force.(3)The Chief of Chaplains of the Army, the Chief of Chaplains of the Navy, and the Chief of Chaplains of the Air Force. (c)ContentsThe content of the training shall be consistent with and include coverage of each of the following:(1)The Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb et seq.). (2)Section 533 of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. prec. 1030 note).(3)Section 528 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 814).(d)Implementation(1)RecipientsThe recipients of training developed under subsection (a) shall include the following at all levels of command:(A)Commanders(B)Chaplains.(C)Judge advocates. (D)Such other members of the Armed Forces as the Secretary considers appropriate.(2)CommencementThe provision of training developed under subsection (a) shall commence not later than one year after the date of the enactment of this Act.542.Additional elements with 2021 certifications on the Ready, Relevant Learning initiative of the Navy(a)Additional elementsIn submitting to Congress in 2021 the certifications required by section 545 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1396; 10 U.S.C. 8431 note prec.), relating to the Ready, Relevant Learning initiative of the Navy, the Secretary of the Navy shall also submit each of the following: (1)A life cycle sustainment plan for the Ready, Relevant Learning initiative meeting the requirements in subsection (b).(2)A report on the use of readiness assessment teams in training addressing the elements specified in subsection (c).(b)Life cycle sustainment planThe life cycle sustainment plan required by subsection (a)(1) shall include a description of the approved life cycle sustainment plan for the Ready, Relevant Learning initiative, including with respect to each of the following:(1)Product support management.(2)Supply support.(3)Packaging, handling, storage, and transportation.(4)Maintenance planning and management.(5)Design interface.(6)Sustainment engineering.(7)Technical data.(8)Computer resources.(9)Facilities and infrastructure.(10)Manpower and personnel.(11)Support equipment.(12)Training and training support.(13)Governance, including the acquisition and program management structure.(14)Such other elements in the life cycle sustainment of the Ready, Relevant Learning initiative as the Secretary considers appropriate.(c)Report on use of readiness assessment teamsThe report required by subsection (a)(2) shall set forth the following: (1)A description and assessment of the extent to which the Navy is currently using Engineering Readiness Assessment Teams (ERAT) and Combat Systems Readiness Assessment Teams (CSRAT) to conduct unit-level training and assistance in each capacity as follows:(A)To augment non-Ready, Relevant Learning initiative training.(B)As part of Ready, Relevant Learning initiative training.(C)To train students on legacy, obsolete, one of a kind, or unique systems that are still widely used by the Navy.(D)To train students on military-specific systems that are not found in the commercial maritime world.(2)A description and assessment of potential benefits, and anticipated timelines and costs, in expanding Engineering Readiness Assessment Team and Combat Systems Readiness Assessment Team training in the capacities specified in paragraph (1).(3)Such other matters in connection with the use of readiness assessment teams in connection with the Ready, Relevant Learning initiative as the Secretary considers appropriate.543.Report on standardization and potential merger of law enforcement training for military and civilian personnel across the Department of Defense(a)Report requiredNot later than June 8, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the standardization and potential merger of law enforcement training for military and civilian personnel across the Department of Defense, including training of military or civilian personnel of the Department designated in accordance with section 2762 of title 10, United States Code, to protect buildings, grounds, and property under the jurisdiction, custody, or control of the Department and the persons on such property.(b)ElementsIn developing the report required by subsection (a), the Secretary shall do, and include in the report the results of, the following:(1)Identify and assess current law enforcement training courses, schools, and programs of the Armed Forces that have the flexibility and capacity to support the training referred to in subsection (a) through common training standards.(2)Identify and assess current Department law enforcement training courses, schools, and programs that are affiliated with or accredited by third parties (including both governmental and private entities), including an assessment of the value derived from such affiliation or accreditation to the training referred to in subsection (a). (3)Identify emerging law enforcement training requirements that are common among the Armed Forces and other Department law enforcement components and are currently unmet by the Armed Forces or such components.(4)Assess the feasibility, advisability, and suitability of incorporating standardized and merged field and operational training in military law enforcement mission areas, including area security operations, law and order operations, internment and resettlement operations, and police intelligence operations, in the training provided to all Armed Forces and other Department law enforcement components. (5)Identify and assess Department courses, programs, or institutions with the capability to support law enforcement training or information sharing between Department military and civilian law enforcement components and State, county, and local law enforcement agencies, with the capability to support law enforcement components of the National Guard and other reserve components of the Armed Forces, or with both such capabilities.(6)Assess the feasibility, advisability, and suitability of standardizing and merging the training referred to in subsection (a) across the Department, including an assessment of the costs of such standardization and merger.(7)Any other matters the Secretary considers appropriate. 544.Quarterly reports on implementation of recommendations of the Comprehensive Review of Special Operations Forces Culture and Ethics(a)Quarterly reports requiredNot later than March 1, 2021, and every 90 days thereafter through March 1, 2024, the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict shall, in coordination with the Commander of the United States Special Operations Command, submit to the congressional defense committees a report on the current status of the implementation of the actions recommended as a result of the Comprehensive Review of Special Operations Forces Culture and Ethics.(b)ElementsEach report under subsection (a) shall include the following:(1)A list of the actions required as of the date of such report to complete full implementation of each of the 16 actions recommended by the Comprehensive Review referred to in subsection (a).(2)An identification of the office responsible for completing each action listed pursuant to paragraph (1), and an estimated timeline for completion of such action.(3)If completion of any action listed pursuant to paragraph (1) requires resources or actions for which authorization by statute is required, a recommendation for legislative action for such authorization.(4)Any other matters the Assistant Secretary or the Commander considers appropriate. 545.Information on nominations and applications for military service academies(a)Report on congressional nominations portal(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Superintendents of the military service academies, submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth an assessment of the feasibility and advisability of a uniform online portal for all military service academies that enables Members of Congress to nominate individuals for appointment to each academy through a secure website.(2)Information collection and reportingFor purposes of preparing the report required by paragraph (1), the Secretary shall treat the online portal described in that paragraph as permitting the collection, from each Member of Congress, of the demographic information described in subsection (b) for each individual nominated by the Member.(3)Availability of informationFor purposes of preparing the report, the Secretary shall treat the online portal as permitting Members of Congress and their designees to view past nomination records for all application cycles.(4)Matters in connection with establishment of portalIf the Secretary determines that the online portal is feasible and advisable, the report shall include—(A)a comprehensive description of the online portal; and(B)such recommendations for legislative and administrative action as the Secretary considers appropriate to establish and maintain the online portal.(b)Standard classifications for collection of demographic data(1)Standards requiredThe Secretary of Defense shall, in consultation with the Superintendents of the military service academies, establish standard classifications that cadets, midshipmen, and applicants to the academies may use to self-identify gender, race, and ethnicity and to provide other demographic information in connection with admission to or enrollment in an academy.(2)Consistency with OMB guidanceThe standard classifications established under paragraph (1) shall be consistent with the standard classifications specified in Office of Management and Budget Directive No. 15 (pertaining to race and ethnic standards for Federal statistics and administrative reporting) or any successor directive.(3)Incorporation into applications and recordsNot later than one year after the date of the enactment of this Act, the Secretary shall incorporate the standard classifications established under paragraph (1) into—(A)applications for admission to the military service academies; and(B)the military personnel records of cadets and midshipmen enrolled in such academies.(c)Military service academy definedIn this section, the term military service academy means—(1)the United States Military Academy;(2)the United States Naval Academy; and(3)the United States Air Force Academy. 546.Pilot programs in connection with Senior Reserve Officers' Training Corps units at Historically Black Colleges and Universities and minority institutions(a)Pilot programs authorizedThe Secretary of Defense may carry out either or both of the pilot programs as follows:(1)A pilot program, with elements as provided for in subsection (c), at covered institutions in order to assess the feasibility and advisability of mechanisms to reduce barriers to participation in the Senior Reserve Officers' Training Corps at such institutions by creating partnerships between satellite or extension Senior Reserve Officers' Training Corps units at such institutions and military installations.(2)A pilot program, with elements as provided for in subsection (d), in order to assess the feasibility and advisability of the provision of financial assistance to members of the Senior Reserve Officers' Training Corps at covered institutions for participation in flight training. (b)DurationThe duration of each pilot program under subsection (a) may not exceed five years.(c)Pilot program on partnerships between satellite or extension SROTC units and military installations(1)Participating institutionsThe Secretary of Defense shall carry out the pilot program authorized by subsection (a)(1) at not fewer than five covered institutions selected by the Secretary for purposes of the pilot program.(2)Requirements for selectionEach covered institution selected by the Secretary for purposes of the pilot program authorized by subsection (a)(1) shall—(A)currently maintain a satellite or extension Senior Reserve Officers' Training Corps unit under chapter 103 of title 10, United States Code, that is located more than 20 miles from the host unit of such unit; or(B)establish and maintain a satellite or extension Senior Reserve Officers' Training Corps unit that meets the requirements in subparagraph (A).(3)Preference in selection of institutionsIn selecting covered institutions under this subsection for participation in the pilot program authorized by subsection (a)(1), the Secretary shall give preference to covered institutions that are located within 20 miles of a military installation of the same Armed Force as the host unit of the Senior Reserve Officers' Training Corp of the covered institution concerned.(4)Partnership activitiesThe activities conducted under the pilot program authorized by subsection (a)(1) between a satellite or extension Senior Reserve Officers' Training Corps unit and the military installation concerned shall include such activities designed to reduce barriers to participation in the Senior Reserve Officers' Training Corps at the covered institution concerned as the Secretary considers appropriate, including measures to mitigate travel time and expenses in connection with receipt of Senior Reserve Officers' Training Corps instruction. (d)Pilot program on financial assistance for SROTC members for flight training(1)Eligibility for participation by SROTC membersA member of a Senior Reserve Officers' Training Corps unit at a covered institution may participate in the pilot program authorized by subsection (a)(2) if the member meets such academic requirements at the covered institution, and such other requirements, as the Secretary shall establish for purposes of the pilot program.(2)Preference in selection of participantsIn selecting members under this subsection for participation in the pilot program authorized by subsection (a)(2), the Secretary shall give a preference to members who will pursue flight training under the pilot program at a covered institution.(3)Financial assistance for flight training(A)In generalThe Secretary may provide any member of a Senior Reserve Officers' Training Corps who participates in the pilot program authorized by subsection (a)(2) financial assistance to defray, whether in whole or in part, the charges and fees imposed on the member for flight training.(B)Flight trainingFinancial assistance may be used under subparagraph (A) for a course of flight training only if the course meets Federal Aviation Administration standards and is approved by the Federal Aviation Administration and the applicable State approving agency. (C)UseFinancial assistance received by a member under subparagraph (A) may be used only to defray the charges and fees imposed on the member as described in that subparagraph.(D)Cessation of eligibilityFinancial assistance may not be provided to a member under subparagraph (A) as follows:(i)If the member ceases to meet the academic and other requirements established pursuant to paragraph (1).(ii)If the member ceases to be a member of the Senior Reserve Officers' Training Corps.(e)Evaluation metricsThe Secretary of Defense shall establish metrics to evaluate the effectiveness of the pilot programs under subsection (a).(f)Reports(1)Initial reportNot later than 180 days after the commencement of the pilot programs under subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs. The report shall include the following:(A)A description of each pilot program, including in the case of the pilot program under subsection (a)(2) the requirements established pursuant to subsection (d)(1).(B)The evaluation metrics established under subsection (e).(C)Such other matters relating to the pilot programs as the Secretary considers appropriate.(2)Annual reportNot later than 90 days after the end of each fiscal year in which the Secretary carries out the pilot programs, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs during such fiscal year. Each report shall include, for the fiscal year covered by such report, the following:(A)In the case of the pilot program under subsection (a)(1), a description of the partnerships between satellite or extension Senior Reserve Officers' Training Corps units and military installations under the pilot program.(B)In the case of the pilot program under subsection (a)(2), the following:(i)The number of members of Senior Reserve Officers' Training Corps units at covered institutions selected for purposes of the pilot program, including the number of such members participating in the pilot program.(ii)The number of recipients of financial assistance provided under the pilot program, including the number who—(I)completed a ground school course of instruction in connection with obtaining a private pilot's certificate; (II)completed flight training, and the type of training, certificate, or both received;(III)were selected for a pilot training slot in the Armed Forces;(IV)initiated pilot training in the Armed Forces; or(V)successfully completed pilot training in the Armed Forces.(iii)The amount of financial assistance provided under the pilot program, broken out by covered institution, course of study, and such other measures as the Secretary considers appropriate.(C)Data collected in accordance with the evaluation metrics established under subsection (e).(3)Final reportNot later than 180 days prior to the completion of the pilot programs, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs. The report shall include the following:(A)A description of the pilot programs.(B)An assessment of the effectiveness of each pilot program.(C)A description of the cost of each pilot program, and an estimate of the cost of making each pilot program permanent.(D)An estimate of the cost of expanding each pilot program throughout all eligible Senior Reserve Officers' Training Corps units.(E)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot programs, including recommendations for extending or making permanent the authority for each pilot program.(g)DefinitionsIn this section:(1)The term covered institution has the meaning given that term in section 262(g)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(2)The term flight training means a course of instruction toward obtaining any of the following:(A)A private pilot’s certificate.(B)A commercial pilot certificate.(C)A certified flight instructor certificate.(D)A multi-crew pilot’s license.(E)A flight instrument rating.(F)Any other certificate, rating, or pilot privilege the Secretary considers appropriate for purposes of this section.(3)The term military installation means an installation of the Department of Defense for the regular components of the Armed Forces. 547.Expansion of Junior Reserve Officers’ Training Corps Program(a)Expansion of JROTC curriculumSection 2031(a)(2) of title 10, United States Code, is amended by inserting after service to the United States the following: (including an introduction to service opportunities in military, national, and public service).(b)Plan to increase number of JROTC unitsThe Secretary of Defense shall, in consultation with the Secretaries of the military departments, develop and implement a plan to establish and support not fewer than 6,000 units of the Junior Reserve Officers’ Training Corps by September 30, 2031. 548.Department of Defense STARBASE ProgramSection 2193b(h) of title 10, United States Code, is amended by inserting the Commonwealth of the Northern Mariana Islands, American Samoa,  before and Guam. FDecorations and Awards551.Award or presentation of decorations favorably recommended following determination on merits of proposals for decorations not previously submitted in a timely fashion(a)Award or presentation authorizedSection 1130 of title 10, United States Code, is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection (d):(d)(1)A decoration may be awarded or presented following the submission of a favorable recommendation for the award or presentation of the decoration under subsection (b).(2)An award or presentation of a decoration under paragraph (1) may not occur before the end of the 60-day period beginning on the date of the submission under subsection (b) of the favorable recommendation regarding the award or presentation of the decoration.(3)The authority to make an award or presentation of a decoration under this subsection shall apply notwithstanding any limitation described in subsection (a)..(b)Conforming and clerical amendments(1)Section headingThe heading of section 1130 of such title is amended to read as follows:1130.Consideration of proposals for decorations not previously submitted in timely fashion: procedures for review and award or presentation.(2)Table of sectionsThe table of sections at the beginning of chapter 57 of such title is amended by striking the item relating to section 1130 and inserting the following new item:1130. Consideration of proposals for decorations not previously submitted in timely fashion: procedures for review and award or presentation..552.Honorary promotion matters(a)Honorary promotions on initiative of DoDChapter 80 of title 10, United States Code, is amended by inserting after section 1563 the following new section:1563a.Honorary promotions on the initiative of the Department of Defense(a)In general(1)Under regulations prescribed by the Secretary of Defense, the Secretary may make an honorary promotion (whether or not posthumous) of a former member or retired member of the armed forces to any grade not exceeding the grade of major general, rear admiral (upper half), or an equivalent grade in the Space Force if the Secretary determines that the promotion is merited.(2)The authority to make an honorary promotion under this subsection shall apply notwithstanding that the promotion is not otherwise authorized by law. (b)Notice to CongressThe Secretary may not make an honorary promotion pursuant to subsection (a) until 60 days after the date on which the Secretary submits to the Committees on Armed Services of the Senate and the House of Representatives a notice of the determination to make the promotion, including a detailed discussion of the rationale supporting the determination.(c)Notice of promotionUpon making an honorary promotion pursuant to subsection (a), the Secretary shall expeditiously notify the former member or retired member concerned, or the next of kin of such former member or retired member if such former member or retired member is deceased, of the promotion.(d)Nature of promotionAny promotion pursuant to this section is honorary, and shall not affect the pay, retired pay, or other benefits from the United States to which the former member or retired member concerned is entitled or would have been entitled based on the military service of such former member or retired member, nor affect any benefits to which any other person is or may become entitled based on the military service of such former member or retired member..(b)Modification of authorities on review of proposals from Congress(1)Standardization of authorities with authorities on DoD initiativeSection 1563 of title 10, United States Code, is amended—(A)in subsection (a)—(i)in the first sentence, by striking the posthumous or honorary promotion or appointment of a member or former member of the armed forces, or any other person considered qualified, and inserting the honorary promotion (whether or not posthumous) of a former member or retired member of the armed forces; and(ii)in the second sentence, by striking the posthumous or honorary promotion or appointment and inserting the promotion; and(B)in subsection (b), by striking the posthumous or honorary promotion or appointment and inserting the honorary promotion.(2)Authority To make honorary promotions following review of proposalsSuch section is further amended—(A)by redesignating subsection (c) as subsection (d); and(B)by inserting after subsection (b) the following new subsection (c):(c)Authority To make(1)Under regulations prescribed by the Secretary of Defense, the Secretary of Defense may make an honorary promotion (whether or not posthumous) of a former member or retired member of the armed forces to any grade not exceeding the grade of major general, rear admiral (upper half), or an equivalent grade in the Space Force following the submittal of the determination of the Secretary concerned under subsection (b) in connection with the proposal for the promotion if the determination is to approve the making of the promotion.(2)The Secretary of Defense may not make an honorary promotion under this subsection until 60 days after the date on which the Secretary concerned submits the determination in connection with the proposal for the promotion under subsection (b), and the detailed rationale supporting the determination as described in that subsection, to the Committees on Armed Services of the Senate and the House of Representatives and the requesting Member in accordance with that subsection. (3)The authority to make an honorary promotion under this subsection shall apply notwithstanding that the promotion is not otherwise authorized by law.(4)Any promotion pursuant to this subsection is honorary, and shall not affect the pay, retired pay, or other benefits from the United States to which the former member or retired member concerned is or would have been entitled based upon the military service of such former member or retired member, nor affect any benefits to which any other person may become entitled based on the military service of such former member or retired member. .(3)Heading amendmentThe heading of such section is amended to read as follows:1563.Consideration of proposals from Members of Congress for honorary promotions: procedures for review and promotion.(c)Clerical amendmentThe table of sections at the beginning of chapter 80 of such title is amended by striking the item relating to section 1563 and inserting the following new items:1563. Consideration of proposals from Members of Congress for honorary promotions: procedures for review and promotion.
1563a. Honorary promotions on the initiative of the Department of Defense..GDefense Dependents' Education and Military Family Readiness MattersIDefense Dependents' Education Matters561.Continuation
		of authority to assist local educational agencies that benefit dependents of
		members of the Armed Forces and Department of Defense civilian
		employees(a)Assistance to
		schools with significant numbers of military dependent
 studentsOf the amount authorized to be appropriated for fiscal year 2021 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $50,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b).(b)Local
 educational agency definedIn this section, the term local educational agency has the meaning given that term in section 7013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).562.Impact aid for
 children with severe disabilities(a)In generalOf the amount authorized to be appropriated for fiscal year 2021 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a).(b)Additional amountOf the amount authorized to be appropriated for fiscal year 2021 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for use by the Secretary of Defense to make payments to local educational agencies determined by the Secretary to have higher concentrations of military children with severe disabilities.(c)ReportNot later than March 1, 2021, the Secretary shall brief the Committees on Armed Services of the Senate and the House of Representatives on the Department’s evaluation of each local educational agency with higher concentrations of military children with severe disabilities and subsequent determination of the amounts of impact aid each such agency shall receive. 563.Staffing of Department of Defense Education Activity schools to maintain maximum student-to-teacher ratios(a)In generalThe Department of Defense Education Activity (DoDEA) shall staff elementary and secondary schools operated by the Activity so as to maintain, to the extent practicable, student-to-teacher ratios that do not exceed the maximum student-to-teacher ratios specified in subsection (b).(b)Maximum student-to-teacher ratiosThe maximum student-to-teacher ratios specified in this subsection are the following:(1)For each of grades kindergarten through 3, a ratio of 18 students to 1 teacher (18:1).(2)For each of grades 4 through 12, a ratio equal to the average student-to-teacher ratio for such grade among all Department of Defense Education Activity schools during the 2019–2020 academic year.(c)SunsetThe requirement to staff schools in accordance with subsection (a) shall expire at the end of the 2023–2024 academic year of the Department of Defense Education Activity.564.Matters in connection with free appropriate public education for dependents of members of the Armed Forces with special needs(a)Information on disputes regarding receipt of free appropriate public education by special needs dependents(1)In generalEach Secretary of a military department shall collect and maintain information on special education disputes filed by members of the Armed Forces under the jurisdiction of such Secretary. (2)InformationThe information collected and maintained pursuant to this subsection shall include the following:(A)The number of special education disputes filed.(B)The outcome or disposition of the disputes. (3)Source of informationThe information collected and maintained pursuant to this subsection shall be derived from the following:(A)Records and reports of case managers and navigators under the Exceptional Family Member Program (EFMP) of the Department of Defense.(B)Reports of members of the Armed Forces concerned to installation or other military leadership.(C)Such other sources as the Secretary of the military department concerned considers appropriate.(4)Annual reports Each Secretary of a military department shall submit each year to the Office of Special Needs of the Department of Defense a report on the information collected by such Secretary pursuant to this subsection during the preceding year. (b)Comptroller General of the United States study(1)In generalThe Comptroller General of the United States shall conduct a study on the following:(A)The consequences for a State or local educational agency of a finding of failure to provide a free appropriate public education to a military dependent.(B)The manner in which local educational agencies with military families use the following:(i)Funds received under section 7003(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(d)).(ii)Funds authorized to be appropriated by annual national defense authorization Acts and made available for impact aid for child with severe disabilities under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (20 U.S.C. 7703a).(iii)Funds authorized to be appropriated by annual national defense authorization Acts and made available for assistance to schools with significant number of military dependent students under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (20 U.S.C. 7703b).(C)The efficacy of attorney and other legal support for military families in special education disputes.(D)The standardization of policies and guidance for School Liaison Officers between the Office of Special Needs of the Department of Defense and the military departments, and the efficacy of such policies and guidance.(E)The improvements of family support programs of the Office of Special Needs, and of each military department, in light of the recommendations of the Comptroller General in the report entitled DOD Should Improve Its Oversight of the Exceptional Family Member Program, GAO–18–348. (2)RecommendationsIn conducting the study, the Comptroller General shall develop recommendations on the following:(A)Improvements and enhancements to oversight and enforcement of compliance by local educational agencies with requirements for the provision of a free appropriate public education to military dependents with special needs.(B)Improvements to the policies of the Office of Special Needs, and of each military department, with respect to the standardization and efficacy of policies and programs for military dependents with special needs. (3)Deadline for completionThe Comptroller General shall complete the study by not later than March 31, 2021.(4)Briefing and reportUpon completion of the study, the Comptroller General shall brief the Committees on Armed Services of the Senate and the House of Representatives on the results of the study, and shall submit to such committees a report on such results.(c)DefinitionsIn this section:(1)The term free appropriate public education includes appropriate special education and related services required under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (2)The term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)The term special education dispute means a complaint filed regarding the education provided a child with a disability (as defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401), including a complaint filed in accordance with section 615 or 639 of such Act (20 U.S.C. 1415, 1439). 565.Pilot program on expanded eligibility for Department of Defense Education Activity Virtual High School program(a)Pilot program required(1)In generalThe Secretary of Defense shall carry out a pilot program on permitting dependents of members of the Armed Forces on active duty to enroll in the Department of Defense Education Activity Virtual High School program (in this section referred to as the DVHS program).(2)PurposesThe purposes of the pilot program shall be as follows:(A)To evaluate the feasibility and scalability of the DVHS program.(B)To assess the impact of expanded enrollment in the DVHS program under the pilot program on military and family readiness.(3)DurationThe duration of the pilot program shall be four academic years.(b)Participants(1)In generalParticipants in the pilot program shall be selected by the Secretary from among dependents of members of the Armed Forces on active duty who—(A)are in a grade 9 through 12;(B)are currently ineligible to enroll in the DVHS program; and(C)either—(i)require supplementary courses to meet graduation requirements in the current State of residence; or(ii)otherwise demonstrate to the Secretary a clear need to participate in the DVHS program. (2)Preference in selectionIn selecting participants in the pilot program, the Secretary shall afford a preference to the following:(A)Dependents who reside in a rural area.(B)Dependents who are home-schooled students.(3)LimitationsThe total number of course enrollments per academic year authorized under the pilot program may not exceed 400 course enrollments. No single dependent participating in the pilot program may take more than two courses per academic year under the pilot program.(c)Reports(1)Interim reportNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives an interim report on the pilot program. (2)Final reportNot later than 180 days after the completion of the pilot program, the Secretary shall submit to the committees of Congress referred to in paragraph (1) a final report on the pilot programs.(3)ElementsEach report under this subsection shall include the following:(A)A description of the demographics of the dependents participating in the pilot program through the date of such report. (B)Data on, and an assessment of, student performance in virtual coursework by dependents participating in the pilot program over the duration of the pilot program.(C)Such recommendation as the Secretary considers appropriate on whether to make the pilot program permanent.(d)DefinitionsIn this section:(1)The term rural area has the meaning given the term in section 520 of the Housing Act of 1949 (42 U.S.C. 1490).(2)The term home-schooled student means a student in a grade equivalent to grade 9 through 12 who receives educational instruction at home or by other non-traditional means outside of a public or private school system, either all or most of the time.566.Pilot program on expansion of eligibility for enrollment at domestic dependent elementary and secondary schools(a)Pilot program requiredBeginning not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall carry out a pilot program under which a dependent of a full-time, active-duty member of the Armed Forces may enroll in a covered DODEA school at the military installation to which the member is assigned, on a space-available basis as described in subsection (c), without regard to whether the member resides on the installation as described in 2164(a)(1) of title 10, United States Code.(b)PurposesThe purposes of the pilot program under this section are—(1)to evaluate the feasibility and advisability of expanding enrollment in covered DODEA schools; and(2)to determine how increased access to such schools will affect military and family readiness.(c)Enrollment on space-available basisA student participating in the pilot program under this section may be enrolled in a covered DODEA school only if the school has the capacity to accept the student, as determined by the Director of the Department of Defense Education Activity.(d)LocationsThe Secretary of Defense shall carry out the pilot program under this section at not more than four military installations at which covered DODEA schools are located. The Secretary shall select military installations for participation in the pilot program based on—(1)the readiness needs of the Secretary of a the military department concerned; and(2)the capacity of the DODEA schools located at the installation to accept additional students, as determined by the Director of the Department of Defense Education Activity.(e)TerminationThe authority to carry out the pilot program under this section shall terminate four years after the date of the enactment of this Act.(f)Covered DODEA school definedIn this section, the term covered DODEA school means a domestic dependent elementary or secondary school operated by the Department of Defense Education Activity that—(1)has been established on or before the date of the enactment of this Act; and (2)is located in the continental United States. 567.Comptroller General of the United States report on the structural condition of Department of Defense Education Activity schools(a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth an assessment by the Comptroller General of the structural condition of schools of the Department of Defense Education Activity, both within the continental United States (CONUS) and outside the continental United States (OCONUS).(b)Virtual schoolsThe report shall include an assessment of the virtual infrastructure or other means by which students attend Department of Defense Education Activity schools that have no physical structure, including the satisfaction of the military families concerned with such infrastructure or other means. IIMilitary Family Readiness Matters571.Responsibility for allocation of certain funds for military child development programsSection 1791 of title 10, United States Code, is amended—(1)by inserting (a) Policy.— before It is the policy; and(2)by adding at the end the following new subsection:(b)Responsibility for allocations of certain fundsThe Secretary of Defense shall be responsible for the allocation of Office of the Secretary of Defense level funds for military child development programs for children from birth through 12 years of age, and may not delegate such responsibility to the military departments..572.Improvements to Exceptional Family Member ProgramSection 1781c of title 10, United States Code is amended—(1)in subsection (b), by striking enhance and inserting standardize, enhance,;(2)in subsection (c)(1), by inserting and standard after comprehensive;(3)in subsection (d)—(A)in paragraph (1), by striking update from time to time and inserting regularly update;(B)in paragraph (3), by adding at the end the following new subparagraphs:(C)Ability to request a second review of the approved assignment within or outside the continental United States if the member believes the location is inappropriate for the member's family and would cause undue hardship.(D)Protection from having a medical recommendation for an approved assignment overriden by the commanding officer.(E)Ability to request continuation of location when there is a documented substantial risk of transferring medical care or educational services to a new provider or school at the specific time of permanent change of station.(F)If an order for assignment is declined for a military family with special needs, the member will receive a reason for the decline of that order.; and(C)in paragraph (4), by adding at the end the following new subparagraphs:(H)Procedures to right-size the Department's Exceptional Family Member Program to ensure efficient and effective enrollment, for sufficient staffing dedicated to providing family support services, to include comprehensive training, education and outreach services, and sufficient oversight and administrative support for effective program operation.(I)Requirements to prohibit disenrollment from the Exceptional Family Member Program unless there is new supporting medical or educational information that indicates the original condition is no longer present, and to track disenrollment data per military service.;(4)by redesignating subsections (f), (g), and (h) as subsections (g), (h), and (i), respectively; and(5)by inserting after subsection (e) the following new subsection:(f)MetricsThe Secretary of Defense shall implement performance metrics for measuring, across the Department and with respect to each military department, the following:(1)Assignment coordination and support for military families with special needs, including a systematic process for evaluating each military department’s program for the support of military families with special needs.(2)The reassignment of military families with special needs, including how often members request reassignments, for what reasons, and from what military installations.(3)The level of satisfaction of military families with special needs with the family and medical support they are provided..573.Procedures of the Office of Special Needs for the development of individualized services plans for military families with special needsSection 1781c(d)(4) of title 10, United States Code, as amended by section 572(3)(C) of this Act, is further amended—(1)in subparagraph (F), by striking of an individualized services plan (medical and educational) and inserting by an appropriate office of an individualized services plan (whether medical, educational, or both); (2)by redesignating subparagraphs (G), (H), and (I) as subparagraph (H), (I), and (J), respectively; and(3)by inserting after subparagraph (F) the following new paragraph (G):(G)Procedures for the development of an individualized services plan for military family members with special needs who have requested family support services and have a completed family needs assessment..574.Restatement and clarification of authority to reimburse members for spouse relicensing costs pursuant to a permanent change of station(a)In generalSection 453 of title 37, United States Code, is amended by adding at the end the following new subsection:(g)Reimbursement of qualifying spouse relicensing costs incident to a member’s permanent change of station or assignment(1)From amounts otherwise made available for a fiscal year to provide travel and transportation allowances under this chapter, the Secretary concerned may reimburse a member of the armed forces for qualified relicensing costs of the spouse of the member when—(A)the member is reassigned, either as a permanent change of station or permanent change of assignment, between duty stations located in separate jurisdictions with unique licensing or certification requirements and authorities; and(B)the movement of the member’s dependents is authorized at the expense of the United States under this section as part of the reassignment.(2)Reimbursement provided to a member under this subsection may not exceed $1000 in connection with each reassignment described in paragraph (1).(3)No reimbursement may be provided under this subsection for qualified relicensing costs paid or incurred after December 31, 2024.(4)In this subsection, the term qualified relicensing costs means costs, including exam, continuing education courses, and registration fees, incurred by the spouse of a member if—(A)the spouse was licensed or certified in a profession during the member’s previous duty assignment and requires a new license or certification to engage in that profession in a new jurisdiction because of movement described in paragraph (1)(B) in connection with the member’s change in duty location pursuant to reassignment described in paragraph (1)(A); and (B)the costs were incurred or paid to secure or maintain the license or certification from the new jurisdiction in connection with such reassignment..(b)Repeal of superseded authoritySection 476 of such title is amended by striking subsection (p).575. Improvements to Department of Defense tracking of and response to incidents of child abuse involving military dependents on military installations(a)Improvements required(1)In generalThe Secretary of Defense shall, consistent with recommendations of the Comptroller General of the United States in Government Accountability Office report GA0–20–110, take actions in accordance with this section in order to improve the efforts of the Department of Defense to track and respond to incidents of child abuse involving dependents of members of the Armed Forces that occur on military installations (in this section referred to as covered incidents of child abuse). (2)Child abuseFor purposes of this section, child abuse includes any abuse of a child, including sexual abuse, emotional abuse, and neglect. (b)Data collection and tracking of incidents of child abuse(1)Tracking of non-caregiver abuseThe Secretary of Defense shall establish a process for the Department of Defense Family Advocacy Program to track reported covered incidents of child abuse in which the alleged offender is not a parent, guardian, or someone in a caregiving role at the time of the incident. The information so tracked shall comport with the information tracked by the Department of Defense in reported covered incidents of child abuse in which the alleged offender is a parent, guardian, or someone in a caregiving role at the time of the incident.(2)Centralized database for tracking of incidents(A)In generalThe Secretary shall develop and maintain in the Department of Defense a centralized database to track information across the Department on all covered incidents of child abuse that are reported to the Family Advocacy Program or investigated by a military criminal investigation organization, regardless of whether the alleged offender was another child, an adult, or someone in a non-caregiving role at the time of an incident. (B)ElementsThe centralized database required by this paragraph shall include, for each incident within the database, the following:(i)Information pertinent to a determination by the Family Advocacy Program whether such incident meets the criteria of the Department for treatment as an incident of child abuse.(ii)The results of any investigation of such incident by a military criminal investigation organization.(iii)Information on the ultimate disposition of the incident, if any, including any administrative or prosecutorial action taken.(C)Annual reports on informationThe information collected and maintained in the centralized database shall be reported on an annual basis as part of the annual reports from the Family Advocacy Program on child abuse and domestic abuse in the military as required by section 574 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2141). (D)BriefingsNot later than March 31, 2021, and every six months thereafter until the centralized database required by this paragraph is fully operational, the Secretary shall brief the Committees on Armed Services of the Senate and the House of Representatives on the status of the database.(3)Department of Defense Education Activity guidanceThe Department of Defense Education Activity (DoDEA) shall issue clarifications of its guidance on the incidents of child-on-child abuse that qualify as serious incidents for purposes of requirements for the reporting of such serious incidents by school administrators to Activity leadership.(c)Response procedures(1)Incident Determination Committee membershipThe Department of Defense Family Advocacy Program shall ensure that the voting membership of each Incident Determination Committee on a military installation includes medical personnel with the requisite knowledge and expertise to determine whether a reported covered incident of abuse meets the criteria of the Department of Defense for treatment as child abuse. (2)Screening reported incidents of child abuse(A)Development of standardized processThe Department of Defense Family Advocacy Program shall develop a standardized process by which the Family Advocacy Programs of the military departments screen reported covered incidents of child abuse to determine whether to present such incident to an Incident Determination Committee.(B)MonitoringThe Secretary of each military department shall develop a process to monitor the manner in which reported covered incidents of child abuse are screened by each installation under the jurisdiction of such Secretary in order to ensure that such screening complies with the standardized screening process developed pursuant to subparagraph (A).(3)Required notifications(A)DocumentationThe Secretary of each military department shall require that installation Family Advocacy Programs and military criminal investigation organizations under the jurisdiction of such Secretary document in their respective databases the date on which they notified the other of a reported covered incident of child abuse.(B)OversightThe Secretary of each military department shall require that the Family Advocacy Program of such military department, and the headquarters of the military criminal investigation organizations of such military department, to develop processes to oversee the documentation of notifications required by subparagraph (A) in order to ensure that such notifications occur on a consistent basis at installation level.(4)Certified pediatric sexual assault forensic examiners(A)Geographic regions for examinersThe Under Secretary of Defense for Personnel and Readiness shall specify geographic regions in which military families reside for purposes of the availability of and access to certified pediatric sexual assault examiners in such regions.(B)AvailabilityThe Under Secretary shall ensure that—(i)one or more certified pediatric sexual assault examiners are located in each geographic region specified pursuant to subparagraph (A); and(ii)examiners so located serve as certified pediatric sexual assault examiners throughout such region, without regard to Armed Force or installation.(5)Removal of children from unsafe homes overseasThe Secretary of Defense shall, in consultation with the Secretaries of the military departments, issue policy that clarifies and standardizes across the Armed Forces the circumstances under which a commander may remove a child from a potentially unsafe home at an installation overseas.(6)Resource guide for families affected by child abuse(A)In generalThe Secretary of each military department shall develop and maintain a comprehensive guide on resources available through the Department of Defense and such military department for military families under this jurisdiction of such Secretary who are affected by child abuse.(B)ElementsEach guide under this paragraph shall include the following:(i)Information on the response processes of the Family Advocacy Programs and military criminal investigation organizations of the military department concerned.(ii)Lists of available support services, such as legal, medical, and victim advocacy services, through the Department of Defense and the military department concerned.(C)DistributionA resource guide under this paragraph shall be presented to a military family by an installation Family Advocacy Program and military criminal investigation personnel at the time a covered incident of child abuse involving a child in such family is reported. (D)Availability on InternetA current version of each resource guide under this paragraph shall be available to the public on an Internet website of the military department concerned available to the public. (d)Coordination and collaboration with non-military resources(1)Coordination with StatesThe Secretary of Defense shall—(A)continue the outreach efforts of the Department of Defense to the States in order to ensure that States are notified when a member of the Armed Forces or a military dependent is involved in a reported incident of child abuse off a military installation; and(B)increase efforts at information sharing between the Department and the States on such incidents of child abuse, including entry into memoranda of understanding with State child welfare agencies on information sharing in connection with such incidents.(2)Collaboration with National Children’s Alliance(A)Memoranda of understandingThe Secretary of each military department shall seek to enter into a memorandum of understanding with the National Children’s Alliance under which—(i)the children’s advocacy center services of the Alliance are available to all installations in the continental United States under the jurisdiction of such Secretary; and (ii)members of the Armed Forces under the jurisdiction of such Secretary are made aware of the nature and availability of such services.(B)Participation of certain entitiesEach memorandum of understanding under this paragraph shall provide for the appropriate participation of the Family Advocacy Program and military criminal investigation organizations of the military department concerned in activities under such memorandum of understanding.(C)BriefingNot later than one year after the date of the enactment of this Act, the Secretary of each military department shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the status of the development of a memorandum of understanding with the National Children’s Alliance under this paragraph, together with information on which installations, if any, under the jurisdiction of such Secretary have entered into a written agreement with a local children’s advocacy center with respect to child abuse on such installations. 576.Military child care and child development center matters(a)Center fees mattersSection 1793 of title 10, United States Code, is amended by adding at the end the following new subsections:(c)Liberal issuance of hardship waiversThe regulations prescribed pursuant to subsection (a) shall require that installation commanders issue waivers of fees otherwise established under the regulations for inability to pay (commonly referred to as hardship waivers) on a liberal basis in a manner consistent (as specified by the Secretary in such regulations) with ensuring that fees collected pursuant to subsection (a) meet the operating expenses of the child development centers concerned.(d)Family discountIn the case of a family with two or more children attending a child development center, the regulations prescribed pursuant to subsection (a) shall require that installations commanders charge a fee for attendance at the center of any child of the family after the first child of the family in amount equal to 85 percent of the amount of the fee otherwise chargeable for the attendance of such child at the center..(b)Child care fee assistance programs throughout the Armed Forces(1)Programs authorizedEach Secretary of a military department may carry out a program for each Armed Force under the jurisdiction of such Secretary under which a member of the Armed Forces who is obtaining child care services from a civilian child care services provider located off a military installation is paid (subject to any limitation established by such Secretary) a monthly amount equal to the amount, if any, by which—(A)the monthly amount charged by such provider for such services; exceeds(B)the monthly amount the military department concerned pays or otherwise provides members at such installation for child care services on such installation.(2)ModelAny program carried out pursuant to paragraph (1) shall be modeled after the Army Fee Assistance Program, and incorporate such modifications to that Program as the Secretary of the military department concerned considers appropriate.(3)Secretary of Defense approvalAny program of an Armed Force under paragraph (1) shall be subject to the approval of the Secretary of Defense.(c)Additional actions To obtain qualified child care employees(1)In generalSection 1792 of title 10, United States Code, is amended—(A)by redesignating subsection (d) as subsection (e); and(B)by inserting after subsection (c) the following new subsection (d):(d)Additional actions To obtain qualified employeesEach Secretary of a military department may, with the approval of the Secretary of Defense, take actions in addition to actions authorized by subsection (c) to provide military child development centers under the jurisdiction of such Secretary with a qualified and stable civilian workforce, including actions as follows:(1)Enhanced marketing and recruitment for employment.(2)Provision to employees of education-related benefits, including tuition assistance and student loan repayment programs.(3)Availability and enhancement of wellness and physical fitness programs for employees.(4)Provision of such other competitive benefits as the Secretary of the military department and the Secretary of Defense jointly consider appropriate..(2)Reports on installations with extreme imbalance between demand for and availability of child careNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall submit to Congress a report on the military installations under the jurisdiction of such Secretary with an extreme imbalance between demand for child care and availability of child care. Each report shall include, for the military department covered by such report, the following:(A)The name of the five installations of the military department experiencing the most extreme imbalance between demand for child care and availability of child care.(B)For each installation named pursuant to subparagraph (A), the following:(i)An assessment whether civilian employees at child development centers at such installation have rates of pay and benefits that are competitive with other civilian employees on such installation and with the civilian labor pool in the vicinity of such installation.(ii)A description and assessment of various incentives to encourage military spouses to become providers under the Family Child Care program at such installation.(iii)Such recommendations at the Secretary of the military department concerned considers appropriate to address the imbalance between demand for child care and availability of child care at such installation, including recommendations to enhance the competitiveness of civilian child care positions at such installation with other civilian positions at such installation and the civilian labor pool in the vicinity of such installation. 577.Expansion of financial assistance under My Career Advancement Account programSection 580F of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)by inserting (a) Professional license or certification; Associate’s degree.— before The Secretary;(2)by inserting or maintenance (including continuing education courses) after pursuit; and(3)by adding at the end the following new subsection:(b)National testingFinancial assistance under subsection (a) may be applied to the costs of national tests that may earn a participating military spouse course credits required for a degree approved under the program (including the College Level Examination Program tests)..HOther Matters586.Removal of personally identifying and other information of certain persons from investigative reports, the Department of Defense Central Index of Investigations, and other records and databases(a)Policy and process requiredNot later than October 1, 2021, the Secretary of Defense shall establish and maintain a policy and process through which any covered person may request that the person’s name, personally identifying information, and other information pertaining to the person shall, in accordance with subsection (c), be corrected in, or expunged or otherwise removed from, the following:(1)A law enforcement or criminal investigative report of the Department of Defense or any component of the Department.(2)An index item or entry in the Department of Defense Central Index of Investigations (DCII).(3)Any other record maintained in connection with a report described in paragraph (1), or an index item or entry described in paragraph (2), in any system of records, records database, records center, or repository maintained by or on behalf of the Department.(b)Covered personsFor purposes of this section, a covered person is any person whose name was placed or reported, or is maintained—(1)in the subject or title block of a law enforcement or criminal investigative report of the Department of Defense (or any component of the Department);(2)as an item or entry in the Department of Defense Central Index of Investigations; or(3)in any other record maintained in connection with a report described in paragraph (1), or an index item or entry described in paragraph (2), in any system of records, records database, records center, or repository maintained by or on behalf of the Department.(c)ElementsThe policy and process required by subsection (a) shall include the following elements:(1)Basis for correction or expungementThat the name, personally identifying information, and other information of a covered person shall be corrected in, or expunged or otherwise removed from, a report, item or entry, or record described in paragraphs (1) through (3) of subsection (a) in the following circumstances: (A)Probable cause did not or does not exist to believe that the offense for which the person’s name was placed or reported, or is maintained, in such report, item or entry, or record occurred, or insufficient evidence existed or exists to determine whether or not such offense occurred.(B)Probable cause did not or does not exist to believe that the person actually committed the offense for which the person’s name was so placed or reported, or is so maintained, or insufficient evidence existed or exists to determine whether or not the person actually committed such offense.(C)Such other circumstances, or on such other bases, as the Secretary may specify in establishing the policy and process, which circumstances and bases may not be inconsistent with the circumstances and bases provided by subparagraphs (A) and (B).(2)ConsiderationsWhile not dispositive as to the existence of a circumstance or basis set forth in paragraph (1), the following shall be considered in the determination whether such circumstance or basis applies to a covered person for purposes of this section:(A)The extent or lack of corroborating evidence against the covered person concerned with respect to the offense at issue.(B)Whether adverse administrative, disciplinary, judicial, or other such action was initiated against the covered person for the offense at issue.(C)The type, nature, and outcome of any action described in subparagraph (B) against the covered person.(3)ProceduresThe policy and process required by subsection (a) shall include procedures as follows:(A)Procedures under which a covered person may appeal a determination of the applicable component of the Department of Defense denying, whether in whole or in part, a request for purposes of subsection (a).(B)Procedures under which the applicable component of the Department will correct, expunge or remove, take other appropriate action on, or assist a covered person in so doing, any record maintained by a person, organization, or entity outside of the Department to which such component provided, submitted, or transmitted information about the covered person, which information has or will be corrected in, or expunged or removed from, Department records pursuant to this section.(C)The timeline pursuant to which the Department, or a component of the Department, as applicable, will respond to each of the following:(i)A request pursuant to subsection (a).(ii)An appeal under the procedures required by subparagraph (A).(iii)A request for assistance under the procedures required by subparagraph (B).(D)Mechanisms through which the Department will keep a covered person apprised of the progress of the Department on a covered person's request or appeal as described in subparagraph (C). (d)ApplicabilityThe policy and process required to be developed by the Secretary under subsection (a) shall not be subject to the notice and comment rulemaking requirements under section 553 of title 5, United States Code. (e)ReportNot later than October 1, 2021, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the actions taken to carry out this section, including a comprehensive description of the policy and process developed and implemented by the Secretary under subsection (a).587.National emergency exception for timing requirements with respect to certain surveys of members of the Armed Forces(a)Members of regular and reserve componentsSubsection (d) of section 481 of title 10, United States Code, is amended to read as follows:(d)When surveys required(1)The Armed Forces Workplace and Gender Relations Surveys of the Active Duty and the Armed Forces Workplace and Gender Relations Survey of the Reserve Components shall each be conducted once every two years. The surveys may be conducted within the same year or in two separate years, and shall be conducted in a manner designed to reduce the burden of the surveys on members of the armed forces.(2)The two Armed Forces Workplace and Equal Opportunity Surveys shall be conducted at least once every four years. The surveys may be conducted within the same year or in two separate years, and shall be conducted in a manner designed to reduce the burden of the surveys on members of the armed forces.(3)(A)The Secretary of Defense may postpone the conduct of a survey under this section if the Secretary determines that conducting such survey is not practicable due to a war or national emergency declared by the President or Congress.(B)The Secretary shall ensure that a survey postponed under subparagraph (A) is conducted as soon as practicable after the end of the period of war or national emergency concerned, or earlier if the Secretary determines appropriate.(C)The Secretary shall notify Congress of a determination under subparagraph (A) not later than 30 days after the date on which the Secretary makes such determination..(b)Cadets and midshipmen(1)United States Military AcademySection 7461(c) of title 10, United States Code, is amended by adding at the end the following new paragraph:(3)(A)The Secretary of Defense may postpone the conduct of an assessment under this subsection if the Secretary determines that conducting such assessment is not practicable due to a war or national emergency declared by the President or Congress.(B)The Secretary of Defense shall ensure that an assessment postponed under subparagraph (A) is conducted as soon as practicable after the end of the period of war or national emergency concerned, or earlier if the Secretary determines appropriate.(C)The Secretary of Defense shall notify Congress of a determination under subparagraph (A) not later than 30 days after the date on which the Secretary makes such determination..(2)United States Naval AcademySection 8480(c) of such title is amended by adding at the end the following new paragraph:(3)(A)The Secretary of Defense may postpone the conduct of an assessment under this subsection if the Secretary determines that conducting such assessment is not practicable due to a war or national emergency declared by the President or Congress.(B)The Secretary of Defense shall ensure that an assessment postponed under subparagraph (A) is conducted as soon as practicable after the end of the period of war or national emergency concerned, or earlier if the Secretary determines appropriate.(C)The Secretary of Defense shall notify Congress of a determination under subparagraph (A) not later than 30 days after the date on which the Secretary makes such determination..(3)United States Air Force AcademySection 9461(c) of such title is amended by adding at the end the following new paragraph:(3)(A)The Secretary of Defense may postpone the conduct of an assessment under this subsection if the Secretary determines that conducting such assessment is not practicable due to a war or national emergency declared by the President or Congress.(B)The Secretary of Defense shall ensure that an assessment postponed under subparagraph (A) is conducted as soon as practicable after the end of the period of war or national emergency concerned, or earlier if the Secretary determines appropriate.(C)The Secretary of Defense shall notify Congress of a determination under subparagraph (A) not later than 30 days after the date on which the Secretary makes such determination..(c)Department of Defense civilian employeesSection 481a of title 10, United States Code, is amended by adding at the end the following new subsection:(d)Postponement(1)The Secretary of Defense may postpone the conduct of a survey under this section if the Secretary determines that conducting such survey is not practicable due to a war or national emergency declared by the President or Congress.(2)The Secretary shall ensure that a survey postponed under paragraph (1) is conducted as soon as practicable after the end of the period of war or national emergency concerned, or earlier if the Secretary determines appropriate.(3)The Secretary shall notify Congress of a determination under paragraph (1) not later than 30 days after the date on which the Secretary makes such determination..588.Sunset and transfer of functions of the Physical Disability Board of ReviewSection 1554a of title 10, United States Code, is amended by adding at the end the following new subsection:(g)Sunset(1)On or after October 1, 2020, the Secretary of Defense may sunset the Physical Disability Board of Review under this section.(2)If the Secretary sunsets the Physical Disability Board of Review under paragraph (1), the Secretary shall transfer any remaining requests for review pending at that time, and shall assign any new requests for review under this section, to a board for the correction of military records operated by the Secretary concerned under section 1552 of this title..(3)Subsection (c)(4) shall not apply with respect to any review conducted by a board for the correction of military records under paragraph (2)..589.Extension of reporting deadline for the annual report on the assessment of the effectiveness of activities of the federal voting assistance program(a)Elimination of reports for non-election yearsSection 105A(b) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20308(b)) is amended, in the matter preceding paragraph (1)—(1)by striking March 31 of each year and inserting September 30 of each odd-numbered year; and(2)by striking the following information and inserting the following information with respect to the Federal elections held during the preceding calendar year.(b)Conforming amendmentsSubsection (b) of section 105A of such Act (52 U.S.C. 20308(b)) is amended—(1)in the subsection heading, by striking Annual report and inserting Biennial report; and(2)in paragraph (3), by striking In the case of and all that follows through a description and inserting A description.590.Pilot programs on remote provision by National Guard to State governments and National Guards of other States of cybersecurity technical assistance in training, preparation, and response to cyber incidents(a)Pilot programs authorizedThe Secretary of the Army and the Secretary of the Air Force may each, in consultation with the Chief of the National Guard Bureau, conduct a pilot program to assess the feasibility and advisability of the development of a capability within the National Guard through which a National Guard of a State remotely provides State governments and National Guards of other States (whether or not in the same Armed Force as the providing National Guard) with cybersecurity technical assistance in training, preparation, and response to cyber incidents. If such Secretary elects to conduct such a pilot program, such Secretary shall be known as an administering Secretary for purposes of this section, and any reference in this section to the pilot program shall be treated as a reference to the pilot program conducted by such Secretary.(b)Assessment prior to commencementFor purposes of evaluating existing platforms, technologies, and capabilities under subsection (c), and for establishing eligibility and participation requirements under subsection (d), for purposes of the pilot program, an administering Secretary, in consultation with the Chief of the National Guard Bureau, shall, prior to commencing the pilot program—(1)conduct an assessment of—(A)existing cyber response capacities of the Army National Guard or Air National Guard, as applicable, in each State; and(B)any existing platform, technology, or capability of a National Guard that provides the capability described in subsection (a); and(2)determine whether a platform, technology, or capability described in paragraph (1)(B) is suitable for expansion for purposes of the pilot program. (c)ElementsA pilot program under subsection (a) shall include the following:(1)A technical capability that enables the National Guard of a State to remotely provide cybersecurity technical assistance to State governments and National Guards of other States, without the need to deploy outside its home State.(2)Policies, processes, procedures, and authorities for use of such a capability, including with respect to the following:(A)The roles and responsibilities of both requesting and deploying State governments and National Guards with respect to such technical assistance, taking into account the matters specified in subsection (f).(B)Necessary updates to the Defense Cyber Incident Coordinating Procedure, or any other applicable Department of Defense instruction, for purposes of implementing the capability.(C)Program management and governance structures for deployment and maintenance of the capability.(D)Security when performing remote support, including such in matters such as authentication and remote sensing. (3)The conduct, in coordination with the Chief of the National Guard Bureau and the Secretary of Homeland Security and in consultation with the Director of the Federal Bureau of Investigation, other Federal agencies, and appropriate non-Federal entities, of at least one exercise to demonstrate the capability, which exercise shall include the following:(A)Participation of not fewer than two State governments and their National Guards.(B)Circumstances designed to test and validate the policies, processes, procedures, and authorities developed pursuant to paragraph (2).(C)An after action review of the exercise.(d)Use of existing technologyAn administering Secretary may use an existing platform, technology, or capability to provide the capability described in subsection (a) under the pilot program.(e)Eligibility and participation requirementsAn administering Secretary shall, in consultation with the Chief of the National Guard Bureau, establish requirements with respect to eligibility and participation of State governments and their National Guards in the pilot program.(f)Construction with certain current authorities(1)Command authoritiesNothing in a pilot program under subsection (a) may be construed as affecting or altering the command authorities otherwise applicable to any unit of the National Guard unit participating in the pilot program.(2)Emergency management assistance compactNothing in a pilot program may be construed as affecting or altering any current agreement under the Emergency Management Assistance Compact, or any other State agreements, or as determinative of the future content of any such agreement.(g)Evaluation metricsAn administering Secretary shall, in consultation with the Chief of the National Guard Bureau and the Secretary of Homeland Security, establish metrics to evaluate the effectiveness of the pilot program.(h)TermA pilot program under subsection (a) shall terminate on the date that is three years after the date of the commencement of the pilot program.(i)Reports(1)Initial reportNot later than 180 days after the date of the commencement of the pilot program, the administering Secretary shall submit to the appropriate committees of Congress a report setting forth a description of the pilot program and such other matters in connection with the pilot program as the Secretary considers appropriate.(2)Final reportNot later than 180 days after the termination of the pilot program, the administering Secretary shall submit to the appropriate committees of Congress a report on the pilot program. The report shall include the following:(A)A description of the pilot program, including any partnerships entered into by the Chief of the National Guard Bureau under the pilot program.(B)A summary of the assessment performed prior to the commencement of the pilot program in accordance with subsection (b).(C)A summary of the evaluation metrics established in accordance with subsection (g).(D)An assessment of the effectiveness of the pilot program, and of the capability described in subsection (a) under the pilot program.(E)A description of costs associated with the implementation and conduct of the pilot program.(F)A recommendation as to the termination or extension of the pilot program, or the making of the pilot program permanent with an expansion nationwide.(G)An estimate of the costs of making the pilot program permanent and expanding it nationwide in accordance with the recommendation in subparagraph (F).(H)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot program.(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives.(j)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 591.Plan on performance of funeral honors details by members of other Armed Forces when members of the Armed Force of the deceased are unavailable(a)Briefing on plan(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the Senate and the House of Representatives setting forth a plan for the performance of a funeral honors detail at the funeral of a deceased member of the Armed Forces by one or more members of the Armed Forces from an Armed Force other than that of the deceased when—(A)members of the Armed Force of the deceased are unavailable for the performance of the detail; and(B)the performance of the detail by members of other Armed Forces is requested by the family of the deceased.(2)Repeal of requirement for one member of Armed Force of deceased in detailSection 1491(b)(2) of title 10, United States Code, is amended in the first sentence by striking , at least one of whom shall be a member of the armed force of which the veteran was a member.(3)PerformanceThe plan required by paragraph (1) shall authorize the performance of funeral honors details by members of the Army National Guard and the Air National Guard under section 115 of title 32, United States Code, and may authorize the remainder of such details to consist of members of veterans organizations or other organizations approved for purposes of section 1491 of title 10, United States Code, as provided for by subsection (b)(2) of such section 1491.(b)ElementsThe briefing under subsection (a) shall include a description in detail the authorities and requirements for the implementation of the plan, including administrative, logistical, coordination, and funding authorities and requirements. 592.Limitation on implementation of Army Combat Fitness TestThe Secretary of the Army may not implement the Army Combat Fitness Test until the Secretary receives results of a study, conducted for purposes of this section by an entity independent of the Department of Defense, on the following:(1)The extent, if any, to which the test would adversely impact members of the Army stationed or deployed to climates or areas with conditions that make prohibitive the conduct of outdoor physical training on a frequent or sustained basis.(2)The extent, if any, to which the test would affect recruitment and retention in critical support military occupational specialties (MOS) of the Army, such as medical personnel. 593.Report on impact of children of certain Filipino World War II veterans on national security, foreign policy, and economic and humanitarian interests of the United States(a)In generalNot later than December 31, 2020, the Secretary of Homeland Security, in consultation with the Secretary of Defense and the Secretary of State, shall submit to the congressional defense committees a report on the impact of the children of certain Filipino World War II veterans on the national security, foreign policy, and economic and humanitarian interests of the United States.(b)ElementsThe report required by subsection (a) shall include the following:(1)The number of Filipino World War II veterans who fought under the United States flag during World War II to protect and defend the United States in the Pacific theater.(2)The number of Filipino World War II veterans who died fighting under the United States flag during World War II to protect and defend the United States in the Pacific theater.(3)An assessment of the economic and tax contributions that Filipino World War II veterans and their families have made to the United States.(4)An assessment of the impact on the United States of exempting from the numerical limitations on immigrant visas the children of the Filipino World War II veterans who were naturalized under—(A)section 405 of the Immigration Act of 1990 (Public Law 101–649; 8 U.S.C. 1440 note); or(B)title III of the Nationality Act of 1940 (54 Stat. 1137; chapter 876), as added by section 1001 of the Second War Powers Act, 1942 (56 Stat. 182; chapter 199).VICompensation and Other Personnel BenefitsAPay and Allowances601.Reorganization of certain allowances other than travel and transportation allowances(a)Per diem for duty outside the continental United States(1)Transfer to chapter 7Section 475 of title 37, United States Code, is transferred to chapter 7 of such title, inserted after section 403b, and redesignated as section 405.(2)Repeal of termination provisionSection 405 of title 37, United States Code, as added by paragraph (1), is amended by striking subsection (f).(3)Retitling of authorityThe heading of section 405 of title 37, United States Code, as so added, is amended to read as follows:405.Per diem while on duty outside the continental United States.(b)Allowance for funeral honors duty(1)Transfer to chapter 7Section 495 of title 37, United States Code, is transferred to chapter 7 of such title, inserted after section 433a, and redesignated as section 435.(2)Repeal of termination provisionSection 435 of title 37, United States Code, as added by paragraph (1), is amended by striking subsection (c).(c)Clerical amendments(1)Chapter 7The table of sections at the beginning of chapter 7 of such title 37, United States Code, is amended—(A)by inserting after the item relating to section 403b the following new item:405. Per diem while on duty outside the continental United States.; and(B)by inserting after the item relating to section 433a the following new item:435. Funeral honors duty: allowance..(2)Chapter 8The table of sections at the beginning of chapter 8 of such title is amended by striking the items relating to sections 475 and 495.602.Hazardous duty pay for members of the Armed Forces performing duty in response to the Coronavirus Disease 2019(a)In generalThe Secretary of the military department concerned shall pay hazardous duty pay under this section to a member of a regular or reserve component of the Armed Forces who—(1)performs duty in response to the Coronavirus Disease 2019 (COVID–19); and(2)is entitled to basic pay under section 204 of title 37, United States Code, or compensation under section 206 of such title, for the performance of such duty.(b)RegulationsHazardous duty pay shall be payable under this section in accordance with regulations prescribed by the Secretary of Defense. Such regulations shall specify the duty in response to the Coronavirus Disease 2019 qualifying a member for payment of such pay under this section.(c)AmountThe amount of hazardous duty pay paid a member under this section shall be such amount per month, not less than $150 per month, as the Secretary of Defense shall specify in the regulations under subsection (b).(d)Monthly payment; no proration(1)Monthly paymentHazardous duty pay under this section shall be paid on a monthly basis.(2)No prorationHazardous duty pay is payable to a member under this section for a month if the member performs any duty in that month qualifying the person for payment of such pay.(e)Months for which payableHazardous duty pay is payable under this section for qualifying duty performed in months occurring during the period—(1)beginning on January 1, 2020; and(2)ending on December 31, 2020.(f)Construction with other payHazardous duty pay payable to a member under this section is in addition to the following:(1)Any other pay and allowances to which the member is entitled by law.(2)Any other hazardous duty pay to which the member is entitled under section 351 of title 37, United States Code (or any other provision of law), for duty that also constitutes qualifying duty for payment of such pay under this section.(g)Sense of SenateIt is the sense of the Senate that the Secretary of Defense should also authorize hazardous duty pay for members of the Armed Forces not under orders specific to the response to the Coronavirus Disease 2019 who provide—(1)healthcare in a military medical treatment facility for individuals infected with the Coronavirus Disease 2019; or(2)technical or administrative support for the provision of healthcare as described in paragraph (1). 603.Compensation and credit for retired pay purposes for maternity leave taken by members of the reserve components(a)CompensationSection 206(a) of title 37, United States Code, is amended—(1)in paragraph (2), by striking or at the end;(2)in paragraph (3), by striking the period at the end and inserting ; or; and(3)by adding the end the following new paragraph:(4)for each of 6 days in connection with the taking by the member of a period of maternity leave..(b)Credit for retired pay purposes(1)In generalThe period of maternity leave taken by a member of the reserve components of the Armed Forces in connection with the birth of a child shall count toward the member's entitlement to retired pay, and in connection with the years of service used in computing retired pay, under chapter 1223 of title 10, United States Code, as 12 points.(2)Separate credit for each period of leaveSeparate crediting of points shall accrue to a member pursuant to this subsection for each period of maternity leave taken by the member in connection with a childbirth event.(3)When creditedPoints credited a member for a period of maternity leave pursuant to this subsection shall be credited in the year in which the period of maternity leave concerned commences.(4)Contribution of leave toward entitlement to retired paySection 12732(a)(2) of title 10, United States Code, is amended by inserting after subparagraph (E) the following new subparagraph:(F)Points at the rate of 12 a year for the taking of maternity leave..(5)Computation of years of service for retired paySection 12733 of such title is amended—(A)by redesignating paragraph (5) as paragraph (6); and(B)by inserting after paragraph (4) the following new paragraph (5):(5)One day for each point credited to the person under subparagraph (F) of section 12732(a)(2) of this title..(c)Effective dateThis section and the amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to periods of maternity leave that commence on or after that date.BBonuses and Special and Incentive Pays611.One-year extension of certain expiring bonus and special pay authorities(a)Authorities relating To reserve forcesSection 910(g) of title 37, United States Code, relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service, is amended by striking December 31, 2020 and inserting December 31, 2021.(b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2020 and inserting December 31, 2021:(1)Section 2130a(a)(1), relating to nurse officer candidate accession program.(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve.(c)Authorities relating to nuclear officersSection 333(i) of title 37, United States Code, is amended by striking December 31, 2020 and inserting December 31, 2021.(d)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2020 and inserting December 31, 2021:(1)Section 331(h), relating to general bonus authority for enlisted members.(2)Section 332(g), relating to general bonus authority for officers.(3)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers.(4)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions.(5)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps.(6)Section 351(h), relating to hazardous duty pay.(7)Section 352(g), relating to assignment pay or special duty pay.(8)Section 353(i), relating to skill incentive pay or proficiency bonus.(9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units.(e)Authority to provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2020 and inserting December 31, 2021.612.Increase in special and incentive pays for officers in health professions(a)Accession bonus generallySubparagraph (A) of section 335(e)(1) of title 37, United States Code, is amended by striking $30,000 and inserting $100,000.(b)Accession bonus for critically short wartime specialtiesSubparagraph (B) of such section is amended by striking $100,000 and inserting $200,000.(c)Retention bonusSubparagraph (C) of such section is amended by striking $75,000 and inserting $150,000.(d)Incentive paySubparagraph (D) of such section is amended—(1)in clause (i), by striking $100,000 and inserting $200,000; and(2)in clause (ii), by striking $15,000 and inserting $50,000.(e)Board certification paySubparagraph (E) of such section is amended by striking $6,000 and inserting $15,000.(f)Effective dateThe amendments made by this section shall take effect on October 1, 2020, and shall apply with respect to special bonus and incentive pays payable under section 335 of title 37, United States Code, pursuant to agreements entered into under that section on or after that date. CDisability Pay, Retired Pay, and Survivor Benefits621.Inclusion of drill or training foregone due to emergency travel or duty restrictions in computations of entitlement to and amounts of retired pay for non-regular service(a)Entitlement to retired paySection 12732(a)(2) of title 10, United States Code, is amended—(1)by inserting after subparagraph (E) the following new subparagraph:(F)(i)Subject to regulations prescribed by the Secretary of Defense or the Secretary of Homeland Security with respect to matters concerning the Coast Guard when it is not operating as a service in the Department of the Navy, one point for each day of active service or one point for each drill or period of equivalent instruction that was prescribed by the Secretary concerned to be performed during the covered emergency period, if such person was prevented from performing such duty due to travel or duty restrictions imposed by the President, the Secretary of Defense, or the Secretary of Homeland Security with respect to the Coast Guard.(ii)A person may not be credited more than 35 points in a one-year period under this subparagraph.(iii)In this subparagraph, the term covered emergency period means the period beginning on March 1, 2020, and ending on the day that is 60 days after the date on which the travel or duty restriction applicable to the person concerned is lifted.; and(2)in the matter following subparagraph (F), as inserted by paragraph (1), by striking and (E) and inserting (E), and (F).(b)Amount of retired paySection 12733(3) of such title is amended in the matter preceding subparagraph (A), by striking or (D) and inserting (D), or (F).622.Modernization and clarification of payment of certain Reserves while on duty(a)Change in priority of payments for retired or retainer paySubsection (a) of section 12316 of title 10, United States Code, is amended—(1)in the matter preceding paragraph (1)—(A)by striking subsection (b) and inserting subsection (c); and(B)by striking his earlier military service and inserting the Reserve's earlier military service;(C)by striking a pension, retired or retainer pay, or disability compensation and inserting retired or retainer pay; and (D)by striking he is entitled and inserting the Reserve is entitled; and(2)by striking paragraphs (1) and (2) and inserting the following new paragraphs:(1)the pay and allowances authorized by law for the duty that the Reserve is performing; or(2)if the Reserve specifically waives those payments, the retired or retainer pay to which the Reserve is entitled because of the Reserve's earlier military service..(b)Payments for pension or disability compensationSuch section is further amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following new subsection (b):(b)Except as provided by subsection (c), a Reserve of the Army, Navy, Air Force, Marine Corps, or Coast Guard who because of the Reserve's earlier military service is entitled to a pension or disability compensation, and who performs duty for which the Reserve is entitled to compensation, may elect to receive for that duty either—(1)the pension or disability compensation to which the Reserve is entitled because of the Reserve's earlier military service; or(2)if the Reserve specifically waives those payments, the pay and allowances authorized by law for the duty that the Reserve is performing..(c)Additional conforming and modernizing amendmentsSubsection (c) of such section, as redesignated by subsection (b)(1) of this section, is amended—(1)by striking (a)(2) both places it appears and inserting (a)(1) or (b)(2), as applicable,;(2)by striking his earlier military service the first place it appears and inserting a Reserve's earlier military service;(3)by striking his earlier military service each other place it appears and inserting the Reserve's earlier military service;(4)by striking he is entitled and inserting the Reserve is entitled; and(5)by striking the member or his dependents and inserting the Reserve or the Reserve's dependents.(d)ProceduresSuch section is further amended by adding at the end the following new subsection:(d)The Secretary of Defense shall prescribe regulations under which a Reserve of the Army, Navy, Air Force, Marine Corps, or Coast Guard may waive the pay and allowances authorized by law for the duty the Reserve is performing under subsection (a)(2) or (b)(2)..(e)Effective dateThe amendments made by this section shall take effect 180 days after the date of the enactment of this Act.623.Relief of Richard W. Collins III(a)FindingsCongress makes the following findings:(1)On May 20, 2017, Lieutenant Richard W. Collins III was murdered on the campus of the University of Maryland, College Park, Maryland.(2)At the time of his murder, Lieutenant Collins had graduated from the Reserve Officers’ Training Corps at Bowie State University and received a commission in the United States Army.(3)At the time of the murder of Lieutenant Collins, a graduate of a Reserve Officers’ Training Corps who received a commission but died before receiving a first duty assignment was not eligible for a death gratuity under section 1475(a)(4) of title 10, United States Code, or for casualty assistance under section 633 of the National Defense Authorization Act for Fiscal Year 2014 (10 U.S.C. 1475 note).(4)Section 623 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) amended section 1475 of title 10, United States Code, to authorize the payment of a death gratuity to a graduate of the Senior Reserve Officers’ Training Corps (SROTC) who receives a commission but dies before receiving a first duty assignment.(5)Section 625 of the National Defense Authorization Act for Fiscal Year 2020 authorizes the families of Senior Reserve Officers’ Training Corps graduates to receive casualty assistance in the event of the death of such graduates.(6)Sections 623 and 625 of the National Defense Authorization Act for Fiscal Year 2020 apply only to a Senior Reserve Officers’ Training Corps graduate who receives a commission but dies before receiving a first duty assignment on or after the date of the enactment of that Act.(7)The death of Lieutenant Collins played a critical role in changing the eligibility criteria for the death gratuity for Senior Reserve Officers’ Training Corps graduates who die prior to their first assignment.(b)Applicability of laws(1)Death gratuitySection 623 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), and the amendment made by that section, shall apply to Lieutenant Richard W. Collins III as if his death had occurred after the date of the enactment of that section.(2)Casualty assistanceSection 625 of the National Defense Authorization Act for Fiscal Year 2020, and the amendment made by that section, shall apply to Lieutenant Richard W. Collins III as if his death had occurred after the date of the enactment of that section.(c)LimitationNo amount exceeding 10 percent of a payment made under subsection (b)(1) may be paid to or received by any attorney or agent for services rendered in connection with the payment. Any person who violates this subsection shall be guilty of an infraction and shall be subject to a fine in the amount provided under title 18, United States Code. DOther Matters631.Permanent authority for and enhancement of the Government lodging program(a)Permanent authoritySection 914 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (5 U.S.C. 5911 note) is amended—(1)in subsection (a), by striking , for the period of time described in subsection (b),; and(2)by striking subsection (b).(b)Exclusion of certain shipyard employeesSuch section is further amended by inserting after subsection (a) the following new subsection (b):(b)Exclusion of certain shipyard employeesIn carrying out a Government lodging program under the authority in subsection (a), the Secretary shall exclude from the requirements of the program employees who are traveling for the performance of mission functions of a public shipyard of the Department if the purpose or mission of such travel would be adversely affected by the requirements of the program..(c)Conforming amendmentThe heading of such section is amended to read as follows:914.Government lodging program.632.Approval of certain activities by retired and reserve members of the uniformed services(a)Clarification of activities for which approval requiredSection 908 of title 37, United States Code, is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by striking subsection (b) and inserting subsections (b) and (c); and(ii)by inserting , accepting payment for speeches, travel, meals, lodging, or registration fees, or accepting a non-cash award, after that employment); and(B)in paragraph (2), by striking armed forces and inserting armed forces, except members serving on active duty under a call or order to active duty for a period in excess of 30 days;(2)in the heading of subsection (b), by inserting for employment and compensation after Approval required; (3)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(4)by inserting after subsection (b) the following new subsection (c):(c)Approval required for certain payments and awardsA person described in subsection (a) may accept payment for speeches, travel, meals, lodging, or registration fees described in that subsection, or accept a non-cash award described in that subsection, only if the Secretary concerned approves the payment or award..(b)Annual reports on approvalsSubsection (d) of such section, as redesignated by subsection (a)(3) of this section, is amended—(1)by inserting (1) before Not later than;(2)in paragraph (1), as designated by paragraph (1) of this subsection, by inserting , and each approval under subsection (c) for a payment or award described in subsection (a), after in subsection (a); and(3)by adding at the end the following new paragraph:(2)The report under paragraph (1) on an approval described in that paragraph with respect to an officer shall set forth the following:(A)The foreign government providing the employment or compensation or payment or award.(B)The duties, if any, to be performed in connection with the employment or compensation or payment or award.(C)The total amount of compensation, if any, or payment to be provided..(c)Conforming amendments(1)Section headingThe heading of such section is amended to read as follows:908.Reserves and retired members: acceptance of employment, payments, and awards from foreign governments.(2)Table of sectionsThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 908 and inserting the following new item:908. Reserves and retired members: acceptance of employment, payments, and awards from foreign governments..VIIHealth care provisionsATRICARE and other health care benefits701.Authority for Secretary of Defense to manage provider type referral and supervision requirements under TRICARE programSection 1079(a)(12) of title 10, United States Code, is amended, in the first sentence, by striking or certified clinical social worker, and inserting certified clinical social worker, or other class of provider as designated by the Secretary of Defense,.702.Removal of Christian Science providers as authorized providers under the TRICARE program(a)RepealSubsection (a) of section 1079 of title 10, United States Code, is amended by striking paragraph (4).(b)Conforming amendmentParagraph (12) of such subsection is amended, in the first sentence, by striking , except as authorized in paragraph (4).703.Waiver of fees charged to certain civilians for emergency medical treatment provided at military medical treatment facilitiesSection 1079b of title 10, United States Code, is amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following new subsection (b):(b)Waiver of feesUnder the procedures implemented under subsection (a), a military medical treatment facility may waive a fee charged under such procedures to a civilian who is not a covered beneficiary if—(1)after insurance payments, if any, the civilian is not able to pay for the trauma or other medical care provided to the civilian; and(2)the provision of such care enhanced the medical readiness of the health care provider or health care providers furnishing such care..704.Mental health resources for members of the Armed Forces and their dependents during the COVID–19 pandemic(a)PlanNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a plan to protect and promote the mental health and well-being of members of the Armed Forces and their dependents, which shall include the following:(1)A strategy to combat existing stigma surrounding mental health conditions that might deter such individuals from seeking care.(2)Guidance to commanding officers at all levels on the mental health ramifications of the COVID–19 crisis.(3)Additional training and support for mental health care professionals of the Department of Defense on supporting individuals who are concerned for the health of themselves and their family members, or grieving the loss of loved ones due to COVID–19.(4)A strategy to leverage telemedicine to ensure safe access to mental health services.(b)OutreachThe Secretary of Defense shall conduct outreach to the military community to identify resources and health care services, including mental health care services, available under the TRICARE program to support members of the Armed Forces and their dependents.(c)DefinitionsIn this section, the terms dependent and TRICARE program have the meanings given those terms in section 1072 of such title.705.Transitional health benefits for certain members of the National Guard serving under orders in response to the coronavirus (COVID–19)(a)In generalThe Secretary of Defense shall provide to a member of the National Guard separating from active service after serving on full-time National Guard duty pursuant to section 502(f) of title 32, United States Code, the health benefits authorized under section 1145 of title 10, United States Code, for a member of a reserve component separating from active duty, as referred to in subsection (a)(2)(B) of such section 1145, if the active service from which the member of the National Guard is separating was in support of the whole of government response to the coronavirus (COVID–19). (b)DefinitionsIn this section, the terms active duty, active service, and full-time National Guard duty have the meanings given those terms in section 101(d) of title 10, United States Code.706.Extramedical maternal health providers demonstration project(a)Demonstration project requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall commence the conduct of a demonstration project designed to evaluate the cost, quality of care, and impact on maternal and fetal outcomes of using extramedical maternal health providers under the TRICARE program to determine the appropriateness of making coverage of such providers under the TRICARE program permanent.(b)Elements of demonstration projectThe demonstration project under subsection (a) shall include, for participants in the demonstration project, the following:(1)Access to doulas.(2)Access to lactation consultants who are not otherwise authorized to provide services under the TRICARE program.(c)ParticipantsThe Secretary shall establish a process under which covered beneficiaries may enroll in the demonstration project in order to receive the services provided under the demonstration project.(d)DurationThe Secretary shall carry out the demonstration project for a period of five years beginning on the date on which notification of the commencement of the demonstration project is published in the Federal Register.(e)Survey(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter for the duration of the demonstration project, the Secretary shall administer a survey to determine—(A)how many members of the Armed Forces or spouses of such members give birth while their spouse or birthing partner is unable to be present due to deployment, training, or other mission requirements;(B)how many single members of the Armed Forces give birth alone; and(C)how many members of the Armed Forces or spouses of such members use doula support or lactation consultants.(2)Matters covered by the surveyThe survey administered under paragraph (1) shall include an identification of the following:(A)The race, ethnicity, age, sex, relationship status, military service, military occupation, and rank, as applicable, of each individual surveyed.(B)If individuals surveyed were members of the Armed Forces or the spouses of such members, or both.(C)The length of advanced notice received by individuals surveyed that the member of the Armed Forces would be unable to be present during the birth, if applicable.(D)Any resources or support that the individuals surveyed found useful during the pregnancy and birth process, including doula or lactation counselor support.(f)Reports(1)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan to implement the demonstration project.(2)Annual report(A)In generalNot later than one year after the commencement of the demonstration project, and annually thereafter for the duration of the demonstration project, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the cost of the demonstration project and the effectiveness of the demonstration project in improving quality of care and the maternal and fetal outcomes of covered beneficiaries enrolled in the demonstration project.(B)Matters coveredEach report submitted under subparagraph (A) shall address, at a minimum, the following:(i)The number of covered beneficiaries who are enrolled in the demonstration project.(ii)The number of enrolled covered beneficiaries who have participated in the demonstration project.(iii)The results of the surveys under subsection (f).(iv)The cost of the demonstration project.(v)An assessment of the quality of care provided to participants in the demonstration project.(vi)An assessment of the impact of the demonstration project on maternal and fetal outcomes.(vii)An assessment of the effectiveness of the demonstration project.(viii)Recommendations for adjustments to the demonstration project.(ix)The estimated costs avoided as a result of improved maternal and fetal health outcomes due to the demonstration project.(x)Recommendations for extending the demonstration project or implementing permanent coverage under the TRICARE program of extramedical maternal health providers.(xi)An identification of legislative or administrative action necessary to make the demonstration project permanent.(C)Final reportThe final report under subparagraph (A) shall be submitted not later than 90 days after the termination of the demonstration project.(g)Expansion of demonstration project(1)RegulationsIf the Secretary determines that the demonstration project is successful, the Secretary may prescribe regulations to include extramedical maternal health providers as health care providers authorized to provide care under the TRICARE program.(2)Credentialing and other requirementsThe Secretary may establish credentialing and other requirements for doulas and lactation consultants through public notice and comment rulemaking for purposes of including doulas and lactation consultations as health care providers authorized to provide care under the TRICARE program pursuant to regulations prescribed under paragraph (1).(h)DefinitionsIn this section:(1)Extramedical maternal health providerThe term extramedical maternal health provider means a doula or lactation consultant. (2)Covered beneficiary; TRICARE programThe terms covered beneficiary and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code.707.Pilot program on receipt of non-generic prescription maintenance medications under TRICARE pharmacy benefits program(a)RequirementThe Secretary of Defense shall carry out a pilot program under which eligible covered beneficiaries may elect to receive non-generic prescription maintenance medications selected under subsection (c) through military treatment facility pharmacies, retail pharmacies, or the national mail-order pharmacy program, notwithstanding section 1074g(a)(9) of title 10, United States Code.(b)DurationThe Secretary shall carry out the pilot program for a three-year period beginning not later than March 1, 2021.(c)Selection of medicationThe Secretary shall select non-generic prescription maintenance medications described in section 1074g(a)(9)(C)(i) of title 10, United States Code, to be covered by the pilot program.(d)Use of voluntary rebates(1)RequirementIn carrying out the pilot program, the Secretary shall seek to renew and modify contracts described in paragraph (2) in a manner that—(A)includes for purposes of the pilot program retail pharmacies as a point of sale for the non-generic prescription maintenance medication covered by the contract; and(B)provides the manufacturer with the option to provide voluntary rebates for such medications at retail pharmacies.(2)Contracts describedThe contracts described in this paragraph are contracts for the procurement of non-generic prescription maintenance medications selected under subsection (c) that are eligible for renewal during the period in which the pilot program is carried out.(e)NotificationIn providing each eligible covered beneficiary with an explanation of benefits, the Secretary shall notify the beneficiary of whether the medication that the beneficiary is prescribed is covered by the pilot program.(f)Briefing and reports(1)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary shall brief the congressional defense committees on the implementation of the pilot program.(2)Interim reportNot later than 18 months after the commencement of the pilot program, the Secretary shall submit to the congressional defense committees a report on the pilot program.(3)Comptroller General report(A)In generalNot later than March 1, 2024, the Comptroller General of the United States shall submit to the congressional defense committees a report on the pilot program.(B)ElementsThe report required by subparagraph (A) shall include the following:(i)The number of eligible covered beneficiaries who participated in the pilot program and an assessment of the satisfaction of such beneficiaries with the pilot program.(ii)The rate by which eligible covered beneficiaries elected to receive non-generic prescription maintenance medications at a retail pharmacy pursuant to the pilot program, and how such rate affected military treatment facility pharmacies and the national mail-order pharmacy program.(iii)The amount of cost savings realized by the pilot program, including with respect to—(I)dispensing fees incurred at retail pharmacies compared to the national mail-order pharmacy program for brand name prescription drugs;(II)administrative fees;(III)any costs paid by the United States for the drugs in addition to the procurement costs;(IV)the use of military treatment facilities; and(V)copayments paid by eligible covered beneficiaries.(iv)A comparison of supplemental rebates between retail pharmacies and other points of sale.(g)Rule of constructionNothing in this section may be construed to affect the ability of the Secretary to carry out section 1074g(a)(9)(C) of title 10, United States Code, after the date on which the pilot program is completed.(h)DefinitionsIn this section:(1)The term eligible covered beneficiary has the meaning given that term in section 1074g(i) of title 10, United States Code.(2)The terms military treatment facility pharmacies, retail pharmacies, and the national mail-order pharmacy program mean the methods for receiving prescription drugs as described in clauses (i), (ii), and (iii), respectively, of section 1074g(a)(2)(E) of title 10, United States Code.BHealth care administration721.Modifications to transfer of Army Medical Research and Development Command and public health commands to Defense Health Agency(a)Delay of transfer(1)In generalSection 1073c(e) of title 10, United States Code, is amended, in the matter preceding paragraph (1), by striking September 30, 2022 and inserting September 30, 2024.(2)Conforming amendmentsSection 737 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended, in subsections (a) and (c), by striking September 30, 2022 and inserting September 30, 2024 each place it appears.(b)Modification To resources preservedSuch section 737 is amended—(1)in the section heading, by striking resources and inserting infrastructure and personnel; and(2)in subsection (a)—(A)by striking resources and inserting infrastructure and personnel; and(B)by striking , which shall include manpower and funding, at not less than the level of such resources.(c)Elimination of transfer of fundsSuch section 737 is further amended by—(1)striking subsection (b); and(2)redesignating subsection (c) as subsection (b).(d)Change of name of Command(1)Delay of transferSection 1073c(e)(1)(B) of title 10, United States Code, is amended by striking Materiel and inserting Development.(2)Preservation of infrastructure and personnelSection 737 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(A)in the section heading, by striking Materiel and inserting Development; and(B)by striking Materiel each place it appears and inserting Development.(e)Clerical amendmentThe table of contents for the National Defense Authorization Act for Fiscal Year 2020 is amended by striking the item relating to section 737 and inserting the following new item:Sec. 737. Preservation of infrastructure and personnel of the Army Medical Research and Development Command and continuation as Center of Excellence..722.Delay of applicability of administration of TRICARE dental plans through Federal Employees Dental and Vision Insurance ProgramSection 713(c) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 5 U.S.C. 8951 note) is amended by striking January 1, 2022 and inserting January 1, 2023.723.Authority of Secretary of Defense to waive requirements during national emergencies for purposes of provision of health care(a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1073d the following new section:1073e.Authority to waive requirements during national emergencies(a)PurposeThe purpose of this section is to enable the Secretary of Defense to ensure, to the maximum extent feasible, in an emergency area during an emergency period—(1)that sufficient authorized health care items and services are available to meet the needs of covered beneficiaries in such area eligible for the programs under this chapter; and(2)that private sector health care providers authorized under the TRICARE program that furnish such authorized items and services in good faith may be reimbursed for such items and services absent any determination of fraud or abuse.(b)Authority(1)In generalTo the extent necessary to accomplish the purpose specified in subsection (a), the Secretary, subject to the provisions of this section, may, for a period of 60 days, waive or modify the application of the requirements of this chapter or any regulation prescribed thereunder with respect to health care items and services furnished by a health care provider (or class of health care providers) in an emergency area (or portion of such area) during an emergency period (or portion of such period), including by deferring the termination of status of a covered beneficiary.(2)RenewalThe Secretary may renew a waiver or modification under paragraph (1) for subsequent 60-day periods during the duration of the applicable emergency declaration.(c)ImplementationThe Secretary may implement any temporary waiver or modification made pursuant to this section by program instruction or otherwise.(d)Retroactive applicationA waiver or modification made pursuant to this section with respect to an emergency period may, at the discretion of the Secretary, be made retroactive to the beginning of the emergency period or any subsequent date in such period specified by the Secretary.(e)Satisfaction of preconditions for status as covered beneficiaryA deferral under subsection (b) of termination of status of a covered beneficiary may be contingent upon retroactive satisfaction by such beneficiary of any premium or enrollment fee payments or other preconditions for such status.(f)Certification(1)In generalNot later than two days before exercising a waiver or modification under subsection (b)(1) or renewing a waiver or modification under subsection (b)(2), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a certification and advance written notice regarding the authority to be exercised.(2)Matters includedCertification and advanced written notice required under paragraph (1) shall include—(A)a description of—(i)the specific provisions of law that will be waived or modified;(ii)the health care providers to whom the waiver or modification will apply;(iii)the geographic area in which the waiver or modification will apply; and(iv)the period of time for which the waiver or modification will be in effect; and(B)a certification that the waiver or modification is necessary to carry out the purpose specified in subsection (a).(g)Termination of waiverA waiver or modification of requirements pursuant to this section terminates upon the termination of the applicable emergency declaration.(h)ReportNot later than one year after the end of an emergency period during which the Secretary exercised the authority under this section, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the approaches used to accomplish the purpose described in subsection (a), including an evaluation of such approaches and recommendations for improved approaches should the need for the exercise of such authority arise in the future.(i)DefinitionsIn this section:(1)Emergency areaThe term emergency area means a geographical area covered by an emergency declaration.(2)Emergency declarationThe term emergency declaration means—(A)an emergency or disaster declared by the President pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.) or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); or(B)a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d). (3)Emergency periodThe term emergency period means the period covered by an emergency declaration..(b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1073d the following new item:1073e. Authority to waive requirements during national emergencies..CReports and other matters741.Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), as most recently amended by section 732(4)(B) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking September 30, 2021 and inserting September 30, 2022.742.Membership of Board of Regents of Uniformed Services University of the Health Sciences(a)In generalSection 2113a(b) of title 10, United States Code, is amended—(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(2)by inserting after paragraph (2) the following new paragraph:(3)the Director of the Defense Health Agency, who shall be an ex officio member;.(b)Rule of constructionThe amendments made by this section may not be construed to invalidate any action taken by the Uniformed Services University of the Health Sciences or its Board of Regents prior to the effective date of this section.(c)Effective dateThe amendments made by this section shall take effect on January 1, 2021.743.Military Health System Clinical Quality Management Program(a)In generalThe Secretary of Defense, acting through the Director of the Defense Health Agency, shall implement a comprehensive program to be known as the Military Health System Clinical Quality Management Program (in this section referred to as the Program).(b)Elements of programThe Program shall include, at a minimum, the following:(1)The implementation of systematic procedures to eliminate, to the maximum extent feasible, risk of harm to patients at military medical treatment facilities, including through identification, investigation, and analysis of events indicating a risk of patient harm and corrective action plans to mitigate such risks.(2)With respect to a potentially compensable event (including those involving members of the Armed Forces) at a military medical treatment facility—(A)an analysis of such event, which shall occur and be documented as soon as possible after the event; (B)use of such analysis for clinical quality management; and(C)reporting of such event to the National Practitioner Data Bank in accordance with guidelines of the Secretary of Health and Human Services under the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11101 et seq.), giving special emphasis to the results of external peer reviews of the event.(3)Validation of provider credentials and granting of clinical privileges by the Director of the Defense Health Agency for all health care providers at a military medical treatment facility.(4)Accreditation of military medical treatment facilities by a recognized external accreditation body.(5)Systematic measurement of indicators of health care quality, emphasizing clinical outcome measures, comparison of such indicators with benchmarks from leading health care quality improvement organizations, and transparency with the public of appropriate clinical measurements for military medical treatment facilities.(6)Systematic activities emphasized by leadership at all organizational levels to use all elements of the Program to eliminate unwanted variance throughout the health care system of the Department of Defense and make constant improvements in clinical quality.(7)A full range of procedures for productive communication between patients and health care providers regarding actual or perceived adverse clinical events at military medical treatment facilities, including procedures—(A)for full disclosure of such events (respecting the confidentiality of peer review information under a medical quality assurance program under section 1102 of title 10, United States Code); (B)providing an opportunity for the patient to be heard in relation to quality reviews; and(C)to resolve patient concerns by independent, neutral healthcare resolution specialists.(c)Additional clinical quality management activities(1)In generalIn addition to the elements of the Program set forth in subsection (b), the Secretary shall establish and maintain clinical quality management activities in relation to functions of the health care system of the Department separate from delivery of health care services in military medical treatment facilities.(2)Health care delivery outside military medical treatment facilitiesIn carrying out paragraph (1), the Secretary shall maintain policies and procedures to promote clinical quality in health care delivery on ships and planes, in deployed settings, and in all other circumstances not covered by subsection (b), with the objective of implementing standards and procedures comparable, to the extent practicable, to those under such subsection.(3)Purchased care systemIn carrying out paragraph (1), the Secretary shall maintain policies and procedures for health care services provided outside the Department but paid for by the Department, reflecting best practices by public and private health care reimbursement and management systems.(d)Military medical treatment facility definedIn this section, the term military medical treatment facility means any fixed facility or portion thereof of the Department of Defense that is outside of a deployed environment and used primarily for health care.744.Modifications to pilot program on civilian and military partnerships to enhance interoperability and medical surge capability and capacity of National Disaster Medical SystemSection 740 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)in subsection (a)—(A)by striking The Secretary of Defense may and inserting Beginning not later than September 30, 2021, the Secretary of Defense shall; and(B)by striking health care organizations, institutions, and entities and inserting health care organizations, health care institutions, health care entities, academic medical centers of institutions of higher education, and hospitals; and(C)by striking in the vicinity of major aeromedical and other transport hubs and logistics centers of the Department of Defense;(2)by striking subsection (c) and inserting the following new subsections:(c)Lead official for design and implementation of pilot program(1)In generalThe Assistant Secretary of Defense for Health Affairs shall be the lead official for design and implementation of the pilot program under subsection (a).(2)ResourcesThe Assistant Secretary of Defense for Health Affairs shall leverage the resources of the Defense Health Agency for execution of the pilot program under subsection (a) and shall coordinate with the Chairman of the Joint Chiefs of Staff throughout the planning and duration of the pilot program.(d)Locations(1)In generalThe Secretary of Defense shall carry out the pilot program under subsection (a) at not fewer than five locations in the United States that are located at or near locations with established expertise in disaster health preparedness and response and trauma care that augment and enhance the effectiveness of the pilot program. (2)Phased selection of locations(A)Initial selectionNot later than the earlier of the date that is 180 days after the date of the enactment of this Act or March 31, 2021, the Assistant Secretary of Defense for Health Affairs, in consultation with the Secretary of Veterans Affairs, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Transportation, shall select not fewer than two locations at which to carry out the pilot program.(B)Subsequent selectionNot later than the end of each one-year period following selection of locations under subparagraph (A), the Assistant Secretary of Defense for Health Affairs, in consultation with the Secretary of Veterans Affairs, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Secretary of Transportation, shall select not fewer than two additional locations at which to carry out the pilot program until not fewer than five locations are selected in total. (3)Consideration and priority for locationsIn selecting locations for the pilot program under subsection (a), the Secretary shall—(A)consider—(i)the proximity of the location to civilian or military transportation hubs, including airports, railways, interstate highways, or ports;(ii)the ability of the location to accept a redistribution of casualties during times of war;(iii)the ability of the location to provide trauma care training opportunities for medical personnel of the Department of Defense; and(iv)the proximity of the location to existing academic medical centers of institutions of higher education, facilities of the Department, or other institutions that have established expertise in the areas of—(I)highly infectious disease; (II)biocontainment;(III)quarantine;(IV)trauma care;(V)combat casualty care;(VI)the National Disaster Medical System under section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11);(VII)disaster health preparedness and response;(VIII)medical and public health management of biological, chemical, radiological, or nuclear hazards; or(IX)such other areas of expertise as the Secretary considers appropriate; and(B)give priority to public-private partnerships with academic medical centers of institutions of higher education, hospitals, and other entities with facilities that have an established history of providing clinical care, treatment, training, and research in the areas described in subparagraph (A)(ii) or other specializations determined important by the Secretary for purposes of the pilot program.; (3)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively;(4)in subsection (g), as redesignated by paragraph (3)—(A)in paragraph (1)—(i)in subparagraph (A), by striking the commencement of the pilot program under subsection (a) and inserting the initial selection of locations for the pilot program under subsection (d)(2)(A); and(ii)in subparagraph (B)—(I)in clause (ii), by striking subsection (d) and inserting subsection (e); (II)in clause (iii), by striking subsection (e) and inserting subsection (f); and(B)in paragraph (2)(B)(iv), by striking the authority for; and(5)by adding at the end the following new subsection:(h)Institution of higher education definedIn this section, the term institution of higher education means a four-year institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))..745.Study on force mix options and service models to enhance readiness of medical force of the Armed Forces to provide combat casualty care(a)Study requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into an agreement with a federally funded research and development center or other independent entity to perform a study on force mix options and service models (including traditional and nontraditional active and reserve models) to optimize the readiness of the medical force of the Armed Forces to deliver combat care on the battlefield.(b)Issues To be addressedThe study required by subsection (a) shall include, at a minimum—(1)with respect to options relating to members of the Armed Forces on active duty—(A)a review of existing models for such members who are medical professionals to support clinical readiness skills by serving in civilian trauma centers;(B)an assessment of the extent to which existing models can be optimized, standardized, and scaled to address current readiness shortfalls; and(C)an evaluation of the cost and effectiveness of alternative models for such members who are medical professionals to serve in civilian trauma centers; and(2)with respect to options relating to members of the reserve components of the Armed Forces—(A)a review of existing models for such members of the reserve components who are medical professionals to support clinical readiness skills by serving in civilian trauma centers;(B)an assessment of the extent to which existing models can be optimized, standardized, and scaled to address current readiness shortfalls; and(C)an evaluation of the cost and effectiveness of alternative models for such members of the reserve components who are medical professionals to serve in civilian trauma centers.(c)ReportNot later than 15 months after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the findings and recommendations of the independent study required by subsection (a).746.Comptroller General study on delivery of mental health services to members of the reserve components of the Armed Forces(a)In generalThe Comptroller General of the United States shall conduct a study on the delivery of Federal, State, and private mental health services to members of the reserve components.(b)ElementsThe study conducted under subsection (a) shall—(1)identify all programs, coverage, and costs associated with services described in such subsection;(2)specify gaps or barriers to access that could result in delayed or insufficient mental health care support to members of the reserve components.(3)evaluate the mental health screening requirements for members of the reserve components immediately before, during, and after—(A)Federal deployment under title 10, United States Code; or(B)State deployment under title 32, United States Code; and(4)provide recommendations when practicable to strengthen the reintegration of members of the reserve components, including an assessment of the effectiveness of making programming mandatory.(c)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the study conducted under subsection (a).(d)Reserve component definedIn this section, the term reserve component means a reserve component of the Armed Forces named in section 10101 of title 10, United States Code.747.Review and report on prevention of suicide among members of the Armed Forces stationed at remote installations outside the contiguous United States(a)Review requiredThe Comptroller General of the United States shall conduct a review of efforts by the Department of Defense to prevent suicide among members of the Armed Forces stationed at covered installations.(b)Elements of reviewThe review conducted under subsection (a) shall include an assessment of each of the following:(1)Current policy guidelines of the Armed Forces on the prevention of suicide among members of the Armed Forces stationed at covered installations.(2)Current suicide prevention programs of the Armed Forces and activities for members of the Armed Forces stationed at covered installations and their dependents, including programs provided by the Defense Health Program and the Office of Suicide Prevention.(3)The integration of mental health screenings and suicide risk and prevention efforts for members of the Armed Forces stationed at covered installations and their dependents into the delivery of primary care for such members and dependents.(4)The standards for responding to attempted or completed suicides among members of the Armed Forces stationed at covered installations and their dependents, including guidance and training to assist commanders in addressing incidents of attempted or completed suicide within their units.(5)The standards regarding data collection for members of the Armed Forces stationed at covered installations and their dependents, including related factors such as domestic violence and child abuse.(6)The means to ensure the protection of privacy of members of the Armed Forces stationed at covered installations and their dependents who seek or receive treatment related to suicide prevention.(7)The availability of information from indigenous populations on suicide prevention for members of the Armed Forces stationed at covered installations who are members of such a population.(8)The availability of information from graduate research programs of institutions of higher education on suicide prevention for members of the Armed Forces.(9)Such other matters as the Comptroller General considers appropriate in connection with the prevention of suicide among members of the Armed Forces stationed at covered installations and their dependents.(c)Briefing and reportThe Comptroller General shall—(1)not later than October 1, 2021, brief the Committees on Armed Services of the Senate and the House of Representatives on preliminary observations relating to the review conducted under subsection (a); and(2)not later than March 1, 2022, submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of such review.(d)Covered installation definedIn this section, the term covered installation means a remote installation of the Department of Defense outside the contiguous United States.748.Audit of medical conditions of tenants in privatized military housing(a)In generalNot later than 90 days after the date of the enactment of this Act, the Inspector General of the Department of Defense shall commence the conduct of an audit of the medical conditions of eligible individuals and the association between adverse exposures of such individuals in unsafe or unhealthy housing units and the health of such individuals.(b)Content of auditThe audit conducted under subsection (a) shall—(1)determine the percentage of units of privatized military housing that are unsafe or unhealthy housing units;(2)study the adverse exposures of eligible individuals that relate to residing in an unsafe or unhealthy housing unit and the effect of such exposures on the health of such individuals; and(3)determine the association, to the extent permitted by available scientific data, and provide quantifiable data on such association, between such adverse exposures and the occurrence of a medical condition in eligible individuals residing in unsafe or unhealthy housing units.(c)Conduct of auditThe Inspector General of the Department shall conduct the audit under subsection (a) using the same privacy preserving guidelines used by the Inspector General in conducting other audits of health records. (d)Source of dataIn conducting the audit under subsection (a), the Inspector General of the Department shall use—(1)de-identified data from electronic health records of the Department;(2)records of claims under the TRICARE program (as defined in section 1072(7) of title 10, United States Code); and(3)such other data as determined necessary by the Inspector General.(e)Submittal and public availability of reportNot later than one year after the commencement of the audit under subsection (a), the Inspector General of the Department shall—(1)submit to the Secretary of Defense and the Committees on Armed Services of the Senate and the House of Representatives a report on the results of the audit conducted under subsection (a); and(2)publish such report on a publicly available internet website of the Department of Defense.(f)DefinitionsIn this section:(1)Eligible individualThe term eligible individual means a member of the Armed Forces or a family member of a member of the Armed Forces who has resided in an unsafe or unhealthy housing unit.(2)Privatized military housingThe term privatized military housing means military housing provided under subchapter IV of chapter 169 of title 10, United States Code. (3)Unsafe or unhealthy housing unitThe term unsafe or unhealthy housing unit means a unit of privatized military housing in which, at any given time, at least one of the following hazards is present:(A)Physiological hazards, including the following:(i)Dampness or microbial growth.(ii)Lead-based paint.(iii)Asbestos or manmade fibers.(iv)Ionizing radiation.(v)Biocides.(vi)Carbon monoxide.(vii)Volatile organic compounds.(viii)Infectious agents.(ix)Fine particulate matter. (B)Psychological hazards, including ease of access by unlawful intruders or lighting issues.(C)Poor ventilation.(D)Safety hazards.(E)Other hazards as determined by the Inspector General of the Department.749.Comptroller General study on prenatal and postpartum mental health conditions among members of the Armed Forces and their dependents(a)Study(1)In generalThe Comptroller General of the United States shall conduct a study on prenatal and postpartum mental health conditions among members of the Armed Forces and dependents of such members.(2)ElementsThe study required under paragraph (1) shall include the following:(A)An assessment of the extent to which beneficiaries under the TRICARE program, including members of the Armed Forces and dependents of such members, are diagnosed with prenatal or postpartum mental health conditions, including—(i)prenatal or postpartum depression;(ii)prenatal or postpartum anxiety disorder;(iii)prenatal or postpartum obsessive compulsive disorder;(iv)prenatal or postpartum psychosis; and(v)other relevant mood disorders.(B)A demographic assessment of the population included in the study with respect to race, ethnicity, sex, age, relationship status, military service, military occupation, and rank, where applicable.(C)An assessment of the status of prenatal and postpartum mental health care for beneficiaries under the TRICARE program, including those who seek care at military medical treatment facilities and those who rely on civilian providers.(D)An assessment of the ease or delay for beneficiaries under the TRICARE program in obtaining treatment for prenatal and postpartum mental health conditions, including—(i)an assessment of wait times for mental health treatment at each military medical treatment facility; and(ii)a description of the reasons such beneficiaries may cease seeking such treatment.(E)A comparison of the rates of prenatal or postpartum mental health conditions within the military community to such rates in the civilian population, as reported by the Centers for Disease Control and Prevention.(F)An assessment of any effects of implicit or explicit bias in prenatal and postpartum mental health care under the TRICARE program, or evidence of racial or socioeconomic barriers to such care.(b)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the findings of the study conducted under subsection (a), including—(1)recommendations for actions to be taken by the Secretary of Defense to improve prenatal and postpartum mental health among members of the Armed Forces and dependents of such members; and(2)such other recommendations as the Comptroller General determines appropriate.(c)DefinitionsIn this section, the terms dependent and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code.750.Plan for evaluation of flexible spending account options for members of the uniformed services and their families(a)In generalNot later than March 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a plan to evaluate flexible spending account options that allow pre-tax payment of health and dental insurance premiums, out-of-pocket health care expenses, and dependent care expenses for members of the uniformed services and their family members, including an identification of any legislative or administrative barriers to achieving the implementation of such options.(b)Uniformed services definedIn this section, the term uniformed services has the meaning given that term in section 101 of title 37, United States Code.751.Assessment of receipt by civilians of emergency medical treatment at military medical treatment facilities(a)AssessmentNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall complete an assessment of the provision by the Department of Defense of emergency medical treatment to civilians who are not covered beneficiaries at military medical treatment facilities during the period beginning on October 1, 2015, and ending on September 30, 2020.(b)Elements of assessmentThe assessment completed under subsection (a) shall include, with respect to civilians who received emergency medical treatment at a military medical treatment facility during the period specified in such paragraph, the following:(1)The total fees charged to such civilians for such treatment and the total fees collected.(2)The amount of medical debt from such treatment that was garnished from such civilians, categorized by garnishment from Social Security benefits, tax refunds, wages, or other financial asset.(3)The number of such civilians from whom medical debt from such treatment was garnished.(4)The total fees for such treatment that were waived for such civilians.(5)With respect to medical debt incurred by such civilians from such treatment—(A)the amount of such debt that was collected by the Department of Defense;(B)the amount of such debt still owed to the Department; and(C)the amount of debt transferred from the Department of Defense to the Department of the Treasury for collection.(6)The number of such civilians from whom such medical debt was collected who did not possess medical insurance at the time of such treatment.(7)The number of such civilians from whom such medical debt was collected who collected Social Security benefits at the time of such treatment.(8)The number of such civilians from whom such medical debt was collected who, at the time of such treatment, earned—(A)less than the poverty line;(B)less than 200 percent of the poverty line; (C)less than 300 percent of the poverty line; and(D)less than 400 percent of the poverty line.(9)An assessment of the process through which military medical treatment facilities seek to recover unpaid medical debt from such civilians, including whether the Department of Defense contracts with private debt collectors to recover such unpaid medical debt.(10)An assessment of the process, if any, through which such civilians can apply to have medical debt for such treatment waived, forgiven, canceled, or otherwise determined to not be a financial obligation of the civilian.(11)Such other information as the Comptroller General determines appropriate.(c)ReportNot later than 180 days after the completion of the assessment under subsection (a), the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the assessment.(d)DefinitionsIn this section:(1)CivilianThe term civilian means an individual who is not—(A)a member of the Armed Forces;(B)a contractor of the Department of Defense; or(C)a civilian employee of the Department. (2)Covered beneficiaryThe term covered beneficiary has the meaning given that term in section 1072(5) of title 10, United States Code.(3)Poverty lineThe term poverty line has the meaning given that term in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902). 752.Report on billing practices for health care from Department of Defense(a)FindingsCongress finds the following:(1)Through the TRICARE program, the Department of Defense provides health care benefits and services to approximately 9,500,000 beneficiaries.(2)The Department of Defense is not structured as a typical health care provider, which can lead to complicated billing practices and strict deadlines for members of the Armed Forces, former members of the Armed Forces, and their dependents, as well as for providers.(3)Numerous findings issued by the Inspector General of the Department of Defense between 2014 and 2019 describe the third-party collection program of the Department as inadequately managed, resulting in substantial uncollected funds that could be used to improve the quality of health care at military medical treatment facilities.(4)Numerous press reports have found that the Federal Government aggressively collects unpaid debts from uninsured or low-income civilian patients who happen to receive treatment at a military medical treatment facility, even though providing that treatment often benefits military readiness by providing experience to military medical professionals.(b)Sense of CongressIt is the sense of Congress that it is in the national interest of the United States to ensure members of the Armed Forces, former members of the Armed Forces, and their dependents receive high-quality health care, and that Federal agencies prioritize fairness and accessibility when administering health care.(c)Report(1)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report assessing the billing practices of the Department of Defense for care received under the TRICARE program or at military medical treatment facilities.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A description of the extent to which data is being collected and maintained on whether beneficiaries under the TRICARE program have other forms of health insurance.(B)A description of the extent to which the Secretary of Defense has implemented the recommendations of the Inspector General of the Department of Defense to improve collections of third-party payments for care at military medical treatment facilities and a description of the impact such implementation has had on such beneficiaries.(C)A description of the extent to which the process used by managed care support contractors under the TRICARE program to adjudicate third-party liability claims is efficient and effective, including with respect to communication with such beneficiaries.(d)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.753.Access of veterans to Individual Longitudinal Exposure RecordThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall provide to a veteran read-only access to the documents of the veteran contained in the Individual Longitudinal Exposure Record in a printable format through a portal accessible through a website of the Department of Veterans Affairs and a website of the Department of Defense.754.Study on the incidence of cancer diagnosis and mortality among military aviators and aviation support personnel(a)Study(1)In generalThe Secretary of Defense, in conjunction with the National Institutes of Health and the National Cancer Institute, shall conduct a study on cancer among covered individuals in two phases as provided in this subsection.(2)Phase 1(A)In generalUnder the initial phase of the study conducted under paragraph (1), the Secretary of Defense shall determine if there is a higher incidence of cancers occurring for covered individuals as compared to similar age groups in the general population through the use of the database of the Surveillance, Epidemiology, and End Results program of the National Cancer Institute.(B)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the findings of the initial phase of the study under subparagraph (A).(3)Phase 2(A)In generalIf, pursuant to the initial phase of the study under paragraph (2), the Secretary concludes that there is an increased rate of cancers among covered individuals, the Secretary shall conduct a second phase of the study under which the Secretary shall do the following:(i)Identify the carcinogenic toxins or hazardous materials associated with military flight operations from shipboard or land bases or facilities, such as fuels, fumes, and other liquids.(ii)Identify the operating environments, including frequencies or electromagnetic fields, where exposure to ionizing radiation (associated with high altitude flight) and nonionizing radiation (associated with airborne, ground, and shipboard radars) occurred in which covered individuals could have received increased radiation amounts.(iii)Identify, for each covered individual, duty stations, dates of service, aircraft flown, and additional duties (including Landing Safety Officer, Catapult and Arresting Gear Officer, Air Liaison Officer, Tactical Air Control Party, or personnel associated with aircraft maintenance, supply, logistics, fuels, or transportation) that could have increased the risk of cancer for such covered individual.(iv)Determine locations where a covered individual served or additional duties of a covered individual that are associated with higher incidences of cancers. (v)Identify potential exposures due to service in the Armed Forces that are not related to aviation, such as exposure to burn pits or toxins in contaminated water, embedded in the soil, or inside bases or housing.(vi)Determine the appropriate age to begin screening covered individuals for cancer based on race, gender, flying hours, period of service as aviation support personnel, Armed Force, type of aircraft, and mission.(B)DataThe Secretary shall format all data included in the study conducted under this paragraph in accordance with the Surveillance, Epidemiology, and End Results program of the National Cancer Institute, including by disaggregating such data by race, gender, and age.(C)ReportNot later than one year after the submittal of the report under paragraph (2)(B), if the Secretary conducts the second phase of the study under this paragraph, the Secretary shall submit to the appropriate committees of Congress a report on the findings of the study conducted under this paragraph.(4)Use of data from previous studiesIn conducting the study under this subsection, the Secretary of Defense shall incorporate data from previous studies conducted by the Air Force, the Navy, or the Marine Corps that are relevant to the study under this subsection, including data from the comprehensive study conducted by the Air Force identifying each covered individual and documenting the cancers, dates of diagnoses, and mortality of each covered individual. (b)DefinitionsIn this section:(1)Appropriate committee of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and(B)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives.(2)Armed ForcesThe term Armed Forces—(A)has the meaning given the term armed forces in section 101 of title 10, United States Code; and(B)includes the reserve components named in section 10101 of such title.(3)Covered individualThe term covered individual—(A)means an aviator or aviation support personnel who—(i)served in the Armed Forces on or after February 28, 1961; and(ii)receives benefits under chapter 55 of title 10, United States Code; and(B)includes any air crew member of fixed-wing aircraft and personnel supporting generation of the aircraft, including pilots, navigators, weapons systems operators, aircraft system operators, personnel associated with aircraft maintenance, supply, logistics, fuels, or transportation, and any other crew member who regularly flies in an aircraft or is required to complete the mission of the aircraft.DMental health services from Department of Veterans Affairs for members of reserve components761.Short titleThis subtitle may be cited as the Care and Readiness Enhancement for Reservists Act of 2020 or the CARE for Reservists Act of 2020.762.Expansion of  eligibility for readjustment counseling and related outpatient services from Department of Veterans Affairs to
 include members of reserve components of the Armed Forces(a)Readjustment counselingSubsection (a)(1) of section 1712A of title 38, United States Code, is amended by adding at the end the following new subparagraph:(D)(i)The Secretary, in consultation with the Secretary of Defense, may furnish to any member of the reserve components of the Armed Forces who has a behavioral health condition or psychological trauma, counseling under subparagraph (A)(i), which may include a comprehensive individual assessment under subparagraph (B)(i).(ii)A member of the reserve components of the Armed Forces described in clause (i) shall not be required to obtain a referral before being furnished counseling or an assessment under this subparagraph..(b)Outpatient servicesSubsection (b) of such section is amended—(1)in paragraph (1)—(A)by inserting to an individual after If, on the basis of the assessment furnished; and(B)by striking veteran each place it appears and inserting individual; and(2)in paragraph (2), by striking veteran and inserting individual.(c)Effective DateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.763.Provision of mental health services from Department of Veterans Affairs to members of reserve
 components of the Armed Forces(a)In generalSubchapter VIII of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:1789.Mental health services for members of the reserve components of the Armed ForcesThe Secretary, in consultation with the Secretary of Defense, may furnish mental health services to members of the reserve components of the Armed Forces..(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 1788 the following new item:1789. Mental health services for members of the reserve components of the Armed Forces..764.Inclusion of members of reserve components in mental health programs of Department of Veterans
 Affairs(a)Suicide prevention program(1)In generalSection 1720F of title 38, United States Code, is amended by adding at the end the following new subsection:(l)(1)Covered individual definedIn this section, the term covered individual means a veteran or a member of the reserve components of the Armed Forces.(2)In determining coverage of members of the reserve components of the Armed Forces under the comprehensive program, the Secretary shall consult with the Secretary of Defense..(2)Conforming amendmentsSuch section is further amended—(A)in subsection (a), by striking veterans and inserting covered individuals;(B)in subsection (b), by striking veterans each place it appears and inserting covered individuals;(C)in subsection (c)—(i)in the subsection heading, by striking of veterans;(ii)by striking veterans each place it appears and inserting covered individuals; and(iii)by striking veteran and inserting individual;(D)in subsection (d), by striking to veterans each place it appears and inserting to covered individuals;(E)in subsection (e), in the matter preceding paragraph (1), by striking veterans and inserting covered individuals;(F)in subsection (f)—(i)in the first sentence, by striking veterans and inserting covered individuals; and(ii)in the second sentence, by inserting or members after veterans;(G)in subsection (g), by striking veterans and inserting covered individuals;(H)in subsection (h), by striking veterans and inserting covered individuals;(I)in subsection (i)—(i)in the subsection heading, by striking for veterans and families;(ii)in the matter preceding paragraph (1), by striking veterans and the families of veterans and inserting covered individuals and the families of covered individuals;(iii)in paragraph (2), by striking veterans and inserting covered individuals; and(iv)in paragraph (4), by striking veterans each place it appears and inserting covered individuals;(J)in subsection (j)—(i)in paragraph (1), by striking veterans each place it appears and inserting covered individuals; and(ii)in paragraph (4)—(I)in subparagraph (A), in the matter preceding clause (i), by striking women veterans and inserting covered individuals who are women;(II)in subparagraph (B), by striking women veterans who and inserting covered individuals who are women and; and(III)in subparagraph (C), by striking women veterans and inserting covered individuals who are women; and(K)in subsection (k), by striking veterans and inserting covered individuals.(3)Clerical amendments(A)In generalSuch section is further amended, in the section heading, by inserting and members of the reserve components of the Armed Forces after veterans.(B)Table of sectionsThe table of sections at the beginning of such subchapter is amended by striking the item relating to section 1720F and inserting the following new item:1720F. Comprehensive program for suicide prevention among veterans and members of the reserve
 components of the Armed Forces..(b)Mental health treatment for individuals who served in classified missions(1)In generalSection 1720H of such title is amended—(A)in subsection (a)—(i)in paragraph (1)—(I)by striking eligible veteran and inserting eligible individual; and(II)by striking the veteran and inserting the individual; and(ii)in paragraph (3), by striking eligible veterans and inserting eligible individuals;(B)in subsection (b)—(i)by striking a veteran and inserting an individual; and(ii)by striking eligible veteran and inserting eligible individual; and(C)in subsection (c)—(i)in paragraph (2), in the matter preceding subparagraph (A), by striking The term eligible veteran means a veteran and inserting The term eligible individual means a veteran or a member of the reserve components of the Armed Forces; and(ii)in paragraph (3), by striking eligible veteran and inserting eligible individual.(2)Clerical amendments(A)In generalSuch section is further amended, in the section heading, by inserting and members of the reserve components of the Armed Forces after veterans.(B)Table of sectionsThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1720H and inserting the following new item:1720H. Mental health treatment for veterans and members of the reserve components of the Armed
			 Forces who served in classified missions..765.Report on mental health and related services provided by Department of Veterans Affairs to
 members of the Armed Forces(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives a report that includes an assessment of the following:(1)The increase, as compared to the day before the date of the enactment of this Act, of the number of members of the Armed Forces that use readjustment counseling or outpatient mental health care from the Department of Veterans Affairs, disaggregated by State, Vet Center location, and clinical care site of the Department, as appropriate.(2)The number of members of the reserve components of the Armed Forces receiving telemental health care from the Department.(3)The increase, as compared to the day before the date of the enactment of this Act, of the annual cost associated with readjustment counseling and outpatient mental health care provided by the Department to members of the reserve components of the Armed Forces.(4)The changes, as compared to the day before the date of the enactment of this Act, in staffing, training, organization, and resources required for the Department to offer readjustment counseling and outpatient mental health care to members of the reserve components of the Armed Forces.(5)Any challenges the Department has encountered in providing readjustment counseling and outpatient mental health care to members of the reserve components of the Armed Forces.(b)Vet Center definedIn this section, the term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code.VIIIAcquisition policy, acquisition management, and related mattersAIndustrial base matters801.Policy recommendations for implementation of Executive Order 13806 (Assessing and Strengthening the Manufacturing and Defense Industrial Base and Supply Chain Resiliency)(a)Submission of recommendations to Secretary of DefenseIn order to fully implement the July 21, 2017, Presidential Executive Order on Assessing and Strengthening the Manufacturing and Defense Industrial Base and Supply Chain Resiliency of the United States, not later than 540 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the Secretary of Defense a series of recommendations regarding United States industrial policies. The recommendations shall consist of specific executive actions, programmatic changes, regulatory changes, and legislative proposals and changes, as appropriate. (b)Scope of assessmentIn developing the recommendations required under subsection (a), the Under Secretary shall assess—(1)direct subsidies and investment in the economy;(2)direct provision of credit and purchases of private sector bonds and equity;(3)prize-based technology challenges for critical research and development milestones;(4)capital controls and dollar policy;(5)trade policy, including export control policy, government acquisition policy, and targeted protectionist policies;(6)export promotion policies;(7)foreign talent attraction and retention;(8)graduate education policy; and(9)expansion of existing or establishment of new public-private partnerships, including the Trusted Capital Marketplace. (c)ObjectivesThe recommendations made pursuant to subsection (a) shall aim to—(1)facilitate only high-value design, engineering, and manufacturing activities;(2)expand the defense industrial base to include friendly and capable allies and partners;(3)preserve the viability of domestic and international suppliers; (4)include export and productivity incentives;(5)accord with standing international trade law; and(6)strengthen the domestic national security industrial base, especially in areas currently dependent on foreign suppliers.(d)ConsultationIn assessing the areas specified in subsection (b) and developing the recommendations required under subsection (a), the Under Secretary shall consult or inaugurate studies with, as appropriate, the Joint Industrial Base Working Group, the Defense Science Board, the Defense Innovation Board, economists, commercial industry, and federally funded research and development centers. (e)Submission of recommendations to PresidentNot later than 30 days after receiving the recommendations under subsection (a), the Secretary of Defense shall submit the recommendations, together with any additional views or recommendations, to the President, the Office of Management and Budget, the National Security Council, and the National Economic Council. (f)Submission of recommendations to CongressNot later than 30 days after submitting the recommendations to the President under section (e), the Secretary of Defense shall submit the recommendations to and brief the congressional defense committees on the recommendations. 802.Assessment of national security innovation base(a)In generalNot later than 540 days after the date of the enactment of this Act, the Deputy Secretary of Defense shall submit to the Secretary of Defense an assessment of the economic forces and structures shaping the capacity of the national security innovation base and policy recommendations pertaining to the outcome of such assessment.(b)ElementsThe assessment required under subsection (a) shall review the following matters as they pertain to the innovative and manufacturing capacity of the national security innovation base:(1)Competition and antitrust policy.(2)Immigration policy, including the policies germane to the attraction and retention of skilled immigrants.(3)Graduate education funding and policy.(4)Demand stabilization and social safety net policies.(5)The structure and incentives of financial markets and businesses’ access to credit.(6)Trade policy, including export control policy.(7)The tax code and its effect on investment, including the Federal research and development tax credit.(8)Deregulation in critical economic sectors, land use, environment review, and construction and manufacturing activities.(9)National economic and manufacturing infrastructure.(10)Intellectual property reform.(11)Federally funded investments in the economy, including research and development and advanced manufacturing.(12)Federally funded procurement of goods and services.(13)Federally funded investments to expand domestic manufacturing capabilities.(c)Engagement with certain entitiesIn conducting the assessment required under subsection (a), the Deputy Secretary shall engage through appropriate mechanisms with the Defense Science Board, the Defense Innovation Board, the Defense Business Board, academic experts, commercial industry, and federally funded research and development centers. (d)Submission of assessmentNot later than 30 days after receiving the assessment and recommendations under subsection (a), the Secretary of Defense shall submit the assessment, together with recommendations and any additional views of the Secretary, to the President, the Office of Management and Budget, the National Security Council, the National Economic Council, and the congressional defense committees. 803.Improving implementation of policy pertaining to the national technology and industrial base(a)National technology and industrial base implementation(1)Assessment of research and development, manufacturing, and production capabilities(A)In generalIn developing the strategy required by section 2501 of title 10, United States Code, carrying out the analysis of the national technology and industrial base required by section 2503 of such title, and performing the periodic assessments required under section 2505 of such title, the Secretary of Defense shall, in consultation with the Under Secretary of Defense for Acquisition and Sustainment and the Under Secretary of Research and Engineering, assess the research and development, manufacturing, and production capabilities of entities within the United States and non-United States members of the national technology and industrial base as well as other friendly nations.(B)Identification of specific technologies, companies, laboratories, and factoriesThe assessment shall include identification of specific technologies, companies, laboratories, and factories of or located in the United States and the non-United States members of the national technology and industrial base of potential value to current and future Department of Defense plans and programs.(2)Policy and guidanceConsistent with section 2440 of title 10, United States Code, the Under Secretary of Defense for Acquisition and Sustainment shall develop and promulgate to the service and command acquisition executives, the heads of the appropriate defense agencies and field activities, and relevant program managers acquisition policy and guidance germane to the use of the research and development, manufacturing, and production capabilities identified pursuant to paragraph (1)(B) and the technologies, companies, laboratories, and factories in specific Department of Defense research and development, international cooperative research, procurement, and sustainment activities.(b)Cooperative research and development(1)Authority to enter into cooperative research and development projects with nations in the National Technology and Industrial BaseSection 2350a(a)(2) of title 10, United States Code, is amended by adding at the end the following new subparagraph:(F)A nation in the National Technology and Industrial Base, as defined by section 2500 of title 10, United States Code..(2)RegulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to conform with subparagraph (F) of section 2350a(a)(2) of title 10, United States Code, as added by paragraph (1). (c)Regulatory councilSection 2502 of title 10, United States Code, is amended by inserting after subsection (d) the following new subsection:(e)National Technology and Industrial Base Regulatory Council(1)EstablishmentThe Chairman of the National Defense Technology and Industrial Base Council shall work with the equivalent designees in the countries that comprise the national technology and industrial base to establish the National Technology and Industrial Base Regulatory Council.(2)MeetingsThe National Technology and Industrial Base Regulatory Council shall meet biannually to harmonize respective policies and regulations, and to propose new legislation and regulations that increase the integration between the policies, persons, and organizations comprising the national technology and industrial base.(3)DutiesThe National Technology and Industrial Base Regulatory Council shall—(A)address and review issues related to industrial security, supply chain security, cybersecurity, regulating foreign direct investment and foreign ownership, control and influence mitigation, market research, technology assessment, and research cooperation within public and private research and development organizations and universities, technology and export control measures, acquisition processes and oversight, and management best practices; and(B)establish a mechanism for national technology and industrial base members to raise disputes that arise within the national technology and industrial base at a government-to-government level..(d)Recommendations for additional members of the national technology and industrial base(1)In generalThe Secretary of Defense shall establish a process to consider the inclusion of additional member nations in the national technology and industrial base.(2)ElementsThe process developed under paragraph (1) shall include—(A)analysis of the national security costs and benefits to the United States and allies of the inclusion of such additional member nation in the national technology and industrial base;(B)analysis of the economic costs and benefits to entities within the United States and allies of the inclusion of such additional member nation into the national technology and industrial base, including an assessment of—(i)specific shortfalls in the technological and industrial capacities of current member nations of the national technology and industrial base that would be addressed by inclusion of such additional member nation; and(ii)specific areas in the industrial bases of current member nations of the national technology and industrial base that would likely be impacted by additional competition if such additional nation were included in the national technology and industrial base; and(C)analysis of other factors as determined relevant by the Secretary.(3)Recommended legislation(A)In generalThe Secretary of Defense may submit legislative proposals to Congress to add new nations to the national technology and industrial base.(B)ElementsProposals submitted pursuant to subparagraph (A) shall include the following elements:(i)A summary of the analyses performed pursuant to subsection (d)(2).(ii)A set of metrics to assess the national security and economic benefits that such inclusion is expected to accrue to entities within the United States and allied nations.(4)ReportNot later than 540 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report with recommendations regarding whether to include in the national technology and industrial base each country with which the United States maintains a mutual defense treaty, a reciprocal defense procurement agreement, or other defense cooperation agreement. The report shall be based on assessments conducted using the process established under paragraph (1) and shall include, for each country recommended for inclusion, the information specified in paragraph (3)(B).804.Modification of framework for modernizing acquisition processes to ensure integrity of industrial base Section 2509 of title 10, United States Code, as added by section 845(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is amended—(1)in subsection (b)(2)—(A)in subparagraph (A)—(i)by inserting , such as those identified through the Department of Defense’s supply chain risk management process and by the Federal Acquisition Security Council, and after supply chain risks; and(ii)in clause (ii), by striking (other than optical transmission components);(B)in subparagraph (C)—(i)in clause (x), by striking ; and and inserting a semicolon;(ii)by redesignating clause (xi) as clause (xii); and(iii)by inserting after clause (x) the following new clause:(xi)processes and procedures related to supply chain risk management, including those implemented pursuant to section 806 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2304 note); and; and(C)by adding at the end the following new subparagraph:(E)Characterization and assessment of industrial base support policies, programs, and procedures, including—(i)limitations and acquisition guidance relevant to the national technology and industrial base (as defined in section 2500(1) of this title);(ii)limitations and acquisition guidance relevant to section 2533a of this title;(iii)the Industrial Base Analysis and Sustainment program, including direct support and common design activities;(iv)the Small Business Innovation Research program;(v)the Department of Defense Manufacturing Technology program;(vi)programs related to the Defense Production Act of 1950 (50 U.S.C. 4511 et seq.);(vii)the Trusted Capital Marketplace program; and(viii)programs in the military services.; and(2)in subsection (f)(2), by inserting , and supporting policies, procedures, and guidance after pursuant to subsection (b). 805.Assessments of industrial base capabilities and capacity(a)AssessmentsThe Secretary of Defense shall define intelligence and other information requirements, sources, and organizational responsibilities for assessing foreign adversary technological and industrial bases and conducting comparative analyses of such technological and industrial bases. The requirements, sources, and responsibilities shall include—(1)examining the competitive advantages foreign adversaries are pursuing, including with respect to regulation, raw materials, educational capacity, labor, and capital accessibility;(2)assessing relative cost, speed of product development, age and value of the installed capital base, leadership’s technical competence and agility, nationally imposed inhibiting conditions, the availability of human and material resources, and the burdens of government oversight;(3)a temporal evaluation of the competitive strengths and weaknesses of United States industry, including manufacturing surge capacity, versus the directed priorities and capabilities of foreign adversary governments; and(4)assessing any other issues that the Secretary of Defense determines appropriate.(b)MethodologyThe Deputy Assistant Secretary of Defense for Industrial Policy shall incorporate inputs pursuant to subsection (a) as part of a methodology to continuously assess domestic and foreign industries, markets, and companies of significance to military and industrial advantage to identify supply chain vulnerabilities.(c)Report(1)In generalNot later than March 15, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on efforts to establish the continuous assessment activity required under subsections (a) and (b). (2)ElementsThe report submitted under paragraph (1) shall include a consideration of whether it would be appropriate to task some of the assessment work to an organization independent of the Department, and any recommendations regarding which organization should perform such work.806.Analyses of certain materials and technology sectors for action to address sourcing and industrial capacity(a)Analyses required(1)In generalThe Secretary of Defense, acting through the Undersecretary for Acquisition and Sustainment and other appropriate officials, shall review the materials, processes, and technology sectors under subsection (c) to determine and develop appropriate actions, consistent with the policies, programs, and activities required under chapter 148 of title 10, United States Code, including—(A)restricting procurement, with appropriate waivers for cost, emergency requirements, and non-availability of suppliers, including restricting procurement to—(i)suppliers in the United States;(ii)suppliers in the national technology and industrial base (as defined in section 2500(1) of title 10, United States Code); (iii)suppliers in other allied nations; or(iv)other suppliers;(B)increasing investment to expand capacity or diversifying sources of supply or alternative approaches to addressing military requirements, through use of research and development or procurement activities and acquisition authorities;(C)taking a combination of actions described under subparagraphs (A) and (B); or(D)taking no actions, restrictions, or additional investment.(2)ConsiderationsThe analyses conducted pursuant to paragraph (1) shall consider national security, economic, and treaty implications, as well as impacts on current and potential suppliers of goods and services. (b)RecommendationsThe analyses conducted pursuant to subsection (a) shall be used to inform policy, agreements, guidance and reporting requirements under chapter 148 of title 10, United States Code, including—(1)the annual report to Congress required under section 2504 of such title;(2)the annual report on unfunded priorities of the national technology and industrial base required under section 2504a of such title;(3)Department of Defense technology and industrial base policy guidance prescribed under section 2506 of such title;(4)activities to modernize acquisition processes to ensure integrity of industrial base pursuant to section 2509 of such title;(5)defense memoranda of understanding and related agreements considered in accordance with section 2531 of such title;(6)other requirements as appropriate. (c)Materials, technologies, and processes of interestThe Secretary of Defense shall prioritize undertaking analyses and making recommendations under this section for the following goods and services:(1)Goods and services covered under existing restrictions, where a domestic non-availability determination has been made.(2)Critical technologies identified in the National Defense Strategy.(3)Technologies and sectors identified in reports required regarding the defense industrial base.(4)Microelectronics.(5)Printed circuit boards and other electronics components.(6)Pharmaceuticals.(7)Medical devices. (8)Personal protective equipment. (9)Rare earth materials. (10)Synthetic graphite.(11)Coal-based rayon carbon fibers. (12)Aluminum.807.Microelectronics manufacturing strategy(a)In generalNot later than January 1, 2021, the Deputy Secretary of Defense, in consultation with the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary for Research and Engineering, and the Director of the Defense Advanced Research Projects Agency, shall submit to the Secretary of Defense and the Chairman of the Joint Chiefs of Staff a strategy to manufacture state-of-the art integrated circuits in the United States within a period of three to five years that includes a plan to explore and evaluate options for re-establishing microelectronics foundry services and the industrial capabilities associated with such services. (b)ElementsIn developing the strategy required under subsection (a), the Under Secretary shall consider—(1)multiple models of public-private partnerships to execute the strategy;(2)processes and criteria for competitive selection of commercial companies, including companies headquartered in allied and partner countries, to provide design, foundry and assembly, and packaging services and to build and operate the industrial capabilities associated with such services;(3)the role that the broader Federal Government should play in organizing and supporting the strategy, including any required direct or indirect funding support, or legislative and regulatory actions, including restricting procurements to domestic sources, and providing anti-trust and export control relief; and(4)all potential funding sources and mechanisms for initial and sustaining investments.(c)Submission of strategy to PresidentNot later February 1, 2021, the Secretary of Defense shall submit the strategy, together with any views and recommendations, and an estimated budget to implement the strategy, to the President, the National Security Council, and the National Economic Council.(d)BriefingNot later than March 1, 2021, the Secretary of Defense shall submit the strategy to and brief the congressional defense committees on the strategy and the Secretary’s recommendations. 808.Additional requirements pertaining to printed circuit boards(a)PurchasesNot later than one year after the date of enactment of this Act, the Secretary of Defense shall require for new contracts or other acquisition activities that contractors, or subcontractors at any tier, that provide covered printed circuit boards for use by the Department of Defense certify that, of the total value of the covered printed circuit boards provided by the contractor or subcontractor pursuant to a contract or subcontract with the Department of Defense, not less than the percentages set forth in subsection (b) were manufactured and assembled within a covered nation.(b)Implementation(1)Establishment of required percentagesIn establishing the certification process under subsection (a), the Secretary shall establish and publish increasing percentages of values of the covered printed circuit boards under subsection (a) to be complied with by appropriate contractors and subcontractors, based on—(A)assessment of covered nation capacity to supply printed circuit boards, over time;(B)assessment of threats to national security capabilities from use of printed circuit boards from non-covered nations;(C)economic benefits accrued by non-covered nations which would otherwise be accrued by covered nations;(D)achieving a goal of production of 100 percent of manufacture and assembly of printed circuit boards in covered nations within ten years; and(E)other criteria as determined appropriate.(2)Minimum percentagesThe percentages established by the Secretary under this subsection shall, in any case, be equal to or greater than, unless specifically directed by the Secretary for an individual contract or subcontract—(A)25 percent by October 1, 2023;(B)50 percent by October 1, 2025;(C)75 percent by October 1, 2029; and(D)100 percent by October 1, 2032.(3)Limited exceptionsIf the Secretary of Defense directs that a specific contract or subcontract is required to comply with a different percentage than those prescribed under this subsection, the Secretary shall notify the congressional defense committees not later than 30 days after such direction is issued, along with a rationale for the changed percentage.(c)RemediationIn the event that a contractor or subcontractor is unable to complete the certification required under subsection (a), the Secretary may accept covered printed circuit boards from the contractor or subcontractor for an appropriate time period, not to exceed 18 months over a five-year period, while requiring the contractor to complete a remediation plan. Such a plan shall be submitted to the congressional defense committees and shall require the contractor or subcontractor to—(1)audit its supply chain to identify any areas of security vulnerability and compliance with section 224 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 119–92); and(2)meet the requirements of subsection (a) within in an expedited fashion after the initial missed certification deadline to address national security threats.(d)WaiverA contractor may request that the Secretary of Defense waive the requirement for certification, and the Secretary may grant such a waiver, if the Secretary has conclusively determined that—(1)there are no significant national security concerns regarding counterfeiting, quality, or unauthorized access created by any covered printed circuit boards provided to the Department of Defense by the contractor in the fiscal year under the certification requirement or the previous fiscal year;(2)the contractor is otherwise in compliance with all relevant cybersecurity provisions relating to members of the defense industrial base, including section 244 of the National Defense Authorization Act for Fiscal Year 2020; and(3)the waiver is required to support national security needs, particularly with respect to acquisitions of commercial items.(e)Availability and cost exceptionsSubsection (a) shall not apply to the extent that the Secretary of Defense or the Secretary of the military department concerned determines that covered printed circuit boards of satisfactory quality and sufficient quantity, in the required form, cannot be procured as and when needed from covered nations at reasonable cost, excluding comparisons with non-market economies, or in time to meet an operational requirement.(f)DefinitionsIn this section—(1)the term covered printed circuit board means any printed circuit board that is a—(A)noncommercial item; or(B)commercial or commercially available off-the-shelf item that transmits or stores national security sensitive information for—(i)telecommunications;(ii)data communications;(iii)data storage;(iv)medical applications;(v)networking;(vi)fifth-generation cellular communications;(vii)computing;(viii)radar;(ix)munitions; or(x)any other system that the Secretary of Defense determines should be covered under this section; and(2)the term covered nation means—(A)the United States;(B)a member nation of the national technology and industrial base under section 2500 of title 10, United States Code; or(C)a nation that has agreed, in compliance with section 36 of the Arms Export Control Act (22 U.S.C. 2776) and section 2457 of title 10, United States Code—(i)to comply with agreements with foreign governments requiring the United States to purchase supplies from foreign sources for the purposes of offsetting sales made by the United States Government or United States firms under approved programs serving defense requirements; or(ii)along with the United States Government, to remove barriers to purchases of supplies produced in the other country or services performed by sources of the other country; or(D)any country, other than the People's Republic of China, the Russian Federation, Iran, or the Democratic People's Republic of Korea, that the Secretary designates, upon a determination to be published in the Federal Register, that accepting covered printed circuit boards from which—(i)is in the national security interests of the United States; and(ii)does not pose a significant risk to national security systems.(g)Rule of constructionNothing in this section shall be construed to prohibit the Department of Defense from entering into a contract with an entity that connects to the facilities of a third party, for the purposes of backhaul, roaming, or interconnection arrangements, on the basis of the third party’s noncompliance with the provisions of this section. 809.Statement of policy with respect to supply of strategic minerals and metals for Department of Defense purposes(a)Statement of policyIt is the policy of the United States that the Department of Defense shall pursue the following goals:(1)Ensure, by 2030, secure sources of supply of strategic minerals and metals that will—(A)fully meet the demands of the domestic defense industrial base; (B)eliminate the dependence of the United States on unsecure sources of supply of strategic minerals and metals; and(C)ensure that the Department of Defense is not reliant upon unsecure sources of supply for the processing or manufacturing of any strategic mineral and metal deemed essential to national security by the Secretary of Defense. (2)Provide incentives for the defense industrial base to develop robust processing and manufacturing capabilities in the United States to refine strategic minerals and metals for Department of Defense purposes.(3)Maintain secure sources of supply of strategic minerals and metals required to maintain current military requirements in the event that international supply chains are disrupted.(4)Achieve the goals described in paragraphs (1) through (3) through, among other methods—(A)the continued and expanded use of existing programs, such as the National Defense Stockpile administered by the Defense Logistics Agency; and(B)the continued use of authorities under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.).(b)Strategic minerals and metalsFor purposes of this section, strategic minerals and metals include critical minerals, as defined pursuant to Executive Order 13817. 810.Report on strategic and critical minerals and metals(a)Report requiredNot later than June 30, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of a study, conducted for purposes of this section, concerning strategic and critical minerals and metals and vulnerabilities in supply chains of such minerals and metals.(b)Strategic and critical minerals and metalsFor purposes of this section, strategic and critical minerals and metals are minerals and metals, including rare earth elements, that are necessary to meet national defense and national security requirements, including supply chain resiliency, and for the economic security of the United States.(c)ElementsThe study required for purposes of the report under subsection (a) shall do the following:(1)Identify the strategic and critical minerals and metals that are currently utilized by the Department of Defense.(2)To the extent practicable, identify the overall annual tonnage of each strategic or critical mineral or metal identified pursuant to paragraph (1) that was utilized by the Department during the 10-year period ending on December 31, 2020.(3)Identify domestic and international sources for the strategic and critical minerals and metals identified pursuant to paragraph (1).(4)Identify risks to access to the strategic and critical minerals and metals identified pursuant to paragraph (1) from supply chain disruptions due to geopolitical, economic, and other vulnerabilities.(5)Evaluate the benefits of a robust domestic supply chain for providing strategic and critical minerals and metals to Department manufacturing supply chains in real time.(6)Evaluate the effects of the use of waivers by the Department of Defense Strategic Materials Protection Board on the domestic supply of strategic and critical minerals and metals.(7)Recommend policies and procedures for the Department to ensure a capability to secure strategic and critical minerals and metals necessary for emerging technologies such as anti-microbial products, minerals, and metals for use in medical equipment among other technologies.(8)Identify improvements required to the National Defense Stockpile in order to ensure the Department has access to the strategic and critical minerals and metals identified pursuant to paragraph (1).(9)Evaluate the domestic processing and manufacturing capacity needed to supply the Department with the strategic and critical minerals and metals identified pursuant to paragraph (1) in an economic and secure manner.(10)In consultation with the United States Geological Survey, identify domestic locations already verified to contain large supplies of strategic and critical minerals and metals identified pursuant to paragraph (1) with existing commercial manufacturing interest. (11)Address any other matter relating to strategic and critical minerals and metals that the Secretary considers appropriate.(d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 811.Stabilization of shipbuilding industrial base workforce(a)Sense of CongressIt is the sense of Congress that the Department of the Navy must explore and identify solutions, in consultation with the Department of Labor, to enhance shipbuilding workforce stability and ensure industry preparedness to construct the 355-ship fleet.(b)Working group to stabilize shipbuilding industrial base workforce(1)In generalThe Secretary of the Navy shall form a working group with the Secretary of Labor for the purpose of enhancing integration of programs, resources, and expertise to strengthen the shipbuilding industrial base, as well as to provide recommendations to Congress, to better stabilize the shipbuilding industrial base workforce and determine appropriate solutions for workforce fluctuations.(2)DutiesThe working group shall carry out the following activities related to the ongoing challenges with workforce stability:(A)Analyze existing Department of the Navy contracts with the shipbuilding industry and other relevant information to better anticipate future employment trends and tailor workforce resources and opportunities for workers most vulnerable to upcoming workforce fluctuations.(B)Identify existing Department of Labor programs for unemployed, underemployed, and furloughed employees that could benefit the shipbuilding industrial base workforce during times of workload fluctuations and workforce instability, and explore potential partnerships to connect employees with appropriate resources.(C)Explore possible cost sharing agreements to enable the Department of the Navy to contribute funding to existing Department of Labor workforce programs to support the shipbuilding workforce.(D)Examine possible programs that will specifically assist furloughed employees who may sporadically rely on unemployment benefits.(E)Explore opportunities for unemployed, underemployed, or furloughed employees to provide workforce training through temporary partnerships with States, technical schools, community colleges, and other local workforce development opportunities.(F)Review existing training programs for the shipbuilding workforce to maximize relevant and necessary training opportunities that would broaden employee skillset during times of unemployment, underemployment, or furlough, where applicable.(G)Assess the possibility of shipbuilding worker support programs to weather a period of unemployment, underemployment, or furlough, including compensation options, alternative employment, temporary stipends, or other worker support opportunities.(H)Study cross-State credentialing requirements and identify any restrictions that inhibit the flexibility of the shipbuilding workforce to seek employment opportunities across State lines, and make recommendations to streamline licensing, credentialing, certification, and qualification requirements within the shipbuilding industry.(I)Review additional or new contracting authorities that could enable the Department of the Navy to award short-term, flexible contracts that will prioritize work for unemployed, underemployed, or furloughed employees within the shipbuilding workforce.(J)Identify specific workforce support programs to support suppliers of all sizes within the shipbuilding industrial base, and assess any additional support from prime contractors that would improve the stability of such suppliers.(K)Assess whether greater collaboration with the United States Coast Guard and its shipbuilding contractors and subcontractors would improve workforce stability by assessing a totality of shipbuilding demands.(L)Consider potential pilot programs that will specifically address shipbuilding industrial base workforce stability.(M)Explore any additional opportunities to invest in recruiting, retaining, and training a skilled shipbuilding workforce.(N)Consider and incorporate the findings and recommendations, as appropriate, of the report on shipbuilder training and the defense industrial base required under section 1037 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(3)Notification requirement regarding establishment and structureNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy, in coordination with the Secretary of Labor, shall notify the congressional defense committees regarding the membership and structure of the working group.(4)ReportNot later than one year after the date of the enactment of this Act, the Secretary of the Navy, in consultation with the Secretary of Labor, shall submit to the congressional defense committees, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives a report with the findings and recommendations of the working group. 812.Miscellaneous limitations on the procurement of goods other than United States goodsSection 2534 of title 10, United States Code, is amended—(1)in subsection (a)—(A)by striking paragraphs (2) through (5); (B)by inserting after paragraph (1) the following new paragraph:(2)Components for naval vessels(A)Vessel propellers with a diameter of six feet or more.(B)The following components of vessels, to the extent they are unique to marine applications: gyrocompasses, electronic navigation chart systems, steering controls, propulsion and machinery control systems, and totally enclosed lifeboats.;(C)by redesignating paragraph (6) as paragraph (3); and(D)in paragraph (3), as redesignated by subparagraph (C), by striking (k) and inserting (j);(2)in subsection (b)—(A)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and(B)in paragraph (2), as redesignated by subparagraph (A), by striking subsection (a)(3)(A)(iii) and inserting subsection (a)(2)(A);(3)in subsection (c)—(A)by striking items. and all that follows through Subsection (a) does not apply in paragraph (1) and inserting items.—Subsection (a) does not apply; and(B)by striking paragraphs (2) though (5); (4)in subsection (g)—(A)by striking (1) This section and inserting This section; and(B)by striking paragraph (2);(5)in subsection (h), by striking subsection (a)(3)(B) and inserting subsection (a)(2)(B);(6)in subsection (i)(3), by striking Acquisition, Technology, and Logistics and inserting Acquisition and Sustainment;(7)by striking subsection (j); and(8)by redesignating the first subsection designated subsection (k) as subsection (j). 813.Use of domestically sourced star trackers in national security satellites(a)In general Except as provided in subsection (a), any acquisition executive of the Department of Defense who approves a contract for a national security satellite after October 1, 2021, shall require any star tracker system included in the design of such national security satellite to be domestically sourced.(b)Exceptions The application of subsection (a) may be waived if the acquisition executive certifies in writing that—(1)there is no available domestically sourced star tracker system that meets the national security satellite systems mission and design requirements;(2)the cost of the available domestically sourced star tracker system is unreasonably priced based on a market survey; or(3)an urgent and compelling national security need exists to necessitate a foreign-made star tracker.(c)National security satellite defined In this section, national security satellite is a satellite the principle purpose of which is to support the national security needs of the United States Government.814.Modification to small purchase threshold exception to sourcing requirements for certain articlesSubsection (h) of section 2533a of title 10, United States Code, is amended to read as follows:(h)Exception for small purchasesSubsection (a) does not apply to purchases for amounts not greater than $150,000. A proposed purchase or contract for an amount greater than $150,000 may not be divided into several purchases or contracts for lesser amounts in order to qualify for this exception. On October 1 of each year evenly divisible by 5, the Secretary of Defense may adjust the dollar threshold in this subsection based on changes in the Consumer Price Index. The Secretary shall publish notice of any such adjustment in the Federal Register, and the new price threshold shall take effect on the date of publication..BAcquisition policy and management831.Report on acquisition risk assessment and mitigation as part of Adaptive Acquisition Framework implementation(a)Service Acquisition Executives inputThe Service Acquisition Executives shall report to the Secretary of Defense, the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Research and Engineering, and the Chief Information Officer of the Department of Defense how they are assessing, mitigating, and reporting on the following risks in acquisition programs: (1)Technical risks in engineering, software, manufacturing and testing.(2)Integration and interoperability risks, including complications related to systems working across multiple domains while using machine learning and artificial intelligence capabilities to continuously change and optimize system performance.(3)Operations and sustainment risks, including as mediated by access to technical data and intellectual property rights.(4)Workforce and training risks, including consideration of the role of contractors as part of the total workforce.(5)Supply chain risks, including cybersecurity, foreign control and ownership of key elements of supply chains, and the consequences a fragile and weakening defense industrial base, combined with barriers to industrial cooperation with allies and partners pose for delivering systems and technologies in a trusted and assured manner. (b)Report to CongressNot later than March 31, 2021, the Under Secretary of Defense for Acquisition and Sustainment shall submit to the congressional defense committees a report including—(1)the input received from the Service Acquisition Executives pursuant to subsection (a); and(2)the views of the Under Secretary with respect to the matters described in paragraphs (1) through (5) of such subsection. 832.Comptroller General report on implementation of software acquisition reforms(a)In generalNot later than March 15, 2021, the Comptroller General of the United States shall brief the congressional defense committees on the implementation by the Department of Defense of required acquisition reforms with respect to acquiring software for weapon systems, business systems, and other activities that are part of the defense acquisition system, with a report, or reports, to follow as agreed upon by the committees and the Comptroller General. (b)ElementsThe briefing and report, or reports, required under subsection (a) shall include an assessment of the extent to which the Department of Defense has implemented requirements related to the following:(1)Software acquisition studies and their implementation, including pursuant to section 872 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; Defense Innovation Board analysis of software acquisition regulations), section 868 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; implementation of recommendations of the final report of the Defense Science Board Task Force on the Design and Acquisition of Software for Defense Systems).(2)Software acquisition activities pursuant to section 2322a of title 10, United States Code (related to consideration of certain maters during the acquisition of noncommercial computer software), section 875 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; pilot program for open source software), and section 800 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92, related to continuous integration and delivery of software applications and upgrades to embedded systems). (3)Software acquisition pilots, including the pilot program pursuant to section 873 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; relating to the use of agile or iterative development methods to tailor major software-intensive warfighting systems and defense business systems) and the pilot program pursuant to section 874 of such Act (relating to using agile best practices for software development).(c)Assessment of acquisition policy, guidance, and practicesEach report under subsection (a) should include an assessment of the extent to which Department of Defense software acquisition policy, guidance, and practices reflect implementation of relevant recommendations from related studies, pilot programs, and directives from the congressional defense committees.(d)Modification of requirements for Comptroller General assessment of acquisition programs and initiativesSection 2229b(b)(2) of title 10, United States Code, is amended by striking a summary of organizational and legislative changes and emerging assessment methodologies since the last assessment, and a discussion of the implications and inserting a discussion of selected organizational, policy, and legislative changes, as determined appropriate by the Comptroller General, and the potential implications.(e)Defense acquisition system definedIn this section, the term defense acquisition system has the meaning given that term in section 2545(2) of title 10, United States Code. CAmendments to general contracting authorities, procedures, and limitations841.Authority to acquire innovative commercial products and services using general solicitation competitive procedures(a)Authority(1)In generalChapter 140 of title 10, United States Code, is amended by adding at the end the following new section:2380c.Authority to acquire innovative commercial products and services using general solicitation competitive procedures(a)AuthorityThe Secretary of Defense may acquire innovative commercial products and services through a competitive selection of proposals resulting from a general solicitation and the peer review of such proposals.(b)Treatment as competitive proceduresUse of general solicitation competitive procedures under subsection (a) shall be considered to be use of competitive procedures for purposes of chapter 137 of this title.(c)Limitations(1)The Secretary may not enter into a contract or agreement in excess of $100,000,000 using the authority under subsection (a) without a written determination from the Under Secretary of Defense for Acquisition and Sustainment or the relevant service acquisition executive of the efficacy of the effort to meet mission needs of the Department of Defense or the relevant military department.(2)Contracts or agreements entered into using the authority under subsection (a) shall be fixed-price, including fixed-price incentive fee contracts.(3)Notwithstanding section 2376(1) of this title, products and services acquired using the authority under subsection (a) shall be treated as commercial products and services.(d)Congressional notification required(1)Not later than 45 days after the award of a contract for an amount exceeding $100,000,000 using the authority in subsection (a), the Secretary of Defense shall notify the congressional defense committees of such award.(2)Notice of an award under paragraph (1) shall include the following:(A)Description of the innovative commercial product or service acquired.(B)Description of the requirement, capability gap, or potential technological advancement with respect to which the innovative commercial product or service acquired provides a solution or a potential new capability.(C)Amount of the contract awarded.(D)Identification of contractor awarded the contract.(e)Innovative defined. In this section, the term 'innovative' means—(1)any technology, process, or method, including research and development, that is new as of the date of submission of a proposal; or(2)any application that is new as of the date of submission of a proposal of a technology, process, or method existing as of such date..(2)Clerical amendmentThe table of sections at the beginning of chapter 140 of title 10, United States Code, is amended by inserting after the item relating to section 2380b the following new item:2380c. Authority to acquire innovative commercial products and services using general solicitation competitive procedures..(b)Repeal of obsolete authoritySection 879 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2302 note) is hereby repealed.842.Truth in Negotiations Act threshold for Department of Defense contractsSection 2306a(a)(1) of title 10, United States Code, is amended— (1)in subparagraph (B), by striking contract if and all that follows through clause (iii) and inserting contract if the price adjustment is expected to exceed $2,000,000.;(2)in subparagraph (C), by striking section and— and all that follows through clause (iii) and inserting section and the price of the subcontract is expected to exceed $2,000,000.; and(3)in subparagraph (D), by striking subcontract if— and all that follows through clause (ii) and inserting subcontract if the price adjustment is expected to exceed $2,000,000..843.Revision of proof required when using an evaluation factor for defense contractors employing or subcontracting with members of the selected reserve of the reserve components of the Armed ForcesSection 819 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3385; 10 U.S.C. 2305 note) is amended—(1)by striking subsection (b); and(2)by redesignating subsection (c) as subsection (b). 844.Contract authority for advanced development of initial or additional prototype units(a)In generalSection 2302e of title 10, United States Code, is amended—(1)in the heading, by striking advanced development and inserting development and demonstration; and(2)in subsection (a)(1), by striking provision of advanced component development, prototype, and inserting development and demonstration.(b)Clerical amendmentThe table of sections at the beginning of chapter 137 of title 10, United States Code, is amended by striking the item relating to section 2302e and inserting the following new item:2302e. Contract authority for development and demonstration of initial or additional prototype units..845.Definition of business system deficiencies for contractor business systemsSection 893 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note) is amended—(1)by striking significant deficiencies both places it appears and inserting material weaknesses;(2)by striking significant deficiency each place it appears and inserting material weakness; and(3)by amending paragraph (4) of subsection (g) to read as follows:(4)The term material weakness means a deficiency, or combination of deficiencies, in internal control over risks related to Government contract compliance or other shortcomings in the system, such that there is a reasonable possibility that a material noncompliance will not be prevented, or detected and corrected, on a timely basis. A reasonable possibility exists when the likelihood of an event occurring is either reasonably possible, meaning the chance of the future event occurring is more than remote but less than likely, or is probable..846.Repeal of pilot program on payment of costs for denied Government Accountability Office bid protestsSection 827 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91) is repealed. DProvisions relating to major defense acquisition programs861.Implementation of modular open systems architecture requirements(a)Requirements for interface delivery(1)In generalNot later than one year after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Joint All Domain Command and Control Cross Functional Team under the supervision of the Department of Defense Chief Information Officer and the Joint Staff Director for Command, Control, Communications, and Computers/Cyber, shall prescribe regulations and issue guidance to the military services, defense agencies and field activities, and combatant commands, as appropriate, in order to—(A)facilitate the Department of Defense’s access to and utilization of system, major subsystem, and major component software-defined interfaces;(B)fully meet the intent of chapter 144B of title 10, United States Code; and(C)advance the Department’s efforts to generate diverse and recomposable kill chains.(2)ElementsThe regulations and guidance required in subsection (a)(1) shall include, at a minimum—(A)requirements that each relevant program office characterizes the desired modularity of the system for which it is responsible, either, in the case of major defense acquisition programs, in the acquisition strategy required under section 2431a of title 10, United States Code, or, in the case of other programs, via other documentation, including—(i)specification of which system, major subsystems, and major components should be able to execute without requiring coincident execution of other systems, major subsystems, and major components;(ii)a default configuration specifying which systems, major subsystems, and major components should communicate with other systems, major subsystems, and major components; and(iii)specification of what information should be communicated, the method of the communication, and the desired function of the communication;(B)requirements that relevant Department of Defense contracts include mandates for the delivery of system, major subsystem, and major component software-defined interfaces for systems, major subsystems, and major components deemed relevant in the acquisition strategy or documentation referred to in subsection (a)(2)(a), including—(i)software-defined interface syntax and properties, specifically governing how values are validly passed and received between major subsystems and components, in machine-readable format;(ii)a machine-readable definition of the relationship between the delivered interface and existing common standards or interfaces available in the interface repository of subsection (c), if appropriate and available, using interface field transform technology developed under the Defense Advanced Research Projects Agency System of Systems Technology Integration Tool Chain for Heterogeneous Electronic Systems (STITCHES) program or technology that is functionally similar; and(iii)documentation with functional descriptions of software-defined interfaces, conveying semantic meaning of interface elements, such as the function of a given interface field; (C)requirements that relevant program offices, including those responsible for maintaining and upgrading legacy systems, that have awarded contracts that do not include the requirements specified in subparagraph (B) of paragraph (2) nevertheless acquire the items specified in clauses (i) through (iii) of such subparagraph, either through contractual updates, separate negotiations or contracts, or program management mechanisms; and(D)requirements that program offices deliver these interfaces and the associated documentation to the controlled repository established under subsection (c).(3)Applicability of regulations and guidance(A)ApplicabilityThe regulations and guidance required under subsection (a)(1) shall apply, at a minimum, to program offices responsible for the prototyping, acquisition, or sustainment of new or existing cyber-physical weapon systems with software-defined interfaces, or with major subsystems or components with software-defined interfaces, developed or to be developed, wholly or in part with Federal funds, including those applicable program offices using other transaction authorities (OTA).(B)Extension of scopeOne year after the promulgation of the regulations and guidance required under subsection (a)(1) for cyber-physical systems, the Under Secretary of Defense for Acquisition and Sustainment shall extend the regulations and guidance to apply to purely software systems, including business systems and cybersecurity systems. The Secretary may make the regulations and guidance applicable, as practicable, to program offices responsible for the acquisition of systems and capabilities under part 12 of the Federal Acquisition Regulation and commercially available off the-the-shelf items.(C)Inclusion of subsystems and componentsThe major subsystems and components covered under paragraph (2)(A) shall include all subsystems and components covered by contract line items.(b)Rights in interface software(1)RegulationsNot later than one year after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition and Sustainment shall prescribe regulations to define the legitimate interest of the United States and of a contractor or subcontractor in interface software. The regulations shall be included in regulations of the Department of Defense prescribed as part of the Defense Supplement to the Federal Acquisition Regulation. (2)Limitation on regulationsThe regulations prescribed pursuant to paragraph (1) may not—(A)impair any right of the United States or of any contractor or subcontractor with respect to patents or copyrights or any other right in software otherwise established by law; or(B)impair the right of a contractor or subcontractor to receive from a third party a fee or royalty for the use of software pertaining to an item or process developed exclusively at private expense by the contractor or subcontractor, except as otherwise specifically provided by law.(3)ElementsSuch regulations shall include the following provisions:(A)In the case of a software interface that is developed by a contractor or subcontractor exclusively with Federal funds (other than an item developed under a contract or subcontract to which regulations under section 9(j)(2) of the Small Business Act (15 U.S.C. 638(j)(2)) apply), the United States shall have the unlimited and non-expiring right to use the software or release or disclose the software to persons outside the government or permit the use of the software by such persons.(B)In the case of a software interface that is developed in part with Federal funds and in part at private expense and except in any case in which the Secretary of Defense determines that negotiation of different rights in such software would be in the best interest of the United States, the Government—(i)shall have Government-purpose rights to the software interface, and, in addition, may release or disclose the software interface, or authorize others to do so, if—(I)prior to release or disclosure, the intended recipient is subject to an exclusive for-Government-use and non-disclosure agreement;(II)the intended recipient is a Government contractor receiving access to the interface for the performance of a Government contract; and(III)the intended use is for the purpose of system, major subsystem, and major component segregation, interoperability, integration, or reintegration; and(ii)may not use, or authorize other persons to use, interface software for commercial purposes.(C)In the case of a software interface that is developed exclusively at private expense, the Government shall negotiate with the contractor or the subcontractor to best achieve, if practical, Government-purpose rights to the software interface and rights to release or disclose the software interface, or authorize others to do so, if—(i)prior to release or disclosure, the intended recipient is subject to an exclusive for-Government use and non-disclosure agreement;(ii)the intended recipient is a Government contractor receiving access to the interface for the performance of a Government contract; and(iii)the intended use is for the purpose of system, major subsystem, and major component segregation, interoperability, integration and reintegration.(c)Interface repository(1)EstablishmentThe Under Secretary of Defense for Acquisition and Sustainment shall establish and maintain, at the appropriate classification level, an interface repository for interfaces, syntax and properties, documentation, and communication implementations delivered pursuant to the requirements established under subsection (a)(2)(B) and shall provide interfaces, access to interfaces, and relevant documentation to the military services, defense agencies and field activities, combatant commands, and contractors, as appropriate, to facilitate system, major subsystem, and major component segregation and reintegration.(2)Distribution of interfacesConsistent with section 2320 of title 10, United States Code, and in accordance with subsection (b), the Under Secretary of Defense for Acquisition and Sustainment may distribute interfaces, access to interfaces, and relevant documentation to Government entities and contractors. Any such protected transfer or disclosure by the Government to a recipient is limited to only those data necessary for segregation, interoperability, integration, or reintegration.(d)System of systems integration technology and experimentation(1)Demonstrations and assessmentNo later than one year after the date of the enactment of this Act, the Joint Staff Director for Command, Control, Communications, and Computers/Cyber and Department of Defense Chief Information Officer, through the Joint All Domain Command and Control Cross Functional Team, shall conduct demonstrations and complete an assessment of the technologies developed under the Defense Advanced Research Projects Agency’s System of Systems Integration Technology and Experimentation program, including the STITCHES technology, and their applicability to the Joint All-Domain Command and Control architecture. The demonstrations and assessment shall include—(A)at least three demonstrations of the use of the STITCHES technology to create, under constrained schedules and budgets, novel kill chains involving previously incompatible weapon systems, sensors, and command, control, and communication systems from multiple military services in cooperation with United States Indo-Pacific Command or United States European Command;(B)an evaluation as to whether the communications enabled via the STITCHES technology are sufficient for military missions and whether the technology results in any substantial performance loss in communication between systems, major subsystems, and major components;(C)an evaluation as to whether the STITCHES technology obviates the need to develop, impose, and maintain strict adherence to common communication and interface standards for Department of Defense systems; (D)the appropriate roles and responsibilities of the Department of Defense Chief Information Officer, the Under Secretary of Defense for Acquisition and Sustainment, the geographic combatant commands, the military services, the Defense Advanced Research Projects Agency, and the defense industrial base in using and maintaining the STITCHES technology to generate diverse and recomposable kill chains as part of the Joint All-Domain Command and Control architecture; and(E)coordination with the program manager for the Time Sensitive Targeting Defeat program under the Under Secretary of Defense for Research and Engineering and the Under Secretary of Defense for Intelligence.(2)Chief Information Officer assessmentThe Department of Defense Chief Information Officer shall assess the technologies developed under the Defense Advanced Research Projects Agency’s System of Systems Integration Technology and Experimentation program, including the STITCHES interface field transform technology, and their applicability to the Department’s business systems and cybersecurity tools. This assessment shall include—(A)at least two demonstrations of the use of the STITCHES technology in enabling communication between business systems;(B)in coordination with the Cross Functional Team under the Principal Cyber Adviser and the Integrated Adaptive Cyber Defense program office of the National Security Agency, at least two demonstrations of the use of the STITCHES technology in enabling communication between and orchestration of previously incompatible cybersecurity tools; and(C)an evaluation as to how the STITCHES technology could be used in concert with or instead of existing cybersecurity standards, frameworks, and technologies designed to enable communication across cybersecurity tools.(3)Sustainment of STITCHES engineering resources and capabilities developed by DARPATo conduct the demonstrations and assessments required under this subsection and to execute the Joint All Domain Command and Control program, the Joint All Domain Command and Control program office shall sustain the STITCHES engineering resources and capabilities developed by the Defense Advanced Research Projects Agency.(e)Transfer of responsibility for STITCHESOne year after the date of enactment of this Act, the Secretary of Defense may transfer responsibility for maintaining the STITCHES engineering capabilities to a different organization.(f)DefinitionsIn this section:(1)Desired modularityThe term desired modularity means the desired degree to which systems, major constitutive subsystems and components within a system, and major subsystems and components across subsystems can function as modules that can communicate across component boundaries and through interfaces and can be separated and recombined to achieve various effects, missions, or capabilities.(2)Machine-readable formatThe term machine-readable format means a format that can be easily processed by a computer without human intervention.862.Sustainment reviews(a)Annual sustainment reviewsSection 2441(a) of title 10, United States Code, is amended by inserting annually thereafter before throughout the life cycle of the weapon system.(b)Submission to Congress of sustainment reviewsSection 2441 of title 10, United States Code, is amended by adding at the end the following new subsection:(d)Submission to Congress of sustainment reviews(1)The Secretary of each military department shall submit no fewer than ten sustainment reviews required by this section to the congressional defense committees annually. The Secretary of each military department shall select the ten reviews from among the systems with the highest independent cost estimates for the remainder of the life cycle of the program. (2)The Secretary shall submit the reviews required under paragraph (1) to the congressional defense committees annually not later than 30 days after submission of the President’s annual budget request to Congress under section 1105 of title 31. The sustainment reviews shall be posted on a publicly available website maintained by the Director of the Cost Assessment and Program Evaluation office and, for those systems with operating and support cost growth, shall include comments from the military departments regarding actions being taken to reduce the operating and support costs. The reviews may include classified appendices, as appropriate..(c)Comptroller General studyNot later than 180 days after the Secretaries of the military departments post the initial sustainment reviews required under paragraph (1) of subsection (d) of section 2441 of title 10, United States Code (as added by subsection (b) of this section) on a publicly available website as required under paragraph (2) of such subsection (d), the Comptroller General of the United States shall assess steps the military departments are taking to quantify and address operating and support cost growth. The assessment shall include—(1)an evaluation of—(A)the causes of operating and support cost growth for selected systems covered by the sustainment reviews, as well as any other systems the Comptroller General determines appropriate;(B)the extent to which the Department has mitigated operating and support cost growth of these systems; and(C)any other issues related to potential operating and support cost growth the Comptroller General determines appropriate; and(2)any recommendations of the Comptroller General, including steps the military departments could take to reduce operating and support cost growth for fielded weapon systems, as well as lessons learned to be incorporated in future weapon system acquisitions. 863.Recommendations for future direct selectionsThe Secretary of each military department shall provide to the congressional defense committees in the future-years defense program submitted under section 221 of title 10, United States Code, for fiscal year 2022 a list of at least one acquisition program for which it would be appropriate to have a large number of users provide direct assessment of the outcome of a competitive contract award. 864.Disclosures for certain shipbuilding major defense acquisition program offers(a)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:2339c.Disclosures for certain shipbuilding major defense acquisition program offers(a)GeneralAny covered offeror seeking to be awarded a shipbuilding construction contract as part of a major defense acquisition program with funds from the Shipbuilding and Conversion, Navy account shall disclose with its offer and any subsequent offer revisions, including the final proposal revision offer, whether any part of the offeror’s planned contract performance will or is expected to include foreign government subsidized performance, financing, financial guarantees, or tax concessions.(b)DisclosureAn offeror shall make a disclosure required under subsection (a) in a format prescribed by the Secretary of the Navy and shall include therein a specific description of the extent to which the offeror’s planned contract performance will include, with or without contingencies, any foreign government subsidized performance, financing, financial guarantees, or tax concessions.(c)Congressional notificationNot later than 5 days after awarding a contract described under subsection (a) to an offeror that made a disclosure under subsection (b), the Secretary of the Navy shall notify the congressional defense committees and summarize such disclosure.(d)DefinitionsIn this section:(1)Covered offerorThe term covered offeror means any offeror that currently requires or may reasonably be expected to require during the period of contract performance a method to mitigate or negate foreign ownership under subsection (f)(6) of part 2004.34 of title 32, Code of Federal Regulations.(2)Foreign government subsidized performanceThe term foreign government subsidized performance means any financial support, materiel, services, or guarantees of support, services, supply, performance, or intellectual property concessions, that may be provided to or for the offeror or the offeror’s Department of Defense customer by a foreign government or entity effectively owned or controlled by a foreign government, which may have the effect of supplementing, supplying, servicing, or reducing the cost or price of an end item, or supporting, financing in whole or in part, or guaranteeing contract performance by the offeror.(3)Major defense acquisition programThe term major defense acquisition program has the meaning given the term in section 2430 of this title..(b)Clerical amendmentThe table of sections at the beginning of chapter 137 of title 10, United States Code, is amended by inserting after the item relating to section 2339b the following new item:2339c. Disclosures for certain shipbuilding major defense acquisition program offers..ESmall business matters871.Prompt payment of contractorsSection 2307(a)(2) of title 10, United States Code, is amended—(1)in subparagraph (A), by striking if a specific payment date is not established by contract; and(2)in subparagraph (B), by striking if— and all that follows through the prime contractor agrees in clause (ii) and inserting if the prime contractor agrees or proposes.872.Extension of pilot program for streamlined awards for innovative technology programsSection 873(f) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2306a) is amended by striking 2020 and inserting 2023.873.Reporting requirementsSection 9(b) of the Small Business Act (15 U.S.C. 638(b)) is amended—(1)in paragraph (7)—(A)in subparagraph (F), by striking and at the end;(B)in subparagraph (G), by adding and at the end; and(C)by adding at the end the following:(H)with respect to a Federal agency to which subsection (f)(1) or (n)(1) applies, whether the Federal agency has satisfied the requirement under each applicable subsection for the year covered by the report;;(2)in paragraph (9), by striking and at the end;(3)in paragraph (10), by striking the period at the end and inserting ; and; and(4)by adding at the end the following:(11)with respect to a Federal agency to which subsection (f)(1) or (n)(1) applies and that the Administration determines has not satisfied the requirement under either applicable subsection, require the head of that Federal agency to submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report regarding why the Federal agency has not satisfied the requirement..FProvisions related to Software-Driven capabilities881.Inclusion of software in government performance of acquisition functions(a)Inclusion of softwareSection 1706(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:(14)Program lead software..(b)Technical amendmentsSection 1706 of such title is further amended—(1)in subsection (a), by striking for each major defense acquisition program and each major automated information system program and inserting for each acquisition program; and(2)by striking subsection (c).882.Balancing security and innovation in software development and acquisition(a)Requirements for solicitations of commercial and developmental solutionsThe Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Chief Information Officer of the Department of Defense, shall develop requirements for inclusion in solicitations for both commercial and developmental solutions, and for the evaluation of bids, of appropriate software security criteria, including—(1)delineation of what processes were or will be used for a secure software development lifecycle, including management of supply chain and third-party software sources and component risks; and(2)an associated vulnerability management plan or tools. (b)Security review of codeThe Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Chief Information Officer of the Department of Defense, shall develop processes for security review of code for the purpose of publication and other procedures necessary to fully implement the pilot program required under section 875 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2223 note). (c)Coordination with Software Acquisition Pathway effortsThe requirements and procedures required under subsections (a) and (b) shall be developed in conjunction with the Department of Defense's efforts to incorporate input and finalize the procedures described in the Interim Procedures for Operation of the Software Acquisition Pathway. 883.Comptroller General report on intellectual property acquisition and licensing(a)In generalNot later than October 1, 2021, the Comptroller General of the United States shall submit to the congressional defense committees a report evaluating the implementation of the Department of Defense's Instruction on Intellectual Property Acquisition and Licensing (DODI 5010.44), established under section 2322 of title 10, United States Code.(b)ElementsThe report required under subsection (a) shall assess the following:(1)The extent to which the Department of Defense is fulfilling the core principles established in DODI 5010.44.(2)The extent to which the Defense Acquisition University, Department of Defense components, and program offices are carrying out their responsibilities under DODI 5010.44.(3)The progress of the Department in establishing an IP Cadre, including the extent to which such experts are executing their roles and responsibilities.(4)The performance of the Department in assessing and demonstrating the implementation of DODI 5010.44, including the effectiveness of the IP Cadre;(5)The effect implementation of DODI 5010.44 has had on particular acquisitions;(6)Any other matters the Comptroller General determines appropriate.884.Pilot program exploring the use of consumption-based solutions to address software-intensive warfighting capability(a)FindingIn its final report, the Section 809 Panel recommended the adoption of consumption-based approaches at the Department of Defense, stating, More things will be sold as a service in the future. XaaS could really mean everything in the context of the Internet of things (IoT). Consumption-based solutions are appearing in many industry sectors, from last mile transportation (e.g., bike shares and electric scooters) to agriculture (e.g., tractor-as-a-service for farmers in developing countries). Most smart phone users are familiar with software updates that provide bug fixes or new features. A more extreme example of technology innovation enabled by the IoT is the ability to deliver physical performance improvements to vehicles through over-the-air software updates… In the not-so-distant future, cloud computing and the IoT will enable consumption-based solution offerings and delivery models that are hard to imagine today.(b)Sense of CongressIt is the sense of Congress—(1)that the Department of Defense should take advantage of as-a-service or aaS approaches in commercial capability development, particularly where the capability is software-defined, and cloud-enabled;(2)to support the Department of Defense’s commitment to new approaches to development and acquisition of software;(3)that the Department should explore a variety of approaches, to include the use of consumption-based solutions for software-intensive warfighting capability; and(4)that, in conducting activities under the pilot program established under this program, the Department should use the Software pathway under the new Adaptive Acquisition Framework. (c)In generalSubject to the availability of appropriations, the Secretary of Defense is authorized to establish a pilot program to explore the use of consumption-based solutions to address software-intensive warfighting capability.(d)Selection of initiativesThe Secretary of each military department and the commander of each combatant command with acquisition authority shall propose for selection by the Secretary of Defense for the pilot program at least one and not more than three initiatives that are well-suited to explore consumption-based solutions to address software-intensive warfighting capability. The initiatives may be new or existing programs of record and shall focus on software-defined or machine-enabled warfighting applications, and may include applications that—(1)rapidly analyze sensor data;(2)secure warfighter networks, including multi-level security;(3)swiftly transport information across various networks and network modalities; or(4)otherwise enable joint all-domain operational concepts, including in a contested environment. (e)Contract requirementsContracts for consumption-based solutions entered into pursuant to the pilot program shall provide for—(1)the solution to be measurable on a frequent interval customary for the type of solution; (2)the contractor to notify the government when consumption reaches 75 percent and 90 percent of the contract funded amount; and(3)discretion for the contracting officer to add new features or capabilities without additional competition for the contract, provided that the amount of the new features or capabilities does not exceed 25 percent of the total contract value.(f)Duration of initiativesEach initiative carried out under the pilot program shall be carried out during the three-year period following selection of the initiative.(g)Monitoring and evaluation of pilot programThe Director of the Office of Cost Assessment and Program Evaluation shall establish continuous monitoring to evaluate the pilot program established under subsection (c), including collecting data on cost, schedule, and performance from the program office, the user community, and the contractors. (h)Reports(1)Initial reportNot later than January 31, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on initiatives selected for the pilot program, roles and responsibilities for implementing the pilot program, and the monitoring and evaluation approach for the pilot. (2)Progress reportNot later than April 15, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the initiatives.(3)Final reportNot later than 3 years after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the cost, schedule, and performance outcomes of the initiatives. The report shall also include lessons learned about the use of consumption-based solutions for software-intensive capabilities and any recommendations for statutory or regulatory changes to facilitate their use. (i)Consumption-based solution definedIn this section, the term consumption-based solution means any combination of software, hardware or equipment, and labor or services that provides a seamless capability that is metered and billed based on actual usage and predetermined pricing per resource unit, and includes the ability to rapidly scale capacity up or down. GOther matters891.Safeguarding defense-sensitive United States intellectual property, technology, and other data and information(a)In generalThe Secretary of Defense shall establish, enforce, and track actions being taken to protect defense-sensitive United States intellectual property, technology, and other data and information, including hardware and software, from acquisition by the Government of the People's Republic of China.(b)List of critical technologyThe Secretary of Defense shall establish and maintain a list of critical national security technology.(c)Restrictions on employment of defense industrial base employees with Chinese companiesThe Secretary of Defense shall provide for mechanisms to restrict employees or former employees of the defense industrial base that contribute to the technology referenced in subsection (b) from working directly for companies wholly owned by, or under the direction of, the Government of the Peoples Republic of China.(d)Reports(1)Department of Defense reportNot later than May 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on progress in implementing the measures described in subsections (a) through (c).(2)Comptroller General report Not later than December 1, 2021, the Comptroller General of the United States shall submit to the congressional defense committees a report reviewing the report submitted under paragraph (1) and providing an assessment of the effectiveness of the measures implemented under this section.(3)FormThe reports required under this subsection shall be submitted in unclassified form but may contain classified annexes.892.Domestic comparative testing activitiesSection 2350a(g)(1)(A) of title 10, United States Code, is amended by inserting and conventional defense equipment, munitions, and technologies manufactured and developed domestically after in subsection (a)(2). 893.Repeal of apprenticeship program(a)In generalSection 2870 of title 10, United States Code, as added by section 865 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is repealed.(b)Conforming amendments(1)Clerical amendmentThe table of sections at the beginning of subchapter III of chapter 169 of title 10, United States Code, is amended by striking the item relating to section 2870.(2)Obsolete provisionSection 865 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is repealed.IXDepartment of Defense Organization and ManagementAOffice of the Secretary of Defense and Related Matters901.Assistant Secretary of Defense for Special Operations and Low Intensity Conflict and related matters(a)In general(1)Clarification of chain of administrative commandSection 138(b)(2) of title 10, United States Code, is amended—(A)by redesignating clauses (i), (ii), and (iii) of subparagraph (B) as subclauses (I), (II), and (III), respectively;(B)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;(C)by inserting (A) after (2);(D)in clause (i) of subparagraph (A), as redesignated by this paragraph, by inserting before the period at the end the following: through the administrative chain of command specified in section 167(f) of this title; and(E)by adding at the end the following new subparagraph:(B)In the discharge of the responsibilities specified in subparagraph (A)(i), the Assistant Secretary is immediately subordinate to the Secretary of Defense and the Deputy Secretary of Defense. No officer below the Secretary or the Deputy Secretary may intervene to exercise authority, direction, or control over the Assistant Secretary in the discharge of such responsibilities..(2)Technical amendmentSubparagraph (A) of such section, as redesignated by paragraph (2), is further amended in the matter preceding clause (i), as so redesignated, by striking section 167(j) and inserting section 167(k).(b)Fulfillment of special operations responsibilities(1)In generalSection 139b of title 10, United States Code, is amended to read as follows:139b.Secretariat for Special Operations; Special Operations Policy and Oversight Council(a)Secretariat for Special Operations(1)In generalIn order to fulfill the responsibilities of the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict specified in section 138(b)(2)(A)(i) of this title, there shall be within the Office of the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict an office to be known as the Secretariat for Special Operations.(2)PurposeThe purpose of the Secretariat is to assist the Assistant Secretary in exercising authority, direction, and control with respect to the special operations-peculiar administration and support of the special operations command, including the readiness and organization of special operations forces, resources and equipment, and civilian personnel as specified in such section.(3)DirectorThe Director of the Secretariat for Special Operations shall be appointed by the Secretary of Defense from among individuals qualified to serve as the Director. The Director shall have a grade of Deputy Assistant Secretary of Defense.(4)Administrative chain of commandFor purposes of the support of the Secretariat for the Assistant Secretary in the fulfillment of the responsibilities referred to in paragraph (1), the administrative chain of command is as specified in section 167(f) of this title. No officer below the Secretary of Defense or the Deputy Secretary of Defense (other than the Assistant Secretary) may intervene to exercise authority, direction, or control over the Secretariat in its support of the Assistant Secretary in the discharge of such responsibilities.(b)Special Operations Policy and Oversight Council(1)In generalIn order to fulfill the responsibilities specified in section 138(b)(2)(A)(i) of this title, there shall also be within the Office of the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict a team known as the Special Operation Policy and Oversight Council. The team is lead by the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict, or the Assistant Secretary's designee..(2)PurposeThe purpose of the Council is to integrate the functional activities of the headquarters of the Department of Defense in order to most efficiently and effectively provide for special operations forces and capabilities. In fulfilling this purpose, the Council shall develop and continuously improve policy, joint processes, and procedures that facilitate the development, acquisition, integration, employment, and sustainment of special operations forces and capabilities.(3)MembershipThe Council shall include the following:(A)The Assistant Secretary, who shall act as leader of the Council.(B)Appropriate senior representatives of each of the following:(i)The Under Secretary of Defense for Research and Engineering.(ii)The Under Secretary of Defense for Management and Support.(iii)The Under Secretary of Defense (Comptroller).(iv)The Under Secretary of Defense for Personnel and Readiness.(v)The Under Secretary of Defense for Intelligence.(vi)The General Counsel of the Department of Defense.(vii)The other Assistant Secretaries of Defense under the Under Secretary of Defense for Policy.(viii)The military departments.(ix)The Joint Staff.(x)The United States Special Operations Command.(xi)Such other officials or Agencies, elements, or components of the Department of Defense as the Secretary of Defense considers appropriate.(4)OperationThe Council shall operate continuously..(2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by striking the item relating to section 139b and inserting the following new item:139b. Secretariat for Special Operations; Special Operations Policy and Oversight Council..(c)DoD directive on responsibilities of ASD SOLIC(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall publish a Department of Defense directive establishing policy and procedures related to the exercise of authority, direction, and control of all special-operations peculiar administrative matters relating to the organization, training, and equipping of special operations forces by the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict as specified by section 138(b)(2)(A)(i) of title 10, United States Code, as amended by subsection (a)(1).(2)Matters for includingThe directive required by paragraph (1) shall include the following:(A)A specification of responsibilities for coordination on matters affecting the organization, training, and equipping of special operations forces.(B)An identification and specification of updates to applicable documents and instructions of the Department of Defense.(C)Mechanisms to ensure the inclusion of the Assistant Secretary in all Departmental governance forums affecting the organization, training, and equipping of special operations forces.(D)Such other matters as the Secretary considers appropriate.(3)Applicability The directive required by paragraph (1) shall apply throughout the Department of Defense to all components of the Department of Defense.(4)Limitation on availability of certain funding pending publicationOf the amounts authorized to be appropriated by this Act for fiscal year 2021 for operation and maintenance, Defense-wide, and available for the Office of the Secretary of Defense, not more than 75 percent may be obligated or expended until the date that is 15 days after the date on which the Secretary publishes the directive required by paragraph (1). 902.Redesignation and codification in law of Office of Economic Adjustment(a)Redesignation(1)In generalThe Office of Economic Adjustment in the Office of the Secretary of Defense is hereby redesignated as the Office of Local Defense Community Cooperation.(2)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the office referred to in paragraph (1) shall be deemed to be a reference to the Office of Local Defense Community Cooperation. (b)Codification in law(1)In generalChapter 4 of title 10, United States Code, is amended by adding at the end the following new section:146.Office of Local Defense Community Cooperation(a)In generalThere is an Office of Local Defense Community Cooperation in the Office of the Under Secretary of Defense for Acquisition and Sustainment.(b)DirectorThe Office shall be headed by the Director of the Office of Local Defense Community Cooperation, who shall be assigned to such position by the Under Secretary from among civilian employees of the Department of Defense who are qualified to serve in the position. (c)FunctionsSubject to the authority, direction, and control of the Under Secretary, the Office shall—(1)in cooperation with the other components, of the Department of Defense be the primary office within the Department for the provision of assistance to States, counties, municipalities, regions, and communities intended to—(A)foster greater cooperation with military installations in order to enhance the military mission, achieve facility and infrastructure savings and reduced operating costs, address encroachment and compatible land use issues, support military families, and increase military, civilian, and industrial readiness and resiliency; and(B)address impacts caused by changes in defense programs, including basing decisions, defense industry expansions or contractions, increases or reductions in Federal civilian or contractor personnel, and expansions, realignments, and closures of military installations;(2)provide support to the Economic Adjustment Committee within the Executive Office of the President, or any successor interagency coordination body; and(3)perform such other functions as the Secretary of Defense may prescribe.(d)Annual report to CongressNot later than June 1 each year, the Director of the Office of Local Defense Community Cooperation shall submit to the congressional defense committees a report on the activities of the Office during the preceding year, including the assistance provided pursuant to subsection (c)(1) during such year..(2)Clerical amendmentThe table of sections at the beginning of chapter 4 of such title is amended by adding at the end the following new item:146. Office of Local Defense Community Cooperation..903.Modernization of process used by the Department of Defense to identify, task, and manage Congressional reporting requirements(a)Analysis requiredThe Assistant Secretary of Defense for Legislative Affairs shall conduct an analysis of the process used by the Department of Defense to identify reports to Congress required by annual national defense authorization Acts, assign responsibility for preparation of such reports, and manage the completion and delivery of such reports to Congress for the purpose of identifying mechanisms to optimize and otherwise modernize the process.(b)ConsultationThe Assistant Secretary shall conduct the analysis required by subsection (a) with the assistance of and in consultation with the Chief Data Officer of the Department of Defense and the Director of the Defense Digital Service.(c)ElementsThe analysis required by subsection (a) shall include the following:(1)A business process reengineering of the process described in subsection (a).(2)An assessment of applicable commercially available analytics tools, technologies, and services in connection with such business process reengineering.(3)Such other actions as the Assistant Secretary considers appropriate for purposes of the analysis.(d)BriefingNot later than November 15, 2020, the Assistant Secretary shall brief the congressional defense committees on the results of the analysis required by subsection (a). The briefing shall address the following:(1)The results of the analysis and of the business process reengineering described in subsection (c)(1). (2)A description of the actions being taken, and to be taken, to optimize and otherwise improve the process described in subsection (a).(3)Such recommendations for administrative and legislative action as the Assistant Secretary considers appropriate to facilitate the optimization and improvement of the process described in subsection (a) as a result of the analysis and the business process reengineering.(4)Such other matters as the Assistant Secretary considers appropriate in connection with the analysis, the business process reengineering and the optimization and improvement of the process described in subsection (a).904.Inclusion of Vice Chief of the National Guard Bureau as an advisor to the Joint Requirements Oversight CouncilSection 181(d)(3) of title 10, United States Code, is amended—(1)in the heading, by inserting and Vice Chief of the National Guard Bureau after of Staff;(2)by striking of the Chiefs of Staff and inserting of—(A)the Chiefs of Staff;(3)by striking the period at the end and inserting ; and; and(4)by adding at the end the following new subparagraph:(B)the Vice Chief of the National Guard Bureau when matters involving non-Federalized National Guard capabilities in support of homeland defense or civil support missions are under consideration by the Council..905.Assignment of responsibility for the Arctic region within the Office of the Secretary of DefenseThe Assistant Secretary of Defense for International Security Affairs shall assign responsibility for the Arctic region to the Deputy Assistant Secretary of Defense for the Western Hemisphere or any other Deputy Assistant Secretary of Defense the Secretary of Defense considers appropriate. BDepartment of Defense Management Reform911.Termination of position of Chief Management Officer of the Department of Defense(a)Termination(1)In generalThe position of Chief Management Officer of the Department of Defense is terminated, effective on the date specified by the Secretary of Defense, which date may not be later than September 30, 2022.(2)NoticeThe Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a notice on the effective date specified pursuant to paragraph (1).(b)Conforming repeal of establishing authority(1)In generalSection 132a of title 10, United States Code, is repealed.(2)Table of sectionsThe table of sections at the beginning of chapter 4 of such title is amended by striking the item relating to section 132a.(3)Effective dateThe amendments made by this subsection shall take effect on the effective date specified pursuant to subsection (a)(1).912.Report on assignment of responsibilities, duties, and authorities of Chief Management Officer to other officers or employees of the Department of Defense(a)ReportNot later than 45 days before the effective date specified pursuant to section 911(a)(1), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the following:(1)The position and title of each officer or employee of the Department of Defense, and the component of such officer or employee, in whom the Secretary will vest responsibility and authority to perform responsibilities and duties, and exercise authorities, assigned to the Chief Management Officer of the Department of Defense, whether by statute or by directive, instruction, policy, or practice of the Department of Defense, on the termination of the position of Chief Management Officer under section 911.(2)A description of the responsibilities, duties, and authorities, if any, assigned to the Chief Management Officer by statute that the Secretary recommends for discontinuation or modification, and a justification for such recommendation.(3)A description of the responsibilities, duties, and authorities, if any, assigned to the Chief Management Officer by directive, instruction, policy, or practice of the Department that the Secretary recommends for discontinuation or modification, and a justification for such recommendation.(4)A description of the general process and timeline for the effective transfer of each responsibility, duty, and authority assigned to the Chief Management Officer by statute or by policy, instruction, or practice of the Department to the officer or employee in whom such responsibility, duty, and authority will be vested as described in paragraph (1).(5)A description of the manner and timeline in which the resources of the Chief Management Officer, including funding and human capital, will be realigned or repurposed to other organizations in the Office of the Secretary of Defense or to other components of the Department.(6)A description of the general process and timeline for the assignment of responsibility of each issue under the jurisdiction of the Chief Management Officer current identified by the Comptroller General of the United States as high risk to an officer or employee in the Department who is specifically charged by the Secretary to initiate and sustain progress toward resolution of such issue. (7)Such recommendations (including recommendations for legislative action) as the Secretary considers appropriate for additional authorities and resources (including funding and human capital resources) necessary to ensure that each officer or employee, in whom the Secretary vests responsibility and authority as described in paragraph (1) is capable of exercising such responsibility and authority effectively.(8)Such other matters in connection with the termination of the position of Chief Management Officer, and the transition of the responsibilities, duties, and authorities of the Chief Management Officer in connection with such termination, as the Secretary considers appropriate.(b)Vesting of certain responsibilities, duties, and authorities in particular officersIn setting forth matters under paragraph (1) of subsection (a), the report required by that subsection shall address, in particular, the following:(1)Vesting of responsibilities, duties, and authorities of the Chief Management Officer in the Deputy Secretary of Defense in the Deputy Secretary's capacity as the Chief Operating Officer of the Department of Defense for purposes of functions specified in section 1123 of title 31, United States Code.(2)Vesting of responsibilities, duties, and authorities of the Chief Management Officer in the Performance Improvement Officer of the Department of Defense under section 142a of title 10, United States Code (as added by section 913 of this Act), for purposes of functions specified in section 1124 of title 31, United States Code. (c)Other responsibilities, duties and authoritiesIn addition to any other responsibilities, duties, and authorities of the Chief Management Officer, the report required by subsection (a) shall specifically address responsibilities, duties, and authorities of the Chief Management Officer with respect to the following:(1)Establishment of policies for, and the direction and management of, enterprise business operations and shared business services of the Department, as set forth in section 132a(b) of title 10, United States Code, and section 921(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2222 note).(2)Exercise of authority, direction, and control over the Defense Agencies and Department of Defense Field Activities for shared business services and budget review, assessment, certification, and reporting, as set forth in subsections (b) and (c) of section 132a of title 10, United States Code, and section 192 of that title.(3)Minimization of duplication of efforts, maximization of efficiency and effectiveness, and establishment of metrics for performance among and for all components of the Department, as set forth in section 132a(b) of title 10, United States Code.(4)Issuance and maintenance of guidance on covered defense business systems, development and maintenance of the defense business enterprise architecture, exercise of authorities and responsibilities with respect to common enterprise data, leadership of and matters within the Defense Business Council, and service as the appropriate approval official in the case of certain covered defense business systems and programs, as set forth in section 2222 of title 10, United States Code. (5)The Financial Improvement and Audit Remediation Plan, as set forth in section 240b of title 10, United States Code.(6)Receipt of audit reports, as set forth in section 240d of title 10, United States Code.(7)Discharge by the Department of the annual reviews required by section 11319 of title 40, United States Code.(8)Business transformation efforts of the defense commissary system and the exchange stores system, as set forth in section 631 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). (9)Analysis of Department business management and operations datasets, as set forth in section 922 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2222 note).(10)Reviews, reports, and other actions required by sections 924, 925, 926, 927, and 1624 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019, to the extent such reviews, reports, and actions have not been completed as of the date of the report under subsection (a).(11)Science and technology activities in support of business systems information technology acquisition as set forth in section 217 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2445a note).(12)Relationships with the Chief Management Officers of the military departments, and the development and update of a strategic management plan for the Department, as set forth in section 904 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) and the amendments made by that section. 913.Performance Improvement Officer of the Department of Defense(a)Performance Improvement Officer(1)In generalChapter 4 of title 10, United States Code, is amended by inserting after section 142 the following new section:142a.Performance Improvement Officer of the Department of Defense(a)There is an Performance Improvement Officer of the Department of Defense, who is designated as provided in section 1124(a)(1) of title 31.(b)The Performance Improvement Officer shall—(1)perform the duties and responsibilities, and exercise the powers set forth in section 1124 of title 31; and(2)perform such additional duties and responsibilities, and exercise such other powers, as the Secretary of Defense and the Deputy Secretary of Defense may prescribe.(c)Subject to the authority, direction, and control of the Secretary of Defense, the Performance Improvement Officer reports, without intervening authority, directly to the Deputy Secretary of Defense, in the Deputy Secretary's role as the Chief Operating Officer of the Department of Defense under section 1123 of title 31.(d)The Performance Improvement Officer may communicate views on matters within the responsibility of the Officer directly to the Deputy Secretary of Defense, without obtaining the approval or concurrence of any other officer in the Department of Defense..(2)Clerical amendmentThe table of section at the beginning of chapter 4 of such title is amended by inserting after the item relating to section 142 the following new item:142a. Performance Improvement Officer of the Department of Defense..(b)Effective date(1)In generalThe amendments made by subsection (a) shall take effect on such date as the Secretary of Defense shall specify for purposes of this section, which date may not be later than one day before the effective date specified by the Secretary pursuant to section 911(a)(1).(2)NoticeThe Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a notice on the effective date specified pursuant to paragraph (1). 914.Assignment of certain responsibilities and duties to particular officers of the Department of Defense(a)Certain responsibilities and duties of Deputy Secretary of Defense(1)Chief Operating Officer of the Department of DefenseSection 132 of title 10, United States Code, is amended—(A)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and(B)by inserting after subsection (b) the following new subsection (c):(c)(1)In accordance with section 1123 of title 31, the Deputy Secretary performs the duties, has the responsibilities, and exercises the powers of the Chief Operating Officer of the Department of Defense. (2)Subject to the authority, direction, and control of the Secretary of Defense, the Deputy Secretary shall supervise the Performance Improvement Officer of the Department of Defense in the Officer's performance of duties and responsibilities specified in section 142a of this title..(2)Designation of priority defense business systemsSection 2222(h)(5)(B) of such title is amended by striking the Chief Management Officer of the Department of Defense and inserting the Deputy Secretary of Defense, or such other officer of the Department of Defense as the Secretary or the Deputy Secretary may designate,. (b)Periodic reviews of Defense Agencies and Department of Defense Field Activities in connection with business enterprise reformSection 192(c) of such title is amended—(1)by redesignating paragraph (3), as redesignated by section 923(a)(1) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1930), as paragraph (4);(2)by redesignating paragraphs (1) and (2), as added by section 923(a)(2) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019, as paragraphs (2) and (3), respectively;(3)in paragraph (2), as redesignated by paragraph (2) of this subsection—(A)in subparagraph (A), by striking the Chief Management Officer of the Department of Defense and inserting the Secretary, the Deputy Secretary of Defense, or an officer of the Department of Defense designated by the Secretary or the Deputy Secretary;(B)in subparagraph (B), by striking the Chief Management Officer and inserting the officer conducting such review; and(C)in subparagraph (C), by striking the Chief Management Officer and inserting the Secretary; and(4)in paragraph (3), as so redesignated, by striking the Chief Management Officer each place it appears in subparagraphs (A) and (B) and inserting the officer conducting such review.(c)Responsibility of Under Secretary of Defense (Comptroller) for Financial Improvement and Audit Remediation PlanSubsection (a) of section 240b of such title is amended to read as follows:(a)In generalThe Under Secretary of Defense (Comptroller) shall, together with such other officers and employees of the Department of Defense as the Secretary of Defense or the Deputy Secretary of Defense may designate, shall maintain a plan to be known as the Financial Improvement and Audit Remediation Plan..(d)Performance Improvement Officer functions for defense business systemsSection 2222 of such title is amended—(1)in subsection (e)(6)(C), by inserting and the Performance Improvement Officer of the Department of Defense after The Director of Cost Assessment and Program Evaluation; and(2)in subsection (f)(2)(B)—(A)by redesignating clauses (i) through (iii) as clauses (ii) through (iv), respectively; and(B)by inserting before clause (ii), as redesignated by paragraph (1), the following new clause (i):(i)The Performance Improvement Officer of the Department of Defense..(e)Effective dateThe amendments made by this section shall take effect on the effective date specified in section 911(a)(1). 915.Assignment of responsibilities and duties of Chief Management Officer to officers or employees of the Department of Defense to be designated(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows:(1)In section 240d(d)(1)(A), by striking the Chief Management Officer of the Department of Defense and inserting any other officer or employee of the Department of Defense that the Secretary of Defense or the Deputy Secretary of Defense may designate for purposes of this section. (2)Section 2222 is amended—(A)in subsection (c)(2)—(i)by striking the Chief Management Officer of the Department of Defense,; and(ii)by striking and the Chief Management Officer of each of the military departments and inserting the Chief Management Officer of each of the military departments, and other appropriate officers or employees of the Department and its components;(B)in subsection (e)—(i)in paragraph (1), by striking the Chief Management Officer of the Department of Defense and inserting such officers or employees of the Department of Defense as the Secretary shall designate;(ii)in paragraph (6)—(I)in subparagraph (A)—(aa)by striking The Chief Management Officer of the Department of Defense and inserting Such officers of the Department of Defense as the Secretary shall designate; and(bb)by striking the Chief Management Officer and inserting such officers; and(II)in subparagraph (B), by striking The Chief Management Officer and the Under Secretary of Defense (Comptroller) and inserting The Under Secretary of Defense (Comptroller) and such other officers of the Department as the Secretary shall designate; (C)in subsection (f)(1), by striking the Chief Management Office and the Chief Information Office of the Department of Defense and inserting the Chief Information Officer of the Department of Defense and such other officers or employees of the Department of Defense as the Secretary may designate; and(D)in subsection (g)(2), by striking the Chief Management Officer of the Department of Defense each place it appears in subparagraphs (A) and (B)(ii) and inserting an officer or employee of the Department of Defense designated by the Secretary.(b)Title 40, United States CodeSection 11319(d)(4) of title 40, United States Code, is amended by striking the Chief Management Officer of the Department of Defense (of any successor to such Officer) and inserting the officer of the Department of Defense designated by the Secretary of Defense or the Deputy Secretary of Defense for such purpose. (c)Public Law 116–92Section 631(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by striking the Chief Management Officer of the Department of Defense and inserting such officer of the Department of Defense as the Secretary of Defense or the Deputy Secretary of Defense may designate.(d)Public Law 115–232The John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended as follows:(1)In section 921(b)(1) (10 U.S.C. 2222 note)—(A)in subparagraph (A), by striking the Chief Management Officer of the Department of Defense and inserting such officer or employee of the Department of Defense as the Secretary of Defense or the Deputy Secretary of Defense shall designate;(B)in subparagraph (B)—(i)in the subparagraph heading, by striking CMO; (ii)by striking the Chief Management Officer the first place it appears and inserting the Secretary shall, acting through such officer or employee of the Department as the Secretary or the Deputy Secretary shall designate; and(iii)by striking by the Chief Management Officer.(2)In section 922 (10 U.S.C. 2222 note)—(A)in subsection (a), by striking The Chief Management Officer of the Department of Defense and inserting An officer or employee of the Department of Defense designated by the Secretary of Defense or the Deputy Secretary of Defense; and(B)in subsection (b)—(i)in paragraph (1)—(I)in the matter preceding subparagraph (A), by striking The Chief Management Officer and inserting The officer or employee designated pursuant to subsection (a); and(II)in subparagraph (B), by striking The Chief Management Officer and inserting such officer or employee; and(ii)in paragraph (2), by striking the Chief Management Officer shall take appropriate actions and inserting all appropriate actions shall be taken.(3)In section 924 (10 U.S.C. 191 note)—(A)in subsection (a), by striking the Chief Management Officer of the Department of Defense in the matter preceding paragraph (1) and inserting such officer of the Department of Defense as the Secretary or Defense or the Deputy Secretary of Defense shall designate;(B)in subsection (b)—(i)in the matter preceding paragraph (1), by striking the Chief Management Officer and inserting the officer designated pursuant to subsection (a); and(ii)in subparagraph (B), by striking the Chief Management Officer and inserting such officer; and(C)in subsection (c)—(i)by striking the Chief Management Officer the first place it appears and inserting the officer designated pursuant to subsection (a); and(ii)by striking the Chief Management Officer the second place it appears and inserting such officer.(4)In section 925(a) (132 Stat. 1932), by striking the Chief Management Officer of the Department of Defense in the matter preceding paragraph (1) and inserting such officer of the Department of Defense as the Secretary or Defense or the Deputy Secretary of Defense shall designate.(5)In section 926(a) (132 Stat. 1932), by striking the Chief Management Officer of the Department of Defense in the matter preceding paragraph (1) and inserting such officer of the Department of Defense as the Secretary or Defense or the Deputy Secretary of Defense shall designate. (6)In section 927 (132 Stat. 1933)—(A)in subsection (a), by striking the Chief Management Officer of the Department of Defense and inserting such officer of the Department of Defense as the Secretary or Defense or the Deputy Secretary of Defense shall designate; and(B)in subsections (c) and (d), by striking the Chief Management Officer each place it appears and inserting the officer designated pursuant to subsection (a).(7)In section 1624(a) (10 U.S.C. 2222 note)—(A)in paragraph (1), by striking the Chief Management Officer of the Department of Defense and inserting such officer of the Department of Defense as the Secretary or Defense or the Deputy Secretary of Defense shall designate; (B)by striking the Chief Management Officer each place it appears in paragraphs (2), (3), and (4) and inserting the officer designated pursuant to paragraph (1); and(C)by inserting and Security after for Intelligence each place it appears.(e)Public Law 114–92The National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) is amended as follows:(1)In section 217—(A)in subsection (a), by striking the Deputy Chief Management Officer, and the Chief Information Officer and inserting the Chief Information Officer, and any other officer of the Department of Defense designated by the Secretary of Defense or the Deputy Secretary of Defense for such purpose; and(B)in subsections (b), (f)(1)(A)(ii), and (f)(2)(B), by striking the Deputy Chief Management Officer each place it appears and inserting any officer designated pursuant to subsection (a). (2)In section 881(a) (10 U.S.C. 2302 note), by striking the Deputy Chief Management Officer,.(f)Public Law 110–81Section 904 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–81; 122 Stat. 273)) is amended—(1)in subsection (b)(4), by striking the Chief Management Officer and Deputy Chief Management Officer of the Department of Defense and inserting such officer of the Department of Defense as the Secretary of Defense or the Deputy Secretary of Defense shall designate; and(2)in subsection (d)—(A)in paragraph (1), by striking the Chief Management Officer of the Department of Defense and inserting such officer of the Department of Defense as the Secretary of Defense or the Deputy Secretary of Defense may designate for purposes of this subsection; and(B)in paragraph (3), by striking the Chief Management Officer and inserting the officer designated pursuant to paragraph (1). (g)Effective dateThe amendments made by this section shall take effect on the effective date specified in section 911(a)(1). 916.Definition of enterprise business operations for title 10, United States CodeEffective on the effective date specified in section 911(a)(1) of this Act, section 101(e) of title 10, United States Code, is amended by adding at the end the following new paragraph:(9)Enterprise business operationsThe term enterprise business operations—(A)means activities that constitute cross-cutting business operations used by multiple components of the Department of Defense, but excludes activities that are directly tied to a single military department or Department of Defense component; and(B)includes business-support functions designated by the Secretary of Defense or the Deputy Secretary of Defense, including aspects of financial management, healthcare, acquisition and procurement, supply chain and logistics, certain information technology, real property, and human resources operations..917.Annual report on enterprise business operations of the Department of Defense(a)Annual report requiredNot later than March 31 each year, the Secretary of Defense shall submit to Congress a report that includes the following:(1)Each proposed budget for the enterprise business operations of a Defense Agency or Department of Defense Field Activity for the fiscal year beginning in the year in which such report is submitted.(2)An identification of each proposed budget described in paragraph (1) that does not achieve required levels of efficiency and effectiveness for enterprise business operations.(3)A discussion of the actions that the Secretary proposes to take, including recommendations for legislative action that the Secretary considers appropriate, to address inadequate levels of efficiency and effectiveness for enterprise business operations achieved by the proposed budgets described in paragraph (1).(4)Any additional comments that the Secretary considers appropriate regarding inadequate levels of efficiency and effectiveness for enterprise business operations achieved by the proposed budgets described in paragraph (1).(b)SubmittalThe Secretary may submit a report required by subsection (a) through the Deputy Secretary of Defense.(c)Enterprise business operations definedIn this section, the term enterprise business operations has the meaning given that term in paragraph (9) of section 101(e) of title 10, United States Code (as added by section 916 of this Act).918.Conforming amendments(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows:(1)In section 131(b)—(A)by striking paragraph (2);(B)by redesignating paragraphs (3) through (9) as paragraphs (2) through (8), respectively; and(C)in paragraph (7), as redesignated by subparagraph (B)—(i)by redesignating subparagraphs (A) through (F) as subparagraphs (B) through (G), respectively; and(ii)by inserting before subparagraph (B), as redesignated by clause (i), the following new subparagraph (A):(A)The Performance Improvement Officer of the Department of Defense..(2)In section 133a(c)—(A)in paragraph (1), by striking , the Deputy Secretary of Defense, and the Chief Management Officer of the Department of Defense and inserting and the Deputy Secretary of Defense; and(B)in paragraph (2), by striking the Chief Management Officer,. (3)In section 133b(c)—(A)in paragraph (1), by striking the Chief Management Officer of the Department of Defense,; and(B)in paragraph (2), by striking the Chief Management Officer,.(4)In section 137a(d), by striking the Chief Management Officer of the Department of Defense,.(5)In section 138(d), by striking the Chief Management Officer of the Department of Defense,.(6)In section 240b(b)(1)(C)(ii), by striking , the Chief Management Officer,.(b)Executive Schedule Level IISection 5313 of title 5, United States Code, is amended by striking the item relating to the Chief Management Officer of the Department of Defense.(c)Effective dateThe amendments made by this section shall take effect on the effective date specified in section 911(a)(1). CSpace Force MattersIAmendments to Integrate the Space Force Into Law931.Clarification of Space Force and Chief of Space Operations authorities(a)Composition of Space ForceSection 9081 of title 10, United States Code, is amended by striking subsection (b) and inserting the following new subsection (b):(b)CompositionThe Space Force consists of—(1)the Regular Space Force;(2)all persons appointed or enlisted in, or conscripted into, the Space Force, including those not assigned to units, necessary to form the basis for a complete and immediate mobilization for the national defense in the event of a national emergency; and(3)all Space Force units and other Space Force organizations, including installations and supporting and auxiliary combat, training, administrative, and logistic elements..(b)FunctionsSection 9081 of title 10, United States Code, is further amended—(1)by striking subsection (c) and inserting the following new subsection (c):(c)FunctionsThe Space Force shall be organized, trained, and equipped to—(1)provide freedom of operation for the United States in, from, and to space;(2)conduct space operations; and(3)protect the interests of the United States in space.; and(2)by striking subsection (d).(c)Clarification of Chief of Space Operations authoritiesSection 9082 of title 10, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1), by striking general officers of the Air Force and inserting general, flag, or equivalent officers of the Space Force; and(B)by adding at the end the following new paragraphs:(3)The President may appoint an officer as Chief of Space Operations only if—(A)the officer has had significant experience in joint duty assignments; and(B)such experience includes at least one full tour of duty in a joint duty assignment (as defined in section 664(d) of this title) as a general, flag, or equivalent officer of the Space Force.(4)The President may waive paragraph (3) in the case of an officer if the President determines such action is necessary in the national interest.;(2)in subsection (b), by striking grade of general and inserting grade in the Space Force equivalent to the grade of general in the Army, Air Force, and Marine Corps, or admiral in the Navy; and (3)in subsection (d)—(A)in paragraph (4), by striking and at the end;(B)by redesignating paragraph (5) as paragraph (6); and(C)by inserting after paragraph (4) the following new paragraph (5):(5)perform duties prescribed for the Chief of Space Operations by sections 171 and 2547 of this title and other provision of law; and.(d)Repeal of officer career field for spaceSection 9083 of title 10, United States Code, is repealed.(e)Regular Space ForceChapter 908 of title 10, United States Code, as amended by subsection (d), is further amended by adding at the end the following new section 9083:9083.Regular Space Force: composition(a)In generalThe Regular Space Force is the component of the Space Force that consists of persons whose continuous service on active duty in both peace and war is contemplated by law, and of retired members of the Regular Space Force.(b)CompositionThe Regular Space Force includes—(1)the officers and enlisted members of the Regular Space Force; and(2)the retired officers and enlisted members of the Regular Space Force..(f)Table of sectionsThe table of sections at the beginning of chapter 908 of title 10, United States Code, is amended by striking the item relating to section 9083 and inserting the following new item:9083. Regular Space Force: composition..931A.Office of the Chief of Space Operations(a)In generalChapter 908 of title 10, United States Code, as amended by section 931(e) of this Act, is further amended—(1)by redesignating section 9083 as section 9085; and(2)by inserting after section 9082 the following new sections:9083.Office of the Chief of Space Operations: function; composition(a)FunctionThere is in the executive part of the Department of the Air Force an Office of the Chief of Space Operations to assist the Secretary of the Air Force in carrying out the responsibilities of the Secretary.(b)CompositionThe Office of the Chief of Space Operations is composed of the following:(1)The Chief of Space Operations.(2)Such other offices and officials as may be established by law or as the Secretary of the Air Force may establish or designate.(3)Other members of the Space Force and Air Force assigned or detailed to the Office of the Chief of Space Operations.(4)Civilian employees in the Department of the Air Force assigned or detailed to the Office of the Chief of Space Operations.(c)OrganizationExcept as otherwise specifically prescribed by law, the Office of the Chief of Space Operations shall be organized in such manner, and the members of the Office of the Chief of Space Operations shall perform such duties and have such titles, as the Secretary of the Air Force may prescribe.9084.Office of the Chief of Space Operations: general duties(a)Professional assistanceThe Office of the Chief of Space Operations shall furnish professional assistance to the Secretary of the Air Force, the Chief of Space Operations, and other personnel of the Office of the Secretary of the Air Force or the Office of the Chief of Space Operations.(b)AuthoritiesUnder the authority, direction, and control of the Secretary of the Air Force, the Office of the Chief of Space Operations shall—(1)subject to subsections (c) and (d) of section 9014 of this title, prepare for such employment of the Space Force, and for such recruiting, organizing, supplying, equipping (including research and development), training, servicing, mobilizing, demobilizing, administering, and maintaining of the Space Force, as will assist in the execution of any power, duty, or function of the Secretary of the Air Force or the Chief of Space Operations;(2)investigate and report upon the efficiency of the Space Force and its preparation to support military operations by commanders of the combatant commands;(3)prepare detailed instructions for the execution of approved plans and supervise the execution of those plans and instructions;(4)as directed by the Secretary of the Air Force or the Chief of Space Operations, coordinate the action of organizations of the Space Force; and(5)perform such other duties, not otherwise assigned by law, as may be prescribed by the Secretary of the Air Force..(b)Table of sectionsThe table of sections at the beginning of chapter 908 of such title, as amended by section 931(f) of this Act, is further amended by striking the item related to section 9083 and inserting the following the following new items:9083. Office of the Chief of Space Operations: function; composition. 9084. Office of the Chief of Space Operations: general duties. 9085. Regular Space Force: composition..932.Amendments to Department of the Air Force provisions in title 10, United States Code(a)Subtitle(1)HeadingThe heading of subtitle D of title 10, United States Code, is amended to read as follows:DAir Force and Space Force.(2)Table of subtitlesThe table of subtitles at the beginning of such title is amended is amended by striking the item relating to subtitle D and inserting the following new item:D.Air Force and Space Force9011.(b)Organization(1)Secretary of the Air ForceSection 9013 of title 10, United States Code, is amended—(A)in subsection (f), by inserting and officers of the Space Force after Officers of the Air Force; and(B)in subsection (g)(1), by inserting , members of the Space Force, after members of the Air Force.(2)Office of the Secretary of the Air ForceSection 9014 of such title is amended—(A)in subsection (b), by striking paragraph (4) and inserting the following new paragraph (4)(4)The Inspector General of the Department of the Air Force.;(B)in subsection (c)—(i)in paragraph (1), by striking and the Air Staff and inserting , the Air Staff, and the Office of the Chief of Space Operations;(ii)in paragraph (2), by inserting or the Office of the Chief of Space Operations after the Air Staff;(iii)in paragraph (3), by striking to the Chief of Staff and to the Air Staff and all that follows through the end and inserting to the Chief of Staff of the Air Force and the Air Staff, and to the Chief of Space Operations and the Office of the Chief of Space Operations, and shall ensure that each such office or entity provides the Chief of Staff and Chief of Space Operations such staff support as the Chief concerned considers necessary to perform the Chief’s duties and responsibilities.; and(iv)in paragraph (4)—(I)by inserting and the Office of the Chief of Space Operations after the Air Staff; and(II)by inserting and the Chief of Space Operations after Chief of Staff;(C)in subsection (d)—(i)in paragraph (1), by striking and the Air Staff and inserting , the Air Staff, and the Office of the Chief of Space Operations;(ii)in paragraph (2), by inserting and the Office of the Chief of Space Operations after the Air Staff; and(iii)in paragraph (4), by striking to the Chief of Staff of the Air Force and to the Air Staff and all that follows through the end and inserting to the Chief of Staff of the Air Force and the Air Staff, and to the Chief of Space Operations and the Office of the Chief of Space Operations, and shall ensure that each such office or entity provides the Chief of Staff and Chief of Space Operations such staff support as the Chief concerned considers necessary to perform the Chief’s duties and responsibilities.; and(D)in subsection (e)—(i)by striking and the Air Staff and inserting , the Air Staff, and the Office of the Chief of Space Operations; and(ii)by striking to the other and inserting to any of the others.(3)Secretary of the Air Force: successors to dutiesSection 9017(4) of such title is amended by inserting before the period the following: of the Air Force and the Chief of Space Operations, in the order prescribed by the Secretary of the Air Force and approved by the Secretary of Defense.(4)Inspector GeneralSection 9020 of such title is amended—(A)in subsection (a)—(i)by inserting Department of the after Inspector General of the; and(ii)by inserting or the general, flag, or equivalent officers of the Space Force after general officers of the Air Force;(B)in subsection (b)—(i)in the matter preceding paragraph (1), by striking or the Chief of Staff and inserting , the Chief of Staff of the Air Force, or the Chief of Space Operations;(ii)in paragraph (1), by inserting Department of the before Air Force; and(iii)in paragraph (2), by striking or the Chief of Staff and inserting , the Chief of Staff, or the Chief of Space Operations ; and(C)in subsection (e), by inserting or the Space Force before for a tour of duty.(5)The Air Staff: function; compositionSection 9031(b)(8) of such title is amended by inserting or the Space Force after of the Air Force.(6)Surgeon General: appointment; dutiesSection 9036(b) of such title is amended—(A)in paragraph (1), by striking Secretary of the Air Force and the Chief of Staff of the Air Force on all health and medical matters of the Air Force and inserting Secretary of the Air Force, the Chief of Staff of the Air Force, and the Chief of Space Operations on all health and medical matters of the Air Force and the Space Force; and(B)in paragraph (2)—(i)by inserting and the Space Force after of the Air Force the first place it appears; and(ii)by inserting and members of the Space Force after of the Air Force the second place it appears.(7)Judge Advocate General, deputy judge advocate general: appointment; dutiesSection 9037 of such title is amended—(A)in subsection (e)(2)(B), by inserting or the Space Force after of the Air Force; and (B)in subsection (f)(1), by striking the Secretary of the Air Force or the Chief of Staff of the Air Force and inserting the Secretary of the Air Force, the Chief of Staff of the Air Force, or the Chief of Space Operations.(8)Chief of chaplains: appointment; dutiesSection 9039(a) of such title is amended by striking in the Air Force and inserting for the Air Force and the Space Force. (9)Provision of certain professional functions for the space forceSection 9063 of such title is amended—(A)in subsections (a) through (i), by striking in the Air Force each place it appears and inserting in the Air Force and the Space Force; and(B)in subsection (i), as amended by subparagraph (A), by inserting or the Space Force after members of the Air Force. (c)Personnel(1)Gender-free basis for acceptance of original enlistments(A)In generalSection 9132 of title 10, United States Code, is amended by inserting or the Regular Space Force after Regular Air Force.(B)HeadingThe heading of such section 9132 is amended to read as follows:9132.Regular Air Force and Regular Space Force: gender-free basis for acceptance of original enlistments.(C)Table of sectionsThe table of sections at the beginning of chapter 913 of such title is amended by striking the item relating to section 9132 and inserting the following new item:9132. Regular Air Force and Regular Space Force: gender-free basis for acceptance of original enlistments..(2)Reenlistment after service as an officer(A)In generalSection 9138 of such title is amended in subsection (a)—(i)by inserting or the Regular Space Force after Regular Air Force both places it appears; and(ii)by inserting or the Space Force after officer of the Air Force both places it appears.(B)HeadingThe heading of such section 9132 is amended to read as follows:9132.Regular Air Force and Regular Space Force: reenlistment after service as an officer.(C)Table of sectionsThe table of sections at the beginning of chapter 913 of such title, as amended by paragraph (1)(C), is further by striking the item relating to section 9138 and inserting the following new item:9138. Regular Air Force and Regular Space Force: reenlistment after service as an officer..(3)Appointments in the Regular Air Force and Regular Space Force(A)In generalSection 9160 of such title is amended—(i)by inserting or the Regular Space Force after Regular Air Force; and(ii)by inserting or the Space Force before the period.(B)Chapter headingThe heading of chapter 915 of such title is amended to read as follows:915Appointments in the Regular Air Force and the Regular Space Force.(C)Tables of chaptersThe table of chapters at the beginning of subtitle D of such title, and at the beginning of part II of subtitle D of such title, are each amended by striking the item relating to chapter 915 and inserting the following new item:915.Appointments in the Regular Air Force and the Regular Space Force9151.(4)Retired commissioned officers: statusSection 9203 of such title is amended by inserting or the Space Force after the Air Force.(5)Duties: chaplains; assistance required of commanding officersSection 9217(a) of such title is amended by inserting or the Space Force after the Air Force.(6)Rank: commissioned officers serving under temporary appointmentsSection 9222 of such title is amended by inserting or the Space Force after the Air Force both places it appears.(7)Requirement of exemplary conductSection 9233 of such title is amended—(A)in the matter preceding paragraph (1), by inserting and in the Space Force after the Air Force; and(B)in paragraphs (3) and (4), by inserting or the Space Force, respectively after the Air Force.(8)Enlisted members: officers not to use as servantsSection 9239 of such title is amended by inserting or the Space Force after Air Force both places it appears.(9)Presentation of United States flag upon retirementSection 9251(a) of such title is amended by inserting or the Space Force after member of the Air Force.(10)Service credit: regular enlisted members; service as an officer to be counted as enlisted serviceSection 9252 of such title is amended—(A)by inserting or the Regular Space Force after Regular Air Force; and(B)by inserting in the Space Force, after in the Air Force,.(11)When Secretary may require hospitalizationSection 9263 of such title is amended by inserting or the Space Force after member of the Air Force.(12)Decorations and awards(A)In generalChapter 937 of such title is amended by inserting or the Space Force after the Air Force each place it appears in the following provisions:(i)Section 9271.(ii)Section 9272.(iii)Section 9273.(iv)Section 9276.(v)Section 9281 other than the first place it appears in subsection (a).(vi)Section 9286(a) other than the first place it appears.(B)Medal of honor; Air Force Cross; distinguished-service medal: delegation of power to awardSection 9275 of such title is amended by inserting before the period at the end the following: , or to an equivalent commander of a separate space force or higher unit in the field.(13)Twenty years or more: regular or reserve commissioned officersSection 9311(a) of such title is amended by inserting or the Space Force after officer of the Air Force.(14)Twenty to thirty years: enlisted membersSection 9314 of such title is amended by inserting or the Space Force after member of the Air Force.(15)Thirty years or more: regular enlisted membersSection 9317 of such title is amended by inserting or the Space Force after Air Force.(16)Thirty years or more: regular commissioned officersSection 9318 of such title is amended by inserting or the Space Force after Air Force.(17)Forty years or more: air force officers(A)In generalSection 9324 of such title is amended in subsections (a) and (b) by inserting or the Space Force after Air Force.(B)HeadingThe heading of such section 9324 is amended to read as follows:9324.Forty years or more: Air Force officers and Space Force officers.(C)Table of sections amendmentThe table of sections at the beginning of chapter 941 of such title is amended by striking the item relating to section 9324 and inserting the following new item:9324. Forty years or more: Air Force officers and Space Force officers..(18)Computation of years of service: voluntary retirement; enlisted membersSection 9325(a) of such title is amended by inserting or the Space Force after Air Force.(19)Computation of years of service: voluntary retirement; regular and reserve commissioned officers(A)In generalSection 9326(a) of such title is amended—(i)in the matter preceding paragraph (1), by inserting or the Space Force after of the Air Force; and(ii)in paragraph (1), by striking or the Air Force and inserting , the Air Force, or the Space Force.(B)Technical amendmentsSuch section 9326(a) is further amended by striking his each place it appears and inserting the officer's.(20)Computation of retired pay: law applicableSection 9329 of such title is amended by inserting or the Space Force after Air Force.(21)Retired grade(A)Higher grade after 30 years of service: warrant officers and enlisted membersSection 9344 of such title is amended—(i)in subsection (a), by inserting or the Space Force after member of the Air Force; and(ii)in subsection (b)—(I)in paragraphs (1) and (3), by inserting or the Space Force after Air Force each place it appears; and(II)in paragraph (2), by inserting or the Regular Space Force after Regular Air Force.(B)Restoration to former grade: retired warrant officers and enlisted membersSection 9345 of such title is amended by inserting or the Space Force after member of the Air Force.(C)Retired listsSection 9346 of such title is amended—(i)in subsections (a) and (d), by inserting or the Regular Space Force after Regular Air Force;(ii)in subsection (b)(1), by inserting before the semicolon the following: , or for commissioned officers of the Space Force other than of the Regular Space Force; and(iii)in subsections (b)(2) and (c), by inserting or the Space Force after Air Force.(22)Recomputation of retired pay to reflect advancement on retired listSection 9362(a) of such title is amended by inserting or the Space Force after Air Force.(23)Fatality reviewsSection 9381(a) of such title is amended in paragraphs (1), (2), and (3) by inserting or the Space Force after Air Force.(d)Training(1)Members of Air Force: detail as students, observers, and investigators at educational institutions, industrial plants, and hospitals(A)In generalSection 9401 of title 10, United States Code, is amended—(i)in subsection (a), by inserting and members of the Space Force after members of the Air Force;(ii)in subsection (b), by inserting or the Regular Space Force after Regular Air Force;(iii)in subsection (c),by inserting or Reserve of the Space Force after Reserve of the Air Force;(iv)in subsection (e), by inserting or the Space Force after Air Force; and(v)in subsection (f)—(I)by inserting or the Regular Space Force after Regular Air Force; and(II)by inserting or the Space Force Reserve after the reserve components of the Air Force.(B)Technical amendmentsSubsection (c) of such section 9401 is further amended—(i)by striking his and inserting the Reserve's; and(ii)by striking he and inserting the Reserve,(C)HeadingThe heading of such section 9401 is amended to read as follows:9401.Members of Air Force and Space Force: detail as students, observers and investigators at educational institutions, industrial plants, and hospitals.(D)Table of sectionsThe table of sections at the beginning of chapter 951 of such title is amended by striking the item relating to section 9401 and inserting the following new item:9401. Members of Air Force and Space Force: detail as students, observers, and investigators at educational institutions, industrial plants, and hospitals..(2)Enlisted members of Air Force: schools(A)In generalSection 9402 of such title is amended—(i)in subsection (a)—(I)in the first sentence, by inserting and enlisted members of the Space Force after members of the Air Force; and(II)in the third sentence, by inserting and Space Force officers after Air Force officers; and(ii)in subsection (b), by inserting or the Space Force after Air Force each place it appears.(B)HeadingThe heading of such section 9402 is amended to read as follows:9402.Enlisted members Air Force or Space Force: schools.(C)Table of sectionsThe table of sections at the beginning of chapter 951 of such title is amended by striking the item relating to section 9402 and inserting the following new item:9402. Enlisted members of Air Force or Space Force: schools..(3)Service schools: leaves of absence for instructorsSection 9406 of such title is amended by inserting or Space Force after Air Force.(4)Degree granting authority for United States Air Force Institute of TechnologySection 9414(d)(1) of such title is amended by inserting or the Space Force after needs of the Air Force.(5)United States Air Force Institute of Technology: administrationSection 9414b(a)(2) is amended—(A)by inserting or the Space Force after the Air Force each place it appears; and(B)in subparagraph (B), by inserting or the equivalent grade in the Space Force after brigadier general.(6)Community College of the Air Force: associate degreesSection 9415 of such title is amended—(A)in subsection (a) in the matter preceding paragraph (1), by striking in the Air Force and inserting in the Department of the Air Force; and(B)in subsection (b)—(i)in paragraph (1), by inserting or the Space Force after Air Force;(ii)in paragraph (2), by striking other than and all that follows through the end and inserting other than the Air Force or the Space Force who are serving as instructors at Department of the Air Force training schools.; and(iii)in paragraph (3), by inserting or the Space Force after Air Force.(7)Air Force Academy establishment; superintendent; facultySection 9431(a) of such title is amended by striking Air Force cadets and inserting cadets.(8)Air Force Academy superintendent; faculty: appointment and detailSection 9433(a) of such title is amended by inserting or the Space Force after Air Force.(9)Air Force Academy permanent professors; director of admissions(A)In generalSection 9436 of such title is amended—(i)in subsection (a)—(I)in the first sentence, by inserting in the Air Force or the equivalent grade in the Space Force after colonel;(II)in the second sentence, by inserting and a permanent professor appointed from the Regular Space Force has the grade equivalent to the grade of colonel in the Regular Air Force after grade of colonel; and(III)in the third sentence, by inserting in the Air Force or the equivalent grade in the Space Force after lieutenant colonel; and(ii)in subsection (b)—(I)in the first sentence, in the Air Force or the equivalent grade in the Space Force after colonel each place it appears; and(II)in the second sentence, by inserting and a person appointed from the Regular Space Force has the grade equivalent to the grade of colonel in the Regular Air Force after grade of colonel.(B)Technical amendmentsSubsections (a) and (b) of such section 9436 are further amended by striking he each place it appears and inserting such person.(10)Cadets: appointment; numbers, territorial distribution(A)In generalSection 9442 of such title is amended—(i)by striking Air Force Cadets each place it appears and inserting cadets; and(ii)in subsection (b)(2), by inserting or the Regular Space Force after Regular Air Force.(B)Technical amendmentSubsection (b)(4) of such section 9442 is amended by striking him and inserting the Secretary.(11)Cadets: agreement to serve as officerSection 9448(a) of such title is amended—(A)in paragraph (2)(A), by inserting or the Regular Space Force after Regular Air Force; and(B)in paragraph (3)(A), by inserting before the semicolon the following: or as a Reserve in the Space Force for service in the Space Force Reserve.(12)Cadets: organization; service; instructionSection 9449 of such title is amended by striking subsection (d). (13)Cadets: hazingSection 9452(c) of such title is amended—(A)by striking an Air Force cadet and inserting a cadet; and(B)by striking or Marine Corps and inserting Marine Corps, or Space Force.(14)Cadets: degree and commission on graduationSection 9453(b) of such title is amended by inserting or in the equivalent grade in the Regular Space Force after Regular Air Force.(15)Support of athletic programsSection 9462(c)(2) of such title is amended by striking personnel of the Air Force and inserting personnel of the Department of the Air Force.(16)Schools and camps: establishment: purposeSection 9481 of such title is amended—(A)by inserting , the Space Force, after members of the Air Force,; and(B)by inserting or the Space Force Reserve after the Air Force Reserve.(17)Schools and camps: operationSection 9482 of such title is amended—(A)in paragraph (4), by inserting or the Regular Space Force after Regular Air Force; and(B)in paragraph (7), in the matter preceding subparagraph (A), by inserting or Space Force after Air Force.(e)Service, supply, and procurement(1)Equipment: bakeries, schools, kitchens, and mess hallsSection 9536 of title 10, United States Code, is amended in the matter preceding paragraph (1) by inserting or the Space Force after the Air Force.(2)RationsSection 9561 of such title is amended—(A)in subsection (a)—(i)in the first sentence, by inserting and the Space Force ration after the Air Force ration; and(ii)in the second sentence, by inserting or the Space Force after the Air Force; and(B)in subsection (b), by inserting or the Space Force after the Air Force.(3)ClothingSection 9562 of such title is amended by inserting and members of the Space Force after the Air Force.(4)Clothing: replacement when destroyed to prevent contagionSection 9563 of such title is amended by inserting or the Space Force after member of the Air Force.(5)Colors, standards, and guidons of demobilized organizations: dispositionSection 9565 of such title is amended—(A)in subsection (a), in the matter preceding paragraph (1), by inserting or the Space Force after organizations of the Air Force; and(B)in subsection (b), by inserting or the Space Force after the Air Force.(6)Utilities: proceeds from overseas operationsSection 9591 of such title is amended by inserting or the Space Force after the Air Force.(7)Quarters: heat and lightSection 9593 of such title is amended by inserting and members of the Space Force after the Air Force.(8)Air Force Military History Institute: fee for providing historical information to the public(A)In generalSection 9594 of such title is amended—(i)in subsections (a) and (d), by inserting Department of the before Air Force Military History each place it appears; and(ii)in subsection (e)(1)—(I)by inserting Department of the before Air Force Military History; and(II)by inserting and the Space Force after materials of the Air Force.(B)HeadingThe heading of such section 9594 is amended to read as follows:9594.Department of the Air Force Military History Institute: fee for providing historical information to the public.(C)Table of sectionsThe table of sections at the beginning of chapter 967 of such title is amended by striking the item relating to section 9594 and inserting the following new item:9594. Department of the Air Force Military History Institute: fee for providing historical information to the public..(9)Subsistence and other supplies: members of armed forces; veterans; executive or military departments and employees; pricesSection 9621 of such title is amended—(A)in subsection (a)—(i)in paragraph (1), by inserting and members of the Space Force after the Air Force; and(ii)in paragraph (2), by inserting and officers of the Space Force after the Air Force;(B)in subsection (b), by inserting or the Space Force after the Air Force;(C)in subsection (c), by inserting or the Space Force after the Air Force;(D)in subsection (d), by striking or Marine Corps and inserting Marine Corps, or Space Force;(E)in subsection (e)—(i)by inserting or the Space Force after the Air Force the first place it appears; and(ii)by inserting or the Space Force, respectively after the Air Force the second place it appears;(F)in subsection (f), by inserting or the Space Force after the Air Force; and(G)in subsection (h)—(i)by inserting or the Space Force after the Air Force the first place it appears; and(ii)by inserting or members of the Space Force after members of the Air Force.(10)Rations: commissioned officers in fieldSection 9622 of such title is amended by inserting and commissioned officers of the Space Force after officers of the Air Force.(11)Medical supplies: civilian employees of the Air ForceSection 9624(a) of such title is amended—(A)by striking air base and inserting Air Force or Space Force military installation; and(B)by striking Air Force when and inserting Department of the Air Force when.(12)Ordnance property: officers of armed forces; civilian employees of air force(A)In generalSection 9625 of such title is amended—(i)in subsection (a), by inserting or the Space Force after officers of the Air Force; and(ii)in subsection (b), by striking the Air Force and inserting the Department of the Air Force.(B)HeadingThe heading of such section is amended to read as follows:9625.Ordnance property: officers of the armed forces; civilian employees of the Department of the Air Force; American National Red Cross; educational institutions; homes for veterans' orphans.(C)Table of sectionsThe table of sections at the beginning of chapter 969 of such title is amended by striking the item relating to section 9625 and inserting the following new item:9625. Ordnance property: officers of the armed forces; civilian employees of the Department of the Air Force; American National Red Cross; educational institutions; homes for veterans' orphans..(13)Supplies: educational institutionsSection 9627 of such title is amended—(A)by inserting or the Space Force after for the Air Force;(B)by inserting or the Space Force after officer of the Air Force; and(C)by striking air science and tactics and inserting science and tactics.(14)Supplies: military instruction campsSection 9654 of such title is amended—(A)by inserting or Space Force after an Air Force; and(B)by striking air science and tactics and inserting science and tactics. (15)Disposition of effects of deceased persons by summary court-martialSection 9712(a)(1) of such title is amended by inserting or the Space Force after the Air Force.(16)Acceptance of donations: land for mobilization, training, supply base, or aviation field(A)In generalSection 9771 of such title is amended in paragraph (2) by inserting or space mission-related facility after aviation field.(B)HeadingThe heading of such section 9771 is amended to read as follows:9771.Acceptance of donations: land for mobilization, training, supply base, aviation field, or space mission-related facility.(C)Table of sectionsThe table of sections at the beginning of chapter 979 of such title is amended by striking the item relating to section 9771 and inserting the following new item:9771. Acceptance of donations: land for mobilization, training, supply base, aviation field, or space mission-related facility..(17)Acquisition and construction: air bases and depots(A)In generalSection 9773 of such title is amended—(i)in subsection (a)—(I)by striking permanent air bases and inserting permanent Air Force and Space Force military installations;(II)by striking existing air bases and inserting existing installations; and(III)by inserting or the Space Force after training of the Air Force;(ii)in subsections (b) and (c), by striking air bases each place it appears and inserting installations; (iii)in subsection (b)(7), by inserting or Space Force after Air Force; (iv)in subsection (c)—(I)in paragraph (1), by inserting or Space Force after Air Force; and(II)in paragraphs (3) and (4), by inserting or the Space Force after the Air Force both places it appears; and(v)in subsection (f), by striking air base and inserting installation.(B)HeadingThe heading of such section 9773 is amended to read as follows:9773.Acquisition and construction: installations and depots.(C)Table of sectionsThe table of sections at the beginning of chapter 979 of such title is amended by striking the item relating to section 9773 and inserting the following new item:9773. Acquisition and construction: installations and depots..(18)Emergency construction: fortificationsSection 9776 of such title is amended by striking air base and inserting installation.(19)Use of public propertySection 9779 of such title is amended—(A)in subsection (a), by inserting or the Space Force after economy of the Air Force; and(B)in subsection (b), by inserting or the Space Force after support of the Air Force. (20)Disposition of real property at missile sitesSection 9781(a)(2) of such title is amended—(A)in the matter preceding subparagraph (A), by striking Air Force and inserting Department of the Air Force;(B)in subparagraph (A), by striking Air Force the first two places it appears and inserting Department of the Air Force; and(C)in subparagraph (C), by striking Air Force and inserting Department of the Air Force.(21)Maintenance and repair of real propertySection 9782 of such title is amended in subsections (c) and (d) by inserting or the Space Force after the Air Force both places it appears.(22)Settlement of accounts: remission or cancellation of indebtedness of membersSection 9837(a) of such title is amended by inserting or the Space Force after member of the Air Force.(23)Final settlement of officer’s accounts(A)In generalSection 9840 of such title is amended by inserting or the Space Force after Air Force.(B)Technical amendmentsSuch section 9840 is further amended—(i)by striking he each place it appears and inserting the officer; and(ii)by striking his each place it appears and inserting the officer's.(24)Payment of small amounts to public creditorsSection 9841 of such title is amended by inserting or Space Force after official of Air Force.(25)Settlement of accounts of line officersSection 9842 of such title is amended by inserting or the Space Force after Air Force.(f)Service of incumbents in certain positions without reappointment(1)In generalThe individual serving in a position under a provision of law specified in paragraph (2) as of the date of the enactment of this Act may continue to serve in such position after that date without further appointment as otherwise provided by such provision of law, notwithstanding the amendment of such provision of law by subsection (b). (2)Provisions of lawThe provisions of law specified in this paragraph are the provisions of title 10, United States Code, as follows:(A)Section 9020, relating to the Inspector General of the Department of the Air Force.(B)Section 9036. relating to the Surgeon General of the Air Force.(C)Section 9037(a), relating to the Judge Advocate General of the Air Force.(D)Section 9037(d), relating to the Deputy Judge Advocate General of the Air Force.(E)Section 9039, relating to the Chief of Chaplains for the Air Force and the Space Force. 933.Amendments to other provisions of title 10, United States Code(a)DefinitionsSection 101(b)(13) of title 10, United States Code, is amended in paragraph (13), by striking or Marine Corps and inserting Marine Corps, or Space Force.(b)Other provisions of subtitle A(1)Space Force ISubtitle A of title 10, United States Code, as amended by subsection (a), is further amended by striking and Marine Corps each place it appears and inserting Marine Corps, and Space Force in the following provisions:(A)Section 116(a)(1) in the matter preceding subparagraph (A).(B)Section 533(a)(2).(C)Section 646.(D)Section 661(a).(E)Section 712(a).(F)Section 717(c)(1).(G)Subsections (c) and (d) of section 741.(H)Section 743.(I)Section 1111(b)(4).(J)Subsections (a)(2)(A) and (c)(2)(A)(ii) of section 1143.(K)Section 1174(j).(L)Section 1463(a)(1).(M)Section 1566.(N)Section 2217(c)(2).(O)Section 2259(a).(P)Section 2640(j).(2)Space Force II(A)In generalSuch subtitle is further amended by striking Marine Corps, each place it appears and inserting Marine Corps, Space Force, in the following provisions:(i)Section 123(a).(ii)Section 172(a).(iii)Section 518.(iv)Section 747.(v)Section 749.(vi)Section 1552(c)(1).(vii)Section 2632(c)(2)(A).(viii)Section 2686(a).(ix)Section 2733(a).(B)HeadingThe heading of section 747 of such title is amended to read as follows:747.Command: when different commands of Army, Navy, Air Force, Marine Corps, Space Force, and Coast Guard join.(C)Table of sectionsThe table of sections at the beginning of chapter 43 of such title is amended by striking the item relating to section 747 and inserting the following new item:747. Command: when different commands of Army, Navy, Air Force, Marine Corps, Space Force, and Coast Guard join..(3)Space Force IIISuch subtitle is further amended by striking or Marine Corps each place it appears and inserting Marine Corps, or Space Force in the following provisions:(A)Section 125(b).(B)Section 541(a).(C)Section 601(a).(D)Section 603(a).(E)Section 619(a).(F)Section 619a(a).(G)Section 624(c).(H)Section 625(b).(I)Subsections (a) and (d) of section 631.(J)Section 632(a).(K)Section 637(a)(2).(L)Section 638(a).(M)Section 741(d).(N)Section 771.(O)Section 772.(P)Section 773.(Q)Section 1123.(R)Section 1143(d).(S)Section 1174(a)(2).(T)Section 1251(a).(U)Section 1252(a).(V)Section 1253(a).(W)Section 1375.(X)Section 1413a(h).(Y)Section 1551.(Z)Section 1561(a).(AA)Section 1731(a)(1)(A)(ii).(BB)Section 2102(a).(CC)Section 2103a(a)(2).(DD)Section 2104(b)(5).(EE)Section 2107. (FF)Section 2421.(GG)Section 2631(a).(HH)Section 2787(a).(4)Regular Space Force ISuch subtitle is further amended by striking or Regular Marine Corps each place it appears and inserting Regular Marine Corps, or Regular Space Force in the following provisions:(A)Section 531(c).(B)Section 532(a) in the matter preceding paragraph (1).(C)Subsections (a)(1), (b)(1), and (f) of section 533.(D)Section 633(a).(E)Section 634(a).(F)Section 635.(G)Section 636(a).(H)Section 647(c). (I)Section 688(b)(1).(J)Section 1181.(5)Regular Space Force IISuch subtitle is further amended by striking Regular Marine Corps, each place it appears and inserting Regular Marine Corps, Regular Space Force, in the following provisions:(A)Section 505.(B)Section 506.(C)Section 508.(6)Transfer, etc. of functions, powers, and dutiesSection 125(b) of such title, as amended by paragraph (3)(A), is further amended by striking or 9062(c) and inserting 9062(c), or 9081.(7)Joint Staff matters(A)Appointment of Chairman; grade and rankSection 152 of such title is amended—(i)in subsection (b)(1)(C), by striking or the Commandant of the Marine Corps and inserting the Commandant of the Marine Corps, or the Chief of Space Operations; and(ii)in subsection (c), by striking or, in the case of the Navy, admiral and inserting , in the case of the Navy, admiral, or, in the case of an officer of the Space Force, the equivalent grade,.(B)Inclusion of Space Force on Joint StaffSection 155(a) of such title is amended—(i)in paragraph (2) by inserting the Space Force and before the Coast Guard; (ii)by redesignating paragraph (3) as paragraph (4); and(iii)by inserting after paragraph (2) the following new paragraph (3):(3)Officers of the Space Force assigned to serve on the Joint Staff shall be selected by the Chairman in a number that, to the extent practicable, bears the same proportion to the numbers of officers of the armed forces selected under paragraph (2) as the number of Regular members of the Space Force bears to the number of Regular members of the armed forces specified in that paragraph (with the Navy and the Marine Corps treated as a single armed force for purposes of this paragraph)..(8)Armed Forces Policy CouncilSection 171(a) of such title is amended—(A)in paragraph (15), by striking and;(B)in paragraph (16), by striking the period and inserting ; and; and(C)by adding at the end the following new paragraph:(17)the Chief of Space Operations..(9)Joint Requirements Oversight CouncilSection 181(c)(1) of such title is amended by adding at the end the following new subparagraph:(F)A Space Force officer in the grade equivalent to the grade of general in the Army, Air Force, or Marine Corps, or admiral in the Navy..(10)Unfunded prioritiesSection 222a(b) of such title is amended—(A)by redesignating paragraph (5) as paragraph (6); and(B)by inserting after paragraph (4) the following new paragraph:(5)The Chief of Space Operations..(11)Theater security cooperation expensesSection 312(b)(3) of such title is amended by inserting the Chief of Space Operations, after the Commandant of the Marine Corps,.(12)Western Hemisphere InstituteSection 343(e)(1)(E) of such title is amended by inserting or Space Force after for the Air Force.(13)Original appointments of commissioned officersSection 531(a) of such title is amended—(A)in paragraph (1), by striking and in the grades of ensign, lieutenant (junior grade), and lieutenant in the Regular Navy and inserting in the grades of ensign, lieutenant (junior grade), and lieutenant in the Regular Navy, and in the equivalent grades in the Regular Space Force; and(B)in paragraph (2), by striking and in the grades of lieutenant commander, commander, and captain in the Regular Navy and inserting in the grades of lieutenant commander, commander, and captain in the Regular Navy, and in the equivalent grades in the Regular Space Force.(14)Service credit upon original appointment as a commissioned officerSection 533(b)(2) of such title is amended by striking or captain in the Navy and inserting , captain in the Navy, or an equivalent grade in the Space Force.(15)Senior joint officer positions: recommendations to the Secretary of DefenseSection 604(a)(1)(A) of such title is amended by inserting and the name of at least one Space Force officer after Air Force officer.(16)Force shaping authoritySection 647(a)(2) of such title is amended by striking of that armed force.(17)Members: required serviceSection 651(b) of such title is amended by striking of his armed force. (18)Career flexibility to enhance retention of membersSection 710(c)(1) of such title is amended by striking the armed force concerned and inserting an armed force.(19)Senior Members of Military Staff Committee of United NationsSection 711 of such title is amended by inserting or the Space Force after Air Force.(20)Rank: Chief of Space Operations(A)In generalSection 743 of such title is amended by striking and the Commandant of the Marine Corps and inserting the Commandant of the Marine Corps, and the Chief of Space Operations.(B)HeadingThe heading of such section 743 is amended to read as follows:743.Rank: Chief of Staff of the Army; Chief of Naval Operations; Chief of Staff of the Air Force; Commandant of the Marine Corps; Chief of Space Operations.(C)Table of sectionsThe table of sections at the beginning of chapter 43 of such title is amended by striking the item relating to section 743 and inserting the following new item:743. Rank: Chief of Staff of the Army; Chief of Naval Operations; Chief of Staff of the Air Force; Commandant of the Marine Corps; Chief of Space Operations..(21)Uniform Code of Military JusticeChapter 47 of such title (the Uniform Code of Military Justice) is amended—(A)in section 822(a)(7) (article 22(a)(7)), by striking Marine Corps and inserting Marine Corps, or the commanding officer of a corresponding unit of the Space Force;(B)in section 823(a) (article 23(a))—(i)in paragraph (2)—(I)by striking Air Force base and inserting Air Force or Space Force military installation; and(II)by striking or the Air Force and inserting the Air Force, or the Space Force; and(ii)in paragraph (4), by inserting or a corresponding unit of the Space Force after Air Force; and(C)in section 824(a)(3) (article 24(a)(3)), by inserting or a corresponding unit of the Space Force after Air Force.(22)Service as cadet or midshipman not counted for length of serviceSection 971(b)(2) of such title is amended by striking or Air Force and inserting , Air Force, or Space Force.(23)Referral bonusSection 1030(h)(3) of such title is amended by inserting and the Space Force after concerning the Air Force.(24)Return to active duty from temporary disabilitySection 1211(a) of such title is amended—(A)in the matter preceding paragraph (1), by striking or the Air Force and inserting , the Air Force, or the Space Force; and(B)in paragraph (6)—(i)by striking or the Air Force, who and inserting the Air Force, or the Space Force who; and(ii)by striking or the Air Force, as and inserting the Air Force, or the Space Force, as.(25)Years of serviceSection 1405(c) of such title is amended by striking or Air Force and inserting , Air Force, or Space Force.(26)Retired pay base for persons who became members before September 8, 1980Section 1406 of such title is amended—(A)in the heading of subsection (e), by inserting and Space Force after Air Force; and(B)in subsection (i)(3)—(i)in subparagraph (A)—(I)by redesignating clause (v) as clause (vi); and(II)by inserting after clause (iv) the following new clause (v):(v)Chief of Space Operations.; and(ii)in subparagraph (B)—(I)by redesignating clause (v) as clause (vi); and(II)by inserting after clause (iv) the following new clause (v):(v)The senior enlisted advisor of the Space Force..(27)Special requirements for military personnel in the acquisition field(A)In generalSection 1722a(a) of such title is amended by striking and the Commandant of the Marine Corps (with respect to the Army, Navy, Air Force, and Marine Corps, respectively) and inserting , the Commandant of the Marine Corps, and the Chief of Space Operations (with respect to the Army, Navy, Air Force, Marine Corps, and Space Force, respectively).(B)Clarifying amendmentSuch section 1722a(a) is further amended by striking the Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting the Under Secretary of Defense for Acquisition and Sustainment.(28)Senior military acquisition advisorsSection 1725(e)(1)(C) of such title is amended by inserting and Space Force before the period.(29)Military family readiness councilSection 1781a(b)(1) of such title is amended by striking Marine Corps, and Air Force each place it appears and inserting Air Force, Marine Corps, and Space Force.(30)Financial assistance program for specially selected membersSection 2107 of such title is amended—(A)in subsection (a)—(i)by striking or as a and inserting , as a; and(ii)by inserting or as an officer in the equivalent grade in the Space Force after Marine Corps,;(B)in subsection (b)—(i)in paragraph (3), by striking the reserve component of the armed force in which he is appointed as a cadet or midshipman and inserting the reserve component of an armed force; and(ii)in paragraph (5), by striking reserve component of that armed force each place it appears and inserting reserve component of an armed force; and(C)in subsection (d), by striking second lieutenant or ensign and inserting second lieutenant, ensign, or an equivalent grade in the Space Force.(31)Space Rapid Capabilities OfficeSection 2273a(d) of such title is amended by striking paragraph (3).(32)Acquisition-related functions of Chiefs of the Armed ForcesSection 2547(a) of such title is amended by striking and the Commandant of the Marine Corps and inserting the Commandant of the Marine Corps, and the Chief of Space Operations.(33)Agreements related to military training, testing, and operationsSection 2684a(i) of such title is amended by inserting Space Force, before or Defense-wide activities each place it appears.(c)Provisions of subtitle b(1)In generalSubtitle B of title 10, United States Code, is amended by striking or Marine Corps each place it appears and inserting Marine Corps, or Space Force in the following provisions:(A)Section 7452(c).(B)Section 7621(d).(2)Computation of years of serviceSection 7326(a)(1) of such title is amended by striking or the Air Force and inserting , the Air Force, or the Space Force.(d)Provisions of subtitle C(1)Cadets; hazingSection 8464(f) of title 10, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force.(2)Sales prices(A)In generalSection 8802 of such title is amended by striking or the Air Force and inserting , the Air Force, or the Space Force.(B)HeadingThe heading of such section 8802 is amended to read as follows:8802.Sales: members of Army, Air Force, and Space Force; prices.(C)Table of sectionsThe table of sections at the beginning of chapter 879 of such title is amended by striking the item relating to section 8802 and inserting the following new item:8802. Sales: members of Army, Air Force, and Space Force; prices..(3)Sales to certain veteransSection 8803 of such title is amended by striking or the Marine Corps and inserting the Marine Corps, or the Space Force. (4)Subsistence and other suppliesSection 8806(d) of such title is amended by striking or Air Force or Marine Corps and inserting , Air Force, Marine Corps, or Space Force.(5)Scope of chapter on prizeSection 8851(a) of such title is amended by striking or the Air Force and inserting , the Air Force, or the Space Force. 934.Amendments to provisions of law relating to pay and allowances(a)DefinitionsSection 101 of title 37, United States Code, is amended—(1)in paragraphs (3) and (4), by inserting Space Force, after Marine Corps, each place it appears; and(2)in paragraph (5)(C), by inserting and the Space Force after Air Force.(b)Basic pay rates(1)Commissioned officersFootnote 2 of the table titled COMMISSIONED OFFICERS in section 601(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 37 U.S.C. 1009 note) is amended by inserting after Commandant of the Marine Corps, the following: Chief of Space Operations,.(2)Enlisted membersFootnote 2 of the table titled ENLISTED MEMBERS in section 601(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 37 U.S.C. 1009 note) is amended by inserting after Sergeant Major of the Marine Corps, the following: the senior enlisted advisor of the Space Force,.(c)Pay grades: assignment to; general rulesSection 201(a) of title 37, United States Code, is amended—(1)by striking (a) For the purpose and inserting (a)(1) Subject to paragraph (2), for the purpose; and(2)by adding at the end the following new paragraph:(2)For the purpose of computing their basic pay, commissioned officers of the Space Force are assigned to the pay grades in the table in paragraph (1) by grade or rank in the Air Force that is equivalent to the grade or rank in which such officers are serving in the Space Force..(d)Pay of senior enlisted membersSection 210(c) of title 37, United States Code, is amended—(1)by redesignating paragraph (5) as paragraph (6); and(2)by inserting after paragraph (4) the following new paragraph (5):(5)The senior enlisted advisor of the Space Force..(e)Allowances other than travel and transportation allowances(1)Personal money allowanceSection 414 of title 37, United States Code, is amended—(A)in subsection (a)(5), by inserting Chief of Space Operations, after Commandant of the Marines Corps,; and(B)in subsection (b), by inserting the senior enlisted advisor of the Space Force, after the Sergeant Major of the Marine Corps,.(2)Clothing allowance: enlisted membersSection 418(d) of such title is amended—(A)in paragraph (1), by striking or Marine Corps and inserting Marine Corps, or Space Force; and(B)in paragraph (4), by striking or the Marine Corps and inserting the Marine Corps, or the Space Force.(f)Travel and transportation allowances: parking expensesSection 481i(b) of title 37, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force.(g)Leave(1)Addition of Space ForceChapter 9 of title 37, United States Code, is amended by inserting Space Force, after Marines Corps, each place it appears in the following provisions:(A)Subsections (b)(1) and (e)(1) of section 501.(B)Section 502(a).(C)Section 503(a).(2)Addition of regular Space ForceSection 501(b)(5)(C) of such title is amended by striking or Regular Marine Corps and inserting Regular Marine Corps, or Regular Space Force.(3)Technical amendmentsChapter 9 of such title is further amended as follows:(A)In section 501(b)(1)—(i)by striking his each place it appears and inserting the member's; and(ii)by striking he and inserting the member.(B)In section 502—(i)by striking his designated representative each place it appears and inserting the Secretary's designated representative; (ii)in subsection (a), by striking he each place it appears and inserting the member; and(iii)in subsection (b), by striking his and inserting the member's.(h)Allotment and assignment of pay(1)In generalSubsections (a), (c), and (d) of section 701 of title 37, United States Code, are each amended by striking or Marine Corps and inserting Marine Corps, or Space Force.(2)Technical amendmentsSuch section 701 is further amended—(A)in subsection (a), by striking his and inserting the officer's;(B)in subsection (b), by striking his and inserting the person's; and(C)in subsection (c), by striking his pay, and if he does so and inserting the member's pay, and if the member does so.(3)HeadingThe heading of such section 701 is amended to read as follows:701.Members of the Army, Navy, Air Force, Marine Corps, and Space Force; contract surgeons.(4)Table of sectionsThe table of sections at the beginning of chapter 13 of such title is amended by striking the item relating to section 701 and inserting the following new item:701. Members of the Army, Navy, Air Force, Marine Corps, and Space Force; contract surgeons..(i)Forfeiture of pay(1)Forfeiture for absence for intemperate use of alcohol or drugs(A)In generalSection 802 of title 37, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force.(B)Technical amendmentsSuch section 802 is further amended by striking his each place it appears and inserting the member's.(2)Forfeiture when dropped from rolls(A)In generalSection 803 of such title is amended by striking or the Air Force and inserting , the Air Force, or the Space Force.(B)HeadingThe heading of such section 803 is amended to read as follows:803.Commissioned officers of the Army, Air Force, or Space Force: forfeiture of pay when dropped from rolls.(C)Table of sectionsThe table of sections at the beginning of chapter 15 of such title is amended by striking the item relating to section 803 and inserting the following new item:803. Commissioned officers of the Army, Air Force, or Space Force: forfeiture of pay when dropped from rolls..(j)Effect on pay of extension of enlistmentSection 906 of title 37, United States Code, is amended by inserting Space Force, after Marine Corps,.(k)Administration of pay(1)Prompt payment required(A)In generalSection 1005 of title 37, United States Code, is amended by striking and of the Air Force and inserting , the Air Force, and the Space Force.(B)HeadingThe heading of such section 1005 is amended to read as follows:1005.Army, Air Force, and Space Force: prompt payments required.(C)Table of sectionsThe table of sections at the beginning of chapter 15 of such title is amended by striking the item relating to section 803 and inserting the following new item:1005. Army, Air Force, and Space Force: prompt payments required..(2)Deductions from pay(A)In generalSection 1007 of such title is amended—(i)in subsections (b), (d), (f), and (g), by striking or the Air Force and inserting , the Air Force, or the Space Force; and(ii)in subsection (e), by striking or Marine Corps and inserting Marine Corps, or Space Force.(B)Technical amendmentsSuch section 1007 is further amended—(i)in subsection (b), by striking him and inserting the member;(ii)in subsection (d), by striking his each place it appears and inserting the member's; and(iii)in subsection (f)—(I)by striking his and inserting the officer's; and(II)by striking he both places it appears and inserting the officer. 935.Amendments relating to provisions of law on veterans’ benefits(a)Addition of space service to references to military, Naval, or air serviceTitle 38, United States Code, is amended by striking or air service and inserting air, or space service each place it appears in the following provisions:(1)Paragraphs (2), (5), (12), (16), (17), (18), (24), and (32) of section 101.(2)Section 105(a).(3)Section 106(b).(4)Section 701.(5)Paragraphs (1) and (2)(A) of section 1101.(6)Section 1103.(7)Section 1110.(8)Subsections (b)(1) and (c)(1) of section 1112.(9)Section 1113(b).(10)Section 1131.(11)Section 1132.(12)Section 1133.(13)Section 1137.(14)Section 1141.(15)Section 1153.(16)Section 1301.(17)Subsections (a) and (b) of section 1302.(18)Section 1310(b).(19)Section 1521(j).(20)Section 1541(h).(21)Subsections (a)(2)(B) and (e)(3) of section 1710.(22)Section 1712(a).(23)Section 1712A(c).(24)Section 1717(d)(1).(25)Subsections (b) and (c) of section 1720A.(26)Section 1720D(c)(3).(27)Section 1720E(a).(28)Section 1720G(a)(2)(B).(29)Subsections (b)(2), (e)(1), and (e)(4) of section 1720I.(30)Section 1781(a)(3).(31)Section 1783(b)(1).(32)Section 1922(a).(33)Section 2002(b)(1).(34)Section 2101A(a)(1).(35)Subsections (a)(1)(C) and (d) of section 2301.(36)Section 2302(a).(37)Section 2303(b)(2).(38)Subsections (b)(4)(A) and (g)(2) of section 2306.(39)Section 2402(a)(1).(40)Section 3018B(a).(41)Section 3102(a)(1)(A)(ii).(42)Subsections (a) and (b)(2)(A) of section 3103.(43)Section 3113(a).(44)Section 3501(a).(45)Section 3512(b)(1)(B)(iii).(46)Section 3679(c)(2)(A).(47)Section 3701(b)(2).(48)Section 3712(e)(2).(49)Section 3729(c)(1).(50)Subparagraphs (A) and (B) of section 3901(1).(51)Subsections (c)(1)(A) and (d)(2)(B) of section 5103A.(52)Section 5110(j).(53)Section 5111(a)(2)(A).(54)Section 5113(b)(3)(C).(55)Section 5303(e).(56)Section 6104(c).(57)Section 6105(a).(58)Subsections (a)(1) and (b)(3) of section 6301.(59)Section 6303(b).(60)Section 6304(b)(1).(61)Section 8301.(b)Definitions(1)Armed ForcesParagraph (10) of section 101 of title 38, United States Code, is amended by inserting Space Force, after Air Force,.(2)Secretary concernedParagraph (25)(C) of such section is amended by inserting or the Space Force before the semicolon.(3)Space Force ReserveParagraph (27) of such section is amended—(A)by redesignating subparagraphs (E) through (G) as subparagraphs (F) through (H), respectively; and(B)by inserting after subparagraph (D) the following new subparagraph (E):(E)the Space Force Reserve;.(c)Placement of employees in military installationsSection 701 of title 38, United States Code, is amended by striking and Air Force and inserting Air Force, and Space Force.(d)Consideration to be accorded time, place, and circumstances of serviceSection 1154(b) of title 38, United States Code, is amended by striking or air organization and inserting air, or space organization.(e)Premium paymentsSection 1908 of title 38, United States Code, is amended by inserting Space Force, after Marine Corps,.(f)Secretary concerned for GI BillSection 3020(l)(3) of title 38, United States Code, is amended by inserting or the Space Force before the semicolon.(g)Definitions for Post-9/11 GI BillSection 3301(2)(C) of title 38,United States Code, is amended by inserting or the Space Force after Air Force.(h)Provision of credit protection and other servicesSection 5724(c)(2) of title 38, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force. 936.Amendments to other provisions of the United States Code(a)Title 5; definition of Armed ForcesSection 2101(2) of title 5, United States Code, is amended by inserting after Marine Corps, the following: Space Force,.(b)Title 14(1)Voluntary retirementSection 2152 of title 14, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force.(2)Computation of length of serviceSection 2513 of such title is amended by inserting after Air Force, the following: Space Force,.(c)Title 18; firearms as nonmailableSection 1715 of such title is amended by inserting Space Force, after Marine Corps,.(d)Title 31(1)Definitions relating to claimsSection 3701(a)(7) of title 31, United States Code, is amended by inserting Space Force, after Marine Corps,.(2)Collection and compromiseSection 3711(f) of such title is amended in paragraphs (1) and (3) by inserting Space Force, after Marine Corps, each place it appears.(e)Title 41; honorable discharge certificate in lieu of birth certificateSection 6309(a) of title 41, United States Code, is amended by inserting Space Force, after Marine Corps,.(f)Title 51; powers of the administration in performance of functionsSection 20113(l) of title 51, United States Code, is amended—(1)in the subsection heading, by striking Services and inserting Forces; and(2)by striking and Marine Corps and inserting Marine Corps, and Space Force. 937.Applicability to other provisions of law(a)Secretary of Defense authorityThe authority of the Secretary of Defense with respect to the Air Force or members of the Air Force under any covered provision of law may be exercised by the Secretary with respect to the Space Force or members of the Space Force.(b)Secretary of the Air Force authorityThe authority of the Secretary of the Air Force with respect to the Air Force or members of the Air Force under any covered provision of law may be exercised with respect to the Space Force or members of the Space Force.(c)Benefits for membersA member of the Space Force shall be eligible for any benefit under a covered provision of law that is available to a member of the Air Force under the same terms and conditions as the provision of law applies to members of the Air Force.(d)Covered provision of law definedIn this section, the term covered provision of law means a provision of law other than a provision of title 5, 10, 14, 18, 31, 37, 38, 41, or 51, United States Code. IIOther Matters941.Matters relating to reserve components for the Space Force(a)Limitation on establishment of Space National Guard(1)In generalThe Space National Guard may not be established as a reserve component of the Space Force until the Secretary of Defense certifies in writing, to the congressional defense committees that a Space National Guard is the organization best suited to discharge in an effective and efficient manner the missions intended to be assigned to the Space National Guard. (2)Basis for certificationThe certification must be based on the results of a study conducted for purposes of this subsection by the Assistant Secretary of the Air Force for Manpower and Reserve Affairs.(3)Proposed missionsThe certification shall include a description of each mission proposed to be assigned to the Space National Guard in connection with the certification.(b)Space Force Reserve(1)Inclusion within Space ForceSection 9081(b)(2) of title 10, United States Code, is amended by inserting , including the Regular Space Force and the Space Force Reserve, after space forces.(2)Named reserve componentSection 10101 of title 10, United States Code, is amended—(A)by redesignating paragraph (7) as paragraph (8); and(B)by inserting after paragraph (6) the following new paragraph (7):(7)The Space Force Reserve..(3)Composition(A)In generalChapter 1003 of such title is amended—(i)by redesignating section 10114 as section 10115; and(ii)by inserting after section 10113 the following new section 10114:10114.Space Force Reserve: compositionThe Space Force Reserve is a reserve component of the Space Force to provide a reserve for active duty. It consists of the members of the officers' section of the Space Force Reserve and of the enlisted section of the Space Force Reserve..(B)Clerical amendmentThe table of sections at the beginning of chapter 1003 of such title is amended by striking the item relating to section 10114 and inserting the following new items:10114. Space Force Reserve: composition. 10115. Coast Guard Reserve..(4)Space Force Reserve Command(A)In generalChapter 1006 of such title is amended by adding at the end the following new section:10175.Space Force Reserve Command(a)Establishment of commandThe Secretary of the Air Force, with the advice and assistance of the Chief of Space Operations, shall establish a Space Force Reserve Command. The Space Force Reserve Command shall be operated as a separate command of the Space Force.(b)CommanderThe Chief of Space Force Reserve is the Commander of the Space Force Reserve Command. The commander of the Space Force Reserve Command reports directly to the Chief of Space Operations.(c)Assignment of forcesThe Secretary of the Air Force—(1)shall assign to the Space Force Reserve Command all forces of the Space Force Reserve stationed in the continental United States other than forces assigned to the unified combatant command for special operations forces established pursuant to section 167 of this title; and(2)except as otherwise directed by the Secretary of Defense in the case of forces assigned to carry out functions of the Secretary of the Air Force specified in section 9013 of this title, shall assign to the combatant commands all such forces assigned to the Space Force Reserve Command under paragraph (1) in the manner specified by the Secretary of Defense..(B)Clerical amendmentThe table of sections at the beginning of chapter 1006 of such title is amended by adding at the end the following new item:10175. Space Force Reserve Command..(c)Military personnel managementAny authority in title 10, United States Code, may be applied to a member of the Space Force Reserve in the same manner as such authority is applied to a similarly situated member of the Air Force Reserve. In the application of such authority to a member of the Space Force Reserve, any reference to a grade of a member of in the Air Force or Air Force Reserve shall be deemed to refer to the equivalent grade in the Space Force or Space Force Reserve.(d)Report on integration of Space Force Reserve into lawNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House or Representatives a report setting forth the amendments to title 10, United States Code, and any other laws, necessary to fully integrate the Space Force Reserve into statutory authorities on the personnel, activities, missions, and management of the Space Force. 942.Transfers of military and civilian personnel to the Space Force(a)Prohibition on involuntary transferA member of the Armed Forces or civilian employee of the Department of Defense may not be transferred to the military or civilian part of the Space Force, as the case may be, without the consent of such member or employee.(b)Status within Space Force upon transferAny member of the Armed Forces or civilian employee of the Department of Defense who is transferred to the Space Force shall, after transfer, have the status of member or civilian employee, as the case may be, of the Space Force.(c)Detail or assignment of members(1)Permanent nature of detail or assignmentThe detail or assignment of any member of the Armed Forces to the Space Force on or after the date of the enactment of this Act shall be permanent, and shall be treated as a transfer to which subsection (b) applies.(2)Acknowledgment of natureAny member undergoing a detail or assignment described in paragraph (1) shall execute a written acknowledgment, before undergoing such detail or assignment, of the permanent nature of the detail or assignment by reason of paragraph (1). 943.Limitation on transfer of military installations to the jurisdiction of the Space Force(a)LimitationA military installation (whether or not under the jurisdiction of the Department of the Air Force) may not be transferred to the jurisdiction or command of the Space Force until the Secretary of the Air Force briefs the congressional defense committees on the results of a business case analysis, conducted by the Secretary in connection with the transfer, of the cost and efficacy of the transfer.(b)Timing of briefingThe briefing on a business case analysis conducted pursuant to subsection (a) shall be provided not later than 15 days after the date of the completion of the business case analysis by the Secretary.944.Clarification of procurement of commercial satellite communications services(a)In generalChapter 963 of title 10, United States Code, is amended by inserting before section 9532 the following new section:9531.Procurement of commercial satellite communications servicesThe Secretary of the Air Force shall be responsible for the procurement of commercial satellite communications services for the Department of Defense..(b)Table of sectionsThe table of sections at the beginning of chapter 963 of such title is amended by inserting before the item relating to section 9532 the following new item:9531. Procurement of commercial satellite communications services..945.Temporary exemption from authorized daily average of members in pay grades E–8 and E–9Section 517 of title 10, United States Code, shall not apply to the Space Force until October 1, 2023.946.Application of acquisition demonstration project to Department of the Air Force employees assigned to acquisition positions within the Space Force(a)In generalChapter 81 of title 10, United States Code, is amended by adding at the end the following new section:1599i.Application of acquisition demonstration project to Department of the Air Force employees assigned to acquisition positions within the Space ForceFor purposes of the demonstration project authorized by section 1762 of this title, the Secretary of Defense may apply the provisions of such section, including any regulations, procedures, waivers, or guidance implementing such section, to employees of the Department of the Air Force assigned to acquisition positions within the Space Force..(b)Table of sectionsThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:1599i. Application of acquisition demonstration project to Department of the Air Force employees assigned to acquisition positions within the Space Force..947.Air and Space Force Medal(a)Supersedure of Airman's Medal with Air and Space Force Medal(1)In generalSection 9280 of title 10, United States Code, is amended—(A)by striking Airman's Medal each place it appears and inserting Air and Space Force Medal; and(B)in subsection (a)(1), by inserting or the Space Force after the Air Force.(2)Section headingThe heading of such section is amended to read as follows:9280.Air and Space Force Medal: award; limitations.(3)Table of sectionsThe table of sections at the beginning of chapter 937 of such title is amended by striking the item relating to section 9280 and inserting the following new item:9280. Air and Space Force Medal: award; limitations..(b)Differentiation in designThe President shall ensure that the design of the Air and Space Force Medal and accompanying ribbon (and any related bar or device) awarded under section 9280 of title 10, United States Code (as amended by subsection (a)), differs in an appropriate manner from the design of the Airman's Medal and accompanying ribbon, bar, or device awarded under section 9280 of title 10, United States Code, as such section was in effect on the date before the date of the enactment of this Act.DOrganization and Management of Other Department of Defense Offices and Elements951.Annual report on establishment of field operating agencies(a)In generalSubchapter I of chapter 134 of title 10, United States Code, is amended by inserting after section 2245 the following new section:2246.Establishment of field operating agencies: annual report(a)Annual report requiredNot later than January 31 each year, the Secretary of Defense shall submit to the congressional defense committees a report on each, if any, field operating agency established during the preceding year.(b)ElementsEach report under subsection (a) shall include, for each field operating agency covered by such report, the following:(1)The name of such agency.(2)The physical location of such agency.(3)The title and grade (whether military or civilian) of the head of such agency.(4)The chain of command, supervision, or authority through which the head of such agency reports to the Office of the Secretary of Defense or the military department or Armed Forces headquarters, as applicable. (5)The mission of such agency.(6)The number of personnel authorized to be assigned to such agency, and the number of such authorizations encumbered by military personnel and civilian employees of the Department of Defense or military department, as applicable.(7)The purpose underlying the establishment of such agency.(8)Any cost savings or other efficiencies that have accrued, or are anticipated to accrue, to the Department of Defense or any of its components in connection with the establishment and operation of such agency..(b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 134 of such title is amended by inserting after the item relating to section 2245 the following new item:2246. Establishment of field operating agencies: annual report..952.Briefing on assignment of members of the Armed Forces on active duty to the Joint Artificial Intelligence Center of the Department of DefenseNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, with appropriate representatives of the Armed Forces, shall brief the Committees on Armed Services of the Senate and the House of Representatives on the feasibility and the current status of assigning members of the Armed Forces on active duty to the Joint Artificial Intelligence Center (JAIC) of the Department of Defense. The briefing shall include an assessment of such assignment on each of the following:(1)The strengthening of ties between the Joint Artificial Intelligence Center and operational forces for purposes of—(A)identifying tactical and operational use cases for artificial intelligence (AI);(B)improving data collection; and(C)establishing effective liaison between the Center and operational forces for identification and clarification of concerns in the widespread adoption and dissemination of artificial intelligence.(2)The creation of opportunities for additional non-traditional broadening assignments for members on active duty.(3)The career trajectory of active duty members so assigned, including potential negative effects on career trajectory.(4)The improvement and enhancement of the capacity of the Center to influence Department-wide policies that affect the adoption of artificial intelligence.953.Threats to United States forces from small unmanned aerial systems worldwide(a)FindingsCongress makes the following findings:(1)United States military forces face an ever increasing and constantly evolving threat from small unmanned aerial systems in operations worldwide, whether in the United States or abroad.(2)The Department of Defense is already doing important work to address the threats from small unmanned aerial systems worldwide, though the need for engagement in that area continues.(b)Executive agent(1)In generalThe Secretary of the Army is the executive agent of the Department of Defense for programs, projects, and activities to counter small unmanned aerial systems (in this section referred to as the Counter-Small Unmanned Aerial Systems Program).(2)FunctionsThe functions of the Secretary as executive agent shall be as follows:(A)To develop the strategy required by subsection (c). (B)To carry out such other activities to counter threats to United States forces worldwide from small unmanned aerial systems as the Secretary of Defense and the Secretary of the Army consider appropriate.(3)StructureThe Secretary as executive agent shall carry out the functions specified in paragraph (2) through such administrative structures as the Secretary considers appropriate.(c)Strategy To counter threats from small unmanned aerial systemsNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army, as executive agent for the Counter-Small Unmanned Aerial Systems Program, shall develop and submit to relevant committees of Congress a strategy for the Armed Forces to effectively counter threats from small unmanned aerial systems worldwide. The report shall be submitted in classified form.(d)Report on executive agent activities(1)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Army, as executive agent for the Counter-Small Unmanned Aerial Systems Program, shall submit to Congress a report on the Counter-Small Unmanned Aerial Systems Program.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A description and assessment of the structure and activities of the executive agent as established and put in place by the Secretary, including the following:(i)Any obstacles hindering the effective discharge of its functions and activities, including limitations in authorities or policy.(ii)The changes, if any, to airspace management, rules of engagement, and training plans that are required in order to optimize the use by the Armed Forces of counter-small unmanned aerial systems.(B)An assessment of the implementation of the strategy required by subsection (c), and a description of any updates to the strategy that are required in light of evolving threats to the Armed Forces from small unmanned aerial systems.(e)Report on threat from small unmanned aerial systems(1)Report requiredNot later than 180 days after the submittal of the strategy required by subsection (c), the Secretary of Defense shall submit to the appropriate committees of Congress a report that sets forth a direct comparison between the threats United States forces in combat settings face from small unmanned aerial systems and the capabilities of the United States to counter such threats. The report shall be submitted in classified form.(2)CoordinationThe Secretary shall prepare the report required by paragraph (1) in coordination with the Director of the Defense Intelligence Agency and with such other appropriate officials of the intelligence community, and such other officials in the United States Government, as the Secretary considers appropriate.(3)ElementsThe report required by paragraph (1) shall include the following:(A)An evaluation and assessment of the current and evolving threat being faced by United States forces from small unmanned aerial systems.(B)A description of the counter-small unmanned aerial system systems acquired by the Department of Defense as of the date of the enactment of this Act, and an assessment whether such systems are adequate to meet the current and evolving threat described in subparagraph (A).(4)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and(B)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives.(f)Independent assessment of Counter-Small Unmanned Aerial Systems Program(1)AssessmentNot later than 60 days after the submittal of the strategy required by subsection (c), the Secretary of Defense shall seek to enter into a contract with a Federally funded research and development center to conduct an assessment of the efficacy of the Counter-Small Unmanned Aerial Systems Program.(2)ElementsThe assessment conducted pursuant to paragraph (1) shall include the following:(A)An identification of metrics to assess progress in the implementation of the strategy required by subsection (c), which metrics shall take into account the threat assessment required for purposes of subsection (e).(B)An assessment of progress, and key challenges, in the implementation of the strategy using such metrics, and recommendations for improvements in the implementation of the strategy.(C)An assessment of the extent to which the Department of Defense is coordinating adequately with other departments and agencies of the United States Government, and other appropriate entities, in the development and procurement of counter-small unmanned aerial systems for the Department.(D)An assessment of the extent to which the designation of the Secretary of the Army as executive agent for the Counter-Small Unmanned Aerial Systems Program has reduced redundancies and increased efficiencies in procurement of counter-small unmanned aerial systems.(E)An assessment whether United States technological progress on counter-small unmanned aerial systems is sufficient to maintain a competitive edge over the small unmanned aerial systems technology available to United States adversaries. (3)ReportNot later than 180 days after entry into the contract referred to in paragraph (1), the Secretary shall submit to the congressional defense committees a report setting forth the results of the assessment required under the contract.XGeneral ProvisionsAFinancial Matters1001.General transfer authority(a)Authority To transfer authorizations(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2021 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,000,000,000.(3)Exception for
 transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2).(b)LimitationsThe authority provided by subsection (a) to transfer authorizations—(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and(2)may not be used to provide authority for an item that has been denied authorization by Congress.(c)Effect on
 authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.(d)Notice to
 CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a).1002.Application of Financial Improvement and Audit Remediation Plan to fiscal years following fiscal year 2020Section 240b(a)(2)(A)(iii) of title 10, United States Code, is amended by striking for fiscal year 2018 and all that follows and inserting for each fiscal year after fiscal year 2020 occurs by not later than March 31 following such fiscal year;. 1003.Incentives for the achievement by the components of the Department of Defense of unqualified audit opinions on the financial statements(a)Incentives requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense (Comptroller) shall, acting through the Deputy Chief Financial Officer of the Department of Defense, develop and issue guidance to incentivize the achievement by each department, agency, and other component of the Department of Defense of unqualified audit opinions on their financial statements.(b)ReportNot later than 90 days after the date of the enactment of this Act, the Under Secretary shall submit to the appropriate committees of Congress a report setting forth a description and assessment of current and proposed incentives for the achievement of unqualified audit opinions as described in subsection (a).(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on the Budget, and the Committee on Appropriations of the Senate; and(2)the Committee on Armed Services, the Committee on the Budget, and the Committee on Appropriations of the House of Representatives.BCounterdrug activities1011.Codification of authority for joint task forces of the Department of Defense to support law enforcement agencies conducting counterterrorism or counter-transnational organized crime activities(a)Codification of section 1022 of FY 2004 NDAAChapter 15 of title 10, United States Code, is amended by adding at the end a new section 285 consisting of— (1)a heading as follows:285.Authority for joint task forces to support law enforcement agencies conducting counterterrorism or counter-transnational organized crime activities; and (2)a text consisting of the text of section 1022 of the National Defense Authorization Act for Fiscal Year 2004 (10 U.S.C. 271 note). (b)Conforming amendments in connection with codificationSection 285 of title 10, United States Code, as added by subsection (a), is amended—(1)in subsection (b), by striking During fiscal years 2006 through 2022, funds for drug interdiction and inserting Funds for drug interdiction;(2)in subsection (c), by striking of each year in which the authority in subsection (a) is in effect and inserting each year;(3)in subsection (d)—(A)in paragraph (1), by striking the paragraph designation and all that follows through Support in paragraph (2)(A) and inserting (1) Support; (B)by redesignating subparagraph (B) as paragraph (2); and (C)in paragraph (2), as so redesignated, by striking subparagraph (A) and inserting paragraph (1); and(4)in subsection (e)—(A)in paragraph (1), by striking of title 10, United States Code and inserting of this title; and(B)by striking the second paragraph (2).(c)Clerical amendmentThe table of sections at the beginning of chapter 15 of such title is amended by adding at the end the following new item:285. Authority for joint task forces to support law enforcement agencies conducting counterterrorism or counter-transnational organized crime activities..(d)Conforming repealSection 1022 of the National Defense Authorization Act for Fiscal Year 2004 is repealed. CNaval Vessels and Shipyards1021.Modification of authority to purchase used vessels with funds in the National Defense Sealift FundSection 2218(f)(3) of title 10, United States Code, is amended—(1)by striking subparagraphs (E) and (G); and(2)by redesignating subparagraph (F) as subparagraph (E).1022.Waiver during war or threat to national security of restrictions on overhaul, repair, or maintenance of vessels in foreign shipyardsSection 8680 of title 10, United States Code, is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following new subsection: (c)(c)Waiver(1)The Secretary of the Navy may waive the restrictions in subsections (a) and (b) for the duration of a period of threat to the national security interests of the United States upon a written determination by the Secretary that such a waiver is necessary in the national security interest of the United States.(2)Not later than 15 days after making a determination under paragraph (1), the Secretary shall provide to the congressional defense committees a written notification on the determination.(3)In this subsection, the term period of threat to the national security interests of the United States means the following:(A)A period of war.(B)Any other period determined by Secretary of Defense in which the national security interests of the United States are threatened by the application, or the imminent danger of application, of physical force by any foreign government or agency against the United States, citizens of the United States, the property of citizens of the United States, or the commercial interests of citizens of the United States..1023.Modification of waiver authority on prohibition on use of funds for retirement of certain legacy maritime mine countermeasure platforms(a)In generalSection 1046(b)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public law 115–91; 131 Stat. 1556) is amended by striking certifies and inserting , with the concurrence of the Director of Operational Test and Evaluation, certifies in writing.(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to waivers under subsection (b)(1) of section 1046 of the National Defense Authorization Act for Fiscal Year 2018 of the prohibition under subsection (a) of that section that occur on or after that date. 1024.Extension of authority for reimbursement of expenses for certain Navy mess operations afloatSection 1014(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4585), as most recently amended by section 1023(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 966), is further amended by striking September 30, 2020 and inserting September 30, 2025.1025.Sense of Congress on actions necessary to achieve a 355-ship Navy It is the sense of Congress that to achieve the national policy of the United States to have available, as soon as practicable, not fewer than 355 battle force ships—(1)the Navy must be adequately resourced to increase the size of the Navy in accordance with the national policy, which includes the associated ships, aircraft, personnel, sustainment, and munitions;(2)across fiscal years 2021 through 2025, the Navy should start construction on not fewer than—(A)12 Arleigh Burke-class destroyers;(B)10 Virginia-class submarines;(C)2 Columbia-class submarines;(D)3 San Antonio-class amphibious ships;(E)1 LHA-class amphibious ship;(F)6 John Lewis-class fleet oilers; and(G)5 guided missile frigates;(3)new guided missile frigate construction should increase to a rate of between two and four ships per year once design maturity and construction readiness permit;(4)the Columbia-class submarine program should be funded with additions to the Navy budget significantly above the historical average, given the critical single national mission that these vessels will perform and the high priority of the shipbuilding budget for implementing the National Defense Strategy; (5)stable shipbuilding rates of construction should be maintained for each vessel class, utilizing multi-year or block buy contract authorities when appropriate, until a deliberate transition plan is identified; and(6)prototyping of potential new shipboard subsystems should be accelerated to build knowledge systematically, and, to the maximum extent practicable, shipbuilding prototyping should occur at the subsystem-level in advance of ship design. DCounterterrorism1031.Extension of prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United StatesSection 1033 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1953), as amended by section 1043 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking December 31, 2020 and inserting December 31, 2021.1032.Extension of prohibition on use of funds to close or relinquish control of United States
 Naval Station, Guantanamo Bay, CubaSection 1036 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1551), as most recently amended by section 1045 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking fiscal year 2018, 2019, or 2020 and inserting fiscal years 2018 through 2021.1033.Extension of prohibition on use of funds for transfer or release of
			 individuals detained at United States Naval Station, Guantanamo Bay, Cuba,
 to certain countriesSection 1035 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1954), as amended by section 1042 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking December 31, 2020 and inserting December 31, 2021.1034.Extension of prohibition on use of funds to construct or modify facilities in the United States to
			 house detainees transferred from United States Naval Station, Guantanamo
 Bay, CubaSection 1034(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1954), as amended by section 1044 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking December 31, 2020 and inserting December 31, 2021.EMiscellaneous Authorities and Limitations1041.Inclusion of disaster-related emergency preparedness activities among law enforcement activities authorities for sale or donation of excess personal property of the Department of Defense(a)InclusionSubsection (a)(1)(A) of section 2576a of title 10, United States Code, is amended by inserting disaster-related emergency preparedness, after counterterrorism,.(b)Preference in transfersSubsection (d) of such section is amended to read as follows:(d)Preference for certain transfersIn considering applications for the transfer of personal property under this section, the Secretary shall give a preference to applications indicating that the transferred property will be used in the counterdrug, counterterrorism, disaster-related emergency preparedness, or border security activities of the recipient agency. Applications that request vehicles used for disaster-related emergency preparedness, such as high-water rescue vehicles, should receive the highest preference..1042.Expenditure of funds for Department of Defense clandestine activities that support operational preparation of the environment(a)AuthoritySubject to subsections (b) through (d), the Secretary of Defense may expend up to $15,000,000 in any fiscal year for clandestine activities for any purpose the Secretary determines to be proper for preparation of the environment for operations of a confidential nature. Such a determination is final and conclusive upon the accounting officers of the United States. The Secretary may certify the amount of any such expenditure authorized by the Secretary that the Secretary considers advisable not to specify, and the Secretary's certificate is sufficient voucher for the expenditure of that amount.(b)FundsFunds for expenditures under this section in a fiscal year shall be derived from amounts authorized to be appropriated for that fiscal year for operation and maintenance, Defense-wide.(c)Limitation on delegationThe Secretary of Defense may not delegate the authority under this section with respect to any expenditure in excess of $100,000. (d)Exclusion of intelligence activities(1)In generalThis section does not constitute authority to conduct, or expend funds for, intelligence, counterintelligence, or intelligence-related activities. (2)DefinitionsIn this subsection, the terms intelligence and counterintelligence have the meaning given those terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(e)Annual reportNot later than December 31 each year, the Secretary of Defense shall submit to the congressional defense committees a report on expenditures made under this section during the fiscal year preceding the year in which the report is submitted. Each report shall include, for each expenditure under this section during the fiscal year covered by such report—(1)the amount and date of such expenditure;(2)a detailed description of the purpose for which such expenditure was made;(3)an explanation why other authorities available to the Department of Defense could not be used for such expenditure; and (4)any other matters the Secretary considers appropriate.1043.Clarification of authority of military commissions under chapter 47A of title 10, United States Code, to punish contempt(a)Clarification(1)In generalSubchapter IV of chapter 47A of title 10, United States Code, is amended by adding at the end the following new section:949o–1.Contempt(a)Authority to punish(1)With respect to any proceeding under this chapter, a judicial officer specified in paragraph (2) may punish for contempt any person who—(A)uses any menacing word, sign, or gesture in the presence of the judicial officer during the proceeding;(B)disturbs the proceeding by any riot or disorder; or(C)willfully disobeys a lawful writ, process, order, rule, decree, or command issued with respect to the proceeding.(2)A judicial officer referred to in paragraph (1) is any of the following:(A)Any judge of the United States Court of Military Commission Review.(B)Any military judge detailed to a military commission or any other proceeding under this chapter.(b)PunishmentThe punishment for contempt under subsection (a) may not exceed confinement for 30 days, a fine of $1,000, or both.(c)Review(1)A punishment under this section—(A)is not reviewable by the convening authority of a military commission under this chapter;(B)if imposed by a military judge, shall constitute a judgment, subject to review in the first instance only by the United States Court of Military Commission Review and then only by the United States Court of Appeals for the District of Columbia Circuit; and(C)if imposed by a judge of the United States Court of Military Commission Review, shall constitute a judgment of the court subject to review only by the United States Court of Appeals for the District of Columbia Circuit.(2)In reviewing a punishment for contempt imposed under this section, the reviewing court shall affirm such punishment unless the court finds that imposing such punishment was an abuse of the discretion of the judicial officer who imposed such punishment.(3)A petition for review of punishment for contempt imposed under this section shall be filed not later than 60 days after the date on which the authenticated record upon which the contempt punishment is based and any contempt proceedings conducted by the judicial officer are served on the person punished for contempt.(d)Punishment not convictionPunishment for contempt is not a conviction or sentence within the meaning of section 949m of this title. The imposition of punishment for contempt is not governed by other provisions of this chapter applicable to military commissions, except that the Secretary of Defense may prescribe procedures for contempt proceedings and punishments, pursuant to the authority provided in section 949a of this title..(2)Clerical amendmentThe table of sections at the beginning of subchapter IV of such chapter is amended by adding at the end the following new item:949o–1. Contempt..(b)Conforming amendmentsSection 950t of title 10, United States Code, is amended—(1)by striking paragraph (31); and(2)by redesignating paragraph (32) as paragraph (31).(c)Rule of constructionThe amendments made by subsections (a) and (b) shall not be construed to affect the lawfulness of any punishment for contempt adjudged prior to the effective date of such amendments.(d)ApplicabilityThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act, and shall apply with respect to conduct by a person that occurs on or after such date.1044.Prohibition on actions to infringe upon First Amendment rights of peaceable assembly and petition for redress of grievancesAmounts authorized to be appropriated by this Act shall not be used for any program, project, or activity, or any use of personnel, to conduct actions against United States citizens that infringe upon their rights under the First Amendment to the Constitution peaceably to assemble and/or to petition the Government for a redress of grievances. 1045.Arctic planning, research, and development(a)Arctic planning and implementation(1)In generalThe Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall begin planning and implementing such changes as may be necessary for requirements, training, equipment, doctrine, and capability development of the Armed Forces should an expanded role of the Armed Forces in the Arctic be determined by the Secretary to be in the national security interests of the United States.(2)TrainingIn carrying out paragraph (1), the Secretary shall direct the Armed Forces to carry out training in the Arctic or training relevant to carrying out military operations in the Arctic.(b)Arctic research and development program(1)In generalIf pursuant to subsection (a), the Secretary of Defense determines that an expanded role for the Armed Forces is in the national security interests of the United States, the Secretary shall establish a research and development program on the current and future requirements and needs of the Armed Forces for operations in the Arctic.(2)ElementsThe program required by paragraph (1) shall include the following:(A)Development of materiel solutions for operating in extreme weather environments of the Arctic, including equipment for individual members of the Armed Forces, ground vehicles, and communications systems.(B)Development of a plan for fielding future weapons platforms able to operate in Arctic conditions for surface combatants, submarines, aviation platforms, assault craft unit connectors, auxiliaries, littoral craft, unmanned aerial vehicles, and any other systems that may be needed in the Arctic.(C)Development of capabilities to monitor, assess, and predict environmental and weather conditions in the Arctic and their effect on military operations.(D)Determining requirements for logistics and sustainment of the Armed Forces operating in the Arctic. 1046.Consideration of security risks in certain telecommunications architecture for future overseas basing decisions of the Department of DefenseThe Secretary of Defense shall take into account the security risks of 5G and 6G telecommunications network architecture, including the use of telecommunications equipment provided by at-risk vendors such as Huawei Technologies Company, Ltd., and the Zhongxing Telecommunications Equipment Corporation (ZTE), in all future overseas stationing decisions of the Department of Defense, including— (1)security risks from threats to operational and information security of United States military personnel and equipment; and(2)the sufficiency of potential mitigation by the Department and the host nation concerned of such security risks, including through cost-sharing agreements related to such mitigation. 1047.Foreign military training programs(a)Short titleThis section may be cited as the Secure United States Bases Act.(b)DefinitionsIn this section:(1)Appropriate defense committeesThe term appropriate defense committees means—(A)the Committee on Armed Services of the Senate; and (B)the Committee on Armed Services of the House of Representatives. (2)Covered individualsThe term covered individuals means any foreign national (except foreign nationals of Australia, Canada, New Zealand, and the United Kingdom who have been granted a security clearance that is reciprocally accepted by the United States for access to classified information) who—(A)is seeking physical access to a Department of Defense installation or facility within the United States; and(B)(i)is selected, nominated, or accepted for training or education for a period of more than 30 days occurring on a Department of Defense installation or facility within the United States; or(ii)is an immediate family member accompanying any foreign national who has been selected, nominated, or accepted for such training or education.(3)Immediate family memberThe term immediate family member means—(A)spouse;(B)parents and stepparents;(C)siblings, stepsiblings, and half-siblings; and(D)children and stepchildren.(4)United StatesThe term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, and Guam. (c)Establishment of vetting procedures; monitoring requirements for certain military training(1)Establishment of vetting procedures(A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall establish procedures to vet covered individuals for eligibility for physical access to Department of Defense installations and facilities within the United States, including—(i)biographic and biometric screening of covered individuals;(ii)continuous review of whether covered individuals should continue to be authorized such physical access;(iii)biographic checks of the covered individual’s immediate family members; and(iv)any other measures that the Secretary of Defense determines appropriate for vetting.(B)Information requiredThe Secretary of Defense shall identify the information required to conduct the vetting.(C)Collection of informationThe Secretary of Defense shall—(i)collect information to vet individuals under the procedures established under this subsection; and(ii)as required for the effective implementation of this section, shall seek to enter into agreements with the relevant Federal departments and agencies to facilitate the sharing of information in the possession of such departments and agencies concerning the covered individuals.(2)Determination authority(A)ReviewThe results of vetting—(i)will be reviewed within the Department of Defense by an organization with an assigned security and counterintelligence mission; and (ii)will be the basis for that organization’s recommendation regarding whether physical access should be authorized by the appropriate authority.(B)Effect of denialIf the organization recommends that a covered individual not be authorized physical access to Department of Defense installations and facilities within the United States, such physical access may only be authorized for such covered individual by the Secretary of Defense or the Deputy Secretary of Defense.(C)NotificationThe Secretary of State shall be notified of any covered individuals who are not authorized physical access based on the results of the vetting under this subsection.(3)Additional security measuresBeginning on the date that is 181 days after the date of the enactment of this Act, the Secretary of Defense shall—(A)ensure that all Department of Defense Common Access Cards issued to foreign nationals in the United States—(i)comply with the credentialing standards issued by the Office of Personnel Management; and(ii)include a visual indicator, as required by the standard developed by the National Institute of Standards and Technology;(B)ensure that physical access by covered individuals is limited, as appropriate, to Department of Defense installations or facilities within the United States that are directly associated with their training or education or necessary to access authorized benefits;(C)establish a policy regarding the possession of firearms on Department of Defense property by covered individuals; and(D)ensure that covered individuals who have been granted physical access are incorporated into the Department of Defense Insider Threat Program.(4)NotificationThe Secretary of Defense shall notify the appropriate congressional committees of the establishment of the procedures required under paragraph (1).(d)Reporting requirements(1)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide a briefing to the appropriate congressional committees regarding the establishment of any Department of Defense policy or guidance related to the implementation of this section.(2)ReportNot later than 2 years after the date of the enactment of this Act, the Secretary of Defense shall submit a report to the appropriate congressional committees regarding the impact and effects of this section, including—(A)any positive or negative impacts on the training of foreign military students;(B)the effectiveness of the vetting procedures implemented in preventing harm to United States military personnel or communities;(C)how any of the negative impacts have been mitigated; and(D)a proposed plan to mitigate any ongoing negative impacts to the vetting and training of foreign military students by the Department of Defense. 1048.Reporting of adverse events relating to consumer products on military installations(a)In generalThe Secretary of Defense shall ensure that any adverse event related to a consumer product that occurs on a military installation is reported on the internet website saferproducts.gov.(b)DefinitionsIn this section:(1)Adverse eventThe term adverse event means—(A)any event that indicates that a consumer product— (i)fails to comply with an applicable consumer product safety rule or with a voluntary consumer product safety standard upon which the Consumer Product Safety Commission has relied under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058);(ii)fails to comply with any other rule, regulation, standard, or ban under that Act or any other Act enforced by the Commission;(iii)contains a defect which could create a substantial product hazard described in section 15(a)(2) of the Consumer Product Safety Act (15 U.S.C. 2064(a)(2)); or(iv)creates an unreasonable risk of serious injury or death; or(B)any other harm described in subsection (b)(1)(A) of section 6A of the Consumer Product Safety Act (15 U.S.C. 2055a) and required to be reported in the database established under subsection (a) of that section. (2)Consumer productThe term consumer product has the meaning given that term in section 3 of the Consumer Product Safety Act (15 U.S.C. 2052). 1049.Inclusion of United States Naval Sea Cadet Corps among youth and charitable organizations authorized to receive assistance from the National GuardSection 508(d) of title 32, United States Code, is amended—(1)by redesignating paragraph (14) as paragraph (15); and(2)by inserting after paragraph (13) the following new paragraph (14):(14)The United States Naval Sea Cadet Corps..1050.Department of Defense policy for the regulation of dangerous dogs(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, through the Veterinary Service Activity of the Department of Defense, shall establish a standardized policy applicable across all military communities for the regulation of dangerous dogs that is— (1)breed-neutral; and (2)consistent with advice from professional veterinary and animal behavior experts in regard to effective regulation of dangerous dogs. (b)Regulations(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe regulations implementing the policy established under subsection (a). (2)Best practicesThe regulations prescribed under paragraph (1) shall include strategies, for implementation within all military communities, for the prevention of dog bites that are consistent with the following best practices: (A)Enforcement of comprehensive, non-breed-specific regulations relating to dangerous dogs, with emphasis on identification of dangerous dog behavior and chronically irresponsible owners.(B)Enforcement of animal control regulations, such as leash laws and stray animal control policies.(C)Promotion and communication of resources for pet spaying and neutering.(D)Investment in community education initiatives, such as teaching criteria for pet selection, pet care best practices, owner responsibilities, and safe and appropriate interaction with dogs. (c)Military communities definedIn this section, the term military communities means—(1)all installations of the Department; and (2)all military housing, including privatized military housing under subchapter IV of chapter 169 of title 10, United States Code. 1051.Sense of Congress on the basing of KC–46A aircraft outside the contiguous United StatesIt is the sense of Congress that the Secretary of the Air Force, as part of the strategic basing process for KC–46A aircraft at installations outside the contiguous United States (OCONUS), should—(1)consider the benefits derived from basing such aircraft at locations that—(A)support day-to-day air refueling operations, operations plans of multiple combatant commands, and flexibility for contingency operations;(B)have—(i)a strategic location that is essential to the defense of the United States and its interests;(ii)receivers for boom or probe-and-drogue combat training opportunities with joint and international partners; and(iii)sufficient airfield and airspace availability and capacity to meet requirements;(C)possess facilities that take full advantage of existing infrastructure to provide—(i)runway, hangars, and aircrew and maintenance operations; and(ii)sufficient fuel receipt, storage, and distribution for 5-day peacetime operating stock; and(D)minimize overall construction and operational costs;(2)prioritize United States responsiveness and flexibility to continued long-term great power competition and other major threats, as outlined in the 2017 National Security Strategy and the 2018 National Defense Strategy; and(3)take into account the advancement of adversary weapons systems, with respect to both capacity and range. 1052.Efficient use of sensitive compartmented information facilitiesNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Defense, shall issue revised guidance authorizing and directing Government agencies and their appropriately cleared contractors to process, store, use, and discuss sensitive compartmented information (SCI) at facilities previously approved to handle such information, without need for further approval by agency or by site. Such guidance shall apply to controlled access programs of the intelligence community and to special access programs of the Department of Defense.1053.Assistance for farmer and rancher stress and mental health of individuals in rural areas(a)Definition of SecretaryIn this section, the term Secretary means the Secretary of Agriculture.(b)FindingsCongress finds that—(1)according to the Centers for Disease Control and Prevention, the suicide rate is 45 percent greater in rural areas of the United States than the suicide rate in urban areas of the United States;(2)farmers face social isolation, the potential for financial losses, barriers to seeking mental health services, and access to lethal means to commit suicide; and(3)as commodity prices fall and farmers face uncertainty, reports of farmer suicides are increasing.(c)Public service announcement campaign to address farm and ranch mental health(1)In generalThe Secretary, in consultation with the Secretary of Health and Human Services, shall carry out a public service announcement campaign to address the mental health of farmers and ranchers.(2)RequirementsThe public service announcement campaign under paragraph (1) shall include television, radio, print, outdoor, and digital public service announcements.(3)ContractorThe Secretary may enter into a contract or other agreement with a third party to carry out the public service announcement campaign under paragraph (1).(4)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $3,000,000, to remain available until expended.(d)Employee training program to manage farmer and rancher stress(1)In generalSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6912 et seq.) is amended by adding at the end the following:224B.Employee training program to manage farmer and rancher stress(a)In generalThe Secretary shall establish a voluntary program to train employees of the Farm Service Agency, the Risk Management Agency, and the Natural Resources Conservation Service in the management of stress experienced by farmers and ranchers, including the detection of stress and suicide prevention.(b)RequirementNot later than 180 days after the date on which the Secretary submits a report on the results of the pilot program being carried out by the Secretary as of the date of enactment of this section to train employees of the Department in the management of stress experienced by farmers and ranchers, and based on the recommendations contained in that report, the Secretary shall develop a training program to carry out subsection (a).(c)ReportNot less frequently than once every 2 years, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the implementation of this section..(2)Conforming amendments(A)Subtitle A of the Department of Agriculture Reorganization Act of 1994 is amended by redesignating section 225 (7 U.S.C. 6925) as section 224A.(B)Section 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following:(11)The authority of the Secretary to carry out section 224B..(e)Task force for assessment of causes of mental stress and best practices for response(1)In generalThe Secretary shall convene a task force of agricultural and rural stakeholders at the national, State, and local levels—(A)to assess the causes of mental stress in farmers and ranchers; and(B)to identify best practices for responding to that mental stress.(2)Submission of reportNot later than 1 year after the date of enactment of this Act, the task force convened under paragraph (1) shall submit to the Secretary a report containing the assessment and best practices under subparagraphs (A) and (B), respectively, of that paragraph.(3)CollaborationIn carrying out this subsection, the task force convened under paragraph (1) shall collaborate with nongovernmental organizations and State and local agencies.1054.Additional conditions and limitations on the transfer of Department of Defense property for law enforcement activities(a)Additional training of recipient agency personnel requiredSubsection (b)(6) of section 2576a of title 10, United States Code, is amended by inserting before the period at the end the following: , including respect for the rights of citizens under the Constitution of the United States and de-escalation of force.(b)Certain property not transferrableSuch section is further amended—(1)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and(2)by inserting after subsection (d) the following new subsection (e):(d)Property not transferrableThe Secretary may not transfer to a Tribal, State, or local law enforcement agency under this section the following:(1)Bayonets.(2)Grenades (other than stun and flash-bang grenades).(3)Weaponized tracked combat vehicles.(4)Weaponized drones..FStudies and Reports1061.Report on potential improvements to certain military educational institutions of the Department of Defense(a)Report required(1)In generalNot later than December 1, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a review and assessment, obtained by the Secretary for purposes of the report, of the potential effects on the military education provided by the educational institutions of the Department of Defense specified in subsection (b) of the actions described in subsection (c).(2)Conducting organizationThe review and assessment required for purposes of the report shall be performed by an organization selected by the Secretary from among organizations independent of the Department that have expertise in the analysis of matters in connection with higher education.(b)Educational institutions of the Department of DefenseThe educational institutions of the Department of Defense specified in this subsection are the following:(1)The senior level service schools and intermediate level service schools (as such terms are defined in section 2151(b) of title 10, United States Code).(2)The Air Force Institute of Technology.(3)The National Defense University.(4)The Joint Special Operations University.(5)The Army Armament Graduate School.(6)Any other military educational institution of the Department specified by the Secretary for purposes of this section.(c)ActionsThe actions described in this subsection with respect to the educational institutions of the Department of Defense specified in subsection (b) are the following:(1)Modification of admission and graduation requirements.(2)Expansion of use of case studies in curricula for professional military education. (3)Reduction or expansion of degree-granting authority.(4)Reduction or expansion of the acceptance of research grants.(5)Reduction of the number of attending students generally.(6)Modification of military personnel career milestones in order to prioritize instructor positions.(7)Increase in educational and performance requirements for military personnel selected to be instructors. (8)Expansion of visiting or adjunct faculty.(9)Modification of civilian faculty management practices, including employment practices.(10)Reduction of the number of attending students through the sponsoring of education of an increased number of students at non-Department of Defense institutions of higher education. (11)Modification of enlisted personnel management and career milestones to increase attendance at non-Department of Defense institutions of higher education(d)Additional elementsIn addition to the matters described in subsection (a), the review and report under this section shall also include the following:(1)A comparison of admission standards and graduation requirements of the educational institutions of the Department of Defense specified in subsection (b) with admission standards and graduation requirements of public and private institutions of higher education that are comparable to the educational institutions of the Department of Defense.(2)A comparison of the goals and missions of the educational institutions of the Department of Defense specified in subsection (b) with the goals and missions of such public and private institutions of higher education.(3)Any other matters the Secretary considers appropriate for purposes of this section.(e)JCS evaluation of review and assessmentNot later than 90 days after the date on which the report required by subsection (a) is submitted to Congress, the Chairman of the Joint Chiefs of Staff shall, in consultation with the other members of the Joint Chiefs of Staff, submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth any evaluation by the Joint Chiefs of Staff of the review and assessment covered by the report under subsection (a).1062.Reports on status and modernization of the North Warning System(a)Report on status(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the status of the North Warning System.(2)ElementsThe report under paragraph (1) shall include the following:(A)A description and assessment of the status and operational integrity of the infrastructure of the North Warning System.(B)An assessment of the technology currently used by the North Warning System compared with the technology considered necessary by the Commander of the North American Aerospace Defense Command to detect current and anticipated threats.(C)An assessment of the infrastructure and ability of the Alaska Radar System to integrate into the broader North Warning System.(D)An assessment of the ability of the North Warning System to integrate with current and anticipated space-based sensor platforms.(b)Report on plan for modernization(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report setting forth a plan for the modernization of the capabilities provided by the current North Warning System.(2)ElementsThe plan under paragraph (1) shall include the following:(A)A detailed timeline for the modernization of the North Warning System based on the status of the system as reported pursuant to subsection (a).(B)The technological advancements necessary for ground-based North Warning System sites to address current and anticipated threats (as specified by the Commander of the North American Aerospace Defense Command).(C)An assessment of the number of future North Warning System sites required in order to address current and anticipated threats (as so specified).(D)Any new or complementary technologies required to accomplish the mission of the North Warning System.(E)The cost and schedule, by year, of the plan.1063.Studies on the force structure for Marine Corps aviation(a)Studies requiredThe Secretary of Defense shall provide for performance of three studies on the force structure for Marine Corps aviation through 2030.(b)Responsibility for studiesOne of the three studies performed pursuant to subsection (a) shall be performed by each of the following:(1)The Secretary of the Navy, in consultation with the Commandant of the Marine Corps.(2)An appropriate Federally funded research and development center (FFRDC), as selected by the Secretary for purposes of this section.(3)An appropriate organization described in section 501(c)(3) of the Internal Revenue Code of 1986 which is exempt from taxation under section 501(a) of such code, as selected by the Secretary for purposes of this section. (c)Performance(1)Independent performanceEach study performed pursuant to subsection (a) shall be performed independently of each other such study,(2)Matters To be consideredIn performing a study pursuant to subsection, the officer or entity performing the study take into account, within the context of the current force structure for Marine Corps aviation, the following:(A)The 2018 National Defense Strategy and the 2018 National Military Strategy.(B)The Marine Corps Force Design 2030.(C)Potential roles and missions for Marine Corps aviation given new operating concepts for the Marine Corps.(D)The potential for increased requirements for survivable and dispersed strike aircraft.(E)The potential for increased requirements for tactical or intratheater lift, amphibious lift, or surface connectors.(d)Study resultsThe results of each study performed pursuant to subsection (a) shall include the following:(1)The various force structures for Marine Corps aviation through 2030 considered under such study, together with the assumptions and possible scenarios identified for each such force structure.(2)A recommendation for the force structure for Marine Corps aviation through 2030, including the following in connection with such force structure:(A)Numbers and type of aviation assets, numbers and types of associated unmanned assets, and basic capabilities of each such asset.(B)A description and assessment of the deviation of such force structure from the most recent Marine Corps Aviation Plan.(C)Any other information required for assessment of such force structure, including supporting analysis.(3)A presentation and discussion of minority views among participants in such study.(e)Report(1)In generalNot later than April 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report setting forth the results of each study performed pursuant to subsection (a).(2)FormThe report under this subsection shall be submitted in unclassified form, but may include a classified annex. 1064.Study on unemployment rate of female veterans who served on active duty in the Armed Forces after September 11, 2001(a)Study(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Bureau of Labor Statistics of the Department of Labor, shall conduct a study on why Post-9/11 Veterans who are female are at higher risk of unemployment than all other groups of female veterans and their non-veteran counterparts.(2)Conduct of study(A)In generalThe Secretary shall conduct the study under paragraph (1) primarily through the Center for Women Veterans under section 318 of title 38, United States Code.(B)ConsultationIn carrying out the study conducted under paragraph (1), the Secretary may consult with—(i)other Federal agencies, such as the Department of Defense, the Office of Personnel Management, and the Small Business Administration;(ii)foundations; and(iii)entities in the private sector.(3)Elements of studyThe study conducted under paragraph (1) shall include, with respect to Post-9/11 Veterans who are female, at a minimum, an analysis of the following:(A)Rank at time of separation from the Armed Forces.(B)Geographic location upon such separation.(C)Educational level upon such separation.(D)The percentage of such veterans who enrolled in an education or employment training program of the Department of Veterans Affairs or the Department of Labor after such separation.(E)Industries that have employed such veterans.(F)Military occupational specialties available to such veterans.(G)Barriers to employment of such veterans.(H)Causes to fluctuations in employment of such veterans.(I)Current employment training programs of the Department of Veterans Affairs or the Department of Labor that are available to such veterans.(J)Economic indicators that impact unemployment of such veterans.(K)Health conditions of such veterans that could impact employment. (L)Whether there are differences in the analyses conducted under subparagraphs (A) through (K) based on the race of such veteran.(M)The difference between unemployment rates of Post-9/11 Veterans who are female compared to unemployment rates of Post-9/11 Veterans who are male, including an analysis of potential causes of such difference.(b)Report(1)In generalNot later than 90 days after completing the study under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on such study.(2)ElementsThe report required by paragraph (1) shall include the following:(A)The analyses conducted under subsection (a)(3).(B)A description of the methods used to conduct the study under subsection (a).(C)Such other matters relating to the unemployment rates of Post-9/11 Veterans who are female as the Secretary considers appropriate.(c)Post-9/11 Veteran definedIn this section, the term Post-9/11 Veteran means a veteran who served on active duty in the Armed Forces on or after September 11, 2001.1065.Report on Great Lakes and inland waterways seaports(a)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives containing the results of the review and an explanation of the methodology used for the review conducted pursuant to subsection (b) regarding the screening practices for foreign cargo arriving at seaports on the Great Lakes and inland waterways. (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, to the maximum extent possible, but may include a classified annex, if necessary.(b)Scope of review(1)Seaport selectionIn selecting seaports on inland waterways to include in the review under this subsection, the Secretary of Homeland Security shall ensure that the inland waterways seaports are—(A)equal in number to the Great Lakes seaports included in the review;(B)comparable to Great Lakes seaports included in the review, as measured by number of imported shipments arriving at the seaport each year; and(C)covered by at least the same number of Field Operations offices as the Great Lakes seaports included in the review, but are not covered by the same Field Operations offices as such Great Lakes seaports.(2)ElementsThe Secretary of Homeland Security shall conduct a review of all Great Lakes and selected inland waterways seaports that receive international cargo—(A)to determine, for each such seaport—(i)the current screening capability, including the types and numbers of screening equipment and whether such equipment is physically located at a seaport or assigned and available in the area and made available to use; (ii)the number of U.S. Customs and Border Protection personnel assigned from a Field Operations office, broken out by role;(iii)the expenditures for procurement and overtime incurred by U.S. Customs and Border Protection during the most recent fiscal year;(iv)the types of cargo received, such as containerized, break-bulk, and bulk;(v)the legal entity that owns the seaport;(vi)a description of U.S. Customs and Border Protection’s use of space at the seaport, including—(I)whether U.S. Customs and Border Protection or the General Services Administration owns or leases any facilities; and(II)if U.S. Customs and Border Protection is provided space at the seaport, a description of such space, including the number of workstations; and(vii)the current cost-sharing arrangement for screening technology or reimbursable services;(B)to identify, for each Field Operations office—(i)any ports of entry that are staffed remotely from service ports;(ii)the distance of each such service port from the corresponding ports of entry; and(iii)the number of officers and the types of equipment U.S. Customs and Border Protection utilizes to screen cargo entering or exiting through such ports; and(C)that includes a threat assessment of incoming containerized and noncontainerized cargo at Great Lakes seaports and selected inland waterways seaports.1066.Report on the Chemical and Biological Defense Program of the Department of Defense(a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the Chemical and Biological Defense Program of the Department of Defense.(b)ElementsThe report required by subsection (a) shall include the following:(1)An assessment of the significance of the Chemical and Biological Defense Program within the 2018 National Defense Strategy.(2)A description and assessment of the threats the Chemical and Biological Defense Program is designed to address.(3)An assessment of the capacity of current Chemical and Biological Defense Program facilities to complete their missions if funding levels for the Program are reduced.(4)An estimate of the length of time required to return the Chemical and Biological Defense Program to its current capacity if funding levels reduced for the Program as described in paragraph (3) are restored.(5)An assessment of the threat posed to members of the Armed Forces as a result of a reduction in testing of gear for field readiness by the Chemical and Biological Defense Program by reason of reduced funding levels for the Program.(6)A description and assessment of the necessity of Non Traditional Agent Defense Testing under the Chemical and Biological Defense Program for Individual Protection Systems, Collective Protection Systems, field decontamination systems, and chemical agent detectors. (c)FormThe report required by subsection (a) shall be submitted in classified form, available for review by any Member of Congress, but shall include an unclassified summary.1067.Report on round-the-clock availability of childcare for members of the Armed Forces and civilian employees of the Department of Defense who work rotating shifts(a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a study, conducted by the Secretary for purposes of the report, on the feasibility and advisability of making round-the-clock childcare available for children of members of the Armed Forces and civilian employees of the Department of Defense who works on rotating shifts at military installations.(b)ElementsThe report required by subsection (a) shall include the following:(1)The results of the study described in that subsection.(2)If the Secretary determines that making round-the-clock childcare available as described in subsection (a) is feasible and advisable, such matters as the Secretary considers appropriate in connection with making such childcare available, including—(A)an identification of the installations at which such childcare would be beneficial to members of the Armed Forces, civilian employees of the Department, or both;(B)an identification of any barriers to making such childcare available at the installations identified pursuant to subparagraph (A);(C)an assessment whether the childcare needs of members of the Armed Forces and civilian employees of the Department described in subsection (a) would be better met by an increase in assistance for childcare fees;(D)a description and assessment of the actions, if any, being taken to make such childcare available at the installations identified pursuant to subparagraph (A); and(E)such recommendations for legislative or administrative action as the Secretary considers appropriate to make such childcare available at the installations identified pursuant to subparagraph (A), or at any other military installations.GOther Matters1081.Department of Defense strategic Arctic ports(a)ReportNot later than March 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report setting forth an updated assessment of the estimated cost of constructing, maintaining, and operating a strategic port in the Arctic at each potential site evaluated in the report pursuant to section 1752(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). The report under this subsection shall include, for each potential site at which construction of such a port could be completed by 2030, an estimate of the number of days per year that such port would be usable by vessels of the Navy and the Coast Guard.(b)Designation of strategic Arctic portsNot later than 90 days after the date on which the report required by subsection (a) is submitted, the Secretary of Defense may, in consultation with the Chairman of the Joint Chiefs of Staff, the Commanding General of the United States Army Corps of Engineers, the Commandant of the Coast Guard, and the Administrator of the Maritime Administration, designate one or more ports as Department of Defense Strategic Arctic Ports from the sites identified in the report referred to in subsection (a).(c)Rule of constructionNothing in this section may be construed to authorize any additional appropriations for the Department of Defense for the establishment of any port designated pursuant to this section.(d)Arctic definedIn this section, the term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111). 1082.Personal protective equipment matters(a)Briefings on fielding of newest generations of PPE to the Armed Forces(1)Briefings requiredNot later than January 31, 2021, each Secretary of a military department shall submit to Congress a briefing on the fielding of the newest generations of personal protective equipment (PPE) to the Armed Forces under the jurisdiction of such Secretary.(2)ElementsEach briefing under paragraph (1) shall include, for each Armed Force covered by such briefing, the following:(A)A description and assessment of the fielding of newest generations of personal protective equipment to members of such Armed Force, including the following:(i)The number (aggregated by total number and by sex) of members of such Armed Force issued the Army Soldiers Protective System and the Modular Scalable Vest Generation II body armor as of December 31, 2020.(ii)The number (aggregated by total number and by sex) of members of such Armed Force issued Marine Corps Plate Carrier Generation III (PC Gen III) body armor as of that date.(iii)The number (aggregated by total number and by sex) of members of such Armed Force fitted with legacy personal protective equipment as of that date.(B)A description and assessment of the barriers, if any, to the fielding of such generations of equipment to such members.(C)A description and assessment of challenges in the fielding of such generations of equipment to such members, including cost overruns, contractor delays, and other challenges.(b)System for tracking data on injuries among members of the Armed Forces in use of newest generation PPE(1)System required(A)In generalThe Director of the Defense Health Agency (DHA) shall develop and maintain a system for tracking data on injuries among members of the Armed Forces in and during the use of newest generation personal protective equipment.(B)Scope of systemThe system required by this paragraph may, at the election of the Director, be new for purposes of this subsection or within or a modification of an appropriate existing system (such as the Defense Occupational And Environmental Health Readiness System (DOEHRS)).(2)BriefingNot later than January 31, 2025, the Director shall submit to Congress a briefing on the prevalence among members of the Armed Forces of preventable injuries attributable to ill-fitting or malfunctioning personal protective equipment.(c)Assessments of members of the Armed Forces of injuries incurred in connection with ill-fitting or malfunctioning PPE(1)In generalEach health assessment specified in paragraph (2) that is undertaken after the date of the enactment of this Act shall include the following:(A)One or more questions on whether members incurred an injury in connection with ill-fitting or malfunctioning personal protective equipment during the period covered by such assessment, including the nature of such injury. (B)In the case members who have so incurred such an injury, one or more elements of self-evaluation of such injury by such members for purposes of facilitating timely documentation and enhanced monitoring of such members and injuries.(2)AssessmentsThe health assessments specified in this paragraph are the following:(A)The annual Periodic Health Assessment (PHA) of members of the Armed Forces.(B)The post-deployment health assessment of members of the Armed Forces.1083.Estimate of damages from Federal Communications Commission Order 20–48(a)Limitation, estimate, and certificationNone of the funds authorized to be appropriated by this Act for fiscal year 2021 may be used by the Secretary of Defense to comply with the Order and Authorization adopted by the Federal Communications Commission on April 19, 2020 (FCC 20–48) until the Secretary—(1)submits to the congressional defense committees an estimate of the extent of covered costs and the range of eligible reimbursable costs associated with interference resulting from such order and authorization to the Global Positioning System of the Department of Defense; and(2)certifies to the congressional defense committees that the estimate submitted under paragraph (1) is accurate with a high degree of certainty.(b)Covered costsFor purposes of this section, covered costs include costs that would be incurred—(1)to upgrade, repair, or replace potentially affected receivers of the Federal Government;(2)to modify, repair, or replace equipment, spares, associated ancillary equipment, software, facilities, operating manuals, training, or compliance with regulations, including with regard to the underlying platform or system in which a capability of the Global Positioning System is embedded; and(3)for personnel of the Department to engineer, validate, and verify that any required remediation provides the Department with the same operational capability for the affected system prior to terrestrial operation in the 1525 to 1559 megahertz or 1626.5 to 1660.5 megahertz bands of electromagnetic spectrum.(c)Range of eligible reimbursable costsFor purposes of this section, the range of eligible reimbursable costs includes—(1)costs associated with engineering, equipment, software, site acquisition, and construction;(2)any transaction expense that the Secretary determines is legitimate and prudent;(3)costs relating to term-limited Federal civil servant and contractor staff; and(4)the costs of research, engineering studies, or other expenses the Secretary determines reasonably incurred.1084.Modernization effort(a)DefinitionsIn this section—(1)the term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information;(2)the term covered agency— (A)means any Federal entity that the Assistant Secretary determines is appropriate; and(B)includes the Department of Defense;(3)the term Federal entity has the meaning given the term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l));(4)the term Federal spectrum means frequencies assigned on a primary basis to a covered agency;(5)the term infrastructure means information technology systems and information technologies, tools, and databases; and(6)the term NTIA means the National Telecommunications and Information Administration.(b)Initial interagency spectrum information technology coordinationNot later than 90 days after the date of enactment of this Act, the Assistant Secretary, in consultation with the Policy and Plans Steering Group, shall identify a process to establish goals, including parameters to measure the achievement of those goals, for the modernization of the infrastructure of covered agencies relating to managing the use of Federal spectrum by those agencies, which shall include—(1)the standardization of data inputs, modeling algorithms, modeling and simulation processes, analysis tools with respect to Federal spectrum, assumptions, and any other tool to ensure interoperability and functionality with respect to that infrastructure;(2)other potential innovative technological capabilities with respect to that infrastructure, including cloud-based databases, artificial intelligence technologies, automation, and improved modeling and simulation capabilities;(3)ways to improve the management of covered agencies’ use of Federal spectrum through that infrastructure, including by— (A)increasing the efficiency of that infrastructure; (B)addressing validation of usage with respect to that infrastructure;(C)increasing the accuracy of that infrastructure;(D)validating models used by that infrastructure; and(E)monitoring and enforcing requirements that are imposed on covered agencies with respect to the use of Federal spectrum by covered agencies;(4)ways to improve the ability of covered agencies to meet mission requirements in congested environments with respect to Federal spectrum, including as part of automated adjustments to operations based on changing conditions in those environments;(5)the creation of a time-based automated mechanism—(A)to share Federal spectrum between covered agencies to collaboratively and dynamically increase access to Federal spectrum by those agencies; and(B)that could be scaled across Federal spectrum; and(6)the collaboration between covered agencies necessary to ensure the interoperability of Federal spectrum.(c)Spectrum information technology modernization(1)In generalNot later than 240 days after the date of enactment of this Act, the Assistant Secretary shall submit to Congress a report that contains the plan of the NTIA to modernize and automate the infrastructure of the NTIA relating to managing the use of Federal spectrum by covered agencies so as to more efficiently manage that use.(2)ContentsThe report required under paragraph (1) shall include—(A)an assessment of the current, as of the date on which the report is submitted, infrastructure of the NTIA described in that paragraph;(B)an acquisition strategy for the modernized infrastructure of the NTIA described in that paragraph, including how that modernized infrastructure will enable covered agencies to be more efficient and effective in the use of Federal spectrum;(C)a timeline for the implementation of the modernization efforts described in that paragraph;(D)plans detailing how the modernized infrastructure of the NTIA described in that paragraph will—(i)enhance the security and reliability of that infrastructure so that such infrastructure satisfies the requirements of subchapter II of chapter 35 of title 44, United States Code;(ii)improve data models and analysis tools to increase the efficiency of the spectrum use described in that paragraph;(iii)enhance automation and workflows, and reduce the scope and level of manual effort, in order to—(I)administer the management of the spectrum use described in that paragraph; and(II)improve data quality and processing time; and(iv)improve the timeliness of spectrum analyses and requests for information, including requests submitted pursuant to section 552 of title 5, United States Code;(E)an operations and maintenance plan with respect to the modernized infrastructure of the NTIA described in that paragraph;(F)a strategy for coordination between the covered agencies within the Policy and Plans Steering Group, which shall include—(i) a description of— (I)those coordination efforts, as in effect on the date on which the report is submitted; and (II)a plan for coordination of those efforts after the date on which the report is submitted, including with respect to the efforts described in subsection (d);(ii)a plan for standardizing— (I)electromagnetic spectrum analysis tools;(II)modeling and simulation processes and technologies; and(III)databases to provide technical interference assessments that are usable across the Federal Government as part of a common spectrum management infrastructure for covered agencies;(iii)a plan for each covered agency to implement a modernization plan described in subsection (d)(1) that is tailored to the particular timeline of the agency;(G)identification of manually intensive processes involved in managing Federal spectrum and proposed enhancements to those processes;(H)metrics to evaluate the success of the modernization efforts described in that paragraph and any similar future efforts; and(I)an estimate of the cost of the modernization efforts described in that paragraph and any future maintenance with respect to the modernized infrastructure of the NTIA described in that paragraph, including the cost of any personnel and equipment relating to that maintenance.(d)Interagency inputs(1)In generalNot later than 1 year after the date of enactment of this Act, the head of each covered agency shall submit to the Assistant Secretary and the Policy and Plans Steering Group a report that describes the plan of the agency to modernize the infrastructure of the agency with respect to the use of Federal spectrum by the agency so that such modernized infrastructure of the agency is interoperable with the modernized infrastructure of the NTIA, as described in subsection (c).(2)ContentsEach report submitted by the head of a covered agency under paragraph (1) shall— (A)include—(i)an assessment of the current, as of the date on which the report is submitted, management capabilities of the agency with respect to the use of frequencies that are assigned to the agency, which shall include a description of any challenges faced by the agency with respect to that management;(ii)a timeline for completion of the modernization efforts described in that paragraph; and(iii)a description of potential innovative technological capabilities for the management of frequencies that are assigned to the agency, as determined under subsection (b); (iv)identification of agency-specific requirements or constraints relating to the infrastructure of the agency; (v)identification of any existing, as of the date on which the report is submitted, systems of the agency that are duplicative of the modernized infrastructure of the NTIA, as proposed under subsection (c); and(vi)with respect to the report submitted by the Secretary of Defense—(I)a strategy for the integration of systems or the flow of data among the Armed Forces, the military departments, the Defense Agencies and Department of Defense Field Activities, and other components of the Department of Defense;(II)a plan for the implementation of solutions to the use of Federal spectrum by the Department of Defense involving information at multiple levels of classification; and(III)a strategy for addressing, within the modernized infrastructure of the Department of Defense described in that paragraph, the exchange of information between the Department of Defense and the NTIA in order to accomplish required processing of all Department of Defense domestic spectrum coordination and management activities; and(B)be submitted in an unclassified format, with a classified annex, as appropriate.(3)Notification of CongressUpon submission of the report required under paragraph (1), the head of each covered agency shall notify Congress that the head of the covered agency has submitted the report.(e)GAO oversightThe Comptroller General of the United States shall—(1)not later than 90 days after the date of enactment of this Act, conduct a review of the infrastructure of covered agencies, as that infrastructure exists on the date of enactment of this Act; (2)after all of the reports required under subsection (d) have been submitted, conduct oversight of the implementation of the modernization plans submitted by the NTIA and covered agencies under subsections (c) and (d), respectively; (3)not later than 1 year after the date on which the Comptroller General begins conducting oversight under paragraph (2), and annually thereafter, submit a report regarding that oversight to—(A)with respect to the implementation of the modernization plan of the Department of Defense, the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and(B)with respect to the implementation of the modernization plans of all covered agencies, including the Department of Defense, the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives; and(4)provide regular briefings to—(A)with respect to the application of this section to the Department of Defense, the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and(B)with respect to the application of this section to all covered agencies, including the Department of Defense, the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives. 1085.Sense of Senate on Gold Star Families Remembrance Week(a)FindingsThe Senate makes the following findings: (1)The last Sunday in September—(A)is designated as Gold Star Mother’s Day under section 111 of title 36, United States Code; and(B)was first designated as Gold Star Mother’s Day under the Joint Resolution entitled Joint Resolution designating the last Sunday in September as Gold Star Mother's Day, and for other purposes, approved June 23, 1936 (49 Stat. 1895). (2)There is no date dedicated to families affected by the loss of a loved one who died in service to the United States.(3)A gold star symbolizes a family member who died in the line of duty while serving in the Armed Forces.(4)The members and veterans of the Armed Forces, through their service, bear the burden of protecting the freedom of the people of the United States.(5)The selfless example of the service of the members and veterans of the Armed Forces, as well as the sacrifices made by the families of those individuals, inspires all individuals in the United States to sacrifice and work diligently for the good of the United States.(6)The sacrifices of the families of the fallen members of the Armed Forces and the families of veterans of the Armed Forces should never be forgotten. (b)Sense of the SenateIt is the sense of the Senate that the Senate—(1)designates the week of September 20 through September 26, 2020, as Gold Star Families Remembrance Week;(2)honors and recognizes the sacrifices made by—(A)the families of members of the Armed Forces who made the ultimate sacrifice in order to defend freedom and protect the United States; and(B)the families of veterans of the Armed Forces; and(3)encourages the people of the United States to observe Gold Star Families Remembrance Week by—(A)performing acts of service and good will in their communities; and(B)celebrating families in which loved ones made the ultimate sacrifice so that others could continue to enjoy life, liberty, and the pursuit of happiness.1086.Continuity of the Economy Plan(a)Requirement(1)In generalThe President shall develop and maintain a plan to maintain and restore the economy of the United States in response to a significant event.(2)PrinciplesThe plan required under paragraph (1) shall—(A)be consistent with—(i)a free market economy; and(ii)the rule of law; and(B)respect private property rights.(3)ContentsThe plan required under paragraph (1) shall—(A)examine the distribution of goods and services across the United States necessary for the reliable functioning of the United States during a significant event;(B)identify the economic functions of relevant actors, the disruption, corruption, or dysfunction of which would have a debilitating effect in the United States on—(i)security;(ii)economic security;(iii)defense readiness; or(iv)public health or safety; (C)identify the critical distribution mechanisms for each economic sector that should be prioritized for operation during a significant event, including—(i)bulk power and electric transmission systems;(ii)national and international financial systems, including wholesale payments, stocks, and currency exchanges;(iii)national and international communications networks, data-hosting services, and cloud services;(iv)interstate oil and natural gas pipelines; and(v)mechanisms for the interstate and international trade and distribution of materials, food, and medical supplies, including road, rail, air, and maritime shipping;(D)identify economic functions of relevant actors, the disruption, corruption, or dysfunction of which would cause—(i)catastrophic economic loss;(ii)the loss of public confidence; or(iii)the widespread imperilment of human life;(E)identify the economic functions of relevant actors that are so vital to the economy of the United States that the disruption, corruption, or dysfunction of those economic functions would undermine response, recovery, or mobilization efforts during a significant event; (F)incorporate, to the greatest extent practicable, the principles and practices contained within Federal plans for the continuity of Government and continuity of operations; (G)identify—(i)industrial control networks on which the interests of national security outweigh the benefits of dependence on internet connectivity, including networks that are required to maintain defense readiness; and(ii)for each industrial control network described in clause (i), the most feasible and optimal locations for the installation of—(I)parallel services;(II)stand-alone analog services; and(III)services that are otherwise hardened against failure;(H)identify critical economic sectors for which the preservation of data in a protected, verified, and uncorrupted status would be required for the quick recovery of the economy of the United States in the face of a significant disruption following a significant event;(I)include a list of raw materials, industrial goods, and other items, the absence of which would significantly undermine the ability of the United States to sustain the functions described in subparagraphs (B), (D), and (E);(J)provide an analysis of supply chain diversification for the items described in subparagraph (I) in the event of a disruption caused by a significant event;(K)include—(i)a recommendation as to whether the United States should maintain a strategic reserve of 1 or more of the items described in subparagraph (I); and(ii)for each item described in subparagraph (I) for which the President recommends maintaining a strategic reserve under clause (i), an identification of mechanisms for tracking inventory and availability of the item in the strategic reserve;(L)identify mechanisms in existence on the date of enactment of this Act and mechanisms that can be developed to ensure that the swift transport and delivery of the items described in subparagraph (I) is feasible in the event of a distribution network disturbance or degradation, including a distribution network disturbance or degradation caused by a significant event;(M)include guidance for determining the prioritization for the distribution of the items described in subparagraph (I), including distribution to States and Indian Tribes;(N)consider the advisability and feasibility of mechanisms for extending the credit of the United States or providing other financial support authorized by law to key participants in the economy of the United States if the extension or provision of other financial support—(i)is necessary to avoid severe economic degradation; or(ii)allows for the recovery from a significant event;(O)include guidance for determining categories of employees that should be prioritized to continue to work in order to sustain the functions described in subparagraphs (B), (D), and (E) in the event that there are limitations on the ability of individuals to travel to workplaces or to work remotely, including considerations for defense readiness;(P)identify critical economic sectors necessary to provide material and operational support to the defense of the United States;(Q)determine whether the Secretary of Homeland Security, the National Guard, and the Secretary of Defense have adequate authority to assist the United States in a recovery from a severe economic degradation caused by a significant event;(R)review and assess the authority and capability of heads of other agencies that the President determines necessary to assist the United States in a recovery from a severe economic degradation caused by a significant event; and(S)consider any other matter that would aid in protecting and increasing the resilience of the economy of the United States from a significant event.(b)CoordinationIn developing the plan required under subsection (a)(1), the President shall—(1)receive advice from—(A)the Secretary of Homeland Security;(B)the Secretary of Defense;(C)the Secretary of the Treasury;(D)the Secretary of Health and Human Services;(E)the Secretary of Commerce;(F)the Secretary of Transportation;(G)the Secretary of Energy;(H)the Administrator of the Small Business Administration; and(I)the head of any other agency that the President determines necessary to complete the plan;(2)consult with economic sectors relating to critical infrastructure through sector-coordinated councils, as appropriate;(3)consult with relevant State, Tribal, and local governments and organizations that represent those governments; and(4)consult with any other non-Federal entity that the President determines necessary to complete the plan.(c)Submission to Congress(1)In generalNot later than 2 years after the date of enactment of this Act, and not less frequently than every 3 years thereafter, the President shall submit the plan required under subsection (a)(1) and the information described in paragraph (2) to—(A)the majority and minority leaders of the Senate;(B)the Speaker and the minority leader of the House of Representatives;(C)the Committee on Armed Services of the Senate;(D)the Committee on Armed Services of the House of Representatives;(E)the Committee on Homeland Security and Governmental Affairs of the Senate;(F)the Committee on Homeland Security of the House of Representatives;(G)the Committee on Health, Education, Labor, and Pensions of the Senate;(H)the Committee on Commerce, Science, and Transportation of the Senate;(I)the Committee on Energy and Commerce of the House of Representatives;(J)the Committee on Banking, Housing, and Urban Affairs of the Senate; (K)the Committee on Finance of the Senate;(L)the Committee on Financial Services of the House of Representatives;(M)the Committee on Small Business and Entrepreneurship of the Senate;(N)the Committee on Small Business of the House of Representatives;(O)the Committee on Energy and Natural Resources of the Senate;(P)the Committee on Environment and Public Works of the Senate; and(Q)any other committee of the Senate or the House of Representatives that has jurisdiction over the subject of the plan.(2)Additional informationThe information described in this paragraph is—(A)any change to Federal law that would be necessary to carry out the plan required under subsection (a)(1); and(B)any proposed changes to the funding levels provided in appropriation Acts for the most recent fiscal year that can be implemented in future appropriation Acts or additional resources necessary to— (i)implement the plan required under subsection (a)(1); or(ii)maintain any program offices and personnel necessary to—(I)maintain the plan required under subsection (a)(1) and the plans described in subsection (a)(3)(F); and(II)conduct exercises, assessments, and updates to the plans described in subclause (I) over time.(3)Budget of the PresidentThe President may include the information described in paragraph (2)(B) in the budget required to be submitted by the President under section 1105(a) of title 31, United States Code.(d)DefinitionsIn this section:(1)The term agency has the meaning given the term in section 551 of title 5, United States Code.(2)The term economic sector means a sector of the economy of the United States.(3)The term relevant actor means—(A)the Federal government;(B)a State, local, or Tribal government; or(C)the private sector. (4)The term significant event means an event that causes severe degradation to economic activity in the United States due to—(A)a cyber attack; or(B)another significant event that is natural or human-caused. (5)The term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States. 1087.Improving the authority for operations of unmanned aircraft for educational purposesSection 350 of the FAA Reauthorization Act of 2018 (Public Law 115–254; 49 U.S.C 44809 note) is amended(1)in the section heading, by striking at institutions of higher education and inserting for educational purposes; and(2)in subsection (a)—(A)by striking aircraft system operated by and inserting the following: “aircraft system—(1)operated by; (B)in paragraph (1), as added by subparagraph (A), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(2)flown as part of the established curriculum of an elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); (3)flown as part of an established Junior Reserve Officers’ Training Corps (JROTC) program; or (4)flown as part of an educational program that is chartered by a recognized community-based organization (as defined in subsection (h) of such section)..1088.Requirement to post a 100 word summary to regulations.govSection 553(b) of title 5, United States Code, is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (3) the following:(4)the Internet address of a summary of not more than 100 words in length of the proposed rule, in plain language, that shall be posted on the Internet website under section 206(d) of the E-Government Act of 2002 (44 U.S.C. 3501 note) (commonly known as regulations.gov)..1089.Modification of licensure requirements for health care professionals providing treatment via telemedicineSection 1730C(b) of title 38, United States Code, is amended to read as follows:(b)Covered health care professionalsFor purposes of this section, a covered health care professional is any of the following individuals: (1)A health care professional who—(A)is an employee of the Department appointed under section 7306, 7401, 7405, 7406, or 7408 of this title or title 5;(B)is authorized by the Secretary to provide health care under this chapter;(C)is required to adhere to all standards for quality relating to the provision of health care in accordance with applicable policies of the Department; and (D)(i)has an active, current, full, and unrestricted license, registration, or certification in a State to practice the health care profession of the health care professional; or(ii)with respect to a health care profession listed under section 7402(b) of this title, has the qualifications for such profession as set forth by the Secretary.(2)A postgraduate health care employee who—(A)is appointed under section 7401(1), 7401(3), or 7405 of this title or title 5 for any category of personnel described in paragraph (1) or (3) of section 7401 of this title;(B)must obtain an active, current, full, and unrestricted license, registration, or certification or meet qualification standards set forth by the Secretary within a specified time frame; and(C)is under the clinical supervision of a health care professional described in paragraph (1); or(3)A health professions trainee who—(A)is appointed under section 7405 or 7406 of this title; and(B)is under the clinical supervision of a health care professional described in paragraph (1)..1090.Restrictions on Confucius Institutes(a)DefinitionIn this section, the term Confucius Institute means a cultural institute directly or indirectly funded by the Government of the People’s Republic of China.(b)Restrictions on Confucius InstitutesAn institution of higher education or other postsecondary educational institution (referred to in this section as an institution) shall not be eligible to receive Federal funds from the Department of Education (except funds under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) or other Department of Education funds that are provided directly to students) unless the institution ensures that any contract or agreement between the institution and a Confucius Institute includes clear provisions that—(1)protect academic freedom at the institution;(2)prohibit the application of any foreign law on any campus of the institution; and(3)grant full managerial authority of the Confucius Institute to the institution, including full control over what is being taught, the activities carried out, the research grants that are made, and who is employed at the Confucius Institute.1090A.Additional care for newborn children of veteransSection 1786 of title 38, United States Code, is amended—(1)in subsection (a), by striking The Secretary and inserting Except as provided in subsection (c), the Secretary; and(2)by adding at the end the following new subsection:(c)Exception based on medical necessityPursuant to such regulations as the Secretary shall prescribe to carry out this section, the Secretary may furnish more than seven days of health care services described in subsection (b), and may furnish transportation necessary to receive such services, to a newborn child based on medical necessity if the child is in need of additional care, including if the child has been discharged or released from a hospital and requires readmittance to ensure the health and welfare of the child..1090B.Additional diseases associated with exposure to certain herbicide agents for which there is a presumption of service connection for veterans who served in the Republic of VietnamSection 1116(a)(2) of title 38, United States Code, is amended by adding at the end the following new subparagraphs:(I)Parkinsonism.(J)Bladder cancer.(K)Hypothyroidism..HWireless supply chain innovation and multilateral security1091.Definitions In this subtitle:(1)3GPPThe term 3GPP means the Third Generation Partnership Project.(2)5G networkThe term 5G network means a radio network as described by 3GPP Release 15 or higher.(3)CommissionThe term Commission means the Federal Communications Commission.(4)NTIA AdministratorThe term NTIA Administrator means the Assistant Secretary of Commerce for Communications and Information.(5)Open-RANThe term Open-RAN means the Open Radio Access Network approach to standardization adopted by the O-RAN Alliance, Telecom Infra Project, or 3GPP, or any similar set of open standards for multi-vendor network equipment interoperability.(6)Relevant committees of CongressThe term relevant committees of Congress means—(A)the Select Committee on Intelligence of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Committee on Homeland Security and Governmental Affairs of the Senate;(D)the Committee on Armed Services of the Senate;(E)the Committee on Commerce, Science, and Transportation of the Senate;(F)the Committee on Appropriations of the Senate;(G)the Permanent Select Committee on Intelligence of the House of Representatives;(H)the Committee on Foreign Affairs of the House of Representatives;(I)the Committee on Homeland Security of the House of Representatives;(J)the Committee on Armed Services of the House of Representatives;(K)the Committee on Energy and Commerce of the House of Representatives; and(L)the Committee on Appropriations of the House of Representatives.1092.Communications technology security funds(a)Use of Digital Television Transition and Public Safety FundAs soon as practicable after the date of enactment of this Act, the Commission shall transfer from the Digital Television Transition and Public Safety Fund established under section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(E))—(1)$50,000,000 to the Public Wireless Supply Chain Innovation Fund established under subsection (b) of this section; and(2)$25,000,000 to the Multilateral Telecommunications Security Fund established under subsection (c) of this section.(b)Public Wireless Supply Chain Innovation Fund(1)Establishment(A)In generalThere is established in the Treasury of the United States a trust fund to be known as the Public Wireless Supply Chain Innovation Fund (referred to in this subsection as the R&D Fund).(B)Availability(i)In generalAmounts deposited in the R&D Fund shall remain available through the end of the tenth fiscal year beginning after the date of enactment of this Act.(ii)Remainder to TreasuryAny amounts remaining in the R&D Fund after the end of the tenth fiscal year beginning after the date of enactment of this Act shall be deposited in the general fund of the Treasury.(2)Use of fund(A)In generalAmounts deposited in the R&D Fund shall be available to the NTIA Administrator to make grants under this subsection in such amounts as the NTIA Administrator determines appropriate, subject to subparagraph (B) of this subparagraph.(B)Limitation on grant amountsThe amount of a grant awarded under this subsection to a recipient for a specific research focus area may not exceed $50,000,000.(3)Administration of fundThe NTIA Administrator, in consultation with the Commission, the Director of the National Institute of Standards and Technology, the Secretary of Homeland Security, the Secretary of Defense, and the Director of the Intelligence Advanced Research Projects Activity of the Office of the Director of National Intelligence, shall establish criteria for grants awarded under this subsection, and administer the R&D Fund, to support research and the commercial application of that research, including in the following areas:(A)Promoting the development of technology, including software, hardware, and microprocessing technology, that will enhance competitiveness in the fifth-generation (commonly known as 5G) and successor wireless technology supply chains.(B)Accelerating development and deployment of open interface standards-based compatible, interoperable equipment, such as equipment developed pursuant to the standards set forth by organizations such as the O-RAN Alliance, the Telecom Infra Project, 3GPP, the Open-RAN Software Community, or any successor organizations.(C)Promoting compatibility of new 5G equipment with future open standards-based, interoperable equipment.(D)Managing integration of multi-vendor network environments.(E)Objective criteria to define equipment as compliant with open standards for multi-vendor network equipment interoperability.(F)Promoting development and inclusion of security features enhancing the integrity and availability of equipment in multi-vendor networks.(G)Promoting the application of network function virtualization to facilitate multi-vendor interoperability and a more diverse vendor market.(4)Nonduplication of researchTo the greatest extent practicable, the NTIA Administrator shall ensure that any research funded by a grant awarded under this subsection avoids duplication of other Federal or private sector research.(5)TimingNot later than 1 year after the date of enactment of this Act, the NTIA Administrator shall begin awarding grants under this subsection.(6)Federal advisory body(A)EstablishmentThe NTIA Administrator shall establish a Federal advisory committee, in accordance with the Federal Advisory Committee Act (5 U.S.C. App.), composed of government and private sector experts, to advise the NTIA Administrator on the administration of the R&D Fund.(B)CompositionThe advisory committee established under subparagraph (A) shall be composed of—(i)representatives from—(I)the Commission;(II)the Department of Defense;(III)the Intelligence Advanced Research Projects Activity of the Office of the Director of National Intelligence;(IV)the National Institute of Standards and Technology;(V)the Department of State;(VI)the National Science Foundation; and(VII)the Department of Homeland Security; and(ii)other representatives from the private and public sectors, at the discretion of the NTIA Administrator.(C)DutiesThe advisory committee established under subparagraph (A) shall advise the NTIA Administrator on technology developments to help inform—(i)the strategic direction of the R&D Fund; and(ii)efforts of the Federal Government to promote a more secure, diverse, sustainable, and competitive supply chain.(7)Reports to Congress(A)Initial reportNot later than 180 days after the date of enactment of this Act, the NTIA Administrator shall submit to the relevant committees of Congress a report with—(i)additional recommendations on promoting the competitiveness and sustainability of trusted suppliers in the wireless supply chain; and(ii)any additional authorities needed to facilitate the timely adoption of open standards-based equipment, including authority to provide loans, loan guarantees, and other forms of credit extension that would maximize the use of designated funds.(B)Annual reportFor each fiscal year for which amounts in the R&D Fund are available under this subsection, the NTIA Administrator shall submit to Congress a report that—(i)describes how, and to whom, amounts in the R&D Fund have been deployed;(ii)details the progress of the NTIA Administrator in meeting the objectives described in paragraph (3); and(iii)includes any additional information that the NTIA Administrator determines appropriate.(c)Multilateral Telecommunications Security Fund(1)Establishment of Fund(A)In generalThere is established in the Treasury of the United States a trust fund to be known as the Multilateral Telecommunications Security Fund.(B)Use of fundAmounts deposited in the Multilateral Telecommunications Security Fund shall be available to the Secretary of State to make expenditures under this subsection in such amounts as the Secretary of State determines appropriate.(C)Availability(i)In generalAmounts deposited in the Multilateral Telecommunications Security Fund—(I)shall remain available through the end of the tenth fiscal year beginning after the date of enactment of this Act; and(II)may only be allocated upon the Secretary of State reaching an agreement with foreign government partners to participate in the common funding mechanism described in paragraph (2).(ii)Remainder to TreasuryAny amounts remaining in the Multilateral Telecommunications Security Fund after the end of the tenth fiscal year beginning after the date of enactment of this Act shall be deposited in the general fund of the Treasury.(2)Administration of FundThe Secretary of State, in consultation with the NTIA Administrator, the Secretary of Homeland Security, the Secretary of Defense, the Secretary of the Treasury, the Director of National Intelligence, and the Commission, shall establish a common funding mechanism, in coordination with foreign partners, that uses amounts from the Multilateral Telecommunications Security Fund to support the development and adoption of secure and trusted telecommunications technologies.(3)Annual report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter for each fiscal year during which amounts in the Multilateral Telecommunications Security Fund are available, the Secretary of State shall submit to the relevant committees of Congress a report on the status and progress of the funding mechanism established under paragraph (2), including—(A)any funding commitments from foreign partners, including each specific amount committed;(B)governing criteria for use of the Multilateral Telecommunications Security Fund; (C)an account of—(i)how, and to whom, funds have been deployed;(ii)amounts remaining in the Multilateral Telecommunications Security Fund; and(iii)the progress of the Secretary of State in meeting the objective described in paragraph (2); and(D)additional authorities needed to enhance the effectiveness of the Multilateral Telecommunications Security Fund in achieving the security goals of the United States.1093.Promoting United States leadership in international organizations and communications standards-setting bodies(a)In generalThe Secretary of State, the Secretary of Commerce, and the Chairman of the Commission, or their designees, shall consider how to enhance representation of the United States at international forums that set standards for 5G networks and for future generations of wireless communications networks, including—(1)the International Telecommunication Union (commonly known as ITU);(2)the International Organization for Standardization (commonly known as ISO);(3)the Inter-American Telecommunications Commission (commonly known as CITEL); and(4)the voluntary standards organizations that develop protocols for wireless devices and other equipment, such as the 3GPP and the Institute of Electrical and Electronics Engineers (commonly known as IEEE).(b)Annual reportThe Secretary of State, the Secretary of Commerce, and the Chairman of the Commission shall jointly submit to the relevant committees of Congress an annual report on the progress made under subsection (a).ISemiconductor Manufacturing Incentives1094.Semiconductor incentive grants(a)DefinitionsIn this section— (1)the term appropriate committees of Congress means—(A)the Select Committee on Intelligence, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Permanent Select Committee on Intelligence, the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Science, Space, and Technology, the Committee on Appropriations, the Committee on Financial Services, and the Committee on Homeland Security of the House of Representatives;(2)the term covered entity means a private entity, a consortium of private entities, or a consortium of public and private entities with a demonstrated ability to construct, expand, or modernize a facility relating to the fabrication, assembly, testing, advanced packaging, or advanced research and development of semiconductors; (3)the term covered incentive—(A)means an incentive offered by a governmental entity to a covered entity for the purposes of constructing within the jurisdiction of the governmental entity, or expanding or modernizing an existing facility within that jurisdiction, a facility described in paragraph (2); and(B)includes any tax incentive (such as an incentive or reduction with respect to employment or payroll taxes or a tax abatement with respect to personal or real property), a workforce-related incentive (including a grant agreement relating to workforce training or vocational education), any concession with respect to real property, funding for research and development with respect to semiconductors, and any other incentive determined appropriate by the Secretary, in consultation with the Secretary of State; (4)the term foreign adversary means any foreign government or foreign nongovernment person that is engaged in a long-term pattern, or is involved in a serious instance, of conduct that is significantly adverse to—(A)the national security of the United States or an ally of the United States; or(B)the security and safety of United States persons; (5)the term governmental entity means a State or local government; (6)the term Secretary means the Secretary of Commerce; and(7)the term semiconductor has the meaning given the term by the Secretary.(b)Grant program(1)In generalThe Secretary shall establish in the Department of Commerce a program that, in accordance with the requirements of this section, provides grants to covered entities.(2)Procedure(A)In generalA covered entity shall submit to the Secretary an application that describes the project for which the covered entity is seeking a grant under this section.(B)EligibilityIn order for a covered entity to qualify for a grant under this section, the covered entity shall demonstrate to the Secretary, in the application submitted by the covered entity under subparagraph (A), that—(i)the covered entity has a documented interest in constructing, expanding, or modernizing a facility described in subsection (a)(2); and(ii)with respect to the project described in clause (i), the covered entity has—(I)been offered a covered incentive; (II)made commitments to worker and community investment, including through—(aa)training and education benefits paid by the covered entity; and(bb)programs to expand employment opportunity for economically disadvantaged individuals; and(III)secured commitments from regional educational and training entities and institutions of higher education to provide workforce training, including programming for training and job placement of economically disadvantaged individuals.(C)Considerations for reviewWith respect to the review by the Secretary of an application submitted by a covered entity under subparagraph (A)— (i)the Secretary may not approve the application unless the Secretary—(I)confirms that the covered entity has satisfied the eligibility criteria under subparagraph (B); and(II)determines that the project to which the application relates is in the interest of the United States; and(ii)the Secretary may consider whether—(I)the covered entity has previously received a grant made under this subsection; and(II)the governmental entity offering the applicable covered incentive has benefitted from a grant previously made under this subsection.(3)AmountThe amount of a grant made by the Secretary to a covered entity under this subsection shall be in an amount that is not more than $3,000,000,000.(4)Use of fundsA covered entity that receives a grant under this subsection may only use the grant amounts to—(A)finance the construction, expansion, or modernization of a facility described in subsection (a)(2), as documented in the application submitted by the covered entity under paragraph (2)(A), or for similar uses in state of practice and legacy facilities, as determined necessary by the Secretary for purposes relating to the national security and economic competitiveness of the United States;(B)support workforce development for the facility described in subparagraph (A); or(C)support site development for the facility described in subparagraph (A).(5)ClawbackThe Secretary shall recover the full amount of a grant provided to a covered entity under this subsection if— (A)as of the date that is 5 years after the date on which the Secretary makes the grant, the project to which the grant relates has not been completed, except that the Secretary may issue a waiver with respect to the requirement under this subparagraph if the Secretary determines that issuing such a waiver is appropriate and in the interests of the United States; or(B)during the applicable term with respect to the grant, the covered entity engages in any joint research or technology licensing effort—(i)with the Government of the People’s Republic of China, the Government of the Russian Federation, the Government of Iran, the Government of North Korea, or another foreign adversary; and(ii)that relates to a sensitive technology or product, as determined by the Secretary.(c)Consultation and coordination requiredIn carrying out the program established under subsection (b), the Secretary shall consult and coordinate with the Secretary of State and the Secretary of Defense.(d)GAO reviewsThe Comptroller General of the United States shall—(1)not later than 2 years after the date of enactment of this Act, and biennially thereafter until the date that is 10 years after that date of enactment, conduct a review of the program established under subsection (b), which shall include, at a minimum— (A)a determination of the number of instances in which grants were provided under that subsection during the period covered by the review in violation of a requirement of this section; (B)an evaluation of how— (i)the program is being carried out, including how recipients of grants are being selected under the program; and(ii)other Federal programs are leveraged for manufacturing, research, and training to complement the grants awarded under the program; and(C)a description of the outcomes of projects supported by grants made under the program, including a description of— (i)facilities described in subsection (a)(2) that were constructed, expanded, or modernized as a result of grants made under the program; (ii)research and development carried out with grants made under the program; and(iii)workforce training programs carried out with grants made under the program, including efforts to hire individuals from disadvantaged populations; and(2)submit to the appropriate committees of Congress the results of each review conducted under paragraph (1).1095.Department of Defense(a)Department of Defense efforts(1)In generalThe Secretary of Defense shall, in consultation with the Secretary of Commerce, the Secretary of Homeland Security, and the Director of National Intelligence, work with the private sector through a public-private partnership, including by incentivizing the formation of a consortium of United States companies, to ensure the development and production of advanced, measurably secure microelectronics for use by the Department of Defense, the intelligence community, critical infrastructure sectors, and other national security applications. Such work may include providing incentives for the creation, expansion, or modernization of one or more commercially competitive and sustainable microelectronics manufacturing or advanced research and development facilities.(2)Risk mitigation requirementsA participant in a consortium formed with incentives under paragraph (1) shall—(A)have the potential to perform fabrication, assembly, package, or test functions for microelectronics deemed critical to national security as defined by export control regulatory agencies in consultation with the National Security Adviser and the Secretary of Defense;(B)include management processes to identify and mitigate supply chain security risks; and(C)be able to produce microelectronics consistent with applicable measurably secure supply chain and operational security standards established under section 224(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(3)National security considerationsThe Secretary of Defense and the Director of National Intelligence shall select participants for the consortium formed with incentives under paragraph (1). In selecting such participants, the Secretary and the Director may jointly consider whether the United States companies—(A)have participated in previous programs and projects of the Department of Defense, Department of Energy, or the intelligence community, including—(i)the Trusted Integrated Circuit program of the Intelligence Advanced Research Projects Activity;(ii)trusted and assured microelectronics projects, as administered by the Department of Defense;(iii)the Electronics Resurgence Initiative (ERI) program of the Defense Advanced Research Projects Agency; or(iv)relevant semiconductor research programs of Advanced Research Projects Agency–Energy;(B)have demonstrated an ongoing commitment to performing contracts for the Department of Defense and the intelligence community;(C)are approved by the Defense Counterintelligence and Security Agency or the Office of the Director of National Intelligence as presenting an acceptable security risk, taking into account supply chain assurance vulnerabilities, counterintelligence risks, and any risks presented by companies whose owners are located outside the United States; and(D)are evaluated periodically for foreign ownership, control, or influence by foreign adversaries.(4)Nontraditional defense contractors and commercial entitiesArrangements entered into to carry out paragraph (1) shall be in such form as the Secretary of Defense determines appropriate to encourage industry participation of nontraditional defense contractors or commercial entities and may include a contract, a grant, a cooperative agreement, a commercial agreement, the use of other transaction authority under section 2371 of title 10, United States Code, or another such arrangement.(5)DischargeThe Secretary of Defense shall carry out paragraph (1) jointly through the Office of the Under Secretary of Defense for Research and Engineering and the Office of the Under Secretary of Defense for Acquisition and Sustainment, or such other component of the Department of Defense as the Secretary considers appropriate.(6)Other initiativesThe Secretary of Defense shall dedicate initiatives within the Department of Defense to advance radio frequency, mixed signal, radiation tolerant, and radiation hardened microelectronics that support national security and dual-use applications.(7)Reports(A)Report by Secretary of DefenseNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the plans of the Secretary to carry out paragraph (1).(B)Biennial reports by Comptroller General of the United StatesNot later than 1 year after the date on which the Secretary submits the report required by subparagraph (A) and not less frequently than once every 2 years thereafter for a period of 10 years, the Comptroller General of the United States shall submit to Congress a report on the activities carried out under this subsection.(b)Defense Production Act of 1950 efforts(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to Congress a report on a plan for use by the Department of Defense of authorities available in title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) to establish and enhance a domestic production capability for microelectronics technologies and related technologies, subject to the availability of appropriations for that purpose.(2)ConsultationThe President shall develop the plan required by paragraph (1) in coordination with the Secretary of Defense, and in consultation with the Secretary of State, the Secretary of Commerce, and appropriate stakeholders in the private sector.1096.Department of Commerce study on status of microelectronics technologies in the United States industrial base(a)In generalCommencing not later than 120 days after the date of the enactment of this Act, the Secretary of Commerce and the Secretary of Homeland Security, in consultation with the Secretary of Defense and the heads of other appropriate Federal departments and agencies, shall undertake a review, which shall include a survey, using authorities in section 705 of the Defense Production Act (50 U.S.C. 4555), to assess the capabilities of the United States industrial base to support the national defense in light of the global nature of the supply chain and significant interdependencies between the United States industrial base and the industrial base of foreign countries with respect to the manufacture, design, and end use of microelectronics.(b)Response to surveyThe Secretary shall ensure compliance with the survey from among all relevant potential respondents, including the following:(1)Corporations, partnerships, associations, or any other organized groups domiciled and with substantial operations in the United States.(2)Corporations, partnerships, associations, or any other organized groups domiciled in the United States with operations outside the United States.(3)Foreign domiciled corporations, partnerships, associations, or any other organized groups with substantial operations or business presence in, or substantial revenues derived from, the United States.(4)Foreign domiciled corporations, partnerships, associations, or any other organized groups in defense treaty or assistance countries where the production of the entity concerned involves critical technologies covered by section 2.(c)Information requestedThe information sought from a responding entity pursuant to the survey required by subsection (a) shall include, at minimum, information on the following with respect to the manufacture. design, or end use of microelectronics by such entity:(1)An identification of the geographic scope of operations.(2)Information on relevant cost structures.(3)An identification of types of microelectronics development, manufacture, assembly, test, and packaging equipment in operation at such entity.(4)An identification of all relevant intellectual property, raw materials, and semi-finished goods and components sourced domestically and abroad by such entity.(5)Specifications of the microelectronics manufactured or designed by such entity, descriptions of the end-uses of such microelectronics, and a description of any technical support provided to end-users of such microelectronics by such entity.(6)Information on domestic and export market sales by such entity.(7)Information on the financial performance, including income and expenditures, of such entity.(8)A list of all foreign and domestic subsidies, and any other financial incentives, received by such entity in each market in which such entity operates.(9)A list of information requests from the People’s Republic of China to such entity, and a description of the nature of each request and the type of information provided.(10)Information on any joint ventures, technology licensing agreements, and cooperative research or production arrangements of such entity.(11)A description of efforts by such entity to evaluate and control supply chain risks it faces.(12)A list and description of any sales, licensing agreements, or partnerships between such entity and the People’s Liberation Army or People’s Armed Police, including any business relationships with entities through which such sales, licensing agreements, or partnerships may occur. (d)Report(1)In generalThe Secretary of Commerce shall, in consultation with the Secretary of Defense, the Secretary of Homeland Security, and the heads of other appropriate Federal departments and agencies, submit to Congress a report on the results of the review required by subsection (a). The report shall include the following:(A)An assessment of the results of the survey.(B)A list of critical technology areas impacted by potential disruptions in production of microelectronics, and a detailed description and assessment of the impact of such potential disruptions on such areas.(C)A description and assessment of gaps and vulnerabilities in the microelectronics supply chain and the national industrial supply base.(2)Form The report required by paragraph (1) may be submitted in classified form. 1097.Funding for development and adoption of measurably secure microelectronics and measurably secure microelectronics supply chains(a)Multilateral Microelectronics Security Fund(1)Establishment of fundThere is established in the Treasury of the United States a trust fund, to be known as the Multilateral Microelectronics Security Fund (in this section referred to as the Fund), consisting of such amounts as may be appropriated to such Fund and any amounts that may be credited to the Fund under paragraph (2).(2)Investment of amounts(A)Investment of amountsThe Secretary of the Treasury shall invest such portion of the Fund as is not required to meet current withdrawals in interest-bearing obligations of the United States or in obligations guaranteed as to both principal and interest by the United States.(B)Interest and proceedsThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund. (3)Use of fund(A)In generalSubject to subparagraph (B), amounts in the Fund shall be available, as provided in advance in an appropriations Act, to the Secretary of State—(i)to provide funding through the common funding mechanism described in subsection (b)(1) to support the development and adoption of measurably secure microelectronics and measurably secure microelectronics supply chains; and(ii)to otherwise carry out this section.(B)Availability contingent on international agreementAmounts in the Fund shall be available to the Secretary of State on and after the date on which the Secretary enters into an agreement with the governments of countries that are partners of the United States to participate in the common funding mechanism under paragraph (1) of subsection (b) and the commitments described in paragraph (2) of that subsection.(4)Availability of amounts(A)In generalAmounts in the Fund shall remain available through the end of the tenth fiscal year beginning after the date of the enactment of this Act.(B)Remainder to treasuryAny amounts remaining in the Fund after the end of the fiscal year described in subparagraph (A) shall be deposited in the general fund of the Treasury.(b)Common funding mechanism for development and adoption of measurably secure microelectronics and measurably secure microelectronics supply chains(1)In generalThe Secretary of State, in consultation with the Secretary of Commerce, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of the Treasury, and the Director of National Intelligence, shall seek to establish a common funding mechanism, in coordination with the governments of countries that are partners of the United States, that uses amounts from the Fund, and amounts committed by such governments, to support the development and adoption of secure microelectronics and secure microelectronics supply chains, including for use in research and development collaborations among countries participating in the common funding mechanism. (2)Mutual commitmentsThe Secretary of State, in consultation with the United States Trade Representative, the Secretary of the Treasury, and the Secretary of Commerce, shall seek to negotiate a set of mutual commitments with the governments of countries that are partners of the United States upon which to condition any expenditure of funds pursuant to the common funding mechanism described in paragraph (1). Such commitments shall, at a minimum—(A)establish transparency requirements for any subsidies or other financial benefits (including revenue foregone) provided to microelectronics firms located in or outside such countries;(B)establish consistent policies with respect to countries that—(i)are not participating in the common funding mechanism; and (ii)do not meet transparency requirements established under subparagraph (A);(C)promote harmonized treatment of microelectronics and verification processes for items being exported to a country considered a national security risk by a country participating in the common funding mechanism;(D)establish consistent policies and common external policies to address nonmarket economies as the behavior of such countries pertains to microelectronics;(E)align policies on supply chain integrity and microelectronics security, including with respect to protection and enforcement of intellectual property rights; and(F)promote harmonized foreign direct investment screening measures with respect to microelectronics to align with national and multilateral security priorities.(c)Annual report to congressNot later than one year after the date of the enactment of this Act, and annually thereafter for each fiscal year during which amounts in the Fund are available under subsection (a)(4), the Secretary of State shall submit to Congress a report on the status of the implementation of this section that includes a description of—(1)any commitments made by the governments of countries that are partners of the United States to providing funding for the common funding mechanism described in subsection (b)(1) and the specific amount so committed;(2)the criteria established for expenditure of funds through the common funding mechanism;(3)how, and to whom, amounts have been expended from the Fund;(4)amounts remaining in the Fund; (5)the progress of the Secretary of State toward entering into an agreement with the governments of countries that are partners of the United States to participate in the common funding mechanism and the commitments described in subsection (b)(2); and(6)any additional authorities needed to enhance the effectiveness of the Fund in achieving the security goals of the United States.1098.Advanced semiconductor research and design(a)Appropriate committees of Congress In this section, the term appropriate committees of Congress means—(1) the Committee on Intelligence, the Committee on Commerce, Science, and Transportation, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Energy and Natural Resources, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(2) the Permanent Select Committee on Intelligence, the Committee on Energy and Commerce, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Science, Space, and Technology, the Committee on Financial Services, and the Committee on Homeland Security of the House of Representatives.(b)Sense of CongressIt is the sense of Congress that the leadership of the United States in semiconductor technology and innovation is critical to the economic growth and national security of the United States.(c)Subcommittee on semiconductor leadership(1)Establishment requiredThe President shall establish in the National Science and Technology Council a subcommittee on matters relating to leadership of the United States in semiconductor technology and innovation.(2)DutiesThe duties of the subcommittee established under paragraph (1) are as follows:(A)National strategy on semiconductor research(i)DevelopmentIn coordination with the Secretary of Defense, the Secretary of Energy, the Secretary of State, the Secretary of Commerce, the Secretary of Homeland Security, the Director of the National Science Foundation, and the Director of the National Institute of Standards and Technology and in consultation with the semiconductor industry and academia, develop a national strategy on semiconductor research, development, manufacturing, and supply chain security, including guidance for the funding of research, and strengthening of the domestic microelectronics workforce.(ii)Reporting and updatesNot less frequently than once every 5 years, to update the strategy developed under clause (i) and to submit the revised strategy to the appropriate committees of Congress.(iii)ImplementationIn coordination with the Secretary of Defense, the Secretary of Energy, the Secretary of State, the Secretary of Commerce, the Secretary of Homeland Security, the Director of the National Science Foundation, and the Director of the National Institute of Standards and Technology, on an annual basis coordinate and recommend each agency’s semiconductor related research and development programs and budgets to ensure consistency with the National Semiconductor Strategy. (B)Fostering coordination of research and developmentTo foster the coordination of semiconductor research and development.(3)SunsetThe subcommittee established under paragraph (1) shall terminate on the date that is 10 years after the date of enactment of this Act.(d)Industrial Advisory CommitteeThe President shall establish a standing subcommittee of the President’s Council of Advisors on Science and Technology to advise the United States Government on matters relating to microelectronics policy.(e)National Semiconductor Technology Center(1)EstablishmentThe Secretary of Commerce shall establish a national semiconductor technology center to conduct research and prototyping of advanced semiconductor technology to strengthen the economic competitiveness and security of the domestic supply chain, which will be operated as a public private-sector consortium with participation from the private sector, the Department of Defense, the Department of Energy, the Department of Homeland Security, the National Science Foundation, and the National Institute of Standards and Technology (2)FunctionsThe functions of the center established under paragraph (1) shall be as follows:(A)To conduct advanced semiconductor manufacturing, design research and prototyping that strengthens the entire domestic ecosystem and is aligned with the National Strategy on Semiconductor Research.(B)To establish a National Advanced Packaging Manufacturing Program led by the National Institute of Standards and Technology, in coordination with the Center, to strengthen semiconductor advanced test, assembly, and packaging capability in the domestic ecosystem, and which shall coordinate with the Manufacturing USA institute established under paragraph (4).(C)To establish an investment fund, in partnership with the private sector, to support startups in the domestic semiconductor ecosystem.(D)To establish a Semiconductor Manufacturing Program through the Director of the National Institute of Standards and Technology to enable advances and breakthroughs in measurement science, standards, material characterization, instrumentation, testing, and manufacturing capabilities that will accelerate the underlying research and development for metrology of next generation semiconductors and ensure the competitiveness and leadership of the United States within this sector. (E)To work with the Secretary of Labor, the private sector, educational institutions, and workforce training entities to develop workforce training programs and apprenticeships in advanced microelectronic packaging capabilities. (3)ComponentsThe fund established under paragraph (2)(C) shall cover the following:(A)Advanced metrology and characterization for manufacturing of microchips using 3 nanometer transistor processes or more advanced processes.(B)Metrology for security and supply chain verification.(4)Creation of a Manufacturing USA instituteThe fund established under paragraph (2)(C) may also cover the creation of a Manufacturing USA institute described in section 34(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(d)) that is focused on semiconductor manufacturing. Such institute may emphasize the following:(A)Research to support the virtualization and automation of maintenance of semiconductor machinery.(B)Development of new advanced test, assembly and packaging capabilities.(C)Developing and deploying educational and skills training curricula needed to support the industry sector and ensure the U.S. can build and maintain a trusted and predictable talent pipeline.(f)Domestic production requirementsThe head of any executive agency receiving funding under this section shall develop policies to require domestic production, to the extent possible, for any intellectual property resulting from microelectronics research and development conducted as a result of these funds and domestic control requirements to protect any such intellectual property from foreign adversaries.1099.Prohibition relating to foreign adversariesNone of the funds appropriated pursuant to an authorization in this subtitle may be provided to an entity—(1)under the foreign ownership, control, or influence of the Government of the People’s Republic of China or the Chinese Communist Party, or other foreign adversary (as defined in section 1091(a)(4)); or(2)determined to have beneficial ownership from foreign individuals subject to the jurisdiction, direction, or influence of foreign adversaries (as so defined).XICivilian Personnel MattersADepartment of Defense Matters1101.Enhanced pay authority for certain acquisition and technology positions in the Department of Defense(a)In generalSubchapter I of chapter 87 of title 10, United States Code, is amended by inserting after section 1701a the following new section: 1701b.Enhanced pay authority for certain acquisition and technology positions(a)In generalThe Secretary of Defense may carry out a program using the pay authority specified in subsection (d) to fix the rate of basic pay for positions described in subsection (c) in order to assist the Office of the Secretary of Defense and the military departments in attracting and retaining high-quality acquisition and technology experts in positions responsible for managing and developing complex, high-cost, technological acquisition efforts of the Department of Defense.(b)Approval requiredThe program may be carried out only with approval as follows:(1)Approval of the Under Secretary of Defense for Acquisition and Sustainment, in the case of positions in the Office of the Secretary of Defense.(2)Approval of the service acquisition executive of the military department concerned, in the case of positions in a military department.(c)PositionsThe positions described in this subsection are positions that—(1)require expertise of an extremely high level in a scientific, technical, professional, or acquisition management field; and(2)are critical to the successful accomplishment of an important acquisition or technology development mission.(d)Rate of basic payThe pay authority specified in this subsection is authority as follows:(1)Authority to fix the rate of basic pay for a position at a rate not to exceed 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Under Secretary of Defense for Acquisition and Sustainment or the service acquisition executive concerned, as applicable.(2)Authority to fix the rate of basic pay for a position at a rate in excess of 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Secretary of Defense.(e)Limitations(1)In generalThe authority in subsection (a) may be used only to the extent necessary to competitively recruit or retain individuals exceptionally well qualified for positions described in subsection (c).(2)Number of positionsThe authority in subsection (a) may not be used with respect to more than five positions in the Office of the Secretary of Defense and more than five positions in each military department at any one time.(3)Term of positionsThe authority in subsection (a) may be used only for positions having terms less than five years..(b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 87 of such title is amended by inserting after the item relating to section 1701a the following new item: 1701b. Enhanced pay authority for certain acquisition and technology positions..(c)Repeal of pilot program(1)In generalSection 1111 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 1701 note) is repealed. (2)Continuation of payThe repeal in paragraph (1) shall not be interpreted to prohibit the payment of basic pay at rates fixed under such section 1111 before the date of the enactment of this Act for positions having terms that continue after that date. 1102.Enhanced pay authority for certain research and technology positions in the science and technology reinvention laboratories of the Department of Defense(a)In generalChapter 139 of title 10, United States Code, is amended by inserting after section 2358b the following new section: 2358c.Enhanced pay authority for certain research and technology positions in science and technology reinvention laboratories(a)In generalThe Secretary of Defense may carry out a program using the pay authority specified in subsection (d) to fix the rate of basic pay for positions described in subsection (c) in order to assist the military departments in attracting and retaining high quality acquisition and technology experts in positions responsible for managing and performing complex, high-cost research and technology development efforts in the science and technology reinvention laboratories of the Department of Defense.(b)Approval RequiredThe program may be carried out in a military department only with the approval of the service acquisition executive of the military department concerned.(c)PositionsThe positions described in this subsection are positions in the science and technology reinvention laboratories of the Department of Defense that—(1)require expertise of an extremely high level in a scientific, technical, professional, or acquisition management field; and(2)are critical to the successful accomplishment of an important research or technology development mission.(d)Rate of Basic PayThe pay authority specified in this subsection is authority as follows:(1)Authority to fix the rate of basic pay for a position at a rate not to exceed 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the service acquisition executive concerned.(2)Authority to fix the rate of basic pay for a position at a rate in excess of 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Secretary of the military department concerned.(e)Limitations(1)In generalThe authority in subsection (a) may be used only to the extent necessary to competitively recruit or retain individuals exceptionally well qualified for positions described in subsection (c).(2)Number of positionsThe authority in subsection (a) may not be used with respect to more than five positions in each military department at any one time.(3)Term of positionsThe authority in subsection (a) may be used only for positions having a term of less than five years.(f)Science and Technology Reinvention Laboratories of the Department of Defense DefinedIn this section, the term science and technology reinvention laboratories of the Department of Defense means the laboratories designated as science and technology reinvention laboratories by section 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 2358 note)..(b)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by inserting after the item relating to section 2358b the following new item: 2358c. Enhanced pay authority for certain research and technology positions in science and technology reinvention laboratories..(c)Repeal of pilot program(1)In generalSection 1124 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2456; 10 U.S.C. 2358 note) is repealed. (2)Continuation of payThe repeal in paragraph (1) shall not be interpreted to prohibit the payment of basic pay at rates fixed under such section 1124 before the date of the enactment of this Act for positions having terms that continue after that date. 1103.Extension of enhanced appointment and compensation authority for civilian personnel for care and treatment of wounded and injured members of the Armed ForcesSection 1599c(b) of title 10, United States Code, is amended by striking December 31, 2020 both places it appears and inserting December 31, 2025. 1104.Extension of overtime rate authority for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in JapanSection 5542(a)(6)(B) of title 5, United States Code, is amended by striking September 30, 2021 and inserting September 30, 2023. 1105.Expansion of direct hire authority for certain Department of Defense personnel to include installation military housing office positions supervising privatized military housingSection 9905(a) of title 5, United States Code, is amended by adding at the end the following new paragraph: (11)Any position in the military housing office of a military installation whose primary function is supervision of military housing covered by subchapter IV of chapter 169 of title 10..1106.Extension of sunset of inapplicability of certification of executive qualifications by qualification certification review board of Office of Personnel Management for initial appointments to Senior Executive Service positions in Department of DefenseSection 1109(e) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2010; 5 U.S.C. 3393 note) is amended by striking on the date and all that follows and inserting on August 13, 2023.1107.Pilot program on enhanced pay authority for certain high-level management positions in the Department of Defense(a)Pilot program authorizedThe Secretary of Defense may carry out a pilot program to assess the feasibility and advisability of using the pay authority specified in subsection (d) to fix the rate of basic pay for positions described in subsection (c) in order to assist the Department of Defense in attracting and retaining personnel with significant experience in high-level management of complex organizations and enterprise functions in order to lead implementation by the Department of the National Defense Strategy.(b)Approval requiredThe pilot program may be carried out only with approval as follows: (1)Approval of the Deputy Secretary of Defense, in the case of a position not under the authority, direction, and control of an Under Secretary of Defense and not under the authority, direction, and control of the Under Secretary of a military department.(2)Approval of the applicable Under Secretary of Defense, in the case of a position under the authority, direction, and control of an Under Secretary of Defense.(3)Approval of the Under Secretary or an Assistant Secretary of the military department concerned, in the case of a position in a military department.(c)PositionsThe positions described in this subsection are positions that require expertise of an extremely high level in innovative leadership and management of enterprise-wide business operations, including financial management, health care, supply chain and logistics, information technology, real property stewardship, and human resources, across a large and complex organization.(d)Rate of basic payThe pay authority specified in this subsection is authority as follows:(1)Authority to fix the rate of basic pay for a position at a rate not to exceed 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the applicable official under subsection (b). (2)Authority to fix the rate of basic pay for a position at a rate in excess of 150 percent of the rate of basic pay payable for level I of the Executive Schedule, upon the approval of the Secretary of Defense.(e)Limitations(1)In generalThe authority in subsection (a) may be used only to the extent necessary to competitively recruit or retain individuals exceptionally well qualified for positions described in subsection (c).(2)Number of positionsThe authority in subsection (a) may not be used with respect to—(A)more than 10 positions in the Office of the Secretary of Defense and components of the Department of Defense other than the military departments at any one time; and(B)more than five positions in each military department at any one time. (3)Term of positionsThe authority in subsection (a) may be used only for positions having terms less than five years.(4)Past serviceAn individual may not be appointed to a position pursuant to the authority provided by subsection (a) if the individual separated or retired from Federal civil service or service as a commissioned officer of an Armed Force on a date that is less than five years before the date of such appointment of the individual.(f)Termination(1)In generalThe authority to fix rates of basic pay for a position under this section shall terminate on October 1, 2025. (2)Continuation of payNothing in paragraph (1) shall be construed to prohibit the payment after October 1, 2025, of basic pay at rates fixed under this section before that date for positions whose terms continue after that date. 1108.Pilot program on expanded authority for appointment of recently retired members of the Armed Forces to positions in the Department of Defense(a)Pilot program requiredThe Secretary of Defense shall carry out a pilot program to assess the feasibility and advisability of expanding the use of the authority in section 3326 of title 5, United States Code, to appoint retired members of the Armed Forces described in subsection (b) of that section to positions in the Department of Defense described in subsection (b) of this section.(b)Positions(1)In generalThe positions in the Department described in this subsection are positions classified at or below GS–13 under the General Schedule under subchapter III of chapter 53 of title 5, United States Code, or an equivalent level under another wage system, in the competitive service—(A)to which appointments are authorized using Direct Hire Authority or Expedited Hiring Authority; and(B)that have been certified by the Secretary of the military department concerned as lacking sufficient numbers of potential applicants who are not retired members of the Armed Forces.(2)Limitation on delegation of certificationThe Secretary of a military department may not delegate the authority to make a certification described in paragraph (1)(B) to an individual in a grade lower than colonel, captain in the Navy, or an equivalent grade in the Space Force, or an individual with an equivalent civilian grade.(c)DurationThe duration of the pilot program shall be three years.(d)ReportNot later than two years after the commencement of the pilot program, the Secretary of Defense shall submit to the congressional defense committees a report on the pilot program. The report shall include the following:(1)A description of the pilot program, including the positions to which appointments are authorized to be made under the pilot program and the number of retired members appointed to each such position under the pilot program.(2)Any other matters in connection with the pilot program that the Secretary considers appropriate. 1109.Direct hire authority and relocation incentives for positions at remote locations(a)In generalChapter 81 of title 10, United States Code, is amended by adding at the end the following new section: 1599i.Direct hire authority and relocation incentives for positions at remote locations(a)Direct hire authority(1)In generalThe Secretary of Defense may appoint, without regard to any provision of subchapter I of chapter 33 of title 5, qualified applicants to positions in the competitive service to fill vacancies at covered locations. (2)Covered locationsFor purposes of this section, a covered location is a location for which the Secretary has determined that critical hiring needs are not being met due to the geographic remoteness or isolation or extreme climate conditions of the location. (b)Relocation incentives(1)In generalAn individual appointed to a position pursuant to subsection (a) may be paid a relocation incentive in connection with the relocation of the individual to the location of the position.(2)AmountThe amount of a relocation incentive payable to an individual under this subsection may not exceed the amount equal to—(A)25 percent of the annual rate of basic pay of the employee for the position concerned as of the date on which the service period in such position agreed to by the individual under paragraph (3) commences; multiplied by(B)the number of years (including fractions of a year) of such service period (not to exceed four years). (3)Service agreementTo receive a relocation incentive under this subsection, an individual appointed to a position under subsection (a) shall enter into an agreement with the Secretary of Defense to complete a period of service at the covered location. The period of obligated service of the individual at such location under the agreement may not exceed four years. The agreement shall include such repayment or alternative employment obligations as the Secretary considers appropriate for failure of the individual to complete the period of obligated service specified in the agreement.(4)Relationship to other relocation payA relocation incentive paid to an individual for a relocation under this subsection is in addition to any other relocation incentive or payment payable to the individual for such relocation by law.(c)SunsetEffective on September 30, 2022, the authority provided under subsection (a) and the authority to provide relocation incentives under subsection (b) shall expire..(b)Outcome measurementsThe Secretary of Defense shall develop outcome measurements to evaluate the effect of the authority provided under subsection (a) of section 1599i of title 10, United States Code, as added by subsection (a), and any relocation incentives provided under subsection (b) of such section.(c)Report required(1)In generalNot later than March 1, 2022, the Secretary of Defense shall submit to the congressional defense committees a report on the effect of the authority provided under subsection (a) of section 1599i of title 10, United States Code, as added by subsection (a), and any relocation incentives provided under subsection (b) of such section. (2)ElementsThe report required by paragraph (1) shall include the following: (A)A description and assessment of the effectiveness and achievements of the authority and relocation incentives described in paragraph (1), including—(i)the number of employees hired to covered locations described in section 1599i(a)(2) of title 10, United States Code, as added by subsection (a); and (ii)the cost-per-placement of such employees. (B)A comparison of the effectiveness and use of the authority and relocation incentives described in paragraph (1) to authorities under title 5, United States Code, used by the Department of Defense before the date of the enactment of this Act to support hiring at remote or rural locations. (C)An assessment of— (i)the minority community outreach efforts made in using the authority and providing relocation incentives described in paragraph (1); and (ii)participation outcomes. (D)Such other matters as the Secretary considers appropriate. (d)Clerical amendmentThe table of sections at the beginning of chapter 81 of title 10, United States Code, is amended by adding at the end the following new item:1599i. Direct hire authority and relocation incentives for positions at remote locations..1110.Modification of direct hire authority for certain personnel involved with Department of Defense maintenance activitiesSection 9905(a)(1) of title 5, United States Code, is amended by striking including and all that follows and inserting the following: “including—(A)depot-level maintenance and repair; and (B)support functions for such activities..1110A.Fire Fighters Alternative Work Schedule demonstration project for the Navy Region Mid-Atlantic Fire and Emergency Services(a)In generalNot later than 180 days after the date of the enactment of this Act, the Commander, Navy Region Mid-Atlantic, shall establish and carry out, for a period of not less than five years, a Fire Fighters Alternative Work Schedule demonstration project for the Navy Region Mid-Atlantic Fire and Emergency Services. Such demonstration project shall provide, with respect to each employee of the Navy Region Mid-Atlantic Fire and Emergency Services, that—(1)assignments to tours of duty are scheduled in advance over periods of not less than two weeks;(2)tours of duty are scheduled using a regularly recurring pattern of 48-hour shifts followed by 48 or 72 consecutive non-work hours, as determined by mutual agreement between the Commander, Navy Region Mid-Atlantic, and the exclusive employee representative at each Navy Region Mid-Atlantic installation, in such a manner that each employee is regularly scheduled for 144-hours in any two-week period;(3)for any such employee that is a fire fighter working an alternative work schedule, such employee shall earn overtime compensation in a manner consistent with other applicable law and regulation;(4)no right shall be established to any form of premium pay, including night, Sunday, holiday, or hazard duty pay; and(5)leave accrual and use shall be consistent with other applicable law and regulation.(b)ReportNot later than 180 days after the date on which the demonstration project under this section terminates, the Commander, Navy Region Mid-Atlantic, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report detailing—(1)any financial savings or expenses directly and inseparably linked to the demonstration project;(2)any intangible quality of life and morale improvements achieved by the demonstration project; and(3)any adverse impact of the demonstration project occurring solely as the result of the transition to the demonstration project.1110B.Report by Comptroller General of the United States on diversity and inclusion within the civilian workforce of the Department of Defense(a)In generalNot later than 1 year after enactment of this act, the Comptroller General of the United States shall submit to Congress a report on issues related to diversity and inclusion within the civilian workforce of the Department of Defense. (b)ElementsThe report required by subsection (a) shall include the following: (1)A description of the demographic composition of the civilian workforce of the Department. (2)An assessment of any differences in promotion outcomes among demographic groups of the civilian workforce of the Department. (3)An assessment of the extent to which the Department has identified barriers to diversity in its civilian workforce. BGovernment-Wide Matters1111.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1104 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking 2021 and inserting 2022.1112.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasSubsection (a) of section 1101 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1105 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking through 2020 and inserting through 2021. 1113.Technical amendments to authority for reimbursement of Federal, State, and local income taxes incurred during travel, transportation, and relocation(a)In generalSection 5724b(b) of title 5, United States Code, is amended—(1)by striking or relocation expenses reimbursed and inserting and relocation expenses reimbursed; and(2)by striking of chapter 41 and inserting or chapter 41.(b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2018, immediately after the coming into effect of the amendments made by subsection (a) of section 1114 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), as provided for in subsection (c) of such section 1114. XIIMatters relating to foreign nationsAAssistance and training1201.Authority to build capacity for additional operationsSection 333(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:(8)Cyberspace operations..1202.Authority to build capacity for air sovereignty operationsSection 333(a) of title 10, United States Code, as amended by section 1201, is further amended—(1)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and(2)by inserting after paragraph (6) the following new paragraph (7):(7)Air sovereignty operations..1203.Modification to the Inter-European Air Forces AcademySection 350(b) of title 10, United States Code, is amended by striking that are and all that follows through the period at the end and inserting “that are—(1) members of the North Atlantic Treaty Organization;(2)signatories to the Partnership for Peace Framework Documents; or(3)(A)within the United States Africa Command area of responsibility; and(B)eligible for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.)..1204.Modification to support of special operations for irregular warfareSubsection (a) of section 1202 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1639), as most recently amended by section 1207 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking $10,000,000 and inserting $15,000,000.1205.Extension and modification of authority to support border security operations of certain foreign countries(a)Funds available for supportSubsection (b) of section 1226 of the National Defense Authorization Act for Fiscal Year 2016 (22 U.S.C. 2151 note) is amended to read as follows:(b)Funds available for supportAmounts to provide support under the authority of subsection (a) may be derived only from amounts authorized to be appropriated and available for operation and maintenance, Defense-wide..(b)ExtensionSubsection (h) of such section is amended by striking December 31, 2021 and inserting December 31, 2023.1206.Modification of authority for participation in multinational centers of excellence(a)In generalSection 344 of title 10, United States Code, is amended—(1)in the section heading, by striking multinational military centers of excellence and inserting multinational centers of excellence;(2)by striking multinational military center of excellence each place it appears and inserting multinational center of excellence;(3)by striking multinational military centers of excellence each place it appears and inserting multinational centers of excellence;(4)in subsection (b)(1), by inserting or entered into by the Secretary of State, after Secretary of State,; (5)in subsection (e)—(A)in the subsection heading, by striking Multinational military center of excellence  and inserting Multinational center of excellence;(B)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and moving the subparagraphs two ems to the right;(C)in the matter preceding subparagraph (A), as so redesignated, by striking means an entity and inserting “means—(1)an entity;(D)in subparagraph (D), as so redesignated, by striking the period at the end and inserting ; and; and(E)by adding at the end the following new paragraph:(2)the European Centre of Excellence for Countering Hybrid Threats, established in 2017 and located in Helsinki, Finland.; (6)by redesignating subsection (e) as subsection (f); and(7)by inserting after subsection (d) the following new subsection (e):(e)NotificationNot later than 30 days before the date on which the Secretary of Defense authorizes participation under subsection (a) in a new multinational center of excellence, the Secretary shall notify the congressional defense committees of such participation..(b)Conforming amendmentTitle 10, United States Code, is amended, in the table of sections at the beginning of subchapter V of chapter 16, by striking the item relating to section 344 and inserting the following:344. Participation in multinational centers of excellence..1207.Implementation of the Women, Peace, and Security Act of 2017(a)In generalDuring the period beginning on the date of the enactment of this Act and ending on September 30, 2025, the Secretary of Defense shall undertake activities consistent with the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202) and with the guidance specified in this section, including— (1)establishing Department of Defense-wide policies and programs that advance the implementation of that Act, including military doctrine and Department-specific and combatant command-specific programs;(2)ensuring the Department sufficient personnel to serve as gender advisors, including by hiring and training full-time equivalent personnel, as necessary, and establishing roles, responsibilities, and requirements for gender advisors;(3)the deliberate integration of gender analysis into relevant training for members of the Armed Forces across ranks, as described in the Women's Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428; 132 Stat. 5509); and(4)security cooperation activities that further the implementation of the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202).(b)Building partner defense institution and security force capacity(1)Incorporation of gender analysis and participation of women into security cooperation activitiesConsistent with the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202), the Secretary of Defense, in coordination with the Secretary of State, shall seek to incorporate gender analysis and participation by women, as appropriate, into the institutional and national security force capacity-building activities of security cooperation programs carried out under title 10, United States Code, including by— (A)incorporating gender analysis and women, peace, and security priorities, including sex-disaggregated data, into educational and training materials and programs authorized by section 333 of title 10, United States Code;(B)advising on the recruitment, employment, development, retention, and promotion of women in such national security forces, including by—(i)identifying existing military career opportunities for women;(ii)exposing women and girls to careers available in such national security forces and the skills necessary for such careers; and(iii)encouraging women's and girls' interest in such careers by highlighting as role models women of the United States and applicable foreign countries in uniform;(C)addressing sexual harassment and abuse against women within such national security forces;(D)integrating gender analysis into security sector policy, planning, and training for such national security forces; and(E)improving infrastructure to address the requirements of women serving in such national security forces, including appropriate equipment for female security and police forces.(2)Barriers and opportunitiesPartner country assessments conducted in the course of Department security cooperation activities to build the capacity of the national security forces of foreign countries shall include attention to the barriers and opportunities with respect to strengthening recruitment, employment, development, retention, and promotion of women in the military forces of such partner countries.(c)Department-wide policies on women, peace, and securityNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall initiate a process to establish standardized policies described in subsection (a)(1).(d)FundingThe Secretary of Defense may use funds authorized to be appropriated in each fiscal year to the Department of Defense for operation and maintenance as specified in the table in section 4301 for carrying out the full implementation of the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202) and the guidance on the matters described in paragraphs (1) through (4) of subsection (a) and subparagraphs (A) through (E) of subsection (b)(1).(e)Annual reportNot later than one year after the date of the enactment of this Act, and annually thereafter through 2025, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the steps the Department has taken to implement the Women, Peace, and Security Act of 2017 (Public Law 115–68; 131 Stat. 1202), including—(1)a description of the progress made on each matter described in paragraphs (1) through (4) of subsection (a) and subparagraphs (A) through (E) of subsection (b)(1); and(2)an identification of the amounts used for such purposes.(f)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.1208.Ted Stevens Center for Arctic Security Studies(a)Plan required(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees a plan to establish a Department of Defense Regional Center for Security Studies for the Arctic.(2)ElementsThe plan required by paragraph (1) shall include the following:(A)A description of the benefits of establishing such a center, including the manner in which the establishment of such a center would benefit United States and Department interests in the Arctic region.(B)A description of the mission and purpose of such a center, including specific policy guidance from the Office of the Secretary of Defense.(C)An analysis of suitable reporting relationships with the applicable combatant commands.(D)An assessment of suitable locations for such a center that are—(i)in proximity to other academic institutions that study security implications with respect to the Arctic region;(ii)in proximity to the designated lead for Arctic affairs of the United States Northern Command;(iii)in proximity to a central hub of assigned Arctic-focused Armed Forces so as to suitably advance relevant professional development of skills unique to the Arctic region; and(iv)in a State located outside the contiguous United States.(E)A description of the establishment and operational costs of such a center, including for—(i)military construction for required facilities;(ii)facility renovation;(iii)personnel costs for faculty and staff; and(iv)other costs the Secretary of Defense considers appropriate.(F)An evaluation of the existing infrastructure, resources, and personnel available at military installations and at universities and other academic institutions that could reduce the costs described in accordance with subparagraph (E).(G)An examination of partnership opportunities with United States allies and partners for potential collaboration and burden sharing.(H)A description of potential courses and programs that such a center could carry out, including—(i)core, specialized, and advanced courses; (ii)planning workshops; (iii)seminars;(iv)confidence-building initiatives; and(v)academic research.(I)A description of any modification to title 10, United States Code, necessary for the effective operation of such a center. (3)FormThe plan required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(b)Establishment(1)In generalNot earlier than 30 days after the submittal of the plan required by subsection (a), and subject to the availability of appropriations, the Secretary of Defense may establish and administer a Department of Defense Regional Center for Security Studies for the Arctic, to be known as the Ted Stevens Center for Arctic Security Studies, for the purpose described in section 342(a) of title 10, United States Code.(2)LocationThe Ted Stevens Center for Arctic Security Studies may be located—(A)in proximity to other academic institutions that study security implications with respect to the Arctic region;(B)in proximity to the designated lead for Arctic affairs of the United States Northern Command;(C)in proximity to a central hub of assigned Arctic-focused Armed Forces so as to suitably advance relevant professional development of skills unique to the Arctic region; and(D)in a State located outside the contiguous United States. 1209.Functional Center for Security Studies in Irregular Warfare(a)Report required(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the congressional defense committees a report that assesses the merits and feasibility of establishing and administering a Department of Defense Functional Center for Security Studies in Irregular Warfare.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A description of the benefits to the United States, and the allies and partners of the United States, of establishing such a functional center, including the manner in which the establishment of such a functional center would enhance and sustain focus on, and advance knowledge and understanding of, matters of irregular warfare, including cybersecurity, nonstate actors, information operations, counterterrorism, stability operations, and the hybridization of such matters.(B)A detailed description of the mission and purpose of such a functional center, including applicable policy guidance from the Office of the Secretary of Defense.(C)An analysis of appropriate reporting and liaison relationships between such a functional center and—(i)the geographic and functional combatant commands; (ii)other Department of Defense stakeholders; and (iii)other government and nongovernment entities and organizations.(D)An enumeration and valuation of criteria applicable to the determination of a suitable location for such a functional center.(E)A description of the establishment and operational costs of such a functional center, including for—(i)military construction for required facilities;(ii)facility renovation;(iii)personnel costs for faculty and staff; and(iv)other costs the Secretary of Defense considers appropriate.(F)An evaluation of the existing infrastructure, resources, and personnel available at military installations and at universities and other academic and research institutions that could reduce the costs described in subparagraph (E).(G)An examination of partnership opportunities with United States allies and partners for potential collaboration and burden sharing.(H)A description of potential courses and programs that such a functional center could carry out, including—(i)core, specialized, and advanced courses;(ii)planning workshops and structured after-action reviews or debriefs;(iii)seminars;(iv)initiatives on executive development, relationship building, partnership outreach, and any other matter the Secretary of Defense considers appropriate; and(v)focused academic research and studies in support of Department priorities.(I)A description of any modification to title 10, United States Code, or any other provision of law, necessary for the effective establishment and administration of such a functional center.(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(b)Establishment(1)In generalNot earlier than 30 days after the submittal of the report required by subsection (a), and subject to the availability of appropriated funds, the Secretary of Defense may establish and administer a Department of Defense Functional Center for Security Studies in Irregular Warfare. (2)Treatment as a Regional Center for Security StudiesA Department of Defense Functional Center for Security Studies in Irregular Warfare established under paragraph (1) shall be operated and administered in the same manner as the Department of Defense Regional Centers for Security Studies under section 342 of title 10, United States Code, and in accordance with such regulations as the Secretary of Defense may prescribe. (3)LimitationNo other institution or element of the Department may be designated as a Department of Defense functional center, except by an Act of Congress.(4)LocationThe location of a Department of Defense Functional Center for Security Studies in Irregular Warfare established under paragraph (1) shall be selected based on an objective, criteria-driven administrative or competitive award process, in accordance with which the merits of locating such functional center in Tempe, Arizona, may be evaluated together with other suitable locations.1210.Open Technology Fund(a)Short titleThis section may be cited as the Open Technology Fund Authorization Act.(b)FindingsCongress finds the following:(1)The political, economic, and social benefits of the internet are important to advancing democracy and freedom throughout the world.(2)Authoritarian governments are investing billions of dollars each year to create, maintain, and expand repressive internet censorship and surveillance systems to limit free association, control access to information, and prevent citizens from exercising their rights to free speech.(3)Over 2/3 of the world’s population live in countries in which the internet is restricted. Governments shut down the internet more than 200 times every year.(4)Internet censorship and surveillance technology is rapidly being exported around the world, particularly by the Government of the People’s Republic of China, enabling widespread abuses by authoritarian governments.(c)Sense of CongressIt is the sense of Congress that it is in the interest of the United States—(1)to promote global internet freedom by countering internet censorship and repressive surveillance;(2)to protect the internet as a platform for—(A)the free exchange of ideas;(B)the promotion of human rights and democracy; and (C)the advancement of a free press; and (3)to support efforts that prevent the deliberate misuse of the internet to repress individuals from exercising their rights to free speech and association, including countering the use of such technologies by authoritarian regimes.(d)Establishment of the Open Technology Fund(1)In generalThe United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) is amended by inserting after section 309 the following:309A.Open Technology Fund(a)Authority(1)EstablishmentThere is established a grantee entity, to be known as the Open Technology Fund, which shall carry out this section.(2)In generalGrants authorized under section 305 shall be available to award annual grants to the Open Technology fund for the purpose of—(A)promoting, consistent with United States law, unrestricted access to uncensored sources of information via the internet; and(B)enabling journalists, including journalists employed by or affiliated with the Voice of America, Radio Free Europe/Radio Liberty, Radio Free Asia, the Middle East Broadcasting Networks, the Office of Cuba Broadcasting, or any entity funded by or partnering with the United States Agency for Global Media to create and disseminate news and information consistent with the purposes, standards, and principles specified in sections 302 and 303.(b)Use of grant fundsThe Open Technology Fund shall use grant funds received pursuant to subsection (a)(2)—(1)to advance freedom of the press and unrestricted access to the internet in repressive environments overseas through technology development, rather than through media messaging;(2)to research, develop, implement, and maintain—(A)technologies that circumvent techniques used by authoritarian governments, nonstate actors, and others to block or censor access to the internet, including circumvention tools that bypass internet blocking, filtering, and other censorship techniques used to limit or block legitimate access to content and information; and(B)secure communication tools and other forms of privacy and security technology that facilitate the creation and distribution of news and enable audiences to access media content on censored websites;(3)to advance internet freedom by supporting private and public sector research, development, implementation, and maintenance of technologies that provide secure and uncensored access to the internet to counter attempts by authoritarian governments, nonstate actors, and others to improperly restrict freedom online;(4)to research and analyze emerging technical threats and develop innovative solutions through collaboration with the private and public sectors to maintain the technological advantage of the United States Government over authoritarian governments, nonstate actors, and others;(5)to develop, acquire, and distribute requisite internet freedom technologies and techniques for the United States Agency for Global Media, in accordance with paragraph (2), and digital security interventions, to fully enable the creation and distribution of digital content between and to all users and regional audiences;(6)to prioritize programs for countries, the governments of which restrict freedom of expression on the internet, that are important to the national interest of the United States in accordance with section 7050(b)(2)(C) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94); and(7)to carry out any other effort consistent with the purposes of this Act or press freedom overseas if requested or approved by the United States Agency for Global Media.(c)MethodologyIn carrying out subsection (b), the Open Technology Fund shall—(1)(A)support fully open-source tools, code, and components, to the extent practicable, to ensure such supported tools and technologies are as secure, transparent, and accessible as possible; and (B)require that any such tools, components, code, or technology supported by the Open Technology Fund remain fully open-source, to the extent practicable;(2)support technologies that undergo comprehensive security audits to ensure that such technologies are secure and have not been compromised in a manner detrimental to the interests of the United States or to individuals or organizations benefitting from programs supported by the Open Technology Fund;(3)review and periodically update, as necessary, security auditing procedures used by the Open Technology Fund to reflect current industry security standards;(4)establish safeguards to mitigate the use of such supported technologies for illicit purposes;(5)solicit project proposals through an open, transparent, and competitive application process to attract innovative applications and reduce barriers to entry;(6)(A)seek input from technical, regional, and subject matter experts from a wide range of relevant disciplines; and(B)to review, provide feedback, and evaluate proposals to ensure that the most competitive projects are funded;(7)implement an independent review process, through which proposals are reviewed by such experts to ensure the highest degree of technical review and due diligence;(8)maximize cooperation with the public and private sectors, foreign allies, and partner countries to maximize efficiencies and eliminate duplication of efforts; and(9)utilize any other methodology approved by the United States Agency for Global Media in furtherance of the mission of the Open Technology Fund.(d)Grant agreementAny grant agreement with, or grants made to, the Open Technology Fund under this section shall be subject to the following limitations and restrictions:(1)The headquarters of the Open Technology Fund and its senior administrative and managerial staff shall be located in a location which ensures economy, operational effectiveness, and accountability to the United States Agency for Global Media.(2)Grants awarded under this section shall be made pursuant to a grant agreement requiring that—(A)grant funds are only used only activities consistent with this section; and (B)failure to comply with such requirement shall result in termination of the grant without further fiscal obligation to the United States.(3)Each grant agreement under this section shall require that each contract entered into by the Open Technology Fund specify that all obligations are assumed by the grantee and not by the United States Government.(4)Each grant agreement under this section shall require that any lease agreements entered into by the Open Technology Fund shall be, to the maximum extent possible, assignable to the United States Government.(5)Administrative and managerial costs for operation of the Open Technology Fund—(A)should be kept to a minimum; and(B)to the maximum extent feasible, should not exceed the costs that would have been incurred if the Open Technology Fund had been operated as a Federal entity rather than as a grantee.(6)Grant funds may not be used for any activity whose purpose is influencing the passage or defeat of legislation considered by Congress.(e)Relationship to the United States Agency for Global Media(1)In generalThe Open Technology Fund shall be subject to the oversight and governance by the United States Agency for Global Media in accordance with section 305.(2)AssistanceThe United States Agency for Global Media, its broadcast entities, and the Open Technology Fund should render such assistance to each other as may be necessary to carry out the purposes of this section or any other provision under this Act.(3)Not a Federal agency or instrumentalityNothing in this section may be construed to make the Open Technology Fund an agency or instrumentality of the Federal Government.(4)DetaileesEmployees of a grantee of the United States Agency for Global Media may be detailed to the Agency, in accordance with the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 et seq.) and Federal employees may be detailed to a grantee of the United States Agency for Global Media, in accordance with such Act.(f)Relationship to other United States Government-funded internet freedom programsThe United States Agency for Global Media shall ensure that internet freedom research and development projects of the Open Technology Fund are deconflicted with internet freedom programs of the Department of State and other relevant United States Government departments. Agencies should still share information and best practices relating to the implementation of subsections (b) and (c).(g)Reporting requirements(1)Annual reportThe Open Technology Fund shall highlight, in its annual report, internet freedom activities, including a comprehensive assessment of the Open Technology Fund’s activities relating to the implementation of subsections (b) and (c), which shall include—(A)an assessment of the current state of global internet freedom, including—(i)trends in censorship and surveillance technologies and internet shutdowns; and(ii)the threats such pose to journalists, citizens, and human rights and civil society organizations; and(B)a description of the technology projects supported by the Open Technology Fund and the associated impact of such projects in the most recently completed year, including—(i)the countries and regions in which such technologies were deployed; (ii)any associated metrics indicating audience usage of such technologies; and(iii)future-year technology project initiatives.(2)Assessment of the effectiveness of the open technology fundNot later than 2 years after the date of the enactment of this section, the Inspector General of the Department of State and the Foreign Service shall submit a report to the appropriate congressional committees that indicates—(A)whether the Open Technology Fund is—(i)technically sound;(ii)cost effective; and(iii)satisfying the requirements under this section; and(B)the extent to which the interests of the United States are being served by maintaining the work of the Open Technology Fund.(h)Audit authorities(1)In generalFinancial transactions of the Open Technology Fund that relate to functions carried out under this section may be audited by the Government Accountability Office in accordance with such principles and procedures and under such rules and regulations as may be prescribed by the Comptroller General of the United States. Any such audit shall be conducted at the place or places at which accounts of the Open Technology Fund are normally kept.(2)Access by gaoThe Government Accountability Office shall have access to all books, accounts, records, reports, files, papers, and property belonging to or in use by the Open Technology Fund pertaining to financial transactions as may be necessary to facilitate an audit. The Government Accountability Office shall be afforded full facilities for verifying transactions with any assets held by depositories, fiscal agents, and custodians. All such books, accounts, records, reports, files, papers, and property of the Open Technology Fund shall remain in the possession and custody of the Open Technology Fund.(3)Exercise of authoritiesNotwithstanding any other provision of law, the Inspector General of the Department of State and the Foreign Service is authorized to exercise the authorities of the Inspector General Act of 1978 with respect to the Open Technology Fund..(2)Conforming amendmentsThe United States International Broadcasting Act of 1994 is amended—(A)in section 304(d) (22 U.S.C. 6203(d)), by inserting the Open Technology Fund, before the Middle East Broadcasting Networks;(B)in sections 305(a)(20) and 310(c) (22 U.S.C. 6204(a)(20) and 6209(c)), by inserting the Open Technology Fund, before or the Middle East Broadcasting Networks each place such term appears; and(C)in section 310 (22 U.S.C. 6209), by inserting the Open Technology Fund, before and the Middle East Broadcasting Networks each place such term appears.(3)Authorization of appropriationsThere is authorized to be appropriated for the Open Technology Fund, which shall be used to carry out section 309A of the United States International Broadcasting Act of 1994, as added by paragraph (1)—(A)$20,000,000 for fiscal year 2021; and (B)$25,000,000 for fiscal year 2022.(e)United States Advisory Commission on Public Diplomacy Section 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is amended by striking October 1, 2020 and inserting October 1, 2025.BMatters relating to Afghanistan and Pakistan1211.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations(a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1217 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by striking beginning on October 1, 2019, and ending on December 31, 2020 and inserting beginning on October 1, 2020, and ending on December 31, 2021.(b)Modification to limitationSubsection (d)(1) of such section is amended—(1)by striking beginning on October 1, 2019, and ending on December 31, 2020 and inserting beginning on October 1, 2020, and ending on December 31, 2021; and (2)by striking $450,000,000 and inserting $180,000,000.1212.Extension and modification of Commanders' Emergency Response ProgramSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as most recently amended by section 1208(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended—(1)in subsection (a)—(A)by striking December 31, 2020 and inserting December 31, 2021; and(B)by striking $2,500,000 and inserting $2,000,000;(2)in subsection (b), by striking the subsection designation and heading and all that follows through the period at the end of paragraph (1) and inserting the following: (b)Quarterly reports(1)In generalBeginning in fiscal year 2021, not later than 45 days after the end of each quarter fiscal year, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that quarter fiscal year that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes of the program under subsection (a).; and(3)in subsection (f), by striking December 31, 2020 and inserting December 31, 2021.1213.Extension and modification of support for reconciliation activities led by the Government of Afghanistan(a)Modification of authority To provide covered supportSubsection (a) of section 1218 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)by striking the subsection designation and heading and all that follows through The Secretary of Defense and inserting the following:(a)Authority To provide covered support(1)In generalSubject to paragraph (2), the Secretary of Defense; and (2)by adding at the end the following new paragraph:(2)Limitation on use of fundsAmounts authorized to be appropriated or otherwise made available for the Department of Defense by this Act may not be obligated or expended to provide covered support until the date on which the Secretary of Defense submits to the appropriate committees of Congress the report required by subsection (b)..(b)Participation in reconciliation activitiesSuch section is further amended—(1)by redesignating subsections (i) through (k) as subsections (j) through (l), respectively; (2)by inserting after subsection (h) the following new subsection (i):(i)Participation in reconciliation activitiesCovered support may only be used to support a reconciliation activity that—(1)includes the participation of members of the Government of Afghanistan; and(2)does not restrict the participation of women..(c)ExtensionSubsection (k) of such section, as so redesignated, is amended by striking December 31, 2020 and inserting December 31, 2021.(d)Exclusions from covered supportSuch section is further amended in paragraph (2)(B) of subsection (l), as so redesignated—(1)in clause (ii), by inserting , reimbursement for travel or lodging, and stipends or per diem payments before the period at the end; and(2)by adding at the end the following new clause:(iii)Any activity involving one or more members of an organization designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) or an individual designated as a specially designated global terrorist pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism)..1214.Sense of Senate on special immigrant visa program for Afghan alliesIt is the sense of the Senate that—(1)the special immigrant visa program for Afghan allies is critical to the mission in Afghanistan and the long-term interests of the United States;(2)maintaining a robust special immigrant visa program for Afghan allies is necessary to support United States Government personnel in Afghanistan who need translation, interpretation, security, and other services;(3)Afghan allies routinely risk their lives to assist United States military and diplomatic personnel;(4)honoring the commitments made to Afghan allies with respect to the special immigrant visa program is essential to ensuring—(A)the continued service and safety of such allies; and (B)the willingness of other like-minded individuals to provide similar services in any future contingency;(5)the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) states that all Government-controlled processing of applications for special immigrant visas under that Act should be completed not later than 9 months after the date on which an eligible alien submits all required materials to complete an application for such visa;(6)any backlog in processing special immigrant visa applications should be addressed as quickly as possible so as to honor the United States commitment to Afghan allies as soon as possible;(7)failure to process such applications in an expeditious manner puts lives at risk and jeopardizes a critical element of support to United States operations in Afghanistan; and(8)to prevent harm to the operations of the United States Government in Afghanistan, additional visas should be made available to principal aliens who are eligible for special immigrant status under that Act.1215.Sense of Senate and report on United States presence in Afghanistan(a)Sense of the SenateIt is the sense of the Senate that—(1)the United States and our coalition partners have made progress in the fight against al-Qaeda and ISIS in Afghanistan; however, both groups—(A)maintain an ability to operate in Afghanistan;(B)seek to undermine stability in the region; and(C)threaten the security of Afghanistan, the United States, and the allies of the United States;(2)the South Asia strategy correctly emphasizes the importance of a conditions-based United States presence in Afghanistan; therefore, any decision to withdraw the Armed Forces of the United States from Afghanistan should be done in an orderly manner in response to conditions on the ground, and in coordination with the Government of Afghanistan and United States allies and partners in the Resolute Support mission, rather than arbitrary timelines;(3)a precipitous withdrawal of the Armed Forces of the United States and United States diplomatic and intelligence personnel from Afghanistan without effective, countervailing efforts to secure gains in Afghanistan may allow violent extremist groups to regenerate, threatening the security of the Afghan people and creating a security vacuum that could destabilize the region and provide ample safe haven for extremist groups seeking to conduct external attacks;(4)ongoing diplomatic efforts to secure a peaceful, negotiated solution to the conflict in Afghanistan are the best path forward for establishing long-term stability and eliminating the threat posed by extremist groups in Afghanistan;(5)the United States supports international diplomatic efforts to facilitate peaceful, negotiated resolution to the ongoing conflict in Afghanistan on terms that respect the rights of innocent civilians and deny safe havens to terrorists; and(6)as part of such diplomatic efforts, and as a condition to be met prior to withdrawal, the United States should seek to secure the release of any United States citizens being held against their will in Afghanistan.(b)Report(1)In generalNot later than September 1, 2020, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representative a report that includes—(A)an assessment of—(i)the external threat posed by extremist groups operating in Afghanistan to the United States homeland and the homelands of United States allies;(ii)the impact of cessation of United States counterterrorism activities on the size, strength, and external aims of such groups; and(iii)the international financial support the Afghan National Defense and Security Forces requires in order to maintain current operational capabilities, including force cohesion and combat effectiveness;(B)a plan for the orderly transition of all security-related tasks currently undertaken by the Armed Forces of the United States in support of the Afghan National Defense and Security Forces to Afghanistan, including—(i)precision targeting of Afghanistan-based terrorists;(ii)combat-enabler support, such as artillery and aviation assets; and(iii)noncombat-enabler support, such as intelligence, surveillance and reconnaissance, medical evacuation, and contractor logistic support; and(C)an update on the status of any United States citizens detained in Afghanistan, and an overview of Administration efforts to secure their release.(2)FormThe report required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.CMatters relating to Syria, Iraq, and Iran1221.Extension of authority and limitation on use of funds to provide assistance to counter the Islamic State of Iraq and Syria(a)ExtensionSubsection (a) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3558), as most recently amended by section 1233(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2039), is further amended, in the matter preceding paragraph (1), by striking December 31, 2020 and inserting December 31, 2021.(b)FundingSubsection (g) of such section 1236, as most recently amended by section 1221 of the National Defense Authorization Act for Fiscal year 2020 (Public Law 116–92), is amended to read as follows:(g)Funding(1)In generalOf the amounts authorized to be appropriated for the Department of Defense for Overseas Contingency Operations for fiscal year 2021, not more than $322,500,000 may be used to carry out this section.(2)Limitation and report(A)In generalOf the funds authorized to be appropriated under paragraph (1), not more than 25 percent may be obligated or expended until the date on which the Secretary of Defense submits to the appropriate congressional committees a report that includes the following:(i)An explanation of the manner in which such support aligns with the objectives contained in the national defense strategy.(ii)A description of the manner in which such support is synchronized with larger whole-of-government funding efforts to strengthen the bilateral relationship between the United States and Iraq.(iii)A description of—(I)actions taken by the Government of Iraq to assert control over popular mobilization forces; and(II)the role of popular mobilization forces in the national security apparatus of Iraq.(iv)A plan to fully transition security assistance for the Iraqi Security Forces from the Counter-Islamic State of Iraq and Syria Train and Equip Fund to standing security assistance authorities managed by the Defense Security Cooperation Agency and the Department of State by not later than September 30, 2022.(B)FormThe report under subparagraph (A) shall be submitted in unclassified form but may include a classified annex..1222.Extension and modification of authority to provide assistance to vetted Syrian groups and individualsSection 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 127 Stat. 3541), as most recently amended by section 1222(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended—(1)in the section heading, by striking the vetted Syrian opposition and inserting vetted Syrian groups and individuals;(2)in subsection (a), in the matter preceding paragraph (1), by striking December 31, 2020 and inserting December 31, 2021;(3)by striking subsections (b) and (c);(4)by redesignating subsections (d) through (m) as subsections (b) through (k), respectively; and(5)in paragraph (2) of subsection (b), as so redesignated—(A)in subparagraph (J)(iii), by redesignating subclause (I) as subparagraph (M) and moving the subparagraph four ems to the left;(B)by redesignating subparagraphs (A) through (F) and (G) through (J) as subparagraphs (B) through (G) and (I) through (L), respectively; (C)by inserting before subparagraph (B), as so redesignated, the following new subparagraph (A):(A)An accounting of the obligation and expenditure of authorized funding for the current and preceding fiscal year.;(D)by inserting after subparagraph (G), as so redesignated, the following new subparagraph (H):(H)The mechanisms and procedures that will be used to monitor and report to the appropriate congressional committees and leadership of the Senate and House of Representatives any unauthorized end-use of provided training and equipment or other violations of relevant law by appropriately vetted recipients.; and (E)by adding at the end the following new subparagraph:(N)Any other matter the Secretary considers appropriate..1223.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq(a)Limitation on amountSubsection (c) of section 1215 of the National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 113 note) is amended—(1)by striking fiscal year 2020 and inserting fiscal year 2021; and(2)by striking $30,000,000 and inserting $15,000,000.(b)Source of fundsSubsection (d) of such section is amended by striking fiscal year 2020 and inserting fiscal year 2021.(c)Additional authoritySubsection (f) of such section is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by striking fiscal year 2019 and inserting fiscal year 2021; and(2)in paragraph (3), by striking the National Defense Authorization Act for Fiscal Year 2020 and inserting the National Defense Authorization Act for Fiscal Year 2021.(d)ReportSubsection (g)(1) of such section is amended by striking September 30, 2020 and inserting March 1, 2021.(e)Limitation on availability of fundsSubsection (h) of such section is amended—(1)in the matter preceding paragraph (1)—(A)by striking fiscal year 2020 and inserting fiscal year 2021; and(B)by striking $20,000,000 and inserting $10,000,000;(2)by striking paragraph (1);(3)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;(4)in paragraph (1), as so redesignated, by striking The development of a staffing plan and inserting A progress report with respect to the development of a staffing plan; and(5)in paragraph (2), as so redesignated, by striking The initiation and inserting A progress report with respect to the initiation.DMatters relating to Europe and the Russian Federation1231.Extension of limitation on military cooperation between the United States and the Russian FederationSection 1232(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2488), as most recently amended by section 1231 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended in the matter preceding paragraph (1), by striking , 2019, or 2020 and inserting 2019, 2020, or 2021.1232.Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea(a)ProhibitionNone of the funds authorized to be appropriated by this Act for fiscal year 2021 for the Department of Defense may be obligated or expended to, and the Department may not, implement any activity that recognizes the sovereignty of the Russian Federation over Crimea.(b)WaiverThe Secretary of Defense, with the concurrence of the Secretary of State, may waive the prohibition under subsection (a) if the Secretary of Defense—(1)determines that a waiver is in the national security interest of the United States; and(2)on the date on which the waiver is invoked, submits a notification of the waiver and a justification of the reason for seeking the waiver to—(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.1233.Modification and extension of Ukraine Security Assistance Initiative Section 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068), as most recently amended by section 1244 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended—(1)in subsection (c)—(A)in paragraph (2)(B)—(i)in clause (iv), by striking ; and and inserting a semicolon;(ii)in clause (v), by striking the period at the end and inserting a semicolon; and(iii)by adding at the end the following:(vi)transformation of command and control structures and roles in line with North Atlantic Treaty Organization principles; and(vii)improvement of human resources management, including to support career management reforms, enhanced social support to military personnel and their families, and professional military education systems.; and(B)by amending paragraph (5) to read as follows: (5)Lethal assistanceOf the funds available for fiscal year 2021 pursuant to subsection (f)(6), $125,000,000 shall be available only for lethal assistance described in paragraphs (2), (3), (11), (12), (13), and (14) of subsection (b).;(2)in subsection (f), by adding at the end the following new paragraph:(6)For fiscal year 2021, $250,000,000.; and(3)in subsection (h), by striking December 31, 2022 and inserting December 31, 2024.1234.Report on capability and capacity requirements of military forces of Ukraine and resource plan for security assistance(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a report on the capability and capacity requirements of the military forces of Ukraine, which shall include the following:(1)An analysis of the capability gaps and capacity shortfalls of the military forces of Ukraine that includes—(A)an assessment of the requirements of the navy of Ukraine to accomplish its assigned missions; and(B)an assessment of the requirements of the air force of Ukraine to accomplish its assigned missions.(2)An assessment of the relative priority assigned by the Government of Ukraine to addressing such capability gaps and capacity shortfalls.(3)An assessment of the capability gaps and capacity shortfalls that—(A)could be addressed in a sufficient and timely manner by unilateral efforts of the Government of Ukraine; and(B)are unlikely to be addressed in a sufficient and timely manner solely through unilateral efforts.(4)An assessment of the capability gaps and capacity shortfalls described in paragraph (3)(B) that could be addressed in a sufficient and timely manner by—(A)the Ukraine Security Assistance Initiative of the Department of Defense;(B)Department of Defense security assistance authorized by section 333 of title 10, United States Code; (C)the Foreign Military Financing and Foreign Military Sales programs of the Department of State; or(D)the provision of excess defense articles.(5)An assessment of the human resources requirements of the Office of Defense Cooperation at the United States Embassy in Kyiv and any gaps in the capacity of such Office of Defense Cooperation to provide security assistance to Ukraine. (6)Any recommendations the Secretary of Defense and the Secretary of State consider appropriate concerning the coordination of security assistance efforts of the Department of Defense and the Department of State with respect to Ukraine. (b)Resource planNot later than February 15, 2022, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a resource plan for United States security assistance with respect to Ukraine, which shall include the following:(1)A plan to resource the following initiatives and programs with respect to Ukraine in fiscal year 2023 and the four succeeding fiscal years to meet the most critical capability gaps and capacity shortfalls of the military forces of Ukraine:(A)The Ukraine Security Assistance Initiative of the Department of Defense.(B)Department of Defense security assistance authorized by section 333 of title 10, United States Code.(C)The Foreign Military Financing and Foreign Military Sales programs of the Department of State.(D)The provision of excess defense articles.(2)With respect to the navy of Ukraine, the following:(A)A capability development plan, with milestones, detailing the manner in which the United States will assist the Government of Ukraine in meeting the requirements referred to in subsection (a)(1)(A).(B)A plan for United States cooperation with third countries and international organizations that have the resources and ability to provide immediate assistance to the navy of Ukraine while maintaining interoperability with United States platforms to the extent feasible.(C)A plan to prioritize the provision of excess defense articles for the navy of Ukraine to the extent practicable during fiscal year 2023 and the four succeeding fiscal years.(D)An assessment of the manner in which United States security assistance to the navy of Ukraine is in the national security interests of the United States.(3)With respect to the air force of Ukraine, the following:(A)A capability development plan, with milestones, detailing the manner in which the United States will assist the Government of Ukraine in meeting the requirements referred to in subsection (a)(1)(B).(B)A plan for United States cooperation with third countries and international organizations that have the resources and ability to provide immediate assistance to the air force of Ukraine while maintaining interoperability with United States platforms to the extent feasible.(C)A plan to prioritize the provision of excess defense articles for the air force of Ukraine to the extent practicable during fiscal year 2023 and the four succeeding fiscal years.(D)An assessment of the manner in which United States security assistance to the air force of Ukraine is in the national security interests of the United States. (4)An assessment of progress on defense institutional reforms in Ukraine, including with respect to the navy and air force of Ukraine, during fiscal year 2023 and the four succeeding fiscal years that will be essential for—(A)enabling effective use and sustainment of capabilities developed under security assistance authorities described in this section;(B)enhancing the defense of the sovereignty and territorial integrity of Ukraine; (C)achieving the stated goal of the Government of Ukraine of meeting North Atlantic Treaty Organization standards; and (D)allowing Ukraine to achieve its full potential as a strategic partner of the United States.(c)FormThe report required by subsection (a) and the resource plan required by subsection (b) shall each be submitted in a classified form with an unclassified summary.(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.1235.Sense of Senate on North Atlantic Treaty Organization enhanced opportunities partner status for UkraineIt is the sense of the Senate that—(1)the United States should support the designation of Ukraine as an enhanced opportunities partner as part of the Partnership Interoperability Initiative of the North Atlantic Treaty Organization;(2)the participation of Ukraine in the enhanced opportunities partner program is in the shared security interests of Ukraine, the United States, and the North Atlantic Treaty Organization alliance;(3)the unique experience, capabilities, and technical expertise of Ukraine, especially with respect to hybrid warfare, cybersecurity, and foreign disinformation, would enable Ukraine to make a positive contribution to the North Atlantic Treaty Organization alliance through participation in the enhanced opportunities partner program;(4)while not a replacement for North Atlantic Treaty Organization membership, participation in the enhanced opportunities partner program would have significant benefits for the security of Ukraine, including—(A)more regular consultations on security matters;(B)enhanced access to interoperability programs and exercises;(C)expanded information sharing; and(D)improved coordination of crisis preparedness and response; and(5)progress on defense institutional reforms in Ukraine, including defense institutional reforms intended to align the military forces of Ukraine with North Atlantic Treaty Organization standards, remains essential for—(A)a more effective defense of the sovereignty and territorial integrity of Ukraine;(B)allowing Ukraine to achieve its full potential as a strategic partner of the United States; and(C)increased cooperation between Ukraine and the North Atlantic Treaty Organization.1236.Extension of authority for training for Eastern European national security forces in the course of multilateral exercisesSubsection (h) of section 1251 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 333 note), as most recently amended by section 1247 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is further amended—(1)in the first sentence, by striking December 31, 2021 and inserting December 31, 2023; and(2)in the second sentence, by striking the period beginning on October 1, 2015, and ending on December 31, 2021 and inserting the period beginning on October 1, 2015, and ending on December 31, 2023. 1237.Sense of Senate on Kosovo and the role of the Kosovo Force of the North Atlantic Treaty Organization It is the sense of the Senate that— (1)normalization of relations between Kosovo and Serbia is in the interest of both countries and would enhance security and stability in the Western Balkans;(2)the United States should continue to support the diplomatic efforts of Kosovo and Serbia to reach a historic agreement to normalize relations between the two countries;(3)mutual recognition should be a central element of normalization of relations between Kosovo and Serbia;(4)both Kosovo and Serbia should refrain from actions that would make an agreement more difficult to achieve;(5)the Kosovo Force of the North Atlantic Treaty Organization continues to play an indispensable role in maintaining security and stability, which are the essential predicates for the success of the diplomatic efforts of Kosovo and Serbia to achieve normalization of relations;(6)the participation of the United States Armed Forces in the Kosovo Force is foundational to the credibility and success of mission of the Kosovo Force;(7)with the North Atlantic Treaty Organization allies and other European partners contributing over 80 percent of the troops for the mission, the Kosovo Force represents a positive example of burden sharing;(8)together with the allies and partners of the United States, the United States should—(A)maintain its commitment to the Kosovo Force; and(B)take all appropriate steps to ensure that the Kosovo Force has the necessary personnel, capabilities, and resources to perform its critical mission; and(9)the United States should continue to support the gradual transition of the Kosovo Security Force to a multi-ethnic army for the Republic of Kosovo that is interoperable with North Atlantic Treaty Organization members through an inclusive and transparent process that—(A)respects the rights and concerns of all citizens of Kosovo;(B)promotes regional security and stability; and (C)supports the aspirations of Kosovo for eventual full membership in the North Atlantic Treaty Organization.1238.Sense of Senate on strategic competition with the Russian Federation and related activities of the Department of DefenseIt is the sense of the Senate that—(1)the 2018 National Defense Strategy affirms the re-emergence of long-term strategic competition with the Russian Federation as a principal priority for the Department of Defense that requires sustained investment due to the magnitude of the threat posed to United States security, prosperity, and alliances and partnerships;(2)given the continued military modernization of the Russian Federation, including the development of long-range strike systems and other advanced capabilities, the United States should prioritize efforts within the North Atlantic Treaty Organization to implement timely measures to ensure that the deterrence and defense posture of the North Atlantic Treaty Organization remains credible and effective;(3)the United States should reaffirm support for the open-door policy of the North Atlantic Treaty Organization;(4)to enhance deterrence against aggression by the Russian Federation, the Department of Defense should—(A)continue—(i)to prioritize funding for the European Deterrence Initiative to address capability gaps, capacity shortfalls, and infrastructure requirements of the Joint Force in Europe; (ii)to increase pre-positioned stocks of equipment in Europe; and(iii)rotational deployments of United States forces to Romania and Bulgaria while pursuing training opportunities at military locations such as Camp Mihail Kogalniceanu in Romania and Novo Selo Training Area in Bulgaria;(B)increase—(i)focus and resources to address the changing military balance in the Black Sea region;(ii)the frequency, scale, and scope of North Atlantic Treaty Organization and other multilateral exercises in the Black Sea region, including with the participation of Ukraine and Georgia; and(iii)presence and activities in the Arctic, including special operations training and naval operations and training; (C)maintain robust naval presence at Souda Bay, Greece, and pursue opportunities for increased United States presence at other locations in Greece;(D)enhance military-to-military engagement among Western Balkan countries to promote interoperability with the North Atlantic Treaty Organization and regional security cooperation; and(E)expand information sharing, improve planning coordination, and increase the frequency, scale, and scope of exercises with Sweden and Finland to deepen interoperability; and(5)to counter Russian Federation activities short of armed conflict, the Department of Defense should—(A)integrate with United States interagency efforts to employ all elements of national power to counter Russian Federation hybrid warfare; and(B)bolster the capabilities of allies and partners to counteract Russian Federation coercion, including through expanded cyber cooperation and enhanced resilience against disinformation and malign influence.1239.Report on Russian Federation support of racially and ethnically motivated violent extremists(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the head of any other relevant Federal department or agency, shall submit to the appropriate committees of Congress a report on Russian Federation support of racially and ethnically motivated violent extremist groups and networks in Europe and the United States, including such support provided by agents and entities of the Russian Federation acting at the direction or for the benefit of the Government of the Russian Federation.(b)ElementsThe report required by subsection (a) shall include the following:(1)A list of each racially or ethnically motivated violent extremist group or network in Europe or the United States known to meet, or suspected of meeting, the following criteria:(A)The group or network has been targeted or recruited by the security services of the Russian Federation.(B)The group or network has received support (including training, disinformation or amplification on social media platforms, financial support, and any other support) from the Russian Federation or an agent or entity of the Russian Federation acting at the direction or for the benefit of the Government of the Russian Federation.(C)The group—(i)has leadership or a base of operations located within the Russian Federation; and(ii)operates or maintains a chapter or network of the group in Europe or the United States.(2)An assessment of the manner in which Russian Federation support of such groups or networks aligns with the strategic interests of the Russian Federation with respect to Europe and the United States.(3)An assessment of the role of such groups or networks in—(A)assisting Russian Federation-backed separatist forces in the Donbas region of Ukraine; or(B)destabilizing security on the Crimean peninsula of Ukraine. (4)An assessment of the manner in which Russian Federation support of such groups or networks has—(A)contributed to the destabilization of security in the Balkans; and(B)threatened the support for the North Atlantic Treaty Organization in Southeastern Europe. (5)A description of any relationship or affiliation between such groups or networks and ultranationalist or extremist political parties in Europe and the United States, and an assessment of the manner in which the Russian Federation may use such a relationship or affiliation to advance the strategic interests of the Russian Federation.(6)A description of the use by the Russian Federation of social media platforms to support or amplify the presence or messaging of such groups or networks, and an assessment of any effort in Europe or the United States to counter such support or amplification.(7)A description of the legal and political implications of the designation of the Russian Imperial Movement, and members of the leadership of the Russian Imperial Movement, as specially designated global terrorists pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism) and the response of the Government of the Russian Federation to such designation.(8)Recommendations of the Secretary of Defense, consistent with a whole-of-government approach to countering Russian Federation information warfare and malign influence operations—(A)to mitigate the security threat posed by such groups or networks; and(B)to reduce or counter Russian Federation support for such groups or networks.(c)FormThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.1240.Participation in European program on multilateral exchange of surface transportation services(a)In generalSubchapter II of chapter 138 of title 10, United States Code, is amended by inserting after subsection (l) the following new section 2350m:2350m.Participation in European program on multilateral exchange of surface transportation services(a)Participation authorized(1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, may authorize the participation of the Department of Defense in the Surface Exchange of Services program (in this section referred to as the SEOS program) of the Movement Coordination Centre Europe.(2)Scope of participationParticipation of the Department of Defense in the SEOS program under paragraph (1) may include—(A)the reciprocal exchange or transfer of surface transportation on a reimbursable basis or by replacement-in-kind; and(B)the exchange of surface transportation services of an equal value.(b)Written arrangement or agreement(1)In generalParticipation of the Department of Defense in the SEOS program shall be in accordance with a written arrangement or agreement entered into by the Secretary of Defense, with the concurrence of the Secretary of State, and the Movement Coordination Centre Europe.(2)NotificationThe Secretary of Defense shall provide to the congressional defense committees notification of any arrangement or agreement entered into under paragraph (1).(3)Funding arrangementsIf Department of Defense facilities, equipment, or funds are used to support the SEOS program, the written arrangement or agreement under paragraph (1) shall specify the details of any equitable cost-sharing or other funding arrangement.(4)Other elementsAny written arrangement or agreement entered into under paragraph (1) shall require that any accrued credits or liability resulting from an unequal exchange or transfer of surface transportation services shall be liquidated through the SEOS program not less than once every five years.(c)ImplementationIn carrying out any arrangement or agreement entered into under subsection (b), the Secretary of Defense may—(1)pay the equitable share of the Department of Defense for the operating expenses of the Movement Coordination Centre Europe and the SEOS program from funds available to the Department of Defense for operation and maintenance; and(2)assign members of the armed forces or Department of Defense civilian personnel, within billets authorized for the United States European Command, to duty at the Movement Coordination Centre Europe as necessary to fulfill Department of Defense obligations under that arrangement or agreement.(d)Crediting of receiptsAny amount received by the Department of Defense as part of the SEOS program shall be credited, at the option of the Secretary of Defense, to—(1)the appropriation, fund, or account used in incurring the obligation for which such amount is received; or(2)an appropriate appropriation, fund, or account currently available for the purposes for which the expenditures were made.(e)Annual report(1)In generalNot later than 30 days after the end of each fiscal year in which the authority under this section is in effect, the Secretary of Defense shall submit to the congressional defense committees a report on Department of Defense participation in the SEOS program during such fiscal year. (2)ElementsEach report required by paragraph (1) shall include the following:(A)A description of the equitable share of the costs and activities of the SEOS program paid by the Department of Defense.(B)A description of any amount received by the Department of Defense as part of such program, including the country from which the amount was received. (f)Limitation on statutory constructionNothing in this section may be construed to authorize the use of foreign sealift in violation of section 2631..(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2350l the following new item:2350m. Participation in European program on multilateral exchange of surface transportation services..1241.Participation in programs relating to coordination or exchange of air refueling and air transportation services(a)In generalSubchapter II of chapter 138 of title 10, United States Code, as amended by section 1240(a), is further amended by adding at the end the following new section:2350o.Participation in programs relating to coordination or exchange of air refueling and air transportation services(a)Participation authorized(1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, may authorize the participation of the Department of Defense in programs relating to the coordination or exchange of air refueling and air transportation services, including in the arrangement known as the Air Transport and Air-to-Air Refueling and other Exchanges of Services program (in this section referred to as the ATARES program).(2)Scope of participationParticipation of the Department of Defense in programs referred to in paragraph (1) may include—(A)the reciprocal exchange or transfer of air refueling and air transportation services on a reimbursable basis or by replacement-in-kind; and(B)the exchange of air refueling and air transportation services of an equal value.(3)Limitations with respect to participation in ATARES program(A)In generalThe Department of Defense balance of executed flight hours in participation in the ATARES program under paragraph (1), whether as credits or debits, may not exceed a total of 500 hours. (B)Air refuelingThe Department of Defense balance of executed flight hours for air refueling in participation in the ATARES program under paragraph (1) may not exceed 200 hours. (b)Written arrangement or agreementParticipation of the Department of Defense in a program referred to in subsection (a)(1) shall be in accordance with a written arrangement or agreement entered into by the Secretary of Defense, with the concurrence of the Secretary of State. (c)ImplementationIn carrying out any arrangement or agreement entered into under subsection (b), the Secretary of Defense may—(1)pay the equitable share of the Department of Defense for the recurring and nonrecurring costs of the applicable program referred to in subsection (a)(1) from funds available to the Department for operation and maintenance; and(2)assign members of the armed forces or Department of Defense civilian personnel to fulfill Department obligations under that arrangement or agreement..(b)Clerical amendmentThe table of sections at the beginning of such subchapter, as amended by section 1240(b), is further amended by adding at the end the following new item:2350o. Participation in programs relating to coordination or exchange of air refueling and air transportation services..(c)RepealSection 1276 of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 2350c note) is repealed. 1242.Sense of Congress on support for coordinated action to ensure the security of Baltic alliesIt is the sense of Congress that—(1)the continued security of the Baltic states of Estonia, Latvia, and Lithuania is critical to achieving United States national security interests and defense objectives against the acute and formidable threat posed by Russia;(2)the United States and the Baltic states are leaders in the mission of defending independence and democracy from aggression and in promoting stability and security within the North Atlantic Treaty Organization (NATO), with non-NATO partners, and with other international organizations such as the European Union;(3)the Baltic states are model NATO allies in terms of burden sharing and capital investment in materiel critical to United States and allied security, investment of over 2 percent of their gross domestic product on defense expenditure, allocating over 20 percent of their defense budgets on capital modernization, matching security assistance from the United States, frequently deploying their forces around the world in support of allied and United States objectives, and sharing diplomatic, technical, military, and analytical expertise on defense and security matters;(4)the United States should continue to strengthen bilateral and multilateral defense by, with, and through allied nations, particularly those that possess expertise and dexterity but do not enjoy the benefits of national economies of scale;(5)the United States should pursue a dedicated initiative focused on defense and security assistance, coordination, and planning designed to ensure the continued security of the Baltic states and on deterring current and future challenges to the national sovereignty of United States allies and partners in the Baltic region; and(6)such an initiative should include an innovative and comprehensive conflict deterrence strategy for the Baltic region encompassing the unique geography of the Baltic states, modern and diffuse threats to their land, sea, and air spaces, and necessary improvements to their defense posture, including command-and-control infrastructure, intelligence, surveillance, and reconnaissance capabilities, communications equipment and networks, and special forces.EMatters relating to the Indo-Pacific region1251.Pacific Deterrence Initiative(a)In generalThe Secretary of Defense shall carry out an initiative to ensure the effective implementation of the National Defense Strategy with respect to the Indo-Pacific region, to be known as the Pacific Deterrence Initiative (in this section referred to as the Initiative).(b)PurposeThe purpose of the Initiative is to carry out only the following activities:(1)Activities to increase the lethality of the joint force in the Indo-Pacific region, including, but not limited to—(A)by improving active and passive defenses against theater cruise, ballistic, and hypersonic missiles for bases, operating locations, and other critical infrastructure at locations west of the International Date Line; and(B)procurement and fielding of—(i)long-range precision strike systems to be stationed or pre-positioned west of the International Date Line;(ii)critical munitions to be pre-positioned at locations west of the International Date Line; and(iii)command, control, communications, computers and intelligence, surveillance, and reconnaissance systems intended for stationing or operational use in the Indo-Pacific region.(2)Activities to enhance the design and posture of the joint force in the Indo-Pacific region, including, but not limited to, by—(A)transitioning from large, centralized, and unhardened infrastructure to smaller, dispersed, resilient, and adaptive basing at locations west of the International Date Line;(B)increasing the number and capabilities of expeditionary airfields and ports in the Indo-Pacific region available for operational use at locations west of the International Date Line;(C)enhancing pre-positioned forward stocks of fuel, munitions, equipment, and materiel at locations west of the International Date Line;(D)increasing the availability of strategic mobility assets in the Indo-Pacific region;(E)improving distributed logistics and maintenance capabilities in the Indo-Pacific region to ensure logistics sustainment while under persistent multidomain attack; and(F)increasing the presence of the Armed Forces at locations west of the International Date Line.(3)Activities to strengthen alliances and partnerships, including, but not limited to, by—(A)building capacity of allies and partners; and(B)improving—(i)interoperability and information sharing with allies and partners; and(ii)information operations capabilities in the Indo-Pacific region, with a focus on reinforcing United States commitment to allies and partners and countering malign influence.(4)Activities to carry out a program of exercises, experimentation, and innovation for the joint force in the Indo-Pacific region.(c)Plan requiredNot later than February 15, 2021, the Secretary, in consultation with the Commander of the United States Indo-Pacific Command, shall submit to the congressional defense committees a plan to expend not less than the amounts authorized to be appropriated under subsection (e)(2).(d)Budget display informationThe Secretary shall include in the materials of the Department of Defense in support of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for fiscal year 2022 and each fiscal year thereafter a detailed budget display for the Initiative that includes the following information:(1)A future-years plan with respect to activities and resources for the Initiative for the applicable fiscal year and not fewer than the four following fiscal years.(2)With respect to procurement accounts—(A)amounts displayed by account, budget activity, line number, line item, and line item title; and(B)a description of the requirements for such amounts specific to the Initiative.(3)With respect to research, development, test, and evaluation accounts—(A)amounts displayed by account, budget activity, line number, program element, and program element title; and(B)a description of the requirements for such amounts specific to the Initiative.(4)With respect to operation and maintenance accounts—(A)amounts displayed by account title, budget activity title, line number, and subactivity group title; and(B)a description of the specific manner in which such amounts will be used.(5)With respect to military personnel accounts—(A)amounts displayed by account, budget activity, budget subactivity, and budget subactivity title; and(B)a description of the requirements for such amounts specific to the Initiative.(6)With respect to each project under military construction accounts (including with respect to unspecified minor military construction and amounts for planning and design), the country, location, project title, and project amount by fiscal year.(7)With respect to the activities described in subsection (b)—(A)amounts displayed by account title, budget activity title, line number, and subactivity group title; and(B)a description of the specific manner in which such amounts will be used.(8)With respect to each military service—(A)amounts displayed by account title, budget activity title, line number, and subactivity group title; and(B)a description of the specific manner in which such amounts will be used.(9)With respect to the amounts described in each of paragraphs (2)(A), (3)(A), (4)(A), (5)(A), (6), (7)(A), and (8)(A), a comparison between—(A)the amount in the budget of the President for the following fiscal year; and(B)the amount projected in the previous budget of the President for the following fiscal year.(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the activities of the Initiative described in subsection (b) the following:(1)For fiscal year 2021, $1,406,417,000, as specified in the funding table in section 4502.(2)For fiscal year 2022, $5,500,000,000. (f)RepealSection 1251 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1676), as most recently amended by section 1253 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2054), is repealed.1252.Sense of Senate on the United States-Vietnam defense relationshipIn commemoration of the 25th anniversary of the normalization of diplomatic relations between the United States and Vietnam, the Senate—(1)welcomes the historic progress and achievements in United States-Vietnam relations over the last 25 years;(2)congratulates Vietnam on its chairmanship of the Association of Southeast Asian Nations and its election as a nonpermanent member of the United Nations Security Council, both of which symbolize the positive leadership role of Vietnam in regional and global affairs;(3)commends the commitment of Vietnam to resolve international disputes through peaceful means on the basis of international law;(4)affirms the commitment of the United States—(A)to respect the independence and sovereignty of Vietnam; and(B)to establish and promote friendly relations and work together on an equal footing for mutual benefit with Vietnam;(5)encourages the United States and Vietnam to elevate their comprehensive partnership to a strategic partnership based on mutual understanding, shared interests, and a common desire to promote peace, cooperation, prosperity, and security in the Indo-Pacific region;(6)affirms the commitment of the United States to continue to address war legacy issues, including through dioxin remediation, unexploded ordnance removal, accounting for prisoners of war and soldiers missing in action, and other activities; and(7)supports deepening defense cooperation between the United States and Vietnam, including with respect to maritime security, cybersecurity, counterterrorism, information sharing, humanitarian assistance and disaster relief, military medicine, peacekeeping operations, defense trade, and other areas.1253.Authority to transfer funds for Bien Hoa dioxin cleanup(a)Transfer authorityNotwithstanding section 2215 of title 10, United States Code, the Secretary of Defense may transfer to the Secretary of State, for use by the United States Agency for International Development, amounts to be used for the Bien Hoa dioxin cleanup in Vietnam.(b)Limitation on amountNot more than $15,000,000 may be transferred in fiscal year 2021 under the transfer authority in subsection (a).(c)Additional transfer authorityThe transfer authority in subsection (a) is in addition to any other transfer authority available to the Department of Defense.(d)Notice on exercise of authorityIf the Secretary of Defense determines to use the transfer authority in subsection (a), the Secretary shall notify the congressional defense committee of that determination not later than 30 days before the Secretary uses the transfer authority.1254.Cooperative program with Vietnam to account for Vietnamese personnel missing in action(a)In generalThe Secretary of Defense, in cooperation with other appropriate Federal departments and agencies, is authorized to carry out a cooperative program with the Ministry of Defense of Vietnam to assist in accounting for Vietnamese personnel missing in action.(b)PurposeThe purpose of the cooperative program under subsection (a) is to carry out the following activities:(1)Collection, digitization, and sharing of archival information.(2)Building the capacity of Vietnam to conduct archival research, investigations, and excavations.(3)Improving DNA analysis capacity.(4)Increasing veteran-to-veteran exchanges.(5)Other support activities the Secretary considers necessary and appropriate.1255.Provision of goods and services at Kwajalein Atoll, Republic of the Marshall Islands(a)In generalChapter 767 of title 10, United States Code, is amended by adding at the end the following new section:7596.Provision of goods and services at Kwajalein Atoll(a)Authority(1)Except as provided in paragraph (2), the Secretary of the Army, with the concurrence of the Secretary of State, may provide goods and services, including interatoll transportation, to the Government of the Republic of the Marshall Islands and other eligible patrons, as determined by the Secretary of the Army, at Kwajalein Atoll.(2)The Secretary of the Army may not provide goods or services under this section if doing so would be inconsistent, as determined by the Secretary of State, with the Compact of Free Association between the Government of the United States and the Government of the Republic of the Marshall Islands or any subsidiary agreement or implementing arrangement.(b)Reimbursement(1)The Secretary of the Army may collect reimbursement from the Government of the Republic of the Marshall Islands and eligible patrons for the provision of goods or services under subsection (a).(2)The amount collected for goods or services under this subsection may not be greater than the total amount of actual costs to the United States for providing the goods or services.(c)Necessary expensesAmounts appropriated to the Department of the Army may be used for necessary expenses associated with providing goods and services under this section.(d)RegulationsThe Secretary of the Army shall issue regulations to carry out this section..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:7596. Provision of goods and services at Kwajalein Atoll..(c)BriefingNot later than December 31, 2021, the Secretary of the Army shall provide to the congressional defense committees a briefing on the use of the authority under section 7596(a) of title 10, United States Code, as added by subsection (a), in fiscal year 2021, including a written summary describing the goods and services provided on a reimbursable basis and the goods and services provided on a nonreimbursable basis.1256.Authority to establish a Movement Coordination Center Pacific in the Indo-Pacific region and participate in an Air Transport and Air-to-Air Refueling and other Exchanges of Services program(a)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, may authorize—(1)the establishment of a Movement Coordination Center Pacific (in this section referred to as the Center); and(2)participation of the Department of Defense in an Air Transport and Air-to-Air Refueling and other Exchanges of Services program (in this section referred to as the ATARES program) of the Center.(b)Scope of participationParticipation of the Department in the ATARES program shall be limited to—(1)the reciprocal exchange or transfer of air transportation and air refueling services on a reimbursable basis or by replacement-in-kind; and(2)the exchange of air transportation or air refueling services of equal value.(c)Limitations(1)Transportation hoursThe Department balance of executed transportation hours in the ATARES program, whether as credits or debits, may not exceed 500 hours. (2)Flight hoursThe Department balance of executed flight hours for air refueling in the ATARES program may not exceed 200 hours.(d)Written arrangement or agreement(1)In generalParticipation of the Department in the ATARES program shall be in accordance with a written arrangement or agreement entered into by the Secretary of Defense, with the concurrence of the Secretary of State.(2)Funding arrangementsIf Department facilities, equipment, or funds are used to support the ATARES program, the written arrangement or agreement under paragraph (1) shall specify the details of any equitable cost-sharing or other funding arrangement.(3)Other elementsAny written arrangement or agreement entered into under paragraph (1) shall require any accrued credit or liability resulting from an unequal exchange or transfer of air transportation or air refueling services to be liquidated through the ATARES program not less frequently than once every five years.(e)ImplementationIn carrying out any written arrangement or agreement entered into under subsection (d), the Secretary of Defense may—(1)pay the equitable share of the Department for the operating expenses of the Center and the ATARES program from funds available to the Department for operation and maintenance; and(2)assign members of the Armed Forces or Department civilian personnel, within billets authorized for the United States Indo-Pacific Command, to duty at the Center as necessary to fulfill Department obligations under that arrangement or agreement.1257.Training of ally and partner air forces in Guam(a)Sense of SenateIt is the sense of the Senate that—(1)the memorandum of understanding agreed to by the United States and the Republic of Singapore on December 6, 2019, to establish a fighter jet training detachment in Guam should be commended;(2)such agreement is a manifestation of the strong, enduring, and forward-looking partnership of the United States and the Republic of Singapore; and(3)the permanent establishment of a fighter detachment in Guam will further enhance the interoperability of the air forces of the United States and the Republic of Singapore and provide training opportunities needed to maximize their readiness.(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report assessing the merit and feasibility of entering into agreements similar to the memorandum of understanding referred to in subsection (a)(1) with other United States allies and partners in the Indo-Pacific region, including Japan, Australia, and India.1258.Statement of policy and sense of Senate on the Taiwan Relations Act(a)Statement of policyIt is the policy of the United States—(1)that the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) and the Six Assurances provided by the United States to Taiwan in July 1982 are the foundation for United States-Taiwan relations; (2)that nothing in the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) constrains deepening, to the extent possible, the extensive, close, and friendly relations of the United States and Taiwan, including defense relations; (3)that the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) shall be implemented and executed in a manner consistent with evolving political, security, and economic dynamics and circumstances;(4)that, as set forth in the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), the United States expects the future of Taiwan will be determined by peaceful means, and that any effort to determine the future of Taiwan by other than peaceful means is a threat to the peace and security of the Western Pacific area and of grave concern to the United States; (5)that the increasingly coercive and aggressive behavior of the People’s Republic of China towards Taiwan, including growing military maneuvers targeting Taiwan, is contrary to the expectation of the peaceful resolution of the future of Taiwan;(6)that, as set forth in the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), the United States will support the development of capable, ready, and modern defense forces necessary for Taiwan to maintain a sufficient self-defense capability, including by—(A)supporting acquisition by Taiwan of defense articles and services through foreign military sales, direct commercial sales, and industrial cooperation, with an emphasis on capabilities that support the asymmetric defense strategy of Taiwan, including antiship, coastal defense, antiarmor, air defense, undersea warfare, advanced command, control, communications, computers, intelligence, surveillance, and reconnaissance, and resilient command and control capabilities;(B)ensuring timely review of and response to requests of Taiwan for defense articles and services;(C)conducting practical training and military exercises with Taiwan, including, as appropriate, the Rim of the Pacific exercise, combined training at the National Training Center at Fort Erwin, and bilateral naval exercises and training;(D)examining the potential for expanding professional military education and technical training opportunities in the United States for military personnel of Taiwan;(E)pursuing a strategy of military engagement with Taiwan that fully integrates exchanges at the strategic, policy, and functional levels;(F)increasing exchanges between senior defense officials and general officers of the United States and Taiwan consistent with the Taiwan Travel Act (Public Law 115–135; 132 Stat. 341), especially for the purpose of enhancing cooperation on defense planning and improving the interoperability of the military forces of the United States and Taiwan;(G)conducting military exchanges with Taiwan specifically focused on improving the reserve force of Taiwan; and(H)expanding cooperation in military medicine and humanitarian assistance and disaster relief, including through the participation of medical vessels of Taiwan in appropriate exercises with the United States; and(7)that, as set forth in the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), the United States will maintain the capacity to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan, including the capacity of the United States Armed Forces to deny a fait accompli operation by the People’s Republic of China to rapidly seize control of Taiwan. (b)Sense of SenateIt is the sense of the Senate that the Secretary of Defense should—(1)ensure that policy guidance to the Department of Defense related to United States-Taiwan defense relations is fully consistent with the statement of policy set forth in subsection (a); and(2)issue new policy guidance required to carry out such policy. 1259.Sense of Congress on port calls in Taiwan with the USNS Comfort and the USNS Mercy It is the sense of Congress that the Department of Defense should conduct port calls in Taiwan with the USNS Comfort and the USNS Mercy —(1)to continue the collaboration between the United States and Taiwan on COVID–19 responses, which has included—(A)research and development of tests, vaccines, and medicines; and(B)donations of face masks;(2)to further improve the cooperation between the United States and Taiwan on military medicine and humanitarian assistance and disaster relief;(3)to allow United States personnel to benefit from the expertise of Taiwanese personnel, in light of the successful response of Taiwan to COVID–19; and(4)to continue the mission of the USNS Comfort and the USNS Mercy, which have demonstrated the value of the Department capacity to deploy maritime medical capabilities worldwide and provide contingency capacity in the United States during significant crises. 1260.Limitation on use of funds to reduce total number of members of the Armed Forces serving on active duty who are deployed to the Republic of KoreaNone of the funds authorized to be appropriated by this Act may be obligated or expended to reduce the total number of members of the Armed Forces serving on active duty and deployed to the Republic of Korea to fewer than 28,500 such members of the Armed Forces until 90 days after the date on which the Secretary of Defense certifies to the congressional defense committees that—(1)such a reduction—(A)is in the national security interest of the United States; and(B)will not significantly undermine the security of United States allies in the region; and(2)the Secretary has appropriately consulted with allies of the United States, including the Republic of Korea and Japan, regarding such a reduction. 1261.Sense of Congress on co-development with Japan of a long-range ground-based anti-ship cruise missile systemIt is the sense of Congress that—(1)the Department of Defense should prioritize consultations with the Ministry of Defense of Japan to determine whether a ground-based, long-range anti-ship cruise missile system would meet shared defense requirements of the United States and Japan; and(2)if it is determined that a ground-based, long-range anti-ship cruise missile system would meet shared defense requirements, the United States and Japan should consider co-development of such a system. 1262.Statement of policy on cooperation in the Indo-Pacific regionIt is the policy of the United States—(1)to strengthen alliances and partnerships in the Indo-Pacific region and Europe and with like-minded countries around the globe to effectively compete with the People’s Republic of China; and(2)to work in collaboration with such allies and partners—(A)to address significant diplomatic, economic, and military challenges posed by the People’s Republic of China;(B)to deter the People’s Republic of China from pursuing military aggression;(C)to promote the peaceful resolution of territorial disputes in accordance with international law;(D)to promote private sector-led long-term economic development while countering efforts by the Government of the People’s Republic of China to leverage predatory economic practices as a means of political and economic coercion in the Indo-Pacific region and beyond;(E)to promote the values of democracy and human rights, including through efforts to end the repression by the Chinese Communist Party of political dissidents and Uyghurs and other ethnic Muslim minorities, Tibetan Buddhists, Christians, and other minorities;(F)to respond to the crackdown by the Chinese Communist Party, in contravention of the commitments made under the Sino-British Joint Declaration of 1984 and the Basic Law of Hong Kong, on the legitimate aspirations of the people of Hong Kong; and(G)to counter the Chinese Communist Party's efforts to spread disinformation in the People’s Republic of China and beyond with respect to the response of the Chinese Communist Party to COVID–19.1263.Extension of prohibition on commercial export of certain munitions to the Hong Kong Police ForceSection 3 of the Act entitled An Act to prohibit the commercial export of covered munitions items to the Hong Kong Police Force, approved November 27, 2019 (Public Law 116–77; 133 Stat. 1174), is amended by striking one year after the date of the enactment of this Act and inserting on November 27, 2021.1264.Implementation of the Asia Reassurance Initiative Act with regard to Taiwan arms sales(a)FindingsCongress makes the following findings:(1)The Department of Defense Indo-Pacific Strategy Report, released on June 1, 2019, states: [T]he Asia Reassurance Initiative Act, a major bipartisan legislation, was signed into law by President Trump on December 31, 2018. This legislation enshrines a generational whole-of-government policy framework that demonstrates U.S. commitment to a free and open Indo-Pacific region and includes initiatives that promote sovereignty, rule of law, democracy, economic engagement, and regional security..(2)The Indo-Pacific Strategy Report further states: The United States has a vital interest in upholding the rules-based international order, which includes a strong, prosperous, and democratic Taiwan…The Department [of Defense] is committed to providing Taiwan with defense articles and services in such quantity as may be necessary to enable Taiwan to maintain a sufficient self-defense capability..(3)Section 209(b) of the Asia Reassurance Initiative Act of 2018 (22 U.S.C. 3301 note), signed into law on December 31, 2018—(A)builds on longstanding commitments enshrined in the Taiwan Relations Act (22 U.S.C. 3301 et seq.) to provide Taiwan with defense articles; and(B)states: The President should conduct regular transfers of defense articles to Taiwan that are tailored to meet the existing and likely future threats from the People’s Republic of China, including supporting the efforts of Taiwan to develop and integrate asymmetric capabilities, as appropriate, including mobile, survivable, and cost-effective capabilities, into its military forces..(b)Sense of CongressIt is the sense of Congress that—(1)the Asia Reassurance Initiative Act of 2018 (Public Law 115–409; 132 Stat. 5387) has recommitted the United States to support the close, economic, political, and security relationship between the United States and Taiwan; and(2)the United States should fully implement the provisions of that Act with regard to regular defensive arms sales to Taiwan.(c)BriefingNot later than 30 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Defense, or their designees, shall brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives on the efforts to implement section 209(b) of the Asia Reassurance Initiative Act of 2018 (22 U.S.C. 3301 note).FReports1271.Review of and report on overdue acquisition and cross-servicing agreement transactions(a)ReviewThe Secretary of Defense, acting through the official designated to provide oversight of acquisition and cross-servicing agreements under section 2342(f) of title 10, United States Code, shall conduct a review of acquisition and cross-servicing transactions for which reimbursement to the United States is overdue under section 2345 of that title.(b)Report(1)In generalNot later than March 1, 2021, the designated official described in subsection (a) shall submit to the congressional defense committees a report on the results of the review. (2)ElementsThe report required by paragraph (1) shall include the following:(A)For each acquisition and cross-servicing transaction valued at $1,000,000 or more for which reimbursement to the United States was overdue as of October 1, 2019—(i)the total amount of the transaction;(ii)the unreimbursed balance of the transaction;(iii)the date on which the original transaction was made;(iv)the date on which the most recent request for payment was sent to the relevant foreign partner; and(v)a plan for securing reimbursement from the foreign partner.(B)A description of the steps taken to implement the recommendations made in the report of the Government Accountability Office entitled Defense Logistics Agreements: DOD Should Improve Oversight and Seek Payment from Foreign Partners for Thousands of Orders It Identifies as Overdue issued in March 2020, including efforts to validate data reported under this subsection and in the system of record for acquisition and cross-servicing agreements of the Department of Defense.(C)The amount of reimbursement received from foreign partners for each order—(i)for which the reimbursement is recorded as overdue in the system of record for acquisition and cross-servicing agreements of the Department of Defense; and(ii)that was authorized during the period beginning in October 2013 and ending in September 2020.(D)A plan for improving recordkeeping of acquisition and cross-servicing transactions and ensuring timely reimbursement by foreign partners.(E)Any other matter considered relevant by the designated official described in subsection (a).1272.Report on burden sharing contributions by designated countriesSection 2350j of title 10, United States Code, is amended by adding at the end the following new subsection:(f)Report on contributions received from designated countries(1)In generalNot later than January 15 each year, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the burden sharing contributions received under this section from designated countries.(2)ElementsEach report required by paragraph (1) shall include the following for the preceding fiscal year:(A)A list of all designated countries from which burden sharing contributions were received.(B)An explanation of the purpose for which each such burden sharing contribution was provided.(C)In the case of a written agreement entered into with a designated country under this section—(i)the date on which the agreement was signed; and(ii)the names of the individuals who signed the agreement.(D)For each designated country—(i)the amount provided by the designated country; and(ii)the amount of any remaining unobligated balance.(E)The amount of such burden sharing contributions expended, by eligible category, including compensation for local national employees, military construction projects, and supplies and services of the Department of Defense. (F)An explanation of any other burden sharing or in-kind contribution provided by a designated country under an agreement or authority other than the authority provided by this section.(G)Any other matter the Secretary of Defenses considers relevant. (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives..1273.Report on risk to personnel, equipment, and operations due to Huawei 5G architecture in host countries(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that contains an assessment of—(1)the risk to personnel, equipment, and operations of the Department of Defense in host countries posed by the current or intended use by such countries of 5G telecommunications architecture provided by Huawei Technologies Co., Ltd.; and(2)measures required to mitigate the risk described in paragraph (1), including the merit and feasibility of the relocation of certain personnel or equipment of the Department to another location without the presence of 5G telecommunications architecture provided by Huawei Technologies Co., Ltd.(b)FormThe report required by subsection (a) shall be submitted in classified form with an unclassified summary.1274.Allied burden sharing report(a)Finding; sense of Congress(1)FindingCongress finds that section 1003 of the Department of Defense Authorization Act, 1985 (Public Law 98–525; 63 Stat. 2241)—(A)expresses the sense of Congress that, due to threats that are ever-changing, Congress must be informed with respect to allied contributions to the common defense to properly assess the readiness of the United States and the countries described in subsection (b)(2) for threats; and(B)requires the Secretary of Defense to submit to Congress an annual report on the contributions of allies to the common defense.(2)Sense of CongressIt is the sense of Congress that—(A)the threats facing the United States—(i)extend beyond the global war on terror; and(ii)include near-peer threats; and(B)the President should seek from each country described in subsection (b)(2) acceptance of international security responsibilities and agreements to make contributions to the common defense in accordance with the collective defense agreements or treaties to which such country is a party.(b)Reports on allied contributions to the common defense(1)In generalNot later than March 1 each year, the Secretary of Defense, in coordination with the heads of other Federal agencies, as the Secretary determines to be necessary, shall submit to the appropriate committees of Congress a report containing a description of—(A)the annual defense spending by each country described in paragraph (2), including available data on nominal budget figures and defense spending as a percentage of the gross domestic products of each such country for the fiscal year immediately preceding the fiscal year in which the report is submitted;(B)the activities of each such country to contribute to military or stability operations in which the Armed Forces of the United States are a participant or may be called upon in accordance with a cooperative defense agreement to which the United States is a party;(C)any limitations placed by any such country on the use of such contributions; and(D)any actions undertaken by the United States or by other countries to minimize such limitations.(2)Countries describedThe countries described in this paragraph are the following:(A)Each member state of the North Atlantic Treaty Organization.(B)Each member state of the Gulf Cooperation Council.(C)Each country party to the Inter-American Treaty of Reciprocal Assistance (Rio Treaty), done at Rio de Janeiro September 2, 1947, and entered into force December 3, 1948 (TIAS 1838).(D)Australia.(E)Japan.(F)New Zealand.(G)The Philippines.(H)South Korea.(I)Thailand.(3)FormEach report under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.(4)AvailabilityA report submitted under paragraph (1) shall be made available on request to any Member of Congress.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.GOther matters1281.Reciprocal patient movement agreements(a)In generalSubchapter II of chapter 138 of title 10, United States Code, as amended by section 1241(a), is further amended by adding at the end the following new section:2350p.Reciprocal patient movement agreements(a)AuthoritySubject to the availability of appropriations, the Secretary of Defense, with the concurrence of the Secretary of State, may enter into a bilateral or multilateral memorandum of understanding or other formal agreement with one or more governments of partner countries that provides for—(1)the interchangeable, nonreimbursable use of patient movement personnel, either individually or as members of a patient movement crew or team, and equipment, belonging to one partner country to perform patient movement services aboard the aircraft, vessels, or vehicles of another partner country;(2)the reciprocal recognition and acceptance of —(A)national professional credentials, certifications, and licenses of patient movement personnel; and(B)national certifications, approvals, and licenses of equipment used in the provision of patient movement services; and(3)the acceptance of agreed-upon standards for the provision of patient movement services by aircraft, vessel, or vehicle, including, as determined to be beneficial and otherwise permitted by law, the harmonization of patient treatment standards and procedures.(b)Certification(1)Before entering into a memorandum of understanding or other formal agreement with the government of a partner country under this section, the Secretary of Defense shall certify in writing that the professional credentials, certifications, licenses, and approvals for patient movement personnel and patient movement equipment of the partner country—(A)meet or exceed the equivalent standards of the United States for similar personnel and equipment; and(B)will provide for a level of care comparable to, or better than, the level of care provided by the Department of Defense.(2)A certification under paragraph (1) shall be—(A)submitted to the appropriate committees of Congress not later than 15 days after the date on which the Secretary of Defense makes the certification; and(B)reviewed and recertified by the Secretary of Defense not less frequently than annually.(c)SuspensionIf the Secretary of Defense is unable to recertify a partner country as required by subsection (b)(2)(B), use of the personnel or equipment of the partner country by the Department of Defense under a memorandum of understanding or other formal agreement concluded pursuant to subsection (a) shall be suspended until the date on which the Secretary of Defense is able to recertify the partner country.(d)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the congressional defense committees; and(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Partner countryThe term partner country means any of the following:(A)A member country of the North Atlantic Treaty Organization.(B)Australia.(C)Japan. (D)New Zealand.(E)The Republic of Korea.(F)Any other country designated as a partner country by the Secretary of Defense, with the concurrence of the Secretary of State, for purposes of this section.(3)Patient movementThe term patient movement means the act or process of moving wounded, ill, injured, or other persons (including contaminated, contagious, and potentially exposed patients) to obtain medical, surgical, mental health, or dental care or treatment..(b)Clerical amendmentThe table of sections at the beginning of such subchapter, as amended by section 1241(b), is further amended by adding at the end the following new item:2350p. Reciprocal patient movement agreements..1282.Extension of authorization of non-conventional assisted recovery capabilitiesSubsection (g) of section 943 of the National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4578), as most recently amended by section 1282(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2542) and as redesignated by section 1051(n)(1) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1564), is further amended by striking 2021 and inserting 2024.1283.Extension of Department of Defense support for stabilization activities in national security interest of the United StatesSection 1210A(h) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by striking December 31, 2020 and inserting December 31, 2021.1284.Notification with respect to withdrawal of members of the Armed Forces participating in the Multinational Force and Observers in Egypt(a)In generalNot later than 30 days before a reduction in the total number of members of the Armed Forces deployed to the Multinational Force and Observers in Egypt to fewer than 430 such members of the Armed Forces, the Secretary of Defense shall submit to the appropriate committees of Congress a notification that includes the following:(1)A detailed accounting of the number of members of the Armed Forces to be withdrawn from the Multinational Force and Observers in Egypt and the capabilities that such members of the Armed Forces provide in support of the mission.(2)An explanation of national security interests of the United States served by such a reduction and an assessment of the effect, if any, such a reduction is expected to have on the security of United States partners in the region.(3)A description of consultations by the Secretary with the other countries that contribute military forces to the Multinational Force and Observers, including Australia, Canada, Colombia, the Czech Republic, Fiji, France, Italy, Japan, New Zealand, Norway, the United Kingdom, and Uruguay, with respect to the planned force reduction and the results of such consultations.(4)An assessment of whether other countries, including the countries that contribute military forces to the Multinational Force and Observers, will increase their contributions of military forces to compensate for the capabilities withdrawn by the United States.(5)An explanation of—(A)any anticipated negative impact of such a reduction on the ability of the Multinational Force and Observers in Egypt to fulfill its mission of supervising the implementation of the security provisions of the 1979 Treaty of Peace between Egypt and Israel and employing best efforts to prevent any violation of the terms of such treaty; and(B)the manner in which any such negative impact will be mitigated.(6)Any other matter the Secretary considers appropriate.(b)FormThe notification required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the congressional defense committees; and(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.1285.Modification to initiative to support protection of national security academic researchers from undue influence and other security threatsSection 1286 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note) is amended—(1)in subsection (c)(2)—(A)in subparagraph (A), by striking ; and and inserting a semicolon;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph:(C)includes requirements for appropriate senior officials of institutions of higher education to receive from appropriate Government agencies updated and periodic briefings that describe the espionage risks posed by technical intelligence gathering activities of near-peer strategic competitors.; and(2)in subsection (e)(2)(D), by striking improve and inserting improved.1286.Establishment of United States-Israel Operations-Technology Working Group(a)Sense of SenateIt is the sense of the Senate that—(1)the United States Government has a responsibility to undertake all reasonable measures to ensure that members of the Armed Forces never confront a more technologically advanced foe; (2)the United States and Israel have several cooperative technology programs to develop and field capabilities in missile defense, countertunneling, and counterunmanned aerial systems; and (3)building on positive ongoing efforts, the United States and Israel should further institutionalize and strengthen their defense innovation partnership by establishing a United States-Israel Operations-Technology Working Group to identify and expeditiously field capabilities that the military forces of both countries need to deter and defeat respective adversaries.(b)United States-Israel Operations-Technology Working Group(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Minister of Defense of Israel, shall establish a United States-Israel Operations-Technology Working Group (in this subsection referred to as the Working Group) for the following purposes:(A)To provide a standing forum for the United States and Israel to systematically share intelligence-informed military capability requirements.(B)To identify military capability requirements common to both the Department of Defense and the Ministry of Defense of Israel.(C)To assist defense suppliers in the United States and Israel, by incorporating recommendations from such defense suppliers, with respect to conducting joint science, technology, research, development, test, evaluation, and production efforts.(D)To develop, as feasible and advisable, combined United States-Israel plans to research, develop, procure, and field weapons systems and military capabilities as quickly and economically as possible to meet common capability requirements of the Department of Defense and the Ministry of Defense of Israel.(2)Working Group leadership(A)United States leadershipWith respect to the United States, the Working Group shall be headed by—(i)the Secretary, or a designee; and(ii)the Chairman of the Joint Chiefs of Staff, or a designee.(B)Israel leadershipThe Secretary shall invite the Government of Israel to designate the head of the appropriate office or offices to head the Working Group with respect to Israel.(3)Working Group membership(A)United States membershipThe Secretary, in consultation with other Cabinet members, shall designate one or more individuals to serve as members of the Working Group.(i)Mandatory United States membersThe membership of the Working Group shall consist of, at a minimum, representatives from—(I)the Office of the Secretary of Defense;(II)the Joint Staff;(III)each of the military departments (including, as appropriate, subordinate entities such as Army Futures Command and research laboratories);(IV)the defense agencies (including the Defense Advanced Research Projects Agency, the Defense Intelligence Agency, and the Defense Security Cooperation Agency);(V)United States Central Command; and(VI)United States European Command.(ii)Rule of constructionNothing in this subparagraph shall be construed as limiting the ability of the Secretary to add members to the Working Group, as considered appropriate.(B)Israel membershipThe Secretary shall invite such representatives of the Government of Israel to designate individuals from the Government of Israel to serve as members of the Working Group, as the Secretary considers appropriate.(4)Existing efforts(A)In generalThe Secretary shall determine the most efficient and effective means to integrate the Working Group into existing United States science and technology efforts and research, development, test, and evaluation efforts with Israel. (B)Rule of constructionNothing in this subsection shall be construed as requiring the termination of any existing United States defense activity, group, program, or partnership with Israel.(5)Memorandum of understanding(A)In generalThe Secretary shall, with the concurrence of the Minister of Defense of Israel, establish a memorandum of understanding between the United States and Israel establishing the United States-Israel Operations Technology Working Group. (B)Matters to be includedThe memorandum of understanding under subparagraph (A) shall set forth—(i)the purposes of the Working Group, consistent with paragraph (1);(ii)the membership of the Working Group, consistent with paragraph (3); and(iii)any other matter considered appropriate.(6)Reports(A)Initial report(i)In generalNot later than 180 days after the establishment of the Working Group, the Secretary shall submit to the appropriate committees of Congress an initial report on the Working Group.(ii)ElementsThe report required by clause (i) shall include the following:(I)The finalized memorandum of understanding under paragraph (5).(II)The name of each individual of the Government of the United States and of the Government of Israel designated to lead the Working Group.(III)The name of each member of the Working Group designated under subparagraph (A) or (B) of paragraph (3).(IV)A description of the manner in which the Working Group is anticipated to complement and augment existing science and technology efforts and research, development, test, and evaluation efforts with Israel.(V)A schedule for Working Group meetings.(VI)A description of key metrics and milestones for the Working Group.(VII)A description of any authority or authorization of appropriations required for the Working Group to carry out the purposes described in paragraph (1).(iii)FormThe report required by clause (i) shall be submitted in unclassified form, but may include a classified annex.(B)Annual report(i)In generalNot later than March 15 of each year following the submittal of the initial report required by subparagraph (A), the Secretary shall submit to the appropriate committees of Congress a report on the activities of the Working Group during the preceding calendar year.(ii)ElementsThe report required by clause (i) shall include the following:(I)A summary of the performance of the Working Group—(aa)with respect to the first annual report under this subparagraph, the metrics and milestones described in the initial report in accordance with subparagraph (A)(ii)(VI); or(bb)with respect to each subsequent annual report under this subparagraph, the metrics and milestones described in the preceding annual report under subclause (VIII).(II)A description of military capabilities needed by both the United States and Israel.(III)A description of any United States, or any United States-Israel, science and technology efforts, or research, development, test, and evaluation efforts, associated with the military capabilities described under subclause (II) carried out during the reporting period.(IV)A description of any obstacle or challenge associated with an effort described in subclause (III) and the plan of the Working Group to address such obstacle or challenge.(V)A description of any request to the Working Group made by a United States or Israel defense supplier for combined science and technology efforts or combined research, development, test, and evaluation efforts, including—(aa)the date on which the request was received;(bb)the efforts made by the Working Group to expeditiously address the request; and(cc)the status of any decision associated with the request.(VI)A description of the efforts of the Working Group to prevent the People's Republic of China or the Russian Federation from obtaining intellectual property or military technology associated with combined United States and Israel science and technology efforts and research, development, test, and evaluation efforts.(VII)A description of any science and technology effort, or research, development, test, or evaluation effort, facilitated by the Working Group, including efforts that result in a United States or Israel program of record.(VIII)A description of metrics and milestones for the Working Group for the following calendar year.(iii)FormEach report required by clause (i) shall be submitted in unclassified form and shall include a classified annex in which the elements required under subclauses (II) and (VI) of clause (ii) shall be addressed.(C)Appropriate committees of Congress definedIn this paragraph, the term appropriate committees of Congress means—(i)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(ii)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 1287.Improved coordination of United States sanctions policy(a)Office of Sanctions Coordination of the Department of State(1)In generalSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended—(A)by redesignating subsection (g) as subsection (h); and(B)by inserting after subsection (f) the following:(g)Office of Sanctions Coordination(1)In generalThere is established, within the Department of State, an Office of Sanctions Coordination (in this subsection referred to as the Office).(2)HeadThe head of the Office shall—(A)have the rank and status of ambassador;(B)be appointed by the President, by and with the advice and consent of the Senate; and(C)report directly to the Secretary.(3)DutiesThe head of the Office shall—(A)exercise sanctions authorities delegated to the Secretary; (B)serve as the principal advisor to the senior management of the Department and the Secretary regarding the development and implementation of sanctions policy;(C)serve as the lead representative of the United States in diplomatic engagement on sanctions matters;(D)consult and closely coordinate with allies and partners of the United States, including the United Kingdom, the European Union and member countries of the European Union, Canada, Australia, New Zealand, Japan, and South Korea, to ensure the maximum effectiveness of sanctions imposed by the United States and such allies and partners;(E)serve as the coordinator for the development and implementation of sanctions policy with respect to all activities, policies, and programs of all bureaus and offices of the Department relating to the development and implementation of sanctions policy; and(F)serve as the lead representative of the Department in interagency discussions with respect to the development and implementation of sanctions policy.(4)Direct hire authorityThe head of the Office may appoint, without regard to the provisions of sections 3309 through 3318 of title 5, United States Code, candidates directly to positions in the competitive service, as defined in section 2102 of that title, in the Office..(2)Briefing requiredNot later than 60 days after the date of the enactment of this Act, and every 90 days thereafter until the date that is 2 years after such date of enactment, the Secretary of State shall brief the appropriate congressional committees on the efforts of the Department of State to establish the Office of Sanctions Coordination pursuant to section 1(g) of the State Department Basic Authorities Act of 1956, as amended by paragraph (1), including a description of—(A)measures taken to implement the requirements of that section and to establish the Office;(B)actions taken by the Office to carry out the duties listed in paragraph (3) of that section;(C)the resources devoted to the Office, including the number of employees working in the Office; and(D)plans for the use of the direct hire authority provided under paragraph (4) of that section.(b)Coordination with allies and partners of the United States(1)In generalThe Secretary of State shall develop and implement mechanisms and programs, as appropriate, through the head of the Office of Sanctions Coordination established pursuant to section 1(g) of the State Department Basic Authorities Act of 1956, as amended by subsection (a)(1), to coordinate the development and implementation of United States sanctions policies with allies and partners of the United States, including the United Kingdom, the European Union and member countries of the European Union, Canada, Australia, New Zealand, Japan, and South Korea.(2)Information sharingThe Secretary should pursue the development and implementation of mechanisms and programs under paragraph (1), as appropriate, that involve the sharing of information with respect to policy development and sanctions implementation.(3)Capacity buildingThe Secretary should pursue efforts, in coordination with the Secretary of the Treasury and the head of any other agency the Secretary considers appropriate, to assist allies and partners of the United States, including the countries specified in paragraph (1), as appropriate, in the development of their legal and technical capacities to develop and implement sanctions authorities.(4)Exchange programsIn furtherance of the efforts described in paragraph (3), the Secretary, in coordination with the Secretary of the Treasury and the head of any other agency the Secretary considers appropriate, may enter into agreements with counterpart agencies in foreign governments establishing exchange programs for the temporary detail of government employees to share information and expertise with respect to the development and implementation of sanctions authorities.(5)Briefing requiredNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter until the date that is 5 years after such date of enactment, the Secretary of State shall brief the appropriate congressional committees on the efforts of the Department of State to implement this section, including a description of—(A)measures taken to implement paragraph (1);(B)actions taken pursuant to paragraphs (2) through (4);(C)the extent of coordination between the United States and allies and partners of the United States, including the countries specified in paragraph (1), with respect to the development and implementation of sanctions policy; and(D)obstacles preventing closer coordination between the United States and such allies and partners with respect to the development and implementation of sanctions policy.(c)Sense of CongressIt is the sense of the Congress that the President should appoint a coordinator for sanctions and national economic security issues within the framework of the National Security Council. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Way and Means of the House of Representatives. HRobert Levinson Hostage Recovery and Hostage-Taking Accountability Act1291.Short titleThis subtitle may be cited as the Robert Levinson Hostage Recovery and Hostage-Taking Accountability Act.1292.Assistance for United States nationals unlawfully or wrongfully detained abroad(a)ReviewThe Secretary of State shall review the cases of United States nationals detained abroad to determine if there is credible information that they are being detained unlawfully or wrongfully, based on criteria which may include whether—(1)United States officials receive or possess credible information indicating innocence of the detained individual;(2)the individual is being detained solely or substantially because he or she is a United States national;(3)the individual is being detained solely or substantially to influence United States Government policy or to secure economic or political concessions from the United States Government;(4)the detention appears to be because the individual sought to obtain, exercise, defend, or promote freedom of the press, freedom of religion, or the right to peacefully assemble;(5)the individual is being detained in violation of the laws of the detaining country;(6)independent nongovernmental organizations or journalists have raised legitimate questions about the innocence of the detained individual;(7)the United States mission in the country where the individual is being detained has received credible reports that the detention is a pretext for an illegitimate purpose;(8)the individual is detained in a country where the Department of State has determined in its annual human rights reports that the judicial system is not independent or impartial, is susceptible to corruption, or is incapable of rendering just verdicts;(9)the individual is being detained in inhumane conditions;(10)due process of law has been sufficiently impaired so as to render the detention arbitrary; and(11)United States diplomatic engagement is likely necessary to secure the release of the detained individual.(b)Referrals to the special envoyUpon a determination by the Secretary of State, based on the totality of the circumstances, that there is credible information that the detention of a United States national abroad is unlawful or wrongful, and regardless of whether the detention is by a foreign government or a nongovernmental actor, the Secretary shall transfer responsibility for such case from the Bureau of Consular Affairs of the Department of State to the Special Envoy for Hostage Affairs created pursuant to section 1293.(c)Report(1)Annual report(A)In generalThe Secretary of State shall submit to the appropriate congressional committees an annual report with respect to United States nationals for whom the Secretary determines there is credible information of unlawful or wrongful detention abroad.(B)FormThe report required under this paragraph shall be submitted in unclassified form, but may include a classified annex if necessary.(2)CompositionThe report required under paragraph (1) shall include current estimates of the number of individuals so detained, as well as relevant information about particular cases, such as—(A)the name of the individual, unless the provision of such information is inconsistent with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974);(B)basic facts about the case;(C)a summary of the information that such individual may be detained unlawfully or wrongfully;(D)a description of specific efforts, legal and diplomatic, taken on behalf of the individual since the last reporting period, including a description of accomplishments and setbacks; and(E)a description of intended next steps.(d)Resource guidance(1)EstablishmentNot later than 180 days after the date of the enactment of this Act and after consulting with relevant organizations that advocate on behalf of United States nationals detained abroad and the Family Engagement Coordinator established pursuant to section 1294(c)(2), the Secretary of State shall provide resource guidance in writing for government officials and families of unjustly or wrongfully detained individuals.(2)ContentThe resource guidance required under paragraph (1) should include—(A)information to help families understand United States policy concerning the release of United States nationals unlawfully or wrongfully held abroad;(B)contact information for officials in the Department of State or other government agencies suited to answer family questions;(C)relevant information about options available to help families obtain the release of unjustly or wrongfully detained individuals, such as guidance on how families may engage with United States diplomatic and consular channels to ensure prompt and regular access for the detained individual to legal counsel, family members, humane treatment, and other services;(D)guidance on submitting public or private letters from members of Congress or other individuals who may be influential in securing the release of an individual; and(E)appropriate points of contacts, such as legal resources and counseling services, who have a record of assisting victims’ families.1293.Special Envoy for Hostage Affairs(a)EstablishmentThere shall be a Special Presidential Envoy for Hostage Affairs, appointed by the President, who shall report to the Secretary of State.(b)RankThe Special Envoy shall have the rank and status of ambassador.(c)ResponsibilitiesThe Special Presidential Envoy for Hostage Affairs shall—(1)lead diplomatic engagement on United States hostage policy;(2)coordinate all diplomatic engagements and strategy in support of hostage recovery efforts, in coordination with the Hostage Recovery Fusion Cell and consistent with policy guidance communicated through the Hostage Response Group;(3)in coordination with the Hostage Recovery Fusion Cell as appropriate, coordinate diplomatic engagements regarding cases in which a foreign government has detained a United States national and the United States Government regards such detention as unlawful or wrongful;(4)provide senior representation from the Special Envoy’s office to the Hostage Recovery Fusion Cell established under section 1294 and the Hostage Response Group established under section 1295; and(5)ensure that families of United States nationals unlawfully or wrongly detained abroad receive updated information about developments in cases and government policy. 1294.Hostage Recovery Fusion Cell(a)EstablishmentThe President shall establish an interagency Hostage Recovery Fusion Cell.(b)ParticipationThe President shall direct the heads of each of the following executive departments, agencies, and offices to make available personnel to participate in the Hostage Recovery Fusion Cell:(1)The Department of State.(2)The Department of the Treasury.(3)The Department of Defense.(4)The Department of Justice.(5)The Office of the Director of National Intelligence.(6)The Federal Bureau of Investigation.(7)The Central Intelligence Agency.(8)Other agencies as the President, from time to time, may designate.(c)PersonnelThe Hostage Recovery Fusion Cell shall include—(1)a Director, who shall be a full-time senior officer or employee of the United States Government;(2)a Family Engagement Coordinator who shall—(A)work to ensure that all interactions by executive branch officials with a hostage’s family occur in a coordinated fashion and that the family receives consistent and accurate information from the United States Government; and(B)if directed, perform the same function as set out in subparagraph (A) with regard to the family of a United States national who is unlawfully or wrongfully detained abroad; and(3)other officers and employees as deemed appropriate by the President.(d)DutiesThe Hostage Recovery Fusion Cell shall—(1)coordinate efforts by participating agencies to ensure that all relevant information, expertise, and resources are brought to bear to secure the safe recovery of United States nationals held hostage abroad;(2)if directed, coordinate the United States Government's response to other hostage-takings occurring abroad in which the United States has a national interest; (3)if directed, coordinate or assist the United States Government’s response to help secure the release of United States nationals unlawfully or wrongfully detained abroad; and(4)pursuant to policy guidance coordinated through the National Security Council—(A)identify and recommend hostage recovery options and strategies to the President through the National Security Council or the Deputies Committee of the National Security Council;(B)coordinate efforts by participating agencies to ensure that information regarding hostage events, including potential recovery options and engagements with families and external actors (including foreign governments), is appropriately shared within the United States Government to facilitate a coordinated response to a hostage-taking;(C)assess and track all hostage-takings of United States nationals abroad and provide regular reports to the President and Congress on the status of such cases and any measures being taken toward the hostages' safe recovery;(D)provide a forum for intelligence sharing and, with the support of the Director of National Intelligence, coordinate the declassification of relevant information;(E)coordinate efforts by participating agencies to provide appropriate support and assistance to hostages and their families in a coordinated and consistent manner and to provide families with timely information regarding significant events in their cases;(F)make recommendations to agencies in order to reduce the likelihood of United States nationals’ being taken hostage abroad and enhance United States Government preparation to maximize the probability of a favorable outcome following a hostage-taking; and(G)coordinate with agencies regarding congressional, media, and other public inquiries pertaining to hostage events.(e)AdministrationThe Hostage Recovery Fusion Cell shall be located within the Federal Bureau of Investigation for administrative purposes.1295.Hostage Response Group(a)EstablishmentThe President shall establish a Hostage Response Group, chaired by a designated member of the National Security Council or the Deputies Committee of the National Security Council, to be convened on a regular basis, to further the safe recovery of United States nationals held hostage abroad or unlawfully or wrongfully detained abroad, and to be tasked with coordinating the United States Government response to other hostage-takings occurring abroad in which the United States has a national interest. (b)MembershipThe regular members of the Hostage Response Group shall include the Director of the Hostage Recovery Fusion Cell, the Hostage Recovery Fusion Cell's Family Engagement Coordinator, the Special Envoy appointed pursuant to section 1293, and representatives from the Department of the Treasury, the Department of Defense, the Department of Justice, the Federal Bureau of Investigation, the Office of the Director of National Intelligence, the Central Intelligence Agency, and other agencies as the President, from time to time, may designate.(c)DutiesThe Hostage Recovery Group shall—(1)identify and recommend hostage recovery options and strategies to the President through the National Security Council;(2)coordinate the development and implementation of United States hostage recovery policies, strategies, and procedures;(3)receive regular updates from the Hostage Recovery Fusion Cell and the Special Envoy for Hostage Affairs on the status of United States nationals being held hostage or unlawfully or wrongfully detained abroad and measures being taken to effect safe recoveries;(4)coordinate the provision of policy guidance to the Hostage Recovery Fusion Cell, including reviewing recovery options proposed by the Hostage Recovery Fusion Cell and working to resolve disputes within the Hostage Recovery Fusion Cell; (5)as appropriate, direct the use of resources at the Hostage Recovery Fusion Cell to coordinate or assist in the safe recovery of United States nationals unlawfully or wrongfully detained abroad; and(6)as appropriate, direct the use of resources at the Hostage Recovery Fusion Cell to coordinate the United States Government response to other hostage-takings occurring abroad in which the United States has a national interest. (d)MeetingsThe Hostage Response Group shall meet regularly.(e)ReportingThe Hostage Response Group shall regularly provide recommendations on hostage recovery options and strategies to the National Security Council. 1296.Authorization of imposition of sanctions(a)In generalThe President may impose the sanctions described in subsection (b) with respect to any foreign person the President determines, based on credible evidence—(1)is responsible for or is complicit in, or responsible for ordering, controlling, or otherwise directing, the hostage-taking of a United States national abroad or the unlawful or wrongful detention of a United States national abroad; or(2)knowingly provides financial, material, or technological support for, or goods or services in support of, an activity described in paragraph (1).(b)Sanctions describedThe sanctions described in this subsection are the following:(1)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a) may be—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalAn alien described in subsection (a) may be subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) may—(I)take effect immediately; and(II)cancel any other valid visa or entry documentation that is in the alien’s possession.(2)Blocking of property(A)In generalThe President may exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person described in subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section.(c)Exceptions(1)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Exception to comply with international obligations and for law enforcement activitiesSanctions under subsection (b)(1) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—(A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or(B)to carry out or assist law enforcement activity in the United States.(d)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(2) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(e)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a person if the President determines that—(1)information exists that the person did not engage in the activity for which sanctions were imposed;(2)the person has been prosecuted appropriately for the activity for which sanctions were imposed;(3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in subsection (a) in the future; or(4)the termination of the sanctions is in the national security interests of the United States.(f)Reporting requirementIf the President terminates sanctions pursuant to subsection (d), the President shall report to the appropriate congressional committees a written justification for such termination within 15 days.(g)Implementation of regulatory authorityThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(h)Exception relating to importation of goods(1)In generalThe authorities and requirements to impose sanctions authorized under this subtitle shall not include the authority or a requirement to impose sanctions on the importation of goods.(2)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data. (i)DefinitionsIn this section:(1)Foreign personThe term foreign person means—(A)any citizen or national of a foreign country (including any such individual who is also a citizen or national of the United States); or(B)any entity not organized solely under the laws of the United States or existing solely in the United States.(2)United States personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States.1297.DefinitionsIn this subtitle:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, the Committee on Armed Services, and the Select Committee on Intelligence of the United States Senate; and(B)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Financial Services, the Committee on the Judiciary, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(2)United States nationalThe term United States national means—(A)a United States national as defined in section 101(a)(22) or section 308 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22), 8 U.S.C. 1408); and(B)a lawful permanent resident alien with significant ties to the United States.1298.Rule of constructionNothing in this subtitle shall be construed to authorize a private right of action. XIIICOOPERATIVE THREAT REDUCTION1301.Funding allocations for Department of Defense Cooperative Threat Reduction Program(a)In generalOf the $288,490,000 authorized to be appropriated to the Department of Defense for fiscal year 2021 in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified:(1)For strategic offensive arms elimination, $2,924,000.(2)For chemical security and elimination, $11,806,000.(3)For global nuclear security, $20,152,000.(4)For biological threat reduction, $177,396,000.(5)For proliferation prevention, $52,064,000.(6)For activities designated as Other Assessments/Administrative Costs, $24,148,000.(b)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2021, 2022, and 2023.XIVOther AuthorizationsAMilitary Programs1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501.1402.Chemical Agents and Munitions Destruction, Defense(a)Authorization
 of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501.(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for—(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 1403.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501. 1404.Defense
 Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501. 1405.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2021 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries. BArmed Forces Retirement Home1411.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2021 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home.1412.Periodic inspections of Armed Forces Retirement Home facilities by nationally recognized accrediting organization(a)In generalSection 1518 of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 418) is amended to read as follows:1518.Periodic inspection of Retirement Home facilities(a)InspectionsThe Chief Operating Officer shall request the inspection of each facility of the Retirement Home by a nationally recognized civilian accrediting organization in accordance with section 1511(g) on a frequency consistent with the standards of such organization.(b)Availability of staff and recordsThe Chief Operating Officer and the Administrator of a facility being inspected under this section shall make all staff, other personnel, and records of the facility available to the civilian accrediting organization in a timely manner for purposes of inspections under this section.(c)ReportsNot later than 60 days after receiving a report on an inspection from the civilian accrediting organization under this section, the Chief Operating Officer shall submit to the Secretary of Defense, the Senior Medical Advisor, and the Advisory Council a report containing—(1)the results of the inspection; and(2)a plan to address any recommendations and other matters set forth in the report..(b)Conforming amendmentsThe Armed Forces Retirement Home Act of 1991 (24 U.S.C. 401 et seq.) is further amended as follows:(1)In section 1513A(c)(2) (24 U.S.C. 413a(c)(2)), by striking (including requirements identified in applicable reports of the Inspector General of the Department of Defense).(2)In section 1516(b)(3) (24 U.S.C. 416(b)(3))—(A)by striking shall— and all that follows through provide for and inserting shall provide for;(B)by striking ; and and inserting a period; and(C)by striking subparagraph (B).(3)In section 1517(e)(2) (24 U.S.C. 417(e)(2)), by striking the Inspector General of the Department of Defense,.1413.Expansion of eligibility for residence at the Armed Forces Retirement Home(a)Expansion of eligibilitySection 1512(a) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 412(a)) is amended—(1)in the matter preceding paragraph (1), by striking active in the first sentence;(2)in paragraph (1), by striking are 60 years of age or over and; and(3)by adding the following new paragraph:(5)Persons who are eligible for retired pay under chapter 1223 of title 10, United States Code, and—(A)are eligible for care under section 1710 of title 38, United States Code;(B)are enrolled in coverage under chapter 55 of title 10, United States Code; or(C)are enrolled in a qualified health plan acceptable to the Chief Operating Officer..(b)Parity of fees and deductionsSection 1514(c) of such Act (24 U.S.C. 414(c)) is amended—(1)by striking paragraph (2) and inserting the following new paragraph (2)(2)(A)The fee shall be fixed as a percentage of the monthly income and monthly payments (including Federal payments) received by a resident. The percentage shall be the same for each facility of the Retirement Home. The Secretary of Defense may make any adjustment in a percentage that the Secretary determines appropriate.(B)The calculation of monthly income and monthly payments under subparagraph (A) for a resident eligible under section 1512(a)(5) shall not be less than the retirement pay for equivalent active duty service as determined by the Chief Operating Officer, except as the Chief Operating Officer may provide because of compelling personal circumstances.; and(2)by adding at the end the following new paragraph:(4)The Administrator of each facility of the Retirement Home may collect a fee upon admission from a resident accepted under section 1512(a)(5) equal to the deductions then in effect under section 1007(i)(1) of title 37, United States Code, for each year of non-regular service, and shall deposit such fee in the Armed Forces Retirement Home Trust Fund..(c)Conforming amendmentSection 1007(i)(3) of title 37, United States Code, is amended by striking Armed Forces Retirement Home Board and inserting Chief Operating Officer of the Armed Forces Retirement Home. COther Matters1421.Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois(a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1405 and available for the Defense Health Program for operation and maintenance, $130,400,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571).(b)Treatment of transferred fundsFor purposes of subsection (a)(2) of such section 1704, any funds transferred under subsection (a) shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer.(c)Use of transferred fundsFor purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).XVAuthorization of additional appropriations for Overseas contingency operationsAAuthorization of appropriations1501.PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2021 to provide additional funds for overseas contingency operations being carried out by the Armed Forces.1502.Overseas contingency operationsFunds are hereby authorized to be appropriated for fiscal year 2021 for the Department of Defense for overseas contingency operations in such amounts as may be designated as provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(ii)).1503.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2021 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102. 1504.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202. 1505.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302. 1506.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4402. 1507.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2021 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502. 1508.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502. 1509.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502. 1510.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2021 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502. BFinancial Matters1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act.1522.Special transfer authority(a)Authority To transfer authorizations(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2021 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $2,000,000,000.(b)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001.(c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001. COther matters1531.Afghanistan Security Forces Fund(a)Extension of availability of funds for security of Afghan womenSubsection (c)(1) of section 1520 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended, in the matter preceding subparagraph (A), by striking fiscal year 2020 and inserting fiscal year 2021.(b)Assessment of Afghanistan progress on objectivesSubsection (d) of such section is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking June 1, 2020 and inserting March 1, 2021;(B)in subparagraph (A), by striking ; and and inserting , including specific milestones achieved since the date on which the 2020 progress report was submitted;;(C)in subparagraph (B), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(C)the efforts of the Government of the Islamic Republic of Afghanistan to fulfill the commitments of the Government of the Islamic Republic of Afghanistan under the Joint Declaration between the Islamic Republic of Afghanistan and the United States of America for Bringing Peace to Afghanistan, issued on February 29, 2020.; (2)by amending paragraph (2) to read as follows:(2)Matters to be includedIn conducting the assessment required by paragraph (1), the Secretary of Defense shall include each of the following: (A)The progress made by the Government of the Islamic Republic of Afghanistan toward increased accountability and the reduction of corruption within the Ministry of Defense and the Ministry of Interior of the Government of the Islamic Republic of Afghanistan.(B)The extent to which the Government of the Islamic Republic of Afghanistan has designated the appropriate staff, prioritized the development of relevant processes, and provided or requested the allocation of resources necessary to support a peace and reconciliation process in Afghanistan. (C)The extent to which the capability and capacity of the Afghan National Defense and Security Forces have improved as a result of Afghanistan Security Forces Fund investment, including through training, and an articulation of the metrics used to assess such improvements. (D)The extent to which the Afghan National Defense and Security Forces have been successful in—(i)defending territory, re-taking territory, and disrupting attacks; (ii)reducing the use of Afghan National Defense and Security Forces checkpoints; and(iii)curtailing the use of Afghan Special Security Forces for missions that are better suited to general purpose forces. (E)The distribution practices of the Afghan National Defense and Security Forces and whether the Government of the Islamic Republic of Afghanistan is ensuring that supplies, equipment, and weaponry supplied by the United States are appropriately distributed to, and employed by, security forces. (F)The progress made with respect to the recruitment, integration, retention, training, and treatment of women in the Afghan National Defense and Security Forces. (G)The extent to which the Government of the Islamic Republic of Afghanistan is adhering to conditions for receiving assistance established in annual financial commitment letters or any other bilateral agreement with the United States. (H)Such other factors as the Secretaries consider appropriate.; and(3)by amending paragraph (4) to read as follows:(4)Withholding of funds for insufficient progress(A)CertificationNot later than December 31, 2020, the Secretary of Defense, in coordination with the Secretary of State and pursuant to the assessment under paragraph (1), shall submit to the congressional defense committees a certification indicating whether the Government of the Islamic Republic of Afghanistan has made sufficient progress in the areas described in paragraph (2).(B)Withholding of fundsIf the Secretary of Defense is unable under subparagraph (A) to certify that the Government of the Islamic Republic of Afghanistan is making sufficient progress in the areas described in paragraph (2), the Secretary of Defense shall—(i)withhold from expenditure and obligation an amount that is not less than 5 percent and not more than 15 percent of the amounts made available for assistance for the Afghan National Defense and Security Forces for fiscal year 2021 until the date on which the Secretary is able to so certify; and(ii)notify the congressional defense committees not later than 30 days before withholding such funds and indicate the specific areas of insufficient progress. (C)WaiverIf the Secretary of Defense determines that withholding such funds would impede the national security objectives of the United States by prohibiting, restricting, delaying, or otherwise limiting the provision of assistance to the Afghan National Defense and Security Forces for fiscal year 2021, the Secretary may waive the withholding requirement under subparagraph (B) if the Secretary, in coordination with the Secretary of State, certifies such determination to the congressional defense committees not later than 30 days before the effective date of the waiver..(c)Additional reporting requirementsSubsection (e) of such section is amended—(1)in the matter preceding paragraph (1), by striking fiscal year 2021 and inserting fiscal year 2022;(2)in paragraph (1), by striking fiscal year 2019 and inserting fiscal year 2020;(3)in paragraph (2), by striking fiscal year 2020 and inserting fiscal year 2021; and(4)by amending paragraph (3) to read as follows:(3)If the amounts described in paragraph (2) exceed the amount described in paragraph (1)—(A)an explanation as to why such amounts are greater; and (B)a detailed description of the specific entities and purposes that were supported by such increase..(d)Conforming amendmentSuch section is further amended by striking Government of Afghanistan each place it appears and inserting Government of the Islamic Republic of Afghanistan.1532.Transition and enhancement of inspector general authorities for Afghanistan reconstruction(a)Sense of SenateIt is the sense of the Senate to commend the Special Inspector General for Afghanistan Reconstruction, and the Office of the Special Inspector General for Afghanistan Reconstruction, for—(1)dedicated and faithful service to the United States since their establishment in the 2008; and (2)promoting substantial efficiency and effectiveness in the administration of programs and operations funded with amounts for the reconstruction of Afghanistan.(b)PurposesSubsection (a) of section 1229 of the National Defense Authorization Act for Fiscal Year 2008 (5 U.S.C. app. 8G note) is amended—(1)in paragraph (3), by inserting after To provide for the following: the transition to the lead Inspector General for Operation Freedom's Sentinel designated pursuant to section 8L(d) of the Inspector General Act of 1978 (50 U.S.C. app. 8L(d)) of all duties, responsibilities, and authorities for serving; and(2)by adding at the end the following new paragraph:(4)To maximize coordination between the Inspector General under this section and the lead Inspector General for Operation Freedom's Sentinel, including through transparency and timely sharing of data and information collected in relation to the exercise of their respective duties, responsibilities, and authorities, with emphasis on matters of significant overlap between the Department of State, the United States Agency for International Development, and the Department of Defense..(c)Assistant Inspector General for AuditingSubsection (d)(1) of such section is amended by striking supported by and inserting funded with.(d)SupervisionSubsection (e)(2) of such section is amended by inserting authorized by this section after any audit or investigation.(e)DutiesSubsection (f) of such section is amended—(1)in paragraph (1)—(A)in subparagraph (E), by adding and at the end;(B)by striking subparagraph (F);(C)by redesignating subparagraph (G) as subparagraph (F); and(D)in subparagraph (F), as redesignated by subparagraph (C) of this paragraph—(i)by inserting with such funds after overpayments,; and(ii)by inserting regarding such funds, after or affiliated entities;(2)in paragraph (2)—(A)by striking The Inspector General and inserting As specified in this section, the Inspector General; and(B)by striking as the Inspector General considers appropriate and inserting as necessary; and(3)by striking paragraph (4) and inserting the following new paragraph (4):(4)Scope of duties and responsibilities(A)No extension to particular mattersThe duties and responsibilities of the Inspector General under paragraphs (1) through (3) shall not extend to the following:(i)Military operations or activities (including security assistance or cooperation), unless such operations or activities are funded using a Fund or account specified in subsection (n)(1). (ii)Contracts for personal security.(B)Assignment of duties and responsibilities for such mattersDuties and responsibilities of inspectors general with respect to operations and activities and contracts specified in subparagraph (A) shall be discharged by the lead Inspector General for Operation Freedom's Sentinel designated pursuant to section 8L(d) of the Inspector General Act of 1978..(f)Responsibility for coordination of efforts vested in lead IG for Operation Freedom's SentinelSuch section is further amended—(1)by redesignating subsections (g) through (o) as subsections (h) through (p), respectively; and(2)by inserting after subsection (f) the following new subsection (g):(g)Coordination and deconfliction of efforts(1)Coordination and deconfliction through lead IG for Operation Freedom's SentinelThe lead Inspector General for Operation Freedom's Sentinel designated pursuant to section 8L(d) of the Inspector General Act of 1978 shall exercise all duties, responsibilities, and authorities for the coordination and deconfliction of inspector general activities in or in regard to Afghanistan.(2)Coordination in dischargeIn carrying out duties, responsibilities, and authorities under paragraph (1), the lead Inspector General referred to in that paragraph shall coordinate with, receive the cooperation of, and be responsible for deconfliction among, the following:(A)Each Inspector General specified in section 8L(c) of the Inspector General Act of 1978 who is not the lead Inspector General for Operation Freedom's Sentinel.(B)The Inspector General under this section..(g)Assistance from Federal agenciesSubsection (i) of such section, as redesignated by subsection (f)(1) of this section, is amended—(1)in paragraph (5)(A), by inserting pertaining to the exercise by the Inspector General of duties, responsibilities, or authorities specified in subsection (f) after information and assistance; and(2)by striking paragraph (6). (h)ReportsSubsection (j) of such section, as redesignated by subsection (f)(1) of this section, is amended—(1)in paragraph (1)—(A)by striking the matter preceding subparagraph (A) and inserting the following new matter:(1)Semi-annual reportsNot later than 30 days after the end of the second quarter of each fiscal year, and not later than 30 days after the end of the fourth quarter of each fiscal year, the Inspector General shall submit to the appropriate congressional committees a report setting forth a summary, for the two fiscal year quarters ending before the date on which such report is required to be submitted, of the activities of the Inspector General and the activities under programs and operations funded with amounts appropriated or otherwise made available for the reconstruction of Afghanistan. Each report shall include, for the period covered by such report, the following: ;(B)by striking subparagraph (A) and inserting the following new subparagraph (A):(A)A detailed statement of all obligations and expenditures of amounts appropriated or otherwise made available for the reconstruction of Afghanistan.; (C)in subparagraph (B), by inserting projects and programs funded by amounts appropriated or otherwise made available after costs incurred to date for; and(D)in subparagraphs (C) and (D), by striking funded by any department or agency of the United States Government each place it appears and inserting funded by amounts appropriated or otherwise made available for the reconstruction of Afghanistan; and(2)in paragraph (2), by striking that involves the use and all that follows and inserting that is funded by amounts appropriated or otherwise made available for the reconstruction of Afghanistan..(i)Report coordinationSubsection (k) of such section, as redesignated by subsection (f)(1) of this section, is amended—(1)in the subsection heading, by inserting by Inspector General for Operation Freedom's Sentinel after Report coordination;(2)in paragraph (1), by striking and the Secretary of Defense and inserting , the Secretary of Defense, and the lead Inspector General for Operation Freedom's Sentinel designated pursuant to section 8L(d) of the Inspector General Act of 1978; and(3)in paragraph (2), by striking or the Secretary of Defense each place it appears and inserting , the Secretary of Defense, or the lead Inspector General referred to in paragraph (1).(j)Funds subject to oversight responsibilityParagraph (1) of subsection (n) of such section, as redesignated by subsection (f)(1) of this section, is amended to read as follows:(1)Amounts appropriated or otherwise made available for the reconstruction of AfghanistanThe term amounts appropriated or otherwise made available for the reconstruction of Afghanistan means amounts appropriated or otherwise made available for any fiscal year for the reconstruction of Afghanistan under either of the following:(A)The Economic Support Fund.(B)The International Narcotics Control and Law Enforcement account.(C)The Commanders Emergency Response Program Fund.(D)The NATO Afghanistan National Army Trust Fund.(E)The Drug Interdiction and Counter Drug Activities Fund.(F)The Afghanistan Security Forces Fund..(k)TerminationSubsection (p) of such section, as redesignated by subsection (f)(1) of this section, is amended—(1)by striking paragraph (2); and(2)by adding at the end the following new paragraphs.(2)Assumption of duties, responsibilities, and authorities in termination(A)In generalEffective as of the date provided for in subparagraph (B), the duties, responsibilities, and authorities of the Inspector General under this section shall be discharged by the lead Inspector General for Operation Freedom's Sentinel designated pursuant to subsection (d) of section 8L of the Inspector General Act of 1978.(B)Effective dateThe effective date provided for in this subparagraph shall be such date after the date of the termination of the Office of the Special Inspector General for Afghanistan Reconstruction pursuant to paragraph (1) as the Chair of the Council of Inspectors General on Integrity and Efficiency under subsection (a) of section 8L of the Inspector General Act of 1978 shall specify, which date may not be more than 180 days after the date of such termination.(3)Final reportThe final report of the Inspector General under this section shall consist of the semi-annual report required by subsection (j)(1) for the last two fiscal year quarters ending before the date of the termination of the Office of the Special Inspector General for Afghanistan Reconstruction pursuant to paragraph (1)..(l)Conforming and technical amendments(1)In generalSubject to paragraph (2), such section is further amended as follows:(A)In subsection (a)(2)(A), by inserting a comma after economy.(B)Subsection (a)(3) is amended to read as such subsection read as of the day before the date of the enactment of this Act.(C)Paragraph (4) of subsection (a) is repealed. (D)In subsection (f)(1)(E), by striking fund and inserting funds.(E)In subsections (l) and (m), as redesignated by subsection (f)(1) of this section—(i)by striking subsection (i) each place it appears and inserting subsection (j); and(ii)by striking subsection (j)(2) each place it appears and inserting subsection (k)(2).(2)Effective datesThe amendments made by subparagraphs (A), (D) and (E) of paragraph (1) shall take effect on the date of the enactment of this Act. The amendment made by subparagraphs (B) and (C) of that paragraph shall take effect on the effective date provided for in section 1229(p)(2)(B) of the National Defense Authorization Act for Fiscal Year 2008, as redesignated by subsection (f)(1) and amended by subsection (k). (m)Conforming amendment to other lawSection 842(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 234; 10 U.S.C. 2302 note) is amended—(1)by inserting (1) before The Special Inspector General for Iraq Reconstruction; and(2)by adding at the end the following new paragraph:(2)Upon the assumption by the lead Inspector General for Operation Freedom's Sentinel designated pursuant to section 8L(d) of the Inspector General Act of 1978 (5 U.S.C. app. 8L(d)) of duties, responsibilities, and authorities under section 1229 of this Act, as provided for in subsection (p)(2) of such section 1229, the requirement in paragraph (1) to perform audits as required by subsection (a) with respect to Afghanistan shall be discharged by such lead Inspector General..XVIStrategic programs, cyber, and intelligence mattersASpace activities1601.Resilient and survivable positioning, navigation, and timing capabilities(a)In generalNot later than two years after the date of the enactment of this Act, consistent with the timescale applicable to joint urgent operational needs statements, the Secretary of Defense shall—(1)prioritize and rank order the mission elements, platforms, and weapons systems most critical for the operational plans of the combatant commands;(2)mature, test, and produce for such prioritized mission elements sufficient equipment—(A)to generate resilient and survivable alternative positioning, navigation, and timing signals; and(B)to process resilient survivable data provided by signals of opportunity and on-board sensor systems; and(3)integrate and deploy such equipment into the prioritized operational systems, platforms, and weapons systems.(b)Plan(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a plan to commence carrying out subsection (a) in fiscal year 2021. (2)Reprogramming and budget proposalsThe plan submitted under paragraph (1) may include any reprogramming or supplemental budget request the Secretary considers necessary to carry out subsection (a).(c)CoordinationIn carrying out this section, the Secretary shall consult with the National Security Council, the Secretary of Homeland Security, the Secretary of Transportation, and the head of any other relevant Federal department or agency to enable civilian and commercial adoption of technologies and capabilities for resilient and survivable alternative positioning, navigation, and timing capabilities to complement the global positioning system.1602.Development efforts for National Security Space Launch providers(a)In generalThe Secretary of the Air Force shall establish a program to develop technologies and systems to enhance phase three National Security Space Launch requirements and enable further advances in launch capability associated with the insertion of national security payloads into relevant classes of orbits.(b)DurationThe duration of a project to develop technologies and systems selected under the program shall be not more than three years.(c)Program expense ceilingThe total amount expended under the program shall not exceed $250,000,000.(d)SunsetThe program established under this section shall terminate on October 1, 2027.1603.Timeline for nonrecurring design validation for responsive space launchNot later than 540 days after the date on which the Secretary of the Air Force selects two National Security Space Launch providers in accordance with the phase two acquisition strategy for the National Security Space Launch program, the Secretary of Defense shall complete the nonrecurring design validation of previously flown launch hardware for National Security Space Launch providers that offer such hardware for use in the phase two acquisition strategy or other national security space missions.1604.Tactically responsive space launch operationsThe Secretary of the Air Force shall implement a tactically responsive space launch program—(1)to provide long-term continuity for tactically responsive space launch operations across the future-years defense program submitted to Congress under section 221 of title 10, United States Code;(2)to accelerate the development of—(A)responsive launch concepts of operations;(B)tactics;(C)training; and(D)procedures;(3)to develop appropriate processes for tactically responsive space launch, including—(A)mission assurance processes; and(B)command and control, tracking, telemetry, and communications; and(4)to identify basing capabilities necessary to enable tactically responsive space launch, including mobile launch range infrastructure. 1605.Conforming amendments relating to reestablishment of Space Command(a)Certifications regarding integrated tactical warning and attack assessment mission of the Air ForceSection 1666(a) of National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 113 Stat. 2617) is amended by striking Strategic Command and inserting Space Command.(b)Council on oversight of the Department of Defense positioning, navigation, and timing enterpriseSection 2279b of title 10, United States Code, is amended—(1)in subsection (b)—(A)by redesignating paragraphs (7), (8), (9), and (10) as paragraphs (8), (9), (10), and (11), respectively; and(B)by inserting after paragraph (6) the following new paragraph (7):(7)The Commander of the United States Space Command.; and(2)in subsection (f), by striking Strategic Command each place it appears and inserting Space Command.(c)Joint interagency combined space operations centerSection 605(e) of the Intelligence Authorization Act for Fiscal Year 2017 (Public Law 115–31; 131 Stat. 832) is amended—(1)in the subsection heading, by striking Joint Interagency Combined Space Operations Center and inserting National Space Defense Center; and(2)by striking Strategic Command each place it appears and inserting Space Command; and(3)by striking Joint Interagency Combined Space Operations Center each place it appears and inserting National Space Defense Center.(d)National security space satellite reporting policySection 2278(a) of title 10, United States Code, is amended by striking Strategic Command and inserting Space Command.(e)Space-based infrared system and advanced extremely high frequency programSection 1612(a)(1) of the National Defense Authorization Act for 2017 (Public Law 114–328; 130 Stat. 2590) is amended by striking Strategic Command and inserting Space Command.1606.Space Development Agency development requirements and transfer to Space Force(a)DevelopmentThe Director of the Space Development Agency shall lead—(1)the development and demonstration of a resilient military space-based sensing, tracking, and data transport architecture that primarily uses a proliferated low-Earth orbit; and (2)the integration of next-generation space capabilities, and sensor and tracking components (including a hypersonic and ballistic missile-tracking space sensor payload), into such architecture to address the requirements and needs of the Armed Forces and combatant commands for such capabilities.(b)OrganizationOn October 1, 2022, or earlier if directed by the Secretary of Defense, the Space Development Agency shall be transferred from the Office of the Secretary of Defense to the United States Space Force and shall maintain the same organizational reporting requirements and acquisition authorities as the Space Rapid Capability Office. 1607.Space launch rate assessmentNot later than 90 days after the date of the enactment of this Act, and biennially thereafter for the following five-year period, the Secretary of the Air Force shall submit to the congressional defense committees an assessment that includes—(1)the total number of space launches for all national security and Federal civil agency entities conducted in the United States during the preceding two-year period; and(2)the number of space launches by the same sponsors projected to occur during the following three-year period, including—(A)the number of launches, disaggregated by class of launch vehicle; and(B)the number of payloads, disaggregated by orbital destination. 1608.Report on impact of acquisition strategy for the National Security Space Launch Program on emerging foreign space launch providersNot later than 90 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to Congress a report on the impact of the acquisition strategy for the National Security Space Launch program on the potential for foreign countries, including the People's Republic of China, to enter the global commercial space launch market. 1609.Leveraging commercial satellite remote sensing(a)In generalIn acquiring geospatial-intelligence, the Secretary of Defense, in coordination with the Director of the National Reconnaissance Office and the Director of the National Geospatial-Intelligence Agency, shall leverage, to the maximum extent practicable, the capabilities of United States industry, including through the use of commercial geospatial-intelligence services and acquisition of commercial satellite imagery.(b)Obtaining future geospatial-intelligence dataThe Director of the National Reconnaissance Office, as part of an analysis of alternatives for the future acquisition of space systems for geospatial-intelligence, shall—(1)consider whether there is a suitable, cost-effective, commercial capability available that can meet any or all of the geospatial-intelligence requirements of the Department and the intelligence community;(2)if a suitable, cost-effective, commercial capability is available as described in paragraph (1), determine whether it is in the national interest to develop a governmental space system for geospatial intelligence; and(3)include, as part of the established acquisition reporting requirements to the appropriate committees of Congress, any determination made under paragraphs (1) and (2).(c)DefinitionsIn this section:(1)The term appropriate committees of Congress means—(A)the congressional defense committees;(B)the Select Committee on Intelligence of the Senate; and(C)the Permanent Select Committee on Intelligence of the House of Representatives.(2)The term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).BCyberspace-Related Matters1611.Modification of position of Principal Cyber Advisor(a)In generalSubsection (c) of section 932 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2224 note) is amended to read as follows:(c)Principal Cyber Advisor(1)DesignationThe Secretary shall designate a Principal Cyber Advisor from among those civilian officials of the Department of Defense who have been appointed to the positions in which they serve by the President, by and with the advice and consent of the Senate.(2)ResponsibilitiesThe Principal Cyber Advisor shall be responsible for the following:(A)Acting as the principal advisor to the Secretary on military cyber forces and activities.(B)Overall integration of Cyber Operations Forces activities relating to cyberspace operations, including associated policy and operational considerations, resources, personnel, technology development and transition, and acquisition. (C)Assessing and overseeing the implementation of the cyber strategy of the Department and execution of the cyber posture review of the Department on behalf of the Secretary.(D)Coordinating activities pursuant to subparagraphs (A) and (B) of subsection (c)(3) with the Principal Information Operations Advisor, the Chief Information Officer of the Department, and other officials as determined by the Secretary of Defense, to ensure the integration of activities in support of cyber, information, and electromagnetic spectrum operations. (E)Such other matters relating to the offensive military cyber forces of the Department as the Secretary shall specify for the purposes of this subsection.(3)Cross-functional teamConsistent with section 911 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 111 note), the Principal Cyber Advisor shall—(A)integrate the cyber expertise and perspectives of appropriate organizations within the Office of the Secretary of Defense, Joint Staff, military departments, the Defense Agencies and Field Activities, and combatant commands, by establishing and maintaining a full-time cross-functional team of subject matter experts from those organizations; and(B)select team members, and designate a team leader, from among those personnel nominated by the heads of such organizations..(b)Designation of Deputy Principal Cyber AdvisorSection 905(a)(1) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by striking Under Secretary of Defense for Policy and inserting Secretary of Defense.1612.Framework for cyber hunt forward operations(a)Framework requiredNot later than February 1, 2021, the Secretary of Defense shall develop a standard, comprehensive framework to enhance the consistency, execution, and effectiveness of cyber hunt forward operations.(b)ElementsThe framework developed pursuant to subsection (a) shall include the following:(1)Identification of the selection criteria for proposed hunt forward operations, including specification of necessary thresholds for the justification of operations and thresholds for partner cooperation.(2)The roles and responsibilities of the following organizations in the support of the planning and execution of hunt forward operations:(A)United States Cyber Command.(B)Service cyber components.(C)The Office of the Under Secretary of Defense for Policy.(D)Geographic combatant commands.(E)Cyber Operations-Integrated Planning Elements and Joint Cyber Centers.(F)Embassies and consulates of the United States.(3)Pre-deployment planning guidelines to maximize the operational success of each unique operation, including guidance that takes into account the highly variable nature of the following aspects at the tactical level:(A)Team composition, including necessary skillsets, recommended training, and guidelines on team size and structure.(B)Relevant factors to determine mission duration in a country of interest.(C)Agreements with partner countries required pre-deployment.(D)Criteria for potential follow-on operations.(E)Equipment and infrastructure required to support the missions.(4)Metrics to measure the effectiveness of each operation, including means to evaluate the value of discovered malware and infrastructure, the effect on the adversary, and the potential for future engagements with the partner country.(5)Roles and responsibilities for United States Cyber Command and the National Security Agency in the analysis of relevant mission data.(6)Such other matters as the Secretary determines relevant.(c)Briefing(1)In generalNot later than March 1, 2021, the Secretary of Defense shall provide to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a briefing on the framework developed pursuant to subsection (a).(2)ContentsThe briefing required by paragraph (1) shall include the following:(A)An overview of the framework developed in subsection (a).(B)An explanation of the tradeoffs associated with the use of Department of Defense resources for hunt forward missions in the context of competing priorities.(C)Such recommendations as the Secretary may have for legislative action to improve the effectiveness of hunt forward missions. 1613.Modification of scope of notification requirements for sensitive military cyber operationsSubsection (c) of section 395 of title 10, United States Code, is amended to read as follows:(c)Sensitive Military Cyber Operation defined(1)In this section, the term sensitive military cyber operation means an action described in paragraph (2) that—(A)is carried out by the armed forces of the United States;(B)is intended to achieve a cyber effect against a foreign terrorist organization or a country, including its armed forces and the proxy forces of that country located elsewhere —(i)with which the armed forces of the United States are not involved in hostilities (as that term is used in section 4 of the War Powers Resolution (50 U.S.C. 1543)); or(ii)with respect to which the involvement of the armed forces of the United States in hostilities has not been acknowledged publicly by the United States; and(C)(i)is determined to—(I)have a medium or high collateral effects estimate;(II)have a medium or high intelligence gain or loss;(III)have a medium or high probability of political retaliation, as determined by the political military assessment contained within the associated concept of operations;(IV)have a medium or high probability of detection when detection is not intended; or(V)result in medium or high collateral effects; or(ii)is a matter the Secretary determines to be appropriate. (2)The actions described in this paragraph are the following:(A)An offensive cyber operation.(B)A defensive cyber operation..1614.Modification of requirements for quarterly Department of Defense cyber operations briefings for CongressSection 484 of title 10, United States Code, is amended by striking subsections (a) and (b) and inserting the following new subsections:(a)Briefings requiredThe Under Secretary of Defense for Policy, the Commander of United States Cyber Command, and the Chairman of the Joint Chiefs of Staff, or designees from each of their offices, shall provide to the congressional defense committees quarterly briefings on all offensive and significant defensive military operations in cyberspace, including clandestine cyber activities, carried out by the Department of Defense during the immediately preceding quarter.(b)ElementsEach briefing under subsection (a) shall include, with respect to the military operations in cyberspace described in such subsection, the following:(1)An update, set forth separately for each applicable geographic and functional command, that describes the operations carried out in the area of operations of that command or by that command.(2)An update, set forth for each applicable geographic and functional command, that describes defensive cyber operations executed to protect or defend forces, networks, and equipment in the area of operations of that command.(3)An update on relevant authorities and legal issues applicable to operations, including any presidential directives and delegations of authority received since the last quarterly update.(4)An overview of critical operational challenges posed by major adversaries or encountered in operational activities conducted since the last quarterly update.(5)An overview of the readiness of the Cyber Mission Forces to perform assigned missions that—(A)addresses all of the abilities of such Forces to conduct cyberspace operations based on capability and capacity of personnel, equipment, training, and equipment condition—(i)using both quantitative and qualitative metrics; and(ii)in a way that is common to all military departments; and(B)is consistent with readiness reporting pursuant to section 482 of this title.(6)Any other matters that the briefers determine to be appropriate.(c)DocumentsEach briefing under subsection (a) shall include a classified placemat, summarizing the elements specified in paragraphs (1), (2), (3), and (5) of subsection (b), and an unclassified memorandum, summarizing the briefing’s contents..1615.Rationalization and integration of parallel cybersecurity architectures and operations(a)Review requiredThe Commander of United States Cyber Command, with support from the Chief Information Officer of the Department of Defense, the Chief Data Officer of the Department, the Principal Cyber Advisor, the Vice Chairman of the Joint Chiefs of Staff, and the Director of Cost Analysis and Program Evaluation, shall conduct a review of the Cybersecurity Service Provider and Cyber Mission Force enterprises.(b)Assessment and identification of redundancies and gapsThe review required by subsection (a) shall assess and identify—(1)the optimal way to integrate the Joint Cyber Warfighting Architecture and the Cybersecurity Service Provider architectures, associated tools and capabilities, and associated concepts of operations;(2)redundancies and gaps in network sensor deployment and data collection and analysis for the—(A)Big Data Platform;(B)Joint Regional Security Stacks; and(C)Security Information and Event Management capabilities;(3)where integration, collaboration, and interoperability are not occurring that would improve outcomes;(4)baseline training, capabilities, competencies, operational responsibilities, and joint concepts of operations for the Joint Force Headquarters for the Department of Defense Information Network, Cybersecurity Service Providers, and Cyber Protection Teams;(5)the roles and responsibilities of the Principal Cyber Advisor, Chief Information Officer, and the Commander of United States Cyber Command in establishing and overseeing the baselines assessed and identified under paragraph (4);(6)the optimal command structure for the military services’ and combatant commands’ cybersecurity service providers and cyber protection teams;(7)the responsibilities of network owners and cybersecurity service providers in mapping, configuring, instrumenting, and deploying sensors on networks to best support response of cyber protection teams when assigned to defend unfamiliar networks; and(8)operational concepts and engineering changes to enhance remote access and operations of cyber protection teams on networks through tools and capabilities of the Cybersecurity Service Providers. (c)Recommendations for fiscal year 2023 budgetThe Chief Information Officer, the Chief Data Officer, the Commander of United States Cyber Command, and the Principal Cyber Advisor shall jointly develop recommendations for the Secretary of Defense in preparation of the budget justification materials to be submitted to Congress in support of the budget for the Department of Defense for fiscal year 2023 (as submitted with the budget of the President for such fiscal year under section 1105(a) of title 31, United States Code).(d)Progress briefingNot later than March 31, 2021, the Chief Information Officer, the Chief Data Officer, the Commander of United States Cyber Command, and the Principal Cyber Advisor shall jointly provide a briefing to the congressional defense committees on the progress made in carrying out this section.1616.Modification of acquisition authority of Commander of United States Cyber CommandSection 807 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2224 note) is amended—(1)by striking subsections (e) and (i); and(2)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively. 1617.Assessment of cyber operational planning and deconfliction policies and processes(a)AssessmentNot later than November 1, 2021, the Principal Cyber Advisor of the Department of Defense and the Commander of United States Cyber Command shall jointly, in coordination with the Under Secretary of Defense for Policy, the Under Secretary of Defense for Intelligence and Security, and the Chairman of the Joint Chiefs of Staff, conduct and complete an assessment on the operational planning and deconfliction policies and processes that govern cyber operations of the Department of Defense.(b)ElementsThe assessment required by subsection (a) shall include evaluations as to whether—(1)the joint targeting cycle and relevant operational and targeting databases are suitable for the conduct of timely and well-coordinated cyber operations;(2)each of the policies and processes in effect to facilitate technical, operational, and capability deconfliction are appropriate for the conduct of timely and effective cyber operations;(3)intelligence gain-loss decisions made by Cyber Command are sufficiently well-informed and made in timely fashion;(4)relevant intelligence data and products are consistently available and distributed to relevant planning and operational elements in Cyber Command;(5)collection operations and priorities meet the operational requirements of Cyber Command; and(6)authorities relevant to intelligence, surveillance, and reconnaissance and operational preparation of the environment are delegated to the appropriate level.(c)BriefingNot later than February 1, 2022, the Principal Cyber Advisor and the Commander of United States Cyber Command shall provide to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a briefing on the findings of the assessment completed under subsection (a), including discussion of planned policy and process changes, if any, relevant to cyber operations. 1618.Pilot program on cybersecurity capability metrics(a)Pilot program requiredThe Secretary of Defense, acting through the Chief Information Officer of the Department of Defense and the Commander of United States Cyber Command, shall conduct a pilot program to assess the feasibility and advisability of developing and using speed-based metrics to measure the performance and effectiveness of security operations centers and cyber security service providers in the Department of Defense.(b)Requirements(1)Development of metrics(A)Not later than July 1, 2021, the Chief Information Officer and the Commander shall jointly develop metrics described in subsection (a) to carry out the pilot program under such subsection.(B)The Chief Information Officer and the Commander shall ensure that the metrics developed under subparagraph (A) are commensurate with the representative timelines of nation-state and non-nation-state actors when gaining access to, and compromising, Department networks. (2)Use of metrics(A)Not later than December 1, 2021, the Secretary shall, in carrying out the pilot program required by subsection (a), begin using the metrics developed under paragraph (1) of this subsection to assess select security operations centers and cyber security service providers, which the Secretary shall select specifically for purposes of the pilot program, for a period of not less than four months.(B)In carrying out the pilot program under subsection (a), the Secretary shall evaluate the effectiveness of operators, capabilities available to operators, and operators’ tactics, techniques, and procedures.(c)AuthoritiesIn carrying out the pilot program under subsection (a), the Secretary may—(1)assess select security operations centers and cyber security service providers—(A)over the course of their mission performance; or(B)in the testing and accreditation of cybersecurity products and services on test networks designated pursuant to section 1658 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92); and(2)assess select elements’ use of security orchestration and response technologies, modern endpoint security technologies, Big Data Platform instantiations, and technologies relevant to zero trust architectures.(d)Briefing(1)In generalNot later than March 1, 2022, the Secretary shall brief the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on the findings of the Secretary with respect to the pilot program required by subsection (a).(2)ElementsThe briefing provided under paragraph (1) shall include the following:(A)The pilot metrics developed under subsection (b)(1).(B)The findings of the Secretary with respect to the assessments carried out under subsection (b)(2).(C)An analysis of the utility of speed-based metrics in assessing security operations centers and cyber security service providers.(D)An analysis of the utility of the extension of the pilot metrics to or speed-based assessment of the Cyber Mission Forces.(E)An assessment of the technical and procedural measures that would be necessary to meet the speed-based metrics developed and applied in the pilot program. 1619.Assessment of effect of inconsistent timing and use of Network Address Translation in Department of Defense networks(a)In generalNot later than March 1, 2021, the Chief Information Officer of the Department of Defense shall conduct comprehensive assessments as follows:(1)Timing variability in Department networksThe Chief Information Officer shall characterize—(A)timing variability across Department information technology and operational technology networks, appliances, devices, applications, and sensors that generate time-stamped data and metadata used for cybersecurity purposes;(B)how timing variability affects current, planned, and potential capabilities for detecting network intrusions that rely on correlating events and the sequence of events; and(C)how to harmonize standard of timing across Department networks.(2)Use of Network Address TranslationThe Chief Information Officer shall characterize—(A)why and how the Department is using Network Address Translation (NAT) and multiple layers and nesting of Network Address Translation;(B)how using Network Address Translation affects the ability to link malicious communications detected at various network tiers to specific endpoints or hosts to enable prompt additional investigations, quarantine decisions, and remediation activities; and(C)what steps and associated cost and schedule are necessary to eliminate the use of Network Address Translation or to otherwise provide transparency to network defenders, including options to accelerate the transition from Internet Protocol version 4 to Internet Protocol version 6.(b)RecommendationThe Chief Information Officer and the Principal Cyber Advisor shall submit to the Secretary of Defense a recommendation to address the assessments conducted under subsection (a), including whether and how to revise the cyber strategy of the Department.(c)BriefingNot later than April 1, 2021, the Chief Information Officer shall brief the congressional defense committees on the findings of the Chief Information Officer with respect to the assessments conducted under subsection (a) and the recommendation submitted under subsection (b). 1620.Matters concerning the College of Information and Cyberspace at National Defense University(a)ProhibitionThe Secretary of Defense may not eliminate, divest, downsize, or reorganize the College of Information and Cyberspace of the National Defense University, or seek to reduce the number of students educated at the College, until 30 days after the date on which the congressional defense committees receive the report required by subsection (c).(b)Assessment, determination, and reviewThe Under Secretary of Defense for Policy, in consultation with the Under Secretary of Defense for Personnel and Readiness, the Principal Cyber Advisor, the Principal Information Operations Advisor of the Department of Defense, the Chief Information Officer of the Department, the Chief Financial Officer of the Department, the Chairman of the Joint Chiefs of Staff, and the Commander of United States Cyber Command, shall—(1)assess requirements for joint professional military education and civilian leader education in the information environment and cyberspace domain to support the Department and other national security institutions of the Federal Government;(2)determine whether the importance, challenges, and complexity of the modern information environment and cyberspace domain warrant—(A)a college at the National Defense University, or a college independent of the National Defense University whose leadership is responsible to the Office of the Secretary of Defense; and(B)the provision of resources, services, and capacity at levels that are the same as, or decreased or enhanced in comparison to, those resources, services, and capacity in place at the College of Information and Cyberspace on January 1, 2019;(3)review the plan proposed by the National Defense University for eliminating the College of Information and Cyberspace and reducing and restructuring the information and cyberspace faculty, course offerings, joint professional military education and degree and certificate programs, and other services provided by the College; and(4)assess the changes made to the College of Information and Cyberspace since January 1, 2019, and the actions necessary to reverse those changes, including relocating the College and its associated budget, faculty, staff, students, and facilities outside of the National Defense University.(c)Report requiredNot later than February 1, 2021, the Secretary shall submit to the congressional defense committees a report on—(1)the findings of the Secretary with respect to the assessments, determination, and review conducted under subsection (b); and(2)such recommendations as the Secretary may have for higher education in the information environment and cyberspace domain. 1621.Modification of mission of cyber command and assignment of cyber operations forcesSection 167b of title 10, United States Code, is amended—(1)in subsection (a)—(A)in the first sentence, by inserting (1) before With the advice;(B)in paragraph (1), as designated by subparagraph (A), by striking the second sentence; and(C)by adding at the end the following new paragraph:(2)The principal mission of the cyber command is to direct, synchronize, and coordinate cyber planning and operations to defend and advance national interests in collaboration with domestic and international partners.; and(2)by amending subsection (b) to read as follows:(b)Assignment of forces(1)Active and reserve cyber forces of the armed forces shall be assigned to the cyber command through the Global Force Management Process, as approved by the Secretary of Defense.(2)Cyber forces not assigned to cyber command remain assigned to combatant commands or service-retained..1622.Integration of Department of Defense user activity monitoring and cybersecurity(a)Integration of plans, capabilities, and systemsThe Secretary of Defense shall integrate the plans, capabilities, and systems for user activity monitoring, and the plans, capabilities, and systems for endpoint cybersecurity and the collection of metadata on network activity for cybersecurity to enable mutual support and information sharing.(b)RequirementsIn carrying out subsection (a), the Secretary shall—(1)consider using the Big Data Platform instances that host cybersecurity metadata for storage and analysis of all user activity monitoring data collected across the Department of Defense Information Network at all security classification levels;(2)develop policies and procedures governing access to user activity monitoring data or data derived from user activity monitoring by cybersecurity operators; and(3)develop processes and capabilities for using metadata on host and network activity for user activity monitoring in support of the insider threat mission.(c)Congressional briefingNot later than October 1, 2021, the Secretary shall provide a briefing to the congressional defense committees on actions taken to carry out this section.1623.Defense industrial base cybersecurity sensor architecture plan(a)Plan requiredNot later than February 1, 2021, the Principal Cyber Advisor of the Department of Defense, in consultation with the Chief Information Officer of the Department, the Under Secretary of Defense for Acquisition and Sustainment, the Under Secretary of Defense for Intelligence and Security, and the Commander of United States Cyber Command, shall develop a comprehensive plan for the deployment of commercial-off-the-shelf solutions on supplier networks to monitor the public-facing Internet attack surface in the defense industrial base.(b)ContentsThe plan required by subsection (a) shall include the following:(1)Definition of an architecture, concept of operations, and governance structure that—(A)will allow for the instrumentation and collection of cybersecurity data on the public-facing Internet attack surfaces of defense industrial base contractors in a manner that is compatible with the Department’s existing or future capabilities for analysis, and instrumentation and collection, as appropriate, of cybersecurity data within the Department of Defense Information Network;(B)includes the expected scale, schedule, and guiding principles of deployment;(C)is consistent with the defense industrial base cybersecurity policies and programs of the Under Secretary of Defense for Acquisition and Sustainment and the Chief Information Officer; and(D)includes an acquisition strategy for sensor capabilities that optimizes required capability, scalability, cost, and intelligence and cybersecurity requirements.(2)Roles and responsibilities of the persons referred to in subsection (a) in implementing and executing the plan.(c)ConsultationIn developing the plan required by subsection (a), the Principal Cyber Advisor shall ensure that extensive consultation with representative companies of the defense industrial base occurs so as to ensure that prospective participants in the defense industrial base understand and agree that emerging solutions are acceptable, practical, and effective.(d)BriefingNot later than March 1, 2021, the Principal Cyber Advisor shall provide a briefing to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on the plan developed pursuant to subsection (a). 1624.Extension of Cyberspace Solarium Commission to track and assess implementationSection 1652 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), as amended by section 1639 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended—(1)in subsection (b)(1)(B)—(A)in clause (i), by striking under clauses (iv) through (vii) of subparagraph (A) and inserting under clauses (v) through (viii) of subparagraph (A); and(B)by adding at the end the following new clause:(iv)Effective on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2021, the composition of the Commission shall not include clauses (i) through (iv) of subparagraph (A).;(2)in subsection (d)(2), by striking Seven members shall and inserting Seven members, during the period beginning on the date of the establishment of the Commission and ending on the day before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2021, and six members, during the period beginning on the date of the enactment of such Act and ending on the date of the termination of the Commission, shall;(3)in subsection (i)(1)(B)—(A)by striking Members of the Commission who inserting (i) During the period beginning on the date of the establishment of the Commission and ending on the day before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2021, members of the Commission who; and(B)by adding at the end the following new clause:(ii)During the period beginning on the date of the enactment of such Act and ending on the date of the termination of the Commission, members of the Commission who are Members of Congress shall receive no additional pay by reason of their service on the Commission.; and(4)in subsection (k)(2)—(A)in subparagraph (A), by striking 120 day period and inserting 16 month period with no further extensions permitted;(B)by amending subparagraph (B) to read as follows:(B)The Commission may use the 16 month period referred to in subparagraph (A) for the purposes of—(i)collecting and assessing comments and feedback from the Federal departments and agencies, as well as published reviews, on the analysis and recommendations contained in the final report under paragraph (1);(ii)collecting and assessing any developments in cybersecurity that may affect the recommendations in such report;(iii)reviewing the implementation of the recommendations contained in such report; and(iv)revising or amending recommendations based on the assessments and reviews conducted under clauses (i) through (iii);(C)During the 16 month period referred to in subparagraph (A), the Commission shall—(i)provide, in such manner and format as the Commission considers appropriate, an annual update on such report and any revisions or amendments reached by the Commission under subparagraph (B)(iv) to—(I)the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Homeland Security and Governmental Affairs of the Senate;(II)the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Homeland Security of the House of Representatives;(III)the Director of National Intelligence;(IV)the Secretary of Defense; and(V)the Secretary of Homeland Security; and(ii)conclude its activities, including providing testimony to Congress concerning the final report under paragraph (1) and disseminating such report.; and(C)by adding at the end the following new subparagraph:(D)In the event that the Commission is extended, and the effective date of the extension comes after the time set for the Commission’s termination, the Commission shall be deemed reconstituted with the same members and powers that existed at the time of termination of the Commission, except that—(i)a member of the Commission shall only serve if the member’s position continues to be authorized under subsection (b);(ii)no compensation or entitlements relating to a person’s status with the Commission shall be due for the period between the termination and reconstitution of the Commission;(iii)nothing in this paragraph shall be deemed as requiring the extension or reemployment of any staff member or contractor working for the Commission;(iv)the staff of the commission—(I)shall be selected by the co-chairs of the Commission in accordance with subsection (h)(1);(II)shall be comprised of not more than four individuals, including a staff director;(III)shall be resourced in accordance with subsection (g)(4)(A); and(IV)with the approval of the co-chairs, may be provided by contract with a nongovernmental organization;(v)any unexpended funds made available for the use of the Commission shall continue to be available for use for the life of the Commission, as well as any additional funds appropriated to the Department of Defense that are made available to the Commission, provided that the total such funds does not exceed $1,000,000 from the reconstitution of the Commission to the completion of the Commission; and(vi)the requirement for an annual assessment of the final report in subsection (l) shall be in effect until the termination of the Commission..1625.Review of regulations and promulgation of guidance relating to National Guard responses to cyber attacks(a)In generalNot later than December 31, 2021, the Secretary of Defense, in coordination with the Secretary of Homeland Security, shall—(1)review and, if the Secretary determines necessary, update regulations promulgated under section 903 of title 32, United States Code, to clarify when and under what conditions the participation of the National Guard in a response to a cyber attack qualifies as a homeland defense activity that would be compensated for by the Secretary of Defense under section 902 of such title; and(2)promulgate guidance on how units of the National Guard shall collaborate with the Cybersecurity and Infrastructure Security Agency and the Federal Bureau of Investigation through multi-agency task forces, information-sharing groups, incident response planning and exercises, State fusion centers, and other relevant forums and activities.(b)Annex of National Cyber Incident Response PlanNot later than December 31, 2021, the Secretary of Homeland Security, in coordination with the Secretary of Defense, shall develop an annex to the National Cyber Incident Response Plan that details those regulations and guidance reviewed, updated, and promulgated under paragraphs (1) and (2) of subsection (a).1626.Improvements relating to the quadrennial cyber posture reviewSection 1644(c) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91), as amended by section 1635 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended—(1)by amending paragraph (1) to read as follows:(1)The assessment and definition of the role of cyber forces in the national defense and military strategies of the United States.;(2)by amending paragraph (2) to read as follows:(2)Review of the following:(A)The role of cyber operations in combatant commander warfighting plans.(B)The ability of combatant commanders to respond to adversary cyber attacks.(C)The cyber capacity-building programs of the Department.;(3)by amending paragraph (3) to read as follows:(3)A review of the law, policies, and authorities relating to, and necessary for, the United States to maintain a safe, reliable, and credible cyber posture for defending against and responding to cyber attacks and for deterrence in cyberspace, including the following:(A)An assessment of the need for further delegation of cyber-related authorities, including those germane to information warfare, to the Commander of United States Cyber Command.(B)An evaluation of the adequacy of mission authorities for all cyber-related military components, defense agencies, directorates, centers, and commands. ;(4)in paragraph (4), by striking A declaratory and inserting A review of the need for or for updates to a declaratory;(5)in paragraph (5), by striking Proposed and inserting A review of;(6)by amending paragraph (6) to read as follows:(6)A review of a strategy to deter, degrade, or defeat malicious cyber activity targeting the United States (which may include activities, capability development, and operations other than cyber activities, cyber capability development, and cyber operations), including—(A)a review and assessment of various approaches to competition and deterrence in cyberspace, determined in consultation with experts from Government, academia, and industry;(B)a comparison of the strengths and weaknesses of the approaches identified pursuant to subparagraph (A) relative to the threat of each other; and(C)an assessment as to how the cyber strategy will inform country-specific campaign plans focused on key leadership of Russia, China, Iran, North Korea, and any other country the Secretary considers appropriate.;(7)by striking paragraph (8) and inserting the following new paragraph (8):(8)A comprehensive force structure assessment of the Cyber Operations Forces of the Department for the posture review period, including the following:(A)A determination of the appropriate size and composition of the Cyber Mission Forces to accomplish the mission requirements of the Department.(B)An assessment of the Cyber Mission Forces’ personnel, capabilities, equipment, funding, operational concepts, and ability to execute cyber operations in a timely fashion.(C)An assessment of the personnel, capabilities, equipment, funding, and operational concepts of Cybersecurity Service Providers and other elements of the Cyber Operations Forces. ;(8)by redesignating paragraphs (9) through (11) as subsections (12) through (15), respectively; and(9)by inserting after paragraph (8), the following new paragraphs:(9)An assessment of whether the Cyber Mission Force has the appropriate level of interoperability, integration, and interdependence with special operations and conventional forces.(10)An evaluation of the adequacy of mission authorities for the Joint Force Provider and Joint Force Trainer responsibilities of United States Cyber Command, including the adequacy of the units designated as Cyber Operations Forces to support such responsibilities.(11)An assessment of the missions and resourcing of the combat support agencies in support of cyber missions of the Department..1627.Report on enabling United States Cyber Command resource allocation(a)In generalNot later than January 15, 2021, the Secretary of Defense shall submit to the congressional defense committees a report detailing the actions the Secretary will undertake to implement clauses (ii) and (iii) of section 167b(d)(2) of title 10, United States Code, including actions to ensure that the Commander of United States Cyber Command has enhanced authority, direction, and control of the Cyber Operations Forces and the equipment budget that enables Cyber Operations Forces' operations and readiness, beginning with the budget to be submitted to Congress by the President under section 1105(a) of title 31, United States Code, for fiscal year 2024, and the budget justification materials for the Department of Defense to be submitted to Congress in support of such budget.(b)ElementsThe report required by subsection (a) shall address the following items:(1)The procedures by which the Principal Cyber Advisor (PCA) will exercise authority, direction, and oversight over the Commander of United States Cyber Command, with respect to Cyber Operations Forces-peculiar equipment and resources.(2)The procedures by which the Commander of United States Cyber Command will—(A)prepare and submit to the Secretary program recommendations and budget proposals for Cyber Operations Forces and for other forces assigned to the Cyber Command; and(B)exercise authority, direction, and control over the expenditure of funds for—(i)forces assigned to United States Cyber Command; and(ii)Cyber Operations Forces assigned to other unified combatant commands.(3)Recommendations for actions to enable the Commander of United States Cyber Command to execute the budget and acquisition responsibilities of the Commander in excess of currently imposed limits on the Cyber Operations Procurement Fund, including potential increases in personnel to support the Commander.(4)The procedures by which the Secretary will categorize and track funding obligated or expended for Cyber Operations Forces-peculiar equipment and capabilities.(5)The methodology and criteria by which the Secretary will characterize equipment as being Cyber Operations Forces-peculiar.1628.Evaluation of options for establishing a cyber reserve force(a)Evaluation requiredNot later than December 31, 2021, the Secretary of Defense shall conduct an evaluation of options for establishing a cyber reserve force.(b)ElementsThe evaluation conducted under subsection (a) shall include assessment of the following:(1)The capabilities and deficiencies in military and civilian personnel with needed cybersecurity expertise, and the quantity of personnel with such expertise, within the Department.(2)The potential for a uniformed, civilian, or mixed cyber reserve force to remedy shortfalls in expertise and capacity.(3)The ability of the Department to attract the personnel with the desired expertise to either a uniformed or civilian cyber reserve force.(4)The number of personnel, the level of funding, and the composition of a cyber reserve force that would be required to meet the needs of the Department.(5)Alternative models for establishing a cyber reserve force, including the following:(A)A traditional uniformed military reserve component.(B)A nontraditional uniformed military reserve component, with respect to drilling and other requirements such as grooming and physical fitness.(C)Nontraditional civilian cyber reserve options.(6)The impact a uniformed military cyber reserve would have on active duty and existing reserve forces, including the following:(A)Recruiting.(B)Promotion.(C)Retention.(7)The effect a civilian cyber reserve would have on active duty and existing reserve forces, and the private sector.(c)ReportNot later than February 1, 2022, the Secretary shall submit to the congressional defense committees a report on the evaluation conducted under subsection (a). 1629.Ensuring cyber resiliency of nuclear command and control system(a)Plan for implementation of findings and recommendations from first annual assessment of cyber resiliency of nuclear command and control systemNot later than October 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a comprehensive plan, including a schedule and resourcing plan, for the implementation of the findings and recommendations included in the first report submitted under section 499(c)(3) of title 10, United States Code. (b)Concept of operations and oversight mechanism for cyber defense of nuclear command and control systemNot later than October 1, 2021, the Secretary shall develop and establish—(1)a concept of operations for defending the nuclear command and control system against cyber attacks, including specification of the—(A)roles and responsibilities of relevant entities within the Office of the Secretary, the military services, combatant commands, the Defense Agencies, and the Department of Defense Field Activities; and(B)cybersecurity capabilities to be acquired and employed and operational tactics, techniques, and procedures, including cyber protection team and sensor deployment strategies, to be used to monitor, defend, and mitigate vulnerabilities in nuclear command and control systems; and(2)an oversight mechanism or governance model for overseeing the implementation of the concept of operations developed and established under paragraph (1), related development, systems engineering, and acquisition activities and programs, and the plan required by subsection (a), including specification of the—(A)roles and responsibilities of relevant entities within the Office of the Secretary, the military services, combatant commands, the Defense Agencies, and the Department of Defense Field Activities in overseeing the defense of the nuclear command and control system against cyber attacks;(B)responsibilities and authorities of the Strategic Cybersecurity Program in overseeing and, as appropriate, executing—(i)vulnerability assessments; and(ii)development, systems engineering, and acquisition activities; and(C)processes for coordination of activities, policies, and programs relating to the cybersecurity and defense of the nuclear command and control system. 1630.Modification of requirements relating to the Strategic Cybersecurity Program and the evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense(a)Evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense(1)In generalSection 1647 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), as amended by section 1633 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended by adding at the end the following new subsection:(i)Establishing requirements for periodicity of vulnerability reviewsThe Secretary of Defense shall establish policies and requirements for each major weapon system, and the priority critical infrastructure essential to the proper functioning of major weapon systems in broader mission areas, to be re-assessed for cyber vulnerabilities, taking into account upgrades or other modifications to systems and changes in the threat.(j)Identification of senior officialEach secretary of a military department shall identify a senior official who shall be responsible for ensuring that cyber vulnerability assessments and mitigations for weapon systems and critical infrastructure are planned, funded, and carried out..(2)Technical correctionSuch section 1647 of the National Defense Authorization Act for Fiscal Year 2016 is further amended—(A)by redesignating subsection (g) as subsection (h); and(B)by redesignating the second subsection (f), as added by section 1633 of the National Defense Authorization Act for Fiscal Year 2020, as subsection (g).(b)Strategic Cybersecurity ProgramSection 1640 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2224 note), is amended by striking subsections (a) through (e) and inserting the following new subsections:(a)In generalNot later than August 1, 2021, the Secretary of Defense shall, acting through the Director of the National Security Agency and in coordination with the Vice Chairman of the Joint Chiefs of Staff, establish a program to be known as the Strategic Cybersecurity Program (in this section referred to as the Program).(b)Elements(1)In generalThe Program shall be comprised of personnel assigned to the Program by the Secretary from among personnel, including regular and reserve members of the Armed Forces, civilian employees of the Department of Defense (including the Defense intelligence agencies), and personnel of the research laboratories of the Department of Defense and the Department of Energy, who have particular expertise in the areas of responsibility described in subsection (c).(2)Department of Energy personnelAny personnel assigned to the Program from among personnel of the Department of Energy shall be so assigned with the concurrence of the Secretary of Energy.(3)Program managerThe Secretary of Defense shall designate a manager for the Program (in this section referred to as the Program manager).(c)Responsibilities(1)In generalThe Program manager and the personnel assigned to the Program shall improve the end-to-end cybersecurity of all of the systems, critical infrastructure, kill chains, and processes that make up the following military missions of the Department of Defense:(A)Nuclear deterrence and strike.(B)Select long-range conventional strike missions germane to the warfighting plans of United States European Command and United States Indo-Pacific Command.(C)Offensive cyber operations.(D)Homeland missile defense.(2)Assessing and remediating vulnerabilities in mission executionIn carrying out the activities described in paragraph (1), the Program manager shall conduct end-to-end vulnerability assessments and undertake or oversee remediation of identified vulnerabilities in the systems and processes on which the successful execution of the missions delineated in paragraph (1) depend.(3)Acquisition and systems engineering reviewIn carrying out paragraph (1), the Program manager shall conduct appropriate reviews of acquisition and systems engineering plans for proposed systems and infrastructure. The review of an acquisition plan for any proposed system or infrastructure shall be carried out before Milestone B approval for such system or infrastructure. (d)Integration with other effortsThe Secretary shall ensure that the Program builds upon, and does not duplicate, other efforts of the Department of Defense relating to cybersecurity, including the following:(1)The evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense required under section 1647 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92).(2)The evaluation of cyber vulnerabilities of Department of Defense critical infrastructure required under section 1650 of the National Defense Authorization Act for Fiscal year 2017 (Public Law 114–328; 10 U.S.C. 2224 note).(3)The activities of the cyber protection teams of the Department of Defense.(e)Mission definitionThe Vice Chairman of the Joint Chiefs of Staff shall coordinate with the Director of the National Security Agency and the commanders of the unified combatant commands to define the elements of the missions that will be included in the Program, and shall be responsible for updating those definitions as necessary.(f)BriefingNot later than December 1, 2021, the Secretary of Defense shall provide a briefing to the congressional defense committees on the establishment of the Program, and the plans, funding, and staffing of the Program..1631.Defense industrial base participation in a cybersecurity threat intelligence sharing program(a)Defense industrial base threat intelligence program(1)In generalThe Secretary of Defense shall establish a threat intelligence sharing program to share threat intelligence with, and obtain threat intelligence from, the defense industrial base.(2)Program requirementsAt a minimum, the Secretary shall ensure that the program established pursuant to paragraph (1) includes the following:(A)Cybersecurity incident reporting requirements applicable to the defense industrial base that—(i)extend beyond mandatory incident reporting requirements in effect on the day before the date of the enactment of this Act;(ii)set specific timeframes for all categories of incident reporting;(iii)establishes a single clearinghouse for all mandatory incident reporting to the Department of Defense, including incidents involving covered unclassified information, and classified information; and(iv)provide that, unless authorized or required by another provision of law or the element of the defense industrial base making the report consents, nonpublic information of which the Department becomes aware only because of a report provided pursuant to the program shall be disseminated and used only for a cybersecurity purpose, as defined in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501). (B)A mechanism for developing a shared and real-time picture of the threat environment.(C)Joint, collaborative, and co-located analytics.(D)Investments in technology and capabilities to support automated detection and analysis across the defense industrial base.(E)Coordinated intelligence tipping, sharing, and deconfliction, as necessary, with relevant government agencies with similar intelligence sharing programs.(b)Threat intelligence program participation(1)ProcurementThe Secretary either may require or shall encourage and provide incentive for companies to participate in the threat intelligence sharing program required by subsection (a).(2)ImplementationIn implementing paragraph (1), the Secretary shall—(A)create tiers of requirements for participation within the program based on—(i)the role of and relative threats related to entities within the defense industrial base; and(ii)Cybersecurity Maturity Model Certification level; and(B)prioritize available funding and technical support to assist affected businesses, institutions, and organizations as is reasonably necessary for those affected entities to commence participation in the threat intelligence sharing program and to meet any applicable program requirements.(c)Existing information sharing programsThe Secretary may utilize an existing Department information sharing program to satisfy the requirement in subsection (a) if—(1)the existing program includes, or is modified to include, two-way sharing of threat information that is specifically relevant to the defense industrial base; and(2)such a program is coordinated with other government agencies with existing intelligence sharing programs where overlap occurs.(d)Regulations(1)Rulemaking authorityNot later than December 15, 2021, the Secretary shall promulgate such rules and regulations as are necessary to carry out this section.(2)Cybersecurity Maturity Model Certification program harmonizationThe Secretary shall ensure that any intelligence sharing requirements set forth in the rules and regulations promulgated pursuant to paragraph (1) consider an entity’s maturity and role within the defense industrial base, consistent with the maturity certification levels established in the Cybersecurity Maturity Model Certification program of the Department.(e)Community consent(1)In generalAs part of the program established pursuant to subsection (a), the Secretary either may require through contractual mechanisms or shall encourage entities in the defense industrial base to consent to queries of foreign intelligence collection databases related to the entities, provided that intelligence information provided to companies is handled in a manner that protects sources and methods.(2)Rule of constructionNothing in this subsection shall be construed to require that the elements of the intelligence community conduct queries on defense industrial base companies to detect cybersecurity threats to such companies or to require that information resulting from such queries be provided to such companies.(f)Report requiredNot later than March 1, 2022, the Secretary shall submit to the congressional defense committees a report that includes a description of—(1)mandatory requirements levied on defense industrial base entities regarding cyber incidents;(2)Department procedures for ensuring the confidentiality and security of data provided by such entities to the Department on either a voluntary or mandatory basis; and(3)any other matters regarding the program established under subsection (a) the Secretary considers significant. (g)DefinitionsIn this section:(1)The term defense industrial base means the Department of Defense, Federal Government, and private sector worldwide industrial complex with capabilities to perform research and development, design, produce, and maintain military weapon systems, subsystems, components, or parts to satisfy military requirements.(2)The term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(3)The term threat intelligence means cybersecurity information collected and shared amongst the defense industrial base. 1632.Assessment on defense industrial base cybersecurity threat hunting(a)Assessment requiredNot later than December 1, 2021, the Secretary of Defense shall complete an assessment of—(1)the adequacy of the threat hunting elements of the compliance-based Cybersecurity Maturity Model Certification program of the Department of Defense; and(2)the need for continuous threat hunting operations on defense industrial base networks conducted by the Department of Defense, prime contractors, or third-party cybersecurity vendors.(b)ElementsThe assessment completed under section (a) shall include evaluation of the following:(1)The adequacy of the requirements at each level of the Cybersecurity Maturity Model Certification, including requirements germane to continuous monitoring, discovery, and investigation of anomalous activity indicative of a cybersecurity incident.(2)The need for the establishment of a continuous threat-hunting operational model, as a supplement to the cyber hygiene requirements of the Cybersecurity Maturity Model Certification, in which network activity is comprehensively and continuously monitored for signs of compromise.(3)Whether the continuous threat-hunting operations described in paragraph (2) should be conducted by—(A)United States Cyber Command;(B)a component of the Department of Defense other than United States Cyber Command;(C)qualified prime contractors or subcontractors;(D)accredited third-party cybersecurity vendors; or(E)a combination of the entities specified in subparagraphs (A) through (D).(4)Criteria for the prime contractors and subcontractors that should be subject to continuous threat-hunting operations as described in paragraph (2).(c)BriefingNot later than February 1, 2022, the Secretary of Defense shall provide a briefing to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives on—(1)the findings of the Secretary with respect to the assessment completed under subsection (a); and(2)such implementation plans as the Secretary may have arising out of the findings described in paragraph (1). 1633.Assessing risk to national security of quantum computing(a)Comprehensive assessment and recommendations requiredNot later than December 31, 2022, the Secretary of Defense shall—(1)complete a comprehensive assessment of the current and potential threats and risks posed by quantum computing technologies to critical national security systems, including—(A)identification and prioritization of critical national security systems at risk;(B)assessment of the standards of the National Institute of Standards and Technology for quantum resistant cryptography and their applicability to cryptographic requirements of the Department of Defense;(C)feasibility of alternative quantum resistant algorithms and features; and(D)funding shortfalls in public and private developmental efforts relating to quantum resistant cryptography; and(2)develop recommendations for research, development, and acquisition activities, including resourcing schedules, for securing the national security systems identified in paragraph (1)(A) against quantum computing code-breaking capabilities.(b)BriefingNot later than February 1, 2023, the Secretary shall brief the congressional defense committees on the assessment completed under paragraph (1) of subsection (a) and the recommendations developed under paragraph (2) of such subsection. 1634.Applicability of reorientation of Big Data Platform program to Department of Navy(a)In generalSection 1651 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by adding at the end the following new subsection:(e)ApplicabilityThe requirements of this section shall apply in full to the Department of the Navy, including the Sharkcage and associated programs..(b)BriefingNot later than January 1, 2021, the Secretary of the Navy, the program manager of the Unified Platform program, the Chief Information Officer, and the Principal Cyber Advisor shall jointly brief the congressional defense committees on the compliance of the Department of the Navy with the requirements of such section, as amended by paragraph (1). 1635.Expansion of authority for access and information relating to cyber attacks on operationally critical contractors of the Armed ForcesSection 391(c) of title 10, United States Code, is amended—(1)by amending paragraph (3) to read as follows:(3)Armed forces assistance and access to equipment and information by members of the armed forcesThe procedures established pursuant to subsection (a) shall—(A)include mechanisms for a member of the armed forces—(i)if requested by an operationally critical contractor, to assist the contractor in detecting and mitigating penetrations; or(ii)at the request of the Secretary of Defense or the Commandant of the Coast Guard, to obtain access to equipment or information of an operationally critical contractor necessary to conduct a forensic analysis, in addition to any analysis conducted by the contractor; and(B)provide that an operationally critical contractor is only required to provide access to equipment or information as described in subparagraph (A) to determine whether—(i)information created by or for the armed forces in connection with any program of the armed forces was successfully exfiltrated from or compromised on a network or information system of such contractor and, if so, what information was exfiltrated or compromised; or(ii) the ability of the contractor to provide operationally critical support has been affected and, if so, how and to what extent it has been affected.;(2)in paragraph (4), by inserting , so as to minimize delays in or any curtailing of the cyber response or defensive actions of the Department or the Coast Guard after specific person; and(3)in paragraph (5)(C), by inserting or counterintelligence activities after investigations. 1636.Requirements for review of and limitations on the Joint Regional Security Stacks activity(a)Baseline reviewNot later than October 1, 2021, the Secretary of Defense shall undertake a baseline review of the Joint Regional Security Stacks (JRSS) to determine whether the activity—(1)should proceed as a program of record, with modifications as specified in section (b), for exclusively the Non-Classified Internet Protocol Network (NIPRNET) or for such network and the Secret Internet Protocol Network (SIPRNET); or(2)should be phased out across the Department of Defense with each of the Joint Regional Security Stacks replaced through the institution of cost-effective and capable networking and cybersecurity technologies, architectures, and operational concepts within five years of the date of the enactment of this Act.(b)Plan to transition to program of recordIf the Secretary determines under subsection (a) that the Joint Regional Security Stacks activity should proceed, not later than October 1, 2021, the Secretary shall develop a plan to transition such activity to a program of record, governed by standard Department of Defense acquisition program requirements and practices, including the following:(1)Baseline operational requirements documentation.(2)An acquisition strategy and baseline.(3)A program office and responsible program manager, under the oversight of the Under Secretary of Defense for Acquisition and Sustainment and the Chief Information Officer of the Department of Defense, responsible for pertinent doctrine, organization, training, materiel, leadership and education, personnel, facilities and policy matters, and the development of effective tactics, techniques, and procedures;(4)manning and training requirements documentation; and(5)operational test planning.(c)Limitations(1)Limitation on use of fundsNone of the funds authorized to be appropriated by this Act may be used to field Joint Regional Security Stacks on the Secret Internet Protocol Network in fiscal year 2021.(2)Limitation on operational deploymentThe Secretary may not conduct an operational deployment of Joint Regional Security Stacks to the Secret Internet Protocol Network in fiscal year 2021.(d)Submittal to CongressNot later than December 1, 2021, the Secretary shall submit to the congressional defense committees—(1)the findings of the Secretary with respect to the baseline review conducted under subsection (a);(2)the plan developed under subsection (b), if any; and(3)a proposal for the replacement of Joint Regional Security Stacks, if the Secretary determines under subsection (a) that it should be replaced. 1637.Independent assessment of establishment of a National Cyber Director(a)AssessmentNot later than December 1, 2020, the Secretary of Defense, in coordination with the Secretary of Homeland Security, shall seek to enter into an agreement with an independent organization with relevant expertise in cyber policy and governmental organization to conduct and complete an assessment of the feasibility and advisability of establishing a National Cyber Director.(b)ElementsThe assessment required under subsection (a) shall include a review of and development of recommendations germane to the following, including the development of proposed legislative text for the establishment of a National Cyber Director:(1)The authorities necessary to bring capabilities and capacities together across the interagency, all levels of government, and the private sector.(2)A definition of the roles of the National Cyber Director in planning, preparing, and directing integrated cyber operations in response to a major cyber attack on the United States, including intelligence operations, law enforcement actions, cyber effects operations, defensive operations, and incident response operations.(3)The authorities necessary to align resources to cyber priorities.(4)The structure of the office of the National Cyber Director and position within government.(c)Report(1)In generalNot later than March 1, 2021, the Secretary of Defense shall submit to the appropriate committees of Congress a report on—(A)the findings of the independent organization with respect to the assessment carried out under subsection (a); and(B)the recommendations developed as part of such assessment under subsection (b).(2)FormThe report submitted under paragraph (1) shall be submitted in a publicly releasable and unclassified format, but may include a classified annex.(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives. 1638.Modification of authority to use operation and maintenance funds for cyber operations-peculiar capability development projects(a)In generalSection 1640 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)by redsignating subsections (b) and (c) as subsections (c) and (d), respectively;(2)in subsection (a)—(A)by striking The Secretary of Defense and inserting Subject to subsection (b), the Commander of the United States Cyber Command;(B)by striking per service and inserting per use; and(C)by striking through 2022 and inserting through 2025; and(3)by inserting after subsection (a) the following:(b)Limitation(1)Each fiscal year, the Secretaries of the military departments concerned may each obligate and expend under subsection (a) not more than $20,000,000.(2)Each fiscal year, the Commander of the United States Cyber Command may obligate and expend under subsection (a) not more than $6,000,000..(b)Conforming amendmentSubsection (c) of such section is amended by striking through 2022 and inserting through 2025. 1639.Personnel management authority for Commander of United States Cyber Command and development program for offensive cyber operations(a)Personnel management authority for Commander of United States Cyber Command to attract experts in science and engineeringSection 1599h of title 10, United States Code, as amended by section 212 of National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92)), is further amended—(1)in subsection (a), by adding at the end the following:(7)United States Cyber CommandThe Commander of United States Cyber Command may carry out a program of personnel management authority provided in subsection (b) in order to facilitate the recruitment of eminent experts in computer science, data science, engineering, mathematics, and computer network exploitation within the headquarters of United States Cyber Command and the Cyber National Mission Force.; and(2)in subsection (b)(1)—(A)in subparagraph (E), by striking ; and and inserting a semicolon;(B)in subparagraph (F), by striking the semicolon and inserting ; and; and(C)by adding at the end the following new subparagraph:(G)in the case of United States Cyber Command, appoint computer scientists, data scientists, engineers, mathematicians, and computer network exploitation specialists to a total of not more than 10 scientific and engineering positions in the Command;.(b)Program to develop accesses, discover vulnerabilities, and engineer cyber tools and develop tactics, techniques, and procedures for offensive cyber operations(1)In generalPursuant to the authority provided under section 1599h(a)(7) of such title, as added by subsection (a), the Commander of United States Cyber Command shall establish a program or augment an existing program within the Command to develop accesses, discover vulnerabilities, and engineer cyber tools and develop tactics, techniques, and procedures for the use of these assets and capabilities in offensive cyber operations.(2)ElementsThe program or augmented program required by paragraph (1) shall—(A)develop accesses, tools, vulnerabilities, and tactics, techniques, and procedures fit for Department of Defense military operations in cyberspace, such as reliability, meeting short development and operational timelines, low cost, and expendability;(B)aim to decrease the reliance of Cyber Command on accesses, tools, and expertise provided by the intelligence community;(C)be designed to provide technical and operational expertise on par with that of programs of the intelligence community;(D)enable the Commander to attract and retain expertise resident in the private sector and other technologically elite government organizations; and(E)coordinate development activities with, and, as appropriate, facilitate transition of capabilities from, the Defense Advanced Research Projects Agency, the Strategic Capabilities Office, and components within the intelligence community.(3)Intelligence community definedIn this subsection, the term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).1640.Implementation of information operations mattersOf the amounts authorized to be appropriated for fiscal year 2021 by section 301 for operation and maintenance and available for the Office of the Secretary of Defense for the travel of persons as specified in the table in section 4301—(1)not more than 25 percent shall be available until the date on which the report required by subsection (h)(1) of section 1631 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is submitted to the Committee on Armed Services of the Senate and the Committee on Armed Services House of Representatives; and(2)not more than 75 percent shall be available until the date on which the strategy and posture review required by subsection (g) of such section is submitted to such committees. 1641.Report on Cyber Institutes ProgramSection 1640 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2310; 10 U.S.C. 2200 note) is amended by adding at the end the following:(g)Report to CongressNot later than September 30, 2021, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the effectiveness of the Cyber Institutes and on opportunities to expand the Cyber Institutes to additional select institutions of higher learning that have a Reserve Officers’ Training Corps program..1642.Assistance for small manufacturers in the defense industrial supply chain on matters relating to cybersecurity(a)In generalSubject to the availability of appropriations, the Secretary of Defense, in consultation with the Director of the National Institute of Standards and Technology, may award financial assistance to a Center for the purpose of providing cybersecurity services to small manufacturers.(b)CriteriaThe Secretary, in consultation with the Director, shall establish and publish on the grants.gov website, or successor website, criteria for selecting recipients for financial assistance under this section.(c)Use of financial assistanceFinancial assistance under this section—(1)shall be used by a Center to provide small manufacturers with cybersecurity services relating to—(A)compliance with the cybersecurity requirements of the Department of Defense Supplement to the Federal Acquisition Regulation, including awareness, assessment, evaluation, preparation, and implementation of cybersecurity services; and(B)achieving compliance with the Cybersecurity Maturity Model Certification framework of the Department of Defense; and(2)may be used by a Center to employ trained personnel to deliver cybersecurity services to small manufacturers.(d)Biennial reports(1)In generalNot less frequently than once every two years, the Secretary shall submit to the congressional defense committees, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Science, Space, and Technology of the House of Representatives a biennial report on financial assistance awarded under this section.(2)ContentsTo the extent practicable, each report submitted under paragraph (1) shall include the following with respect to the years covered by the report:(A)The number of small manufacturing companies assisted.(B)A description of the cybersecurity services provided.(C)A description of the cybersecurity matters addressed.(D)An analysis of the operational effectiveness and cost-effectiveness of the cybersecurity services provided.(e)TerminationThe authority of the Secretary to award of financial assistance under this section shall terminate on the date that is five years after the date of the enactment of this Act.(f)DefinitionsIn this section:(1)The term Center has the meaning given such term in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a)).(2)The term small manufacturer has the meaning given that term in section 1644(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2224 note). 1643.Study on cyberexploitation of members of the Armed Forces and their families(a)Study requiredNot later than 150 days after the date of the enactment of this Act, the Secretary of Defense shall complete a study on the cyberexploitation of the personal information and accounts of members of the Armed Forces and their families.(b)ElementsThe study required by subsection (a) shall include the following:(1)An intelligence assessment of the threat currently posed by foreign government and non-state actor cyberexploitation of members of the Armed Forces and their families, including generalized assessments as to whether cyberexploitation of members of the Armed Forces and their families is a substantial threat as compared to other means of information warfare and as to whether cyberexploitation of members of the Armed Forces and their families is an increasing threat.(2)Case-study analysis of three known occurrences of attempted cyberexploitation against members of the Armed Forces and their families, including assessments of the vulnerability and the ultimate consequences of the attempted cyberexploitation.(3)A description of the actions taken by the Department of Defense to educate members of the Armed Forces and their families, including particularly vulnerable subpopulations, about any actions that can be taken to reduce these threats.(4)An intelligence assessment of the threat posed by foreign government and non-state actor creation and use of deep fakes featuring members of the Armed Forces or their families, including generalized assessments of the maturity of the technology used in the creation of deep fakes and as to how deep fakes have been used or might be used to conduct information warfare.(5)Development of recommendations for policy changes to reduce the vulnerability of members of the Armed Forces and their families to cyberexploitation, including recommendations for legislative or administrative action.(c)Report(1)In generalThe Secretary shall submit to the congressional defense committees a report on the findings of the Secretary with respect to the study required by subsection (a).(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(d)DefinitionsIn this section:(1)The term cyberexploitation means the use of digital means to knowingly access, or conspire to access, without authorization, an individual’s personal information to be employed (or to be used) with malicious intent.(2)The term deep fake means the digital insertion of a person’s likeness into or digital alteration of a person’s likeness in visual media, such as photographs and videos, without the person’s permission and with malicious intent.CNuclear Forces1651.Modification to responsibilities of Nuclear Weapons CouncilSection 179(d) of title 10, United States Code, is amended—(1)by redesignating paragraphs (9) through (12) as paragraphs (10) through (13), respectively; and(2)by inserting after paragraph (8) the following new paragraph (9):(9)Reviewing proposed capabilities, and establishing and validating performance requirements (as defined in section 181(h) of this title), for nuclear warhead programs..1652.Responsibility of Nuclear Weapons Council in preparation of National Nuclear Security Administration budgetParagraph (11) of section 179(d) of title 10, United States Code, as redesignated by section 1651, is further amended to read as follows:(11)As part of the planning, programming, budgeting, and execution process of the National Nuclear Security Administration—(A)providing guidance with respect to the development of the annual budget proposals of the Administration under section 3255 of the National Nuclear Security Administration Act;(B)reviewing the adequacy of such proposals under section 4717 of the Atomic Energy Defense Act; and(C)preparing, coordinating, and approving such proposals, including before such proposals are submitted to—(i)the Secretary of Energy;(ii)the Director of the Office of Management and Budget;(iii)the President; or(iv)Congress (as submitted with the budget of the President under section 1105(a) of title 31)..1653.Modification of Government Accountability Office review of annual reports on nuclear weapons enterpriseSection 492a(c) of title 10, United States Code, is amended—(1)in paragraph (1), by striking review each report and inserting periodically review reports submitted; and(2)in paragraph (2), by striking not later and all that follows through submitted,.1654.Prohibition on reduction of the intercontinental ballistic missiles of the United States(a)ProhibitionExcept as provided in subsection (b), none of the funds authorized to be appropriated by this Act for fiscal year 2021 for the Department of Defense may be obligated or expended for the following, and the Department may not otherwise take any action to do the following:(1)Reduce, or prepare to reduce, the responsiveness or alert level of the intercontinental ballistic missiles of the United States.(2)Reduce, or prepare to reduce, the quantity of deployed intercontinental ballistic missiles of the United States to a number less than 400.(b)ExceptionThe prohibition in subsection (a) shall not apply to any of the following activities:(1)The maintenance or sustainment of intercontinental ballistic missiles.(2)Ensuring the safety, security, or reliability of intercontinental ballistic missiles. 1655.Sense of the Senate on nuclear cooperation between the United States and the United KingdomIt is the sense of the Senate that—(1)the North Atlantic Treaty Organization (NATO) continues to play an essential role in the national security of the United States and the independent nuclear deterrents of other NATO members, such as the United Kingdom, have helped underwrite peace and security;(2)the nuclear programs of the United States and the United Kingdom have enjoyed significant collaborative benefits as a result of the cooperative relationship formalized in the Agreement for Cooperation on the Uses of Atomic Energy for Mutual Defense Purposes, signed at Washington July 3, 1958, and entered into force August 4, 1958 (9 UST 1028), between the United States and the United Kingdom (commonly referred to as the Mutual Defense Agreement);(3)the unique partnership between the United States and the United Kingdom has enhanced sovereign military and scientific capabilities, strengthened bilateral ties, and shared costs, particularly on such programs as the Trident II D–5 weapons system and the common missile compartment for the future Dreadnought and Columbia classes of submarines;(4)additionally, the extension of the nuclear deterrence commitments of the United Kingdom to members of the NATO alliance strengthens collective security while reducing the burden placed on United States nuclear forces to deter potential adversaries and assure allies of the United States and the United Kingdom;(5)as the international security environment deteriorates and potential adversaries expand and enhance their nuclear forces, the extended deterrence commitments of the United Kingdom play an increasingly important role in supporting the security interests of the United States and allies of the United States and the United Kingdom;(6)it is in the national security interest of the United States to support the United Kingdom with respect to the decision of the Government of the United Kingdom to maintain its nuclear deterrent until global security conditions warrant its elimination;(7)as the United States must modernize its aging nuclear forces to ensure its ability to continue to field a nuclear deterrent that is safe, secure, and effective, the United Kingdom faces a similar challenge;(8)bilateral cooperation on the parallel development of the W93/Mk7 warhead of the United States and the replacement warhead of the United Kingdom, as well as associated components, will allow the United States and the United Kingdom to responsibly address challenges within their legacy nuclear forces in a cost-effective manner that—(A)preserves independent, sovereign control; (B)is consistent with each country’s obligations under the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968 (21 UST 483) (commonly referred to as the Nuclear Non-Proliferation Treaty); and(C)supports nonproliferation objectives; and(9)continued cooperation between the nuclear programs of United States and the United Kingdom, including through the W93/Mk7 program, is essential to ensuring that the NATO alliance continues to be supported by credible nuclear forces capable of preserving peace, preventing coercion, and deterring aggression.DMissile defense programs1661.Iron Dome short-range rocket defense system and Israeli cooperative missile defense program co-development and co-production(a)Iron Dome short-range rocket defense system(1)Availability of fundsOf the funds authorized to be appropriated by this Act for fiscal year 2021 for procurement, Defense-wide, and available for the Missile Defense Agency, not more than $73,000,000 may be provided to the Government of Israel to procure components for the Iron Dome short-range rocket defense system through co-production of such components in the United States by industry of the United States.(2)Conditions(A)AgreementFunds described in paragraph (1) for the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, as amended to include co-production for Tamir interceptors.(B)CertificationNot later than 30 days prior to the initial obligation of funds described in paragraph (1), the Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees—(i)a certification that the amended bilateral international agreement specified in subparagraph (A) is being implemented as provided in such agreement;(ii)an assessment detailing any risks relating to the implementation of such agreement; and(iii)for system improvements resulting in modified Iron Dome components and Tamir interceptor sub-components, a certification that the Government of Israel has demonstrated successful completion of Production Readiness Reviews, including the validation of production lines, the verification of component conformance, and the verification of performance to specification as defined in the Iron Dome Defense System Procurement Agreement, as further amended.(b)Israeli cooperative missile defense program, David's Sling Weapon System co-production(1)In generalSubject to paragraph (3), of the funds authorized to be appropriated for fiscal year 2021 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $50,000,000 may be provided to the Government of Israel to procure the David's Sling Weapon System, including for co-production of parts and components in the United States by United States industry.(2)AgreementProvision of funds specified in paragraph (1) shall be subject to the terms and conditions in the bilateral co-production agreement, including—(A)a one-for-one cash match is made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); and(B)co-production of parts, components, and all-up rounds (if appropriate) in the United States by United States industry for the David's Sling Weapon System is not less than 50 percent.(3)Certification and assessmentThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees—(A)a certification that the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement and the bilateral co-production agreement for the David's Sling Weapon System; and(B)an assessment detailing any risks relating to the implementation of such agreement.(c)Israeli cooperative missile defense program, Arrow 3 Upper Tier Interceptor Program co-production(1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2021 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $77,000,000 may be provided to the Government of Israel for the Arrow 3 Upper Tier Interceptor Program, including for co-production of parts and components in the United States by United States industry.(2)CertificationThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that—(A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement for the Arrow 3 Upper Tier Interceptor Program;(B)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel);(C)the United States has entered into a bilateral international agreement with Israel that establishes, with respect to the use of such funds—(i)in accordance with subparagraph (D), the terms of co-production of parts and components on the basis of the greatest practicable co-production of parts, components, and all-up rounds (if appropriate) by United States industry and minimizes nonrecurring engineering and facilitization expenses to the costs needed for co-production;(ii)complete transparency on the requirement of Israel for the number of interceptors and batteries that will be procured, including with respect to the procurement plans, acquisition strategy, and funding profiles of Israel;(iii)technical milestones for co-production of parts and components and procurement;(iv)a joint affordability working group to consider cost reduction initiatives; and(v)joint approval processes for third-party sales; and(D)the level of co-production described in subparagraph (C)(i) for the Arrow 3 Upper Tier Interceptor Program is not less than 50 percent.(d)NumberIn carrying out paragraph (2) of subsection (b) and paragraph (2) of subsection (c), the Under Secretary may submit—(1)one certification covering both the David's Sling Weapon System and the Arrow 3 Upper Tier Interceptor Program; or(2)separate certifications for each respective system.(e)TimingThe Under Secretary shall submit to the congressional defense committees the certification and assessment under subsection (b)(3) and the certification under subsection (c)(2) no later than 30 days before the funds specified in paragraph (1) of subsections (b) and (c) for the respective system covered by the certification are provided to the Government of Israel.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:(1)The congressional defense committees.(2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.1662.Acceleration of the deployment of hypersonic and ballistic tracking space sensor payload(a)Primary responsibility for development and deployment of hypersonic and ballistic tracking space sensor payload(1)In generalNot later than 15 days after the date of the enactment of this Act, the Secretary shall—(A)assign the Director of the Missile Defense Agency with the principal responsibility for the development and deployment of a hypersonic and ballistic tracking space sensor payload through the end of fiscal year 2022; and(B)submit to the congressional defense committees certification of such assignment.(2)TransitionNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees—(A)a determination regarding whether responsibility for a hypersonic and ballistic tracking space sensor payload should be transitioned to the United States Space Force at the end of fiscal year 2022 or later; and(B)if the Secretary so determines, a plan for transition of primary responsibility that minimizes disruption to the program and provides for sufficient funding as described in subsection (b)(1). (b)Certification regarding funding of hypersonic and ballistic tracking space sensor program(1)In generalAt the same time that the President submits to Congress pursuant to section 1105 of title 31, United States Code, the annual budget request of the President for fiscal year 2022, the Under Secretary of Defense Comptroller and the Director for Cost Assessment and Program Evaluation shall jointly submit to the congressional defense committees a certification as to whether the hypersonic and ballistic tracking space sensor program is sufficiently funded in the future-years defense program.(2)Funding limitationOf the funds authorized to be appropriated by this Act for fiscal year 2021 under the Operations and Maintenance, Defense-Wide, account for the Office of Secretary of Defense travel of persons assigned to the Office of the Under Secretary of Defense for Research and Engineering, not more than 50 percent of such funds may be obligated or expended until the certification required by paragraph (1) is submitted under such paragraph.(c)Deployment deadlineSection 1683(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 10 U.S.C. 2431 note) is amended—(1)by striking (a) In general.— and inserting the following:(a)Development, testing, and deployment(1)Development; and(2)by adding at the end the following new paragraphs:(2)Testing and deploymentThe Director shall begin on-orbit testing of a hypersonic and ballistic tracking space sensor no later than December 31, 2022, with full operational deployment as soon as technically feasible thereafter.(3)WaiverThe Secretary of Defense may waive the deadline for testing specified in paragraph (2) if the Secretary submits to the congressional defense committees a report containing—(A)the explanation why the Secretary cannot meet such deadline;(B)the technical risks and estimated cost of accelerating the program to attempt to meet such deadline;(C)an assessment of threat systems that could not be detected or tracked persistently due to waiving such deadline; and(D)a plan, including a timeline, for beginning the required testing..(d)Assessment and reportNot later than 120 days after the date of the enactment of this Act, the Chair of the Joint Requirements Oversight Council established under section 181 of title 10, United States Code, shall—(1)complete an assessment on whether all efforts being made by the Missile Defense Agency, the Defense Advanced Research Projects Agency, the Air Force, and the Space Development Agency relating to space-based sensing and tracking capabilities for missile defense are aligned with the requirements of United States Strategic Command, United States Northern Command, United States European Command, and United States Indo-Pacific Command for missile tracking and missile warning that have been validated by the Joint Requirements Oversight Council; and(2)submit to the congressional defense committees a report on the findings of the Chair with respect to the assessment conducted under paragraph (1). 1663.Extension of prohibition relating to missile defense information and systemsSection 130h(e) of title 10, United States Code, is amended by striking January 1, 2021 and inserting January 1, 2026. 1664.Report on and limitation on expenditure of funds for layered homeland missile defense system(a)Report required(1)In generalNot later than March 1, 2021, the Director of the Missile Defense Agency shall submit to the congressional defense committees a report on the proposal for a layered homeland missile defense system included in the budget justification materials submitted to Congress in support of the budget for the Department of Defense for fiscal year 2021 (as submitted with the budget of the President for such year under section 1105(a) of title 31, United States Code).(2)Elements requiredThe report required by paragraph (1) shall include the following:(A)A description of the approved requirements for a layered homeland missile defense system, based on an assessment by the intelligence community of threats to be addressed at the time of deployment of such a system.(B)An assessment of how such requirements addressed by a layered homeland missile defense system relate to those addressed by the existing ground-based midcourse defense system, including deployed ground-based interceptors and planned upgrades to such ground-based interceptors.(C)An analysis of interceptor solutions to meet such requirements, to include land-based Standard Missile 3 (SM–3) Block IIA interceptor systems and the Terminal High Altitude Area Defense (THAAD) system, with the number of locations required for deployment and the production numbers of interceptors and related sensors.(D)A site-specific fielding plan that includes possible locations, the number and type of interceptors and radars in each location, and any associated environmental or permitting considerations, including an assessment of the locations evaluated pursuant to section 227(b) of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 1679; Public Law 112–239) for inclusion in the layered homeland missile defense system. (E)Relevant policy considerations for deployment of such systems for defense against intercontinental ballistic missiles in the continental United States.(F)A cost estimate and schedule for options involving a land-based Standard Missile 3 Block IIA interceptor system and the Terminal High Altitude Area Defense system, including required environmental assessments.(G)A feasibility assessment of the necessary modifications to the Terminal High Altitude Area Defense system to address such requirements.(H)An assessment of the industrial base capacity to support additional production of either a land-based Standard Missile 3 Block IIA interceptor system or the Terminal High Altitude Area Defense system.(3)ConsultationIn preparing the report required by paragraph (1), the Director shall consult with the following:(A)The Under Secretary of Defense for Policy.(B)The Under Secretary of Defense for Acquisition and Sustainment.(C)The Vice Chairman of the Joint Chiefs of Staff, in Vice Chairman's capacity as the Chair of the Joint Requirements Oversight Council.(D) The Commander, United States Strategic Command.(E)The Commander, United States Northern Command.(b)Limitation on use of fundsNot more than 50 percent of the amounts authorized to be appropriated by this Act for fiscal year 2021 for the Missile Defense Agency for the purposes of a layered homeland missile defense system may be obligated or expended until the Director submits to the congressional defense committees the report required by subsection (a).(c)Intelligence community definedIn this section, the term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 1665.Extension of requirement for Comptroller General review and assessment of missile defense acquisition programsSection 232(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) is amended—(1)in paragraph (1), by striking through 2020 and inserting through 2025;(2)in paragraph (2)—(A)by striking through 2021 and inserting through 2026; and(B)by striking year. Each and all that follows through appropriate. and insert the following: , which shall include such findings and recommendations as the Comptroller General considers appropriate.; and(3)by adding at the end the following new subsection:(3)Review of emerging issuesIn carrying out this subsection, as the Comptroller General determines is warranted, the Comptroller General shall review emerging issues and, in consultation with the congressional defense committees, brief such committees or submit to such committees a report on the findings of the Comptroller General with respect to such review..1666.Repeal of requirement for reporting structure of Missile Defense AgencySection 205 of title 10, United States Code, is amended to read as follows:205.Missile Defense AgencyThe Director of the Missile Defense Agency shall be appointed for a six-year term..1667.Ground-based midcourse defense interim capability(a)Sense of CongressIt is the sense of Congress that—(1)the nuclear and ballistic missile threats from rogue nations are increasing; and(2)the Department of Defense should fully assess development of an interim ground-based missile defense capability while also pursuing the development of a next generation interceptor capability.(b)Interim ground-based interceptor(1)DevelopmentNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Director of the Missile Defense Agency and in coordination with the Under Secretary of Defense for Acquisition and Sustainment, the Commander of the United States Northern Command, and the Commander of the United States Strategic Command, shall commence carrying out a program to develop an interim ground-based interceptor capability that will—(A)use sound acquisition practices;(B)address the majority of current and near- to mid-term projected ballistic missile threats to the United States homeland from rogue nations;(C)at minimum, meet the proposed capabilities of the Redesigned Kill Vehicle program;(D)leverage existing kill vehicle and booster technology; and(E)appropriately balance interceptor performance with schedule of delivery.(2)DeploymentThe Secretary of Defense, acting through the Director of the Missile Defense Agency and in coordination with the Under Secretary of Defense for Acquisition and Sustainment, the Commander of the United States Northern Command, and the Commander of the United States Strategic Command, shall—(A)conduct rigorous flight testing of the interim ground-based interceptor; and(B)deliver 20 new ground-based interceptors by 2026.(3)Waiver authority(A)The Secretary of Defense may waive the requirements under paragraphs (1) and (2) if the Secretary certifies to the congressional defense committees that—(i)the technology development is not technically feasible;(ii)the interim capability development is not in the national security interest of the United States; or(iii)the next generation interceptor for the ground-based midcourse defense system can deliver capability before the program otherwise required by this subsection.(B)If the Secretary chooses to waive the requirements under paragraphs (1) and (2), the Secretary shall submit to the congressional defense committees along with the certification required by subparagraph (A) of this paragraph—(i)an explanation of the rationale for the decision;(ii)an estimate of projected rogue nation threats to the United States homeland that will not be defended against until the fielding of the next generation interceptor for the ground-based midcourse defense system; and(iii)an updated schedule for development and deployment of the next generation interceptor. (C)The Secretary may not delegate the certification described in subparagraphs (A) and (B) unless the Secretary is recused, in which case the Secretary may delegate such certification to the Deputy Secretary of Defense.(c)Capabilities and criteriaThe Director shall ensure that the interim ground-based interceptor developed under subsection (c)(1) meets, at a minimum, the following capabilities and criteria:(1)Vehicle-to-vehicle communications, as applicable.(2)Vehicle-to-ground communications.(3)Kill assessment capability.(4)The ability to counter advanced counter measures, decoys, and penetration aids.(5)Producibility and manufacturability.(6)Use of technology involving high technology readiness levels.(7)Options to integrate the new kill vehicle onto other missile defense interceptor vehicles other than the ground-based interceptors of the ground-based midcourse defense system.(8)Sound acquisition processes.(d)Report on funding profileThe Director shall include with the budget justification materials submitted to Congress in support of the budget of the Department of Defense for fiscal year 2022 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report on the funding profile necessary for the interim ground-based interceptor program to meet the objectives under subsection (c).XVIIHong Kong Autonomy Act1701.Short titleThis title may be cited as the Hong Kong Autonomy Act.1702.DefinitionsIn this title:(1)Alien; national; national of the United StatesThe terms alien, national, and national of the United States have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means—(A)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, the Select Committee on Intelligence, and the majority leader and the minority leader of the Senate; and(B)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on the Judiciary, the Permanent Select Committee on Intelligence, and the Speaker and the minority leader of the House of Representatives.(3)Basic LawThe term Basic Law means the Basic Law of the Hong Kong Special Administrative Region of the People's Republic of China.(4)ChinaThe term China means the People's Republic of China.(5)EntityThe term entity means a partnership, joint venture, association, corporation, organization, network, group, or subgroup, or any other form of business collaboration.(6)Financial institutionThe term financial institution means a financial institution specified in section 5312(a)(2) of title 31, United States Code.(7)Hong KongThe term Hong Kong means the Hong Kong Special Administrative Region of the People's Republic of China.(8)Joint DeclarationThe term Joint Declaration means the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People's Republic of China on the Question of Hong Kong, done at Beijing on December 19, 1984.(9)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge of the conduct, the circumstance, or the result. (10)PersonThe term person means an individual or entity.(11)United States personThe term United States person means—(A)any citizen or national of the United States;(B)any alien lawfully admitted for permanent residence in the United States;(C)any entity organized under the laws of the United States or any jurisdiction within the United States (including a foreign branch of such an entity); or(D)any person located in the United States.1703.FindingsCongress makes the following findings:(1)The Joint Declaration and the Basic Law clarify certain obligations and promises that the Government of China has made with respect to the future of Hong Kong.(2)The obligations of the Government of China under the Joint Declaration were codified in a legally-binding treaty, signed by the Government of the United Kingdom of Great Britain and Northern Ireland and registered with the United Nations.(3)The obligations of the Government of China under the Basic Law originate from the Joint Declaration, were passed into the domestic law of China by the National People’s Congress, and are widely considered by citizens of Hong Kong as part of the de facto legal constitution of Hong Kong.(4)Foremost among the obligations of the Government of China to Hong Kong is the promise that, pursuant to Paragraph 3b of the Joint Declaration, the Hong Kong Special Administrative Region will enjoy a high degree of autonomy, except in foreign and defence affairs which are the responsibilities of the Central People's Government.(5)The obligation specified in Paragraph 3b of the Joint Declaration is referenced, reinforced, and extrapolated on in several portions of the Basic Law, including Articles 2, 12, 13, 14, and 22.(6)Article 22 of the Basic Law establishes that No department of the Central People’s Government and no province, autonomous region, or municipality directly under the Central Government may interfere in the affairs which the Hong Kong Special Administrative Region administers on its own in accordance with this Law..(7)The Joint Declaration and the Basic Law make clear that additional obligations shall be undertaken by China to ensure the high degree of autonomy of Hong Kong.(8)Paragraph 3c of the Joint Declaration states, as reinforced by Articles 2, 16, 17, 18, 19, and 22 of the Basic Law, that Hong Kong will be vested with executive, legislative and independent judicial power, including that of final adjudication.(9)On multiple occasions, the Government of China has undertaken actions that have contravened the letter or intent of the obligation described in paragraph (8) of this section, including the following:(A)In 1999, the Standing Committee of the National People's Congress overruled a decision by the Hong Kong Court of Final Appeal on the right of abode.(B)On multiple occasions, the Government of Hong Kong, at the advice of the Government of China, is suspected to have not allowed persons entry into Hong Kong allegedly because of their support for democracy and human rights in Hong Kong and China.(C)The Liaison Office of China in Hong Kong has, despite restrictions on interference in the affairs of Hong Kong as detailed in Article 22 of the Basic Law—(i)openly expressed support for candidates in Hong Kong for Chief Executive and Legislative Council;(ii)expressed views on various policies for the Government of Hong Kong and other internal matters relating to Hong Kong; and(iii)on April 17, 2020, asserted that both the Liaison Office of China in Hong Kong and the Hong Kong and Macau Affairs Office of the State Council have the right to exercise supervision … on affairs regarding Hong Kong and the mainland, in order to ensure correct implementation of the Basic Law.(D)The National People’s Congress has passed laws requiring Hong Kong to pass laws banning disrespectful treatment of the national flag and national anthem of China.(E)The State Council of China released a white paper on June 10, 2014, that stressed the comprehensive jurisdiction of the Government of China over Hong Kong and indicated that Hong Kong must be governed by patriots.(F)The Government of China has directed operatives to kidnap and bring to the mainland, or is otherwise responsible for the kidnapping of, residents of Hong Kong, including businessman Xiao Jianhua and bookseller Gui Minhai.(G)The Government of Hong Kong, acting with the support of the Government of China, introduced an extradition bill that would have permitted the Government of China to request and enforce extradition requests for any individual present in Hong Kong, regardless of the legality of the request or the degree to which it compromised the judicial independence of Hong Kong.(H)The spokesman for the Standing Committee of the National People's Congress said, Whether Hong Kong’s laws are consistent with the Basic Law can only be judged and decided by the National People’s Congress Standing Committee. No other authority has the right to make judgments and decisions..(10)Paragraph 3e of the Joint Declaration states, as reinforced by Article 5 of the Basic Law, that the current social and economic systems in Hong Kong will remain unchanged, as so will the life-style..(11)On multiple occasions, the Government of China has undertaken actions that have contravened the letter or intent of the obligation described in paragraph (10) of this section, including the following:(A)In 2002, the Government of China pressured the Government of Hong Kong to introduce patriotic curriculum in primary and secondary schools.(B)The governments of China and Hong Kong proposed the prohibition of discussion of Hong Kong independence and self-determination in primary and secondary schools, which infringes on freedom of speech.(C)The Government of Hong Kong mandated that Mandarin, and not the native language of Cantonese, be the language of instruction in Hong Kong schools.(D)The governments of China and Hong Kong agreed to a daily quota of mainland immigrants to Hong Kong, which is widely believed by citizens of Hong Kong to be part of an effort to mainlandize Hong Kong.(12)Paragraph 3e of the Joint Declaration states, as reinforced by Articles 4, 26, 27, 28, 29, 30, 31, 32 33, 34, and 39 of the Basic Law, that the rights and freedoms, including those of person, of speech, of the press, of assembly, of association, of travel, of movement, of correspondence, of strike, of choice of occupation, of academic research and of religious belief will be ensured by law in Hong Kong.(13)On multiple occasions, the Government of China has undertaken actions that have contravened the letter or intent of the obligation described in paragraph (12) of this section, including the following:(A)On February 26, 2003, the Government of Hong Kong introduced a national security bill that would have placed restrictions on freedom of speech and other protected rights.(B)The Liaison Office of China in Hong Kong has pressured businesses in Hong Kong not to advertise in newspapers and magazines critical of the governments of China and Hong Kong.(C)The Hong Kong Police Force selectively blocked demonstrations and protests expressing opposition to the governments of China and Hong Kong or the policies of those governments.(D)The Government of Hong Kong refused to renew work visa for a foreign journalist, allegedly for hosting a speaker from the banned Hong Kong National Party.(E)The Justice Department of Hong Kong selectively prosecuted cases against leaders of the Umbrella Movement, while failing to prosecute police officers accused of using excessive force during the protests in 2014.(F)On April 18, 2020, the Hong Kong Police Force arrested 14 high-profile democracy activists and campaigners for their role in organizing a protest march that took place on August 18, 2019, in which almost 2,000,000 people rallied against a proposed extradition bill. (14)Articles 45 and 68 of the Basic Law assert that the selection of Chief Executive and all members of the Legislative Council of Hong Kong should be by universal suffrage..(15)On multiple occasions, the Government of China has undertaken actions that have contravened the letter or intent of the obligation described in paragraph (14) of this section, including the following:(A)In 2004, the National People’s Congress created new, antidemocratic procedures restricting the adoption of universal suffrage for the election of the Chief Executive of Hong Kong.(B)The decision by the National People’s Congress on December 29, 2007, which ruled out universal suffrage in 2012 elections and set restrictions on when and if universal suffrage will be implemented.(C)The decision by the National People’s Congress on August 31, 2014, which placed limits on the nomination process for the Chief Executive of Hong Kong as a condition for adoption of universal suffrage.(D)On November 7, 2016, the National People’s Congress interpreted Article 104 of the Basic Law in such a way to disqualify 6 elected members of the Legislative Council.(E)In 2018, the Government of Hong Kong banned the Hong Kong National Party and blocked the candidacy of pro-democracy candidates.(16)The ways in which the Government of China, at times with the support of a subservient Government of Hong Kong, has acted in contravention of its obligations under the Joint Declaration and the Basic Law, as set forth in this section, are deeply concerning to the people of Hong Kong, the United States, and members of the international community who support the autonomy of Hong Kong.1704.Sense of Congress regarding Hong KongIt is the sense of Congress that—(1)the United States continues to uphold the principles and policy established in the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5701 et seq.) and the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76; 22 U.S.C. 5701 note), which remain consistent with China’s obligations under the Joint Declaration and certain promulgated objectives under the Basic Law, including that— (A)as set forth in section 101(1) of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5711(1)), The United States should play an active role, before, on, and after July 1, 1997, in maintaining Hong Kong's confidence and prosperity, Hong Kong's role as an international financial center, and the mutually beneficial ties between the people of the United States and the people of Hong Kong.; and(B)as set forth in section 2(5) of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5701(5)), Support for democratization is a fundamental principle of United States foreign policy. As such, it naturally applies to United States policy toward Hong Kong. This will remain equally true after June 30, 1997.;(2)although the United States recognizes that, under the Joint Declaration, the Government of China resumed the exercise of sovereignty over Hong Kong with effect on 1 July 1997, the United States supports the autonomy of Hong Kong in furtherance of the United States-Hong Kong Policy Act of 1992 and the Hong Kong Human Rights and Democracy Act of 2019 and advances the desire of the people of Hong Kong to continue the one country, two systems regime, in addition to other obligations promulgated by China under the Joint Declaration and the Basic Law;(3)in order to support the benefits and protections that Hong Kong has been afforded by the Government of China under the Joint Declaration and the Basic Law, the United States should establish a clear and unambiguous set of penalties with respect to foreign persons determined by the Secretary of State, in consultation with the Secretary of the Treasury, to be involved in the contravention of the obligations of China under the Joint Declaration and the Basic Law and the financial institutions transacting with those foreign persons;(4)the Secretary of State should provide an unclassified assessment of the reason for imposition of certain economic penalties on entities, so as to permit a clear path for the removal of economic penalties if the sanctioned behavior is reversed and verified by the Secretary of State;(5)relevant Federal agencies should establish a multilateral sanctions regime with respect to foreign persons involved in the contravention of the obligations of China under the Joint Declaration and the Basic Law; and(6)in addition to the penalties on foreign persons, and financial institutions transacting with those foreign persons, for the contravention of the obligations of China under the Joint Declaration and the Basic Law, the United States should take steps, in a time of crisis, to assist permanent residents of Hong Kong who are persecuted or fear persecution as a result of the contravention by China of its obligations under the Joint Declaration and the Basic Law to become eligible to obtain lawful entry into the United States. 1705.Identification of foreign persons involved in the erosion of the obligations of China under the Joint Declaration or the Basic Law and foreign financial institutions that conduct significant transactions with those persons(a)In generalNot later than 90 days after the date of the enactment of this Act, if the Secretary of State, in consultation with the Secretary of the Treasury, determines that a foreign person is materially contributing to, has materially contributed to, or attempts to materially contribute to the failure of the Government of China to meet its obligations under the Joint Declaration or the Basic Law, the Secretary of State shall submit to the appropriate congressional committees and leadership a report that includes—(1)an identification of the foreign person; and(2)a clear explanation for why the foreign person was identified and a description of the activity that resulted in the identification.(b)Identifying foreign financial institutionsNot earlier than 30 days and not later than 60 days after the Secretary of State submits to the appropriate congressional committees and leadership the report under subsection (a), the Secretary of the Treasury, in consultation with the Secretary of State, shall submit to the appropriate congressional committees and leadership a report that identifies any foreign financial institution that knowingly conducts a significant transaction with a foreign person identified in the report under subsection (a).(c)Exclusion of certain information(1)IntelligenceThe Secretary of State shall not disclose the identity of a person in a report submitted under subsection (a) or (b), or an update under subsection (e), if the Director of National Intelligence determines that such disclosure could compromise an intelligence operation, activity, source, or method of the United States.(2)Law enforcementThe Secretary of State shall not disclose the identity of a person in a report submitted under subsection (a) or (b), or an update under subsection (e), if the Attorney General, in coordination, as appropriate, with the Director of the Federal Bureau of Investigation, the head of any other appropriate Federal law enforcement agency, and the Secretary of the Treasury, determines that such disclosure could reasonably be expected—(A)to compromise the identity of a confidential source, including a State, local, or foreign agency or authority or any private institution that furnished information on a confidential basis;(B)to jeopardize the integrity or success of an ongoing criminal investigation or prosecution;(C)to endanger the life or physical safety of any person; or(D)to cause substantial harm to physical property.(3)Notification requiredIf the Director of National Intelligence makes a determination under paragraph (1) or the Attorney General makes a determination under paragraph (2), the Director or the Attorney General, as the case may be, shall notify the appropriate congressional committees and leadership of the determination and the reasons for the determination.(d)Exclusion or removal of foreign persons and foreign financial institutions(1)Foreign personsThe President may exclude a foreign person from the report under subsection (a), or an update under subsection (e), or remove a foreign person from the report or update prior to the imposition of sanctions under section 1706(a) if the material contribution (as described in subsection (g)) that merited inclusion in that report or update—(A)does not have a significant and lasting negative effect that contravenes the obligations of China under the Joint Declaration and the Basic Law;(B)is not likely to be repeated in the future; and(C)has been reversed or otherwise mitigated through positive countermeasures taken by that foreign person.(2)Foreign financial institutionsThe President may exclude a foreign financial institution from the report under subsection (b), or an update under subsection (e), or remove a foreign financial institution from the report or update prior to the imposition of sanctions under section 1707(a) if the significant transaction or significant transactions of the foreign financial institution that merited inclusion in that report or update—(A)does not have a significant and lasting negative effect that contravenes the obligations of China under the Joint Declaration and the Basic Law;(B)is not likely to be repeated in the future; and(C)has been reversed or otherwise mitigated through positive countermeasures taken by that foreign financial institution.(3)Notification requiredIf the President makes a determination under paragraph (1) or (2) to exclude or remove a foreign person or foreign financial institution from a report under subsection (a) or (b), as the case may be, the President shall notify the appropriate congressional committees and leadership of the determination and the reasons for the determination. (e)Update of reports(1)In generalEach report submitted under subsections (a) and (b) shall be updated in an ongoing manner and, to the extent practicable, updated reports shall be resubmitted with the annual report under section 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731).(2)Rule of constructionNothing in this subsection shall be construed to terminate the requirement to update the reports under subsections (a) and (b) upon the termination of the requirement to submit the annual report under section 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731).(f)Form of reports(1)In generalEach report under subsection (a) or (b) (including updates under subsection (e)) shall be submitted in unclassified form and made available to the public.(2)Classified annexThe explanations and descriptions included in the report under subsection (a)(2) (including updates under subsection (e)) may be expanded on in a classified annex. (g)Material contributions related to obligations of China describedFor purposes of this section, a foreign person materially contributes to the failure of the Government of China to meet its obligations under the Joint Declaration or the Basic Law if the person—(1)took action that resulted in the inability of the people of Hong Kong—(A)to enjoy freedom of assembly, speech, press, or independent rule of law; or(B)to participate in democratic outcomes; or(2)otherwise took action that reduces the high degree of autonomy of Hong Kong.1706.Sanctions with respect to foreign persons that contravene the obligations of China under the Joint Declaration or the Basic Law(a)Imposition of sanctions(1)In generalOn and after the date on which a foreign person is included in the report under section 1705(a) or an update to that report under section 1705(e), the President may impose sanctions described in subsection (b) with respect to that foreign person.(2)Mandatory sanctionsNot later than one year after the date on which a foreign person is included in the report under section 1705(a) or an update to that report under section 1705(e), the President shall impose sanctions described in subsection (b) with respect to that foreign person. (b)Sanctions describedThe sanctions described in this subsection with respect to a foreign person are the following:(1)Property transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any person from—(A)acquiring, holding, withholding, using, transferring, withdrawing, transporting, or exporting any property that is subject to the jurisdiction of the United States and with respect to which the foreign person has any interest;(B)dealing in or exercising any right, power, or privilege with respect to such property; or(C)conducting any transaction involving such property.(2)Exclusion from the United States and revocation of visa or other documentationIn the case of a foreign person who is an individual, the President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, the foreign person, subject to regulatory exceptions to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.1707.Sanctions with respect to foreign financial institutions that conduct significant transactions with foreign persons that
			 contravene the obligations of China under the Joint Declaration or the
 Basic Law(a)Imposition of sanctions(1)Initial sanctionsNot later than one year after the date on which a foreign financial institution is included in the report under section 1705(b) or an update to that report under section 1705(e), the President shall impose not fewer than 5 of the sanctions described in subsection (b) with respect to that foreign financial institution.(2)Expanded sanctionsNot later than two years after the date on which a foreign financial institution is included in the report under section 1705(b) or an update to that report under section 1705(e), the President shall impose each of the sanctions described in subsection (b). (b)Sanctions describedThe sanctions described in this subsection with respect to a foreign financial institution are the following:(1)Loans from United States financial institutionsThe United States Government may prohibit any United States financial institution from making loans or providing credits to the foreign financial institution.(2)Prohibition on designation as primary dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, the foreign financial institution as a primary dealer in United States Government debt instruments.(3)Prohibition on service as a repository of government fundsThe foreign financial institution may not serve as agent of the United States Government or serve as repository for United States Government funds.(4)Foreign exchangeThe President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and involve the foreign financial institution.(5)Banking transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve the foreign financial institution.(6)Property transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any person from—(A)acquiring, holding, withholding, using, transferring, withdrawing, transporting, or exporting any property that is subject to the jurisdiction of the United States and with respect to which the foreign financial institution has any interest;(B)dealing in or exercising any right, power, or privilege with respect to such property; or(C)conducting any transaction involving such property.(7)Restriction on exports, reexports, and transfersThe President, in consultation with the Secretary of Commerce, may restrict or prohibit exports, reexports, and transfers (in-country) of commodities, software, and technology subject to the jurisdiction of the United States directly or indirectly to the foreign financial institution.(8)Ban on investment in equity or debtThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the foreign financial institution.(9)Exclusion of corporate officersThe President may direct the Secretary of State, in consultation with the Secretary of the Treasury and the Secretary of Homeland Security, to exclude from the United States any alien that is determined to be a corporate officer or principal of, or a shareholder with a controlling interest in, the foreign financial institution, subject to regulatory exceptions to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(10)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of the foreign financial institution, or on individuals performing similar functions and with similar authorities as such officer or officers, any of the sanctions described in paragraphs (1) through (8) that are applicable.(c)Timing of sanctionsThe President may impose sanctions required under subsection (a) with respect to a financial institution included in the report under section 1705(b) or an update to that report under section 1705(e) beginning on the day on which the financial institution is included in that report or update. 1708.Waiver, termination, exceptions, and congressional review process(a)National security waiverUnless a disapproval resolution is enacted under subsection (d), the President may waive the application of sanctions under section 1706 or 1707 with respect to a foreign person or foreign financial institution if the President—(1)determines that the waiver is in the national security interest of the United States; and(2)submits to the appropriate congressional committees and leadership a report on the determination and the reasons for the determination.(b)Termination of sanctions and removal from reportUnless a disapproval resolution is enacted under subsection (d), the President may terminate the application of sanctions under section 1706 or 1707 with respect to a foreign person or foreign financial institution and remove the foreign person from the report required under section 1705(a) or the foreign financial institution from the report required under section 1705(b), as the case may be, if the Secretary of State, in consultation with the Secretary of the Treasury, determines that the actions taken by the foreign person or foreign financial institution that led to the imposition of sanctions— (1)do not have a significant and lasting negative effect that contravenes the obligations of China under the Joint Declaration and the Basic Law;(2)are not likely to be repeated in the future; and(3)have been reversed or otherwise mitigated through positive countermeasures taken by that foreign person or foreign financial institution.(c)Termination of Act(1)Report(A)In generalNot later than July 1, 2046, the President, in consultation with the Secretary of State, the Secretary of the Treasury, and the heads of such other Federal agencies as the President considers appropriate, shall submit to Congress a report evaluating the implementation of this title and sanctions imposed pursuant to this title.(B)ElementsThe President shall include in the report submitted under subparagraph (A) an assessment of whether this title and the sanctions imposed pursuant to this title should be terminated.(2)TerminationThis title and the sanctions imposed pursuant to this title shall remain in effect unless a termination resolution is enacted under subsection (e) after July 1, 2047.(d)Congressional review(1)Resolutions(A)Disapproval resolutionIn this section, the term disapproval resolution means only a joint resolution of either House of Congress—(i)the title of which is as follows: A joint resolution disapproving the waiver or termination of sanctions with respect to a foreign person that contravenes the obligations of China with respect to Hong Kong or a foreign financial institution that conducts a significant transaction with that person.; and(ii)the sole matter after the resolving clause of which is the following: Congress disapproves of the action under section 1708 of the Hong Kong Autonomy Act relating to the application of sanctions imposed with respect to a foreign person that contravenes the obligations of China with respect to Hong Kong, or a foreign financial institution that conducts a significant transaction with that person, on _______ relating to ________., with the first blank space being filled with the appropriate date and the second blank space being filled with a short description of the proposed action.(B)Termination resolutionIn this section, the term termination resolution means only a joint resolution of either House of Congress—(i)the title of which is as follows: A joint resolution terminating sanctions with respect to foreign persons that contravene the obligations of China with respect to Hong Kong and foreign financial institutions that conduct significant transactions with those persons.; and(ii)the sole matter after the resolving clause of which is the following: The Hong Kong Autonomy Act and any sanctions imposed pursuant to that Act shall terminate on ____., with the blank space being filled with the termination date.(C)Covered resolutionIn this subsection, the term covered resolution means a disapproval resolution or a termination resolution.(2)IntroductionA covered resolution may be introduced—(A)in the House of Representatives, by the majority leader or the minority leader; and(B)in the Senate, by the majority leader (or the majority leader's designee) or the minority leader (or the minority leader's designee).(3)Floor consideration in House of RepresentativesIf a committee of the House of Representatives to which a covered resolution has been referred has not reported the resolution within 10 calendar days after the date of referral, that committee shall be discharged from further consideration of the resolution.(4)Consideration in the Senate(A)Committee referral(i)Disapproval resolutionA disapproval resolution introduced in the Senate shall be—(I)referred to the Committee on Banking, Housing, and Urban Affairs if the resolution relates to an action that is not intended to significantly alter United States foreign policy with regard to China; and(II)referred to the Committee on Foreign Relations if the resolution relates to an action that is intended to significantly alter United States foreign policy with regard to China.(ii)Termination resolutionA termination resolution introduced in the Senate shall be referred to the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations.(B)Reporting and dischargeIf a committee to which a covered resolution was referred has not reported the resolution within 10 calendar days after the date of referral of the resolution, that committee shall be discharged from further consideration of the resolution and the resolution shall be placed on the appropriate calendar.(C)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the Committee on Banking, Housing, and Urban Affairs or the Committee on Foreign Relations, as the case may be, reports a covered resolution to the Senate or has been discharged from consideration of such a resolution (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the resolution, and all points of order against the resolution (and against consideration of the resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order.(D)Rulings of the Chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a covered resolution shall be decided without debate.(E)Consideration of veto messagesDebate in the Senate of any veto message with respect to a covered resolution, including all debatable motions and appeals in connection with the resolution, shall be limited to 10 hours, to be equally divided between, and controlled by, the majority leader and the minority leader or their designees.(5)Rules relating to Senate and House of Representatives(A)Treatment of Senate resolution in HouseIn the House of Representatives, the following procedures shall apply to a covered resolution received from the Senate (unless the House has already passed a resolution relating to the same proposed action):(i)The resolution shall be referred to the appropriate committees.(ii)If a committee to which a resolution has been referred has not reported the resolution within 2 calendar days after the date of referral, that committee shall be discharged from further consideration of the resolution.(iii)Beginning on the third legislative day after each committee to which a resolution has been referred reports the resolution to the House or has been discharged from further consideration thereof, it shall be in order to move to proceed to consider the resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.(iv)The resolution shall be considered as read. All points of order against the resolution and against its consideration are waived. The previous question shall be considered as ordered on the resolution to final passage without intervening motion except 2 hours of debate equally divided and controlled by the sponsor of the resolution (or a designee) and an opponent. A motion to reconsider the vote on passage of the resolution shall not be in order.(B)Treatment of House resolution in Senate(i)Received before passage of Senate resolutionIf, before the passage by the Senate of a covered resolution, the Senate receives an identical resolution from the House of Representatives, the following procedures shall apply:(I)That resolution shall not be referred to a committee.(II)With respect to that resolution—(aa)the procedure in the Senate shall be the same as if no resolution had been received from the House of Representatives; but(bb)the vote on passage shall be on the resolution from the House of Representatives.(ii)Received after passage of Senate resolutionIf, following passage of a covered resolution in the Senate, the Senate receives an identical resolution from the House of Representatives, that resolution shall be placed on the appropriate Senate calendar.(iii)No Senate companionIf a covered resolution is received from the House of Representatives, and no companion resolution has been introduced in the Senate, the Senate procedures under this subsection shall apply to the resolution from the House of Representatives.(C)Application to revenue measuresThe provisions of this paragraph shall not apply in the House of Representatives to a covered resolution that is a revenue measure.(6)Rules of House of Representatives and SenateThis subsection is enacted by Congress—(A)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, and supersedes other rules only to the extent that it is inconsistent with such rules; and(B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.1709.Implementation; penalties(a)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to the extent necessary to carry out this title.(b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of section 1706 or 1707 or any regulation, license, or order issued to carry out that section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. 1710.Rule of constructionNothing in this title shall be construed as an authorization of military force against China.1711.Exception relating to importation of goods(a)In generalThe authorities and requirements to impose sanctions under this title shall not include the authority or requirement to impose sanctions on the importation of goods.(b)Good definedIn this section, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data. BMilitary Construction Authorizations2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2021.2002.Expiration of authorizations and amounts required to be specified by law(a)Expiration of authorizations after five yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of—(1)October 1, 2025; or(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2026.(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of—(1)October 1, 2025; or(2)the date of the enactment of an Act authorizing funds for fiscal year 2026 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.2003.Effective dateTitles XXI through XXVII and title XXIX shall take effect on the later of—(1)October 1, 2020; or(2)the date of the enactment of this Act.XXIArmy military construction2101.Authorized Army construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Army: Inside the United StatesStateInstallation or LocationAmountAlaskaFort Wainwright$114,000,000ArizonaYuma Proving Ground$14,000,000CaliforniaMilitary Ocean Terminal Concord$46,000,000ColoradoFort Carson$28,000,000GeorgiaFort Gillem$71,000,000Fort Gordon$80,000,000HawaiiAliamanu Military Reservation$71,000,000Schofield Barracks$39,000,000Wheeler Army Airfield$89,000,000LouisianaFort Polk$25,000,000OklahomaMcAlester AAP$35,000,000South CarolinaFort Jackson$7,000,000VirginiaHumphreys Engineer Center$51,000,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installation outside the United States, and in the amount, set forth in the following table:Army: Outside the United StatesStateInstallationAmountItalyCasmera Renato Dal Din$10,200,0002102.Family housing(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table:Army: Family HousingCountryInstallation or LocationUnitsAmountItalyVicenzaFamily Housing New Construction$84,100,000KwajaleinKwajalein AtollFamily Housing Replacement Construction$32,000,000(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,300,000.2103.Authorization of appropriations, Army(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.2104.Modification of authority to carry out fiscal year 2017 project at Camp Walker, KoreaIn the case of the authorization contained in the table in section 2102(a) of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–92; 129 Stat. 1146) for Camp Walker, Korea, the Secretary of the Army may construct an elevated walkway between two existing parking garages to connect children’s playgrounds using amounts available for Family Housing New Construction, as specified in the funding table in section 4601 of such Act (129 Stat. 1290).XXIINavy military construction2201.Authorized Navy construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Navy: Inside the United StatesStateInstallation
				or LocationAmountCalifornia Camp Pendleton
 $115,530,000Lemoore$187,220,000Point Mugu$26,700,000Port Hueneme$43,500,000San Diego$128,500,000Seal Beach$46,800,000Twentynine Palms$76,500,000HawaiiJoint Base Pearl Harbor-Hickam$114,900,000MaineKittery$715,000,000NCTAMS LANT Detachment Cutler$26,100,000NevadaFallon$29,040,000North CarolinaCherry Point$51,900,000VirginiaNorfolk$39,800,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:Navy: Outside the United StatesCountryInstallation
 or LocationAmountBahrain IslandSW Asia$68,340,000El SalvadorComalapa$28,000,000GreeceSouda Bay$50,180,000GuamAndersen Air Force Base$21,280,000Joint Region Marianas$546,550,000SpainRota$60,110,0002202.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $5,854,000.2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $37,043,000.2204.Authorization of appropriations, Navy(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.XXIIIAir Force military construction2301.Authorized Air Force construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Air Force: Inside the United StatesStateInstallation
 or LocationAmountColoradoUnited States Air Force Academy$49,000,000New JerseyJoint Base McGuire-Dix-Lakehurst$22,000,000South DakotaEllsworth Air Force Base$96,000,000TexasJoint Base San Antonio$19,500,000UtahHill Air Force Base$132,000,000VirginiaJoint Base Langley-Eustis$19,500,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:Air Force: Outside the United StatesCountryInstallation
 or LocationAmountGuamAndersen Air Force Base$56,000,000QatarAl Udeid$26,000,0002302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,969,000.2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $94,245,000.2304.Authorization of appropriations, Air Force(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.2305.Modification of authority to carry out fiscal year 2018 project at Royal Air Force Lakenheath(a)In generalIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1826) for Royal Air Force Lakenheath, United Kingdom, the Secretary of the Air Force may construct a 2,700 square meter consolidated corrosion control and wash rack facility at such location.(b)Increase of amountThe table in section 4601 of such Act is amended in the item relating to a Consolidated Corrosion Control Facility at Royal Air Force Lakenheath, United Kingdom, by striking 20,000,000 and inserting 55,300,000.2306.Modification of authority to carry out certain fiscal year 2019 projects(a)Eielson Air Force Base, AlaskaIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2246) for Eielson Air Force Base, Alaska, the Secretary of the Air Force may construct a 426 square meter non-contained (outdoor) range with covered and heated firing line for construction of an F–35 CATM Range, as specified in the funding table in section 4601 of such Act (132 Stat. 2404).(b)Barksdale Air Force Base, Louisiana(1)In generalIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2246) for Barksdale Air Force Base, Louisiana, the Secretary of the Air Force may construct an entrance road and gate complex consistent with the Unified Facilities Criteria relating to entry control facilities and the construction guidelines for the Air Force, in the amount of $48,000,000.(2)Details of constructionIn constructing the entrance road and gate complex under paragraph (1), the Secretary of the Air Force may construct a 190 square meter visitor control center, a 44 square meter gate house, a 124 square meter privately owned vehicle inspection facility, a 338 square meter truck inspection facility, and a 45 square meter gatehouse. (3)Construction in flood plainConstruction under paragraph (1) may be conducted in a flood plain and appropriate mitigation measures shall be included in the project.(c)Royal Air Force Lakenheath, United KingdomIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2247) for Royal Air Force Lakenheath, United Kingdom, the Secretary of the Air Force may construct a 1,206 square meter maintenance facility for construction of an F–35A ADAL Conventional Munitions MX, as specified in the funding table in section 4601 of such Act (132 Stat. 2400).(d)Force protection and safetyThe table in section 4601 of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. 2406) is amended in the item relating to Force Protection and Safety, Air Force, Unspecified Worldwide Locations, by striking 35,000 and inserting 50,000.2307.Modification of authority to carry out certain fiscal year 2020 family housing projects(a)Construction and acquisitionSection 2302 of the Military Construction Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)by striking Using amounts and inserting (a) Planning and design.—Using amounts; and(2)by adding at the end the following new subsection:(b)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a), the Secretary of the Air Force may construct or acquire family housing units (including land, acquisition, and supporting facilities) at the installation, in the number of units, and in the amounts set forth in the following table:Air Force: Family HousingCountryInstallation or LocationPurposeAmountGermanySpangdahlem Air Base76 Units$53,584,000.(b)FundingSection 2303 of the Military Construction Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by striking $53,584,000 and inserting $46,638,000.2308.Modification of authority to carry out certain fiscal year 2020 projects(a)Tyndall Air Force Base, FloridaIn the case of the authorization contained in the table in section 2912(a) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92) for Tyndall Air Force Base, Florida, the Secretary of the Air Force may construct—(1)not more than 4,770 square meters of aircraft support equipment storage for construction of an Auxiliary Ground Equipment Facility, as specified in the funding table in section 4603 of such Act;(2)not more than 18,770 square meters of visiting quarters for construction of Dorm Complex Phase 1, as specified in such funding table;(3)2,127 square meters of squadron operations and 2,875 square meters of aircraft maintenance unit for construction of Ops/Aircraft Maintenance Unit/Hangar #2, as specified in such funding table;(4)2,127 square meters of squadron operations and 2,875 square meters of aircraft maintenance unit for construction of Ops/Aircraft Maintenance Unit/Hangar #3, as specified in such funding table;(5)not more than 3,420 square meters of headquarters for construction of an Operations Group/Maintenance Group HQ, as specified in such funding table;(6)not more than 930 square meters of equipment storage for construction of a Security Forces Mobility Storage Facility, as specified in such funding table;(7)not more than 7,000 meters of storm water piping, box culverts, underground detention, and grading for surface detention for construction of Site Development, Utilities & Demo Phase 2, as specified in such funding table; and(8)not more than 12,471 meters of visiting quarters for construction of Lodging Facilities Phase 1, as specified in such funding table.(b)Offutt Air Force Base, NebraskaIn the case of the authorization contained in the table in section 2912(a) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92) for Offutt Air Force Base, Nebraska, the Secretary of the Air Force may construct—(1)seven 2.5-megawatt diesel engine generators, seven diesel exhaust fluid systems, 15-kilovolt switchgear, two import/export inter-ties, five import-only inter-ties, and 800 square meters of switchgear facility for construction of an Emergency Power Microgrid, as specified in the funding table in section 4603 of such Act;(2)2,536 square meters of warehouse for construction of a Logistics Readiness Squadron Campus, as specified in such funding table;(3)4,218 square meters of operations center and 1,343 square meters of military working dog kennel for construction of a Security Campus, as specified in such funding table;(4)445 square meters of petroleum operations center, 268 square meters of de-icing liquid storage, and 173 square meters of warehouse for construction of a Flightline Hangars Campus, as specified in such funding table; and(5)240 square meters of recreation complex and 270 square meters of storage for construction of a Lake Campus, as specified in such funding table.(c)Joint Base Langley-Eustis, VirginiaIn the case of the authorization contained in the table in section 2912(a) of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92) for Joint Base Langley-Eustis, Virginia, the Secretary of the Air Force may construct up to 6,720 square meters of dormitory for construction of a Dormitory, as specified in the funding table in section 4603 of such Act.XXIVDefense Agencies military construction2401.Authorized Defense Agencies construction and land acquisition projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:Defense Agencies: Inside the United StatesStateInstallation or Location AmountAlabamaAnniston Army Depot$18,000,000AlaskaFort Greely$48,000,000ArizonaFort Huachuca$33,728,000Yuma$49,500,000CaliforniaBeale Air Force Base$22,800,000ColoradoFort Carson$15,600,000CONUS UnspecifiedCONUS Unspecified$14,400,000FloridaHurlburt Field$83,120,000Kentucky Fort Knox$69,310,000 New MexicoKirtland Air Force Base$46,600,000North CarolinaFort Bragg$113,800,000OhioWright-Patterson Air Force Base$23,500,000TexasFort Hood$32,700,000VirginiaJoint Expeditionary Base Little Creek-Fort Story$112,500,000WashingtonJoint Base Lewis-McChord$21,800,000Manchester$82,000,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amount, set forth in the following table:Defense Agencies: Outside the United StatesCountryInstallation or LocationAmountJapanDef Fuel Support Point Tsurumi$49,500,0002402.Authorized Energy Resilience and Conservation Investment Program projects(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States, and in the amounts, set forth in the following table:ERCIP Projects: Inside the United StatesStateInstallation or Location AmountAlabamaFort Rucker$24,000,000ArkansasFort Smith Air National Guard Base$2,600,000District of ColumbiaJoint Base Anacostia-Bolling$35,933,000GeorgiaFort Benning$17,000,000MississippiMTA Camp Shelby$30,000,000North CarolinaFort Bragg$6,100,000OhioWright-Patterson Air Force Base$35,000,000TennesseeMemphis International Airport$4,780,000(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table:ERCIP Projects: Outside the United StatesCountryInstallation or LocationAmountUnspecified WorldwideUnspecified Worldwide Locations$142,500,0002403.Authorization of appropriations, Defense Agencies(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601.(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.XXVInternational programsANorth Atlantic Treaty Organization Security Investment Program2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.2502.Authorization of appropriations, NATO(a)AuthorizationFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601.(b)Authority To recognize NATO authorization amounts as budgetary resources for project executionWhen the United States is designated as the Host Nation for the purposes of executing a project under the NATO Security Investment Program (NSIP), the Department of Defense construction agent may recognize the NATO project authorization amounts as budgetary resources to incur obligations for the purposes of executing the NSIP project.2503.Execution of projects under the North Atlantic Treaty Organization Security Investment Program(a)In generalSubchapter II of chapter 138 of title 10, United States Code, is amended by striking section 2350m and inserting the following new section 2350m:2350m.Execution of projects under the North Atlantic Treaty Organization Security Investment Program(a)Authority To execute projectsWhen the United States is designated as the Host Nation for purposes of executing a project under the North Atlantic Treaty Organization Security Investment Program (in this section referred to as the Program), the Secretary of Defense may accept such designation and carry out such project consistent with the requirements of this section.(b)Project fundingThe Secretary of Defense may fund authorized expenditures of projects accepted under subsection (a) with—(1)contributions under subsection (c);(2)appropriations of the Department of Defense for the Program when directed by the North Atlantic Treaty Organization to apply amounts of such appropriations as part of the share of contributions of the United States for the Program; or(3)any combination of amounts described in paragraphs (1) and (2).(c)Authority To accept contributions(1)The Secretary of Defense may accept contributions from the North Atlantic Treaty Organization and member nations of the North Atlantic Treaty Organization for the purpose of carrying out a project under subsection (a).(2)Contributions accepted under paragraph (1) shall be placed in an account established for the purpose of carrying out the project for which the funds were provided and shall remain available until expended.(3)(A)If contributions are made under paragraph (1) as reimbursement for a project or portion of a project previously completed by the Department of Defense, such contributions shall be credited to—(i)the appropriations used for the project or portion thereof, if such appropriations have not yet expired; or(ii)the appropriations for the Program, if the appropriations described in clause (i) have expired.(B)Funding credited under subparagraph (A) shall merge with and remain available for the same purposes and duration as the appropriations to which credited.(d)Obligation authorityThe construction agent of the Department of Defense designated by the Secretary of Defense to execute a project under subsection (a) may recognize the North Atlantic Treaty Organization project authorization amounts as budgetary resources to incur obligations against for the purposes of executing the project.(e)Insufficient Contributions(1)In the event that the North Atlantic Treaty Organization does not agree to contribute funding for all costs necessary for the Department of Defense to carry out a project under subsection (a), including necessary personnel costs of the construction agent designated by the Department of Defense, contract claims, and any conjunctive funding requirements that exceed the project authorization or standards of the North Atlantic Treaty Organization, the Secretary of Defense, upon determination that completion of the project is in the national interest of the United States, may fund such costs using any funds available in appropriations for the Program.(2)The use of funds under paragraph (1) from appropriations for the Program may be in addition to or in place of any other funding sources otherwise available for the purposes for which those funds are used.(f)Authorized expenditures definedIn this section, the term authorized expenditures means project expenses for which the North Atlantic Treaty Organization has agreed to contribute funding..(b)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 138 of such title is amended by striking the item relating to section 2350m and inserting the following new item:2350m. Execution of projects under the North Atlantic Treaty Organization Security Investment Program..(c)Conforming repeals(1)2019Section 2502 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2252) is amended—(A)in subsection (a)—(i)by striking (a) Authorization.—Funds and inserting Funds; and(ii)by striking the second sentence; and (B)by striking subsection (b).(2)2020Section 2502 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(A)in subsection (a), by striking (a) Authorization.—Funds and inserting Funds; and(B)by striking subsection (b).BHost Country In-Kind Contributions2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations in the Republic of Korea, and in the amounts, set forth in the following table:Republic of Korea Funded Construction ProjectsComponentInstallation or LocationProjectAmountArmyCamp CarrollSite Development$49,000,000ArmyCamp HumphreysAttack Reconnaissance Battalion Hangar$99,000,000ArmyCamp HumphreysHot Refuel Point$35,000,000NavyCOMROKFLT Naval Base, BusanMaritime Operations Center$26,000,000Air ForceDaegu Air BaseAGE Facility and Parking Apron$14,000,000Air ForceKunsan Air BaseBackup Generator Plant$19,000,000Air ForceOsan Air BaseAircraft Corrosion Control Facility (Phase 3)$12,000,000Air ForceOsan Air BaseChild Development Center$20,000,000Air ForceOsan Air BaseRelocate Munitions Storage Area Delta (Phase 1)$84,000,000Defense-WideCamp HumphreysElementary School$58,000,0002512.Qatar funded construction projectsPursuant to agreement with the State of Qatar for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installation in the State of Qatar, and in the amounts, set forth in the following table:State of Qatar Funded Construction ProjectsComponentInstallation or LocationProjectAmountAir ForceAl UdeidBillet (A12)$63,000,000Air ForceAl UdeidBillet (B12)$63,000,000Air ForceAl UdeidBillet (D10)$77,000,000Air ForceAl UdeidBillet (009)$77,000,000Air ForceAl UdeidBillet (007)$77,000,000Air ForceAl UdeidArmory/Mount$7,200,000Air ForceAl UdeidBillet (A06)$77,000,000Air ForceAl UdeidDining Facility$14,600,000Air ForceAl UdeidBillet (BOS)$77,000,000Air ForceAl UdeidBillet (B04)$77,000,000Air ForceAl UdeidBillet (A04)$77,000,000Air ForceAl UdeidBillet (AOS)$77,000,000Air ForceAl UdeidDining Facility$14,600,000Air ForceAl UdeidMSG (Base Operations Support Facility)$9,300,000Air ForceAl UdeidITN (Communications Facility)$3,500,000XXVIGuard and Reserve Forces facilities2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard installations or locations inside the United States, and in the amounts, set forth in the following table:Army National GuardStateInstallation or LocationAmountArizonaTucson$18,100,000ArkansasFort Chaffee$15,000,000CaliforniaBakersfield$9,300,000ColoradoPeterson Air Force Base$15,000,000IndianaShelbyville$12,000,000KentuckyFrankfort$15,000,000MississippiBrandon$10,400,000NebraskaNorth Platte$9,300,000New JerseyJoint Base McGuire-Dix-Lakehurst$15,000,000OhioColumbus$15,000,000OklahomaArdmore$9,800,000OregonHermiston$25,035,000Puerto RicoFort Allen$37,000,000South CarolinaJoint Base Charleston$15,000,000TennesseeMcMinnville$11,200,000TexasFort Worth$13,800,000UtahNephi$12,000,000Virgin IslandsSt. Croix$39,400,000WisconsinAppleton$11,600,0002602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve installations or locations inside the United States, and in the amounts, set forth in the following table:Army ReserveStateInstallation or LocationAmountFlorida
 Gainesville$36,000,000MassachusettsDevens Reserve Forces Training Area$8,700,000North CarolinaAsheville$24,000,000WisconsinFort McCoy$17,100,0002603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve installations or locations inside the United States, and in the amounts, set forth in the following table:Navy Reserve and Marine Corps ReserveStateInstallation or LocationAmountMarylandReisterstown$39,500,000MinnesotaNaval Operational Support Center Minneapolis$12,800,000UtahHill Air Force Base$25,010,0002604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard installations or locations inside the United States, and in the amounts, set forth in the following table:Air National GuardStateInstallation or LocationAmountAlabamaMontgomery Regional Airport$23,600,000GuamJoint Region Marianas$20,000,000 MarylandJoint Base Andrews$9,400,000North DakotaHector International Airport$17,500,000TexasJoint Base San Antonio$10,800,0002605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installation inside the United States, and in the amount, set forth in the following table:Air Force ReserveStateInstallationAmountTexasJoint Reserve Base Fort Worth$39,200,0002606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601.2607.Modification of authority to carry out fiscal year 2020 project in AlabamaIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2020 (division B of Public Law 116–92) for Anniston Army Depot, Alabama, for construction of an Enlisted Transient Barracks as specified in the funding table in section 4601 of such Act, the Secretary of the Army may construct a training barracks at Fort McClellan, Alabama.XXVIIBase realignment and closure activities2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601. 2702.Prohibition on conducting additional base realignment and closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round.2703.Plan to finish remediation activities conducted by the Secretary of the Army in Umatilla, OregonNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to Congress a plan to finish remediation activities conducted by the Secretary in Umatilla, Oregon, by not later than three years after such date of enactment. XXVIIIMilitary construction and general provisionsAMilitary construction program2801.Responsibility of Navy for military construction requirements for certain Fleet Readiness CentersIn the case in which a Fleet Readiness Center is a tenant command aboard an installation of the Marine Corps, the Navy shall be responsible for programming, requesting, and executing any military construction requirements for the Fleet Readiness Center.2802.Construction of ground-based strategic deterrent launch facilities and launch centers for Air Force(a)Authority to carry out projectsSubject to subsections (b) and (d) and within the amount appropriated for such purpose, the Secretary of the Air Force may carry out military construction projects to convert Minuteman III launch facilities and launch centers to ground-based strategic deterrent configurations.(b)Master plan(1)In generalPrior to the authority under subsection (a) being available for use, the Secretary of the Air Force shall submit to the congressional defense committees a master plan, broken out by year and location, for the planned launch facilities and launch centers to be converted to ground-based strategic deterrent configurations pursuant to a project under this section.(2)Spending planThe master plan submitted under paragraph (1) shall include a spending plan with estimated amounts to be requested with respect to each planned location for conversion to ground-based strategic deterrent configurations.(c)Management of design and constructionThe Secretary of the Air Force may select a single, prime contractor to manage the design and construction phases of projects carried out under subsection (a).(d)Congressional notification(1)ReportWhen a decision is made to carry out a project under subsection (a) and before carrying out such project, the Secretary of the Air Force shall submit to the congressional defense committees a report on that decision.(2)ElementsSubject to paragraph (3), the report submitted under paragraph (1) with respect to a project under subsection (a) shall include a justification for carrying out the project and a complete Department of Defense Form 1391 for the project.(3)Single submissionThe Secretary of the Air Force may group multiple locations at which a project is to be carried out under subsection (a) into a single submission on a Department of Defense Form 1391 to allow all included locations to be considered as a single project.(e)FundingIn fiscal year 2021, the Secretary of the Air Force may expend amounts available to the Secretary for research, development, test, and evaluation for the purposes of planning and design to support the projects described in subsection (a). (f)Existing authoritiesThe Secretary of the Air Force shall use existing authorities, as applicable, to carry out this section, including sections 2304 and 2853 of title 10, United States Code.BMilitary family housing2821.Prohibition on substandard family housing units(a)In generalSubchapter II of chapter 169 of title 10, United States Code, is amended by striking section 2830 and inserting the following new section:2830.Prohibition on substandard family housing unitsThe Secretary concerned may not lease a substandard family housing unit to a member of a uniformed service for occupancy by such member. .(b)Clerical amendmentThe table of sections at the beginning of subchapter II of such chapter is amended by striking the item relating to section 2830 and inserting the following new item:2830. Prohibition on substandard family housing units..(c)Effective dateThe amendments made by this section shall take effect on October 1, 2021.2822.Technical corrections to privatized military housing program(a)Chief Housing OfficerSection 2890a of title 10, United States Code—(1)is amended—(A)in subsection (a)(1), by striking housing units and inserting all military housing; and(B)in subsection (b)(1), in the matter preceding subparagraph (A), by striking under subchapter IV and this subchapter and inserting by the Department of Defense under this chapter;(2)is transferred so as to appear at the end of subchapter III of chapter 169 of such title; and(3)is redesignated as section 2870a.(b)Privatized housing reformSubchapter V of chapter 169 of such title is amended—(1)in section 2890—(A)in subsection (b)(15), by striking and held in escrow;(B)in subsection (e)(2), in the matter preceding subparagraph (A), by inserting a before landlord; and(C)in subsection (f)(2)—(i)by striking executed as and inserting “executed—(A)as;(ii)in subparagraph (A), as designated by clause (i), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following new subparagraph:(B)to avoid litigation if the tenant has retained legal counsel or has sought military legal assistance under section 1044 of this title.;(2)in section 2891—(A)in subsection (e)—(i)in paragraph (1)—(I)in the matter preceding subparagraph (A), by inserting unit after different housing;(II)in subparagraph (B), by inserting the before tenant; and(ii)in paragraph (2)(B), by inserting the before tenant;(3)in section 2891a—(A)in subsection (b)(2), by adding a period at the end;(B)in subsection (d)(11)—(i)by striking A landlord and inserting Upon request by a prospective tenant, a landlord; and(ii)by striking prospective tenants to housing units and inserting the prospective tenant to a housing unit; and(C)in subsection (e)(2)(B) by striking the any and inserting any;(4)in section 2892a—(A)by striking The Secretary concerned and inserting (a) In general.—The Secretary concerned;(B)by striking years. In this section and inserting “years.(b)Maintenance definedIn this section;(C)in subsection (a), as designated by subparagraph (A), by striking housing unit, before the prospective tenant and all that follows through the period at the end and inserting “housing unit—(1)not later than five business days before the prospective tenant is asked to sign the lease, a summary of maintenance conducted with respect to that housing unit for the previous seven years; and(2)not later than two business days after requested by the prospective tenant, all information regarding maintenance conducted with respect to that housing unit during such period.; and(D)in subsection (b), as designated by subparagraph (B), by striking such period and inserting the period specified in subsection (a)(1);(5)in section 2893, by striking propensity for and inserting pattern of; and(6)in section 2894—(A)in subsection (b), by adding at the end the following new paragraph:(6)The dispute resolution process shall require the installation or regional commander (as the case may be) to record each dispute in the complaint database established under section 2894a of this title.;(B)in subsection (c)—(i)in paragraph (1), in the matter preceding subparagraph (A), by striking 24 hours and inserting two business days;(ii)in paragraph (3)—(I)by inserting business before days; and(II)by inserting , such office before shall complete;(iii)in paragraph (4), in the matter preceding subparagraph (A), by inserting , at a minimum, before the following persons;(iv)in paragraph (5)—(I)by inserting calendar before days each place it appears; and(II)in subparagraph (B), by striking 30-day period and inserting 30-calendar-day period; and(v)by striking paragraph (6) and inserting the following new paragraph (6):(6)Except as provided in paragraph (5)(B), a final decision shall be transmitted to the tenant, landlord, and the installation or regional commander (as the case may be) not later than 30 calendar days after the request was submitted.; and(C)in subsection (e)—(i)by striking paragraph (3);(ii)by redesignating paragraph (2) as paragraph (3);(iii)in paragraph (1), in the matter preceding subparagraph (A), by striking , the tenant may and all that follows through in which— and inserting “regarding maintenance guidelines or procedures or habitability, the tenant may request that all or part of the payments described in paragraph (3) for lease of the housing unit be segregated and not used by the property owner, property manager, or landlord pending completion of the dispute resolution process.(2)The amount allowed to be withheld under paragraph (1) shall be limited to amounts associated with the period in which—; and(iv)in paragraph (3), as redesignated by clause (ii), by striking Paragraph (1) and inserting This subsection.(c)ReportsSection 2884(c)(10) of such title is amended by striking specific analysis and all that follows through the period at the end and inserting list of dispute resolution cases by installation and the final outcome of each such case..(d)Payment authoritySection 606(a) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 2871 note) is amended—(1)in paragraph (1)(A), by inserting monthly before payments;(2)in paragraph (2)(A), by striking payments to and all that follows through subparagraph (C) and inserting monthly payments, under such terms and in such amounts as determined by the Secretary, to one of more lessors responsible for underfunded MHPI housing projects identified pursuant to subparagraph (C) under the jurisdiction of the Secretary; and(3)in paragraph (3)(B), by inserting that before require.(e)Suspension of resident energy conservation programSection 3063(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)by striking on the installation military housing unit; and(2)by striking on the and inserting covered by a program suspended under subsection (a) on that.(f)Clerical amendments(1)Chief Housing Officer(A)AdditionThe table of sections at the beginning of subchapter III of chapter 169 of title 10, United States Code, is amended by inserting after the item relating to section 2870 the following new item:2870a. Chief Housing Officer..(B)RepealThe table of sections at the beginning of subchapter V of chapter 169 of such title is amended by striking the item relating to section 2890a.(2)Disclosure of personally identifiable informationThe table of sections at the beginning of subchapter V of such title is amended by striking the item relating to section 2892b and inserting the following new item:2892b. Prohibition on requirement to disclose personally identifiable information in requests for certain maintenance..2823.Requirement that Secretary of Defense implement recommendations relating to military family housing contained in report by Inspector General of Department of DefenseNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall implement the recommendations of the Inspector General of the Department of Defense contained in the report of the Inspector General dated April 30, 2020, and entitled Evaluation of the DoD's Management of Health and Safety Hazards in Government-Owned and Government-Controlled Military Family Housing.CProject management and oversight reforms2841.Promotion of energy resilience and energy security in privatized utility systems(a)Utility privatization contract renewalsSection 2688(d)(2) of title 10, United States Code, is amended—(1)in the first sentence, by inserting or the renewal of such a contract after paragraph (1); and(2)by adding at the end the following new sentence: A renewal of a contract pursuant to this paragraph may be entered into only within the last 5 years of the existing contract term..(b)Use of ERCIP funds on privatized utility systemsSection 2914 of such title is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following new subsection (c):(c)Use of certain other authoritiesA project under this section may be—(1)carried out in conjunction with the authorities provided in subsections (j), and (k) of section 2688 of this title and section 2913 of this title, notwithstanding that the United States does not own a utility system covered by the project; or(2)included as a separate requirement in a contract entered into pursuant to title VIII of the National Energy Conservation Policy Act (42 U.S.C. 8287 et seq.)..2842.Consideration of energy security and energy resilience in life-cycle cost for military construction(a)In generalSubchapter I of chapter 169 of title 10, United States Code, is amended by inserting after section 2815 the following new section:2816.Consideration of energy security and energy resilience in life-cycle cost for military construction(a)In general(1)The Secretary concerned, when evaluating the life-cycle designed cost of a covered military construction project, shall include as a facility requirement the long-term consideration of energy security and energy resilience that would ensure that the resulting facility is capable of continuing to perform its missions, during the life of the facility, in the event of a natural or human-caused disaster, an attack, or any other unplanned event that would otherwise interfere with the ability of the facility to perform its missions.(2)A facility requirement under paragraph (1) shall not be weighed, for cost purposes, against other facility requirements in determining the design of the facility.(b)Inclusion in the building life-cycle cost programThe Secretary shall include the requirements of subsection (a) in applying the latest version of the building life-cycle cost program, as developed by the National Institute of Standards and Technology, to consider on-site distributed energy assets in a building design for a covered military construction project.(c)Covered military construction project defined(1)In this section, the term covered military construction project means a military construction project for a facility that is used to perform critical functions during a natural or human-caused disaster, an attack, or any other unplanned event.(2)For purposes of paragraph (1), the term facility includes any of the following:(A)Operations centers.(B)Nuclear command and control facilities.(C)Integrated strategic and tactical warning and attack assessment facilities.(D)Continuity of government facilities.(E)Missile defense facilities.(F)Air defense facilities.(G)Hospitals.(H)Armories and readiness centers of the National Guard.(I)Communications facilities.(J)Satellite and missile launch and control facilities..(b)Clerical amendmentThe table of sections at the beginning of subchapter I of such chapter is amended by inserting after the item relating to section 2815 the following new item:2816. Consideration of energy security and energy resilience in life-cycle cost for military construction..DLand conveyances2861.Renewal of Fallon Range Training Complex land withdrawal and reservationNotwithstanding section 3015 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 892), the withdrawal and reservation of lands (known as the Fallon Range Training Complex) made by section 3011(a) of such Act (113 Stat. 885) shall terminate on November 6, 2041.2862.Renewal of Nevada Test and Training Range land withdrawal and reservationNotwithstanding section 3015 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 892), the withdrawal and reservation of lands (known as the Nevada Test and Training Range) made by section 3011(b) of such Act (113 Stat. 886) shall terminate on November 6, 2041.2863.Transfer of land under the administrative jurisdiction of the Department of the Interior within Naval Support Activity Panama City, Florida(a)AuthorityThe Secretary of the Interior shall transfer to the Secretary of the Navy, without consideration, approximately 1.23 acres of land within Naval Support Activity Panama City, Florida, that are used on the day before the date of the enactment of this Act by the Department of the Navy pursuant to Executive Order 10355 (17 Fed. Reg. 4831; relating to delegating to the Secretary of the Interior the authority of the President to withdraw or reserve lands of the United States for public purposes) and the public land order entitled Public Land Order 952 (19 Fed. Reg. 2085 (April 10, 1954)). (b)Status of Federal land after transferUpon completion of a transfer to the Secretary of the Navy of a parcel of land under subsection (a), the parcel received by the Secretary of the Navy shall cease to be public land and shall be treated as property (as defined in section 102(9) of title 40, United States Code) under the administrative jurisdiction of the Secretary of the Navy.(c)ReimbursementThe Secretary of the Navy shall reimburse the Secretary of the Interior for any costs incurred by the Secretary of the Interior for preparing a legal description of the land to be transferred under subsection (a).2864.Land conveyance, Camp Navajo, Arizona(a)Conveyance authorizedThe Secretary of the Army (in this section referred to as the Secretary) may convey, without consideration, to the State of Arizona Department of Emergency and Military Affairs (in this section referred to as the State), all right, title, and interest of the United States in and to a parcel of real property (in this section referred to as the Property), including any improvements thereon, consisting of not more than 3,000 acres at Camp Navajo, Arizona, for the purpose of permitting the State to use the Property for—(1)training the Arizona Army and Air National Guard; and(2)defense industrial base economic development purposes that are compatible with the environmental security and primary National Guard training purpose of Camp Navajo.(b)Conditions on conveyanceThe conveyance authorized by subsection (a) shall be subject to the following conditions:(1)Use of revenuesThe State shall use all revenues generated by uses of the Property to support the training requirements of the Arizona Army and Air National Guard, to include necessary infrastructure maintenance and capital improvements.(2)AuditThe United States Property and Fiscal Office for the State of Arizona shall periodically audit all revenues generated by uses of the Property and all uses of such revenue, and shall provide the audit results to the Chief of the National Guard Bureau.(c)Reversionary interest(1)In generalIf the Secretary determines at any time that the Property is not being used in accordance with the purpose of the conveyance authorized by subsection (a), or that the State has not complied with the conditions specified in subsection (b), all right, title, and interest in and to the Property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto the Property.(2)RecordA determination by the Secretary under paragraph (1) shall be made on the record after an opportunity for a hearing.(d)Alternative consideration option(1)Consideration optionIn lieu of exercising the reversionary interest under subsection (c), the Secretary may accept an offer by the State to pay to the United States an amount equal to the fair market value of the Property, excluding the value of any improvements on the Property constructed without Federal funds after the date of the conveyance authorized by subsection (a), as determined by the Secretary. (2)Treatment of consideration receivedConsideration received by the Secretary under paragraph (1) shall be deposited in the special account in the Treasury established for the Secretary under subsection (e) of section 2667 of title 10, United States Code, and shall be available to the Secretary for the same uses and subject to the same limitations as provided in that section.(e)Payment of cost of conveyance(1)Payment required(A)In generalThe Secretary shall require the State to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation related to the conveyance, and any other administrative costs related to the conveyance.(B)Refund of excess amountsIf amounts are collected from the State in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the State. (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1)(A) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance or, if the period of availability for obligations for that appropriation has expired, to the appropriations or fund that is currently available to the Secretary for the same purpose. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.(f)Description of propertyThe exact acreage and legal description of the Property shall be determined by a survey satisfactory to the Secretary.(g)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States.(h)Environmental obligationsNothing in this section shall be construed as alleviating, altering, or affecting the responsibility of the United States for cleanup and remediation of the Property in accordance with—(1)the Defense Environmental Restoration Program under section 2701(a)(1) of title 10, United States Code; and(2)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).EOther matters2881.Military family readiness considerations in basing decisions(a)Taking of considerations into account requiredIn determining whether to proceed with any basing decision in the United States after the date of the enactment of this Act, the Secretary of the military department concerned shall take into account, among such other factors as such Secretary considers appropriate, the military family readiness considerations specified in subsection (b).(b)Military family readiness considerationsThe military family readiness considerations specified in this subsection are the following:(1)Interstate portability of professional licensure and certification credentialsThe extent to which the State in which the installation subject to the basing decision is or will be located accepts as valid professional licensure and certification credentials obtained in other States, including professional licensure and certification credentials in the following professional fields (and any subfield of such field):(A)Accounting.(B)Cosmetology.(C)Emergency medical service.(D)Engineering.(E)Law.(F)Nursing.(G)Physical therapy.(H)Psychology.(I)Teaching.(J)Such other professional fields (and subfields of such fields) as the Secretary of Defense shall specify for purposes of this paragraph.(2)Public educationThe extent to which public education is available and accessible to dependents of members of the Armed Forces in the military housing area in which the installation subject to the basing decision is or will be located, including with respect to the following:(A)Academic performance of schools, including student-to-teacher ratios and learning rates and graduation rates.(B)Social climate within schools, including absenteeism rates and suspension rates.(C)Availability, accessibility, and quality of services, including pre-kindergarten, counselors and mental health support, student-to-nurse ratios, and services for military dependents with special needs as required by law.(3)HousingThe extent to which housing (including family housing) that meets Department of Defense requirements is available and accessible to members of the Armed Forces through the private sector in the military housing area in which the installation subject to the basing decision is or will be located.(4)Health careThe extent to which primary healthcare and specialty healthcare is available and accessible to dependents of members of the Armed Forces through the private sector in the local community in which the installation subject to the basing decision is or will be located, including care for military dependents with special needs.(5)Intergovernmental supportThe extent to which the State in which the installation subject to the basing decision is or will be located, and local governments in the vicinity of the installation, have or will have intergovernmental support agreements with the installation for the effective and efficient provision of public services to the installation.(6)Other considerationsSuch other considerations in connection with military family readiness as the Secretary of Defense shall specify for purposes of this subsection.(c)Analytical frameworkThe Secretary of a military department shall take into account the considerations specified in subsection (b), among such other factors as the Secretary considers appropriate, in determining whether to proceed with a basing decision under subsection (a) using an analytical framework developed by the Secretary for that purpose that uses criteria based on quantitative data available to the Department of Defense and on such reliable quantitative data from sources outside the Department as the Secretary considers appropriate.(d)Basing decision scorecard(1)In generalEach Secretary of a military department shall establish and maintain a scorecard on military installations under the jurisdiction of such Secretary, and on States and localities in which such installations are or may be located, relevant to the taking into account of the considerations specified in subsection (b) in determinations of such Secretary on basing decisions as required by subsection (a).(2)UpdateEach Secretary shall update the scorecard required of such Secretary by this subsection not less frequently than once each year in order to keep the information in such scorecard as current as is practicable.(3)Availability to publicA current version of each scorecard under this subsection shall be available to the public through an Internet website of the military department concerned that is accessible to the public.(e)BriefingsNot later than April 1 of each of 2021, 2022, and 2023, the Secretary of Defense shall brief the Committees on Armed Services of the Senate and the House of Representatives on actions taken pursuant to this section, including a description and assessment of the effect of the taking into account of the considerations specified in subsection (b) on particular basing decisions in the United States during the one-year period ending on the date of the briefing.(f)Basing decision definedIn this section, the term basing decision means any of the following:(1)The establishment of a new mission at a military installation.(2)The relocation of an existing mission from a military installation to another military installation.(3)The establishment of a new military installation.2882.Prohibition on use of funds to reduce air base resiliency or demolish protected aircraft shelters in the European theater without creating a similar protection from attackNo funds authorized to be appropriated by this Act or any other Act for the Department of Defense may be obligated or expended to implement any activity that reduces air base resiliency or demolishes protected aircraft shelters in the European theater, and the Department may not otherwise implement any such activity, without creating a similar protection from attack in the European theater until such time as the Secretary of Defense certifies to the congressional defense committees that protected aircraft shelters are not required in the European theater.2883.Prohibitions relating to closure or returning to host nation of existing bases under the European Consolidation Initiative(a)Prohibition on use of fundsNo funds authorized to be appropriated by this Act for fiscal year 2021 for the Department of Defense may be obligated or expended to implement any activity that closes or returns to the host nation any existing base under the European Consolidation Initiative.(b)Prohibition on closure or returnThe Secretary of Defense shall not implement any activity that closes or returns to the host nation any existing base under the European Consolidation Initiative until the Secretary certifies that there is no longer a need for a rotational military presence in the European theater.2884.Enhancement of authority to accept conditional gifts of real property on behalf of military museumsSection 2601(e)(1) of title 10, United States Code, is amended by inserting a military museum, after offered to.2885.Equal treatment of insured depository institutions and credit unions operating on military installationsSection 2667 of title 10, United States Code, is amended by adding at the end the following:(l)Treatment of insured depository institutions(1)Each covered insured depository institution operating on a military installation within the continental United States may be allotted space or leased land on the military installation without charge for rent or services in the same manner as a credit union organized under State law or a Federal credit union under section 124 of the Federal Credit Union Act (12 U.S.C. 1770) if space is available.(2)Each covered insured depository institution, credit union organized under State law, and Federal credit union operating on a military installation within the continental United States shall be treated equally with respect to policies of the Department of Defense governing the financial terms of leases, logistical support, services, and utilities.(3)The Secretary concerned shall not be required to provide no-cost office space or a no-cost land lease to any covered insured depository institution, credit union organized under State law, or Federal credit union.(4)In this subsection:(A)The term covered insured depository institution means an insured depository institution that meets the requirements applicable to a credit union organized under State law or a Federal credit union under section 124 of the Federal Credit Union Act (12 U.S.C. 1770). The depositors of an insured depository institution shall be considered members for purposes of the application of this subparagraph to that section.(B)The term Federal credit union has the meaning given the term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).(C)The term insured depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)..2886.Report on operational aviation units impacted by noise restrictions or noise mitigation measures(a)ReportNot later than 90 days after the date on which the Secretary of the Air Force or the Secretary of the Navy determines that noise restrictions placed on an operational aviation unit under the jurisdiction of the Secretary concerned prohibit the unit from reaching a combat ready or deployable status or prohibit the maintaining of aircrew currency requirements or required noise mitigation measures become cost prohibitive to the Department of Defense, the Secretary concerned, in consultation with the Secretary of Defense, shall submit to the congressional defense committees a report setting forth— (1)recommendations to preserve or restore the readiness of such unit; and(2)appropriate steps to be taken by the Secretary concerned to lower the cost of noise mitigation measures.(b)Cost prohibitiveA required noise mitigation measure shall be considered cost prohibitive to the Department of Defense for purposes of subsection (a) if the cost to implement the measure at an installation exceeds 10 percent of the annual budget for the installation for facilities sustainment, restoration, and modernization.2887.Transfer of funds for Oklahoma City national memorial endowment fundSection 7(1) of the Oklahoma City National Memorial Act of 1997 (16 U.S.C. 450ss–5(1)) is amended by striking “there is hereby authorized” and inserting “the Secretary may provide, from the National Park Service's national recreation and preservation account, the remainder of”.XXIXOverseas contingency operations military construction2901.Authorized Navy construction and land acquisition projectsThe Secretary of the Navy may acquire real property and carry out the military construction project for the installation outside the United States, and in the amount, set forth in the following table:Navy: Outside the United StatesCountryInstallationAmountSpainRota$59,230,0002902.Authorized Air Force construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table:Air Force: Outside the United StatesCountryInstallationAmountGermanyRamstein$36,345,000Spangdahlem Air Base$25,824,000RomaniaCampia Turzii$130,500,0002903.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2020, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 4602.2904.Replenishment of certain military constructions funds(a)In generalOf the amount authorized to be appropriated for fiscal year 2021 by section 2903 and available as specified in the funding table in section 4602, $3,600,000,000 shall be available for replenishment of funds that were authorized to be appropriated by military construction authorization Acts for fiscal years before fiscal year 2021 for military construction projects authorized by such Acts, but were used instead for military construction projects authorized by section 2808 of title 10, United States Code, in connection with the national emergency along the southern land border of the United States declared in 2019 pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.).(b)Replenishment by transfer(1)In generalAny amounts available under subsection (a) that are used for replenishment of funds as described in that subsection shall be transferred to the account that was the source of such funds.(2)Inapplicability toward transfer limitationsAny transfer of amounts under this subsection shall not count toward any limitation on transfer of Department of Defense funds in section 1001 or 1512 or any other limitation on transfer of Department of funds in law.(3)Sunset of authorityThe authority to make transfers under this subsection shall terminate on September 30, 2021.(c)Use of funds(1)In generalAmounts transferred under subsection (b) for replenishment of funds as described in subsection (a) may be used only for military construction projects for which such funds were originally authorized in a military construction authorization Act described in subsection (a).(2)No increase in authorized amount of projectsThe total amount of funds available for a military construction project described in paragraph (1) may not exceed the current amount authorized for such project by applicable military construction authorization Acts (including this Act). A replenishment of funds under this section for a military construction project shall not operate to increase the authorized amount of the project or the amount authorized to be available for the project. CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONSXXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMSANational Security Programs and Authorizations3101.National Nuclear Security Administration(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2021 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701.(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 21–D–510, HE Synthesis, Formulation, and Production, Pantex Plant, Amarillo, Texas, $31,000,000.
Project 21–D–511, Savannah River Plutonium Processing Facility, Savannah River Site, Aiken, South Carolina, $241,900,000.Project 21–D–512, Plutonium Pit Production Project, Los Alamos National Laboratory, Los Alamos, New Mexico, $226,000,000.Project 21–D–530, KL Steam and Condensate Upgrades, Knolls Atomic Power Laboratory, Schenectady, New York, $4,000,000.General Plant Project, U1a.03 Test Bed Facility Improvements, Nevada National Security Side, Nevada, $16,000,000.General Plant Project, TA–15 DARHT Hydro Vessel Repair Facility, Los Alamos National Laboratory, New Mexico, $16,500,000.3102.Defense environmental cleanup(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2021 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701.(b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out, for defense environmental cleanup activities, the following new plant project:Project 21–D–401, Hoisting Capability Project, Waste Isolation Pilot Plant, Carlsbad, New Mexico, $10,000,000.3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2021 for other defense activities in carrying out programs as specified in the funding table in section 4701.3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2021 for nuclear energy as specified in the funding table in section 4701. BBudget of the National Nuclear Security Administration3111.Review of adequacy of nuclear weapons budget(a)In generalSubtitle A of title XVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.) is amended by adding at the end the following new section:4717.Review of adequacy of nuclear weapons budget(a)Review of adequacy of Administration budget by Nuclear Weapons Council(1)Transmission to CouncilThe Secretary of Energy shall transmit to the Nuclear Weapons Council (in this section referred to as the Council) a copy of the proposed budget request of the Administration for each fiscal year before that budget request is submitted to the Director of the Office of Management and Budget in relation to the preparation of the budget of the President to be submitted to Congress under section 1105(a) of title 31, United States Code.(2)Review and determination of adequacy(A)ReviewThe Council shall review each budget request transmitted to the Council under paragraph (1).(B)Determination of adequacy(i)Inadequate requestsIf the Council determines that a budget request for a fiscal year transmitted to the Council under paragraph (1) is inadequate, in whole or in part, to implement the objectives of the Department of Defense with respect to nuclear weapons for that fiscal year, the Council shall submit to the Secretary of Energy a written description of funding levels and specific initiatives that would, in the determination of the Council, make the budget request adequate to implement those objectives.(ii)Adequate requestsIf the Council determines that a budget request for a fiscal year transmitted to the Council under paragraph (1) is adequate to implement the objectives described in clause (i) for that fiscal year, the Council shall submit to the Secretary of Energy a written statement confirming the adequacy of the request.(iii)RecordsThe Council shall maintain a record of each description submitted under clause (i) and each statement submitted under clause (ii).(3)Department of Energy response(A)In generalIf the Council submits to the Secretary of Energy a written description under paragraph (2)(B)(i) with respect to the budget request of the Administration for a fiscal year, the Secretary shall include as an appendix to the budget request submitted to the Director of the Office of Management and Budget—(i)the funding levels and initiatives identified in the description under paragraph (2)(B)(i); and(ii)any additional comments the Secretary considers appropriate.(B)Transmission to congressThe Secretary of Energy shall transmit to Congress, with the budget justification materials submitted in support of the Department of Energy budget for a fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), a copy of the appendix described in subparagraph (A).(b)Review and certification of Department of Energy budget by Nuclear Weapons Council(1)In generalAt the time the Secretary of Energy submits the budget request of the Department of Energy for that fiscal year to the Director of the Office of Management and Budget in relation to the preparation of the budget of the President, the Secretary shall transmit a copy of the budget request of the Department to the Council.(2)CertificationThe Council shall—(A)review the budget request transmitted to the Council under paragraph (1);(B)based on the review under subparagraph (A), make a determination with respect to whether the budget request includes the funding levels and initiatives described in subsection (a)(2)(B)(i); and(C)submit to Congress—(i)(I)a certification that the budget request is adequate to implement the objectives described in subsection (a)(2)(B)(i); or(II)a statement that the budget request is not adequate to implement those objectives; and(ii)a copy of the written description submitted by the Council to the Secretary under subsection (a)(2)(B)(i), if any..(b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 4716 the following new item:Sec. 4717. Review of adequacy of nuclear weapons budget..CPersonnel matters3121.National Nuclear Security Administration Personnel System(a)In generalSubtitle C of the National Nuclear Security Administration Act (50 U.S.C. 2441 et seq.) is amended by adding at the end the following new section:3248.Alternative personnel system(a)In generalThe Administrator may adapt the pay banding and performance-based pay adjustment demonstration project carried out by the Administration under the authority provided by section 4703 of title 5, United States Code, into a permanent alternative personnel system for the Administration (to be known as the National Nuclear Security Administration Personnel System) and implement that system with respect to employees of the Administration.(b)ModificationsIn adapting the demonstration project described in subsection (a) into a permanent alternative personnel system, the Administrator—(1)may, subject to paragraph (2), revise the requirements and limitations of the demonstration project to the extent necessary; and(2)shall—(A)ensure that the permanent alternative personnel system is carried out in a manner consistent with the final plan for the demonstration project published in the Federal Register on December 21, 2007 (72 Fed. Reg. 72776);(B)ensure that significant changes in the system not take effect until revisions to the plan for the demonstration project are approved by the Office of Personnel Management and published in the Federal Register;(C)ensure that procedural modifications or clarifications to the final plan for the demonstration project be made through local notification processes;(D)authorize, and establish incentives for, employees of the Administration to have rotational assignments among different programs of the Administration, the headquarters and field offices of the Administration, and the management and operating contractors of the Administration; and(E)establish requirements for employees of the Administration who are in the permanent alternative personnel system described in subsection (a) to be promoted to senior-level positions in the Administration, including requirements with respect to—(i)professional training and continuing education; and(ii)a certain number and types of rotational assignments under subparagraph (D), as determined by the Administrator.(c)Application to Naval Nuclear Propulsion ProgramThe Director of the Naval Nuclear Propulsion Program established pursuant to section 4101 of the Atomic Energy Defense Act (50 U.S.C. 2511) and section 3216 of this Act may, with the concurrence of the Secretary of the Navy, apply the alternative personnel system under subsection (a) to—(1)all employees of the Naval Nuclear Propulsion Program in the competitive service (as defined in section 2102 of title 5, United States Code); and(2)all employees of the Department of Navy who are assigned to the Naval Nuclear Propulsion Program and are in the excepted service (as defined in section 2103 of title 5, United States Code) (other than such employees in statutory excepted service systems)..(b)Briefing(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall provide a briefing to the appropriate congressional committees on the implementation of section 3248 of the National Nuclear Security Administration Act, as added by subsection (a).(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the congressional defense committees;(B)the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives; and(C)the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives.(c)Conforming amendmentsSection 3116 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1888; 50 U.S.C. 2441 note prec) is amended—(1)by striking subsections (a) and (d); and(2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively.(d)Clerical amendmentThe table of contents for the National Nuclear Security Administration Act is amended by inserting after the item relating to section 3247 the following new item:Sec. 3248. Alternative personnel system..3122.Inclusion of certain employees and contractors of Department of Energy in definition of public safety officer for purposes of certain death benefitsSection 1204(9) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284(9)) is amended—(1)in subparagraph (D), by striking or at the end; (2)in subparagraph (E)(ii), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(F)an employee or contractor of the Department of Energy who—(i)is—(I)a nuclear materials courier (as defined in section 8331(27) of title 5, United States Code); or (II)designated by the Secretary of Energy as a member of an emergency response team; and (ii)is performing official duties of the Department, pursuant to a deployment order issued by the Secretary, to protect the public, property, or the interests of the United States by—(I)assessing, locating, identifying, securing, rendering safe, or disposing of weapons of mass destruction (as defined in section 1403 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2302)); or (II)managing the immediate consequences of a radiological release or exposure..3123.Reimbursement for liability insurance for nuclear materials couriersSection 636(c)(2) of division A of the Treasury, Postal Service, and General Government Appropriations Act, 1997 (Public Law 104–208; 5 U.S.C. prec. 5941 note) is amended by striking or under and all that follows and inserting the following: a special agent under section 203 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4823), or a nuclear materials courier (as defined in section 8331(27) of such title 5);.3124.Transportation and moving expenses for immediate family of deceased nuclear materials couriersSection 5724d(c)(1) of title 5, United States Code, is amended—(1)in subparagraph (B), by striking ; and and inserting a semicolon; and(2)by adding at the end the following:(D)any nuclear materials courier, as defined in section 8331(27); and.3125.Extension of authority for appointment of certain scientific, engineering, and technical personnelSection 4601(c) of the Atomic Energy Defense Act (50 U.S.C. 2701(c)) is amended by striking September 30, 2020 and inserting September 30, 2021.DCybersecurity3131.Reporting on penetrations of networks of contractors and subcontractors(a)In generalSubtitle A of title XLV of the Atomic Energy Defense Act (50 U.S.C. 2651 et seq.) is amended by adding at the end the following new section:4511.Reporting on penetrations of networks of contractors and subcontractors(a)Procedures for reporting penetrationsThe Administrator shall establish procedures that require each contractor and subcontractor to report to the Chief Information Officer when a covered network of the contractor or subcontractor that meets the criteria established pursuant to subsection (b) is successfully penetrated.(b)Establishment of criteria for covered networks(1)In generalThe Administrator shall, in consultation with the officials specified in paragraph (2), establish criteria for covered networks to be subject to the procedures for reporting penetrations under subsection (a).(2)Officials specifiedThe officials specified in this paragraph are the following officials of the Administration:(A)The Deputy Administrator for Defense Programs.(B)The Associate Administrator for Acquisition and Project Management.(C)The Chief Information Officer.(D)Any other official of the Administration the Administrator considers necessary.(c)Procedure requirements(1)Rapid reporting(A)In generalThe procedures established pursuant to subsection (a) shall require each contractor or subcontractor to submit to the Chief Information Officer a report on each successful penetration of a covered network of the contractor or subcontractor that meets the criteria established pursuant to subsection (b) not later than 60 days after the discovery of the successful penetration. (B)ElementsSubject to subparagraph (C), each report required by subparagraph (A) with respect to a successful penetration of a covered network of a contractor or subcontractor shall include the following:(i)A description of the technique or method used in such penetration.(ii)A sample of the malicious software, if discovered and isolated by the contractor or subcontractor, involved in such penetration.(iii)A summary of information created by or for the Administration in connection with any program of the Administration that has been potentially compromised as a result of such penetration.(C)Avoidance of delays in reportingIf a contractor or subcontractor is not able to obtain all of the information required by subparagraph (B) to be included in a report required by subparagraph (A) by the date that is 60 days after the discovery of a successful penetration of a covered network of the contractor or subcontractor, the contractor or subcontractor shall—(i)include in the report all information available as of that date; and(ii)provide to the Chief Information Officer the additional information required by subparagraph (B) as the information becomes available. (2)Access to equipment and information by Administration personnelConcurrent with the establishment of the procedures pursuant to subsection (a), the Administrator shall establish procedures to be used if information owned by the Administration was in use during or at risk as a result of the successful penetration of a covered network—(A)in order to—(i)in the case of a penetration of a covered network of a management and operating contractor, enhance the access of personnel of the Administration to Government-owned equipment and information; and(ii)in the case of a penetration of a covered network of a contractor or subcontractor that is not a management and operating contractor, facilitate the access of personnel of the Administration to the equipment and information of the contractor or subcontractor; and(B)which shall—(i)include mechanisms for personnel of the Administration to, upon request, obtain access to equipment or information of a contractor or subcontractor necessary to conduct forensic analysis in addition to any analysis conducted by the contractor or subcontractor;(ii)provide that a contractor or subcontractor is only required to provide access to equipment or information as described in clause (i) to determine whether information created by or for the Administration in connection with any program of the Administration was successfully exfiltrated from a network of the contractor or subcontractor and, if so, what information was exfiltrated; and(iii)provide for the reasonable protection of trade secrets, commercial or financial information, and information that can be used to identify a specific person.(3)Dissemination of informationThe procedures established pursuant to subsection (a) shall allow for limiting the dissemination of information obtained or derived through such procedures so that such information may be disseminated only to entities—(A)with missions that may be affected by such information;(B)that may be called upon to assist in the diagnosis, detection, or mitigation of cyber incidents;(C)that conduct counterintelligence or law enforcement investigations; or(D)for national security purposes, including cyber situational awareness and defense purposes.(d)DefinitionsIn this section:(1)Chief Information OfficerThe term Chief Information Officer means the Associate Administrator for Information Management and Chief Information Officer of the Administration.(2)ContractorThe term contractor means a private entity that has entered into a contract or contractual action of any kind with the Administration to furnish supplies, equipment, materials, or services of any kind.(3)Covered networkThe term covered network includes any network or information system that accesses, receives, or stores—(A)classified information; or (B)sensitive unclassified information germane to any program of the Administration, as determined by the Administrator.(4)SubcontractorThe term subcontractor means a private entity that has entered into a contract or contractual action with a contractor or another subcontractor to furnish supplies, equipment, materials, or services of any kind in connection with another contract in support of any program of the Administration..(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4510 the following new item:Sec. 4511. Reporting on penetrations of networks of contractors and subcontractors..3132.Clarification of responsibility for cybersecurity of National Nuclear Security Administration facilities(a)Establishment of Chief Information OfficerSubtitle B of the National Nuclear Security Administration Act (50 U.S.C. 2421 et seq.) is amended by adding at the end the following new section:3237.Chief Information OfficerThere is within the Administration a Chief Information Officer, who shall be—(1)appointed by the Administrator; and (2)responsible for the development and implementation of cybersecurity for all facilities of the Administration..(b)Conforming amendmentSection 3232(b)(3) of the National Nuclear Security Administration Act (50 U.S.C. 2422(b)(3)) is amended by striking and cyber.(c)Clerical amendmentThe table of contents for the National Nuclear Security Administration Act is amended by inserting after the item relating to section 3236 the following new item:Sec. 3237. Chief Information Officer..EDefense Environmental Cleanup3141.Public statement of environmental liabilities for facilities undergoing defense environmental cleanup(a)In generalSubtitle A of title XLIV of the Atomic Energy Defense Act (50 U.S.C. 2581 et seq.) is amended by adding at the end the following new section:4410.Public statement of environmental liabilitiesEach year, at the same time that the Department of Energy submits its annual financial report under section 3516 of title 31, United States Code, the Secretary of Energy shall make available to the public a statement of environmental liabilities, as calculated for the most recent audited financial statement of the Department under section 3515 of that title, for each defense nuclear facility at which defense environmental cleanup activities are occurring..(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4409 the following new item:Sec. 4410. Public statement of environmental liabilities..3142.Inclusion of missed milestones in future-years defense environmental cleanup planSection 4402A(b)(3) of the Atomic Energy Defense Act (50 U.S.C. 2582A(b)(3)) is amended by adding at the end the following:(D)For any milestone that has been missed, renegotiated, or postponed, a statement of the current milestone, the original milestone, and any interim milestones..3143.Classification of defense environmental cleanup as capital asset projects or operations activities(a)In generalThe Assistant Secretary of Energy for Environmental Management, in consultation with other appropriate officials of the Department of Energy, shall establish requirements for the classification of defense environmental cleanup projects as capital asset projects or operations activities.(b)Report requiredNot later than March 1, 2021, the Assistant Secretary shall submit to the congressional defense committees a report—(1)setting forth the requirements established under subsection (a); and (2)assessing whether any ongoing defense environmental cleanup projects should be reclassified based on those requirements. 3144.Continued analysis of approaches for supplemental treatment of low-activity waste at Hanford Nuclear Reservation(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Energy shall enter into an arrangement with a federally funded research and development center to conduct a follow-on analysis to the analysis required by section 3134 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2769) with respect to approaches for treating the portion of low-activity waste at the Hanford Nuclear Reservation, Richland, Washington, intended for supplemental treatment.(b)Comparison of alternatives to aid decisionmakingThe analysis required by subsection (a) shall be designed, to the greatest extent possible, to provide decisionmakers with the ability to make a direct comparison between approaches for the supplemental treatment of low-activity waste at the Hanford Nuclear Reservation based on criteria that are relevant to decisionmaking and most clearly differentiate between approaches. (c)ElementsThe analysis required by subsection (a) shall include an assessment of the following:(1)The most effective potential technology for supplemental treatment of low-activity waste that will produce an effective waste form, including an assessment of the following:(A)The maturity and complexity of the technology.(B)The extent of previous use of the technology.(C)The life cycle costs and duration of use of the technology.(D)The effectiveness of the technology with respect to immobilization.(E)The performance of the technology expected under permanent disposal.(2)The differences among approaches for the supplemental treatment of low-activity waste considered as of the date of the analysis.(3)The compliance of such approaches with the technical standards described in section 3134(b)(2)(D) of section 3134 of the National Defense Authorization Act for Fiscal Year 2017.(4)The differences among potential disposal sites for the waste form produced through such treatment, including mitigation of radionuclides, including technetium-99, selenium-79, and iodine-129, on a system level.(5)Potential modifications to the design of facilities to enhance performance with respect to disposal of the waste form to account for the following:(A)Regulatory compliance.(B)Public acceptance.(C)Cost.(D)Safety.(E)The expected radiation dose to maximally exposed individuals over time.(F)Differences among disposal environments.(6)Approximately how much and what type of pretreatment is needed to meet regulatory requirements regarding long-lived radionuclides and hazardous chemicals to reduce disposal costs for radionuclides described in paragraph (4). (7)Whether the radionuclides can be left in the waste form or economically removed and bounded at a system level by the performance assessment of a potential disposal site and, if the radionuclides cannot be left in the waste form, how to account for the secondary waste stream.(8)Other relevant factors relating to the technology described in paragraph (1), including the following:(A)The costs and risks in delays with respect to tank performance over time.(B)Consideration of experience with treatment methods at other sites and commercial facilities.(C)Outcomes of the test bed initiative of the Office of Environmental Management at the Hanford Nuclear Reservation.(d)Review, consultation, submission, and limitationsThe provision of subsections (c) through (f) of section 3134 of the National Defense Authorization Act for Fiscal Year 2017 shall apply with respect to the analysis required by subsection (a) to the same extent and in the same manner that such provisions applied with respect to the analysis required by subsection (a) of such section 3134, except that subsection (e) of such section shall be applied and administered by substituting the date of the enactment of the National Defense Authorization Act for Fiscal Year 2021 for the date of the enactment of this Act each place it appears. FOther Matters3151.Modifications to enhanced procurement authority to manage supply chain riskSection 4806 of the Atomic Energy Defense Act (50 U.S.C. 2786) is amended—(1)in subsections (a) and (c), by inserting or special exclusion action after covered procurement action each place it appears;(2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; (3)by inserting after subsection (d) the following new subsection (e):(e)Delegation of authorityThe Secretary may delegate the authority under this section to—(1)in the case of the Administration, the Administrator; and(2)in the case of any other component of the Department of Energy, the Senior Procurement Executive of the Department.; and(4)in subsection (f), as redesignated by paragraph (2)—(A)by redesignating paragraph (6) as paragraph (7); and(B)by inserting after paragraph (5) the following new paragraph (6):(6)Special exclusion actionThe term special exclusion action means an action to prohibit, for a period not to exceed two years, the award of any contracts or subcontracts by the Administration or any other component of the Department of Energy related to any covered system to a source the Secretary determines to represent a supply chain risk..3152.Prohibition on use of laboratory- or production facility-directed research and development funds for general and administrative overhead costsSection 4811 of the Atomic Energy Defense Act (50 U.S.C. 2791), as amended by section 3152, is further amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection (d):(d)Prohibition on use of funds for overheadFunds provided to a national security laboratory or nuclear weapons production facility for laboratory- or production facility-directed research and development may not be used to cover the costs of general and administrative overhead for the laboratory or facility..3153.Monitoring of industrial base for nuclear weapons components, subsystems, and materials(a)Designation of officialNot later than March 1, 2021, the Administrator for Nuclear Security shall designate a senior official within the National Nuclear Security Administration to be responsible for monitoring the industrial base that supports the nuclear weapons components, subsystems, and materials of the Administration, including—(1)the consistent monitoring of the current status of the industrial base; (2)tracking of industrial base issues over time; and (3)proactively identifying gaps or risks in specific areas relating to the industrial base. (b)Provision of resourcesThe Administrator shall ensure that the official designated under subsection (a) is provided with resources sufficient to conduct the monitoring required by that subsection.(c)ConsultationsThe Administrator, acting through the official designated under subsection (a), shall, to the extent practicable and beneficial, in conducting the monitoring required by that subsection, consult with—(1)officials of the Department of Defense who are members of the Nuclear Weapons Council established under section 179 of title 10, United States Code;(2)officials of the Department of Defense responsible for the defense industrial base; and(3)other components of the Department of Energy that rely on similar components, subsystems, or materials.(d)Briefings(1)Initial briefingNot later than April 1, 2021, the Administrator shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the designation of the official required by subsection (a), including on—(A)the responsibilities assigned to that official; and (B)the plan for providing that official with resources sufficient to conduct the monitoring required by subsection (a). (2)Subsequent briefingsNot later than April 1, 2022, and annually thereafter through 2024, the Administrator shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on activities carried out under this section that includes an assessment of the progress made by the official designated under subsection (a) in conducting the monitoring required by that subsection.3154.Prohibition on use of funds for advanced naval nuclear fuel system based on low-enriched uranium(a)In generalNone of the funds authorized to be appropriated for the National Nuclear Security Administration for fiscal year 2021 may be obligated or expended to conduct research and development of an advanced naval nuclear fuel system based on low-enriched uranium until the following certifications are submitted to the congressional defense committees:(1)A joint certification of the Secretary of Energy and the Secretary of Defense that the determination made by the Secretary of Energy and the Secretary of the Navy pursuant to section 3118(c)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1196) and submitted to the congressional defense committees on March 25, 2018, that the United States should not pursue such research and development, no longer reflects the policy of the United States.(2)A certification of the Secretary of the Navy that an advanced naval nuclear fuel system based on low-enriched uranium would not reduce vessel capability, increase expense, or reduce operational availability as a result of refueling requirements.(b)Report requiredNot later than 60 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall submit to the congressional defense committees a report on activities conducted using amounts made available for fiscal year 2020 for nonproliferation fuels development, including a description of progress made toward technological or nonproliferation goals.3155.Authorization of appropriations for W93 nuclear warhead programIn accordance with section 4209(a)(1)(B) of the Atomic Energy Defense Act (50 U.S.C. 2529(a)(1)(B)), funds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2021 for the W93 nuclear warhead program as specified in the funding table in section 4701. 3156.Review of future of computing beyond exascale at the National Nuclear Security Administration(a)In generalThe Administrator for Nuclear Security, in consultation with the Secretary of Energy, shall enter into an agreement with the National Academy of Science to review the future of computing beyond exascale computing to meet national security needs at the National Nuclear Security Administration.(b)ElementsThe review required by subsection (a) shall address the following:(1)Future computing needs of the National Nuclear Security Administration that exascale computing will not accomplish during the 20 years after the date of the enactment of this Act.(2)Computing architectures that potentially can meet those needs, including—(A)classical computing architectures employed as of such date of enactment;(B)quantum computing architectures and other novel computing architectures;(C)hybrid combinations of classical and quantum computing architectures; and(D)other architectures as necessary.(3)The development of software for the computing architectures described in paragraph (2).(4) The maturity of the computing architectures described in paragraph (2) and the software described in paragraph (3), with key obstacles that must be overcome for the employment of such architectures and software.(5)The secure industrial base that exists as of the date of the enactment of this Act to meet the unique needs of computing at the National Nuclear Security Administration, including needs with respect to—(A)personnel;(B)microelectronics; and(C)other appropriate matters.(c)Information and clearancesThe Administrator shall ensure that personnel of the National Academy of Sciences overseeing the implementation of the agreement required by subsection (a) or conducting the review required by that subsection receive, in a timely manner, access to information and necessary security clearances to enable the conduct of the review.(d)Report required(1)In generalNot later than 2 years after the date of the enactment of this Act, the National Academy of Sciences shall submit to the congressional defense committees a report on the findings of the review required by subsection (a).(2)FormThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.(e)Exascale computing definedIn this section, the term exascale computing means computing through the use of a computing machine that performs near or above 10 to the 18th power floating point operations per second.3157.Application of requirement for independent cost estimates and reviews to new nuclear weapon systemsSection 4217(b)(1) of the Atomic Energy Defense Act (50 U.S.C. 2537(b)(1)) is amended—(1)in subparagraph (A)—(A)in clause (i), by inserting , and each new nuclear weapon system at the completion of phase 2A after phase 6.2A;(B)in clause (ii), by inserting , and each new nuclear weapon system at the completion of phase 3 after phase 6.3; and(C)in clause (iii)—(i)by inserting , and each new nuclear weapon system at the completion of phase 4 after phase 6.4; and (ii)by inserting or 5, as applicable after phase 6.5; and(2)in subparagraph (B), by inserting , and each new nuclear weapon system at the completion of phase 2 after phase 6.2. 3158.Extension and expansion of limitations on importation of uranium from Russian Federation(a)In generalSection 3112A of the USEC Privatization Act (42 U.S.C. 2297h–10a) is amended—(1)in subsection (a)—(A)by redesignating paragraph (7) as paragraph (8); and(B)by inserting after paragraph (6) the following:(7)Suspension AgreementThe term Suspension Agreement has the meaning given that term in section 3102(13).;(2)in subsection (b)—(A)by striking United States to support and inserting the following: “United States—(1)to support;(B)by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(2)that reliance on uranium imports raises significant national security concerns;(3)to revive and strengthen the supply chain for nuclear fuel produced and used in the United States; and(4)to expand production of nuclear fuel in the United States.; and(3)in subsection (c)—(A)in paragraph (2)—(i)in the matter preceding subparagraph (A), by striking After and inserting Except as provided in subparagraph (B), after;(ii)in subparagraph (A)—(I)in clause (vi), by striking ; and and inserting a semicolon;(II)in clause (vii), by striking the period at the end and inserting a semicolon; and(III)by adding at the end the following:(viii)in calendar year 2021, 422,038 kilograms;(ix)in calendar year 2022, 415,573 kilograms;(x)in calendar year 2023, 409,445 kilograms;(xi)in calendar year 2024, 404,469 kilograms;(xii)in calendar year 2025, 399,241 kilograms;(xiii)in calendar year 2026, 393,985 kilograms;(xiv)in calendar year 2027, 389,656 kilograms;(xv)in calendar year 2028, 389,656 kilograms;(xvi)in calendar year 2029, 384,905 kilograms;(xvii)in calendar year 2030, 375,882 kilograms;(xviii)in calendar year 2031, 372,171 kilograms;(xix)in calendar year 2032, 364,694 kilograms;(xx)in calendar year 2033, 359,353 kilograms;(xxi)in calendar year 2034, 337,344 kilograms; and(xxii)in calendar year 2035, 333,296 kilograms.;(iii)by redesignating subparagraph (B) as subparagraph (D); and(iv)by inserting after subparagraph (A) the following:(B)Harmonization with Suspension Agreement(i)In generalIf, not later than December 31, 2020, the Department of Commerce and the Russian Federation finalize an amendment to the Suspension Agreement to extend the Agreement, the import limitations under subparagraph (A) for a calendar year shall be superceded by any export limitations, including the associated calculation parameters, agreed to by the Department of Commerce as part of that amendment. (ii)Termination of Suspension AgreementIf the Suspension Agreement terminates or expires, the import limitations specified in subparagraph (A) shall—(I)take effect on the date on which the Suspension Agreement terminates or expires; and (II)apply in addition to any antidumping duties imposed pursuant to title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.) with respect to low-enriched uranium produced in the Russian Federation.(C)Separative work units requirementNot more than 25 percent of the quantity of low-enriched uranium produced in the Russian Federation and imported under subparagraph (A) in any year may be imported under contracts other than contracts exclusively for separative work units.;(B)in paragraph (3), by striking United States— and all that follows and inserting the following: United States for processing and to be certified for reexportation and not for consumption in the United States.;(C)in paragraph (5)—(i)in subparagraph (A)—(I)by striking reference data and all that follows through 2019 and inserting the following: lower scenario data in the document of the World Nuclear Association entitled Nuclear Fuel Report: Global Scenarios for Demand and Supply Availability 2019–2040. In each of calendar years 2023, 2027, and 2031; and(II)by striking report or a subsequent report and inserting document;(ii)by redesignating subparagraphs (B) and (C) as subpagraphs (C) and (D), respectively; (iii)by inserting after subparagraph (A) the following:(B)Report requiredNot later than one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2021, and every 3 years thereafter, the Secretary shall submit to Congress a report that includes—(i)a recommendation on the use of all publicly available data to ensure accurate forecasting by scenario data to comport to actual demand for low-enriched uranium for nuclear reactors in the United States; and(ii)an identification of the steps to be taken to adjust the import limitations described in paragraph (2)(A) based on the most accurate scenario data.; and(iv)in subparagraph (D), as redesignated by clause (ii), by striking subparagraph (B) and inserting subparagraph (D);(D)in paragraph (6), in the matter preceding subparagraph (A), by striking the adjustment under paragraph (5)(A) and inserting any adjustment under paragraph (2)(B) or (5)(A);(E)in paragraph (7)(A), by striking 0.3 percent and inserting 0.22 percent;(F)in paragraph (9), by striking 2020 and inserting 2035; (G)by striking (2)(B) each place it appears and inserting (2)(D); and(H)in paragraph (12)(B), by inserting or the Suspension Agreement after the Russian HEU Agreement.(b)ApplicabilityThe amendments made by subsection (a) apply with respect to uranium imported from the Russian Federation on or after January 1, 2021. 3159.Integration of stockpile stewardship and nonproliferation missions(a)Sense of senateIt is the sense of the Senate that, in recognition of the close relationships between the nuclear weapons expertise and infrastructure of the national security laboratories (as defined in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501)), those laboratories should continue to apply their capabilities to assessing, understanding, and countering current and emerging nuclear threats, including the nuclear capabilities of adversaries of the United States.(b)IntegrationThe Secretary of Energy shall ensure that the capabilities of the stockpile stewardship program under section 4201 of the Atomic Energy Defense Act (50 U.S.C. 2521) are available to assess proliferation challenges, nuclear capabilities of adversaries of the United States, and related safeguards.3160.Technology development and integration programThe Administrator for Nuclear Security shall establish a technology development and integration program to improve the safety and security of the nuclear weapons stockpile, and to prevent proliferation, through research and development, engineering, and integration of technologies applicable to multiple weapons systems in the stockpile.3161.Advanced manufacturing development programThe Administrator for Nuclear Security shall establish an advanced manufacturing development program to focus on the development, demonstration, and deployment of next-generation processes and manufacturing tools to ensure that the nuclear weapons stockpile is safe and secure.3162.Materials science programThe Administrator for Nuclear Security shall establish a materials science program to develop new materials to replace materials that are no longer available for weapons sustainment.3163.Modifications to Inertial Confinement Fusion Ignition and High Yield Program(a)In generalThe Inertial Confinement Fusion Ignition and High Yield Program of the National Nuclear Security Administration (in this section referred to as the Program) shall provide the scientific understanding and experimental capabilities required to validate the safety and effectiveness of the nuclear weapons stockpile.(b)Recommendations relating to high energy density physics(1)Establishment of working groupThe Administrator for Nuclear Security shall establish a working group to identify and implement any recommendations issued by the National Academies of Sciences, Engineering, and Medicine as required by section 3137 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(2)Report requiredNot later than March 31, 2021, the Administrator shall submit to the congressional defense committees a report on the timelines for completing implementation of the recommendations described in paragraph (1).3164.Earned value management program for life extension programs(a)In generalSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by adding at the end the following new section:4223.Earned value management program for life extension programs(a)In generalThe Administrator shall establish an earned value management program to establish earned value management standards—(1)to ensure specific benchmarks are set for technology readiness for life extension programs; and(2)to ensure that appropriate risk mitigation measures are taken to meet the cost and schedule requirements of such programs.(b)Review of contractor earned value management systemsThe Administrator shall enter into an arrangement with an independent entity under which that entity shall review and determine whether the earned value management standards of contractors of the Administration for life extension programs are consistent with the standards established under subsection (a).(c)Reconciliation of cost estimatesThe Administrator shall ensure that key decisions of the Administration concerning project milestones in life extension programs are based on a reconciliation of cost estimates of the Administration with any independent cost estimates conducted by the Director of Cost Estimating and Program Evaluation..(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4222 the following new item:Sec. 4223. Earned value management program for life extension programs..3165.Use of high performance computing capabilities for COVID–19 researchThe Secretary of Energy shall make the unclassified high performance computing capabilities of the Department of Energy available for research relating to the coronavirus disease 2019 (commonly known as COVID–19) so long as and to the extent that doing so does not negatively affect the stockpile stewardship mission of the National Nuclear Security Administration. 3166.Availability of stockpile responsiveness funds for projects to reduce time necessary to execute a nuclear testFrom amounts authorized to be appropriated by section 3101 and available, as specified in the funding table in section 4701, for the Stockpile Responsiveness Program under section 4220 of the Atomic Energy Defense Act (50 U.S.C. 2538b), not less than $10,000,000 shall be made available to carry out projects related to reducing the time required to execute a nuclear test if necessary. 3167.Sense of the Senate on extension of limitations on importation of uranium from Russian FederationIt is the sense of the Senate that—(1)a secure nuclear fuel supply chain is essential to the economic and national security of the United States;(2)the United States should—(A)expeditiously complete negotiation of an extension of the Agreement Suspending the Antidumping Investigation on Uranium from the Russian Federation (commonly referred to as the Russian Suspension Agreement); or (B)if an agreement to extend the Russian Suspension Agreement cannot be reached, complete the antidumping investigation under title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.) with respect to imports of uranium from the Russian Federation—(i)to avoid unfair trade in uranium and maintain a nuclear fuel supply chain in the United States, consistent with the national security and nonproliferation goals of the United States; and(ii)to protect the United States nuclear fuel supply chain from the continued manipulation of the global and United States uranium markets by the Russian Federation and Russian-influenced competitors;(3)a renegotiated, long-term extension of the Russian Suspension Agreement can prevent adversaries of the United States from monopolizing the nuclear fuel supply chain;(4)as was done in 2008, upon completion of a new negotiated long-term extension of the Russian Suspension Agreement, Congress should enact legislation to codify the terms of extension into law to ensure long-term stability for the domestic nuclear fuel supply chain; and(5)if the negotiations to extend the Russian Suspension Agreement prove unsuccessful, Congress should be prepared to enact legislation to prevent the manipulation by the Russian Federation of global uranium markets and potential domination by the Russian Federation of the United States uranium market.XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD3201.AuthorizationThere are authorized to be appropriated for fiscal year 2021, $28,836,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). 3202.Nonpublic collaborative discussions by Defense Nuclear Facilities Safety BoardSection 313 of the Atomic Energy Act of 1954 (42 U.S.C. 2286b) is amended by adding at the end the following new subsection:(k)Nonpublic collaborative discussions(1)In generalNotwithstanding section 552b of title 5, United States Code, a quorum of the members of the Board may hold a meeting that is not open to public observation to discuss official business of the Board if—(A)no formal or informal vote or other official action is taken at the meeting;(B)each individual present at the meeting is a member or an employee of the Board;(C)at least one member of the Board from each political party is present at the meeting, unless all members of the Board are of the same political party at the time of the meeting; and(D)the general counsel of the Board, or a designee of the general counsel, is present at the meeting.(2)Disclosure of nonpublic collaborative discussions(A)In generalExcept as provided by subparagraph (B), not later than two business days after the conclusion of a meeting described in paragraph (1), the Board shall make available to the public, in a place easily accessible to the public—(i)a list of the individuals present at the meeting; and(ii)a summary of the matters, including key issues, discussed at the meeting, except for any matter the Board properly determines may be withheld from the public under section 552b(c) of title 5, United States Code.(B)Information about matters withheld from publicIf the Board properly determines under subparagraph (A)(ii) that a matter may be withheld from the public under section 552b(c) of title 5, United States Code, the Board shall include in the summary required by that subparagraph as much general information as possible with respect to the matter.(3)Rules of constructionNothing in this subsection may be construed—(A)to limit the applicability of section 552b of title 5, United States Code, with respect to—(i)a meeting of the members of the Board other than a meeting described in paragraph (1); or(ii) any information that is proposed to be withheld from the public under paragraph (2)(A)(ii); or(B)to authorize the Board to withhold from any individual any record that is accessible to that individual under section 552a of title 5, United States Code..3203.Improvements to operations of Defense Nuclear Facilities Safety Board(a)Mission of BoardSection 312(a) of the Atomic Energy Act of 1954 (42 U.S.C. 2286a(a)) is amended by striking employees and contractors at such facilities and inserting workers at such facilities conducting activities covered by part 830 of title 10, Code of Federal Regulations (or any successor regulation).(b)CooperationSection 314(a) of the Atomic Energy Act of 1954 (42 U.S.C. 2286c(a)) is amended—(1)by inserting (1) before Except; and(2)by adding at the end the following new paragraph: (2)For purposes of this subsection, the term unfettered access, with respect to a facility or personnel of or information related to a facility, means access equivalent to the access to the facility, personnel, or information provided to a regular employee of the facility, after proper identification and compliance with applicable access control measures for security, radiological protection, and personal safety..XXXVMARITIME ADMINISTRATION3501.Maritime AdministrationSection 109 of title 49, United States Code, is amended to read as follows:109.Maritime Administration(a)Organization and missionThe Maritime Administration is an administration in the Department of Transportation. The mission of the Maritime Administration is to foster, promote, and develop the merchant maritime industry of the United States.(b)Maritime AdministratorThe head of the Maritime Administration is the Maritime Administrator, who is appointed by the President by and with the advice and consent of the Senate. The Administrator shall report directly to the Secretary of Transportation and carry out the duties prescribed by the Secretary.(c)Deputy Maritime AdministratorThe Maritime Administration shall have a Deputy Maritime Administrator, who is appointed in the competitive service by the Secretary, after consultation with the Administrator. The Deputy Administrator shall carry out the duties prescribed by the Administrator. The Deputy Administrator shall be Acting Administrator during the absence or disability of the Administrator and, unless the Secretary designates another individual, during a vacancy in the office of Administrator.(d)Duties and powers vested in SecretaryAll duties and powers of the Maritime Administration are vested in the Secretary.(e)Regional officesThe Maritime Administration shall have regional offices for the Atlantic, Gulf, Great Lakes, and Pacific port ranges, and may have other regional offices as necessary. The Secretary shall appoint a qualified individual as Director of each regional office. The Secretary shall carry out appropriate activities and programs of the Maritime Administration through the regional offices.(f)Interagency and industry relationsThe Secretary shall establish and maintain liaison with other agencies, and with representative trade organizations throughout the United States, concerned with the transportation of commodities by water in the export and import foreign commerce of the United States, for the purpose of securing preference to vessels of the United States for the transportation of those commodities.(g)Detailing officers from Armed ForcesTo assist the Secretary in carrying out duties and powers relating to the Maritime Administration, not more than five officers of the Armed Forces may be detailed to the Secretary at any one time, in addition to details authorized by any other law. During the period of a detail, the Secretary shall pay the officer an amount that, when added to the officer's pay and allowances as an officer in the Armed Forces, makes the officer's total pay and allowances equal to the amount that would be paid to an individual performing work the Secretary considers to be of similar importance, difficulty, and responsibility as that performed by the officer during the detail.(h)Contracts, cooperative agreements, and audits(1)Contracts and cooperative agreementsIn the same manner that a private corporation may make a contract within the scope of its authority under its charter, the Secretary may make contracts and cooperative agreements for the United States Government and disburse amounts to—(A)carry out the Secretary's duties and powers under this section, subtitle V of title 46, and all other Maritime Administration programs; and(B)protect, preserve, and improve collateral held by the Secretary to secure indebtedness.(2)AuditsThe financial transactions of the Secretary under paragraph (1) shall be audited by the Comptroller General. The Comptroller General shall allow credit for an expenditure shown to be necessary because of the nature of the business activities authorized by this section or subtitle V of title 46. At least once a year, the Comptroller General shall report to Congress any departure by the Secretary from this section or subtitle V of title 46.(i)Grant administrative expensesExcept as otherwise provided by law, the administrative and related expenses for the administration of any grant programs by the Maritime Administrator may not exceed 3 percent.(j)Authorization of appropriations(1)In generalExcept as otherwise provided in this subsection, there are authorized to be appropriated such amounts as may be necessary to carry out the duties and powers of the Secretary relating to the Maritime Administration.(2)LimitationsOnly those amounts specifically authorized by law may be appropriated for the use of the Maritime Administration for—(A)acquisition, construction, or reconstruction of vessels;(B)construction-differential subsidies incident to the construction, reconstruction, or reconditioning of vessels;(C)costs of national defense features;(D)payments of obligations incurred for operating-differential subsidies;(E)expenses necessary for research and development activities, including reimbursement of the Vessel Operations Revolving Fund for losses resulting from expenses of experimental vessel operations;(F)the Vessel Operations Revolving Fund;(G)National Defense Reserve Fleet expenses;(H)expenses necessary to carry out part B of subtitle V of title 46; and(I)other operations and training expenses related to the development of waterborne transportation systems, the use of waterborne transportation systems, and general administration..DFunding Tables4001.Authorization of amounts in funding tables(a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations.(b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall—(1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and(2)comply with other applicable provisions of law.(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts.(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act.(e)Oral written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.XLIProcurement4101.PROCUREMENTSEC. 4101. PROCUREMENT (In
                                        Thousands of Dollars)LineItemFY 2021
                                    RequestSenate
                                    AuthorizedAIRCRAFT PROCUREMENT,
                                    ARMYFIXED WING2MQ–1 UAV0165,000 Reverse planned temporary procurement
                                    pause[165,000]3FUTURE UAS
                                    FAMILY1,1001,1004RQ–11
                                    (RAVEN)20,85120,851ROTARY7AH–64 APACHE BLOCK
                                    IIIA REMAN792,027792,0278AH–64 APACHE BLOCK
                                    IIIA REMAN AP169,460169,46011UH–60 BLACKHAWK M
                                    MODEL (MYP)742,998742,99812UH–60 BLACKHAWK M
                                    MODEL (MYP) AP87,42787,42713UH–60 BLACK HAWK L
                                    AND V MODELS172,797172,79714CH–47
                                    HELICOPTER160,750160,75015CH–47 HELICOPTER
                                    AP18,37218,372MODIFICATION OF
                                    AIRCRAFT18UNIVERSAL GROUND
                                    CONTROL EQUIPMENT (UAS)7,5097,50919GRAY EAGLE
                                    MODS216,28016,28020MULTI SENSOR ABN
                                    RECON (MIP)35,86435,86421AH–64 MODS118,316118,31622CH–47 CARGO
                                    HELICOPTER MODS (MYP)15,54835,548 IVCS[20,000]23GRCS SEMA MODS
                                    (MIP)2,9472,94724ARL SEMA MODS
                                    (MIP)9,5989,59825EMARSS SEMA MODS
                                    (MIP)2,4522,45226UTILITY/CARGO
                                    AIRPLANE MODS13,86813,86827UTILITY HELICOPTER
                                    MODS25,84225,84228NETWORK AND MISSION
                                    PLAN77,43277,43229COMMS, NAV
                                    SURVEILLANCE101,355101,35531AVIATION ASSURED
                                    PNT54,60954,60932GATM ROLLUP12,18012,18034UAS MODS4,2044,204GROUND SUPPORT
                                    AVIONICS35AIRCRAFT
                                    SURVIVABILITY EQUIPMENT49,45549,45536SURVIVABILITY
                                    CM8,0358,03537CMWS10,56710,56738COMMON INFRARED
                                    COUNTERMEASURES (CIRCM)237,467237,467OTHER SUPPORT39AVIONICS SUPPORT
                                    EQUIPMENT1,7891,78940COMMON GROUND
                                    EQUIPMENT17,58417,58441AIRCREW INTEGRATED
                                    SYSTEMS48,26548,26542AIR TRAFFIC
                                    CONTROL26,40826,40844LAUNCHER, 2.75
                                    ROCKET2,2562,25645LAUNCHER GUIDED
                                    MISSILE: LONGBOW HELLFIRE XM28,9828,982TOTAL
                                        AIRCRAFT PROCUREMENT, ARMY3,074,5943,259,594MISSILE PROCUREMENT,
                                    ARMYSURFACE-TO-AIR MISSILE
                                        SYSTEM2M-SHORAD—PROCUREMENT378,654378,6543MSE MISSILE603,188779,773 Transfer missiles from EDI OCO[176,585]4PRECISION STRIKE
                                    MISSILE (PRSM)49,94149,9415INDIRECT FIRE
                                    PROTECTION CAPABILITY INC 2–I106,26165,761 Army-identified funding early to need[–40,500]AIR-TO-SURFACE MISSILE
                                        SYSTEM6HELLFIRE SYS
                                    SUMMARY91,22591,2257JOINT AIR-TO-GROUND
                                    MSLS (JAGM)213,397213,3978LONG RANGE
                                    PRECISION MUNITION45,30745,307ANTI-TANK/ASSAULT MISSILE
                                        SYS9JAVELIN (AAWS-M)
                                    SYSTEM SUMMARY190,325190,32510TOW 2 SYSTEM
                                    SUMMARY121,074121,07411GUIDED MLRS ROCKET
                                    (GMLRS)850,157850,15712MLRS REDUCED RANGE
                                    PRACTICE ROCKETS (RRPR)30,83630,83613HIGH MOBILITY
                                    ARTILLERY ROCKET SYSTEM (HIMARS41,22641,226MODIFICATIONS16PATRIOT
                                    MODS278,050278,05017ATACMS MODS141,690141,69020AVENGER
                                    MODS13,94213,94221ITAS/TOW
                                    MODS5,6665,66622MLRS MODS310,419310,41923HIMARS
                                    MODIFICATIONS6,0816,081SPARES AND REPAIR
                                    PARTS24SPARES AND REPAIR
                                    PARTS5,0905,090SUPPORT EQUIPMENT &
                                        FACILITIES25AIR DEFENSE
                                    TARGETS8,9788,978TOTAL MISSILE
                                        PROCUREMENT, ARMY3,491,5073,627,592PROCUREMENT OF W&TCV,
                                        ARMYTRACKED COMBAT
                                    VEHICLES2ARMORED MULTI
                                    PURPOSE VEHICLE (AMPV)192,971172,971 Program decrease[–20,000]MODIFICATION OF TRACKED COMBAT
                                        VEHICLES4STRYKER
                                    UPGRADE847,212847,2125BRADLEY PROGRAM
                                    (MOD)493,109473,109 UBIS slip[–20,000]6M109 FOV
                                    MODIFICATIONS26,89326,8937PALADIN INTEGRATED
                                    MANAGEMENT (PIM)435,825435,8259ASSAULT BRIDGE
                                    (MOD)5,0745,07410ASSAULT BREACHER
                                    VEHICLE19,50019,50011M88 FOV
                                    MODS18,38213,382 Unjustified growth[–5,000]12JOINT ASSAULT
                                    BRIDGE72,17861,678 IOTE and testing delay[–10,500]13M1 ABRAMS TANK
                                    (MOD)392,013392,01314ABRAMS UPGRADE
                                    PROGRAM1,033,2531,033,253WEAPONS & OTHER COMBAT
                                        VEHICLES16MULTI-ROLE
                                    ANTI-ARMOR ANTI-PERSONNEL WEAPON S17,86417,86418MORTAR
                                    SYSTEMS10,28810,28819XM320 GRENADE
                                    LAUNCHER MODULE (GLM)5,9695,96920PRECISION SNIPER
                                    RIFLE10,13710,13721COMPACT
                                    SEMI-AUTOMATIC SNIPER SYSTEM99999922CARBINE7,4117,41123NEXT GENERATION
                                    SQUAD WEAPON35,82235,82224COMMON REMOTELY
                                    OPERATED WEAPONS STATION24,53424,53425HANDGUN4,6624,662MOD OF WEAPONS AND OTHER COMBAT
                                        VEH26MK–19 GRENADE
                                    MACHINE GUN MODS6,4446,44427M777 MODS10,98310,98328M4 CARBINE
                                    MODS4,8244,82431M240 MEDIUM MACHINE
                                    GUN MODS6,3856,38532SNIPER RIFLES
                                    MODIFICATIONS1,8981,89833M119
                                    MODIFICATIONS2,0092,00934MORTAR
                                    MODIFICATION1,6891,68935MODIFICATIONS LESS
                                    THAN $5.0M (WOCV-WTCV)2,6042,604SUPPORT EQUIPMENT &
                                        FACILITIES36ITEMS LESS THAN
                                    $5.0M (WOCV-WTCV)2,7632,76337PRODUCTION BASE
                                    SUPPORT (WOCV-WTCV)3,0453,045TOTAL
                                        PROCUREMENT OF W&TCV, ARMY3,696,7403,641,240PROCUREMENT OF AMMUNITION,
                                        ARMYSMALL/MEDIUM CAL
                                    AMMUNITION1CTG, 5.56MM, ALL
                                    TYPES68,47268,4722CTG, 7.62MM, ALL
                                    TYPES109,933109,9333NEXT GENERATION
                                    SQUAD WEAPON AMMUNITION11,98811,9884CTG, HANDGUN, ALL
                                    TYPES8538535CTG, .50 CAL, ALL
                                    TYPES58,28058,2806CTG, 20MM, ALL
                                    TYPES31,70831,7087CTG, 25MM, ALL
                                    TYPES9,1119,1118CTG, 30MM, ALL
                                    TYPES58,17258,1729CTG, 40MM, ALL
                                    TYPES114,638114,638MORTAR AMMUNITION1060MM MORTAR, ALL
                                    TYPES31,22231,2221181MM MORTAR, ALL
                                    TYPES42,85742,85712120MM MORTAR, ALL
                                    TYPES107,762107,762TANK AMMUNITION13CARTRIDGES, TANK,
                                    105MM AND 120MM, ALL TYPES233,444233,444ARTILLERY
                                    AMMUNITION14ARTILLERY
                                    CARTRIDGES, 75MM & 105MM, ALL TYPES35,96335,96315ARTILLERY
                                    PROJECTILE, 155MM, ALL TYPES293,692293,69216PROJ 155MM EXTENDED
                                    RANGE M98269,15969,15917ARTILLERY
                                    PROPELLANTS, FUZES AND PRIMERS, ALL232,913232,913MINES18MINES &
                                    CLEARING CHARGES, ALL TYPES65,27865,27819CLOSE TERRAIN
                                    SHAPING OBSTACLE4,9954,995ROCKETS20SHOULDER LAUNCHED
                                    MUNITIONS, ALL TYPES69,11269,11221ROCKET, HYDRA 70,
                                    ALL TYPES125,915125,915OTHER AMMUNITION22CAD/PAD, ALL
                                    TYPES8,8918,89123DEMOLITION
                                    MUNITIONS, ALL TYPES54,04354,04324GRENADES, ALL
                                    TYPES28,93128,93125SIGNALS, ALL
                                    TYPES27,03627,03626SIMULATORS, ALL
                                    TYPES10,25310,253MISCELLANEOUS27AMMO COMPONENTS,
                                    ALL TYPES3,4763,47629ITEMS LESS THAN $5
                                    MILLION (AMMO)10,56910,56930AMMUNITION PECULIAR
                                    EQUIPMENT12,33812,33831FIRST DESTINATION
                                    TRANSPORTATION (AMMO)15,90815,90832CLOSEOUT
                                    LIABILITIES9999PRODUCTION BASE
                                    SUPPORT33INDUSTRIAL
                                    FACILITIES592,224592,22434CONVENTIONAL
                                    MUNITIONS DEMILITARIZATION235,112235,11235ARMS
                                    INITIATIVE3,3693,369TOTAL
                                        PROCUREMENT OF AMMUNITION, ARMY2,777,7162,777,716OTHER PROCUREMENT,
                                    ARMYTACTICAL VEHICLES1TACTICAL
                                    TRAILERS/DOLLY SETS12,98612,9862SEMITRAILERS,
                                    FLATBED:31,44331,4433SEMITRAILERS,
                                    TANKERS17,08217,0824HI MOB MULTI-PURP
                                    WHLD VEH (HMMWV)44,79544,7955GROUND MOBILITY
                                    VEHICLES (GMV)37,93237,9328JOINT LIGHT
                                    TACTICAL VEHICLE FAMILY OF VEHICL894,414894,4149TRUCK, DUMP, 20T
                                    (CCE)29,36829,36810FAMILY OF MEDIUM
                                    TACTICAL VEH (FMTV)95,09295,09211FAMILY OF COLD
                                    WEATHER ALL-TERRAIN VEHICLE (C99999912FIRETRUCKS &
                                    ASSOCIATED FIREFIGHTING EQUIP27,68727,68714PLS ESP21,96921,96915HVY EXPANDED MOBILE
                                    TACTICAL TRUCK EXT SERV65,63565,63516HMMWV
                                    RECAPITALIZATION PROGRAM5,9275,92717TACTICAL WHEELED
                                    VEHICLE PROTECTION KITS36,49736,49718MODIFICATION OF IN
                                    SVC EQUIP114,977114,977NON-TACTICAL
                                    VEHICLES20PASSENGER CARRYING
                                    VEHICLES1,2461,24621NONTACTICAL
                                    VEHICLES, OTHER19,87019,870COMM—JOINT
                                    COMMUNICATIONS22SIGNAL
                                    MODERNIZATION PROGRAM160,469160,46923TACTICAL NETWORK
                                    TECHNOLOGY MOD IN SVC360,379365,379 MDTF scalable node equipment[5,000]24SITUATION
                                    INFORMATION TRANSPORT63,39663,39626JCSE EQUIPMENT
                                    (USRDECOM)5,1705,170COMM—SATELLITE
                                        COMMUNICATIONS29DEFENSE ENTERPRISE
                                    WIDEBAND SATCOM SYSTEMS101,498101,49830TRANSPORTABLE
                                    TACTICAL COMMAND COMMUNICATIONS72,45074,850 AFRICOM force protection upgrades[1,000] MDTF support requirements[1,400]31SHF TERM13,17313,17332ASSURED
                                    POSITIONING, NAVIGATION AND TIMING134,928134,92833SMART-T
                                    (SPACE)8,6118,61134GLOBAL BRDCST
                                    SVC—GBS8,1918,191COMM—C3 SYSTEM36COE TACTICAL SERVER
                                    INFRASTRUCTURE (TSI)94,87194,871COMM—COMBAT
                                    COMMUNICATIONS37HANDHELD MANPACK
                                    SMALL FORM FIT (HMS)550,848552,348 AFRICOM force protection upgrades[1,500]38RADIO TERMINAL SET,
                                    MIDS LVT(2)8,2378,23741SPIDER FAMILY OF
                                    NETWORKED MUNITIONS INCR13,9670 Program cancelation[–13,967]43UNIFIED COMMAND
                                    SUITE19,57919,57944COTS COMMUNICATIONS
                                    EQUIPMENT94,15694,15645FAMILY OF MED COMM
                                    FOR COMBAT CASUALTY CARE18,31318,31346ARMY COMMUNICATIONS
                                    & ELECTRONICS51,48051,480COMM—INTELLIGENCE
                                    COMM48CI AUTOMATION
                                    ARCHITECTURE (MIP)13,14613,14649DEFENSE MILITARY
                                    DECEPTION INITIATIVE5,6245,624INFORMATION
                                    SECURITY51INFORMATION SYSTEM
                                    SECURITY PROGRAM-ISSP4,5964,59652COMMUNICATIONS
                                    SECURITY (COMSEC)159,272159,27253DEFENSIVE CYBER
                                    OPERATIONS54,75355,653 MDTF cyber defense and EW tools[900]54INSIDER THREAT
                                    PROGRAM—UNIT ACTIVITY MONITO1,7601,76056ITEMS LESS THAN $5M
                                    (INFO SECURITY)260260COMM—LONG HAUL
                                        COMMUNICATIONS57BASE SUPPORT
                                    COMMUNICATIONS29,76130,761 AFRICOM UFR force protection upgrades[1,000]COMM—BASE
                                    COMMUNICATIONS58INFORMATION
                                    SYSTEMS147,696147,69659EMERGENCY
                                    MANAGEMENT MODERNIZATION PROGRAM4,9004,90060HOME STATION
                                    MISSION COMMAND CENTERS (HSMCC)15,22715,22761JOINT INFORMATION
                                    ENVIRONMENT (JIE)3,1773,17762INSTALLATION INFO
                                    INFRASTRUCTURE MOD PROGRAM300,035300,035ELECT EQUIP—TACT INT REL ACT
                                        (TIARA)65JTT/CIBS-M
                                    (MIP)5,3045,30466TERRESTRIAL LAYER
                                    SYSTEMS (TLS) (MIP)8,0818,08168DCGS-A
                                    (MIP)151,886151,88670TROJAN
                                    (MIP)17,59317,59371MOD OF IN-SVC EQUIP
                                    (INTEL SPT) (MIP)28,55828,55873BIOMETRIC TACTICAL
                                    COLLECTION DEVICES (MIP)999999ELECT EQUIP—ELECTRONIC WARFARE
                                        (EW)75LIGHTWEIGHT COUNTER
                                    MORTAR RADAR5,3325,33276EW PLANNING &
                                    MANAGEMENT TOOLS (EWPMT)7,8497,84977AIR VIGILANCE (AV)
                                    (MIP)8,1608,16079MULTI-FUNCTION
                                    ELECTRONIC WARFARE (MFEW) SYST8,6698,66981COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES013,400 MDTF advanced intel systems remote
                                    collection[13,400]82CI MODERNIZATION
                                    (MIP)300300ELECT EQUIP—TACTICAL SURV. (TAC
                                        SURV)83SENTINEL
                                    MODS58,88458,88484NIGHT VISION
                                    DEVICES1,127,3751,127,37586SMALL TACTICAL
                                    OPTICAL RIFLE MOUNTED MLRF13,95413,95488INDIRECT FIRE
                                    PROTECTION FAMILY OF SYSTEMS10,06914,069 AFRICOM UFR force protection upgrades[4,000]89FAMILY OF WEAPON
                                    SIGHTS (FWS)133,590133,59091JOINT BATTLE
                                    COMMAND—PLATFORM (JBC-P)243,850243,85092JOINT EFFECTS
                                    TARGETING SYSTEM (JETS)69,64169,64194COMPUTER
                                    BALLISTICS: LHMBC XM327,5097,50995MORTAR FIRE CONTROL
                                    SYSTEM3,8003,80096MORTAR FIRE CONTROL
                                    SYSTEMS MODIFICATIONS7,2927,29297COUNTERFIRE
                                    RADARS72,42172,421ELECT EQUIP—TACTICAL C2
                                        SYSTEMS98ARMY COMMAND POST
                                    INTEGRATED INFRASTRUCTURE (49,94749,94799FIRE SUPPORT C2
                                    FAMILY9,3909,390100AIR & MSL
                                    DEFENSE PLANNING & CONTROL SYS47,37447,374101IAMD BATTLE COMMAND
                                    SYSTEM201,587201,587102LIFE CYCLE SOFTWARE
                                    SUPPORT (LCSS)4,4954,495103NETWORK MANAGEMENT
                                    INITIALIZATION AND SERVICE18,65118,651105GLOBAL COMBAT
                                    SUPPORT SYSTEM-ARMY (GCSS-A)2,7922,792106INTEGRATED
                                    PERSONNEL AND PAY SYSTEM-ARMY (IPP9,0719,071107RECONNAISSANCE AND
                                    SURVEYING INSTRUMENT SET12,11712,117108MOD OF IN-SVC
                                    EQUIPMENT (ENFIRE)3,0043,004ELECT
                                    EQUIP—AUTOMATION109ARMY TRAINING
                                    MODERNIZATION14,57414,574110AUTOMATED DATA
                                    PROCESSING EQUIP140,619140,619111GENERAL FUND
                                    ENTERPRISE BUSINESS SYSTEMS FAM4,4484,448112HIGH PERF COMPUTING
                                    MOD PGM (HPCMP)68,40568,405113CONTRACT WRITING
                                    SYSTEM8,4598,459114CSS
                                    COMMUNICATIONS57,65157,651115RESERVE COMPONENT
                                    AUTOMATION SYS (RCAS)14,84814,848ELECT EQUIP—AUDIO VISUAL SYS
                                        (A/V)117ITEMS LESS THAN $5M
                                    (SURVEYING EQUIPMENT)4,9954,995ELECT EQUIP—SUPPORT119BCT EMERGING
                                    TECHNOLOGIES16,98320,883 MDTF advanced intel systems remote
                                    collection[3,900]CLASSIFIED PROGRAMS9999CLASSIFIED
                                    PROGRAMS1,5821,582CHEMICAL DEFENSIVE
                                        EQUIPMENT123CBRN
                                    DEFENSE28,45642,456 WMD CST equipment[14,000]124SMOKE &
                                    OBSCURANT FAMILY: SOF (NON AAO ITEM)13,99513,995BRIDGING EQUIPMENT125TACTICAL
                                    BRIDGING10,54510,545126TACTICAL BRIDGE,
                                    FLOAT-RIBBON72,07472,074127BRIDGE SUPPLEMENTAL
                                    SET32,49332,493128COMMON BRIDGE
                                    TRANSPORTER (CBT) RECAP62,97862,978ENGINEER (NON-CONSTRUCTION)
                                        EQUIPMENT129HANDHELD STANDOFF
                                    MINEFIELD DETECTION SYS-HST5,5705,570130GRND STANDOFF MINE
                                    DETECTN SYSM (GSTAMIDS)2,4972,497132HUSKY MOUNTED
                                    DETECTION SYSTEM (HMDS)109,069109,069134EOD ROBOTICS
                                    SYSTEMS RECAPITALIZATION36,58436,584135ROBOTICS AND
                                    APPLIQUE SYSTEMS179,544179,544137RENDER SAFE SETS
                                    KITS OUTFITS64,58364,583139FAMILY OF BOATS AND
                                    MOTORS5,2895,289COMBAT SERVICE SUPPORT
                                        EQUIPMENT140HEATERS AND
                                    ECU'S8,2008,200142PERSONNEL RECOVERY
                                    SUPPORT SYSTEM (PRSS)4,6254,625143GROUND SOLDIER
                                    SYSTEM154,937154,937144MOBILE SOLDIER
                                    POWER34,29734,297147CARGO AERIAL DEL
                                    & PERSONNEL PARACHUTE SYSTEM53,02153,021148FAMILY OF ENGR
                                    COMBAT AND CONSTRUCTION SETS23,32423,324149ITEMS LESS THAN $5M
                                    (ENG SPT)8,0148,014PETROLEUM EQUIPMENT150DISTRIBUTION
                                    SYSTEMS, PETROLEUM & WATER78,44878,448MEDICAL EQUIPMENT151COMBAT SUPPORT
                                    MEDICAL59,48559,485MAINTENANCE
                                    EQUIPMENT152MOBILE MAINTENANCE
                                    EQUIPMENT SYSTEMS40,33740,337153ITEMS LESS THAN
                                    $5.0M (MAINT EQ)5,3865,386CONSTRUCTION
                                    EQUIPMENT154GRADER, ROAD MTZD,
                                    HVY, 6X4 (CCE)5,4065,406155SCRAPERS,
                                    EARTHMOVING4,1884,188156LOADERS4,5214,521157HYDRAULIC
                                    EXCAVATOR5,1865,186158TRACTOR, FULL
                                    TRACKED4,7154,715159ALL TERRAIN
                                    CRANES70,56070,560162CONST EQUIP
                                    ESP8,9258,925RAIL FLOAT CONTAINERIZATION
                                        EQUIPMENT164ARMY WATERCRAFT
                                    ESP40,91040,910165MANEUVER SUPPORT
                                    VESSEL (MSV)76,57676,576166ITEMS LESS THAN
                                    $5.0M (FLOAT/RAIL)1,8441,844GENERATORS167GENERATORS AND
                                    ASSOCIATED EQUIP53,43353,433168TACTICAL ELECTRIC
                                    POWER RECAPITALIZATION22,21622,216MATERIAL HANDLING
                                    EQUIPMENT169FAMILY OF
                                    FORKLIFTS16,14516,145TRAINING EQUIPMENT170COMBAT TRAINING
                                    CENTERS SUPPORT90,58090,580171TRAINING DEVICES,
                                    NONSYSTEM161,814161,814172SYNTHETIC TRAINING
                                    ENVIRONMENT (STE)13,06313,063175GAMING TECHNOLOGY
                                    IN SUPPORT OF ARMY TRAINING1,9501,950TEST MEASURE AND DIG EQUIPMENT
                                        (TMD)176CALIBRATION SETS
                                    EQUIPMENT2,5112,511177INTEGRATED FAMILY
                                    OF TEST EQUIPMENT (IFTE)78,57878,578178TEST EQUIPMENT
                                    MODERNIZATION (TEMOD)14,94114,941OTHER SUPPORT
                                    EQUIPMENT180RAPID EQUIPPING
                                    SOLDIER SUPPORT EQUIPMENT8,6298,629181PHYSICAL SECURITY
                                    SYSTEMS (OPA3)75,49987,499 AFRICOM UFR force protection upgrades[12,000]182BASE LEVEL COMMON
                                    EQUIPMENT27,44427,444183MODIFICATION OF
                                    IN-SVC EQUIPMENT (OPA–3)32,48548,385 Expeditionary Solid Waste Disposal
                                    System[15,900]187SPECIAL EQUIPMENT
                                    FOR TEST AND EVALUATION39,43639,436OPA2189INITIAL
                                    SPARES—C&E9,9509,950TOTAL OTHER
                                        PROCUREMENT, ARMY8,625,2068,685,239AIRCRAFT PROCUREMENT,
                                    NAVYCOMBAT AIRCRAFT1F/A–18E/F (FIGHTER)
                                    HORNET1,761,1461,761,1463JOINT STRIKE
                                    FIGHTER CV2,181,7802,381,780 Additional aircraft[200,000]4JOINT STRIKE
                                    FIGHTER CV AP330,386330,3865JSF STOVL1,109,3931,234,893 Additional 2 F–35B aircraft[125,500]6JSF STOVL
                                    AP303,035303,0357CH–53K (HEAVY
                                    LIFT)813,324793,324 Force Design 2030 realignment NRE
                                    excess[–20,000]8CH–53K (HEAVY LIFT)
                                    AP201,188191,188 Force Design 2030 realignment[–10,000]9V–22 (MEDIUM
                                    LIFT)934,793934,79310V–22 (MEDIUM LIFT)
                                    AP39,54739,54711H–1 UPGRADES
                                    (UH–1Y/AH–1Z)7,2677,26713P–8A
                                    POSEIDON80,13480,13415E–2D ADV
                                    HAWKEYE626,109626,10916E–2D ADV HAWKEYE
                                    AP123,166123,166TRAINER AIRCRAFT17ADVANCED HELICOPTER
                                    TRAINING SYSTEM269,867269,867OTHER AIRCRAFT18KC–130J380,984380,98419KC–130J AP67,02267,02221MQ–4 TRITON150,570100,570 Excess funding given procurement pause until
                                    FY23[–50,000]23MQ–8 UAV40,37540,37524STUASL0 UAV30,93030,93026VH–92A EXECUTIVE
                                    HELO610,231610,231MODIFICATION OF
                                    AIRCRAFT28F–18 A-D
                                    UNIQUE208,261208,26129F–18E/F AND EA–18G
                                    MODERNIZATION AND SUSTAINM468,954468,95430AEA SYSTEMS21,06121,06131AV–8 SERIES34,08234,08232INFRARED SEARCH AND
                                    TRACK (IRST)158,055158,05533ADVERSARY42,94642,94634F–18 SERIES379,351379,35135H–53 SERIES74,77174,77136MH–60
                                    SERIES131,584131,58437H–1 SERIES185,140185,14038EP–3 SERIES26,60226,60240E–2 SERIES175,540175,54041TRAINER A/C
                                    SERIES7,0857,08542C–2A9,5259,52543C–130
                                    SERIES141,705141,70544FEWSG68468445CARGO/TRANSPORT A/C
                                    SERIES8,9118,91146E–6 SERIES197,206197,20647EXECUTIVE
                                    HELICOPTERS SERIES29,08629,08649T–45 SERIES155,745155,74550POWER PLANT
                                    CHANGES24,63324,63351JPATS
                                    SERIES22,68222,68252AVIATION LIFE
                                    SUPPORT MODS40,40145,401 Aviation body armor vest[5,000]53COMMON ECM
                                    EQUIPMENT138,480138,48054COMMON AVIONICS
                                    CHANGES143,322143,32255COMMON DEFENSIVE
                                    WEAPON SYSTEM2,1422,14256ID SYSTEMS35,99935,99957P–8 SERIES180,530180,53058MAGTF EW FOR
                                    AVIATION27,79427,79459MQ–8 SERIES28,77428,77460V–22 (TILT/ROTOR
                                    ACFT) OSPREY334,405334,40561NEXT GENERATION
                                    JAMMER (NGJ)176,638176,63862F–35 STOVL
                                    SERIES153,588153,58863F–35 CV
                                    SERIES105,452105,45264QRC126,618126,61865MQ–4 SERIES12,99812,99866RQ–21
                                    SERIES18,55018,550AIRCRAFT SPARES AND REPAIR
                                        PARTS70SPARES AND REPAIR
                                    PARTS2,198,4602,228,460 Additional F–35B/C spares[30,000]AIRCRAFT SUPPORT EQUIP &
                                        FACILITIES71COMMON GROUND
                                    EQUIPMENT543,559543,55972AIRCRAFT INDUSTRIAL
                                    FACILITIES75,68575,68573WAR
                                    CONSUMABLES40,63340,63374OTHER PRODUCTION
                                    CHARGES21,19421,19475SPECIAL SUPPORT
                                    EQUIPMENT155,179155,17976FIRST DESTINATION
                                    TRANSPORTATION2,1212,121TOTAL
                                        AIRCRAFT PROCUREMENT, NAVY17,127,37817,407,878WEAPONS PROCUREMENT,
                                    NAVYMODIFICATION OF
                                    MISSILES1TRIDENT II
                                    MODS1,173,8371,173,837SUPPORT EQUIPMENT &
                                        FACILITIES2MISSILE INDUSTRIAL
                                    FACILITIES7,2757,275STRATEGIC MISSILES3TOMAHAWK277,694303,694 Program increase for USMC Tomahawk[26,000]TACTICAL MISSILES4AMRAAM326,952326,9525SIDEWINDER126,485126,4857STANDARD
                                    MISSILE456,206456,2068STANDARD MISSILE
                                    AP66,71666,7169SMALL DIAMETER BOMB
                                    II78,86778,86710RAM90,53390,53311JOINT AIR GROUND
                                    MISSILE (JAGM)49,38649,38614AERIAL
                                    TARGETS174,336174,33615DRONES AND
                                    DECOYS41,25641,25616OTHER MISSILE
                                    SUPPORT3,5013,50117LRASM168,845203,845 Additional Navy LRASM missiles[35,000]18LCS OTH
                                    MISSILE32,91032,910MODIFICATION OF
                                    MISSILES19TOMAHAWK
                                    MODS164,915164,91520ESSM215,375215,37522HARM MODS147,572147,57223STANDARD MISSILES
                                    MODS83,65483,654SUPPORT EQUIPMENT &
                                        FACILITIES24WEAPONS INDUSTRIAL
                                    FACILITIES1,9961,99625FLEET SATELLITE
                                    COMM FOLLOW-ON53,40153,401ORDNANCE SUPPORT
                                    EQUIPMENT27ORDNANCE SUPPORT
                                    EQUIPMENT215,659215,659TORPEDOES AND RELATED
                                    EQUIP28SSTD5,8113,611 Insufficient justification for ADC
                                    non-recurring costs[–2,200]29MK–48
                                    TORPEDO284,901284,90130ASW TARGETS13,83313,833MOD OF TORPEDOES AND RELATED
                                        EQUIP31MK–54 TORPEDO
                                    MODS110,286100,286 Mk 54 Mod 0 production delays[–10,000]32MK–48 TORPEDO ADCAP
                                    MODS57,21457,21433MARITIME
                                    MINES5,8325,832SUPPORT EQUIPMENT34TORPEDO SUPPORT
                                    EQUIPMENT97,58197,58135ASW RANGE
                                    SUPPORT4,1594,159DESTINATION
                                    TRANSPORTATION36FIRST DESTINATION
                                    TRANSPORTATION4,1064,106GUNS AND GUN MOUNTS37SMALL ARMS AND
                                    WEAPONS16,03016,030MODIFICATION OF GUNS AND GUN
                                        MOUNTS38CIWS MODS37,14737,14739COAST GUARD
                                    WEAPONS45,80445,80440GUN MOUNT
                                    MODS74,42774,42741LCS MODULE
                                    WEAPONS4,2534,25342AIRBORNE MINE
                                    NEUTRALIZATION SYSTEMS6,6626,662SPARES AND REPAIR
                                    PARTS45SPARES AND REPAIR
                                    PARTS159,578159,578TOTAL WEAPONS
                                        PROCUREMENT, NAVY4,884,9954,933,795PROCUREMENT OF AMMO, NAVY &
                                        MCNAVY AMMUNITION1GENERAL PURPOSE
                                    BOMBS41,49641,4962JDAM64,63164,6313AIRBORNE ROCKETS,
                                    ALL TYPES60,71960,7194MACHINE GUN
                                    AMMUNITION11,15811,1585PRACTICE
                                    BOMBS51,40951,4096CARTRIDGES &
                                    CART ACTUATED DEVICES64,69464,6947AIR EXPENDABLE
                                    COUNTERMEASURES51,52351,5238JATOS6,7616,76195 INCH/54 GUN
                                    AMMUNITION31,51731,51710INTERMEDIATE
                                    CALIBER GUN AMMUNITION38,00538,00511OTHER SHIP GUN
                                    AMMUNITION40,62640,62612SMALL ARMS &
                                    LANDING PARTY AMMO48,20248,20213PYROTECHNIC AND
                                    DEMOLITION9,7669,76615AMMUNITION LESS
                                    THAN $5 MILLION2,1152,115MARINE CORPS
                                    AMMUNITION16MORTARS46,78146,78117DIRECT SUPPORT
                                    MUNITIONS119,504119,50418INFANTRY WEAPONS
                                    AMMUNITION83,22083,22019COMBAT SUPPORT
                                    MUNITIONS32,65032,65020AMMO
                                    MODERNIZATION15,14415,14421ARTILLERY
                                    MUNITIONS59,53959,53922ITEMS LESS THAN $5
                                    MILLION4,1424,142TOTAL
                                        PROCUREMENT OF AMMO, NAVY & MC883,602883,602SHIPBUILDING AND CONVERSION,
                                        NAVYFLEET BALLISTIC MISSILE
                                        SHIPS1OHIO REPLACEMENT
                                    SUBMARINE2,891,4752,891,4752OHIO REPLACEMENT
                                    SUBMARINE AP1,123,1751,298,175 Submarine supplier stability[175,000]OTHER WARSHIPS3CARRIER REPLACEMENT
                                    PROGRAM997,544997,5444CVN–811,645,6061,645,6065VIRGINIA CLASS
                                    SUBMARINE2,334,6932,260,293 Unjustified cost growth[–74,400]6VIRGINIA CLASS
                                    SUBMARINE AP1,901,1872,373,187 Long lead material for option ship[472,000]7CVN REFUELING
                                    OVERHAULS1,878,4531,878,4538CVN REFUELING
                                    OVERHAULS AP17,38417,3849DDG 100078,20578,20510DDG–513,040,2703,010,270 Available prior-year funds[–30,000]11DDG–51 AP29,297464,297 LLTM for FY22 DDG–51s[260,000] Surface ship supplier stability[175,000]13FFG-FRIGATE1,053,1231,053,123AMPHIBIOUS SHIPS14LPD FLIGHT
                                    II1,155,801905,801 Transfer to Line 15[–250,000]15LPD FLIGHT II
                                    AP0500,000 LPD–32 and LPD–33 program increase[250,000] Transfer from Line 14 for LPD–32 and
                                    LPD–33[250,000]17LHA
                                    REPLACEMENT0250,000 LHA–9 program increase[250,000]AUXILIARIES, CRAFT AND PRIOR YR
                                        PROGRAM COST22TOWING, SALVAGE,
                                    AND RESCUE SHIP (ATS)168,209168,20923LCU 170087,39570,395 Insufficient justification[–17,000]24OUTFITTING825,586747,286 Unjustified cost growth[–78,300]26SERVICE
                                    CRAFT249,781275,281 Accelerate YP–703 Flight II[25,500]27LCAC SLEP56,4610 Insufficient justification[–56,461]28COMPLETION OF PY
                                    SHIPBUILDING PROGRAMS369,112369,112TOTAL
                                        SHIPBUILDING AND CONVERSION, NAVY19,902,75721,254,096OTHER PROCUREMENT,
                                    NAVYSHIP PROPULSION
                                    EQUIPMENT1SURFACE POWER
                                    EQUIPMENT11,73811,738GENERATORS2SURFACE COMBATANT
                                    HM&E58,49738,497 Hardware and software upgrades for 5
                                    previously procured HED ship sets[15,000] HED installation early to need[–35,000]NAVIGATION
                                    EQUIPMENT3OTHER NAVIGATION
                                    EQUIPMENT74,08474,084OTHER SHIPBOARD
                                    EQUIPMENT4SUB PERISCOPE,
                                    IMAGING AND SUPT EQUIP PROG204,806204,8065DDG MOD547,569497,569 Installation excess unit cost growth[–50,000]6FIREFIGHTING
                                    EQUIPMENT18,39418,3947COMMAND AND CONTROL
                                    SWITCHBOARD2,3742,3748LHA/LHD
                                    MIDLIFE78,26578,2659POLLUTION CONTROL
                                    EQUIPMENT23,03523,03510SUBMARINE SUPPORT
                                    EQUIPMENT64,63264,63211VIRGINIA CLASS
                                    SUPPORT EQUIPMENT22,86822,86812LCS CLASS SUPPORT
                                    EQUIPMENT3,9763,97613SUBMARINE
                                    BATTERIES31,32231,32214LPD CLASS SUPPORT
                                    EQUIPMENT50,47550,47515DDG 1000 CLASS
                                    SUPPORT EQUIPMENT42,27942,27916STRATEGIC PLATFORM
                                    SUPPORT EQUIP15,42915,42917DSSP
                                    EQUIPMENT2,9182,91818CG
                                    MODERNIZATION87,97887,97819LCAC9,3669,36620UNDERWATER EOD
                                    EQUIPMENT16,84216,84221ITEMS LESS THAN $5
                                    MILLION105,715105,71522CHEMICAL WARFARE
                                    DETECTORS3,0443,04423SUBMARINE LIFE
                                    SUPPORT SYSTEM5,8855,885REACTOR PLANT
                                    EQUIPMENT24SHIP MAINTENANCE,
                                    REPAIR AND MODERNIZATION1,260,7211,260,72125REACTOR POWER
                                    UNITS5,3055,30526REACTOR
                                    COMPONENTS415,404415,404OCEAN ENGINEERING27DIVING AND SALVAGE
                                    EQUIPMENT11,14311,143SMALL BOATS28STANDARD
                                    BOATS52,37152,371PRODUCTION FACILITIES
                                        EQUIPMENT29OPERATING FORCES
                                    IPE233,667233,667OTHER SHIP SUPPORT30LCS COMMON MISSION
                                    MODULES EQUIPMENT39,71417,414 MCM containers and MPCE sonar processing
                                    insufficient justification[–22,300]31LCS MCM MISSION
                                    MODULES218,82295,322 Excess procurement ahead of satisfactory
                                    testing[–123,500]32LCS ASW MISSION
                                    MODULES61,7594,759 Excess procurement ahead of satisfactory
                                    testing[–57,000]33LCS SUW MISSION
                                    MODULES24,41224,41234LCS IN-SERVICE
                                    MODERNIZATION121,848121,84835SMALL & MEDIUM
                                    UUV67,70937,609 SMCM UUV excess procurement ahead of
                                    satisfactory testing[–30,100]SHIP SONARS37SPQ–9B
                                    RADAR27,51727,51738AN/SQQ–89 SURF ASW
                                    COMBAT SYSTEM128,664128,66439SSN ACOUSTIC
                                    EQUIPMENT374,737374,73740UNDERSEA WARFARE
                                    SUPPORT EQUIPMENT9,2869,286ASW ELECTRONIC
                                    EQUIPMENT41SUBMARINE ACOUSTIC
                                    WARFARE SYSTEM26,06626,06642SSTD13,24113,24143FIXED SURVEILLANCE
                                    SYSTEM193,446193,44644SURTASS63,83863,838ELECTRONIC WARFARE
                                        EQUIPMENT45AN/SLQ–32387,195330,795 Early to need[–56,400]RECONNAISSANCE
                                    EQUIPMENT46SHIPBOARD IW
                                    EXPLOIT235,744235,74447AUTOMATED
                                    IDENTIFICATION SYSTEM (AIS)3,8623,862OTHER SHIP ELECTRONIC
                                        EQUIPMENT48COOPERATIVE
                                    ENGAGEMENT CAPABILITY26,00618,706 Common Array Block antenna program
                                    delays[–7,300]49NAVAL TACTICAL
                                    COMMAND SUPPORT SYSTEM (NTCSS)15,38515,38550ATDLS103,835103,83551NAVY COMMAND AND
                                    CONTROL SYSTEM (NCCS)3,5943,59452MINESWEEPING SYSTEM
                                    REPLACEMENT15,74415,74453SHALLOW WATER
                                    MCM5,4935,49354NAVSTAR GPS
                                    RECEIVERS (SPACE)38,04338,04355AMERICAN FORCES
                                    RADIO AND TV SERVICE2,5922,59256STRATEGIC PLATFORM
                                    SUPPORT EQUIP7,9857,985AVIATION ELECTRONIC
                                        EQUIPMENT57ASHORE ATC
                                    EQUIPMENT83,47583,47558AFLOAT ATC
                                    EQUIPMENT65,11365,11359ID SYSTEMS23,81523,81560JOINT PRECISION
                                    APPROACH AND LANDING SYSTEM (100,751100,75161NAVAL MISSION
                                    PLANNING SYSTEMS13,94713,947OTHER SHORE ELECTRONIC
                                        EQUIPMENT62MARITIME INTEGRATED
                                    BROADCAST SYSTEM1,3751,37563TACTICAL/MOBILE C4I
                                    SYSTEMS22,77122,77164DCGS-N18,87218,87265CANES389,585389,58566RADIAC10,33510,33567CANES-INTELL48,65448,65468GPETE8,1338,13369MASF4,1504,15070INTEG COMBAT SYSTEM
                                    TEST FACILITY5,9345,93471EMI CONTROL
                                    INSTRUMENTATION4,3344,33472ITEMS LESS THAN $5
                                    MILLION159,815105,015 NGSSR available prior year funds[–54,800]SHIPBOARD
                                    COMMUNICATIONS73SHIPBOARD TACTICAL
                                    COMMUNICATIONS56,10656,10674SHIP COMMUNICATIONS
                                    AUTOMATION124,288124,28875COMMUNICATIONS
                                    ITEMS UNDER $5M45,12045,120SUBMARINE
                                    COMMUNICATIONS76SUBMARINE BROADCAST
                                    SUPPORT31,13331,13377SUBMARINE
                                    COMMUNICATION EQUIPMENT62,21462,214SATELLITE
                                    COMMUNICATIONS78SATELLITE
                                    COMMUNICATIONS SYSTEMS47,42147,42179NAVY MULTIBAND
                                    TERMINAL (NMT)64,55264,552SHORE
                                    COMMUNICATIONS80JOINT
                                    COMMUNICATIONS SUPPORT ELEMENT (JCSE)4,3984,398CRYPTOGRAPHIC
                                    EQUIPMENT81INFO SYSTEMS
                                    SECURITY PROGRAM (ISSP)157,551157,55182MIO INTEL
                                    EXPLOITATION TEAM985985CRYPTOLOGIC
                                    EQUIPMENT83CRYPTOLOGIC
                                    COMMUNICATIONS EQUIP15,90615,906OTHER ELECTRONIC
                                    SUPPORT90COAST GUARD
                                    EQUIPMENT70,68970,689SONOBUOYS92SONOBUOYS—ALL
                                    TYPES237,639286,739 Program increase for sonobuoys[49,100]AIRCRAFT SUPPORT
                                    EQUIPMENT93MINOTAUR5,0775,07794WEAPONS RANGE
                                    SUPPORT EQUIPMENT83,96983,96995AIRCRAFT SUPPORT
                                    EQUIPMENT187,758187,75896ADVANCED ARRESTING
                                    GEAR (AAG)16,05916,05997METEOROLOGICAL
                                    EQUIPMENT15,19215,19299LEGACY AIRBORNE
                                    MCM6,6746,674100LAMPS
                                    EQUIPMENT1,1891,189101AVIATION SUPPORT
                                    EQUIPMENT58,87358,873102UMCS-UNMAN CARRIER
                                    AVIATION(UCA)MISSION CNTRL60,93760,937SHIP GUN SYSTEM
                                    EQUIPMENT103SHIP GUN SYSTEMS
                                    EQUIPMENT5,5405,540SHIP MISSILE SYSTEMS
                                        EQUIPMENT104HARPOON SUPPORT
                                    EQUIPMENT208208105SHIP MISSILE
                                    SUPPORT EQUIPMENT262,077262,077106TOMAHAWK SUPPORT
                                    EQUIPMENT84,08784,087FBM SUPPORT
                                    EQUIPMENT107STRATEGIC MISSILE
                                    SYSTEMS EQUIP258,910258,910ASW SUPPORT
                                    EQUIPMENT108SSN COMBAT CONTROL
                                    SYSTEMS173,770173,770109ASW SUPPORT
                                    EQUIPMENT26,58426,584OTHER ORDNANCE SUPPORT
                                        EQUIPMENT110EXPLOSIVE ORDNANCE
                                    DISPOSAL EQUIP7,4707,470111ITEMS LESS THAN $5
                                    MILLION6,3566,356OTHER EXPENDABLE
                                    ORDNANCE112ANTI-SHIP MISSILE
                                    DECOY SYSTEM86,35686,356113SUBMARINE TRAINING
                                    DEVICE MODS69,24069,240114SURFACE TRAINING
                                    EQUIPMENT192,245192,245CIVIL ENGINEERING SUPPORT
                                        EQUIPMENT115PASSENGER CARRYING
                                    VEHICLES6,1236,123116GENERAL PURPOSE
                                    TRUCKS2,6932,693117CONSTRUCTION &
                                    MAINTENANCE EQUIP47,30147,301118FIRE FIGHTING
                                    EQUIPMENT10,35210,352119TACTICAL
                                    VEHICLES31,47531,475121POLLUTION CONTROL
                                    EQUIPMENT2,6302,630122ITEMS LESS THAN $5
                                    MILLION47,97247,972123PHYSICAL SECURITY
                                    VEHICLES1,1711,171SUPPLY SUPPORT
                                    EQUIPMENT124SUPPLY
                                    EQUIPMENT19,69319,693125FIRST DESTINATION
                                    TRANSPORTATION4,9564,956126SPECIAL PURPOSE
                                    SUPPLY SYSTEMS668,639668,639TRAINING DEVICES127TRAINING SUPPORT
                                    EQUIPMENT4,0264,026128TRAINING AND
                                    EDUCATION EQUIPMENT73,45473,454COMMAND SUPPORT
                                    EQUIPMENT129COMMAND SUPPORT
                                    EQUIPMENT32,39032,390130MEDICAL SUPPORT
                                    EQUIPMENT974974132NAVAL MIP SUPPORT
                                    EQUIPMENT5,6065,606133OPERATING FORCES
                                    SUPPORT EQUIPMENT16,02416,024134C4ISR
                                    EQUIPMENT6,6976,697135ENVIRONMENTAL
                                    SUPPORT EQUIPMENT27,50327,503136PHYSICAL SECURITY
                                    EQUIPMENT138,281138,281137ENTERPRISE
                                    INFORMATION TECHNOLOGY42,68042,680OTHER140NEXT GENERATION
                                    ENTERPRISE SERVICE184,443184,443141CYBERSPACE
                                    ACTIVITIES16,52316,523CLASSIFIED PROGRAMS9999CLASSIFIED
                                    PROGRAMS18,44618,446SPARES AND REPAIR
                                    PARTS142SPARES AND REPAIR
                                    PARTS374,195374,195TOTAL OTHER
                                        PROCUREMENT, NAVY10,948,51810,576,218PROCUREMENT, MARINE
                                    CORPSTRACKED COMBAT
                                    VEHICLES1AAV7A1 PIP87,47687,4762AMPHIBIOUS COMBAT
                                    VEHICLE FAMILY OF VEHICLES478,874478,8743LAV PIP41,98841,988ARTILLERY AND OTHER
                                    WEAPONS4155MM LIGHTWEIGHT
                                    TOWED HOWITZER59595ARTILLERY WEAPONS
                                    SYSTEM174,687234,287 Ground-Based Anti-Ship Missile NSM[59,600]6WEAPONS AND COMBAT
                                    VEHICLES UNDER $5 MILLION24,86724,867OTHER SUPPORT7MODIFICATION
                                    KITS3,0673,067GUIDED MISSILES8GROUND BASED AIR
                                    DEFENSE18,92018,9209ANTI-ARMOR
                                    MISSILE-JAVELIN19,88819,88810FAMILY ANTI-ARMOR
                                    WEAPON SYSTEMS (FOAAWS)21,89121,89111ANTI-ARMOR
                                    MISSILE-TOW34,98534,98512GUIDED MLRS ROCKET
                                    (GMLRS)133,689133,689COMMAND AND CONTROL
                                    SYSTEMS13COMMON AVIATION
                                    COMMAND AND CONTROL SYSTEM (C35,05735,057REPAIR AND TEST
                                    EQUIPMENT14REPAIR AND TEST
                                    EQUIPMENT24,40524,405OTHER SUPPORT (TEL)15MODIFICATION
                                    KITS1,0061,006COMMAND AND CONTROL SYSTEM
                                        (NON-TEL)16ITEMS UNDER $5
                                    MILLION (COMM & ELEC)69,72569,72517AIR OPERATIONS C2
                                    SYSTEMS15,61115,611RADAR + EQUIPMENT
                                    (NON-TEL)19GROUND/AIR TASK
                                    ORIENTED RADAR (G/ATOR)284,283284,283INTELL/COMM EQUIPMENT
                                        (NON-TEL)20GCSS-MC1,5871,58721FIRE SUPPORT
                                    SYSTEM24,93424,93422INTELLIGENCE
                                    SUPPORT EQUIPMENT50,72850,72824UNMANNED AIR
                                    SYSTEMS (INTEL)24,85324,85325DCGS-MC38,26038,26026UAS
                                    PAYLOADS5,4895,489OTHER SUPPORT
                                    (NON-TEL)29NEXT GENERATION
                                    ENTERPRISE NETWORK (NGEN)78,92278,92230COMMON COMPUTER
                                    RESOURCES35,34935,34931COMMAND POST
                                    SYSTEMS33,71333,71332RADIO
                                    SYSTEMS343,250343,25033COMM SWITCHING
                                    & CONTROL SYSTEMS40,62740,62734COMM & ELEC
                                    INFRASTRUCTURE SUPPORT43,78243,78235CYBERSPACE
                                    ACTIVITIES53,89653,896CLASSIFIED PROGRAMS9999CLASSIFIED
                                    PROGRAMS3,7973,797ADMINISTRATIVE
                                    VEHICLES37COMMERCIAL CARGO
                                    VEHICLES22,46022,460TACTICAL VEHICLES38MOTOR TRANSPORT
                                    MODIFICATIONS10,73910,73939JOINT LIGHT
                                    TACTICAL VEHICLE381,675381,67540FAMILY OF TACTICAL
                                    TRAILERS2,9632,963ENGINEER AND OTHER
                                        EQUIPMENT42ENVIRONMENTAL
                                    CONTROL EQUIP ASSORT38538543TACTICAL FUEL
                                    SYSTEMS50150144POWER EQUIPMENT
                                    ASSORTED23,43023,43045AMPHIBIOUS SUPPORT
                                    EQUIPMENT5,7525,75246EOD SYSTEMS20,93920,939MATERIALS HANDLING
                                        EQUIPMENT47PHYSICAL SECURITY
                                    EQUIPMENT23,06323,063GENERAL PROPERTY48FIELD MEDICAL
                                    EQUIPMENT4,1874,18749TRAINING
                                    DEVICES101,765101,76550FAMILY OF
                                    CONSTRUCTION EQUIPMENT19,30519,30551ULTRA-LIGHT
                                    TACTICAL VEHICLE (ULTV)678678OTHER SUPPORT52ITEMS LESS THAN $5
                                    MILLION9,1749,174SPARES AND REPAIR
                                    PARTS53SPARES AND REPAIR
                                    PARTS27,29527,295TOTAL
                                        PROCUREMENT, MARINE CORPS2,903,9762,963,576AIRCRAFT PROCUREMENT, AIR
                                        FORCETACTICAL FORCES1F–354,567,0185,543,685 Additional 12 F–35As[976,667]2F–35610,800610,8004F–15EX1,269,8471,269,8475F–15EX133,500133,500TACTICAL AIRLIFT7KC–46A MDAP2,850,1512,850,151OTHER AIRLIFT8C–130J37,13137,13110MC–130J362,807362,80711MC–130J39,98739,987HELICOPTERS12UH–1N
                                    REPLACEMENT194,016194,01613COMBAT RESCUE
                                    HELICOPTER973,473973,473MISSION SUPPORT
                                    AIRCRAFT15CIVIL AIR PATROL
                                    A/C2,8112,811OTHER AIRCRAFT16TARGET
                                    DRONES133,273133,27318COMPASS
                                    CALL161,117161,11720MQ–929,40979,409 Program increase[50,000]STRATEGIC AIRCRAFT22B–13,8530 USAF-requested transfer to RDAF Line
                                    174[–3,853]23B–2A31,47631,47624B–1B21,80821,315 USAF-requested transfer to RDAF Line
                                    174[–493]25B–5253,94953,94926LARGE AIRCRAFT
                                    INFRARED COUNTERMEASURES9,9999,999TACTICAL AIRCRAFT27A–10135,793135,79328E–11
                                    BACN/HAG33,64533,64529F–15349,304349,30430F–16615,760640,760 Additional radars[25,000]32F–22A387,905387,90533F–35
                                    MODIFICATIONS322,185322,18534F–15 EPAW31,99531,99535INCREMENT
                                    3.2B5,8895,88936KC–46A MDAP24,08524,085AIRLIFT AIRCRAFT37C–562,10862,10838C–17A66,79866,79840C–32A2,9472,94741C–37A12,98512,985TRAINER AIRCRAFT42GLIDER MODS97797743T–626,82926,82944T–14,4654,46545T–3836,80644,506 T–38 ejection seats[7,700]OTHER AIRCRAFT46U–2 MODS110,618110,61847KC–10A
                                    (ATCA)11711749VC–25A MOD1,9831,98350C–409,2529,25251C–1305,8715,87152C–130J MODS140,032140,03253C–13588,25088,25055COMPASS
                                    CALL193,389193,38957RC–135191,332191,33258E–3172,141172,14159E–458,80344,103 Funds rephased to future fiscal years[–14,700]60E–811,03721,037 Secure information transmission
                                    capability[10,000]61AIRBORNE WARNING
                                    AND CNTRL SYS (AWACS) 40/4553,34353,34362FAMILY OF BEYOND
                                    LINE-OF-SIGHT TERMINALS1,5731,57363H–14,4104,41064H–6044,53844,53865RQ–4 MODS40,46840,46866HC/MC–130
                                    MODIFICATIONS20,78020,78067OTHER
                                    AIRCRAFT100,774100,77468MQ–9 MODS188,387188,38770CV–22 MODS122,306127,306 CV–22 ABSS[5,000]AIRCRAFT SPARES AND REPAIR
                                        PARTS71INITIAL
                                    SPARES/REPAIR PARTS926,683956,683 F–35A initial spares increase[30,000]COMMON SUPPORT
                                    EQUIPMENT73AIRCRAFT
                                    REPLACEMENT SUPPORT EQUIP132,719132,719POST PRODUCTION
                                    SUPPORT74B–2A1,6831,68375B–2B46,73446,73476B–521,0341,03479E–11
                                    BACN/HAG63,41963,41980F–152,6322,63281F–1614,16314,16383OTHER
                                    AIRCRAFT4,5954,59584RQ–4 POST
                                    PRODUCTION CHARGES32,58532,585INDUSTRIAL
                                    PREPAREDNESS85INDUSTRIAL
                                    RESPONSIVENESS18,21518,215WAR CONSUMABLES86WAR
                                    CONSUMABLES36,04636,046OTHER PRODUCTION
                                    CHARGES87OTHER PRODUCTION
                                    CHARGES1,439,6401,514,640 Classified increase[75,000]CLASSIFIED PROGRAMS9999CLASSIFIED
                                    PROGRAMS21,69221,692TOTAL
                                        AIRCRAFT PROCUREMENT, AIR FORCE17,908,14519,068,466MISSILE PROCUREMENT, AIR
                                        FORCEMISSILE REPLACEMENT
                                        EQUIPMENT—BALLISTIC1MISSILE REPLACEMENT
                                    EQ-BALLISTIC75,01275,012TACTICAL2REPLAC EQUIP &
                                    WAR CONSUMABLES4,4954,4954JOINT AIR-SURFACE
                                    STANDOFF MISSILE475,949400,949 Realignment to support NDS requirements in
                                    Pacific[–75,000]5LRASM019,80094,800 Additional Air Force LRASM missiles[75,000]6SIDEWINDER
                                    (AIM–9X)164,769164,7697AMRAAM453,223453,2238PREDATOR HELLFIRE
                                    MISSILE40,12940,1299SMALL DIAMETER
                                    BOMB45,47545,47510SMALL DIAMETER BOMB
                                    II273,272273,272INDUSTRIAL
                                    FACILITIES11INDUSTR'L
                                    PREPAREDNS/POL PREVENTION814814CLASS IV13ICBM FUZE
                                    MOD3,4583,45814ICBM FUZE MOD
                                    AP43,45043,45015MM III
                                    MODIFICATIONS85,31085,31016AGM–65D
                                    MAVERICK29829817AIR LAUNCH CRUISE
                                    MISSILE (ALCM)52,92452,924MISSILE SPARES AND REPAIR
                                        PARTS18MSL SPRS/REPAIR
                                    PARTS (INITIAL)9,4029,40219MSL SPRS/REPAIR
                                    PARTS (REPLEN)84,67184,671SPECIAL PROGRAMS25SPECIAL UPDATE
                                    PROGRAMS23,50123,501CLASSIFIED PROGRAMS9999CLASSIFIED
                                    PROGRAMS540,465540,465TOTAL MISSILE
                                        PROCUREMENT, AIR FORCE2,396,4172,396,417PROCUREMENT, SPACE
                                    FORCESPACE PROCUREMENT,
                                    SF1ADVANCED
                                    EHF14,82314,8232AF SATELLITE COMM
                                    SYSTEM48,32648,3263COUNTERSPACE
                                    SYSTEMS65,54065,5404FAMILY OF BEYOND
                                    LINE-OF-SIGHT TERMINALS66,19066,1905GENERAL INFORMATION
                                    TECH—SPACE3,2993,2996GPSIII FOLLOW
                                    ON627,796627,7967GPS III SPACE
                                    SEGMENT20,12220,1228GLOBAL POSTIONING
                                    (SPACE)2,2562,2569SPACEBORNE EQUIP
                                    (COMSEC)35,49535,49510MILSATCOM15,79515,79511SBIR HIGH
                                    (SPACE)160,891160,89112SPECIAL SPACE
                                    ACTIVITIES78,38778,38713NATIONAL SECURITY
                                    SPACE LAUNCH1,043,1711,043,17114NUDET DETECTION
                                    SYSTEM6,6386,63815ROCKET SYSTEMS
                                    LAUNCH PROGRAM47,74147,74116SPACE FENCE11,27911,27917SPACE MODS96,551109,051 Cobra Dane service life extension[12,500]18SPACELIFT RANGE
                                    SYSTEM SPACE100,492100,492SPARES19SPARES AND REPAIR
                                    PARTS1,2721,272TOTAL
                                        PROCUREMENT, SPACE FORCE2,446,0642,458,564PROCUREMENT OF AMMUNITION, AIR
                                        FORCEROCKETS1ROCKETS14,96214,962CARTRIDGES2CARTRIDGES123,365123,365BOMBS3PRACTICE
                                    BOMBS59,72559,7256JOINT DIRECT ATTACK
                                    MUNITION206,989206,9897B6135,63435,634OTHER ITEMS9CAD/PAD47,83047,83010EXPLOSIVE ORDNANCE
                                    DISPOSAL (EOD)6,2326,23211SPARES AND REPAIR
                                    PARTS54254212MODIFICATIONS1,3101,31013ITEMS LESS THAN
                                    $5,000,0004,7534,753FLARES15FLARES40,08840,088FUZES16FUZES40,98340,983SMALL ARMS17SMALL ARMS13,92513,925TOTAL
                                        PROCUREMENT OF AMMUNITION, AIR FORCE596,338596,338OTHER PROCUREMENT, AIR
                                        FORCEPASSENGER CARRYING
                                    VEHICLES1PASSENGER CARRYING
                                    VEHICLES9,0169,016CARGO AND UTILITY
                                    VEHICLES2MEDIUM TACTICAL
                                    VEHICLE15,05815,0583CAP
                                    VEHICLES1,0591,0594CARGO AND UTILITY
                                    VEHICLES38,92038,920SPECIAL PURPOSE
                                    VEHICLES5JOINT LIGHT
                                    TACTICAL VEHICLE30,54430,5446SECURITY AND
                                    TACTICAL VEHICLES3193197SPECIAL PURPOSE
                                    VEHICLES43,15743,157FIRE FIGHTING
                                    EQUIPMENT8FIRE FIGHTING/CRASH
                                    RESCUE VEHICLES8,6218,621MATERIALS HANDLING
                                        EQUIPMENT9MATERIALS HANDLING
                                    VEHICLES12,89712,897BASE MAINTENANCE
                                    SUPPORT10RUNWAY SNOW REMOV
                                    AND CLEANING EQU3,5773,57711BASE MAINTENANCE
                                    SUPPORT VEHICLES43,09543,095COMM SECURITY
                                        EQUIPMENT(COMSEC)13COMSEC
                                    EQUIPMENT54,86454,864INTELLIGENCE
                                    PROGRAMS14INTERNATIONAL INTEL
                                    TECH & ARCHITECTURES9,28310,783 PDI: Mission Partner Environment BICES-X
                                    local upgrades[1,500]15INTELLIGENCE
                                    TRAINING EQUIPMENT6,8496,84916INTELLIGENCE COMM
                                    EQUIPMENT33,47133,471ELECTRONICS
                                    PROGRAMS17AIR TRAFFIC CONTROL
                                    & LANDING SYS29,40929,40918BATTLE CONTROL
                                    SYSTEM—FIXED7,9097,90919THEATER AIR CONTROL
                                    SYS IMPROVEMEN32,63232,63220WEATHER OBSERVATION
                                    FORECAST33,02133,02121STRATEGIC COMMAND
                                    AND CONTROL31,35331,35322CHEYENNE MOUNTAIN
                                    COMPLEX10,31410,31423MISSION PLANNING
                                    SYSTEMS15,13215,13225INTEGRATED STRAT
                                    PLAN & ANALY NETWORK (ISPAN)9,8069,806SPCL COMM-ELECTRONICS
                                        PROJECTS26GENERAL INFORMATION
                                    TECHNOLOGY39,88739,88727AF GLOBAL COMMAND
                                    & CONTROL SYS2,6022,60229MOBILITY COMMAND
                                    AND CONTROL10,54110,54130AIR FORCE PHYSICAL
                                    SECURITY SYSTEM96,27796,27731COMBAT TRAINING
                                    RANGES195,185195,18532MINIMUM ESSENTIAL
                                    EMERGENCY COMM N29,66429,66433WIDE AREA
                                    SURVEILLANCE (WAS)59,63359,63334C3
                                    COUNTERMEASURES105,584105,58436DEFENSE ENTERPRISE
                                    ACCOUNTING & MGT SYS89989938THEATER BATTLE MGT
                                    C2 SYSTEM3,3923,39239AIR & SPACE
                                    OPERATIONS CENTER (AOC)24,98324,983AIR FORCE
                                    COMMUNICATIONS41BASE INFORMATION
                                    TRANSPT INFRAST (BITI) WIRED19,14719,14742AFNET84,51584,51543JOINT
                                    COMMUNICATIONS SUPPORT ELEMENT (JCSE)6,1856,18544USCENTCOM19,64919,64945USSTRATCOM4,3374,337ORGANIZATION AND
                                    BASE46TACTICAL C-E
                                    EQUIPMENT137,033137,03347RADIO
                                    EQUIPMENT15,26415,26449BASE COMM
                                    INFRASTRUCTURE132,281146,281 PDI: Mission Partner Environment
                                    PACNET[14,000]MODIFICATIONS50COMM ELECT
                                    MODS21,47121,471PERSONAL SAFETY & RESCUE
                                        EQUIP51PERSONAL SAFETY AND
                                    RESCUE EQUIPMENT49,57849,578DEPOT PLANT+MTRLS HANDLING
                                        EQ52POWER CONDITIONING
                                    EQUIPMENT11,45411,45453MECHANIZED MATERIAL
                                    HANDLING EQUIP12,11012,110BASE SUPPORT
                                    EQUIPMENT54BASE PROCURED
                                    EQUIPMENT21,14221,14255ENGINEERING AND EOD
                                    EQUIPMENT7,7007,70056MOBILITY
                                    EQUIPMENT18,26622,966 Insulation system for Air Force
                                    shelters[4,700]57FUELS SUPPORT
                                    EQUIPMENT (FSE)9,6019,60158BASE MAINTENANCE
                                    AND SUPPORT EQUIPMENT42,07842,078SPECIAL SUPPORT
                                    PROJECTS60DARP RC13527,16427,16461DCGS-AF121,528121,52863SPECIAL UPDATE
                                    PROGRAM782,641782,641CLASSIFIED PROGRAMS9999CLASSIFIED
                                    PROGRAMS21,086,11221,086,112SPARES AND REPAIR
                                    PARTS64SPARES AND REPAIR
                                    PARTS (CYBER)1,6641,66465SPARES AND REPAIR
                                    PARTS15,84715,847TOTAL OTHER
                                        PROCUREMENT, AIR FORCE23,695,72023,715,920PROCUREMENT,
                                    DEFENSE-WIDEMAJOR EQUIPMENT,
                                    DCMA2MAJOR
                                    EQUIPMENT1,3981,398MAJOR EQUIPMENT,
                                    DCSA3MAJOR
                                    EQUIPMENT2,2122,212MAJOR EQUIPMENT,
                                    DHRA5PERSONNEL
                                    ADMINISTRATION4,2134,213MAJOR EQUIPMENT,
                                    DISA11INFORMATION SYSTEMS
                                    SECURITY17,21117,21112TELEPORT
                                    PROGRAM29,84129,84113JOINT FORCES
                                    HEADQUARTERS—DODIN3,0913,09114ITEMS LESS THAN $5
                                    MILLION41,56941,56916DEFENSE INFORMATION
                                    SYSTEM NETWORK26,97826,97817WHITE HOUSE
                                    COMMUNICATION AGENCY44,16144,16118SENIOR LEADERSHIP
                                    ENTERPRISE35,93535,93519JOINT REGIONAL
                                    SECURITY STACKS (JRSS)88,74177,641 JRSS SIPR funding[–11,100]20JOINT SERVICE
                                    PROVIDER157,538157,53821FOURTH ESTATE
                                    NETWORK OPTIMIZATION (4ENO)42,08442,084MAJOR EQUIPMENT,
                                    DLA23MAJOR
                                    EQUIPMENT417,459417,459MAJOR EQUIPMENT,
                                    DMACT24MAJOR
                                    EQUIPMENT7,9937,993MAJOR EQUIPMENT,
                                    DODEA25AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,3191,319MAJOR EQUIPMENT,
                                    DPAA26MAJOR EQUIPMENT,
                                    DPAA500500MAJOR EQUIPMENT, DEFENSE SECURITY
                                        COOPERATION AGENCY27REGIONAL CENTER
                                    PROCUREMENT1,5981,598MAJOR EQUIPMENT, DEFENSE THREAT
                                        REDUCTION AGENCY28VEHICLES21521529OTHER MAJOR
                                    EQUIPMENT9,9949,994MAJOR EQUIPMENT, MISSILE DEFENSE
                                        AGENCY31THAAD495,396601,796 8th THAAD battery components[76,300] HEMTT life-of-type buy[30,100]34AEGIS BMD356,195356,19535AEGIS BMD
                                    AP44,90144,90136BMDS AN/TPY–2
                                    RADARS0243,300 8th THAAD battery radar equipment[243,300]37SM–3 IIAS218,322346,322 Additional SM–3 Block IIA
                                    interceptors[128,000]38ARROW 3 UPPER TIER
                                    SYSTEMS77,00077,00039SHORT RANGE
                                    BALLISTIC MISSILE DEFENSE (SRBMD)50,00050,00040AEGIS ASHORE PHASE
                                    III39,11439,11441IRON DOME73,00073,00042AEGIS BMD HARDWARE
                                    AND SOFTWARE104,241104,241MAJOR EQUIPMENT,
                                    NSA48INFORMATION SYSTEMS
                                    SECURITY PROGRAM (ISSP)101101MAJOR EQUIPMENT,
                                    OSD49MAJOR EQUIPMENT,
                                    OSD3,0993,099MAJOR EQUIPMENT,
                                    TJS50MAJOR EQUIPMENT,
                                    TJS8,3298,32951MAJOR EQUIPMENT—TJS
                                    CYBER1,2471,247MAJOR EQUIPMENT,
                                    WHS53MAJOR EQUIPMENT,
                                    WHS515515CLASSIFIED PROGRAMS9999CLASSIFIED
                                    PROGRAMS554,264554,264AVIATION PROGRAMS55ARMED
                                    OVERWATCH/TARGETING101,0000 Lack of validated requirement and
                                    analysis[–101,000]56MANNED ISR040,100 SOCOM DHC–8 combat loss replacement[40,100]59ROTARY WING
                                    UPGRADES AND SUSTAINMENT211,041211,04160UNMANNED
                                    ISR25,48825,48861NON-STANDARD
                                    AVIATION61,87461,87462U–283,82528,525 SOCOM aircraft maintenance support combat
                                    loss replacement[24,700]63MH–47
                                    CHINOOK135,482135,48264CV–22
                                    MODIFICATION14,82914,82965MQ–9 UNMANNED
                                    AERIAL VEHICLE6,7466,74666PRECISION STRIKE
                                    PACKAGE243,111243,11167AC/MC–130J163,914163,91468C–130
                                    MODIFICATIONS20,41420,414SHIPBUILDING69UNDERWATER
                                    SYSTEMS20,55620,556AMMUNITION PROGRAMS70ORDNANCE ITEMS
                                    <$5M186,197186,197OTHER PROCUREMENT
                                    PROGRAMS71INTELLIGENCE
                                    SYSTEMS94,982108,382 Transfer from MMP-Light to man-pack[13,400]72DISTRIBUTED COMMON
                                    GROUND/SURFACE SYSTEMS11,64511,64573OTHER ITEMS
                                    <$5M96,33396,33374COMBATANT CRAFT
                                    SYSTEMS17,27817,27875SPECIAL
                                    PROGRAMS78,86578,86576TACTICAL
                                    VEHICLES30,15830,15877WARRIOR SYSTEMS
                                    <$5M260,733248,533 MMP-Light unexecutable, transfer to
                                    man-pack[–12,200]78COMBAT MISSION
                                    REQUIREMENTS19,84819,84879GLOBAL VIDEO
                                    SURVEILLANCE ACTIVITIES2,4012,40180OPERATIONAL
                                    ENHANCEMENTS INTELLIGENCE13,86113,86181OPERATIONAL
                                    ENHANCEMENTS247,038259,538 SOCOM Syria exfiltration
                                    reconsitution[12,500]CBDP82CHEMICAL BIOLOGICAL
                                    SITUATIONAL AWARENESS147,150147,15083CB PROTECTION &
                                    HAZARD MITIGATION149,944149,944TOTAL
                                        PROCUREMENT, DEFENSE-WIDE5,324,4875,768,587TOTAL
                                        PROCUREMENT130,684,160134,014,8384102.Procurement for overseas contingency operationsSEC. 4102. PROCUREMENT FOR OVERSEAS
                                        CONTINGENCY OPERATIONS(In Thousands of
                                        Dollars)LineItemFY 2021
                                    RequestSenate
                                    AuthorizedAIRCRAFT PROCUREMENT,
                                    ARMYROTARY9AH–64 APACHE BLOCK
                                    IIIB NEW BUILD69,15469,15414CH–47
                                    HELICOPTER50,47250,472MODIFICATION OF
                                    AIRCRAFT17MQ–1 PAYLOAD
                                    (MIP)5,9685,96820MULTI SENSOR ABN
                                    RECON (MIP)122,520122,52025EMARSS SEMA MODS
                                    (MIP)26,46026,46030DEGRADED VISUAL
                                    ENVIRONMENT1,9161,916GROUND SUPPORT
                                    AVIONICS37CMWS149,162149,16238COMMON INFRARED
                                    COUNTERMEASURES (CIRCM)32,40032,400OTHER SUPPORT41AIRCREW INTEGRATED
                                    SYSTEMS3,0283,028TOTAL
                                        AIRCRAFT PROCUREMENT, ARMY461,080461,080MISSILE PROCUREMENT,
                                    ARMYSURFACE-TO-AIR MISSILE
                                        SYSTEM2M-SHORAD—PROCUREMENT158,300158,3003MSE MISSILE176,5850 Inappropriate for EDI, transfer to
                                    base[–176,585]AIR-TO-SURFACE MISSILE
                                        SYSTEM6HELLFIRE SYS
                                    SUMMARY236,265236,265ANTI-TANK/ASSAULT MISSILE
                                        SYS11GUIDED MLRS ROCKET
                                    (GMLRS)127,015127,01515LETHAL MINIATURE
                                    AERIAL MISSILE SYSTEM (LMAMS84,99384,993MODIFICATIONS17ATACMS MODS78,43478,43422MLRS MODS20,00020,000TOTAL MISSILE
                                        PROCUREMENT, ARMY881,592705,007PROCUREMENT OF W&TCV,
                                        ARMYWEAPONS & OTHER COMBAT
                                        VEHICLES16MULTI-ROLE
                                    ANTI-ARMOR ANTI-PERSONNEL WEAPON S4,7654,76518MORTAR
                                    SYSTEMS10,46010,460TOTAL
                                        PROCUREMENT OF W&TCV, ARMY15,22515,225PROCUREMENT OF AMMUNITION,
                                        ARMYSMALL/MEDIUM CAL
                                    AMMUNITION1CTG, 5.56MM, ALL
                                    TYPES5675672CTG, 7.62MM, ALL
                                    TYPES40404CTG, HANDGUN, ALL
                                    TYPES17175CTG, .50 CAL, ALL
                                    TYPES1891898CTG, 30MM, ALL
                                    TYPES24,90024,900ARTILLERY
                                    AMMUNITION16PROJ 155MM EXTENDED
                                    RANGE M98229,21329,21317ARTILLERY
                                    PROPELLANTS, FUZES AND PRIMERS, ALL21,67521,675ROCKETS20SHOULDER LAUNCHED
                                    MUNITIONS, ALL TYPES17617621ROCKET, HYDRA 70,
                                    ALL TYPES33,88033,880MISCELLANEOUS29ITEMS LESS THAN $5
                                    MILLION (AMMO)1111TOTAL
                                        PROCUREMENT OF AMMUNITION, ARMY110,668110,668OTHER PROCUREMENT,
                                    ARMYTACTICAL VEHICLES13FAMILY OF HEAVY
                                    TACTICAL VEHICLES (FHTV)6,5006,50014PLS ESP15,16315,16317TACTICAL WHEELED
                                    VEHICLE PROTECTION KITS27,06627,066COMM—SATELLITE
                                        COMMUNICATIONS30TRANSPORTABLE
                                    TACTICAL COMMAND COMMUNICATIONS2,7002,70032ASSURED
                                    POSITIONING, NAVIGATION AND TIMING12,56612,56633SMART-T
                                    (SPACE)28928934GLOBAL BRDCST
                                    SVC—GBS319319COMM—COMBAT
                                    COMMUNICATIONS45FAMILY OF MED COMM
                                    FOR COMBAT CASUALTY CARE1,2571,257COMM—INTELLIGENCE
                                    COMM48CI AUTOMATION
                                    ARCHITECTURE (MIP)1,2301,230INFORMATION
                                    SECURITY52COMMUNICATIONS
                                    SECURITY (COMSEC)128128COMM—BASE
                                    COMMUNICATIONS58INFORMATION
                                    SYSTEMS15,27715,27762INSTALLATION INFO
                                    INFRASTRUCTURE MOD PROGRAM74,00480,004 EDI: NATO Response Force (NRF)
                                    networks[6,000]ELECT EQUIP—TACT INT REL ACT
                                        (TIARA)68DCGS-A
                                    (MIP)47,70947,70970TROJAN
                                    (MIP)1,7661,76671MOD OF IN-SVC EQUIP
                                    (INTEL SPT) (MIP)61,45061,45073BIOMETRIC TACTICAL
                                    COLLECTION DEVICES (MIP)12,33712,337ELECT EQUIP—ELECTRONIC WARFARE
                                        (EW)80FAMILY OF
                                    PERSISTENT SURVEILLANCE CAP. (MIP)44,29344,29381COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES49,10049,100ELECT EQUIP—TACTICAL SURV. (TAC
                                        SURV)83SENTINEL
                                    MODS33,49633,49684NIGHT VISION
                                    DEVICES64364387RADIATION
                                    MONITORING SYSTEMS111188INDIRECT FIRE
                                    PROTECTION FAMILY OF SYSTEMS37,00037,00094COMPUTER
                                    BALLISTICS: LHMBC XM3228028095MORTAR FIRE CONTROL
                                    SYSTEM13,67213,672ELECT EQUIP—TACTICAL C2
                                        SYSTEMS100AIR & MSL
                                    DEFENSE PLANNING & CONTROL SYS15,14315,143ELECT
                                    EQUIP—AUTOMATION109ARMY TRAINING
                                    MODERNIZATION4,6884,688110AUTOMATED DATA
                                    PROCESSING EQUIP16,55216,552CHEMICAL DEFENSIVE
                                        EQUIPMENT121FAMILY OF
                                    NON-LETHAL EQUIPMENT (FNLE)25,48025,480122BASE DEFENSE
                                    SYSTEMS (BDS)98,96098,960123CBRN
                                    DEFENSE18,88718,887BRIDGING EQUIPMENT125TACTICAL
                                    BRIDGING50,40050,400ENGINEER (NON-CONSTRUCTION)
                                        EQUIPMENT137RENDER SAFE SETS
                                    KITS OUTFITS84,00084,000COMBAT SERVICE SUPPORT
                                        EQUIPMENT140HEATERS AND
                                    ECU'S370370142PERSONNEL RECOVERY
                                    SUPPORT SYSTEM (PRSS)3,7213,721145FORCE
                                    PROVIDER56,400129,800 EDI: Improvements to living quarters for
                                    rotational forces in Europe[73,400]146FIELD FEEDING
                                    EQUIPMENT2,2792,279147CARGO AERIAL DEL
                                    & PERSONNEL PARACHUTE SYSTEM2,0402,040PETROLEUM EQUIPMENT150DISTRIBUTION
                                    SYSTEMS, PETROLEUM & WATER4,3744,374MEDICAL EQUIPMENT151COMBAT SUPPORT
                                    MEDICAL6,3906,390MAINTENANCE
                                    EQUIPMENT152MOBILE MAINTENANCE
                                    EQUIPMENT SYSTEMS7,7697,769153ITEMS LESS THAN
                                    $5.0M (MAINT EQ)184184CONSTRUCTION
                                    EQUIPMENT156LOADERS3,1903,190157HYDRAULIC
                                    EXCAVATOR7,6007,600158TRACTOR, FULL
                                    TRACKED7,4507,450160HIGH MOBILITY
                                    ENGINEER EXCAVATOR (HMEE)3,7033,703162CONST EQUIP
                                    ESP657657GENERATORS167GENERATORS AND
                                    ASSOCIATED EQUIP106106MATERIAL HANDLING
                                    EQUIPMENT169FAMILY OF
                                    FORKLIFTS1,8851,885OTHER SUPPORT
                                    EQUIPMENT180RAPID EQUIPPING
                                    SOLDIER SUPPORT EQUIPMENT8,5008,500181PHYSICAL SECURITY
                                    SYSTEMS (OPA3)3,2483,248185BUILDING, PRE-FAB,
                                    RELOCATABLE31,84531,845TOTAL OTHER
                                        PROCUREMENT, ARMY924,0771,003,477AIRCRAFT PROCUREMENT,
                                    NAVYOTHER AIRCRAFT24STUASL0 UAV7,9217,921MODIFICATION OF
                                    AIRCRAFT53COMMON ECM
                                    EQUIPMENT3,4743,47455COMMON DEFENSIVE
                                    WEAPON SYSTEM3,3393,33964QRC18,50718,507TOTAL
                                        AIRCRAFT PROCUREMENT, NAVY33,24133,241WEAPONS PROCUREMENT,
                                    NAVYTACTICAL MISSILES12HELLFIRE5,5725,572TOTAL WEAPONS
                                        PROCUREMENT, NAVY5,5725,572PROCUREMENT OF AMMO, NAVY &
                                        MCNAVY AMMUNITION1GENERAL PURPOSE
                                    BOMBS8,0688,0682JDAM15,52915,5293AIRBORNE ROCKETS,
                                    ALL TYPES23,00023,0004MACHINE GUN
                                    AMMUNITION22,60022,6006CARTRIDGES &
                                    CART ACTUATED DEVICES3,9273,9277AIR EXPENDABLE
                                    COUNTERMEASURES15,97815,9788JATOS2,1002,10011OTHER SHIP GUN
                                    AMMUNITION2,6112,61112SMALL ARMS &
                                    LANDING PARTY AMMO1,6241,62413PYROTECHNIC AND
                                    DEMOLITION505505TOTAL
                                        PROCUREMENT OF AMMO, NAVY & MC95,94295,942OTHER PROCUREMENT,
                                    NAVYSMALL BOATS28STANDARD
                                    BOATS19,10419,104OTHER SHIP SUPPORT35SMALL & MEDIUM
                                    UUV2,9462,946ASW ELECTRONIC
                                    EQUIPMENT43FIXED SURVEILLANCE
                                    SYSTEM213,000213,000SONOBUOYS92SONOBUOYS—ALL
                                    TYPES26,19626,196AIRCRAFT SUPPORT
                                    EQUIPMENT95AIRCRAFT SUPPORT
                                    EQUIPMENT60,21760,217OTHER ORDNANCE SUPPORT
                                        EQUIPMENT110EXPLOSIVE ORDNANCE
                                    DISPOSAL EQUIP2,1242,124CIVIL ENGINEERING SUPPORT
                                        EQUIPMENT115PASSENGER CARRYING
                                    VEHICLES177177116GENERAL PURPOSE
                                    TRUCKS416416118FIRE FIGHTING
                                    EQUIPMENT801801SUPPLY SUPPORT
                                    EQUIPMENT125FIRST DESTINATION
                                    TRANSPORTATION520520TRAINING DEVICES128TRAINING AND
                                    EDUCATION EQUIPMENT11,50011,500COMMAND SUPPORT
                                    EQUIPMENT130MEDICAL SUPPORT
                                    EQUIPMENT3,5253,525136PHYSICAL SECURITY
                                    EQUIPMENT3,0003,000TOTAL OTHER
                                        PROCUREMENT, NAVY343,526343,526PROCUREMENT, MARINE
                                    CORPSGUIDED MISSILES12GUIDED MLRS ROCKET
                                    (GMLRS)17,45617,456OTHER SUPPORT (TEL)15MODIFICATION
                                    KITS4,2004,200INTELL/COMM EQUIPMENT
                                        (NON-TEL)22INTELLIGENCE
                                    SUPPORT EQUIPMENT10,12410,124TACTICAL VEHICLES38MOTOR TRANSPORT
                                    MODIFICATIONS16,18316,183TOTAL
                                        PROCUREMENT, MARINE CORPS47,96347,963AIRCRAFT PROCUREMENT, AIR
                                        FORCEHELICOPTERS13COMBAT RESCUE
                                    HELICOPTER174,000174,000OTHER AIRCRAFT20MQ–9142,490142,49021RQ–20B PUMA13,77013,770STRATEGIC AIRCRAFT26LARGE AIRCRAFT
                                    INFRARED COUNTERMEASURES57,52157,521OTHER AIRCRAFT46U–2 MODS9,6009,60055COMPASS
                                    CALL12,80012,80066HC/MC–130
                                    MODIFICATIONS58,02058,02069MQ–9 UAS
                                    PAYLOADS46,10046,10070CV–22 MODS6,2906,290AIRCRAFT SPARES AND REPAIR
                                        PARTS71INITIAL
                                    SPARES/REPAIR PARTS10,70010,70072MQ–912,25012,250COMMON SUPPORT
                                    EQUIPMENT73AIRCRAFT
                                    REPLACEMENT SUPPORT EQUIP25,61425,614TOTAL
                                        AIRCRAFT PROCUREMENT, AIR FORCE569,155569,155MISSILE PROCUREMENT, AIR
                                        FORCETACTICAL4JOINT AIR-SURFACE
                                    STANDOFF MISSILE30,00030,0008PREDATOR HELLFIRE
                                    MISSILE143,420143,4209SMALL DIAMETER
                                    BOMB50,35250,352TOTAL MISSILE
                                        PROCUREMENT, AIR FORCE223,772223,772PROCUREMENT OF AMMUNITION, AIR
                                        FORCEROCKETS1ROCKETS19,48919,489CARTRIDGES2CARTRIDGES40,43440,434BOMBS4GENERAL PURPOSE
                                    BOMBS369,566369,5666JOINT DIRECT ATTACK
                                    MUNITION237,723237,723FLARES15FLARES21,17121,171FUZES16FUZES107,855107,855SMALL ARMS17SMALL ARMS6,2176,217TOTAL
                                        PROCUREMENT OF AMMUNITION, AIR FORCE802,455802,455OTHER PROCUREMENT, AIR
                                        FORCEPASSENGER CARRYING
                                    VEHICLES1PASSENGER CARRYING
                                    VEHICLES1,3021,302CARGO AND UTILITY
                                    VEHICLES2MEDIUM TACTICAL
                                    VEHICLE3,4003,4004CARGO AND UTILITY
                                    VEHICLES12,47512,475SPECIAL PURPOSE
                                    VEHICLES5JOINT LIGHT
                                    TACTICAL VEHICLE26,15026,1507SPECIAL PURPOSE
                                    VEHICLES51,25451,254FIRE FIGHTING
                                    EQUIPMENT8FIRE FIGHTING/CRASH
                                    RESCUE VEHICLES24,90324,903MATERIALS HANDLING
                                        EQUIPMENT9MATERIALS HANDLING
                                    VEHICLES14,16714,167BASE MAINTENANCE
                                    SUPPORT10RUNWAY SNOW REMOV
                                    AND CLEANING EQU5,7595,75911BASE MAINTENANCE
                                    SUPPORT VEHICLES20,65320,653SPCL COMM-ELECTRONICS
                                        PROJECTS26GENERAL INFORMATION
                                    TECHNOLOGY5,1005,10030AIR FORCE PHYSICAL
                                    SECURITY SYSTEM56,49656,496ORGANIZATION AND
                                    BASE49BASE COMM
                                    INFRASTRUCTURE30,71730,717BASE SUPPORT
                                    EQUIPMENT55ENGINEERING AND EOD
                                    EQUIPMENT13,17213,17256MOBILITY
                                    EQUIPMENT33,69433,69457FUELS SUPPORT
                                    EQUIPMENT (FSE)1,7771,77758BASE MAINTENANCE
                                    AND SUPPORT EQUIPMENT31,62031,620SPECIAL SUPPORT
                                    PROJECTS61DCGS-AF18,70018,700SPARES AND REPAIR
                                    PARTS65SPARES AND REPAIR
                                    PARTS4,0004,000TOTAL OTHER
                                        PROCUREMENT, AIR FORCE355,339355,339PROCUREMENT,
                                    DEFENSE-WIDEMAJOR EQUIPMENT,
                                    DISA16DEFENSE INFORMATION
                                    SYSTEM NETWORK6,1206,120MAJOR EQUIPMENT, DEFENSE THREAT
                                        REDUCTION AGENCY30COUNTER IMPROVISED
                                    THREAT TECHNOLOGIES2,5402,540CLASSIFIED
                                    PROGRAMS3,5003,500CLASSIFIED PROGRAMSAVIATION PROGRAMS56MANNED ISR5,0005,00057MC–125,0005,00060UNMANNED
                                    ISR8,2078,207AMMUNITION PROGRAMS70ORDNANCE ITEMS
                                    <$5M105,355105,355OTHER PROCUREMENT
                                    PROGRAMS71INTELLIGENCE
                                    SYSTEMS16,23416,23473OTHER ITEMS
                                    <$5M98498476TACTICAL
                                    VEHICLES2,9902,99077WARRIOR SYSTEMS
                                    <$5M32,57332,57378COMBAT MISSION
                                    REQUIREMENTS10,00010,00080OPERATIONAL
                                    ENHANCEMENTS INTELLIGENCE6,7246,72481OPERATIONAL
                                    ENHANCEMENTS53,26453,264TOTAL
                                        PROCUREMENT, DEFENSE-WIDE258,491258,491TOTAL
                                        PROCUREMENT5,128,0985,030,913XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION4201.Research, development, test, and evaluationSEC. 4201. RESEARCH, DEVELOPMENT, TEST,
                                        AND EVALUATION(In Thousands of
                                    Dollars)LineProgramElementItemFY 2021
                                    RequestSenate
                                    AuthorizedRESEARCH, DEVELOPMENT, TEST &
                                        EVAL, ARMYBASIC RESEARCH20601102ADEFENSE RESEARCH
                                    SCIENCES303,257315,257 AI human performance optimization[2,000] Increase in basic research[10,000]30601103AUNIVERSITY RESEARCH
                                    INITIATIVES67,14867,14840601104AUNIVERSITY AND
                                    INDUSTRY RESEARCH CENTERS87,87787,87750601121ACYBER COLLABORATIVE
                                    RESEARCH ALLIANCE5,0775,077SUBTOTAL
                                        BASIC RESEARCH463,359475,359APPLIED RESEARCH70602115ABIOMEDICAL
                                    TECHNOLOGY11,83515,835 Pandemic vaccine response[4,000]110602134ACOUNTER
                                    IMPROVISED-THREAT ADVANCED STUDIES2,0002,000120602141ALETHALITY
                                    TECHNOLOGY42,42545,425 Hybrid additive manufacturing[3,000]130602142AARMY APPLIED
                                    RESEARCH30,75733,757 Pathfinder Air Assault[3,000]140602143ASOLDIER LETHALITY
                                    TECHNOLOGY125,435135,935 Harnessing Emerging Research Opportunities to
                                    Empower Soldiers Program[2,500] Metal-based display technologies[3,000] Pathfinder Airborne[5,000]150602144AGROUND
                                    TECHNOLOGY28,04730,047 Ground technology advanced manufacturing,
                                    materials and process initiative[2,000]160602145ANEXT GENERATION
                                    COMBAT VEHICLE TECHNOLOGY217,565227,565 Ground combat vehicle platform
                                    electrification[2,000] Immersive virtual modeling and simulation
                                    techniques[5,000] Next Generation Combat Vehicle modeling and
                                    simulation[3,000]170602146ANETWORK C3I
                                    TECHNOLOGY114,404126,404 Backpackable Communications Intelligence
                                    System[5,000] Defense resiliency platform against extreme
                                    cold weather[3,000] Multi-drone multi-sensor ISR
                                    capability[2,000] Quantum computing base materials
                                    optimization[2,000]180602147ALONG RANGE
                                    PRECISION FIRES TECHNOLOGY60,55367,553 Composite artillery tube and propulsion
                                    prototyping[7,000]190602148AFUTURE VERTICLE
                                    LIFT TECHNOLOGY96,48496,484200602150AAIR AND MISSILE
                                    DEFENSE TECHNOLOGY56,29866,298 Counter unmanned aerial systems threat
                                    R&D[5,000] Counter unmanned aircraft systems
                                    research[5,000]220602213AC3I APPLIED
                                    CYBER18,81618,816400602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY20,76620,766420602787AMEDICAL
                                    TECHNOLOGY95,49697,496 Research for coronavirus vaccine[2,000]SUBTOTAL
                                        APPLIED RESEARCH920,881984,381ADVANCED TECHNOLOGY
                                        DEVELOPMENT440603002AMEDICAL ADVANCED
                                    TECHNOLOGY38,89638,896490603007AMANPOWER, PERSONNEL
                                    AND TRAINING ADVANCED TECHNOLOGY11,65911,659520603115AMEDICAL
                                    DEVELOPMENT27,72327,723530603117AARMY ADVANCED
                                    TECHNOLOGY DEVELOPMENT62,66362,663540603118ASOLDIER LETHALITY
                                    ADVANCED TECHNOLOGY109,608111,608 3D advanced manufacturing[2,000]550603119AGROUND ADVANCED
                                    TECHNOLOGY14,79520,795 Cybersecurity for industrial control systems
                                    and building automation[3,000] Graphene applications for military
                                    engineering[3,000]590603134ACOUNTER
                                    IMPROVISED-THREAT SIMULATION25,00025,000630603457AC3I CYBER ADVANCED
                                    DEVELOPMENT23,35723,357640603461AHIGH PERFORMANCE
                                    COMPUTING MODERNIZATION PROGRAM188,024193,024 High performance computing
                                    modernization[5,000]650603462ANEXT GENERATION
                                    COMBAT VEHICLE ADVANCED TECHNOLOGY199,358226,858 Carbon fiber and graphitic composites[10,000] Cyber and connected vehicle innovation
                                    research[5,000] Small unit ground robotic
                                    capabilities[7,500] Virtual experimentations enhancement[5,000]660603463ANETWORK C3I
                                    ADVANCED TECHNOLOGY158,608158,608670603464ALONG RANGE
                                    PRECISION FIRES ADVANCED TECHNOLOGY121,060124,060 Hyper velocity projectile—extended range
                                    technologies[3,000]680603465AFUTURE VERTICAL
                                    LIFT ADVANCED TECHNOLOGY156,194156,194690603466AAIR AND MISSILE
                                    DEFENSE ADVANCED TECHNOLOGY58,13073,630 Electromagnetic effects research to support
                                    fires and AMD CFTs[5,000] High-energy laser system characterization
                                    lab[10,500]770603920AHUMANITARIAN
                                    DEMINING8,5158,515SUBTOTAL
                                        ADVANCED TECHNOLOGY DEVELOPMENT1,203,5901,262,590ADVANCED COMPONENT DEVELOPMENT
                                        & PROTOTYPES780603305AARMY MISSLE DEFENSE
                                    SYSTEMS INTEGRATION11,06214,062 Hypersonic hot air tunnel test
                                    environment[3,000]790603308AARMY SPACE SYSTEMS
                                    INTEGRATION26,23026,230800603327AAIR AND MISSILE
                                    DEFENSE SYSTEMS ENGINEERING26,48226,482810603619ALANDMINE WARFARE
                                    AND BARRIER—ADV DEV64,09264,092830603639ATANK AND MEDIUM
                                    CALIBER AMMUNITION92,75392,753840603645AARMORED SYSTEM
                                    MODERNIZATION—ADV DEV151,478151,478850603747ASOLDIER SUPPORT AND
                                    SURVIVABILITY5,8415,841860603766ATACTICAL ELECTRONIC
                                    SURVEILLANCE SYSTEM—ADV DEV194,775194,775870603774ANIGHT VISION
                                    SYSTEMS ADVANCED DEVELOPMENT24,31624,316880603779AENVIRONMENTAL
                                    QUALITY TECHNOLOGY—DEM/VAL13,38713,387890603790ANATO RESEARCH AND
                                    DEVELOPMENT4,7624,762900603801AAVIATION—ADV
                                    DEV647,937652,937 Future Long Range Assault Aircraft
                                    (FLRAA)[5,000]910603804ALOGISTICS AND
                                    ENGINEER EQUIPMENT—ADV DEV4,7614,761920603807AMEDICAL SYSTEMS—ADV
                                    DEV28,52028,520930603827ASOLDIER
                                    SYSTEMS—ADVANCED DEVELOPMENT26,13826,138940604017AROBOTICS
                                    DEVELOPMENT121,207121,207960604021AELECTRONIC WARFARE
                                    TECHNOLOGY MATURATION (MIP)22,84022,840970604035ALOW EARTH ORBIT
                                    (LEO) SATELLITE CAPABILITY22,67822,678980604100AANALYSIS OF
                                    ALTERNATIVES10,08210,082990604101ASMALL UNMANNED
                                    AERIAL VEHICLE (SUAV) (6.4)1,3781,3781000604113AFUTURE TACTICAL
                                    UNMANNED AIRCRAFT SYSTEM (FTUAS)40,08340,0831010604114ALOWER TIER AIR
                                    MISSILE DEFENSE (LTAMD) SENSOR376,373376,3731020604115ATECHNOLOGY
                                    MATURATION INITIATIVES156,834146,834 OpFires lack of transition pathway[–10,000]1030604117AMANEUVER—SHORT
                                    RANGE AIR DEFENSE (M-SHORAD)4,9954,9951050604119AARMY ADVANCED
                                    COMPONENT DEVELOPMENT & PROTOTYPING170,490170,4901060604120AASSURED
                                    POSITIONING, NAVIGATION AND TIMING (PNT)128,125128,1251070604121ASYNTHETIC TRAINING
                                    ENVIRONMENT REFINEMENT & PROTOTYPING129,547129,5471080604134ACOUNTER
                                    IMPROVISED-THREAT DEMONSTRATION, PROTOTYPE DEVELOPMENT, AND
                                    TESTING13,83113,8311090604182AHYPERSONICS801,417796,417 Lack of hypersonic prototyping
                                    coordination[–5,000]1110604403AFUTURE
                                    INTERCEPTOR7,9927,9921120604541AUNIFIED NETWORK
                                    TRANSPORT40,67740,6771150305251ACYBERSPACE
                                    OPERATIONS FORCES AND FORCE SUPPORT50,52550,525SUBTOTAL
                                        ADVANCED COMPONENT DEVELOPMENT &
                                    PROTOTYPES3,421,6083,414,608SYSTEM DEVELOPMENT &
                                        DEMONSTRATION1180604201AAIRCRAFT
                                    AVIONICS2,7642,7641190604270AELECTRONIC WARFARE
                                    DEVELOPMENT62,42662,4261210604601AINFANTRY SUPPORT
                                    WEAPONS91,57491,5741220604604AMEDIUM TACTICAL
                                    VEHICLES8,5238,5231230604611AJAVELIN7,4937,4931240604622AFAMILY OF HEAVY
                                    TACTICAL VEHICLES24,79224,7921250604633AAIR TRAFFIC
                                    CONTROL3,5113,5111260604642ALIGHT TACTICAL
                                    WHEELED VEHICLES1,9761,9761270604645AARMORED SYSTEMS
                                    MODERNIZATION (ASM)—ENG DEV135,488135,4881280604710ANIGHT VISION
                                    SYSTEMS—ENG DEV61,44561,4451290604713ACOMBAT FEEDING,
                                    CLOTHING, AND EQUIPMENT2,8142,8141300604715ANON-SYSTEM TRAINING
                                    DEVICES—ENG DEV28,03628,0361310604741AAIR DEFENSE
                                    COMMAND, CONTROL AND INTELLIGENCE—ENG DEV43,65183,651 Joint Counter-UAS Office acceleration[17,500] Joint Counter-UAS Office SOCOM advanced
                                    capabilities[7,500] Joint Counter-UAS Office SOCOM
                                    demonstrations[15,000]1320604742ACONSTRUCTIVE
                                    SIMULATION SYSTEMS DEVELOPMENT10,15010,1501330604746AAUTOMATIC TEST
                                    EQUIPMENT DEVELOPMENT5,5785,5781340604760ADISTRIBUTIVE
                                    INTERACTIVE SIMULATIONS (DIS)—ENG DEV7,8927,8921350604768ABRILLIANT
                                    ANTI-ARMOR SUBMUNITION (BAT)24,97524,9751360604780ACOMBINED ARMS
                                    TACTICAL TRAINER (CATT) CORE3,5683,5681370604798ABRIGADE ANALYSIS,
                                    INTEGRATION AND EVALUATION19,26819,2681380604802AWEAPONS AND
                                    MUNITIONS—ENG DEV265,811266,611 Increase NGSW soldier touchpoints[800]1390604804ALOGISTICS AND
                                    ENGINEER EQUIPMENT—ENG DEV49,69449,6941400604805ACOMMAND, CONTROL,
                                    COMMUNICATIONS SYSTEMS—ENG DEV11,07911,0791410604807AMEDICAL
                                    MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV49,87049,8701420604808ALANDMINE
                                    WARFARE/BARRIER—ENG DEV9,5899,5891430604818AARMY TACTICAL
                                    COMMAND & CONTROL HARDWARE & SOFTWARE162,513162,5131440604820ARADAR
                                    DEVELOPMENT109,259109,2591450604822AGENERAL FUND
                                    ENTERPRISE BUSINESS SYSTEM (GFEBS)21,20121,2011460604823AFIREFINDER20,00820,0081470604827ASOLDIER
                                    SYSTEMS—WARRIOR DEM/VAL6,5346,5341480604852ASUITE OF
                                    SURVIVABILITY ENHANCEMENT SYSTEMS—EMD82,459129,459 Bradley and Stryker APS[47,000]1490604854AARTILLERY
                                    SYSTEMS—EMD11,61111,6111500605013AINFORMATION
                                    TECHNOLOGY DEVELOPMENT142,678147,678 Integrated data software pilot
                                    program[5,000]1510605018AINTEGRATED
                                    PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)115,286115,2861520605028AARMORED
                                    MULTI-PURPOSE VEHICLE (AMPV)96,59496,5941540605030AJOINT TACTICAL
                                    NETWORK CENTER (JTNC)16,26416,2641550605031AJOINT TACTICAL
                                    NETWORK (JTN)31,69631,6961570605033AGROUND-BASED
                                    OPERATIONAL SURVEILLANCE SYSTEM—EXPEDITIONARY (GBOSS-E)5,9765,9761590605035ACOMMON INFRARED
                                    COUNTERMEASURES (CIRCM)23,32123,3211610605038ANUCLEAR BIOLOGICAL
                                    CHEMICAL RECONNAISSANCE VEHICLE (NBCRV) SENSOR SUITE4,8464,8461620605041ADEFENSIVE CYBER
                                    TOOL DEVELOPMENT28,54416,544 Army Cyber SU program[–12,000]1630605042ATACTICAL NETWORK
                                    RADIO SYSTEMS (LOW-TIER)28,17828,1781640605047ACONTRACT WRITING
                                    SYSTEM22,86022,8601660605051AAIRCRAFT
                                    SURVIVABILITY DEVELOPMENT35,89335,8931670605052AINDIRECT FIRE
                                    PROTECTION CAPABILITY INC 2—BLOCK 1235,770187,970 Army-identified funding early to need[–47,800]1680605053AGROUND
                                    ROBOTICS13,71013,7101690605054AEMERGING TECHNOLOGY
                                    INITIATIVES294,739294,7391700605145AMEDICAL PRODUCTS
                                    AND SUPPORT SYSTEMS DEVELOPMENT9549541710605203AARMY SYSTEM
                                    DEVELOPMENT & DEMONSTRATION150,201150,2011720605205ASMALL UNMANNED
                                    AERIAL VEHICLE (SUAV) (6.5)5,9995,9991740605450AJOINT AIR-TO-GROUND
                                    MISSILE (JAGM)8,8918,8911750605457AARMY INTEGRATED AIR
                                    AND MISSILE DEFENSE (AIAMD)193,929193,9291760605625AMANNED GROUND
                                    VEHICLE327,732247,732 OMFV program reset[–80,000]1770605766ANATIONAL
                                    CAPABILITIES INTEGRATION (MIP)7,6707,6701780605812AJOINT LIGHT
                                    TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING
                                    DEVELOPMENT PH1,7421,7421790605830AAVIATION GROUND
                                    SUPPORT EQUIPMENT1,4671,4671800303032ATROJAN—RH123,4513,4511830304270AELECTRONIC WARFARE
                                    DEVELOPMENT55,85555,855SUBTOTAL
                                        SYSTEM DEVELOPMENT & DEMONSTRATION3,199,7983,152,798MANAGEMENT SUPPORT1850604256ATHREAT SIMULATOR
                                    DEVELOPMENT14,51514,5151860604258ATARGET SYSTEMS
                                    DEVELOPMENT10,66810,6681870604759AMAJOR T&E
                                    INVESTMENT106,270106,2701880605103ARAND ARROYO
                                    CENTER13,48113,4811890605301AARMY KWAJALEIN
                                    ATOLL231,824231,8241900605326ACONCEPTS
                                    EXPERIMENTATION PROGRAM54,89854,8981920605601AARMY TEST RANGES
                                    AND FACILITIES350,359365,359 Program increase—Army directed energy
                                    T&E[15,000]1930605602AARMY TECHNICAL TEST
                                    INSTRUMENTATION AND TARGETS48,47548,4751940605604ASURVIVABILITY/LETHALITY ANALYSIS36,00136,0011950605606AAIRCRAFT
                                    CERTIFICATION2,7362,7361960605702AMETEOROLOGICAL
                                    SUPPORT TO RDT&E ACTIVITIES6,4886,4881970605706AMATERIEL SYSTEMS
                                    ANALYSIS21,85921,8591980605709AEXPLOITATION OF
                                    FOREIGN ITEMS7,9367,9361990605712ASUPPORT OF
                                    OPERATIONAL TESTING54,47054,4702000605716AARMY EVALUATION
                                    CENTER63,14163,1412010605718AARMY MODELING &
                                    SIM X-CMD COLLABORATION & INTEG2,5722,5722020605801APROGRAMWIDE
                                    ACTIVITIES87,47287,4722030605803ATECHNICAL
                                    INFORMATION ACTIVITIES26,24426,2442040605805AMUNITIONS
                                    STANDARDIZATION, EFFECTIVENESS AND SAFETY40,13340,1332050605857AENVIRONMENTAL
                                    QUALITY TECHNOLOGY MGMT SUPPORT1,7801,7802060605898AARMY DIRECT REPORT
                                    HEADQUARTERS—R&D - MHA55,04555,0452080606002ARONALD REAGAN
                                    BALLISTIC MISSILE DEFENSE TEST SITE71,30671,3062090606003ACOUNTERINTEL AND
                                    HUMAN INTEL MODERNIZATION1,0631,0632100606105AMEDICAL
                                    PROGRAM-WIDE ACTIVITIES19,89119,8912110606942AASSESSMENTS AND
                                    EVALUATIONS CYBER VULNERABILITIES4,4964,496SUBTOTAL
                                        MANAGEMENT SUPPORT1,333,1231,348,123OPERATIONAL SYSTEMS
                                        DEVELOPMENT2140603778AMLRS PRODUCT
                                    IMPROVEMENT PROGRAM10,15710,1572160605024AANTI-TAMPER
                                    TECHNOLOGY SUPPORT8,6828,6822170607131AWEAPONS AND
                                    MUNITIONS PRODUCT IMPROVEMENT PROGRAMS20,40920,4092190607134ALONG RANGE
                                    PRECISION FIRES (LRPF)122,733115,233 Excess funds due to second vendor
                                    dropped[–7,500]2210607136ABLACKHAWK PRODUCT
                                    IMPROVEMENT PROGRAM11,23611,2362220607137ACHINOOK PRODUCT
                                    IMPROVEMENT PROGRAM46,09146,0912240607139AIMPROVED TURBINE
                                    ENGINE PROGRAM249,257249,2572250607142AAVIATION ROCKET
                                    SYSTEM PRODUCT IMPROVEMENT AND DEVELOPMENT17,15517,1552260607143AUNMANNED AIRCRAFT
                                    SYSTEM UNIVERSAL PRODUCTS7,7437,7432270607145AAPACHE FUTURE
                                    DEVELOPMENT77,17777,1772280607150AINTEL CYBER
                                    DEVELOPMENT14,65214,6522290607312AARMY OPERATIONAL
                                    SYSTEMS DEVELOPMENT35,85135,8512300607665AFAMILY OF
                                    BIOMETRICS1,3241,3242310607865APATRIOT PRODUCT
                                    IMPROVEMENT187,840187,8402320203728AJOINT AUTOMATED
                                    DEEP OPERATION COORDINATION SYSTEM (JADOCS)44,69144,6912330203735ACOMBAT VEHICLE
                                    IMPROVEMENT PROGRAMS268,919268,9192340203743A155MM
                                    SELF-PROPELLED HOWITZER IMPROVEMENTS427,254427,2542350203744AAIRCRAFT
                                    MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS11,68811,6882360203752AAIRCRAFT ENGINE
                                    COMPONENT IMPROVEMENT PROGRAM80802370203758ADIGITIZATION4,5164,5162380203801AMISSILE/AIR DEFENSE
                                    PRODUCT IMPROVEMENT PROGRAM1,2881,2882390203802AOTHER MISSILE
                                    PRODUCT IMPROVEMENT PROGRAMS79,42479,4242430205412AENVIRONMENTAL
                                    QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV2592592440205456ALOWER TIER AIR AND
                                    MISSILE DEFENSE (AMD) SYSTEM1661662450205778AGUIDED
                                    MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)75,57593,075 Qualification of second SRM source[17,500]2460208053AJOINT TACTICAL
                                    GROUND SYSTEM9,5109,5102490303140AINFORMATION SYSTEMS
                                    SECURITY PROGRAM29,27029,2702500303141AGLOBAL COMBAT
                                    SUPPORT SYSTEM86,90886,9082510303142ASATCOM GROUND
                                    ENVIRONMENT (SPACE)18,68418,6842560305179AINTEGRATED
                                    BROADCAST SERVICE (IBS)4674672570305204ATACTICAL UNMANNED
                                    AERIAL VEHICLES4,0514,0512580305206AAIRBORNE
                                    RECONNAISSANCE SYSTEMS13,28313,2832590305208ADISTRIBUTED COMMON
                                    GROUND/SURFACE SYSTEMS47,20447,2042640708045AEND ITEM INDUSTRIAL
                                    PREPAREDNESS ACTIVITIES61,01278,512 Functional fabrics manufacturing[7,500] Nanoscale materials manufacturing[5,000] Tungsten manufacturing for armanents[5,000]9999999999999CLASSIFIED
                                    PROGRAMS3,9833,983SUBTOTAL
                                        OPERATIONAL SYSTEMS DEVELOPMENT1,998,5392,026,039SOFTWARE AND DIGITAL TECHNOLOGY
                                        PILOT PROGRAMS2670608041ADEFENSIVE
                                    CYBER—SOFTWARE PROTOTYPE DEVELOPMENT46,44546,445SUBTOTAL
                                        SOFTWARE AND DIGITAL TECHNOLOGY PILOT
                                    PROGRAMS46,44546,445TOTAL
                                        RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY12,587,34312,710,343RESEARCH, DEVELOPMENT, TEST &
                                        EVAL, NAVYBASIC RESEARCH10601103NUNIVERSITY RESEARCH
                                    INITIATIVES116,816118,816 Defense University Research and
                                    Instrumentation Program[2,000]20601152NIN-HOUSE LABORATORY
                                    INDEPENDENT RESEARCH19,11319,11330601153NDEFENSE RESEARCH
                                    SCIENCES467,158480,158 Increase in basic research[10,000] Predictive modeling for undersea
                                    vehicles[3,000]SUBTOTAL
                                        BASIC RESEARCH603,087618,087APPLIED RESEARCH40602114NPOWER PROJECTION
                                    APPLIED RESEARCH17,79217,79250602123NFORCE PROTECTION
                                    APPLIED RESEARCH122,281140,281 Direct air capture and blue carbon removal
                                    technology program[8,000] Electric propulsion for military craft and
                                    advanced planning hulls[2,000] Expeditionary unmanned systems launch and
                                    recovery[5,000] Testbed for autonomous ship systems[3,000]60602131MMARINE CORPS
                                    LANDING FORCE TECHNOLOGY50,62353,623 Interdisciplinary cybersecurity
                                    research[3,000]70602235NCOMMON PICTURE
                                    APPLIED RESEARCH48,00148,00180602236NWARFIGHTER
                                    SUSTAINMENT APPLIED RESEARCH67,76574,765 Humanoid robotics research[4,000] Social networks and computational social
                                    science[3,000]90602271NELECTROMAGNETIC
                                    SYSTEMS APPLIED RESEARCH84,99484,994100602435NOCEAN WARFIGHTING
                                    ENVIRONMENT APPLIED RESEARCH63,39263,392110602651MJOINT NON-LETHAL
                                    WEAPONS APPLIED RESEARCH6,3436,343120602747NUNDERSEA WARFARE
                                    APPLIED RESEARCH56,39763,897 Navy and academia submarine
                                    partnerships[7,500]130602750NFUTURE NAVAL
                                    CAPABILITIES APPLIED RESEARCH167,590167,590140602782NMINE AND
                                    EXPEDITIONARY WARFARE APPLIED RESEARCH30,71530,715150602792NINNOVATIVE NAVAL
                                    PROTOTYPES (INP) APPLIED RESEARCH160,537167,837 Thermoplastic materials[7,300]160602861NSCIENCE AND
                                    TECHNOLOGY MANAGEMENT—ONR FIELD ACITIVITIES76,74576,745SUBTOTAL
                                        APPLIED RESEARCH953,175995,975ADVANCED TECHNOLOGY
                                        DEVELOPMENT170603123NFORCE PROTECTION
                                    ADVANCED TECHNOLOGY24,41024,410180603271NELECTROMAGNETIC
                                    SYSTEMS ADVANCED TECHNOLOGY8,0088,008190603640MUSMC ADVANCED
                                    TECHNOLOGY DEMONSTRATION (ATD)219,045222,045 Mission planning advanced technology
                                    demonstration[3,000]200603651MJOINT NON-LETHAL
                                    WEAPONS TECHNOLOGY DEVELOPMENT13,30113,301210603673NFUTURE NAVAL
                                    CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT246,054246,054220603680NMANUFACTURING
                                    TECHNOLOGY PROGRAM60,12260,122230603729NWARFIGHTER
                                    PROTECTION ADVANCED TECHNOLOGY4,8514,851240603758NNAVY WARFIGHTING
                                    EXPERIMENTS AND DEMONSTRATIONS40,70940,709250603782NMINE AND
                                    EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY1,9481,948260603801NINNOVATIVE NAVAL
                                    PROTOTYPES (INP) ADVANCED TECHNOLOGY DEVELOPMENT141,948141,948SUBTOTAL
                                        ADVANCED TECHNOLOGY DEVELOPMENT760,396763,396ADVANCED COMPONENT DEVELOPMENT
                                        & PROTOTYPES270603178NMEDIUM AND LARGE
                                    UNMANNED SURFACE VEHICLES (USVS)464,0420 Excess procurement ahead of satisfactory
                                    testing[–464,042]280603207NAIR/OCEAN TACTICAL
                                    APPLICATIONS35,38635,386290603216NAVIATION
                                    SURVIVABILITY13,42813,428300603239NISO NAVAL
                                    CONSTRUCTION FORCES2,3502,350310603251NAIRCRAFT
                                    SYSTEMS418418320603254NASW SYSTEMS
                                    DEVELOPMENT15,71915,719330603261NTACTICAL AIRBORNE
                                    RECONNAISSANCE3,4113,411340603382NADVANCED COMBAT
                                    SYSTEMS TECHNOLOGY70,21856,118 Project 3416: HIJENKS insufficient schedule
                                    justification[–7,000] Project 3422: SHARC excess platforms ahead of
                                    satisfactory testing[–7,100]350603502NSURFACE AND SHALLOW
                                    WATER MINE COUNTERMEASURES52,35824,158 Project 2989: Barracuda program delay[–28,200]360603506NSURFACE SHIP
                                    TORPEDO DEFENSE12,81612,816370603512NCARRIER SYSTEMS
                                    DEVELOPMENT7,5597,559380603525NPILOT FISH358,757358,757390603527NRETRACT
                                    LARCH12,56212,562400603536NRETRACT
                                    JUNIPER148,000148,000410603542NRADIOLOGICAL
                                    CONTROL778778420603553NSURFACE ASW1,1611,161430603561NADVANCED SUBMARINE
                                    SYSTEM DEVELOPMENT185,356195,356 Out-of-autoclave submarine technology
                                    development[20,000] Project 9710: EDMs early to need[–10,000]440603562NSUBMARINE TACTICAL
                                    WARFARE SYSTEMS10,52810,528450603563NSHIP CONCEPT
                                    ADVANCED DESIGN126,39663,296 Project 2196: Future surface combatant early
                                    to need[–19,100] Project 3161: Program increase for CBM+
                                    initiative[16,000] Project 4044: Medium amphibious ship early to
                                    need[–30,000] Project 4045: Medium logistics ship early to
                                    need[–30,000]460603564NSHIP PRELIMINARY
                                    DESIGN & FEASIBILITY STUDIES70,27028,970 Project 0411: LSC preliminary design and CDD
                                    early to need[–41,300]470603570NADVANCED NUCLEAR
                                    POWER SYSTEMS149,188149,188480603573NADVANCED SURFACE
                                    MACHINERY SYSTEMS38,449238,449 Accelerate ITF to achieve full test
                                    capability in FY23[75,000] Accelerate qualification of silicon carbide
                                    power modules[10,000] USV autonomy development[45,000] USV engine and generator qualification
                                    testing[70,000]490603576NCHALK EAGLE71,18171,181500603581NLITTORAL COMBAT
                                    SHIP (LCS)32,17827,178 Project 3096: Available prior year
                                    funds[–5,000]510603582NCOMBAT SYSTEM
                                    INTEGRATION17,84317,843520603595NOHIO
                                    REPLACEMENT317,196317,196530603596NLCS MISSION
                                    MODULES67,87532,875 Project 2550: LCS MCM MP outdated IMS and
                                    TEMP[–20,000] Project 2551: LCS ASW MP available prior year
                                    funds due to testing delays[–15,000]540603597NAUTOMATED TEST AND
                                    ANALYSIS4,7974,797550603599NFRIGATE
                                    DEVELOPMENT82,30982,309560603609NCONVENTIONAL
                                    MUNITIONS9,9222,122 Project 0363: Insufficient
                                    justification[–7,800]570603635MMARINE CORPS GROUND
                                    COMBAT/SUPPORT SYSTEM189,603189,603580603654NJOINT SERVICE
                                    EXPLOSIVE ORDNANCE DEVELOPMENT43,08443,084590603713NOCEAN ENGINEERING
                                    TECHNOLOGY DEVELOPMENT6,3466,346600603721NENVIRONMENTAL
                                    PROTECTION20,60120,601610603724NNAVY ENERGY
                                    PROGRAM23,42223,422620603725NFACILITIES
                                    IMPROVEMENT4,6644,664630603734NCHALK CORAL545,763545,763640603739NNAVY LOGISTIC
                                    PRODUCTIVITY3,8843,884650603746NRETRACT
                                    MAPLE353,226353,226660603748NLINK
                                    PLUMERIA544,388544,388670603751NRETRACT ELM86,73086,730680603764MLINK
                                    EVERGREEN236,234236,234700603790NNATO RESEARCH AND
                                    DEVELOPMENT6,8806,880710603795NLAND ATTACK
                                    TECHNOLOGY10,57810,578720603851MJOINT NON-LETHAL
                                    WEAPONS TESTING28,43528,435730603860NJOINT PRECISION
                                    APPROACH AND LANDING SYSTEMS—DEM/VAL33,61233,612740603925NDIRECTED ENERGY AND
                                    ELECTRIC WEAPON SYSTEMS128,845113,845 Project 3402: Excess engineering and
                                    sustainment support[–15,000]750604014NF/A –18 INFRARED
                                    SEARCH AND TRACK (IRST)84,19084,190760604027NDIGITAL WARFARE
                                    OFFICE54,69954,699770604028NSMALL AND MEDIUM
                                    UNMANNED UNDERSEA VEHICLES53,94253,942780604029NUNMANNED UNDERSEA
                                    VEHICLE CORE TECHNOLOGIES40,06040,060790604030NRAPID PROTOTYPING,
                                    EXPERIMENTATION AND DEMONSTRATION.12,10012,100800604031NLARGE UNMANNED
                                    UNDERSEA VEHICLES78,12242,122 Project 2094: Excess procurement ahead of
                                    phase 1 testing[–36,000]810604112NGERALD R. FORD
                                    CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)107,895107,895820604126NLITTORAL AIRBORNE
                                    MCM17,36617,366830604127NSURFACE MINE
                                    COUNTERMEASURES18,75418,754840604272NTACTICAL AIR
                                    DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)59,77659,776860604292NFUTURE VERTICAL
                                    LIFT (MARITIME STRIKE)5,0975,097870604320MRAPID TECHNOLOGY
                                    CAPABILITY PROTOTYPE3,6643,664880604454NLX (R)10,20310,203890604536NADVANCED UNDERSEA
                                    PROTOTYPING115,85895,858 Orca UUV testing delay and uncertified test
                                    strategy[–10,000] Snakehead UUV uncertified test
                                    strategy[–10,000]900604636NCOUNTER UNMANNED
                                    AIRCRAFT SYSTEMS (C-UAS)14,25914,259910604659NPRECISION STRIKE
                                    WEAPONS DEVELOPMENT PROGRAM1,102,3871,045,387 Lack of hypersonic prototyping
                                    coordination[–5,000] Project 3334: Excess Virginia-class CPS
                                    modification and installation costs[–52,000]920604707NSPACE AND
                                    ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING
                                    SUPPORT7,6577,657930604786NOFFENSIVE
                                    ANTI-SURFACE WARFARE WEAPON DEVELOPMENT35,75035,750940303354NASW SYSTEMS
                                    DEVELOPMENT—MIP9,1519,151950304240MADVANCED TACTICAL
                                    UNMANNED AIRCRAFT SYSTEM22,58922,589970304270NELECTRONIC WARFARE
                                    DEVELOPMENT—MIP809809SUBTOTAL
                                        ADVANCED COMPONENT DEVELOPMENT &
                                    PROTOTYPES6,503,0745,926,532SYSTEM DEVELOPMENT &
                                        DEMONSTRATION980603208NTRAINING SYSTEM
                                    AIRCRAFT4,3324,332990604212NOTHER HELO
                                    DEVELOPMENT18,13323,133 Program increase for Attack and Utility
                                    Replacement Aircraft[5,000]1000604214MAV–8B AIRCRAFT—ENG
                                    DEV20,05420,0541010604215NSTANDARDS
                                    DEVELOPMENT4,2374,2371020604216NMULTI-MISSION
                                    HELICOPTER UPGRADE DEVELOPMENT27,34027,3401040604221NP–3 MODERNIZATION
                                    PROGRAM6066061050604230NWARFARE SUPPORT
                                    SYSTEM9,0659,0651060604231NTACTICAL COMMAND
                                    SYSTEM97,96897,9681070604234NADVANCED
                                    HAWKEYE309,373309,3731080604245MH–1
                                    UPGRADES62,31062,3101090604261NACOUSTIC SEARCH
                                    SENSORS47,18247,1821100604262NV–22A132,624132,6241110604264NAIR CREW SYSTEMS
                                    DEVELOPMENT21,44521,4451120604269NEA–18106,134106,1341130604270NELECTRONIC WARFARE
                                    DEVELOPMENT134,194134,1941140604273MEXECUTIVE HELO
                                    DEVELOPMENT99,32199,3211150604274NNEXT GENERATION
                                    JAMMER (NGJ)477,680477,6801160604280NJOINT TACTICAL
                                    RADIO SYSTEM—NAVY (JTRS-NAVY)232,818232,8181170604282NNEXT GENERATION
                                    JAMMER (NGJ) INCREMENT II170,039170,0391180604307NSURFACE COMBATANT
                                    COMBAT SYSTEM ENGINEERING403,712403,7121190604311NLPD–17 CLASS
                                    SYSTEMS INTEGRATION9459451200604329NSMALL DIAMETER BOMB
                                    (SDB)62,48862,4881210604366NSTANDARD MISSILE
                                    IMPROVEMENTS386,225386,2251220604373NAIRBORNE
                                    MCM10,90910,9091230604378NNAVAL INTEGRATED
                                    FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING44,54844,5481240604419NADVANCED SENSORS
                                    APPLICATION PROGRAM (ASAP)13,67313,6731250604501NADVANCED ABOVE
                                    WATER SENSORS87,80987,8091260604503NSSN–688 AND TRIDENT
                                    MODERNIZATION93,09793,0971270604504NAIR CONTROL38,86338,8631280604512NSHIPBOARD AVIATION
                                    SYSTEMS9,5939,5931290604518NCOMBAT INFORMATION
                                    CENTER CONVERSION12,71812,7181300604522NAIR AND MISSILE
                                    DEFENSE RADAR (AMDR) SYSTEM78,31978,3191310604530NADVANCED ARRESTING
                                    GEAR (AAG)65,83465,8341320604558NNEW DESIGN
                                    SSN259,443259,4431330604562NSUBMARINE TACTICAL
                                    WARFARE SYSTEM63,87858,878 AN/BYG–1 APB17 and APB19 testing
                                    delays[–5,000]1340604567NSHIP CONTRACT
                                    DESIGN/ LIVE FIRE T&E51,85366,753 Advanced degaussing DDG–51 retrofit and
                                    demonstration[14,900]1350604574NNAVY TACTICAL
                                    COMPUTER RESOURCES3,8533,8531360604601NMINE
                                    DEVELOPMENT92,60792,6071370604610NLIGHTWEIGHT TORPEDO
                                    DEVELOPMENT146,012116,012 Project 1412: HAAWC operational testing
                                    delays[–10,000] Project 3418: Mk 54 Mod 2 contract
                                    delays[–20,000]1380604654NJOINT SERVICE
                                    EXPLOSIVE ORDNANCE DEVELOPMENT8,3838,3831390604657MUSMC GROUND
                                    COMBAT/SUPPORTING ARMS SYSTEMS—ENG DEV33,78433,7841400604703NPERSONNEL,
                                    TRAINING, SIMULATION, AND HUMAN FACTORS8,5998,5991410604727NJOINT STANDOFF
                                    WEAPON SYSTEMS73,74473,7441420604755NSHIP SELF DEFENSE
                                    (DETECT & CONTROL)157,490157,4901430604756NSHIP SELF DEFENSE
                                    (ENGAGE: HARD KILL)121,761121,7611440604757NSHIP SELF DEFENSE
                                    (ENGAGE: SOFT KILL/EW)89,37389,3731450604761NINTELLIGENCE
                                    ENGINEERING15,71615,7161460604771NMEDICAL
                                    DEVELOPMENT2,1202,1201470604777NNAVIGATION/ID
                                    SYSTEM50,18050,1801480604800MJOINT STRIKE
                                    FIGHTER (JSF)—EMD5615611490604800NJOINT STRIKE
                                    FIGHTER (JSF)—EMD2502501500604850NSSN(X)1,0001,0001510605013MINFORMATION
                                    TECHNOLOGY DEVELOPMENT9749741520605013NINFORMATION
                                    TECHNOLOGY DEVELOPMENT356,173356,1731530605024NANTI-TAMPER
                                    TECHNOLOGY SUPPORT7,8107,8101540605212MCH–53K RDTE406,406406,4061550605215NMISSION
                                    PLANNING86,13486,1341560605217NCOMMON
                                    AVIONICS54,54054,5401570605220NSHIP TO SHORE
                                    CONNECTOR (SSC)5,1555,1551580605327NT-AO 205
                                    CLASS5,1485,1481590605414NUNMANNED CARRIER
                                    AVIATION (UCA)266,970266,9701600605450MJOINT AIR-TO-GROUND
                                    MISSILE (JAGM)12,71312,7131610605500NMULTI-MISSION
                                    MARITIME AIRCRAFT (MMA)24,42424,4241620605504NMULTI-MISSION
                                    MARITIME (MMA) INCREMENT III182,870182,8701630605611MMARINE CORPS
                                    ASSAULT VEHICLES SYSTEM DEVELOPMENT & DEMONSTRATION41,77541,7751640605813MJOINT LIGHT
                                    TACTICAL VEHICLE (JLTV) SYSTEM DEVELOPMENT &
                                    DEMONSTRATION2,5412,5411650204202NDDG–1000208,448208,4481690304785NTACTICAL
                                    CRYPTOLOGIC SYSTEMS111,434111,4341700306250MCYBER OPERATIONS
                                    TECHNOLOGY DEVELOPMENT26,17326,173SUBTOTAL
                                        SYSTEM DEVELOPMENT & DEMONSTRATION6,263,8836,248,783MANAGEMENT SUPPORT1710604256NTHREAT SIMULATOR
                                    DEVELOPMENT22,07522,0751720604258NTARGET SYSTEMS
                                    DEVELOPMENT10,22410,2241730604759NMAJOR T&E
                                    INVESTMENT85,19585,1951750605152NSTUDIES AND
                                    ANALYSIS SUPPORT—NAVY3,0893,0891760605154NCENTER FOR NAVAL
                                    ANALYSES43,51743,5171790605804NTECHNICAL
                                    INFORMATION SERVICES9329321800605853NMANAGEMENT,
                                    TECHNICAL & INTERNATIONAL SUPPORT94,29794,2971810605856NSTRATEGIC TECHNICAL
                                    SUPPORT3,8133,8131830605863NRDT&E SHIP AND
                                    AIRCRAFT SUPPORT104,822104,8221840605864NTEST AND EVALUATION
                                    SUPPORT446,960446,9601850605865NOPERATIONAL TEST
                                    AND EVALUATION CAPABILITY27,24127,2411860605866NNAVY SPACE AND
                                    ELECTRONIC WARFARE (SEW) SUPPORT15,78715,7871870605867NSEW
                                    SURVEILLANCE/RECONNAISSANCE SUPPORT8,5598,5591880605873MMARINE CORPS
                                    PROGRAM WIDE SUPPORT42,74942,7491890605898NMANAGEMENT
                                    HQ—R&D41,09441,0941900606355NWARFARE INNOVATION
                                    MANAGEMENT37,02237,0221930305327NINSIDER
                                    THREAT2,3102,3101940902498NMANAGEMENT
                                    HEADQUARTERS (DEPARTMENTAL SUPPORT ACTIVITIES)1,5361,536SUBTOTAL
                                        MANAGEMENT SUPPORT991,222991,222OPERATIONAL SYSTEMS
                                        DEVELOPMENT1990604227NHARPOON
                                    MODIFICATIONS6976972000604840MF–35 C2D2379,549379,5492010604840NF–35 C2D2413,875413,8752020607658NCOOPERATIVE
                                    ENGAGEMENT CAPABILITY (CEC)143,667143,6672040101221NSTRATEGIC SUB &
                                    WEAPONS SYSTEM SUPPORT173,056173,0562050101224NSSBN SECURITY
                                    TECHNOLOGY PROGRAM45,97045,9702060101226NSUBMARINE ACOUSTIC
                                    WARFARE DEVELOPMENT69,19061,190 CRAW EDM (TI–2) early to need[–8,000]2070101402NNAVY STRATEGIC
                                    COMMUNICATIONS42,27742,2772080204136NF/A–18
                                    SQUADRONS171,030171,0302100204228NSURFACE
                                    SUPPORT33,48233,4822110204229NTOMAHAWK AND
                                    TOMAHAWK MISSION PLANNING CENTER (TMPC)200,308200,3082120204311NINTEGRATED
                                    SURVEILLANCE SYSTEM102,975152,975 Accelerate sensor and signal processing
                                    development[25,000] Program increase for spiral 1 TRAPS
                                    units[25,000]2130204313NSHIP-TOWED ARRAY
                                    SURVEILLANCE SYSTEMS10,87310,8732140204413NAMPHIBIOUS TACTICAL
                                    SUPPORT UNITS (DISPLACEMENT CRAFT)1,7136,713 Program increase for LCAC composite component
                                    manufacturing[5,000]2150204460MGROUND/AIR TASK
                                    ORIENTED RADAR (G/ATOR)22,205105,805 Program increase for G/ATOR and SM–6
                                    stand-alone engagement analysis[10,000] Program increase for USMC G/ATOR and SM–6
                                    demonstration[73,600]2160204571NCONSOLIDATED
                                    TRAINING SYSTEMS DEVELOPMENT83,95683,9562180204575NELECTRONIC WARFARE
                                    (EW) READINESS SUPPORT56,79156,7912190205601NHARM
                                    IMPROVEMENT146,166146,1662210205620NSURFACE ASW COMBAT
                                    SYSTEM INTEGRATION29,34829,3482220205632NMK–48 ADCAP110,349110,3492230205633NAVIATION
                                    IMPROVEMENTS133,953133,9532240205675NOPERATIONAL NUCLEAR
                                    POWER SYSTEMS110,313110,3132250206313MMARINE CORPS
                                    COMMUNICATIONS SYSTEMS207,662207,6622260206335MCOMMON AVIATION
                                    COMMAND AND CONTROL SYSTEM (CAC2S)4,4064,4062270206623MMARINE CORPS GROUND
                                    COMBAT/SUPPORTING ARMS SYSTEMS61,38161,3812280206624MMARINE CORPS COMBAT
                                    SERVICES SUPPORT10,42110,4212290206625MUSMC
                                    INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)29,97729,9772300206629MAMPHIBIOUS ASSAULT
                                    VEHICLE6,4696,4692310207161NTACTICAL AIM
                                    MISSILES5,8595,8592320207163NADVANCED MEDIUM
                                    RANGE AIR-TO-AIR MISSILE (AMRAAM)44,32344,3232360303109NSATELLITE
                                    COMMUNICATIONS (SPACE)41,97841,9782370303138NCONSOLIDATED AFLOAT
                                    NETWORK ENTERPRISE SERVICES (CANES)29,68429,6842380303140NINFORMATION SYSTEMS
                                    SECURITY PROGRAM39,09439,0942390305192NMILITARY
                                    INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,1546,1542400305204NTACTICAL UNMANNED
                                    AERIAL VEHICLES7,1087,1082410305205NUAS INTEGRATION AND
                                    INTEROPERABILITY62,09862,0982420305208MDISTRIBUTED COMMON
                                    GROUND/SURFACE SYSTEMS21,50021,5002440305220NMQ–4C
                                    TRITON11,12011,1202450305231NMQ–8 UAV28,96828,9682460305232MRQ–11 UAV5375372470305234NSMALL (LEVEL 0)
                                    TACTICAL UAS (STUASL0)8,7738,7732480305239MRQ–21A10,85310,8532490305241NMULTI-INTELLIGENCE
                                    SENSOR DEVELOPMENT60,41360,4132500305242MUNMANNED AERIAL
                                    SYSTEMS (UAS) PAYLOADS (MIP)5,0005,0002510305251NCYBERSPACE
                                    OPERATIONS FORCES AND FORCE SUPPORT34,96744,967 Cyber tool development[10,000]2520305421NRQ–4
                                    MODERNIZATION178,799178,7992530307577NINTELLIGENCE
                                    MISSION DATA (IMD)2,1202,1202540308601NMODELING AND
                                    SIMULATION SUPPORT8,6838,6832550702207NDEPOT MAINTENANCE
                                    (NON-IF)45,16845,1682560708730NMARITIME TECHNOLOGY
                                    (MARITECH)6,6976,6972571203109NSATELLITE
                                    COMMUNICATIONS (SPACE)70,05670,0569999999999999CLASSIFIED
                                    PROGRAMS1,795,0321,795,032SUBTOTAL
                                        OPERATIONAL SYSTEMS DEVELOPMENT5,327,0435,467,643SOFTWARE AND DIGITAL TECHNOLOGY
                                        PILOT PROGRAMS2580608013NRISK MANAGEMENT
                                    INFORMATION—SOFTWARE PILOT PROGRAM14,30014,3002590608231NMARITIME TACTICAL
                                    COMMAND AND CONTROL (MTC2)—SOFTWARE PILOT PROGRAM10,86810,868SUBTOTAL
                                        SOFTWARE AND DIGITAL TECHNOLOGY PILOT
                                    PROGRAMS25,16825,168TOTAL
                                        RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY21,427,04821,036,806RESEARCH, DEVELOPMENT, TEST &
                                        EVAL, AFBASIC RESEARCH10601102FDEFENSE RESEARCH
                                    SCIENCES315,348325,348 Increase in basic research[10,000]20601103FUNIVERSITY RESEARCH
                                    INITIATIVES161,861161,86130601108FHIGH ENERGY LASER
                                    RESEARCH INITIATIVES15,08515,085SUBTOTAL
                                        BASIC RESEARCH492,294502,294APPLIED RESEARCH40602020FFUTURE AF
                                    CAPABILITIES APPLIED RESEARCH100,000100,00050602102FMATERIALS140,781160,281 High-energy synchotron x-ray program[5,000] Materials maturation for high mach
                                    systems[5,000] Metals Affordability Initiative[5,000] Qualification of additive manufacturing
                                    processes[2,000] Techniques to repair fasteners[2,500]60602201FAEROSPACE VEHICLE
                                    TECHNOLOGIES349,225359,225 Hypersonic materials[10,000]70602202FHUMAN EFFECTIVENESS
                                    APPLIED RESEARCH115,222115,22290602204FAEROSPACE
                                    SENSORS211,301211,301110602298FSCIENCE AND
                                    TECHNOLOGY MANAGEMENT— MAJOR HEADQUARTERS ACTIVITIES8,9268,926120602602FCONVENTIONAL
                                    MUNITIONS132,425132,425130602605FDIRECTED ENERGY
                                    TECHNOLOGY128,113128,113140602788FDOMINANT
                                    INFORMATION SCIENCES AND METHODS178,668178,668150602890FHIGH ENERGY LASER
                                    RESEARCH45,08845,088SUBTOTAL
                                        APPLIED RESEARCH1,409,7491,439,249ADVANCED TECHNOLOGY
                                        DEVELOPMENT170603030FAF FOUNDATIONAL
                                    DEVELOPMENT/DEMOS103,280103,280180603032FFUTURE AF
                                    INTEGRATED TECHNOLOGY DEMOS157,619107,619 Golden Horde too mature for science and
                                    technology prototype[–50,000]190603033FNEXT GEN PLATFORM
                                    DEV/DEMO199,556208,556 B–52 pylon fairings[3,000] C–130 finlets[3,000] KC–135 aft body drag[3,000]200603034FPERSISTENT
                                    KNOWLEDGE, AWARENESS, & C2 TECH102,276102,276210603035FNEXT GEN EFFECTS
                                    DEV/DEMOS215,817215,817SUBTOTAL
                                        ADVANCED TECHNOLOGY DEVELOPMENT778,548737,548ADVANCED COMPONENT DEVELOPMENT
                                        & PROTOTYPES380603260FINTELLIGENCE
                                    ADVANCED DEVELOPMENT4,3204,320390603742FCOMBAT
                                    IDENTIFICATION TECHNOLOGY26,39626,396400603790FNATO RESEARCH AND
                                    DEVELOPMENT3,6473,647410603851FINTERCONTINENTAL
                                    BALLISTIC MISSILE—DEM/VAL32,95932,959430604002FAIR FORCE WEATHER
                                    SERVICES RESEARCH869869440604003FADVANCED BATTLE
                                    MANAGEMENT SYSTEM (ABMS)302,323302,323450604004FADVANCED ENGINE
                                    DEVELOPMENT636,495686,495 AETP program acceleration[50,000]460604015FLONG RANGE
                                    STRIKE—BOMBER2,848,4102,848,410470604032FDIRECTED ENERGY
                                    PROTOTYPING20,96425,964 Directed energy counter-Unmanned Aerial
                                    Systems (CUAS)[5,000]480604033FHYPERSONICS
                                    PROTOTYPING381,862446,862 HAWC program increase[65,000]500604257FADVANCED TECHNOLOGY
                                    AND SENSORS24,74724,747510604288FNATIONAL AIRBORNE
                                    OPS CENTER (NAOC) RECAP76,41776,417520604317FTECHNOLOGY
                                    TRANSFER3,0113,011530604327FHARD AND DEEPLY
                                    BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM52,92152,921540604414FCYBER RESILIENCY OF
                                    WEAPON SYSTEMS-ACS69,78369,783550604776FDEPLOYMENT &
                                    DISTRIBUTION ENTERPRISE R&D25,83525,835560604858FTECH TRANSITION
                                    PROGRAM219,252455,252 Agile software development and
                                    operations[4,500] Initial polar MILSATCOM capability[46,000] KC–135 vertical wipers[2,000] KC–135 winglets[10,000] LCAAT program acceleration[128,000] Long-endurance UAS[33,500] Rapid repair of high performance
                                    materials[6,000] Small satellite acceleration[6,000]570605230FGROUND BASED
                                    STRATEGIC DETERRENT1,524,7591,524,759590207110FNEXT GENERATION AIR
                                    DOMINANCE1,044,0891,044,089600207455FTHREE DIMENSIONAL
                                    LONG-RANGE RADAR (3DELRR)19,35619,356610207522FAIRBASE AIR DEFENSE
                                    SYSTEMS (ABADS)8,7378,737620208099FUNIFIED PLATFORM
                                    (UP)5,9905,990630305236FCOMMON DATA LINK
                                    EXECUTIVE AGENT (CDL EA)39,29339,293650305601FMISSION PARTNER
                                    ENVIRONMENTS11,43011,430660306250FCYBER OPERATIONS
                                    TECHNOLOGY DEVELOPMENT259,823259,823670306415FENABLED CYBER
                                    ACTIVITIES10,56010,560680401310FC–32 EXECUTIVE
                                    TRANSPORT RECAPITALIZATION9,9089,908690901410FCONTRACTING
                                    INFORMATION TECHNOLOGY SYSTEM8,6628,662741206427FSPACE SYSTEMS
                                    PROTOTYPE TRANSITIONS (SSPT)8,7878,787771206730FSPACE SECURITY AND
                                    DEFENSE PROGRAM56,31156,311SUBTOTAL
                                        ADVANCED COMPONENT DEVELOPMENT &
                                    PROTOTYPES7,737,9168,093,916SYSTEM DEVELOPMENT &
                                        DEMONSTRATION820604200FFUTURE ADVANCED
                                    WEAPON ANALYSIS & PROGRAMS25,16125,161830604201FPNT RESILIENCY,
                                    MODS, AND IMPROVEMENTS38,56438,564840604222FNUCLEAR WEAPONS
                                    SUPPORT35,03335,033850604270FELECTRONIC WARFARE
                                    DEVELOPMENT2,0982,098860604281FTACTICAL DATA
                                    NETWORKS ENTERPRISE131,909131,909870604287FPHYSICAL SECURITY
                                    EQUIPMENT6,7526,752880604329FSMALL DIAMETER BOMB
                                    (SDB)—EMD17,28017,280890604429FAIRBORNE ELECTRONIC
                                    ATTACK030,000 STiTCHES integration[30,000]900604602FARMAMENT/ORDNANCE
                                    DEVELOPMENT23,07623,076910604604FSUBMUNITIONS3,0913,091920604617FAGILE COMBAT
                                    SUPPORT20,60920,609930604618FJOINT DIRECT ATTACK
                                    MUNITION7,9267,926940604706FLIFE SUPPORT
                                    SYSTEMS23,66023,660950604735FCOMBAT TRAINING
                                    RANGES8,8988,898960604800FF–35—EMD5,4235,423970604932FLONG RANGE STANDOFF
                                    WEAPON474,430474,430980604933FICBM FUZE
                                    MODERNIZATION167,099167,0991000605056FOPEN ARCHITECTURE
                                    MANAGEMENT30,54730,5471020605223FADVANCED PILOT
                                    TRAINING248,669254,669 SLATE/VR training[6,000]1030605229FCOMBAT RESCUE
                                    HELICOPTER63,16963,1691050101125FNUCLEAR WEAPONS
                                    MODERNIZATION9,6839,6831060207171FF–15 EPAWSS170,679170,6791070207328FSTAND IN ATTACK
                                    WEAPON160,438160,4381080207701FFULL COMBAT MISSION
                                    TRAINING9,4229,4221100305176FCOMBAT SURVIVOR
                                    EVADER LOCATOR9739731110401221FKC–46A TANKER
                                    SQUADRONS106,262106,2621130401319FVC–25B800,889800,8891140701212FAUTOMATED TEST
                                    SYSTEMS10,67310,6731150804772FTRAINING
                                    DEVELOPMENTS4,4794,4791160901299FAF A1
                                    SYSTEMS8,4678,467SUBTOTAL
                                        SYSTEM DEVELOPMENT & DEMONSTRATION2,615,3592,651,359MANAGEMENT SUPPORT1310604256FTHREAT SIMULATOR
                                    DEVELOPMENT57,72557,7251320604759FMAJOR T&E
                                    INVESTMENT208,680223,680 Gulf Range telemetric modernization[15,000]1330605101FRAND PROJECT AIR
                                    FORCE35,80335,8031350605712FINITIAL OPERATIONAL
                                    TEST & EVALUATION13,55713,5571360605807FTEST AND EVALUATION
                                    SUPPORT764,606764,6061420605831FACQ WORKFORCE-
                                    CAPABILITY INTEGRATION1,362,0381,362,0381430605832FACQ WORKFORCE-
                                    ADVANCED PRGM TECHNOLOGY40,76840,7681440605833FACQ WORKFORCE-
                                    NUCLEAR SYSTEMS179,646179,6461450605898FMANAGEMENT
                                    HQ—R&D5,7345,7341460605976FFACILITIES
                                    RESTORATION AND MODERNIZATION—TEST AND EVALUATION
                                    SUPPORT70,98570,9851470605978FFACILITIES
                                    SUSTAINMENT—TEST AND EVALUATION SUPPORT29,88029,8801480606017FREQUIREMENTS
                                    ANALYSIS AND MATURATION63,38163,3811490606398FMANAGEMENT
                                    HQ—T&E5,7855,7851500303255FCOMMAND, CONTROL,
                                    COMMUNICATION, AND COMPUTERS (C4)—STRATCOM24,56424,5641510308602FENTEPRISE
                                    INFORMATION SERVICES (EIS)9,8832,383 Acq strat incompatible with AF digital mod
                                    strategy[–7,500]1520702806FACQUISITION AND
                                    MANAGEMENT SUPPORT13,38413,3841530804731FGENERAL SKILL
                                    TRAINING1,2621,2621551001004FINTERNATIONAL
                                    ACTIVITIES3,5993,599SUBTOTAL
                                        MANAGEMENT SUPPORT2,891,2802,898,780OPERATIONAL SYSTEMS
                                        DEVELOPMENT1630604233FSPECIALIZED
                                    UNDERGRADUATE FLIGHT TRAINING8,7778,7771640604776FDEPLOYMENT &
                                    DISTRIBUTION ENTERPRISE R&D4994991650604840FF–35 C2D2785,336785,3361660605018FAF INTEGRATED
                                    PERSONNEL AND PAY SYSTEM (AF-IPPS)27,0357,035 Poor agile development strategy[–20,000]1670605024FANTI-TAMPER
                                    TECHNOLOGY EXECUTIVE AGENCY50,50850,5081680605117FFOREIGN MATERIEL
                                    ACQUISITION AND EXPLOITATION71,22971,2291690605278FHC/MC–130 RECAP
                                    RDT&E24,70524,7051700606018FNC3
                                    INTEGRATION26,35626,3561720101113FB–52
                                    SQUADRONS520,023520,0231730101122FAIR-LAUNCHED CRUISE
                                    MISSILE (ALCM)1,4331,4331740101126FB–1B
                                    SQUADRONS15,76626,566 USAF-requested transfer from APAF Lines 22,
                                    24[10,800]1750101127FB–2
                                    SQUADRONS187,399187,3991760101213FMINUTEMAN
                                    SQUADRONS116,569116,5691770101316FWORLDWIDE JOINT
                                    STRATEGIC COMMUNICATIONS27,23527,2351780101324FINTEGRATED
                                    STRATEGIC PLANNING & ANALYSIS NETWORK24,22724,2271790101328FICBM REENTRY
                                    VEHICLES112,753112,7531810102110FUH–1N REPLACEMENT
                                    PROGRAM44,46444,4641820102326FREGION/SECTOR
                                    OPERATION CONTROL CENTER MODERNIZATION PROGRAM5,9295,9291830102412FNORTH WARNING
                                    SYSTEM (NWS)1001001840205219FMQ–9 UAV162,080162,0801860207131FA–10
                                    SQUADRONS24,53524,5351870207133FF–16
                                    SQUADRONS223,437223,4371880207134FF–15E
                                    SQUADRONS298,908298,9081890207136FMANNED DESTRUCTIVE
                                    SUPPRESSION14,96014,9601900207138FF–22A
                                    SQUADRONS665,038665,0381910207142FF–35
                                    SQUADRONS132,229132,2291920207146FF–15EX159,761159,7611930207161FTACTICAL AIM
                                    MISSILES19,41719,4171940207163FADVANCED MEDIUM
                                    RANGE AIR-TO-AIR MISSILE (AMRAAM)51,79951,7991950207227FCOMBAT
                                    RESCUE—PARARESCUE6696691960207247FAF TENCAP21,64421,6441970207249FPRECISION ATTACK
                                    SYSTEMS PROCUREMENT9,2619,2611980207253FCOMPASS
                                    CALL15,85415,8541990207268FAIRCRAFT ENGINE
                                    COMPONENT IMPROVEMENT PROGRAM95,89695,8962000207325FJOINT
                                    AIR-TO-SURFACE STANDOFF MISSILE (JASSM)70,79270,7922010207410FAIR & SPACE
                                    OPERATIONS CENTER (AOC)51,18751,1872020207412FCONTROL AND
                                    REPORTING CENTER (CRC)16,04116,0412030207417FAIRBORNE WARNING
                                    AND CONTROL SYSTEM (AWACS)138,303138,3032040207418FAFSPECWAR—TACP4,2234,2232060207431FCOMBAT AIR
                                    INTELLIGENCE SYSTEM ACTIVITIES16,56416,5642070207438FTHEATER BATTLE
                                    MANAGEMENT (TBM) C4I7,8587,8582080207444FTACTICAL AIR
                                    CONTROL PARTY-MOD12,90612,9062100207452FDCAPES14,81614,8162110207521FAIR FORCE
                                    CALIBRATION PROGRAMS1,9701,9702120207573FNATIONAL TECHNICAL
                                    NUCLEAR FORENSICS3963962130207590FSEEK EAGLE29,68029,6802140207601FUSAF MODELING AND
                                    SIMULATION17,66617,6662150207605FWARGAMING AND
                                    SIMULATION CENTERS6,3536,3532160207610FBATTLEFIELD ABN
                                    COMM NODE (BACN)6,8276,8272170207697FDISTRIBUTED
                                    TRAINING AND EXERCISES3,3903,3902180208006FMISSION PLANNING
                                    SYSTEMS91,76891,7682190208007FTACTICAL
                                    DECEPTION2,3702,3702200208064FOPERATIONAL
                                    HQ—CYBER5,5275,5272210208087FDISTRIBUTED CYBER
                                    WARFARE OPERATIONS68,27968,2792220208088FAF DEFENSIVE
                                    CYBERSPACE OPERATIONS15,16515,1652230208097FJOINT CYBER COMMAND
                                    AND CONTROL (JCC2)38,48038,4802240208099FUNIFIED PLATFORM
                                    (UP)84,64584,6452300301025FGEOBASE2,7672,7672310301112FNUCLEAR PLANNING
                                    AND EXECUTION SYSTEM (NPES)32,75932,7592380301401FAIR FORCE SPACE AND
                                    CYBER NON-TRADITIONAL ISR FOR BATTLESPACE AWARENESS2,9042,9042390302015FE–4B NATIONAL
                                    AIRBORNE OPERATIONS CENTER (NAOC)3,4683,4682400303131FMINIMUM ESSENTIAL
                                    EMERGENCY COMMUNICATIONS NETWORK (MEECN)61,88761,8872420303140FINFORMATION SYSTEMS
                                    SECURITY PROGRAM10,35110,3512430303142FGLOBAL FORCE
                                    MANAGEMENT—DATA INITIATIVE1,3461,3462460304260FAIRBORNE SIGINT
                                    ENTERPRISE128,110128,1102470304310FCOMMERCIAL ECONOMIC
                                    ANALYSIS4,0424,0422510305020FCCMD INTELLIGENCE
                                    INFORMATION TECHNOLOGY1,6491,6492520305022FISR MODERNIZATION
                                    & AUTOMATION DVMT (IMAD)19,26519,2652530305099FGLOBAL AIR TRAFFIC
                                    MANAGEMENT (GATM)4,6454,6452540305103FCYBER SECURITY
                                    INITIATIVE3843842550305111FWEATHER
                                    SERVICE23,64023,6402560305114FAIR TRAFFIC
                                    CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)6,5536,5532570305116FAERIAL
                                    TARGETS4494492600305128FSECURITY AND
                                    INVESTIGATIVE ACTIVITIES4324322620305146FDEFENSE JOINT
                                    COUNTERINTELLIGENCE ACTIVITIES4,8904,8902640305179FINTEGRATED
                                    BROADCAST SERVICE (IBS)8,8648,8642650305202FDRAGON U–218,66018,6602670305206FAIRBORNE
                                    RECONNAISSANCE SYSTEMS121,512121,5122680305207FMANNED
                                    RECONNAISSANCE SYSTEMS14,71114,7112690305208FDISTRIBUTED COMMON
                                    GROUND/SURFACE SYSTEMS14,15214,1522700305220FRQ–4 UAV134,589134,5892710305221FNETWORK-CENTRIC
                                    COLLABORATIVE TARGETING15,04915,0492720305238FNATO AGS36,73136,7312730305240FSUPPORT TO DCGS
                                    ENTERPRISE33,54733,5472740305600FINTERNATIONAL
                                    INTELLIGENCE TECHNOLOGY AND ARCHITECTURES13,63517,315 PDI: Mission Partner Environment BICES-X
                                    Project 675898[3,680]2750305881FRAPID CYBER
                                    ACQUISITION4,2624,2622760305984FPERSONNEL RECOVERY
                                    COMMAND & CTRL (PRC2)2,2072,2072770307577FINTELLIGENCE
                                    MISSION DATA (IMD)6,2776,2772780401115FC–130 AIRLIFT
                                    SQUADRON41,97341,9732790401119FC–5 AIRLIFT
                                    SQUADRONS (IF)32,56032,5602800401130FC–17 AIRCRAFT
                                    (IF)9,99112,991 C–17 microvanes[3,000]2810401132FC–130J
                                    PROGRAM10,67410,6742820401134FLARGE AIRCRAFT IR
                                    COUNTERMEASURES (LAIRCM)5,5075,5072830401218FKC–135S4,5914,5912860401318FCV–2218,41918,4192880408011FSPECIAL TACTICS /
                                    COMBAT CONTROL7,6737,6732900708055FMAINTENANCE, REPAIR
                                    & OVERHAUL SYSTEM24,51324,5132910708610FLOGISTICS
                                    INFORMATION TECHNOLOGY (LOGIT)35,22515,225 Poor agile development strategy[–20,000]2920708611FSUPPORT SYSTEMS
                                    DEVELOPMENT11,83811,8382930804743FOTHER FLIGHT
                                    TRAINING1,3321,3322950901202FJOINT PERSONNEL
                                    RECOVERY AGENCY2,0922,0922960901218FCIVILIAN
                                    COMPENSATION PROGRAM3,8693,8692970901220FPERSONNEL
                                    ADMINISTRATION1,5841,5842980901226FAIR FORCE STUDIES
                                    AND ANALYSIS AGENCY1,1971,1972990901538FFINANCIAL
                                    MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT7,0067,0063000901554FDEFENSE ENTERPRISE
                                    ACNTNG AND MGT SYS (DEAMS)45,63845,6383011201017FGLOBAL SENSOR
                                    INTEGRATED ON NETWORK (GSIN)1,8891,8893021201921FSERVICE SUPPORT TO
                                    STRATCOM—SPACE ACTIVITIES9939933031202140FSERVICE SUPPORT TO
                                    SPACECOM ACTIVITIES8,9998,9993141203400FSPACE SUPERIORITY
                                    INTELLIGENCE16,81016,8103161203620FNATIONAL SPACE
                                    DEFENSE CENTER2,6872,6873181203906FNCMC—TW/AA
                                    SYSTEM6,9906,9909999999999999CLASSIFIED
                                    PROGRAMS15,777,85615,839,856 Air-to-air weapons development
                                    increase[62,000]SUBTOTAL
                                        OPERATIONAL SYSTEMS DEVELOPMENT21,466,68021,506,160TOTAL
                                        RESEARCH, DEVELOPMENT, TEST & EVAL, AF37,391,82637,829,306RDTE, SPACE FORCEAPPLIED RESEARCH11206601SFSPACE
                                    TECHNOLOGY130,874133,874 Small satellite mission operations
                                    facility[3,000]SUBTOTAL
                                        APPLIED RESEARCH130,874133,874ADVANCED COMPONENT DEVELOPMENT
                                        & PROTOTYPES21203164SFNAVSTAR GLOBAL
                                    POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)390,704370,704 MGUE program slip[–20,000]31203710SFEO/IR WEATHER
                                    SYSTEMS131,000131,00041206422SFWEATHER SYSTEM
                                    FOLLOW-ON83,38483,38451206425SFSPACE SITUATION
                                    AWARENESS SYSTEMS33,35933,35961206427SFSPACE SYSTEMS
                                    PROTOTYPE TRANSITIONS (SSPT)142,808142,80871206438SFSPACE CONTROL
                                    TECHNOLOGY35,57535,57581206760SFPROTECTED TACTICAL
                                    ENTERPRISE SERVICE (PTES)114,390114,39091206761SFPROTECTED TACTICAL
                                    SERVICE (PTS)205,178205,178101206855SFEVOLVED STRATEGIC
                                    SATCOM (ESS)71,39571,395111206857SFSPACE RAPID
                                    CAPABILITIES OFFICE103,518103,518SUBTOTAL
                                        ADVANCED COMPONENT DEVELOPMENT &
                                    PROTOTYPES1,311,3111,291,311SYSTEM DEVELOPMENT &
                                        DEMONSTRATION121203269SFGPS III FOLLOW-ON
                                    (GPS IIIF)263,496263,496131203940SFSPACE SITUATION
                                    AWARENESS OPERATIONS41,89741,897141206421SFCOUNTERSPACE
                                    SYSTEMS54,68954,689151206422SFZWEATHER SYSTEM
                                    FOLLOW-ON2,5262,526161206425SFZSPACE SITUATION
                                    AWARENESS SYSTEMS173,074173,074171206431SFADVANCED EHF
                                    MILSATCOM (SPACE)138,257138,257181206432SFPOLAR MILSATCOM
                                    (SPACE)190,235190,235191206442SFNEXT GENERATION
                                    OPIR2,318,8642,318,864201206853SFNATIONAL SECURITY
                                    SPACE LAUNCH PROGRAM (SPACE)—EMD560,978590,978 NSSL Phase 3 integration activities
                                    program[30,000]SUBTOTAL
                                        SYSTEM DEVELOPMENT & DEMONSTRATION3,744,0163,774,016MANAGEMENT SUPPORT211206116SFSPACE TEST AND
                                    TRAINING RANGE DEVELOPMENT20,28120,281221206392SFACQ WORKFORCE—SPACE
                                    & MISSILE SYSTEMS183,930183,930231206398SFSPACE & MISSILE
                                    SYSTEMS CENTER—MHA9,7659,765241206860SFROCKET SYSTEMS
                                    LAUNCH PROGRAM (SPACE)17,99317,993251206864SFSPACE TEST PROGRAM
                                    (STP)26,54126,541SUBTOTAL
                                        MANAGEMENT SUPPORT258,510258,510OPERATIONAL SYSTEM
                                        DEVELOPMENT261201017SFGLOBAL SENSOR
                                    INTEGRATED ON NETWORK (GSIN)3,7083,708271203001SFFAMILY OF ADVANCED
                                    BLOS TERMINALS (FAB-T)247,229247,229281203110SFSATELLITE CONTROL
                                    NETWORK (SPACE)75,48075,480291203165SFNAVSTAR GLOBAL
                                    POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)1,9841,984301203173SFSPACE AND MISSILE
                                    TEST AND EVALUATION CENTER4,3974,397311203174SFSPACE INNOVATION,
                                    INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT44,74644,746321203182SFSPACELIFT RANGE
                                    SYSTEM (SPACE)11,02011,020331203265SFGPS III SPACE
                                    SEGMENT10,77710,777341203873SFBALLISTIC MISSILE
                                    DEFENSE RADARS28,17946,679 Cobra Dane service life extension[18,500]351203913SFNUDET DETECTION
                                    SYSTEM (SPACE)29,15729,157361203940SFZSPACE SITUATION
                                    AWARENESS OPERATIONS44,80951,809 Commercial SSA[7,000]371206423SFGLOBAL POSITIONING
                                    SYSTEM III—OPERATIONAL CONTROL SEGMENT481,999416,999 Funds available prioritized to other space
                                    missions[–65,000]411206770SFENTERPRISE GROUND
                                    SERVICES116,791116,7919999999999999CLASSIFIED
                                    PROGRAMS3,632,8663,632,866SUBTOTAL
                                        OPERATIONAL SYSTEM DEVELOPMENT4,733,1424,693,642SOFTWARE AND DIGITAL TECHNOLOGY
                                        PILOT PROGRAMS421203614SFJSPOC MISSION
                                    SYSTEM149,742149,742SUBTOTAL
                                        SOFTWARE AND DIGITAL TECHNOLOGY PILOT
                                    PROGRAMS149,742149,742TOTAL RDTE,
                                        SPACE FORCE10,327,59510,301,095RESEARCH, DEVELOPMENT, TEST &
                                        EVAL, DWBASIC RESEARCH10601000BRDTRA BASIC
                                    RESEARCH14,61714,61720601101EDEFENSE RESEARCH
                                    SCIENCES479,958479,95830601110D8ZBASIC RESEARCH
                                    INITIATIVES35,56572,565 DEPSCoR[20,000] Minerva Research initiative restore DWR
                                    cut[17,000]40601117EBASIC OPERATIONAL
                                    MEDICAL RESEARCH SCIENCE53,73058,730 Traumatic brain injury medical
                                    research[5,000]50601120D8ZNATIONAL DEFENSE
                                    EDUCATION PROGRAM100,241100,24160601228D8ZHISTORICALLY BLACK
                                    COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS30,97537,975 Aerospace education, research, and innovation
                                    activities[2,000] HBCU/Minority Institutions[5,000]70601384BPCHEMICAL AND
                                    BIOLOGICAL DEFENSE PROGRAM45,30045,300SUBTOTAL
                                        BASIC RESEARCH760,386809,386APPLIED RESEARCH80602000D8ZJOINT MUNITIONS
                                    TECHNOLOGY19,40919,40990602115EBIOMEDICAL
                                    TECHNOLOGY107,568107,568110602230D8ZDEFENSE TECHNOLOGY
                                    INNOVATION35,00035,000120602234D8ZLINCOLN LABORATORY
                                    RESEARCH PROGRAM41,08041,080130602251D8ZAPPLIED RESEARCH
                                    FOR THE ADVANCEMENT OF S&T PRIORITIES60,72260,722140602303EINFORMATION &
                                    COMMUNICATIONS TECHNOLOGY435,920435,920150602383EBIOLOGICAL WARFARE
                                    DEFENSE26,95026,950160602384BPCHEMICAL AND
                                    BIOLOGICAL DEFENSE PROGRAM201,807201,807170602668D8ZCYBER SECURITY
                                    RESEARCH15,25515,255180602702ETACTICAL
                                    TECHNOLOGY233,271233,271190602715EMATERIALS AND
                                    BIOLOGICAL TECHNOLOGY250,107290,107 Increase in emerging biotech research[40,000]200602716EELECTRONICS
                                    TECHNOLOGY322,693322,693210602718BRCOUNTER WEAPONS OF
                                    MASS DESTRUCTION APPLIED RESEARCH174,571174,571220602751D8ZSOFTWARE
                                    ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH9,5739,573231160401BBSOF TECHNOLOGY
                                    DEVELOPMENT42,46442,464SUBTOTAL
                                        APPLIED RESEARCH1,976,3902,016,390ADVANCED TECHNOLOGY
                                        DEVELOPMENT240603000D8ZJOINT MUNITIONS
                                    ADVANCED TECHNOLOGY22,92022,920250603121D8ZSO/LIC ADVANCED
                                    DEVELOPMENT4,9144,914260603122D8ZCOMBATING TERRORISM
                                    TECHNOLOGY SUPPORT51,08951,089270603133D8ZFOREIGN COMPARATIVE
                                    TESTING25,18325,183290603160BRCOUNTER WEAPONS OF
                                    MASS DESTRUCTION ADVANCED TECHNOLOGY DEVELOPMENT366,659366,659300603176CADVANCED CONCEPTS
                                    AND PERFORMANCE ASSESSMENT14,91014,910320603180CADVANCED
                                    RESEARCH18,68718,687330603225D8ZJOINT DOD-DOE
                                    MUNITIONS TECHNOLOGY DEVELOPMENT18,87318,873340603286EADVANCED AEROSPACE
                                    SYSTEMS230,978210,978 OpFires lack of transition pathway[–20,000]350603287ESPACE PROGRAMS AND
                                    TECHNOLOGY158,439158,439360603288D8ZANALYTIC
                                    ASSESSMENTS23,77523,775370603289D8ZADVANCED INNOVATIVE
                                    ANALYSIS AND CONCEPTS36,52436,524380603291D8ZADVANCED INNOVATIVE
                                    ANALYSIS AND CONCEPTS—MHA14,70314,703390603294CCOMMON KILL VEHICLE
                                    TECHNOLOGY11,05811,058400603338D8ZDEFENSE
                                    MODERNIZATION AND PROTOTYPING133,375126,375 Lack of hypersonic prototype coordination
                                    efforts[–20,000] Stratospheric balloon research[13,000]420603342D8ZDEFENSE INNOVATION
                                    UNIT (DIU)26,14126,141430603375D8ZTECHNOLOGY
                                    INNOVATION27,70927,709440603384BPCHEMICAL AND
                                    BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT188,001188,001450603527D8ZRETRACT
                                    LARCH130,283130,283460603618D8ZJOINT ELECTRONIC
                                    ADVANCED TECHNOLOGY15,16415,164470603648D8ZJOINT CAPABILITY
                                    TECHNOLOGY DEMONSTRATIONS85,45285,452480603662D8ZNETWORKED
                                    COMMUNICATIONS CAPABILITIES5,8825,882490603680D8ZDEFENSE-WIDE
                                    MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM93,81798,817 Rapid prototyping using digital
                                    manufacturing[5,000]500603680SMANUFACTURING
                                    TECHNOLOGY PROGRAM40,02555,025 Defense supply chain technologies[5,000] Steel performance initiative[10,000]520603712SGENERIC LOGISTICS
                                    R&D TECHNOLOGY DEMONSTRATIONS10,23510,235530603716D8ZSTRATEGIC
                                    ENVIRONMENTAL RESEARCH PROGRAM53,86253,862540603720SMICROELECTRONICS
                                    TECHNOLOGY DEVELOPMENT AND SUPPORT124,049124,049550603727D8ZJOINT WARFIGHTING
                                    PROGRAM3,8713,871560603739EADVANCED
                                    ELECTRONICS TECHNOLOGIES95,86495,864570603760ECOMMAND, CONTROL
                                    AND COMMUNICATIONS SYSTEMS221,724221,724580603766ENETWORK-CENTRIC
                                    WARFARE TECHNOLOGY661,158651,158 Lack of coordination[–10,000]590603767ESENSOR
                                    TECHNOLOGY200,220200,220600603769D8ZDISTRIBUTED
                                    LEARNING ADVANCED TECHNOLOGY DEVELOPMENT6,7656,765610603781D8ZSOFTWARE
                                    ENGINEERING INSTITUTE12,59812,598640603924D8ZHIGH ENERGY LASER
                                    ADVANCED TECHNOLOGY PROGRAM105,410105,410650603941D8ZTEST &
                                    EVALUATION SCIENCE & TECHNOLOGY187,065187,065670604055D8ZOPERATIONAL ENERGY
                                    CAPABILITY IMPROVEMENT065,000 Restoration of funds[65,000]701160402BBSOF ADVANCED
                                    TECHNOLOGY DEVELOPMENT89,07289,072711206310SDASPACE SCIENCE AND
                                    TECHNOLOGY RESEARCH AND DEVELOPMENT72,42272,422SUBTOTAL
                                        ADVANCED TECHNOLOGY DEVELOPMENT3,588,8763,636,876ADVANCED COMPONENT DEVELOPMENT
                                        & PROTOTYPES720603161D8ZNUCLEAR AND
                                    CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E
                                    ADC&P32,63632,636730603600D8ZWALKOFF106,529106,529750603851D8ZENVIRONMENTAL
                                    SECURITY TECHNICAL CERTIFICATION PROGRAM61,34576,345 Joint Storage Program[15,000]760603881CBALLISTIC MISSILE
                                    DEFENSE TERMINAL DEFENSE SEGMENT412,627412,627770603882CBALLISTIC MISSILE
                                    DEFENSE MIDCOURSE DEFENSE SEGMENT1,004,3051,004,305780603884BPCHEMICAL AND
                                    BIOLOGICAL DEFENSE PROGRAM—DEM/VAL76,16776,167790603884CBALLISTIC MISSILE
                                    DEFENSE SENSORS281,957281,957800603890CBMD ENABLING
                                    PROGRAMS599,380599,380810603891CSPECIAL
                                    PROGRAMS—MDA420,216420,216820603892CAEGIS BMD814,936814,936830603896CBALLISTIC MISSILE
                                    DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND
                                    COMMUNICATI593,353593,353840603898CBALLISTIC MISSILE
                                    DEFENSE JOINT WARFIGHTER SUPPORT49,56049,560850603904CMISSILE DEFENSE
                                    INTEGRATION & OPERATIONS CENTER (MDIOC)55,35655,356860603906CREGARDING
                                    TRENCH11,86311,863870603907CSEA BASED X-BAND
                                    RADAR (SBX)118,318118,318880603913CISRAELI COOPERATIVE
                                    PROGRAMS300,000300,000890603914CBALLISTIC MISSILE
                                    DEFENSE TEST378,302378,302900603915CBALLISTIC MISSILE
                                    DEFENSE TARGETS536,133536,133920603923D8ZCOALITION
                                    WARFARE10,12910,129930604011D8ZNEXT GENERATION
                                    INFORMATION COMMUNICATIONS TECHNOLOGY (5G)449,000449,000940604016D8ZDEPARTMENT OF
                                    DEFENSE CORROSION PROGRAM3,3253,325950604115CTECHNOLOGY
                                    MATURATION INITIATIVES67,38967,389980604181CHYPERSONIC
                                    DEFENSE206,832206,832990604250D8ZADVANCED INNOVATIVE
                                    TECHNOLOGIES730,508630,508 Program decrease[–100,000]1000604294D8ZTRUSTED &
                                    ASSURED MICROELECTRONICS489,076489,0761010604331D8ZRAPID PROTOTYPING
                                    PROGRAM102,02382,023 Lack of hypersonic prototype coordination
                                    efforts[–20,000]1020604341D8ZDEFENSE INNOVATION
                                    UNIT (DIU) PROTOTYPING13,25513,2551030604400D8ZDEPARTMENT OF
                                    DEFENSE (DOD) UNMANNED SYSTEM COMMON DEVELOPMENT2,7872,7871050604672CHOMELAND DEFENSE
                                    RADAR—HAWAII (HDR-H)0162,000 Continue radar development[162,000]1070604682D8ZWARGAMING AND
                                    SUPPORT FOR STRATEGIC ANALYSIS (SSA)3,4693,4691090604826JJOINT C5 CAPABILITY
                                    DEVELOPMENT, INTEGRATION AND INTEROPERABILITY
                                    ASSESSMENTS19,19019,1901100604873CLONG RANGE
                                    DISCRIMINATION RADAR (LRDR)137,256137,2561110604874CIMPROVED HOMELAND
                                    DEFENSE INTERCEPTORS664,138354,138 Contract award delay[–310,000]1120604876CBALLISTIC MISSILE
                                    DEFENSE TERMINAL DEFENSE SEGMENT TEST7,7687,7681130604878CAEGIS BMD
                                    TEST170,880170,8801140604879CBALLISTIC MISSILE
                                    DEFENSE SENSOR TEST76,45676,4561150604880CLAND-BASED SM–3
                                    (LBSM3)56,628133,428 PDI: Guam Defense System—systems
                                    engineering[76,800]1160604887CBALLISTIC MISSILE
                                    DEFENSE MIDCOURSE SEGMENT TEST67,07167,0711180300206RENTERPRISE
                                    INFORMATION TECHNOLOGY SYSTEMS2,1982,1981190303191D8ZJOINT
                                    ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM9979971200305103CCYBER SECURITY
                                    INITIATIVE1,1481,1481211206410SDASPACE TECHNOLOGY
                                    DEVELOPMENT AND PROTOTYPING215,994325,994 Execution of HBTSS by MDA[–20,000] Space-based target custody layer[130,000]1221206893CSPACE TRACKING
                                    & SURVEILLANCE SYSTEM34,14434,1441231206895CBALLISTIC MISSILE
                                    DEFENSE SYSTEM SPACE PROGRAMS32,068152,068 Hypersonic and Ballistic Tracking Space
                                    Sensor (HBTSS)[120,000]SUBTOTAL
                                        ADVANCED COMPONENT DEVELOPMENT &
                                    PROTOTYPES9,416,7129,470,512SYSTEM DEVELOPMENT &
                                        DEMONSTRATION1240604161D8ZNUCLEAR AND
                                    CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD7,1737,1731260604384BPCHEMICAL AND
                                    BIOLOGICAL DEFENSE PROGRAM—EMD319,976322,976 Stryker NBCRV sensor suite upgrade[3,000]1270604771D8ZJOINT TACTICAL
                                    INFORMATION DISTRIBUTION SYSTEM (JTIDS)54,98554,9851280605000BRCOUNTER WEAPONS OF
                                    MASS DESTRUCTION SYSTEMS DEVELOPMENT15,65015,6501290605013BLINFORMATION
                                    TECHNOLOGY DEVELOPMENT1,4411,4411300605021SEHOMELAND PERSONNEL
                                    SECURITY INITIATIVE7,2877,2871310605022D8ZDEFENSE
                                    EXPORTABILITY PROGRAM12,92812,9281320605027D8ZOUSD(C) IT
                                    DEVELOPMENT INITIATIVES10,25910,2591330605070SDOD ENTERPRISE
                                    SYSTEMS DEVELOPMENT AND DEMONSTRATION1,3771,3771340605075D8ZCMO POLICY AND
                                    INTEGRATION1,6481,6481350605080SDEFENSE AGENCY
                                    INITIATIVES (DAI)—FINANCIAL SYSTEM20,53720,5371360605090SDEFENSE RETIRED AND
                                    ANNUITANT PAY SYSTEM (DRAS)1,6381,6381370605141BRMISSION ASSURANCE
                                    RISK MANAGEMENT SYSTEM (MARMS)5,5005,5001380605210D8ZDEFENSE-WIDE
                                    ELECTRONIC PROCUREMENT CAPABILITIES8,2798,2791390605294D8ZTRUSTED &
                                    ASSURED MICROELECTRONICS107,585107,5851400605772D8ZNUCLEAR COMMAND,
                                    CONTROL, & COMMUNICATIONS3,6853,6851430305304D8ZDOD ENTERPRISE
                                    ENERGY INFORMATION MANAGEMENT (EEIM)3,2753,2751440305310D8ZCWMD SYSTEMS:
                                    SYSTEM DEVELOPMENT AND DEMONSTRATION20,58520,585SUBTOTAL
                                        SYSTEM DEVELOPMENT & DEMONSTRATION603,808606,808MANAGEMENT SUPPORT1450603829JJOINT CAPABILITY
                                    EXPERIMENTATION11,23911,2391460604774D8ZDEFENSE READINESS
                                    REPORTING SYSTEM (DRRS)9,7939,7931470604875D8ZJOINT SYSTEMS
                                    ARCHITECTURE DEVELOPMENT8,4978,4971480604940D8ZCENTRAL TEST AND
                                    EVALUATION INVESTMENT DEVELOPMENT (CTEIP)422,451452,451 Joint Counter-UAS Office assessment
                                    infrastructure[15,000] Telemetry range extension wave glider
                                    relay[15,000]1490604942D8ZASSESSMENTS AND
                                    EVALUATIONS18,37918,3791500605001EMISSION
                                    SUPPORT74,33474,3341510605100D8ZJOINT MISSION
                                    ENVIRONMENT TEST CAPABILITY (JMETC)79,04679,0461530605126JJOINT INTEGRATED
                                    AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)50,25550,2551550605142D8ZSYSTEMS
                                    ENGINEERING49,37649,3761560605151D8ZSTUDIES AND
                                    ANALYSIS SUPPORT—OSD5,7777,777 National Academies of Science study on
                                    comparison of talent programs[2,000]1570605161D8ZNUCLEAR
                                    MATTERS-PHYSICAL SECURITY16,55216,5521580605170D8ZSUPPORT TO NETWORKS
                                    AND INFORMATION INTEGRATION9,5829,5821590605200D8ZGENERAL SUPPORT TO
                                    USD (INTELLIGENCE)1,9401,9401600605384BPCHEMICAL AND
                                    BIOLOGICAL DEFENSE PROGRAM122,951122,9511670605790D8ZSMALL BUSINESS
                                    INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY
                                    TRANSFER3,5823,5821680605797D8ZMAINTAINING
                                    TECHNOLOGY ADVANTAGE29,56629,5661690605798D8ZDEFENSE TECHNOLOGY
                                    ANALYSIS29,05929,0591700605801KADEFENSE TECHNICAL
                                    INFORMATION CENTER (DTIC)59,3699,369 Insufficient progress on data sharing and
                                    open repositories[–50,000]1710605803SER&D IN SUPPORT
                                    OF DOD ENLISTMENT, TESTING AND EVALUATION29,42029,4201720605804D8ZDEVELOPMENT TEST
                                    AND EVALUATION27,19827,1981730605898EMANAGEMENT
                                    HQ—R&D13,43413,4341740605998KAMANAGEMENT
                                    HQ—DEFENSE TECHNICAL INFORMATION CENTER (DTIC)2,8372,8371750606100D8ZBUDGET AND PROGRAM
                                    ASSESSMENTS13,17313,1731760606225D8ZODNA TECHNOLOGY AND
                                    RESOURCE ANALYSIS3,2003,2001770606589D8WDEFENSE DIGITAL
                                    SERVICE (DDS) DEVELOPMENT SUPPORT9999991800203345D8ZDEFENSE OPERATIONS
                                    SECURITY INITIATIVE (DOSI)3,0993,0991810204571JJOINT STAFF
                                    ANALYTICAL SUPPORT3,0583,0581820208045KC4I
                                    INTEROPERABILITY59,81359,8131850303140SEINFORMATION SYSTEMS
                                    SECURITY PROGRAM1,1121,1121860303166JSUPPORT TO
                                    INFORMATION OPERATIONS (IO) CAPABILITIES5455451870303260D8ZDEFENSE MILITARY
                                    DECEPTION PROGRAM OFFICE (DMDPO)1,0361,0361880305172KCOMBINED ADVANCED
                                    APPLICATIONS30,82430,8241900305208KDISTRIBUTED COMMON
                                    GROUND/SURFACE SYSTEMS3,0483,0481940804768JCOCOM EXERCISE
                                    ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—NON-MHA31,12531,1251950808709SEDEFENSE EQUAL
                                    OPPORTUNITY MANAGEMENT INSTITUTE (DEOMI)1001001960901598CMANAGEMENT
                                    HQ—MDA26,90226,9021970903235KJOINT SERVICE
                                    PROVIDER (JSP)3,1383,1389999999999999CLASSIFIED
                                    PROGRAMS41,58341,583SUBTOTAL
                                        MANAGEMENT SUPPORT1,297,3921,279,392OPERATIONAL SYSTEMS
                                        DEVELOPMENT1990604130VENTERPRISE SECURITY
                                    SYSTEM (ESS)14,37814,3782000604532KJOINT ARTIFICIAL
                                    INTELLIGENCE132,058132,0582010605127TREGIONAL
                                    INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE
                                    INFORMATION MANA1,9861,9862020605147TOVERSEAS
                                    HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM
                                    (OHASIS)3163162030607210D8ZINDUSTRIAL BASE
                                    ANALYSIS AND SUSTAINMENT SUPPORT9,15170,151 Advanced machine tool research[20,000] Cold spray manufacturing technologies[5,000] Domestic organic LED manufacturing[5,000] Implementation of radar supplier resiliency
                                    plan[5,000] Manufacturing for reuse of NdFeB
                                    magnets[6,000] Submarine industrial base workforce training
                                    pipeline[20,000]2040607310D8ZCWMD SYSTEMS:
                                    OPERATIONAL SYSTEMS DEVELOPMENT19,08219,0822050607327TGLOBAL THEATER
                                    SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS
                                    (G-TSCMIS)3,9923,9922060607384BPCHEMICAL AND
                                    BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)39,53039,5302070208043JPLANNING AND
                                    DECISION AID SYSTEM (PDAS)3,0393,0392120302019KDEFENSE INFO
                                    INFRASTRUCTURE ENGINEERING AND INTEGRATION16,32416,3242130303126KLONG-HAUL
                                    COMMUNICATIONS—DCS11,88411,8842140303131KMINIMUM ESSENTIAL
                                    EMERGENCY COMMUNICATIONS NETWORK (MEECN)5,5605,5602150303136GKEY MANAGEMENT
                                    INFRASTRUCTURE (KMI)73,35673,3562160303140D8ZINFORMATION SYSTEMS
                                    SECURITY PROGRAM46,57766,577 Workforce transformation cyber initiative
                                    pilot program[20,000]2170303140GINFORMATION SYSTEMS
                                    SECURITY PROGRAM356,713356,7132180303140KINFORMATION SYSTEMS
                                    SECURITY PROGRAM8,92218,922 Execution of orchestration pilot[10,000]2190303150KGLOBAL COMMAND AND
                                    CONTROL SYSTEM3,6953,6952200303153KDEFENSE SPECTRUM
                                    ORGANIZATION20,11320,1132230303228KJOINT REGIONAL
                                    SECURITY STACKS (JRSS)9,7289,242 JRSS SIPR funding[–486]2310305128VSECURITY AND
                                    INVESTIGATIVE ACTIVITIES5,7005,7002350305186D8ZPOLICY R&D
                                    PROGRAMS7,1447,1442360305199D8ZNET
                                    CENTRICITY21,79321,7932380305208BBDISTRIBUTED COMMON
                                    GROUND/SURFACE SYSTEMS6,0666,0662450305387D8ZHOMELAND DEFENSE
                                    TECHNOLOGY TRANSFER PROGRAM2,1902,1902520708012KLOGISTICS SUPPORT
                                    ACTIVITIES1,6541,6542530708012SPACIFIC DISASTER
                                    CENTERS1,7851,7852540708047SDEFENSE PROPERTY
                                    ACCOUNTABILITY SYSTEM7,3017,3012561105219BBMQ–9 UAV21,26521,2652581160403BBAVIATION
                                    SYSTEMS230,812230,8122591160405BBINTELLIGENCE
                                    SYSTEMS DEVELOPMENT19,55819,5582601160408BBOPERATIONAL
                                    ENHANCEMENTS136,041136,0412611160431BBWARRIOR
                                    SYSTEMS59,51158,311 MMP-Light unexecutable, transfer to
                                    man-pack[–1,200]2621160432BBSPECIAL
                                    PROGRAMS10,50010,5002631160434BBUNMANNED
                                    ISR19,15419,1542641160480BBSOF TACTICAL
                                    VEHICLES9,2639,2632651160483BBMARITIME
                                    SYSTEMS59,88259,8822661160489BBGLOBAL VIDEO
                                    SURVEILLANCE ACTIVITIES4,6064,6062671160490BBOPERATIONAL
                                    ENHANCEMENTS INTELLIGENCE11,61211,6122681203610KTELEPORT
                                    PROGRAM3,2393,2399999999999999CLASSIFIED
                                    PROGRAMS4,746,4664,746,466SUBTOTAL
                                        OPERATIONAL SYSTEMS DEVELOPMENT6,161,9466,251,260SOFTWARE AND DIGITAL TECHNOLOGY
                                        PILOT PROGRAMS2690608197VNATIONAL BACKGROUND
                                    INVESTIGATION SERVICES—SOFTWARE PILOT PROGRAM121,676121,6762700608648D8ZACQUISITION
                                    VISIBILITY—SOFTWARE PILOT PROGRAM16,84816,8482710303150KGLOBAL COMMAND AND
                                    CONTROL SYSTEM86,75086,7502720308588D8ZALGORITHMIC WARFARE
                                    CROSS FUNCTIONAL TEAMS—SOFTWARE PILOT PROGRAM250,107250,107SUBTOTAL
                                        SOFTWARE AND DIGITAL TECHNOLOGY PILOT
                                    PROGRAMS475,381475,381TOTAL
                                        RESEARCH, DEVELOPMENT, TEST & EVAL, DW24,280,89124,546,005OPERATIONAL TEST & EVAL,
                                        DEFENSEMANAGEMENT SUPPORT10605118OTEOPERATIONAL TEST
                                    AND EVALUATION100,021100,02120605131OTELIVE FIRE TEST AND
                                    EVALUATION70,93370,93330605814OTEOPERATIONAL TEST
                                    ACTIVITIES AND ANALYSES39,13666,136 Advanced satellite navigation
                                    receiver[5,000] Joint Test and Evaluation DWR funding
                                    restoration[22,000]SUBTOTAL
                                        MANAGEMENT SUPPORT210,090237,090TOTAL
                                        OPERATIONAL TEST & EVAL, DEFENSE210,090237,090TOTAL
                                        RDT&E106,224,793106,660,6454202.Research, development, test, and evaluation for overseas contingency
                    operationsSEC. 4202. RESEARCH, DEVELOPMENT, TEST,
                                        AND EVALUATION FOR OVERSEAS CONTINGENCY
                                        OPERATIONS(In Thousands of
                                    Dollars)LineProgramElementItemFY 2021
                                    RequestSenate
                                    AuthorizedRESEARCH, DEVELOPMENT, TEST &
                                        EVAL, ARMYAPPLIED RESEARCH160602145ANEXT GENERATION
                                    COMBAT VEHICLE TECHNOLOGY2,0002,000SUBTOTAL
                                        APPLIED RESEARCH2,0002,000ADVANCED COMPONENT DEVELOPMENT
                                        & PROTOTYPES800603327AAIR AND MISSILE
                                    DEFENSE SYSTEMS ENGINEERING5005001140604785AINTEGRATED BASE
                                    DEFENSE (BUDGET ACTIVITY 4)2,0202,020SUBTOTAL
                                        ADVANCED COMPONENT DEVELOPMENT &
                                    PROTOTYPES2,5202,520SYSTEM DEVELOPMENT &
                                        DEMONSTRATION1310604741AAIR DEFENSE
                                    COMMAND, CONTROL AND INTELLIGENCE—ENG DEV27,00027,0001590605035ACOMMON INFRARED
                                    COUNTERMEASURES (CIRCM)2,3002,3001660605051AAIRCRAFT
                                    SURVIVABILITY DEVELOPMENT64,62564,6251830304270AELECTRONIC WARFARE
                                    DEVELOPMENT3,9003,900SUBTOTAL
                                        SYSTEM DEVELOPMENT & DEMONSTRATION97,82597,825MANAGEMENT SUPPORT1980605709AEXPLOITATION OF
                                    FOREIGN ITEMS1,0001,0002090606003ACOUNTERINTEL AND
                                    HUMAN INTEL MODERNIZATION4,1374,137SUBTOTAL
                                        MANAGEMENT SUPPORT5,1375,137OPERATIONAL SYSTEMS
                                        DEVELOPMENT2390203802AOTHER MISSILE
                                    PRODUCT IMPROVEMENT PROGRAMS2,3002,3002480303028ASECURITY AND
                                    INTELLIGENCE ACTIVITIES23,36723,3672570305204ATACTICAL UNMANNED
                                    AERIAL VEHICLES34,10034,1002580305206AAIRBORNE
                                    RECONNAISSANCE SYSTEMS15,57515,575SUBTOTAL
                                        OPERATIONAL SYSTEMS DEVELOPMENT75,34275,342TOTAL
                                        RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY182,824182,824RESEARCH, DEVELOPMENT, TEST &
                                        EVAL, NAVYADVANCED COMPONENT DEVELOPMENT
                                        & PROTOTYPES390603527NRETRACT
                                    LARCH36,50036,500580603654NJOINT SERVICE
                                    EXPLOSIVE ORDNANCE DEVELOPMENT14,46114,461630603734NCHALK CORAL3,0003,000710603795NLAND ATTACK
                                    TECHNOLOGY1,4571,457SUBTOTAL
                                        ADVANCED COMPONENT DEVELOPMENT &
                                    PROTOTYPES55,41855,418SYSTEM DEVELOPMENT &
                                        DEMONSTRATION1420604755NSHIP SELF DEFENSE
                                    (DETECT & CONTROL)1,1441,144SUBTOTAL
                                        SYSTEM DEVELOPMENT & DEMONSTRATION1,1441,144OPERATIONAL SYSTEMS
                                        DEVELOPMENT2290206625MUSMC
                                    INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)3,0003,000SUBTOTAL
                                        OPERATIONAL SYSTEMS DEVELOPMENT3,0003,000TOTAL
                                        RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY59,56259,562RESEARCH, DEVELOPMENT, TEST &
                                        EVAL, AFADVANCED COMPONENT DEVELOPMENT
                                        & PROTOTYPES650305601FMISSION PARTNER
                                    ENVIRONMENTS6,500 EDI: Mission Partner Environment
                                    (MPE)[6,500]SUBTOTAL
                                        ADVANCED COMPONENT DEVELOPMENT &
                                    PROTOTYPES6,500OPERATIONAL SYSTEMS
                                        DEVELOPMENT1850205671FJOINT COUNTER RCIED
                                    ELECTRONIC WARFARE4,0804,0802280208288FINTEL DATA
                                    APPLICATIONS1,2241,224SUBTOTAL
                                        OPERATIONAL SYSTEMS DEVELOPMENT5,3045,304TOTAL
                                        RESEARCH, DEVELOPMENT, TEST & EVAL, AF5,30411,804RESEARCH, DEVELOPMENT, TEST &
                                        EVAL, DWAPPLIED RESEARCH100602134BRCOUNTER
                                    IMPROVISED-THREAT ADVANCED STUDIES3,6993,699SUBTOTAL
                                        APPLIED RESEARCH3,6993,699ADVANCED TECHNOLOGY
                                        DEVELOPMENT260603122D8ZCOMBATING TERRORISM
                                    TECHNOLOGY SUPPORT19,28819,288280603134BRCOUNTER
                                    IMPROVISED-THREAT SIMULATION3,8613,861SUBTOTAL
                                        ADVANCED TECHNOLOGY DEVELOPMENT23,14923,149ADVANCED COMPONENT DEVELOPMENT
                                        & PROTOTYPES970604134BRCOUNTER
                                    IMPROVISED-THREAT DEMONSTRATION, PROTOTYPE DEVELOPMENT, AND
                                    TESTING19,93119,931SUBTOTAL
                                        ADVANCED COMPONENT DEVELOPMENT &
                                    PROTOTYPES19,93119,9319999999999CLASSIFIED
                                    PROGRAMS24,05724,057OPERATIONAL SYSTEMS
                                        DEVELOPMENT2601160408BBOPERATIONAL
                                    ENHANCEMENTS1,1861,1862611160431BBWARRIOR
                                    SYSTEMS5,7965,7962631160434BBUNMANNED
                                    ISR5,0005,000SUBTOTAL
                                        OPERATIONAL SYSTEMS DEVELOPMENT36,03936,039TOTAL
                                        RESEARCH, DEVELOPMENT, TEST & EVAL, DW82,81882,818TOTAL
                                        RDT&E330,508337,008XLIIIOPERATION AND MAINTENANCE4301.Operation and maintenanceSEC. 4301. OPERATION AND
                                        MAINTENANCE(In Thousands of
                                    Dollars)LineItemFY 2021
                                    RequestSenate
                                    AuthorizedOPERATION & MAINTENANCE,
                                        ARMYOPERATING FORCES020MODULAR SUPPORT
                                    BRIGADES159,834159,834030ECHELONS ABOVE
                                    BRIGADE663,751663,751040THEATER LEVEL
                                    ASSETS956,477956,477050LAND FORCES
                                    OPERATIONS SUPPORT1,157,6351,167,935 Joint Counter-UAS IOC acceleration[10,300]060AVIATION
                                    ASSETS1,453,0241,453,024070FORCE READINESS
                                    OPERATIONS SUPPORT4,713,6604,713,660080LAND FORCES SYSTEMS
                                    READINESS404,161404,161090LAND FORCES DEPOT
                                    MAINTENANCE1,413,3591,413,359100BASE OPERATIONS
                                    SUPPORT8,220,0938,346,093 Child Development Center playground equipment
                                    and furniture increases[79,000] Child Youth Service improvements[47,000]110FACILITIES
                                    SUSTAINMENT, RESTORATION & MODERNIZATION3,581,0713,815,531 FSRM increase[62,360] MDTF EUCOM and INDOPACOM FSRM[126,800] Revitalization of Army deployment
                                    infrastructure[45,300]120MANAGEMENT AND
                                    OPERATIONAL HEADQUARTERS411,844411,844160US AFRICA
                                    COMMAND239,387341,887 AFRICOM force protection upgrades[2,500] AFRICOM ISR improvements[64,000] AFRICOM UFR CASEVAC improvements[36,000]170US EUROPEAN
                                    COMMAND160,761160,761180US SOUTHERN
                                    COMMAND197,826197,826190US FORCES
                                    KOREA65,15265,152200CYBERSPACE
                                    ACTIVITIES—CYBERSPACE OPERATIONS430,109435,109 Additional access and operations
                                    support[5,000]210CYBERSPACE
                                    ACTIVITIES—CYBERSECURITY464,117464,117SUBTOTAL
                                        OPERATING FORCES24,692,26125,170,521MOBILIZATION220STRATEGIC
                                    MOBILITY402,236402,236230ARMY PREPOSITIONED
                                    STOCKS324,306324,306240INDUSTRIAL
                                    PREPAREDNESS3,6533,653SUBTOTAL
                                        MOBILIZATION730,195730,195TRAINING AND
                                    RECRUITING250OFFICER
                                    ACQUISITION165,142165,142260RECRUIT
                                    TRAINING76,50976,509270ONE STATION UNIT
                                    TRAINING88,52388,523280SENIOR RESERVE
                                    OFFICERS TRAINING CORPS535,578535,578290SPECIALIZED SKILL
                                    TRAINING981,436981,436300FLIGHT
                                    TRAINING1,204,7681,204,768310PROFESSIONAL
                                    DEVELOPMENT EDUCATION215,195215,195320TRAINING
                                    SUPPORT575,232575,232330RECRUITING AND
                                    ADVERTISING722,612722,612340EXAMINING185,522185,522350OFF-DUTY AND
                                    VOLUNTARY EDUCATION221,503221,503360CIVILIAN EDUCATION
                                    AND TRAINING154,651154,651370JUNIOR RESERVE
                                    OFFICER TRAINING CORPS173,286173,286SUBTOTAL
                                        TRAINING AND RECRUITING5,299,9575,299,957ADMIN & SRVWIDE
                                        ACTIVITIES390SERVICEWIDE
                                    TRANSPORTATION491,926466,926 Historical underexecution[–25,000]400CENTRAL SUPPLY
                                    ACTIVITIES812,613812,613410LOGISTIC SUPPORT
                                    ACTIVITIES676,178676,178420AMMUNITION
                                    MANAGEMENT437,774437,774430ADMINISTRATION438,048438,048440SERVICEWIDE
                                    COMMUNICATIONS1,638,8721,638,872450MANPOWER
                                    MANAGEMENT300,046300,046460OTHER PERSONNEL
                                    SUPPORT701,103700,103 Historical underexecution[–4,000] Servicewomen's commemorative
                                    partnerships[3,000]470OTHER SERVICE
                                    SUPPORT1,887,1331,887,133480ARMY CLAIMS
                                    ACTIVITIES195,291195,291490REAL ESTATE
                                    MANAGEMENT229,537229,537500FINANCIAL
                                    MANAGEMENT AND AUDIT READINESS306,370306,370510INTERNATIONAL
                                    MILITARY HEADQUARTERS373,030373,030520MISC. SUPPORT OF
                                    OTHER NATIONS32,71932,7199999CLASSIFIED
                                    PROGRAMS1,069,9151,069,915SUBTOTAL
                                        ADMIN & SRVWIDE ACTIVITIES9,590,5559,564,555UNDISTRIBUTED999UNDISTRIBUTED0–458,901 COVID-related ops/training slowdown[–185,801] Excessive standard price for fuel[–135,400] Foreign currency adjustments[–137,700]SUBTOTAL
                                        UNDISTRIBUTED0–458,901TOTAL
                                        OPERATION & MAINTENANCE, ARMY40,312,96840,306,327OPERATION & MAINTENANCE, ARMY
                                        RESOPERATING FORCES010MODULAR SUPPORT
                                    BRIGADES10,78410,784020ECHELONS ABOVE
                                    BRIGADE530,425530,425030THEATER LEVEL
                                    ASSETS123,737123,737040LAND FORCES
                                    OPERATIONS SUPPORT589,582589,582050AVIATION
                                    ASSETS89,33289,332060FORCE READINESS
                                    OPERATIONS SUPPORT387,545387,545070LAND FORCES SYSTEMS
                                    READINESS97,56997,569080LAND FORCES DEPOT
                                    MAINTENANCE43,14843,148090BASE OPERATIONS
                                    SUPPORT587,098587,098100FACILITIES
                                    SUSTAINMENT, RESTORATION & MODERNIZATION327,180332,440 FSRM increase[5,260]110MANAGEMENT AND
                                    OPERATIONAL HEADQUARTERS28,78328,783120CYBERSPACE
                                    ACTIVITIES—CYBERSPACE OPERATIONS2,7452,745130CYBERSPACE
                                    ACTIVITIES—CYBERSECURITY7,4387,438SUBTOTAL
                                        OPERATING FORCES2,825,3662,830,626ADMIN & SRVWD
                                        ACTIVITIES140SERVICEWIDE
                                    TRANSPORTATION15,53015,530150ADMINISTRATION17,76117,761160SERVICEWIDE
                                    COMMUNICATIONS14,25614,256170MANPOWER
                                    MANAGEMENT6,5646,564180RECRUITING AND
                                    ADVERTISING55,24055,240SUBTOTAL
                                        ADMIN & SRVWD ACTIVITIES109,351109,351UNDISTRIBUTED999UNDISTRIBUTED0–16,699 COVID-related ops/training slowdown[–11,999] Excessive standard price for fuel[–4,700]SUBTOTAL
                                        UNDISTRIBUTED0–16,699TOTAL
                                        OPERATION & MAINTENANCE, ARMY RES2,934,7172,923,278OPERATION & MAINTENANCE,
                                        ARNGOPERATING FORCES010MANEUVER
                                    UNITS769,449769,449020MODULAR SUPPORT
                                    BRIGADES204,604204,604030ECHELONS ABOVE
                                    BRIGADE812,072812,072040THEATER LEVEL
                                    ASSETS103,650103,650050LAND FORCES
                                    OPERATIONS SUPPORT32,48532,485060AVIATION
                                    ASSETS1,011,1421,011,142070FORCE READINESS
                                    OPERATIONS SUPPORT712,881712,881080LAND FORCES SYSTEMS
                                    READINESS47,73247,732090LAND FORCES DEPOT
                                    MAINTENANCE265,408265,408100BASE OPERATIONS
                                    SUPPORT1,106,7041,106,704110FACILITIES
                                    SUSTAINMENT, RESTORATION & MODERNIZATION876,032887,252 FSRM increase[11,220]120MANAGEMENT AND
                                    OPERATIONAL HEADQUARTERS1,050,2571,050,257130CYBERSPACE
                                    ACTIVITIES—CYBERSPACE OPERATIONS7,99810,998 Pilot program for National Guard
                                    cybersecurity[3,000]140CYBERSPACE
                                    ACTIVITIES—CYBERSECURITY7,7567,756SUBTOTAL
                                        OPERATING FORCES7,008,1707,022,390ADMIN & SRVWD
                                        ACTIVITIES150SERVICEWIDE
                                    TRANSPORTATION8,0188,018160ADMINISTRATION74,30974,309170SERVICEWIDE
                                    COMMUNICATIONS66,14066,140180MANPOWER
                                    MANAGEMENT9,0879,087190OTHER PERSONNEL
                                    SUPPORT251,714251,714200REAL ESTATE
                                    MANAGEMENT2,5762,576SUBTOTAL
                                        ADMIN & SRVWD ACTIVITIES411,844411,844UNDISTRIBUTED999UNDISTRIBUTED0–74,172 COVID-related ops/training slowdown[–36,372] Excessive standard price for fuel[–37,800]SUBTOTAL
                                        UNDISTRIBUTED0–74,172TOTAL
                                        OPERATION & MAINTENANCE, ARNG7,420,0147,360,062OPERATION & MAINTENANCE,
                                        NAVYOPERATING FORCES010MISSION AND OTHER
                                    FLIGHT OPERATIONS5,738,7465,738,746020FLEET AIR
                                    TRAINING2,213,6732,213,673030AVIATION TECHNICAL
                                    DATA & ENGINEERING SERVICES57,14457,144040AIR OPERATIONS AND
                                    SAFETY SUPPORT171,949171,949050AIR SYSTEMS
                                    SUPPORT838,767838,767060AIRCRAFT DEPOT
                                    MAINTENANCE1,459,4471,459,447070AIRCRAFT DEPOT
                                    OPERATIONS SUPPORT57,78957,789080AVIATION
                                    LOGISTICS1,264,6651,264,665100SHIP OPERATIONS
                                    SUPPORT & TRAINING1,117,0671,117,067110SHIP DEPOT
                                    MAINTENANCE7,859,1047,859,104120SHIP DEPOT
                                    OPERATIONS SUPPORT2,262,1962,262,196130COMBAT
                                    COMMUNICATIONS AND ELECTRONIC WARFARE1,521,3601,521,360140SPACE SYSTEMS AND
                                    SURVEILLANCE274,087274,087150WARFARE
                                    TACTICS741,609741,609160OPERATIONAL
                                    METEOROLOGY AND OCEANOGRAPHY401,382401,382170COMBAT SUPPORT
                                    FORCES1,546,2731,546,273180EQUIPMENT
                                    MAINTENANCE AND DEPOT OPERATIONS SUPPORT177,951177,951190COMBATANT
                                    COMMANDERS CORE OPERATIONS61,48466,484 PDI: Asia-Pacific Regional Initiative[5,000]200COMBATANT
                                    COMMANDERS DIRECT MISSION SUPPORT102,330110,630 PDI: Joint Task Force Indo-Pacific
                                    (SOCPAC)[6,300] PDI: Singapore CTIF fusion center[2,000]210MILITARY
                                    INFORMATION SUPPORT OPERATIONS8,81026,510 PDI: Countering Chinese malign influence in
                                    Indo-Pacific[17,700]220CYBERSPACE
                                    ACTIVITIES567,496567,496230FLEET BALLISTIC
                                    MISSILE1,428,1021,428,102240WEAPONS
                                    MAINTENANCE995,762995,762250OTHER WEAPON
                                    SYSTEMS SUPPORT524,008524,008260ENTERPRISE
                                    INFORMATION1,229,0561,229,056270SUSTAINMENT,
                                    RESTORATION AND MODERNIZATION3,453,0993,453,099280BASE OPERATING
                                    SUPPORT4,627,9664,627,966SUBTOTAL
                                        OPERATING FORCES40,701,32240,732,322MOBILIZATION290SHIP PREPOSITIONING
                                    AND SURGE849,993849,993300READY RESERVE
                                    FORCE436,029436,029310SHIP
                                    ACTIVATIONS/INACTIVATIONS286,416286,416320EXPEDITIONARY
                                    HEALTH SERVICES SYSTEMS99,402111,002 USNS Mercy SLEP[11,600]330COAST GUARD
                                    SUPPORT25,23525,235SUBTOTAL
                                        MOBILIZATION1,697,0751,708,675TRAINING AND
                                    RECRUITING340OFFICER
                                    ACQUISITION186,117186,117350RECRUIT
                                    TRAINING13,20613,206360RESERVE OFFICERS
                                    TRAINING CORPS163,683163,683370SPECIALIZED SKILL
                                    TRAINING947,841947,841380PROFESSIONAL
                                    DEVELOPMENT EDUCATION367,647367,647390TRAINING
                                    SUPPORT254,928254,928400RECRUITING AND
                                    ADVERTISING206,305206,305410OFF-DUTY AND
                                    VOLUNTARY EDUCATION103,799103,799420CIVILIAN EDUCATION
                                    AND TRAINING66,06066,060430JUNIOR ROTC56,27656,276SUBTOTAL
                                        TRAINING AND RECRUITING2,365,8622,365,862ADMIN & SRVWD
                                        ACTIVITIES440ADMINISTRATION1,249,4101,249,410450CIVILIAN MANPOWER
                                    AND PERSONNEL MANAGEMENT189,625189,625460MILITARY MANPOWER
                                    AND PERSONNEL MANAGEMENT499,904499,904470MEDICAL
                                    ACTIVITIES196,747196,747480SERVICEWIDE
                                    TRANSPORTATION165,708165,708500PLANNING,
                                    ENGINEERING, AND PROGRAM SUPPORT519,716524,716 Energy Security Programs Office[5,000]510ACQUISITION,
                                    LOGISTICS, AND OVERSIGHT751,184751,184520INVESTIGATIVE AND
                                    SECURITY SERVICES747,519747,5199999CLASSIFIED
                                    PROGRAMS608,670608,670SUBTOTAL
                                        ADMIN & SRVWD ACTIVITIES4,928,4834,933,483UNDISTRIBUTED999UNDISTRIBUTED0–629,787 COVID-related ops/training slowdown[–54,987] Excessive standard price for fuel[–526,100] Foreign currency adjustments[–48,700]SUBTOTAL
                                        UNDISTRIBUTED0–629,787TOTAL
                                        OPERATION & MAINTENANCE, NAVY49,692,74249,110,555OPERATION & MAINTENANCE,
                                        MARINE CORPSOPERATING FORCES010OPERATIONAL
                                    FORCES941,143941,143020FIELD
                                    LOGISTICS1,277,7981,277,798030DEPOT
                                    MAINTENANCE206,907206,907040MARITIME
                                    PREPOSITIONING103,614103,614050CYBERSPACE
                                    ACTIVITIES215,974215,974060SUSTAINMENT,
                                    RESTORATION & MODERNIZATION938,063938,063070BASE OPERATING
                                    SUPPORT2,264,6802,264,680SUBTOTAL
                                        OPERATING FORCES5,948,1795,948,179TRAINING AND
                                    RECRUITING080RECRUIT
                                    TRAINING20,75120,751090OFFICER
                                    ACQUISITION1,1931,193100SPECIALIZED SKILL
                                    TRAINING110,149110,149110PROFESSIONAL
                                    DEVELOPMENT EDUCATION69,50969,509120TRAINING
                                    SUPPORT412,613412,613130RECRUITING AND
                                    ADVERTISING215,464215,464140OFF-DUTY AND
                                    VOLUNTARY EDUCATION33,71933,719150JUNIOR ROTC25,78425,784SUBTOTAL
                                        TRAINING AND RECRUITING889,182889,182ADMIN & SRVWD
                                        ACTIVITIES160SERVICEWIDE
                                    TRANSPORTATION32,00532,005170ADMINISTRATION399,363399,3639999CLASSIFIED
                                    PROGRAMS59,87859,878SUBTOTAL
                                        ADMIN & SRVWD ACTIVITIES491,246491,246UNDISTRIBUTED999UNDISTRIBUTED0–28,257 COVID-related ops/training slowdown[–7,457] Excessive standard price for fuel[–7,300] Foreign currency adjustments[–13,500]SUBTOTAL
                                        UNDISTRIBUTED0–28,257TOTAL
                                        OPERATION & MAINTENANCE, MARINE CORPS7,328,6077,300,350OPERATION & MAINTENANCE, NAVY
                                        RESOPERATING FORCES010MISSION AND OTHER
                                    FLIGHT OPERATIONS635,070635,070020INTERMEDIATE
                                    MAINTENANCE8,7138,713030AIRCRAFT DEPOT
                                    MAINTENANCE105,088105,088040AIRCRAFT DEPOT
                                    OPERATIONS SUPPORT398398050AVIATION
                                    LOGISTICS27,28427,284070COMBAT
                                    COMMUNICATIONS17,89417,894080COMBAT SUPPORT
                                    FORCES132,862132,862090CYBERSPACE
                                    ACTIVITIES453453100ENTERPRISE
                                    INFORMATION26,07326,073110SUSTAINMENT,
                                    RESTORATION AND MODERNIZATION48,76248,762120BASE OPERATING
                                    SUPPORT103,580103,580SUBTOTAL
                                        OPERATING FORCES1,106,1771,106,177ADMIN & SRVWD
                                        ACTIVITIES130ADMINISTRATION1,9271,927140MILITARY MANPOWER
                                    AND PERSONNEL MANAGEMENT15,89515,895150ACQUISITION AND
                                    PROGRAM MANAGEMENT3,0473,047SUBTOTAL
                                        ADMIN & SRVWD ACTIVITIES20,86920,869UNDISTRIBUTED999UNDISTRIBUTED0–30,938 COVID-related ops/training slowdown[–6,438] Excessive standard price for fuel[–24,500]SUBTOTAL
                                        UNDISTRIBUTED0–30,938TOTAL
                                        OPERATION & MAINTENANCE, NAVY RES1,127,0461,096,108OPERATION & MAINTENANCE, MC
                                        RESERVEOPERATING FORCES010OPERATING
                                    FORCES104,616104,616020DEPOT
                                    MAINTENANCE17,05317,053030SUSTAINMENT,
                                    RESTORATION AND MODERNIZATION41,41241,412040BASE OPERATING
                                    SUPPORT107,773107,773SUBTOTAL
                                        OPERATING FORCES270,854270,854ADMIN & SRVWD
                                        ACTIVITIES050ADMINISTRATION13,80213,802SUBTOTAL
                                        ADMIN & SRVWD ACTIVITIES13,80213,802UNDISTRIBUTED999UNDISTRIBUTED0–1,246 COVID-related ops/training slowdown[–1,046] Excessive standard price for fuel[–200]SUBTOTAL
                                        UNDISTRIBUTED0–1,246TOTAL
                                        OPERATION & MAINTENANCE, MC RESERVE284,656283,410OPERATION & MAINTENANCE, AIR
                                        FORCEOPERATING FORCES010PRIMARY COMBAT
                                    FORCES731,511733,211 Premature reduction of A–10 squadrons[1,700]020COMBAT ENHANCEMENT
                                    FORCES1,275,4851,275,485030AIR OPERATIONS
                                    TRAINING (OJT, MAINTAIN SKILLS)1,437,0951,449,495 Premature reduction of A–10 squadrons[12,400]050FACILITIES
                                    SUSTAINMENT, RESTORATION & MODERNIZATION3,241,2163,343,016 FSRM increase[101,800]060CYBERSPACE
                                    SUSTAINMENT235,816235,816070CONTRACTOR
                                    LOGISTICS SUPPORT AND SYSTEM SUPPORT1,508,3421,477,897 Transfer to OCO[–30,445]080FLYING HOUR
                                    PROGRAM4,458,4574,564,157 KC–10 tanker divestment reversal[16,200] KC–135 tanker divestment reversal[36,600] Premature reduction of A–10 squadrons[52,900]090BASE
                                    SUPPORT7,497,2887,497,288100GLOBAL C3I AND
                                    EARLY WARNING849,842880,642 PDI: Mission Partner Environment
                                    implementation[30,800]110OTHER COMBAT OPS
                                    SPT PROGRAMS1,067,0551,067,055120CYBERSPACE
                                    ACTIVITIES698,579698,579150SPACE CONTROL
                                    SYSTEMS34,19434,194160US
                                    NORTHCOM/NORAD204,268204,268170US STRATCOM526,809526,809180US CYBERCOM314,524356,224 Additional access and operations
                                    support[25,000] Hunt Forward missions[13,800] Secure the DODIN[2,900]190US CENTCOM186,116186,116200US SOCOM9,8819,881210US TRANSCOM1,0461,046230USSPACECOM249,022249,0229999CLASSIFIED
                                    PROGRAMS1,289,3391,289,339SUBTOTAL
                                        OPERATING FORCES25,815,88526,079,540MOBILIZATION240AIRLIFT
                                    OPERATIONS1,350,0311,350,031250MOBILIZATION
                                    PREPAREDNESS647,168647,168SUBTOTAL
                                        MOBILIZATION1,997,1991,997,199TRAINING AND
                                    RECRUITING260OFFICER
                                    ACQUISITION142,548142,548270RECRUIT
                                    TRAINING25,72025,720280RESERVE OFFICERS
                                    TRAINING CORPS (ROTC)128,295128,295290SPECIALIZED SKILL
                                    TRAINING417,335417,335300FLIGHT
                                    TRAINING615,033615,033310PROFESSIONAL
                                    DEVELOPMENT EDUCATION298,795298,795320TRAINING
                                    SUPPORT85,84485,844330RECRUITING AND
                                    ADVERTISING155,065135,065 Ahead of need[–20,000]340EXAMINING4,4744,474350OFF-DUTY AND
                                    VOLUNTARY EDUCATION219,349219,349360CIVILIAN EDUCATION
                                    AND TRAINING361,570361,570370JUNIOR ROTC72,12672,126SUBTOTAL
                                        TRAINING AND RECRUITING2,526,1542,506,154ADMIN & SRVWD
                                        ACTIVITIES380LOGISTICS
                                    OPERATIONS672,426672,426390TECHNICAL SUPPORT
                                    ACTIVITIES145,130145,130400ADMINISTRATION851,251851,251410SERVICEWIDE
                                    COMMUNICATIONS28,55428,554420OTHER SERVICEWIDE
                                    ACTIVITIES1,188,4141,188,414430CIVIL AIR
                                    PATROL28,77228,772450INTERNATIONAL
                                    SUPPORT158,803158,8039999CLASSIFIED
                                    PROGRAMS1,338,0091,338,009SUBTOTAL
                                        ADMIN & SRVWD ACTIVITIES4,411,3594,411,359UNDISTRIBUTED999UNDISTRIBUTED0–765,956 COVID-related ops/training slowdown[–89,856] COVID-related throughput carryover
                                    adjustment[–75,800] Excessive standard price for fuel[–560,200] Foreign currency adjustments[–40,100]SUBTOTAL
                                        UNDISTRIBUTED0–765,956TOTAL
                                        OPERATION & MAINTENANCE, AIR FORCE34,750,59734,228,296OPERATION & MAINTENANCE, SPACE
                                        FORCEOPERATING FORCES020GLOBAL C3I &
                                    EARLY WARNING276,109276,109030SPACE LAUNCH
                                    OPERATIONS177,056177,056040SPACE
                                    OPERATIONS475,338475,338050EDUCATION &
                                    TRAINING18,66018,660060SPECIAL
                                    PROGRAMS137,315137,315070DEPOT
                                    MAINTENANCE250,324250,324080CONTRACTOR
                                    LOGISTICS & SYSTEM SUPPORT1,063,9691,063,969SUBTOTAL
                                        OPERATING FORCES2,398,7712,398,771ADMINISTRATION AND SERVICE WIDE
                                        ACTIVITIES090ADMINISTRATION132,523132,523SUBTOTAL
                                        ADMINISTRATION AND SERVICE WIDE ACTIVITIES132,523132,523UNDISTRIBUTED999UNDISTRIBUTED0–400 Excessive standard price for fuel[–400]SUBTOTAL
                                        UNDISTRIBUTED0–400TOTAL
                                        OPERATION & MAINTENANCE, SPACE FORCE2,531,2942,530,894OPERATION & MAINTENANCE, AF
                                        RESERVEOPERATING FORCES010PRIMARY COMBAT
                                    FORCES1,782,0161,782,016020MISSION SUPPORT
                                    OPERATIONS215,209215,209030DEPOT PURCHASE
                                    EQUIPMENT MAINTENANCE453,896509,096 KC–10 tanker divestment reversal[48,400] KC–135 tanker divestment reversal[3,400] Premature reduction of A–10 squadrons[3,400]040FACILITIES
                                    SUSTAINMENT, RESTORATION & MODERNIZATION103,414107,614 FSRM increase[4,200]050CONTRACTOR
                                    LOGISTICS SUPPORT AND SYSTEM SUPPORT224,977224,977060BASE
                                    SUPPORT452,468452,468070CYBERSPACE
                                    ACTIVITIES2,2592,259SUBTOTAL
                                        OPERATING FORCES3,234,2393,293,639ADMINISTRATION AND SERVICEWIDE
                                        ACTIVITIES080ADMINISTRATION74,25874,258090RECRUITING AND
                                    ADVERTISING23,12118,121 Ahead of need[–5,000]100MILITARY MANPOWER
                                    AND PERS MGMT (ARPC)12,00612,006110OTHER PERS SUPPORT
                                    (DISABILITY COMP)6,1656,165120AUDIOVISUAL495495SUBTOTAL
                                        ADMINISTRATION AND SERVICEWIDE ACTIVITIES116,045111,045UNDISTRIBUTED999UNDISTRIBUTED0–73,163 COVID-related ops/training slowdown[–10,863] Excessive standard price for fuel[–62,300]SUBTOTAL
                                        UNDISTRIBUTED0–73,163TOTAL
                                        OPERATION & MAINTENANCE, AF RESERVE3,350,2843,331,521OPERATION & MAINTENANCE,
                                        ANGOPERATING FORCES010AIRCRAFT
                                    OPERATIONS2,476,2052,476,205020MISSION SUPPORT
                                    OPERATIONS611,325611,325030DEPOT PURCHASE
                                    EQUIPMENT MAINTENANCE1,138,9191,138,919040FACILITIES
                                    SUSTAINMENT, RESTORATION & MODERNIZATION323,605332,505 FSRM increase[8,900]050CONTRACTOR
                                    LOGISTICS SUPPORT AND SYSTEM SUPPORT1,100,8281,100,828060BASE
                                    SUPPORT962,438962,438070CYBERSPACE
                                    SUSTAINMENT27,02827,028080CYBERSPACE
                                    ACTIVITIES16,38019,380 Pilot program for National Guard
                                    cybersecurity[3,000]SUBTOTAL
                                        OPERATING FORCES6,656,7286,668,628ADMINISTRATION AND SERVICE-WIDE
                                        ACTIVITIES090ADMINISTRATION48,21848,218100RECRUITING AND
                                    ADVERTISING48,69633,696 Ahead of need[–15,000]SUBTOTAL
                                        ADMINISTRATION AND SERVICE-WIDE ACTIVITIES96,91481,914UNDISTRIBUTED999UNDISTRIBUTED0–122,052 COVID-related ops/training slowdown[–15,852] Excessive standard price for fuel[–106,200]SUBTOTAL
                                        UNDISTRIBUTED0–122,052TOTAL
                                        OPERATION & MAINTENANCE, ANG6,753,6426,628,490OPERATION AND MAINTENANCE,
                                        DEFENSE-WIDEOPERATING FORCES010JOINT CHIEFS OF
                                    STAFF439,111439,111020JOINT CHIEFS OF
                                    STAFF—CE2T2535,728535,728030JOINT CHIEFS OF
                                    STAFF—CYBER24,72824,728040SPECIAL OPERATIONS
                                    COMMAND COMBAT DEVELOPMENT ACTIVITIES1,069,9711,072,971 SOCOM Syria exfiltration
                                    reconsitution[3,000]050SPECIAL OPERATIONS
                                    COMMAND CYBERSPACE ACTIVITIES9,8009,800060SPECIAL OPERATIONS
                                    COMMAND INTELLIGENCE561,907561,907070SPECIAL OPERATIONS
                                    COMMAND MAINTENANCE685,097707,097 Airborne ISR restoration[22,000]080SPECIAL OPERATIONS
                                    COMMAND MANAGEMENT/OPERATIONAL HEADQUARTERS158,971158,971090SPECIAL OPERATIONS
                                    COMMAND OPERATIONAL SUPPORT1,062,7481,062,748100SPECIAL OPERATIONS
                                    COMMAND THEATER FORCES2,598,3852,599,685 Airborne ISR restoration[1,300]SUBTOTAL
                                        OPERATING FORCES7,146,4467,172,746TRAINING AND
                                    RECRUITING120DEFENSE ACQUISITION
                                    UNIVERSITY162,963162,963130JOINT CHIEFS OF
                                    STAFF95,68495,684140PROFESSIONAL
                                    DEVELOPMENT EDUCATION33,30133,301SUBTOTAL
                                        TRAINING AND RECRUITING291,948291,948ADMIN & SRVWIDE
                                        ACTIVITIES160CIVIL MILITARY
                                    PROGRAMS147,993179,893 Innovative Readiness Training[16,900] STARBASE[15,000]180DEFENSE CONTRACT
                                    AUDIT AGENCY604,835604,835190DEFENSE CONTRACT
                                    AUDIT AGENCY—CYBER3,2823,282210DEFENSE CONTRACT
                                    MANAGEMENT AGENCY1,370,6811,427,081 DWR restore activities[56,400]220DEFENSE CONTRACT
                                    MANAGEMENT AGENCY—CYBER22,53222,532230DEFENSE
                                    COUNTERINTELLIGENCE AND SECURITY AGENCY949,008952,008 DWR restore: Congressional oversight[3,000]250DEFENSE
                                    COUNTERINTELLIGENCE AND SECURITY AGENCY—CYBER9,5779,577260DEFENSE HUMAN
                                    RESOURCES ACTIVITY799,952799,952270DEFENSE HUMAN
                                    RESOURCES ACTIVITY—CYBER20,80620,806280DEFENSE INFORMATION
                                    SYSTEMS AGENCY1,883,1901,923,190 Secure the DODIN[40,000]290DEFENSE INFORMATION
                                    SYSTEMS AGENCY—CYBER582,639577,939 JRSS SIPR funding[–4,700]330DEFENSE LEGAL
                                    SERVICES AGENCY37,63737,637340DEFENSE LOGISTICS
                                    AGENCY382,084385,684 DWR restore: blankets for homeless[3,600]350DEFENSE MEDIA
                                    ACTIVITY196,997196,997360DEFENSE PERSONNEL
                                    ACCOUNTING AGENCY129,225129,225370DEFENSE SECURITY
                                    COOPERATION AGENCY598,559598,559 Defense Institute for International Legal
                                    Studies[2,000] Institute for Security Governance[–2,000] PDI: Maritime Security Initiative INDOPACOM
                                    UFR[163,000] PDI: Transfer from Sec. 333 to Maritime
                                    Security Initiative[–163,000]400DEFENSE TECHNOLOGY
                                    SECURITY ADMINISTRATION38,43238,432410DEFENSE THREAT
                                    REDUCTION AGENCY591,780591,780430DEFENSE THREAT
                                    REDUCTION AGENCY—CYBER24,63524,635440DEPARTMENT OF
                                    DEFENSE EDUCATION ACTIVITY2,941,4293,012,929 DWR restore: maintain student-teacher ratios
                                    in DODEA schools[1,500] Impact Aid for children with severe
                                    disabilities[20,000] Impact Aid for schools with military
                                    dependent students[50,000]450MISSILE DEFENSE
                                    AGENCY505,858505,858480OFFICE OF ECONOMIC
                                    ADJUSTMENT40,27290,272 Defense Community Infrastruture Program
                                    infusion[50,000]490OFFICE OF THE
                                    SECRETARY OF DEFENSE1,540,4461,613,946 AI National Security Commission[2,500] Bien Hoa dioxin cleanup[15,000] Black Start ERREs[2,000] CDC PFAS health assessment[10,000] Commission on Confederate symbols and
                                    displays[2,000] Cooperative program for Vietnam personnel
                                    MIA[2,000] DWR restore: Congressional background
                                    investigations[–3,000] Energy performance contracts[10,000] ESOH personnel in ASD(S)[2,000] FY20 NDAA Sec. 575 interstate spousal
                                    licensing[4,000] National Cyber Director independent
                                    study[2,000] REPI[25,000]500OFFICE OF THE
                                    SECRETARY OF DEFENSE—CYBER51,63051,630510SPACE DEVELOPMENT
                                    AGENCY48,16648,166530WASHINGTON
                                    HEADQUARTERS SERVICES340,291343,291 DWR restore: support to commissions[3,000]9999CLASSIFIED
                                    PROGRAMS17,348,74917,348,749SUBTOTAL
                                        ADMIN & SRVWIDE ACTIVITIES31,210,68531,538,885UNDISTRIBUTED999UNDISTRIBUTED0–172,839 COVID-related ops/training slowdown[–129,339] Excessive standard price for fuel[–14,800] Foreign currency adjustments[–28,700]SUBTOTAL
                                        UNDISTRIBUTED0–172,839TOTAL
                                        OPERATION AND MAINTENANCE, DEFENSE-WIDE38,649,07938,830,740MISCELLANEOUS
                                        APPROPRIATIONSUS COURT OF APPEALS FOR THE ARMED
                                        FORCES, DEFENSE010US COURT OF APPEALS
                                    FOR THE ARMED FORCES, DEFENSE15,21115,211SUBTOTAL US
                                        COURT OF APPEALS FOR THE ARMED FORCES,
                                    DEFENSE15,21115,211TOTAL
                                        MISCELLANEOUS APPROPRIATIONS15,21115,211MISCELLANEOUS
                                        APPROPRIATIONSOVERSEAS HUMANITARIAN, DISASTER
                                        AND CIVIC AID010OVERSEAS
                                    HUMANITARIAN, DISASTER AND CIVIC AID109,900109,900SUBTOTAL
                                        OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID109,900109,900TOTAL
                                        MISCELLANEOUS APPROPRIATIONS109,900109,900MISCELLANEOUS
                                        APPROPRIATIONSCOOPERATIVE THREAT
                                        REDUCTION010COOPERATIVE THREAT
                                    REDUCTION238,490288,490 DWR restore: Biological Threat Reduction
                                    Program[50,000]SUBTOTAL
                                        COOPERATIVE THREAT REDUCTION238,490288,490TOTAL
                                        MISCELLANEOUS APPROPRIATIONS238,490288,490MISCELLANEOUS
                                        APPROPRIATIONSACQUISITION WORKFORCE
                                        DEVELOPMENT010ACQ WORKFORCE DEV
                                    FD58,181156,680 DWR restore OSD-level acquisition workforce
                                    activities[98,499]SUBTOTAL
                                        ACQUISITION WORKFORCE DEVELOPMENT58,181156,680TOTAL
                                        MISCELLANEOUS APPROPRIATIONS58,181156,680MISCELLANEOUS
                                        APPROPRIATIONSENVIRONMENTAL RESTORATION,
                                        ARMY050ENVIRONMENTAL
                                    RESTORATION, ARMY207,518207,518SUBTOTAL
                                        ENVIRONMENTAL RESTORATION, ARMY207,518207,518TOTAL
                                        MISCELLANEOUS APPROPRIATIONS207,518207,518MISCELLANEOUS
                                        APPROPRIATIONSENVIRONMENTAL RESTORATION,
                                        NAVY060ENVIRONMENTAL
                                    RESTORATION, NAVY335,932335,932SUBTOTAL
                                        ENVIRONMENTAL RESTORATION, NAVY335,932335,932TOTAL
                                        MISCELLANEOUS APPROPRIATIONS335,932335,932MISCELLANEOUS
                                        APPROPRIATIONSENVIRONMENTAL RESTORATION, AIR
                                        FORCE070ENVIRONMENTAL
                                    RESTORATION, AIR FORCE303,926303,926SUBTOTAL
                                        ENVIRONMENTAL RESTORATION, AIR FORCE303,926303,926TOTAL
                                        MISCELLANEOUS APPROPRIATIONS303,926303,926MISCELLANEOUS
                                        APPROPRIATIONSENVIRONMENTAL RESTORATION,
                                        DEFENSE080ENVIRONMENTAL
                                    RESTORATION, DEFENSE9,1059,105SUBTOTAL
                                        ENVIRONMENTAL RESTORATION, DEFENSE9,1059,105TOTAL
                                        MISCELLANEOUS APPROPRIATIONS9,1059,105MISCELLANEOUS
                                        APPROPRIATIONSENVIRONMENTAL RESTORATION FORMERLY
                                        USED SITES090ENVIRONMENTAL
                                    RESTORATION FORMERLY USED SITES216,587216,587SUBTOTAL
                                        ENVIRONMENTAL RESTORATION FORMERLY USED SITES216,587216,587TOTAL
                                        MISCELLANEOUS APPROPRIATIONS216,587216,587TOTAL
                                        OPERATION & MAINTENANCE196,630,496195,573,3804302.Operation and maintenance for overseas contingency operationsSEC. 4302. OPERATION AND MAINTENANCE FOR
                                        OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
                                        Dollars)LineItemFY 2021
                                    RequestSenate
                                    AuthorizedOPERATION & MAINTENANCE,
                                        ARMYOPERATING FORCES010MANEUVER
                                    UNITS4,114,0014,114,001030ECHELONS ABOVE
                                    BRIGADE32,81132,811040THEATER LEVEL
                                    ASSETS2,542,7602,545,410 EDI: Support to deterrent activities[2,650]050LAND FORCES
                                    OPERATIONS SUPPORT162,557162,557060AVIATION
                                    ASSETS204,396204,396070FORCE READINESS
                                    OPERATIONS SUPPORT5,716,7345,721,224 EDI: Support to deterrent activities PE
                                    0202218A[1,490] EDI: Support to deterrent activities PE
                                    1001010A[3,000]080LAND FORCES SYSTEMS
                                    READINESS180,048180,048090LAND FORCES DEPOT
                                    MAINTENANCE81,12581,125100BASE OPERATIONS
                                    SUPPORT219,029219,029110FACILITIES
                                    SUSTAINMENT, RESTORATION & MODERNIZATION301,017301,017130ADDITIONAL
                                    ACTIVITIES966,649966,649140COMMANDER'S
                                    EMERGENCY RESPONSE PROGRAM2,5002,000 Hero payments funded by ASFF[–500]150RESET403,796403,796160US AFRICA
                                    COMMAND100,422100,422170US EUROPEAN
                                    COMMAND120,043144,143 EDI: Continuity of operations support[2,100] EDI: Modernizing Mission Partner Environment
                                    (MPE)[22,000]200CYBERSPACE
                                    ACTIVITIES—CYBERSPACE OPERATIONS98,46198,461210CYBERSPACE
                                    ACTIVITIES—CYBERSECURITY21,25621,256SUBTOTAL
                                        OPERATING FORCES15,267,60515,298,345MOBILIZATION230ARMY PREPOSITIONED
                                    STOCKS103,052103,052SUBTOTAL
                                        MOBILIZATION103,052103,052TRAINING AND
                                    RECRUITING290SPECIALIZED SKILL
                                    TRAINING89,94389,943320TRAINING
                                    SUPPORT2,5502,550SUBTOTAL
                                        TRAINING AND RECRUITING92,49392,493ADMIN & SRVWIDE
                                        ACTIVITIES390SERVICEWIDE
                                    TRANSPORTATION521,090521,090400CENTRAL SUPPLY
                                    ACTIVITIES43,89743,897410LOGISTIC SUPPORT
                                    ACTIVITIES68,42368,423420AMMUNITION
                                    MANAGEMENT29,16229,162440SERVICEWIDE
                                    COMMUNICATIONS11,44711,447470OTHER SERVICE
                                    SUPPORT5,8395,839490REAL ESTATE
                                    MANAGEMENT48,78248,782510INTERNATIONAL
                                    MILITARY HEADQUARTERS50,00050,0009999CLASSIFIED
                                    PROGRAMS895,964895,964SUBTOTAL
                                        ADMIN & SRVWIDE ACTIVITIES1,674,6041,674,604TOTAL
                                        OPERATION & MAINTENANCE, ARMY17,137,75417,168,494OPERATION & MAINTENANCE, ARMY
                                        RESOPERATING FORCES020ECHELONS ABOVE
                                    BRIGADE17,19317,193060FORCE READINESS
                                    OPERATIONS SUPPORT440440090BASE OPERATIONS
                                    SUPPORT15,76615,766SUBTOTAL
                                        OPERATING FORCES33,39933,399TOTAL
                                        OPERATION & MAINTENANCE, ARMY RES33,39933,399OPERATION & MAINTENANCE,
                                        ARNGOPERATING FORCES010MANEUVER
                                    UNITS25,74625,746020MODULAR SUPPORT
                                    BRIGADES4040030ECHELONS ABOVE
                                    BRIGADE983983040THEATER LEVEL
                                    ASSETS2222060AVIATION
                                    ASSETS20,62420,624070FORCE READINESS
                                    OPERATIONS SUPPORT7,9147,914100BASE OPERATIONS
                                    SUPPORT24,41724,417SUBTOTAL
                                        OPERATING FORCES79,74679,746ADMIN & SRVWD
                                        ACTIVITIES170SERVICEWIDE
                                    COMMUNICATIONS4646SUBTOTAL
                                        ADMIN & SRVWD ACTIVITIES4646TOTAL
                                        OPERATION & MAINTENANCE, ARNG79,79279,792AFGHANISTAN SECURITY FORCES
                                        FUNDAFGHAN NATIONAL
                                    ARMY010SUSTAINMENT1,065,9321,065,932020INFRASTRUCTURE64,50164,501030EQUIPMENT AND
                                    TRANSPORTATION47,85447,854040TRAINING AND
                                    OPERATIONS56,78056,780SUBTOTAL
                                        AFGHAN NATIONAL ARMY1,235,0671,235,067AFGHAN NATIONAL
                                    POLICE050SUSTAINMENT434,500434,500060INFRASTRUCTURE448448070EQUIPMENT AND
                                    TRANSPORTATION108,231108,231080TRAINING AND
                                    OPERATIONS58,99358,993SUBTOTAL
                                        AFGHAN NATIONAL POLICE602,172602,172AFGHAN AIR FORCE090SUSTAINMENT534,102534,102100INFRASTRUCTURE9,5329,532110EQUIPMENT AND
                                    TRANSPORTATION58,48758,487120TRAINING AND
                                    OPERATIONS233,803233,803SUBTOTAL
                                        AFGHAN AIR FORCE835,924835,924AFGHAN SPECIAL SECURITY
                                        FORCES130SUSTAINMENT680,024680,024140INFRASTRUCTURE2,5322,532150EQUIPMENT AND
                                    TRANSPORTATION486,808486,808160TRAINING AND
                                    OPERATIONS173,085173,085SUBTOTAL
                                        AFGHAN SPECIAL SECURITY FORCES1,342,4491,342,449TOTAL
                                        AFGHANISTAN SECURITY FORCES FUND4,015,6124,015,612OPERATION & MAINTENANCE,
                                        NAVYOPERATING FORCES010MISSION AND OTHER
                                    FLIGHT OPERATIONS382,062382,062030AVIATION TECHNICAL
                                    DATA & ENGINEERING SERVICES832832040AIR OPERATIONS AND
                                    SAFETY SUPPORT17,84017,840050AIR SYSTEMS
                                    SUPPORT210,692210,692060AIRCRAFT DEPOT
                                    MAINTENANCE170,580170,580070AIRCRAFT DEPOT
                                    OPERATIONS SUPPORT5,8545,854080AVIATION
                                    LOGISTICS33,70733,707090MISSION AND OTHER
                                    SHIP OPERATIONS5,817,6965,817,696100SHIP OPERATIONS
                                    SUPPORT & TRAINING20,74120,741110SHIP DEPOT
                                    MAINTENANCE2,072,4702,072,470130COMBAT
                                    COMMUNICATIONS AND ELECTRONIC WARFARE59,25459,254140SPACE SYSTEMS AND
                                    SURVEILLANCE18,00018,000150WARFARE
                                    TACTICS17,32417,324160OPERATIONAL
                                    METEOROLOGY AND OCEANOGRAPHY22,58122,581170COMBAT SUPPORT
                                    FORCES772,441772,441180EQUIPMENT
                                    MAINTENANCE AND DEPOT OPERATIONS SUPPORT5,7885,788200COMBATANT
                                    COMMANDERS DIRECT MISSION SUPPORT24,80024,800220CYBERSPACE
                                    ACTIVITIES369369240WEAPONS
                                    MAINTENANCE567,247567,247250OTHER WEAPON
                                    SYSTEMS SUPPORT12,57112,571270SUSTAINMENT,
                                    RESTORATION AND MODERNIZATION70,04170,041280BASE OPERATING
                                    SUPPORT218,792218,792SUBTOTAL
                                        OPERATING FORCES10,521,68210,521,682MOBILIZATION320EXPEDITIONARY
                                    HEALTH SERVICES SYSTEMS22,58922,589SUBTOTAL
                                        MOBILIZATION22,58922,589TRAINING AND
                                    RECRUITING370SPECIALIZED SKILL
                                    TRAINING53,20453,204SUBTOTAL
                                        TRAINING AND RECRUITING53,20453,204ADMIN & SRVWD
                                        ACTIVITIES440ADMINISTRATION9,9839,983460MILITARY MANPOWER
                                    AND PERSONNEL MANAGEMENT7,8057,805480SERVICEWIDE
                                    TRANSPORTATION72,09772,097510ACQUISITION,
                                    LOGISTICS, AND OVERSIGHT11,35411,354520INVESTIGATIVE AND
                                    SECURITY SERVICES1,5911,591SUBTOTAL
                                        ADMIN & SRVWD ACTIVITIES102,830102,830TOTAL
                                        OPERATION & MAINTENANCE, NAVY10,700,30510,700,305OPERATION & MAINTENANCE,
                                        MARINE CORPSOPERATING FORCES010OPERATIONAL
                                    FORCES727,989745,489 EDI: Globally Integrated Exercise
                                    20–4/Austere Challenge 21.3[10,000] EDI: Marine European training program[7,500]020FIELD
                                    LOGISTICS195,001195,001030DEPOT
                                    MAINTENANCE55,18355,183050CYBERSPACE
                                    ACTIVITIES10,00010,000070BASE OPERATING
                                    SUPPORT24,56924,569SUBTOTAL
                                        OPERATING FORCES1,012,7421,030,242TRAINING AND
                                    RECRUITING120TRAINING
                                    SUPPORT28,45828,458SUBTOTAL
                                        TRAINING AND RECRUITING28,45828,458ADMIN & SRVWD
                                        ACTIVITIES160SERVICEWIDE
                                    TRANSPORTATION61,40061,400SUBTOTAL
                                        ADMIN & SRVWD ACTIVITIES61,40061,400TOTAL
                                        OPERATION & MAINTENANCE, MARINE CORPS1,102,6001,120,100OPERATION & MAINTENANCE, NAVY
                                        RESOPERATING FORCES020INTERMEDIATE
                                    MAINTENANCE522522030AIRCRAFT DEPOT
                                    MAINTENANCE11,86111,861080COMBAT SUPPORT
                                    FORCES9,1099,109SUBTOTAL
                                        OPERATING FORCES21,49221,492TOTAL
                                        OPERATION & MAINTENANCE, NAVY RES21,49221,492OPERATION & MAINTENANCE, MC
                                        RESERVEOPERATING FORCES010OPERATING
                                    FORCES7,6277,627040BASE OPERATING
                                    SUPPORT1,0801,080SUBTOTAL
                                        OPERATING FORCES8,7078,707TOTAL
                                        OPERATION & MAINTENANCE, MC RESERVE8,7078,707OPERATION & MAINTENANCE, AIR
                                        FORCEOPERATING FORCES010PRIMARY COMBAT
                                    FORCES125,551125,551020COMBAT ENHANCEMENT
                                    FORCES916,538916,538030AIR OPERATIONS
                                    TRAINING (OJT, MAINTAIN SKILLS)93,97093,970040DEPOT PURCHASE
                                    EQUIPMENT MAINTENANCE3,528,0593,528,059050FACILITIES
                                    SUSTAINMENT, RESTORATION & MODERNIZATION147,264147,264060CYBERSPACE
                                    SUSTAINMENT10,84210,842070CONTRACTOR
                                    LOGISTICS SUPPORT AND SYSTEM SUPPORT7,187,1007,217,545 Transfer from base[30,445]080FLYING HOUR
                                    PROGRAM2,031,5482,031,548090BASE
                                    SUPPORT1,540,4441,540,444100GLOBAL C3I AND
                                    EARLY WARNING13,70913,709110OTHER COMBAT OPS
                                    SPT PROGRAMS345,800345,800120CYBERSPACE
                                    ACTIVITIES17,93617,936130TACTICAL INTEL AND
                                    OTHER SPECIAL ACTIVITIES36,82036,820140LAUNCH
                                    FACILITIES7070150SPACE CONTROL
                                    SYSTEMS1,4501,450160US
                                    NORTHCOM/NORAD725725170US STRATCOM856856180US CYBERCOM35,18935,189190US CENTCOM126,934126,934SUBTOTAL
                                        OPERATING FORCES16,160,80516,191,250MOBILIZATION240AIRLIFT
                                    OPERATIONS1,271,4391,271,439250MOBILIZATION
                                    PREPAREDNESS120,866120,866SUBTOTAL
                                        MOBILIZATION1,392,3051,392,305TRAINING AND
                                    RECRUITING260OFFICER
                                    ACQUISITION200200270RECRUIT
                                    TRAINING352352290SPECIALIZED SKILL
                                    TRAINING27,01027,010300FLIGHT
                                    TRAINING844844310PROFESSIONAL
                                    DEVELOPMENT EDUCATION1,1991,199320TRAINING
                                    SUPPORT1,3201,320SUBTOTAL
                                        TRAINING AND RECRUITING30,92530,925ADMIN & SRVWD
                                        ACTIVITIES380LOGISTICS
                                    OPERATIONS164,701164,701390TECHNICAL SUPPORT
                                    ACTIVITIES11,78211,782400ADMINISTRATION3,8863,886410SERVICEWIDE
                                    COMMUNICATIONS355355420OTHER SERVICEWIDE
                                    ACTIVITIES100,83185,831 OSC-I transition to normalized security
                                    cooperation[–15,000]450INTERNATIONAL
                                    SUPPORT29,92829,9289999CLASSIFIED
                                    PROGRAMS34,50234,502SUBTOTAL
                                        ADMIN & SRVWD ACTIVITIES345,985330,985TOTAL
                                        OPERATION & MAINTENANCE, AIR FORCE17,930,02017,945,465OPERATION & MAINTENANCE, SPACE
                                        FORCEOPERATING FORCES020GLOBAL C3I &
                                    EARLY WARNING227227030SPACE LAUNCH
                                    OPERATIONS321321040SPACE
                                    OPERATIONS15,13515,135070DEPOT
                                    MAINTENANCE18,26818,268080CONTRACTOR
                                    LOGISTICS & SYSTEM SUPPORT43,16443,164SUBTOTAL
                                        OPERATING FORCES77,11577,115TOTAL
                                        OPERATION & MAINTENANCE, SPACE FORCE77,11577,115OPERATION & MAINTENANCE, AF
                                        RESERVEOPERATING FORCES030DEPOT PURCHASE
                                    EQUIPMENT MAINTENANCE24,40824,408060BASE
                                    SUPPORT5,6825,682SUBTOTAL
                                        OPERATING FORCES30,09030,090TOTAL
                                        OPERATION & MAINTENANCE, AF RESERVE30,09030,090OPERATION & MAINTENANCE,
                                        ANGOPERATING FORCES020MISSION SUPPORT
                                    OPERATIONS3,7393,739030DEPOT PURCHASE
                                    EQUIPMENT MAINTENANCE61,86261,862050CONTRACTOR
                                    LOGISTICS SUPPORT AND SYSTEM SUPPORT97,10897,108060BASE
                                    SUPPORT12,93312,933SUBTOTAL
                                        OPERATING FORCES175,642175,642TOTAL
                                        OPERATION & MAINTENANCE, ANG175,642175,642OPERATION AND MAINTENANCE,
                                        DEFENSE-WIDEOPERATING FORCES010JOINT CHIEFS OF
                                    STAFF3,7993,799020JOINT CHIEFS OF
                                    STAFF—CE2T26,6346,634040SPECIAL OPERATIONS
                                    COMMAND COMBAT DEVELOPMENT ACTIVITIES898,024898,024060SPECIAL OPERATIONS
                                    COMMAND INTELLIGENCE1,244,5531,244,553070SPECIAL OPERATIONS
                                    COMMAND MAINTENANCE354,951381,951 Airborne ISR restoration[27,000]090SPECIAL OPERATIONS
                                    COMMAND OPERATIONAL SUPPORT104,535104,535100SPECIAL OPERATIONS
                                    COMMAND THEATER FORCES757,744757,744SUBTOTAL
                                        OPERATING FORCES3,370,2403,397,240ADMIN & SRVWIDE
                                        ACTIVITIES180DEFENSE CONTRACT
                                    AUDIT AGENCY1,2471,247210DEFENSE CONTRACT
                                    MANAGEMENT AGENCY21,72321,723280DEFENSE INFORMATION
                                    SYSTEMS AGENCY56,25656,256290DEFENSE INFORMATION
                                    SYSTEMS AGENCY—CYBER3,5243,524330DEFENSE LEGAL
                                    SERVICES AGENCY156,373156,373350DEFENSE MEDIA
                                    ACTIVITY3,5553,555370DEFENSE SECURITY
                                    COOPERATION AGENCY1,557,7631,880,263 Transfer from CTEF for Iraq train and equip
                                    requirements[322,500]410DEFENSE THREAT
                                    REDUCTION AGENCY297,486297,486490OFFICE OF THE
                                    SECRETARY OF DEFENSE16,98416,984530WASHINGTON
                                    HEADQUARTERS SERVICES1,9971,9979999CLASSIFIED
                                    PROGRAMS535,106535,106SUBTOTAL
                                        ADMIN & SRVWIDE ACTIVITIES2,652,0142,974,514TOTAL
                                        OPERATION AND MAINTENANCE, DEFENSE-WIDE6,022,2546,371,754TOTAL
                                        OPERATION & MAINTENANCE57,334,78257,747,967XLIVMILITARY PERSONNEL4401.Military personnelSEC. 4401. MILITARY
                                        PERSONNEL(In Thousands of
                                    Dollars)ItemFY 2021
                                    RequestSenate
                                    AuthorizedMILITARY PERSONNELMILITARY PERSONNEL APPROPRIATIONSMILITARY PERSONNEL
                                    APPROPRIATIONS150,524,104147,976,014COVID related endstrength
                                    decreases[–755,000]Foreign currency
                                    adjustments, Air Force[–81,800]Foreign currency
                                    adjustments, Army[–44,400]Foreign currency
                                    adjustments, Marine Corps[–13,900]Foreign currency
                                    adjustments, Navy[–41,300]Military personnel
                                    historical underexecution[–1,611,690]SUBTOTAL MILITARY
                                        PERSONNEL APPROPRIATIONS150,524,104147,976,014MEDICARE-ELIGIBLE RETIREE HEALTH FUND
                                        CONTRIBUTIONSMEDICARE-ELIGIBLE RETIREE
                                    HEALTH FUND CONTRIBUTIONS8,372,7418,372,741SUBTOTAL
                                        MEDICARE-ELIGIBLE RETIREE HEALTH FUND
                                    CONTRIBUTIONS8,372,7418,372,741TOTAL MILITARY
                                        PERSONNEL158,896,845156,348,7554402.Military personnel for overseas contingency operationsSEC. 4402. MILITARY PERSONNEL FOR
                                        OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
                                        Dollars)ItemFY 2021
                                    RequestSenate
                                    AuthorizedMILITARY PERSONNELMILITARY PERSONNEL APPROPRIATIONSMILITARY PERSONNEL
                                    APPROPRIATIONS4,602,5934,602,593SUBTOTAL MILITARY
                                        PERSONNEL APPROPRIATIONS4,602,5934,602,593TOTAL MILITARY
                                        PERSONNEL4,602,5934,602,593XLVOTHER AUTHORIZATIONS4501.Other authorizationsSEC. 4501. OTHER AUTHORIZATIONS
                                        (In Thousands of Dollars)LineItemFY 2021
                                    RequestSenate
                                    AuthorizedWORKING CAPITAL
                                    FUNDWORKING CAPITAL FUND,
                                    ARMY010INDUSTRIAL
                                    OPERATIONS32,5515,551 One-time COVID-related carryover
                                    decrease[–27,000]020SUPPLY
                                    MANAGEMENT—ARMY24,1661,166 One-time COVID-related carryover
                                    decrease[–23,000]SUBTOTAL
                                        WORKING CAPITAL FUND, ARMY56,7176,717WORKING CAPITAL FUND, AIR
                                        FORCE020SUPPLIES AND
                                    MATERIALS95,7125,712 Air Force cash corpus for energy
                                    optimization[10,000] One-time COVID-related carryover
                                    decrease[–100,000]SUBTOTAL
                                        WORKING CAPITAL FUND, AIR FORCE191,424101,424WORKING CAPITAL FUND,
                                        DEFENSE-WIDE020SUPPLY CHAIN
                                    MANAGEMENT—DEF49,82149,821SUBTOTAL
                                        WORKING CAPITAL FUND, DEFENSE-WIDE49,82149,821WORKING CAPITAL FUND,
                                    DECA010WORKING CAPITAL
                                    FUND, DECA1,146,6601,146,660SUBTOTAL
                                        WORKING CAPITAL FUND, DECA1,146,6601,146,660TOTAL WORKING
                                        CAPITAL FUND1,444,6221,304,622CHEM AGENTS & MUNITIONS
                                        DESTRUCTIONOPERATION &
                                    MAINTENANCE1CHEM
                                    DEMILITARIZATION—O&M106,691106,691SUBTOTAL
                                        OPERATION & MAINTENANCE106,691106,691RESEARCH, DEVELOPMENT, TEST, AND
                                        EVALUATION2CHEM
                                    DEMILITARIZATION—RDT&E782,193782,193SUBTOTAL
                                        RESEARCH, DEVELOPMENT, TEST, AND EVALUATION782,193782,193PROCUREMENT3CHEM
                                    DEMILITARIZATION—PROC616616SUBTOTAL
                                        PROCUREMENT616616TOTAL CHEM
                                        AGENTS & MUNITIONS DESTRUCTION889,500889,500DRUG INTERDICTION & CTR-DRUG
                                        ACTIVITIES, DEFDRUG INTRDCTN010COUNTER-NARCOTICS
                                    SUPPORT546,203562,003 PDI: Joint Interagency Task Force—West
                                    Project 3309[13,000] PDI: Joint Interagency Task Force—West
                                    Project 9202[2,800]SUBTOTAL DRUG
                                        INTRDCTN546,203562,003DRUG DEMAND REDUCTION
                                        PROGRAM020DRUG DEMAND
                                    REDUCTION PROGRAM123,704123,704SUBTOTAL DRUG
                                        DEMAND REDUCTION PROGRAM123,704123,704NATIONAL GUARD COUNTER-DRUG
                                        PROGRAM030NATIONAL GUARD
                                    COUNTER-DRUG PROGRAM94,21194,211SUBTOTAL
                                        NATIONAL GUARD COUNTER-DRUG PROGRAM94,21194,211NATIONAL GUARD COUNTER-DRUG
                                        SCHOOLS040NATIONAL GUARD
                                    COUNTER-DRUG SCHOOLS5,5115,511SUBTOTAL
                                        NATIONAL GUARD COUNTER-DRUG SCHOOLS5,5115,511TOTAL DRUG
                                        INTERDICTION & CTR-DRUG ACTIVITIES, DEF769,629785,429OFFICE OF THE INSPECTOR
                                        GENERALOFFICE OF THE INSPECTOR
                                        GENERAL010OFFICE OF THE
                                    INSPECTOR GENERAL368,279368,279030OFFICE OF THE
                                    INSPECTOR GENERAL—CYBER1,2041,204040OFFICE OF THE
                                    INSPECTOR GENERAL1,0981,098050OFFICE OF THE
                                    INSPECTOR GENERAL858858SUBTOTAL
                                        OFFICE OF THE INSPECTOR GENERAL371,439371,439TOTAL OFFICE
                                        OF THE INSPECTOR GENERAL371,439371,439DEFENSE HEALTH
                                    PROGRAMOPERATION &
                                    MAINTENANCE010IN-HOUSE
                                    CARE9,560,5649,560,564020PRIVATE SECTOR
                                    CARE15,841,88715,841,887030CONSOLIDATED HEALTH
                                    SUPPORT1,338,2691,338,269040INFORMATION
                                    MANAGEMENT2,039,9102,039,910050MANAGEMENT
                                    ACTIVITIES330,627330,627060EDUCATION AND
                                    TRAINING315,691315,691070BASE
                                    OPERATIONS/COMMUNICATIONS1,922,6051,927,605 National Disaster Medical System pilot
                                    program[5,000]SUBTOTAL
                                        OPERATION & MAINTENANCE31,349,55331,354,553RDT&E080R&D
                                    RESEARCH8,9138,913090R&D EXPLORATRY
                                    DEVELOPMENT73,98473,984100R&D ADVANCED
                                    DEVELOPMENT225,602225,602110R&D
                                    DEMONSTRATION/VALIDATION132,331132,331120R&D ENGINEERING
                                    DEVELOPMENT55,74855,748130R&D MANAGEMENT
                                    AND SUPPORT48,67248,672140R&D
                                    CAPABILITIES ENHANCEMENT17,21517,215SUBTOTAL
                                        RDT&E562,465562,465PROCUREMENT150PROC INITIAL
                                    OUTFITTING22,93222,932160PROC REPLACEMENT
                                    & MODERNIZATION215,618215,618170PROC MILITARY
                                    HEALTH SYSTEM—DESKTOP TO DATACENTER70,87270,872180PROC DOD HEALTHCARE
                                    MANAGEMENT SYSTEM MODERNIZATION308,504308,504SUBTOTAL
                                        PROCUREMENT617,926617,926SOFTWARE & DIGITAL TECHNOLOGY
                                        PILOT PROGRAMS190SOFTWARE &
                                    DIGITAL TECHNOLOGY PILOT PROGRAMS160,428160,428SUBTOTAL
                                        SOFTWARE & DIGITAL TECHNOLOGY PILOT
                                    PROGRAMS160,428160,428TOTAL DEFENSE
                                        HEALTH PROGRAM32,690,37232,695,372TOTAL OTHER
                                        AUTHORIZATIONS36,711,76536,592,5654502.Other authorizations for overseas contingency operationsSEC. 4502. OTHER AUTHORIZATIONS FOR
                                        OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
                                        Dollars)LineItemFY 2021
                                    RequestSenate
                                    AuthorizedWORKING CAPITAL
                                    FUNDWORKING CAPITAL FUND,
                                    ARMY020SUPPLY
                                    MANAGEMENT—ARMY20,09020,090SUBTOTAL
                                        WORKING CAPITAL FUND, ARMY20,09020,090TOTAL WORKING
                                        CAPITAL FUND20,09020,090OFFICE OF THE INSPECTOR
                                        GENERALOFFICE OF THE INSPECTOR
                                        GENERAL010OFFICE OF THE
                                    INSPECTOR GENERAL24,06924,069SUBTOTAL
                                        OFFICE OF THE INSPECTOR GENERAL24,06924,069TOTAL OFFICE
                                        OF THE INSPECTOR GENERAL24,06924,069DEFENSE HEALTH
                                    PROGRAMOPERATION &
                                    MAINTENANCE010IN-HOUSE
                                    CARE65,07265,072020PRIVATE SECTOR
                                    CARE296,828296,828030CONSOLIDATED HEALTH
                                    SUPPORT3,1983,198SUBTOTAL
                                        OPERATION & MAINTENANCE365,098365,098TOTAL DEFENSE
                                        HEALTH PROGRAM365,098365,098COUNTER ISIS TRAIN AND EQUIP FUND
                                        (CTEF)COUNTER ISIS TRAIN AND EQUIP FUND
                                        (CTEF)010IRAQ645,000322,500 Transfer traditional BPC activities to
                                    DSCA[–322,500]020SYRIA200,000200,000SUBTOTAL
                                        COUNTER ISIS TRAIN AND EQUIP FUND (CTEF)845,000522,500TOTAL COUNTER
                                        ISIS TRAIN AND EQUIP FUND (CTEF)845,000522,500TOTAL OTHER
                                        AUTHORIZATIONS1,254,257931,757XLVIMILITARY CONSTRUCTION4601.Military constructionSEC. 4601. MILITARY
                                        CONSTRUCTION(In Thousands of
                                    Dollars)AccountState/Country and
                                    InstallationProject TitleFY 2021
                                    RequestSenate
                                    AuthorizedMILITARY
                                        CONSTRUCTIONARMYAlaskaArmyFort
                                    WainwrightChild Development
                                    Center055,000ArmyFort
                                    WainwrightUnaccompanied
                                    Enlisted Personnel Housing059,000ArizonaArmyYuma Proving
                                    GroundReady
                                    Building14,00014,000CaliforniaArmyMilitary Ocean
                                    Terminal ConcordAmmunition Holding
                                    Facility046,000ColoradoArmyFort
                                    CarsonPhysical Fitness
                                    Facility28,00028,000FloridaArmyJIATF-S
                                    Operations CenterPlanning &
                                    Design08,000GeorgiaArmyFort
                                    GillemForensic
                                    Laboratory71,00071,000ArmyFort
                                    GordonAdv Individual
                                    Training Barracks Cplx, Ph380,00080,000HawaiiArmyAliamanu
                                    Military ReservationChild Development
                                    Center—School Age071,000ArmySchofield
                                    BarracksChild Development
                                    Center039,000ArmyWheeler Army Air
                                    FieldAircraft
                                    Maintenance Hangar89,00089,000ItalyArmyCasmera Renato
                                    Dal DinAccess Control
                                    Point010,200LouisianaArmyFort
                                    PolkInformation Systems
                                    Facility25,00025,000OklahomaArmyMcAlester
                                    AAPAmmunition
                                    Demolition Shop35,00035,000PennsylvaniaArmyCarlisle
                                    BarracksGeneral Instruction
                                    Building (Inc 2)38,0008,000South CarolinaArmyFort
                                    JacksonTrainee Barracks
                                    Complex 3, Ph207,000VirginiaArmyHumphreys
                                    Engineer CenterTraining Support
                                    Facility51,00051,000Worldwide UnspecifiedArmyUnspecified
                                    Worldwide LocationsPlanning and
                                    Design129,43659,436ArmyUnspecified
                                    Worldwide LocationsHost Nation
                                    Support39,00039,000ArmyUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction50,90074,900SUBTOTAL
                                    ARMY650,336869,536NAVYBahrain IslandNavySW AsiaShip to Shore
                                    Utility Services68,34068,340CaliforniaNavyCamp
                                    PendletonCombat Water
                                    Survival Training Facility025,200NavyCamp
                                    PendletonWarehouse
                                    Consolidation and Modernization021,800NavyCamp
                                    PendletonI MEF Consolidated
                                    Information Center (INC)37,00037,000NavyCamp
                                    Pendleton1st MARDIV
                                    Operations Complex68,53068,530NavyLemooreF–35C Simulator
                                    Facility & Electrical Upgrade59,15059,150NavyLemooreF–35C Hangar 6
                                    Phase 2 (Mod 3/4)128,07053,000NavyPoint
                                    MuguDirected Energy
                                    Test Facility026,700NavyPort
                                    HuenemeCombat Vehicle
                                    Maintenance Facilities043,500NavySan
                                    DiegoPier 6
                                    Replacement128,50063,500NavySeal
                                    BeachMagazines046,800NavyTwentynine
                                    PalmsWastewater
                                    Treatment Plant76,50076,500GreeceNavySouda
                                    BayCommunication
                                    Center50,18050,180GuamNavyAndersen Air
                                    Force BaseOrdnance Operations
                                    Admin21,28021,280NavyJoint Region
                                    MarianasDAR Road
                                    Strengthening70,76070,760NavyJoint Region
                                    MarianasDAR Bridge
                                    Improvements40,18040,180NavyJoint Region
                                    MarianasCentral Fuel
                                    Station35,95017,950NavyJoint Region
                                    MarianasDistribution
                                    Warehouse77,93077,930NavyJoint Region
                                    MarianasCombined EOD
                                    Facility37,60037,600NavyJoint Region
                                    MarianasBachelor Enlisted
                                    Quarters (Inc)80,00010,000NavyJoint Region
                                    MarianasJoint Communication
                                    Upgrade166,00026,000NavyJoint Region
                                    MarianasBase
                                    Warehouse55,41055,410NavyJoint Region
                                    MarianasIndividual Combat
                                    Skills Training17,43017,430NavyJoint Region
                                    MarianasCentral Issue
                                    Facility45,29045,290HawaiiNavyJoint Base Pearl
                                    Harbor-HickamWaterfront
                                    Improvements Wharves S8–S1065,91065,910NavyJoint Base Pearl
                                    Harbor-HickamWaterfront Improve,
                                    Wharves S1,S11–13,S20–2148,99048,990HondurasNavyComalapaLong Range Maritime
                                    Patrol Aircraft Hangar and Ramp028,000JapanNavyYokosukaPier 5 (Berths 2
                                    and 3) (Inc)74,69244,692MaineNavyKitteryMulti-Mission
                                    Drydock #1 Exten., Ph 1 (Inc)160,000160,000NavyNCTAMS LANT
                                    Detachment CutlerPerimeter
                                    Security026,100NevadaNavyFallonRange Training
                                    Complex, Phase 129,04029,040North CarolinaNavyCamp
                                    LejeuneII MEF Operations
                                    Center Replacement (Inc)20,00020,000NavyCherry
                                    PointFitness Center
                                    Replacement and Training Pool051,900SpainNavyRotaMH–60R Squadron
                                    Support Facilities60,11060,110VirginiaNavyNorfolkSub Logistics
                                    Support09,400NavyNorfolkMH60 & CMV–22B
                                    Corrosion Control & Paint Facility17,67117,671NavyNorfolkE–2D Training
                                    Facility30,40030,400Worldwide UnspecifiedNavyUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction38,98338,983NavyUnspecified
                                    Worldwide LocationsPlanning &
                                    Design165,710165,710SUBTOTAL
                                    NAVY1,975,6061,856,936AIR
                                    FORCEColoradoAir ForceSchriever Air
                                    Force BaseConsolidated Space
                                    Operations Facility, (Inc 2)88,00088,000Air ForceUnited States
                                    Air Force AcademyCadet Preparatory
                                    School Dormitory049,000GuamAir ForceJoint Region
                                    MarianasStand Off Weapons
                                    Complex, MSA 256,00056,000Mariana IslandsAir ForceTinianFuel Tanks With
                                    Pipeline & Hydrant Sys, (Inc 2)7,0007,000Air ForceTinianAirfield
                                    Development Phase 1, (Inc 2)20,00020,000Air ForceTinianParking Apron, (Inc
                                    2)15,00015,000MontanaAir ForceMalmstrom Air
                                    Force BaseWeapons Storage
                                    & Maintenance Facility, (Inc 2)25,00025,000New JerseyAir ForceJoint Base
                                    McGuire-Dix-LakehurstMunitions Storage
                                    Area22,00022,000QatarAir ForceAl UdeidCargo Marshalling
                                    Yard26,00026,000South DakotaAir ForceEllsworth Air
                                    Force BaseB–21 2–Bay LO
                                    Restoration Facility010,000TexasAir ForceJoint Base San
                                    AntonioBMT Recruit
                                    Dormitory 8, (Inc 2)36,00036,000Air ForceJoint Base San
                                    AntonioT-X ADAL Ground
                                    Based Trng Sys Sim19,50019,500UtahAir ForceHill Air Force
                                    BaseGBSD Organic
                                    Software Sustainment Center020,000Air ForceHill Air Force
                                    BaseGBSD Mission
                                    Integration Facility, (Inc 2)68,00068,000VirginiaAir ForceJoint Base
                                    Langley-EustisAccess Control
                                    Point Main Gate With Land Acq19,50019,500Worldwide UnspecifiedAir ForceUnspecified
                                    Worldwide LocationsCost to
                                    Complete029,422Air ForceUnspecified
                                    Worldwide LocationsPlanning &
                                    Design296,532116,532Air ForceUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction68,60068,600SUBTOTAL AIR
                                        FORCE767,132695,554DEFENSE-WIDEAlabamaDefense-WideAnniston Army
                                    DepotDemilitarization
                                    Facility18,00018,000AlaskaDefense-WideFort
                                    GreelyCommunications
                                    Center48,00048,000AlbamaDefense-WideFort
                                    RuckerConstruct 10mw
                                    Generation & Microgrid024,000ArizonaDefense-WideFort
                                    HuachucaLaboratory
                                    Building33,72833,728Defense-WideYumaSOF Hangar49,50049,500ArkansasDefense-WideFort Smith Air
                                    National Guard BasePV Arrays and
                                    Battery Storage02,600CaliforniaDefense-WideBeale Air Force
                                    BaseBulk Fuel
                                    Tank22,80022,800ColoradoDefense-WideFort
                                    CarsonSOF Tactical
                                    Equipment Maintenance Facility15,60015,600CONUS UnspecifiedDefense-WideCONUS
                                    UnspecifiedTraining Target
                                    Structure14,40014,400FloridaDefense-WideHurlburt
                                    FieldSOF Special Tactics
                                    Ops Facility (23 STS)44,81044,810Defense-WideHurlburt
                                    FieldSOF Combat Aircraft
                                    Parking Apron-North38,31038,310GeorgiaDefense-WideFort
                                    BenningConstruct 4.8mw
                                    Generation & Microgrid017,000GermanyDefense-WideRhine Ordnance
                                    BarracksMedical Center
                                    Replacement (Inc 9)200,0000JapanDefense-WideDef Fuel Support
                                    Point TsurumiFuel Wharf49,50049,500Defense-WideYokosukaKinnick High School
                                    (Inc)30,0000KentuckyDefense-WideFort
                                    KnoxVan Voorhis
                                    Elementary School69,31069,310MarylandDefense-WideBethesda Naval
                                    HospitalMEDCEN
                                    Addition/Alteration (Inc 4)180,00050,000Defense-WideFort
                                    MeadeNSAW Recapitalize
                                    Building #3 (Inc)250,000250,000MississippiDefense-WideMTA Camp
                                    ShelbyConstruct 10mw
                                    Generation Plant and Microgrid System030,000MissouriDefense-WideFort Leonard
                                    WoodHospital
                                    Replacement (Inc 3)40,00040,000Defense-WideSt LouisNext NGA West (N2W)
                                    Complex Phase 2 (Inc)119,00060,000New MexicoDefense-WideKirtland Air
                                    Force BaseAdministrative
                                    Building46,60046,600North CarolinaDefense-WideFort
                                    BraggSOTF Chilled Water
                                    Upgrade06,100Defense-WideFort
                                    BraggSOF Military
                                    Working Dog Facility17,70017,700Defense-WideFort
                                    BraggSOF Group
                                    Headquarters53,10053,100Defense-WideFort
                                    BraggSOF Operations
                                    Facility43,00043,000OhioDefense-WideWright-Patterson
                                    Air Force BaseIntelligence
                                    Facility Central Utility Plant035,000Defense-WideWright-Patterson
                                    Air Force BaseHydrant Fuel
                                    System23,50023,500TennesseeDefense-WideMemphis
                                    International AirportPV Arrays and
                                    Battery Storage04,780TexasDefense-WideFort
                                    HoodFuel
                                    Facilities32,70032,700VirginiaDefense-WideJoint
                                    Expeditionary Base Little Creek—StorySOF DCS Operations
                                    Fac. and Command Center54,50054,500Defense-WideJoint
                                    Expeditionary Base Little Creek—StorySOF NSWG–2 NSWTG
                                    CSS Facilities58,00058,000WashingtonDefense-WideJoint Base
                                    Lewis-McChordFuel Facilities
                                    (Lewis North)10,90010,900Defense-WideJoint Base
                                    Lewis-McChordFuel Facilities
                                    (Lewis Main)10,90010,900Defense-WideManchesterBulk Fuel Storage
                                    Tanks Phase 182,00082,000Washington DCDefense-WideJoint Base
                                    Anacostia-BollingDIA HQ Cooling
                                    Towers and Cond Pumps01,963Defense-WideJoint Base
                                    Anacostia-BollingIndustrial Controls
                                    System Modernization08,749Defense-WideJoint Base
                                    Anacostia-BollingPV Carports025,221Worldwide UnspecifiedDefense-WideUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction8,0008,000Defense-WideUnspecified
                                    Worldwide LocationsPlanning and
                                    Design27,74627,746Defense-WideUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction4,9224,922Defense-WideUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction17,69817,698Defense-WideUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction20,00020,000Defense-WideUnspecified
                                    Worldwide LocationsEnergy Resilience
                                    and Conserv. Invest. Prog.142,500142,500Defense-WideUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction3,0003,000Defense-WideUnspecified
                                    Worldwide LocationsPlanning and
                                    Design10,64710,647Defense-WideUnspecified
                                    Worldwide LocationsERCIP
                                    Design14,25014,250Defense-WideUnspecified
                                    Worldwide LocationsPlanning and
                                    Design10,30310,303Defense-WideUnspecified
                                    Worldwide LocationsExercise Related
                                    Minor Construction5,8405,840Defense-WideVarious
                                    Worldwide LocationsPlanning and
                                    Design32,62432,624Defense-WideVarious
                                    Worldwide LocationsUnspecified Minor
                                    Construction9,7269,726Defense-WideVarious
                                    Worldwide LocationsPlanning and
                                    Design64,40664,406Worlwide UnspecifiedDefense-WideUnspecified
                                    Worldwide LocationsPlanning &
                                    Design—Military Installation Resiliency050,000Defense-WideUnspecified
                                    Worldwide LocationsPlanning &
                                    Design—Pacific Deterrence Initiative015,000SUBTOTAL
                                        DEFENSE-WIDE2,027,5201,828,933ARMY NATIONAL
                                        GUARDArizonaArmy National GuardTucsonNational Guard
                                    Readiness Center18,10018,100ArkansasArmy National GuardFort
                                    ChaffeeNational Guard
                                    Readiness Center015,000CaliforniaArmy National GuardBakersfieldNational Guard
                                    Vehicle Maintenance Shop09,300ColoradoArmy National GuardPeterson Air
                                    Force BaseNational Guard
                                    Readiness Center15,00015,000IndianaArmy National GuardShelbyvilleNational
                                    Guard/Reserve Center Building Add/Al12,00012,000KentuckyArmy National GuardFrankfortNational
                                    Guard/Reserve Center Building15,00015,000MississippiArmy National GuardBrandonNational Guard
                                    Vehicle Maintenance Shop10,40010,400NebraskaArmy National GuardNorth
                                    PlatteNational Guard
                                    Vehicle Maintenance Shop9,3009,300New JerseyArmy National GuardJoint Base
                                    McGuire-Dix-LakehurstNational Guard
                                    Readiness Center15,00015,000OhioArmy National GuardColumbusNational Guard
                                    Readiness Center15,00015,000OklahomaArmy National GuardArdmoreNational Guard
                                    Vehicle Maintenance Shop09,800OregonArmy National GuardHermistonEnlisted Barracks,
                                    Transient Training015,735Army National GuardHermistonEnlisted Barracks,
                                    Transient Training9,3009,300Puerto RicoArmy National GuardFort
                                    AllenNational Guard
                                    Readiness Center37,00037,000South CarolinaArmy National GuardJoint Base
                                    CharlestonNational Guard
                                    Readiness Center15,00015,000TennesseeArmy National GuardMcminnvilleNational Guard
                                    Readiness Center11,20011,200TexasArmy National GuardFort
                                    WorthNational Guard
                                    Vehicle Maintenance Shop7,8007,800Army National GuardFort
                                    WorthAircraft
                                    Maintenance Hangar Addition/Alt6,0006,000UtahArmy National GuardNephiNational Guard
                                    Readiness Center12,00012,000Virgin IslandsArmy National GuardSt.
                                    CroixArmy Aviation
                                    Support Facility (AASF)28,00028,000Army National GuardSt.
                                    CroixCST Ready
                                    Building11,40011,400WisconsinArmy National GuardAppletonNational Guard
                                    Readiness Center Add/Alt11,60011,600Worldwide UnspecifiedArmy National GuardUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction32,74432,744Army National GuardUnspecified
                                    Worldwide LocationsPlanning and
                                    Design29,59329,593SUBTOTAL ARMY NATIONAL
                                        GUARD321,437371,272AIR NATIONAL
                                        GUARDAlabamaAir National GuardMontgomery
                                    Regional AirportBase Supply
                                    Complex012,000Air National GuardMontgomery
                                    Regional AirportF–35 Simulator
                                    Facility11,60011,600GuamAir National GuardJoint Region
                                    MarianasSpace Control
                                    Facility #520,00020,000MarylandAir National GuardJoint Base
                                    AndrewsF–16 Mission
                                    Training Center9,4009,400North DakotaAir National GuardHector
                                    International AirportConsolidated RPA
                                    Operations Facility017,500TexasAir National GuardJoint Base San
                                    AntonioF–16 Mission
                                    Training Center10,80010,800Worldwide UnspecifiedAir National GuardUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction9,0009,000Air National GuardVarious
                                    Worldwide LocationsPlanning and
                                    Design3,4143,414SUBTOTAL AIR NATIONAL
                                        GUARD64,21493,714ARMY
                                    RESERVEFloridaArmy ReserveGainesvilleECS
                                    TEMF/Warehouse36,00036,000MassachusettsArmy ReserveDevens Reserve
                                    Forces Training AreaAutomated
                                    Multipurpose Machine Gun Range8,7008,700North CarolinaArmy ReserveAshevilleArmy Reserve
                                    Center/Land24,00024,000WisconsinArmy ReserveFort
                                    McCoyTransient Training
                                    Barracks02,500Army ReserveFort
                                    McCoyScout
                                    Reconnaissance Range14,60014,600Worldwide UnspecifiedArmy ReserveUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction3,8193,819Army ReserveUnspecified
                                    Worldwide LocationsPlanning and
                                    Design1,2181,218SUBTOTAL ARMY
                                        RESERVE88,33790,837NAVY
                                    RESERVEMarylandNavy ReserveReisterstownReserve Training
                                    Center, Camp Fretterd, MD39,50039,500MinnesotaNavy ReserveNOSC
                                    MinneapolisJoint Reserve Intel
                                    Center012,800UtahNavy ReserveHill Air Force
                                    BaseNaval Operational
                                    Support Center25,01025,010Worldwide UnspecifiedNavy ReserveUnspecified
                                    Worldwide LocationsMCNR Planning &
                                    Design3,4853,485Navy ReserveUnspecified
                                    Worldwide LocationsMCNR Minor
                                    Construction3,0003,000SUBTOTAL NAVY
                                        RESERVE70,99583,795AIR FORCE
                                        RESERVETexasAir Force ReserveFort
                                    WorthF–35 Squadron Ops /
                                    Aircraft Maintenance Unit025,000Air Force ReserveFort
                                    WorthF–35A Simulator
                                    Facility14,20014,200Worldwide UnspecifiedAir Force ReserveUnspecified
                                    Worldwide LocationsPlanning &
                                    Design3,2703,270Air Force ReserveUnspecified
                                    Worldwide LocationsUnspecified Minor
                                    Construction5,6475,647SUBTOTAL AIR FORCE
                                        RESERVE23,11748,117NATO SECURITY
                                        INVESTMENT PROGRAMWorldwide UnspecifiedNATO Security Investment ProgramNATO Security
                                    Investment ProgramNATO Security
                                    Investment Program173,030173,030SUBTOTAL NATO SECURITY
                                        INVESTMENT PROGRAM173,030173,030TOTAL MILITARY
                                        CONSTRUCTION6,161,7246,111,724FAMILY
                                    HOUSINGCONSTRUCTION,
                                        ARMYItalyConstruction, ArmyVicenzaFamily Housing New
                                    Construction84,10084,100KwajaleinConstruction, ArmyKwajalein
                                    AtollFamily Housing
                                    Replacement Construction32,00032,000Worldwide UnspecifiedConstruction, ArmyUnspecified
                                    Worldwide LocationsFamily Housing P
                                    & D3,3003,300SUBTOTAL CONSTRUCTION,
                                        ARMY119,400119,400O&M,
                                    ARMYWorldwide UnspecifiedO&M, ArmyUnspecified
                                    Worldwide LocationsManagement39,71639,716O&M, ArmyUnspecified
                                    Worldwide LocationsServices8,1358,135O&M, ArmyUnspecified
                                    Worldwide LocationsFurnishings18,00418,004O&M, ArmyUnspecified
                                    Worldwide LocationsMiscellaneous526526O&M, ArmyUnspecified
                                    Worldwide LocationsMaintenance97,78970,789O&M, ArmyUnspecified
                                    Worldwide LocationsUtilities41,18341,183O&M, ArmyUnspecified
                                    Worldwide LocationsLeasing123,841123,841O&M, ArmyUnspecified
                                    Worldwide LocationsHousing
                                    Privitization Support37,94864,948SUBTOTAL O&M,
                                        ARMY367,142367,142CONSTRUCTION, NAVY AND
                                        MARINE CORPSWorldwide UnspecifiedConstruction, Navy and Marine CorpsUnspecified
                                    Worldwide LocationsUSMC DPRI/Guam
                                    Planning and Design2,7262,726Construction, Navy and Marine CorpsUnspecified
                                    Worldwide LocationsConstruction
                                    Improvements37,04337,043Construction, Navy and Marine CorpsUnspecified
                                    Worldwide LocationsPlanning &
                                    Design3,1283,128SUBTOTAL CONSTRUCTION,
                                        NAVY AND MARINE CORPS42,89742,897O&M, NAVY AND
                                        MARINE CORPSWorldwide UnspecifiedO&M, Navy and Marine CorpsUnspecified
                                    Worldwide LocationsUtilities58,42958,429O&M, Navy and Marine CorpsUnspecified
                                    Worldwide LocationsFurnishings17,97717,977O&M, Navy and Marine CorpsUnspecified
                                    Worldwide LocationsManagement51,00651,006O&M, Navy and Marine CorpsUnspecified
                                    Worldwide LocationsMiscellaneous350350O&M, Navy and Marine CorpsUnspecified
                                    Worldwide LocationsServices16,74316,743O&M, Navy and Marine CorpsUnspecified
                                    Worldwide LocationsLeasing62,65862,658O&M, Navy and Marine CorpsUnspecified
                                    Worldwide LocationsMaintenance85,63085,630O&M, Navy and Marine CorpsUnspecified
                                    Worldwide LocationsHousing
                                    Privatization Support53,70078,700SUBTOTAL O&M, NAVY
                                        AND MARINE CORPS346,493371,493CONSTRUCTION, AIR
                                        FORCEWorldwide UnspecifiedConstruction, Air ForceUnspecified
                                    Worldwide LocationsConstruction
                                    Improvements94,24594,245Construction, Air ForceUnspecified
                                    Worldwide LocationsPlanning &
                                    Design2,9692,969SUBTOTAL CONSTRUCTION,
                                        AIR FORCE97,21497,214O&M, AIR
                                        FORCEWorldwide UnspecifiedO&M, Air ForceUnspecified
                                    Worldwide LocationsHousing
                                    Privatization23,17548,175O&M, Air ForceUnspecified
                                    Worldwide LocationsUtilities43,17343,173O&M, Air ForceUnspecified
                                    Worldwide LocationsManagement64,73264,732O&M, Air ForceUnspecified
                                    Worldwide LocationsServices7,9687,968O&M, Air ForceUnspecified
                                    Worldwide LocationsFurnishings25,80525,805O&M, Air ForceUnspecified
                                    Worldwide LocationsMiscellaneous2,1842,184O&M, Air ForceUnspecified
                                    Worldwide LocationsLeasing9,3189,318O&M, Air ForceUnspecified
                                    Worldwide LocationsMaintenance140,666140,666SUBTOTAL O&M, AIR
                                        FORCE317,021342,021O&M,
                                        DEFENSE-WIDEWorldwide UnspecifiedO&M, Defense-WideUnspecified
                                    Worldwide LocationsUtilities4,1004,100O&M, Defense-WideUnspecified
                                    Worldwide LocationsFurnishings8282O&M, Defense-WideUnspecified
                                    Worldwide LocationsUtilities1313O&M, Defense-WideUnspecified
                                    Worldwide LocationsLeasing12,99612,996O&M, Defense-WideUnspecified
                                    Worldwide LocationsMaintenance3232O&M, Defense-WideUnspecified
                                    Worldwide LocationsFurnishings645645O&M, Defense-WideUnspecified
                                    Worldwide LocationsLeasing36,86036,860SUBTOTAL O&M,
                                        DEFENSE-WIDE54,72854,728IMPROVEMENT
                                    FUNDWorldwide UnspecifiedImprovement FundUnspecified
                                    Worldwide LocationsAdministrative
                                    Expenses—FHIF5,8975,897SUBTOTAL IMPROVEMENT
                                        FUND5,8975,897UNACCMP HSG IMPROVEMENT
                                        FUNDWorldwide UnspecifiedUnaccmp HSG Improvement FundUnspecified
                                    Worldwide LocationsAdministrative
                                    Expenses—UHIF600600SUBTOTAL UNACCMP HSG
                                        IMPROVEMENT FUND600600TOTAL FAMILY
                                        HOUSING1,351,3921,401,392DEFENSE BASE
                                        REALIGNMENT AND CLOSUREARMY
                                    BRACWorldwide UnspecifiedArmy BRACBase Realignment
                                    & Closure, ArmyBase Realignment
                                    and Closure66,06066,060SUBTOTAL ARMY
                                        BRAC66,06066,060NAVY
                                    BRACWorldwide UnspecifiedNavy BRACUnspecified
                                    Worldwide LocationsBase Realignment
                                    & Closure125,165125,165SUBTOTAL NAVY
                                        BRAC125,165125,165AIR FORCE
                                    BRACWorldwide UnspecifiedAir Force BRACUnspecified
                                    Worldwide LocationsDod BRAC
                                    Activities—Air Force109,222109,222SUBTOTAL AIR FORCE
                                        BRAC109,222109,222TOTAL DEFENSE BASE
                                        REALIGNMENT AND CLOSURE300,447300,447TOTAL MILITARY
                                        CONSTRUCTION, FAMILY HOUSING, AND BRAC7,813,5637,813,5634602.Military construction for overseas contingency operationsSEC. 4602. MILITARY
                                        CONSTRUCTION FOR OVERSEAS CONTINGENCY
                                        OPERATIONS(In Thousands of
                                    Dollars)AccountState or Country and
                                    InstallationProject TitleFY 2021
                                    RequestSenate
                                    AuthorizedMILITARY
                                        CONSTRUCTIONARMYWorldwide UnspecifiedArmyUnspecified
                                    Worldwide LocationsEDI: Planning and
                                    Design11,90311,903ArmyUnspecified
                                    Worldwide LocationsEDI: Minor
                                    Construction3,9703,970SUBTOTAL
                                    ARMY15,87315,873NAVYSpainNavyRotaEDI: Expeditionary
                                    Maintenance Facility27,47027,470NavyRotaEDI: EOD Boat
                                    Shop31,76031,760Worldwide UnspecifiedNavyUnspecified
                                    Worldwide LocationsPlanning &
                                    Design10,79010,790SUBTOTAL
                                    NAVY70,02070,020AIR
                                    FORCEGermanyAir ForceRamsteinEDI: Rapid Airfield
                                    Damage Repair Storage36,34536,345Air ForceSpangdahlem
                                    ABEDI: Rapid Airfield
                                    Damage Repair Storage25,82425,824RomaniaAir ForceCampia
                                    TurziiEDI: Dangerous
                                    Cargo Pad11,00011,000Air ForceCampia
                                    TurziiEDI: POL Increase
                                    Capacity32,00032,000Air ForceCampia
                                    TurziiEDI: ECAOS DABS-FEV
                                    Storage Complex68,00068,000Air ForceCampia
                                    TurziiEDI: Parking
                                    Apron19,50019,500Worldwide UnspecifiedAir ForceUnspecified
                                    Worldwide LocationsEDI: Unspecified
                                    Minor Military Construction16,40016,400Air ForceVarious
                                    Worldwide LocationsEDI: Planning &
                                    Design54,80054,800SUBTOTAL AIR
                                        FORCE263,869263,869TOTAL MILITARY
                                        CONSTRUCTION349,762349,762TOTAL MILITARY
                                        CONSTRUCTION, FAMILY HOUSING, AND BRAC349,762349,762XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS4701.Department of Energy national security programsSEC. 4701. DEPARTMENT OF ENERGY NATIONAL
                                        SECURITY PROGRAMS(In Thousands of
                                        Dollars)ProgramFY 2021
                                    RequestSenate
                                    AuthorizedDiscretionary Summary by AppropriationEnergy and Water Development and Related
                                        AgenciesAppropriation Summary:Energy ProgramsNuclear energy137,800137,800Atomic Energy Defense ActivitiesNational Nuclear Security
                                    Administration:Federal Salaries and
                                    Expenses454,000454,000Weapons activities15,602,00015,602,000Defense nuclear
                                    nonproliferation2,031,0002,031,000Naval reactors1,684,0001,684,000Total, National
                                        Nuclear Security Administration19,771,00019,771,000Defense environmental
                                    cleanup4,983,6085,083,608Other defense
                                    activities1,054,727904,727Total, Atomic Energy
                                        Defense Activities25,809,33525,759,335Total, Discretionary
                                        Funding25,947,13525,897,135Nuclear EnergyIdaho sitewide safeguards
                                    and security137,800137,800Total, Nuclear
                                        Energy137,800137,800National Nuclear Security Administration
                                    Federal Salaries and ExpensesProgram direction454,000454,000Weapons ActivitiesStockpile managementStockpile major modernizationB61 Life extension
                                    program815,710815,710W76 Life extension
                                    program00W76–2 Modification
                                    program00W88 Alteration
                                    program256,922256,922W80–4 Life extension
                                    program1,000,3141,000,314W87–1 Modification Program
                                    (formerly IW1)541,000541,000W9353,00053,000Total, Stockpile
                                        major modernization2,666,9462,666,946Stockpile
                                    sustainment998,357998,357Weapons dismantlement and
                                    disposition50,00050,000Production
                                    operations568,941568,941Total, Stockpile
                                        management4,284,2444,284,244Production modernizationPrimary capability modernizationPlutonium modernizationLos Alamos plutonium modernizationLos Alamos Plutonium
                                    Operations610,599610,59921–D–512, Plutonium Pit
                                    Production Project, LANL226,000226,000Subtotal, Los Alamos
                                        plutonium modernization836,599836,599Savannah River plutonium modernizationSavannah River plutonium
                                    operations200,000200,00021–D–511, Savannah River
                                    Plutonium Processing Facility, SRS241,896241,896Subtotal, Savannah
                                        River plutonium modernization441,896441,896Enterprise Plutonium
                                    Support90,78290,782Total, Plutonium
                                        Modernization1,369,2771,369,277High Explosives &
                                    Energetics67,37067,370Total, Primary
                                        capability modernization1,436,6471,436,647Secondary Capability
                                    Modernization457,004457,004Tritium and Domestic
                                    Uranium Enrichment457,112457,112Non-Nuclear Capability
                                    Modernization107,137107,137Total, Production
                                        modernization2,457,9002,457,900Stockpile research, technology, and
                                        engineeringAssessment science773,111773,111Engineering and integrated
                                    assessments337,404337,404Intertial confinement
                                    fusion554,725554,725Advanced simulation and
                                    computing732,014732,014Weapon technology and
                                    manufacturing maturation297,965297,965Academic programs86,91286,912Total, Stockpile
                                        research, technology, and engineering2,782,1312,782,131Infrastructure and operationsOperatingOperations of
                                    facilities1,014,0001,014,000Safety and Environmental
                                    Operations165,354165,354Maintenance and Repair of
                                    Facilities792,000792,000RecapitalizationInfrastructure and
                                    Safety670,000670,000Capabilities Based
                                    Investments149,117149,117Planning for Programmatic
                                    Construction (Pre-CD–1)84,78784,787Subtotal,
                                        Recapitalization903,904903,904Total,
                                        Operating2,875,2582,875,258I&O: ConstructionProgrammatic21–D–510, HE Synthesis,
                                    Formulation, and Production Facility, PX31,00031,00018–D–690, Lithium
                                    Processing Facility, Y–12109,405109,40518–D–650, Tritium Finishing
                                    Facility, SRS27,00027,00018–D–620, Exascale
                                    Computing Facility Modernization Project, LLNL29,20029,20017–D–640, U1a Complex
                                    Enhancements Project, NNSS160,600160,60015–D–302, TA–55
                                    Reinvestment Project—Phase 3, LANL30,00030,00015–D–301, HE Science &
                                    Engineering Facility, PX43,00043,00007–D–220-04, Transuranic
                                    Liquid Waste Facility, LANL36,68736,68706–D–141, Uranium
                                    Processing Facility, Y–12750,000750,00004–D–125, Chemistry and
                                    Metallurgy Research Replacement Project, LANL169,427169,427Total,
                                        Programmatic1,386,3191,386,319Mission enabling19–D–670, 138kV Power
                                    Transmission System Replacement, NNSS59,00059,00015–D–612, Emergency
                                    Operations Center, LLNL27,00027,00015–D–611, Emergency
                                    Operations Center, SNL36,00036,000Total, Mission
                                        enabling122,000122,000Total, I&O
                                        construction1,508,3191,508,319Total, Infrastructure
                                        and operations4,383,5774,383,577Secure transportation assetOperations and
                                    equipment266,390266,390Program direction123,684123,684Total, Secure
                                        transportation asset390,074390,074Defense nuclear securityOperations and
                                    maintenance815,895815,895Security improvements
                                    program00Construction:17–D–710, West end
                                    protected area reduction project, Y–1211,00011,000Subtotal,
                                        construction11,00011,000Total, Defense
                                        nuclear security826,895826,895Information
                                        technology and cybersecurity375,511375,511Legacy contractor
                                        pensions101,668101,668Total, Weapons
                                        activities16,056,00016,056,000AdjustmentsUse of prior year
                                    balances00Total,
                                        Adjustments00Total, Weapons
                                        Activities15,602,00015,602,000Defense Nuclear NonproliferationDefense Nuclear Nonproliferation
                                    ProgramsMaterial management and minimizationConversion (formerly HEU
                                    Reactor Conversion)170,000170,000Nuclear material
                                    removal40,00040,000Material
                                    disposition190,711190,711Laboratory and partnership
                                    support00Total, Material
                                        management & minimization400,711400,711Global material
                                    security0International nuclear
                                    security66,39166,391Domestic radiological
                                    security101,000101,000International radiological
                                    security73,34073,340Nuclear smuggling detection
                                    and deterrence159,749159,749Total, Global
                                        material security400,480400,480Nonproliferation and arms
                                    control138,708138,708National Technical Nuclear
                                    Forensics R&D40,00040,000Defense nuclear nonproliferation
                                    R&DProliferation
                                    detection235,220235,220Nonproliferation
                                    Stewardship program59,90059,900Nuclear detonation
                                    detection236,531236,531Nonproliferation fuels
                                    development00Total, Defense
                                        Nuclear Nonproliferation R&D531,651531,651Nonproliferation constructionU. S. Construction:18–D–150 Surplus Plutonium
                                    Disposition Project148,589148,58999–D–143, Mixed Oxide (MOX)
                                    Fuel Fabrication Facility, SRS00Total, U. S.
                                        Construction:148,589148,589Total,
                                        Nonproliferation construction148,589148,589Total, Defense
                                        Nuclear Nonproliferation Programs1,660,1391,660,139Legacy contractor
                                    pensions14,34814,348Nuclear counterterrorism and incident response
                                        programEmergency
                                    Operations36,00036,000Counterterrorism and
                                    Counterproliferation341,513341,513Total, Nuclear
                                        counterterrorism and incident response
                                    program377,513377,513Subtotal, Defense
                                        Nuclear Nonproliferation2,052,0002,052,000AdjustmentsUse of prior year
                                    balances–21,000–21,000Total,
                                        Adjustments–21,000–21,000Total, Defense
                                        Nuclear Nonproliferation2,031,0002,031,000Naval ReactorsNaval reactors
                                    development590,306590,306Columbia-Class reactor
                                    systems development64,70064,700S8G Prototype
                                    refueling135,000135,000Naval reactors operations
                                    and infrastructure506,294506,294Program direction53,70053,700Construction:21–D–530 KL Steam and
                                    Condensate Upgrades4,0004,00014–D–901, Spent fuel
                                    handling recapitalization project, NRF330,000330,000Total,
                                        Construction334,000334,000Transfer to NE—Advanced
                                    Test Reactor (non-add)00Total, Naval
                                        Reactors1,684,0001,684,000TOTAL, National
                                        Nuclear Security Administration19,771,00019,771,000Defense Environmental CleanupClosure sites
                                    administration4,9874,987Richland:River corridor and other
                                    cleanup operations54,94954,949Central plateau
                                    remediation498,335498,335Richland community and
                                    regulatory support2,5002,50018–D–404 Modification of
                                    Waste Encapsulation and Storage Facility00Total,
                                        Richland555,784555,784Office of River Protection:Waste Treatment
                                    Immobilization Plant Commissioning50,00050,000Rad liquid tank waste
                                    stabilization and disposition597,757597,757Construction:18–D–16 Waste treatment and
                                    immobilization plant—LBL/Direct feed LAW609,924609,92415–D–409 Low activity waste
                                    pretreatment system, ORP0001–D–16 D, High-level waste
                                    facility0001–D–16 E, Pretreatment
                                    Facility00Total,
                                        Construction609,924609,924ORP Low-level waste offsite
                                    disposal00Total, Office of
                                        River Protection1,257,6811,257,681Idaho National Laboratory:Idaho cleanup and waste
                                    disposition257,554257,554ID Excess facilities
                                    R&D00Idaho community and
                                    regulatory support2,4002,400Total, Idaho National
                                        Laboratory259,954259,954NNSA sites and Nevada off-sitesLawrence Livermore National
                                    Laboratory1,7641,764LLNL Excess facilities
                                    R&D00Separations Process
                                    Research Unit15,00015,000Nevada Test Site60,73760,737Sandia National
                                    Laboratories4,8604,860Los Alamos National
                                    Laboratory120,000220,000Execute achievable scope of
                                    work(100,000)Total, NNSA sites and
                                        Nevada off-sites202,361302,361Oak Ridge Reservation:OR Nuclear facility D &
                                    D109,077109,077U233 Disposition
                                    Program45,00045,000OR cleanup and waste
                                    disposition58,00058,000Construction:17–D–401 On-site waste
                                    disposal facility22,38022,38014–D–403 Outfall 200
                                    Mercury Treatment Facility20,50020,500Subtotal,
                                        Construction:42,88042,880OR community &
                                    regulatory support4,9304,930OR technology development
                                    and deployment3,0003,000Total, Oak Ridge
                                        Reservation262,887262,887Savannah River Site:Savannah River risk
                                    management operations455,122455,122SR community and regulatory
                                    support4,9894,989Radioactive liquid tank waste:Construction:20-D–402 Advanced
                                    Manufacturing Collaborative Facility (AMC)25,00025,00020-D–401 Saltstone Disposal
                                    Unit #10, 11, 120019–D–701 SR Security system
                                    replacement0018–D–402,Saltstone disposal
                                    unit #8/965,50065,50017–D–402—Saltstone Disposal
                                    Unit #710,71610,71605–D–405 Salt waste
                                    processing facility, SRS00Total, Construction,
                                        Radioactive liquid tank waste101,216101,216Radioactive liquid tank
                                    waste stabilization970,332970,332Total, Savannah River
                                        Site1,531,6591,531,659Waste Isolation Pilot PlantWaste Isolation Pilot
                                    Plant323,260323,260Construction:15–D–411 Safety significant
                                    confinement ventilation system, WIPP0015–D–412 Exhaust shaft,
                                    WIPP50,00050,00021–D–401 Hoisting
                                    Capability Project10,00010,000Total,
                                        Construction60,00060,000Total, Waste
                                        Isolation Pilot Plant383,260383,260Program direction—Defense
                                    Environment Cleanup275,285275,285Program support—Defense
                                    Environment Cleanup12,97912,979Safeguards and
                                    Security—Defense Environment Cleanup320,771320,771Technology development and
                                    deployment25,00025,000Use of prior year
                                    balances00Subtotal, Defense
                                        environmental cleanup5,092,6085,192,608Rescission:Rescission of prior year
                                    balances–109,000–109,000TOTAL, Defense
                                        Environmental Cleanup4,983,6085,083,608Other Defense ActivitiesEnvironment, health, safety and
                                    securityEnvironment, health, safety
                                    and security mission support134,320134,320Program direction75,36875,368Total, Environment,
                                        health, safety and security209,688209,688Independent enterprise assessmentsEnterprise
                                    assessments26,94926,949Program direction—Office of
                                    Enterprise Assessments54,63554,635Total, Office of
                                        Enterprise Assessments81,58481,584Specialized security
                                    activities258,411258,411Office of Legacy ManagementLegacy management
                                    activities—defense293,873143,873Maintain current program
                                    administration(–150,000)Program direction23,12023,120Total, Office of
                                        Legacy Management316,993166,993Defense related
                                    administrative support183,789183,789Office of hearings and
                                    appeals4,2624,262Subtotal, Other
                                        defense activities1,054,727904,727Use of prior year
                                    balances00Total, Other Defense
 Activities1,054,727904,727EAdditional ProvisionsLIProcurementBArmy Programs5111.Report on CH–47F Chinook Block–II upgrade(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of the Army, shall submit to the congressional defense committees a report that includes the following elements: (1)An analysis of the warfighting capability currently delivered by the Block I and Block II configurations of H–47 Chinook helicopters.(2)An analysis of the feasibility and advisability of delaying or terminating the CH–47F Chinook Block-II upgrade.(3)A plan to ensure that warfighter capability is not negatively affected by the delay or termination of the CH–47F Chinook Block-II upgrade. (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.CNavy Programs5121.Limitation on alteration of Navy fleet mix(a)Sense of CongressIt is the sense of Congress that—(1)the United States shipbuilding and supporting vendor base constitute a national security imperative that is unique and must be protected;(2)a healthy and efficient industrial base continues to be a fundamental driver for achieving and sustaining a successful shipbuilding procurement strategy;(3)without consistent and continuous commitment to steady and predictable acquisition profiles, the industrial base will struggle and some elements may not survive; and(4)proposed reductions in the future-years defense program to the DDG–51 Destroyer procurement profile without a clear transition to procurement of the next Large Surface Combatant would adversely affect the shipbuilding industrial base and long-term strategic objectives of the Navy.(b)Limitation(1)In generalThe Secretary of the Navy may not deviate from the 2016 Navy Force Structure Assessment to implement the results of a new force structure assessment or new annual long-range plan for construction of naval vessels that would reduce the requirement for Large Surface Combatants to fewer than 104 such vessels until the date on which the Secretary of the Navy submits to the congressional defense committees the certification under paragraph (2) and the report under subsection (c).(2)CertificationThe certification referred to in paragraph (1) is a certification, in writing, that each of the following conditions have been satisfied:(A)The large surface combatant shipbuilding industrial base and supporting vendor base would not significantly deteriorate due to a reduced procurement profile.(B)The Navy can mitigate the reduction in anti-air and ballistic missile defense capabilities due to having a reduced number of DDG–51 Destroyers with the advanced AN/SPY–6 radar in the next three decades.(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report that includes—(1)a description of likely detrimental impacts to the large surface combatant industrial base and the Navy’s plan to mitigate any such impacts if the fiscal year 2021 future-years defense program were implemented as proposed;(2)a review of the benefits to the Navy fleet of the new AN/SPY–6 radar to be deployed aboard Flight III variant DDG–51 Destroyers, which are currently under construction, as well as an analysis of impacts to the fleet’s warfighting capabilities, should the number of such destroyers be reduced; and(3)a plan to fully implement section 131 of the National Defense Authorization for Fiscal Year 2020 (Public Law 116–92), including subsystem prototyping efforts and funding by fiscal year.LIIResearch, Development, Test, and EvaluationBProgram Requirements, Restrictions, and Limitations5211.Importance of historically Black colleges and universities and minority-serving institutions(a)IncreaseFunds authorized to be appropriated in Research, Development, Test, and Evaluation, Defense-wide, PE 0601228D8Z, section 4201, for Basic Research, Historically Black Colleges and Universities/Minority Institutions, Line 006, are hereby increased by $14,025,000.(b)OffsetFunding in section 4101 for Other Procurement, Army, for Automated Data Processing Equipment, Line 112, is hereby reduced by $14,025,000.CSustainable Chemistry5221.National coordinating entity for sustainable chemistry(a)EstablishmentNot later than 180 days after the date of enactment of this title, the Director of the Office of Science and Technology Policy shall convene an interagency entity (referred to in this title as the Entity) under the National Science and Technology Council with the responsibility to coordinate Federal programs and activities in support of sustainable chemistry, including those described in sections __3 and __4.(b)Coordination with existing groupsIn convening the Entity, the Director of the Office of Science and Technology Policy shall consider overlap and possible coordination with existing committees, subcommittees, or other groups of the National Science and Technology Council, such as—(1)the Committee on Environment;(2)the Committee on Technology;(3)the Committee on Science; or(4)related groups or subcommittees.(c)Co-chairsThe Entity shall be co-chaired by the Director of the Office of Science and Technology Policy and a representative from the Environmental Protection Agency, the National Institute of Standards and Technology, the National Science Foundation, or the Department of Energy, as selected by the Director of the Office of Science and Technology Policy. (d)Agency participationThe Entity shall include representatives, including subject matter experts, from the Environmental Protection Agency, the National Institute of Standards and Technology, the National Science Foundation, the Department of Energy, the Department of Agriculture, the Department of Defense, the National Institutes of Health, the Centers for Disease Control and Prevention, the Food and Drug Administration, and other related Federal agencies, as appropriate.(e)TerminationThe Entity shall terminate on the date that is 10 years after the date of enactment of this title. 5222.Strategic plan for sustainable chemistry(a)Strategic planNot later than 2 years after the date of enactment of this title, the Entity shall—(1)consult with relevant stakeholders, including representatives from industry, academia, national labs, the Federal Government, and international entities, to develop and update, as needed, a consensus definition of sustainable chemistry to guide the activities under this title;(2)develop a working framework of attributes characterizing and metrics for assessing sustainable chemistry, as described in subsection (b);(3)assess the state of sustainable chemistry in the United States as a key benchmark from which progress under the activities described in this title can be measured, including assessing key sectors of the United States economy, key technology platforms, commercial priorities, and barriers to innovation;(4)coordinate and support Federal research, development, demonstration, technology transfer, commercialization, education, and training efforts in sustainable chemistry, including budget coordination and support for public-private partnerships, as appropriate;(5)identify any Federal regulatory barriers to, and opportunities for, Federal agencies facilitating the development of incentives for development, consideration and use of sustainable chemistry processes and products;(6)identify major scientific challenges, roadblocks, or hurdles to transformational progress in improving the sustainability of the chemical sciences; and(7)review, identify, and make effort to eliminate duplicative Federal funding and duplicative Federal research in sustainable chemistry. (b)Characterizing and assessing sustainable chemistryThe Entity shall develop a working framework of attributes characterizing and metrics for assessing sustainable chemistry for the purposes of carrying out the title. In developing this framework, the Entity shall—(1)seek advice and input from stakeholders as described in subsection (c);(2)consider existing definitions of, or frameworks characterizing and metrics for assessing, sustainable chemistry already in use at Federal agencies;(3)consider existing definitions of, or frameworks characterizing and metrics for assessing, sustainable chemistry already in use by international organizations of which the United States is a member, such as the Organisation for Economic Co-operation and Development; and(4)consider any other appropriate existing definitions of, or frameworks characterizing and metrics for assessing, sustainable chemistry. (c)ConsultationIn carrying out the duties described in subsections (a) and (b), the Entity shall consult with stakeholders qualified to provide advice and information to guide Federal activities related to sustainable chemistry through workshops, requests for information, or other mechanisms as necessary. The stakeholders shall include representatives from—(1)business and industry (including trade associations and small- and medium-sized enterprises from across the value chain);(2)the scientific community (including the National Academies of Sciences, Engineering, and Medicine, scientific professional societies, national labs, and academia);(3)the defense community;(4)State, tribal, and local governments, including nonregulatory State or regional sustainable chemistry programs, as appropriate;(5)nongovernmental organizations; and(6)other appropriate organizations.(d)Report to congress(1)In generalNot later than 2 years after the date of enactment of this Act, the Entity shall submit a report to the Committee on Environment and Public Works, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate, and the Committee on Science, Space, and Technology, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives. In addition to the elements described in subsections (a) and (b), the report shall include—(A)a summary of federally funded, sustainable chemistry research, development, demonstration, technology transfer, commercialization, education, and training activities;(B)a summary of the financial resources allocated to sustainable chemistry initiatives by each participating agency;(C)an assessment of the current state of sustainable chemistry in the United States, including the role that Federal agencies are playing in supporting it;(D)an analysis of the progress made toward achieving the goals and priorities of this Act, and recommendations for future program activities; (E)an evaluation of steps taken and future strategies to avoid duplication of efforts, streamline interagency coordination, facilitate information sharing, and spread best practices among participating agencies; and(F)an evaluation of duplicative Federal funding and duplicative Federal research in sustainable chemistry, efforts undertaken by the Entity to eliminate duplicative funding and research, and recommendations on how to achieve these goals. (2)Submission to GAOThe Entity shall also submit the report described in paragraph (1) to the Comptroller General of the United States for consideration in future Congressional inquiries.(3)Additional reportsThe Entity shall submit a report to Congress and the Comptroller General of the United States that incorporates the information described in subparagraphs (A), (B), (D), (E), and (F) of paragraph (1) every 3 years, commencing after the initial report is submitted until the Entity terminates. 5223.Agency activities in support of sustainable chemistry(a)In generalThe agencies participating in the Entity shall carry out activities in support of sustainable chemistry, as appropriate to the specific mission and programs of each agency.(b)ActivitiesThe activities described in subsection (a) shall—(1)incorporate sustainable chemistry into existing research, development, demonstration, technology transfer, commercialization, education, and training programs, that the agency determines to be relevant, including consideration of—(A)merit-based competitive grants to individual investigators and teams of investigators, including, to the extent practicable, early career investigators for research and development;(B)grants to fund collaborative research and development partnerships among universities, industry, and nonprofit organizations;(C)coordination of sustainable chemistry research, development, demonstration, and technology transfer conducted at Federal laboratories and agencies;(D)incentive prize competitions and challenges in coordination with such existing Federal agency programs; and(E)grants, loans, and loan guarantees to aid in the technology transfer and commercialization of sustainable chemicals, materials, processes, and products;(2)collect and disseminate information on sustainable chemistry research, development, technology transfer, and commercialization, including information on accomplishments and best practices;(3)expand the education and training of students at appropriate levels of education, professional scientists and engineers, and other professionals involved in all aspects of sustainable chemistry and engineering appropriate to that level of education and training, including through— (A)partnerships with industry as described in section __4;(B)support for the integration of sustainable chemistry principles into chemistry and chemical engineering curriculum and research training, as appropriate to that level of education and training; and(C)support for integration of sustainable chemistry principles into existing or new professional development opportunities for professionals including teachers, faculty, and individuals involved in laboratory research (product development, materials specification and testing, life cycle analysis, and management); (4)as relevant to an agency’s programs, examine methods by which the Federal agencies, in collaboration and consultation with the National Institute of Standards and Technology, may facilitate the development or recognition of validated, standardized tools for performing sustainability assessments of chemistry processes or products;(5)through programs identified by an agency, support (including through technical assistance, participation, financial support, communications tools, awards, or other forms of support) outreach and dissemination of sustainable chemistry advances such as non-Federal symposia, forums, conferences, and publications in collaboration with, as appropriate, industry, academia, scientific and professional societies, and other relevant groups;(6)provide for public input and outreach to be integrated into the activities described in this section by the convening of public discussions, through mechanisms such as public meetings, consensus conferences, and educational events, as appropriate;(7)within each agency, develop or adapt metrics to track the outputs and outcomes of the programs supported by that agency; and(8)incentivize or recognize actions that advance sustainable chemistry products, processes, or initiatives, including through the establishment of a nationally recognized awards program through the Environmental Protection Agency to identify, publicize, and celebrate innovations in sustainable chemistry and chemical technologies.(c)Limitations Financial support provided under this section shall—(1)be available only for pre-competitive activities; and(2)not be used to promote the sale of a specific product, process, or technology, or to disparage a specific product, process, or technology.5224.Partnerships in sustainable chemistry(a)In generalThe agencies participating in the Entity may facilitate and support, through financial, technical, or other assistance, the creation of partnerships between institutions of higher education, nongovernmental organizations, consortia, or companies across the value chain in the chemical industry, including small- and medium-sized enterprises, to—(1)create collaborative sustainable chemistry research, development, demonstration, technology transfer, and commercialization programs; and(2)train students and retrain professional scientists, engineers, and others involved in materials specification on the use of sustainable chemistry concepts and strategies by methods, including—(A)developing or recognizing curricular materials and courses for undergraduate and graduate levels and for the professional development of scientists, engineers, and others involved in materials specification; and(B)publicizing the availability of professional development courses in sustainable chemistry and recruiting professionals to pursue such courses.(b)Private sector participationTo be eligible for support under this section, a partnership in sustainable chemistry shall include at least one private sector organization.(c)Selection of partnershipsIn selecting partnerships for support under this section, the agencies participating in the Entity shall also consider the extent to which the applicants are willing and able to demonstrate evidence of support for, and commitment to, the goals outlined in the strategic plan and report described in section __2.(d)Prohibited use of fundsFinancial support provided under this section may not be used—(1)to support or expand a regulatory chemical management program at an implementing agency under a State law;(2)to construct or renovate a building or structure; or(3)to promote the sale of a specific product, process, or technology, or to disparage a specific product, process, or technology.5225.PrioritizationIn carrying out this Act, the Entity shall focus its support for sustainable chemistry activities on those that achieve, to the highest extent practicable, the goals outlined in the title.5226.Rule of constructionNothing in this title shall be construed to alter or amend any State law or action with regard to sustainable chemistry, as defined by the State.5227.Major multi-user research facility projectSection 110 of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–2) is amended by striking (g)(2) and inserting the following: (2)Major multi-user research facility projectThe term major multi-user research facility project means a science and engineering facility project that exceeds $100,000,000 in total construction, acquisition, or upgrade costs to the Foundation..DCyber workforce matters5231.Improving National Initiative for Cybersecurity Education(a)Program improvements generallySubsection (a) of section 401 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7451) is amended—(1)in paragraph (5), by striking ; and and inserting a semicolon;(2)by redesignating paragraph (6) as paragraph (10); and(3)by inserting after paragraph (5) the following:(6)supporting efforts to identify cybersecurity workforce skill gaps in public and private sectors;(7)facilitating Federal programs to advance cybersecurity education, training, and workforce;(8)in coordination with the Department of Defense and the Department of Homeland Security, considering any specific needs of the cybersecurity workforce of critical infrastructure, to include cyber physical systems and control systems; (9)advising the Director of the Office of Management and Budget, as needed in, developing metrics to measure the effectiveness and effect of programs and initiatives to advance the cybersecurity workforce; and.(b)Strategic planSubsection (c) of such section is amended—(1)by striking The Director and inserting the following:(1)In generalThe Director; and(2)by adding at the end the following:(2)RequirementThe strategic plan developed and implemented under paragraph (1) shall include an indication of how the Director will carry out this section..(c)Cybersecurity career pathways(1)Identification of multiple cybersecurity career pathwaysIn carrying out subsection (a) of such section and not later than 540 days after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall, in coordination with the Secretary of Defense, the Secretary of Homeland Security, and the Director of the Office of Personnel Management, use a consultative process with other Federal agencies, academia, and industry to identify multiple career pathways for cybersecurity work roles that can be used in the private and public sectors.(2)RequirementsThe Director shall ensure that the multiple cybersecurity career pathways identified under paragraph (1) indicate the knowledge, skills, and abilities, including relevant education, training, apprenticeships, certifications, and other experiences, that—(A)align with employers’ cybersecurity skill needs, including proficiency level requirements, for its workforce; and(B)prepare an individual to be successful in entering or advancing in a cybersecurity career.(3)Exchange programConsistent with requirements under chapter 37 of title 5, United States Code, the Director of the National Institute of Standards and Technology, in coordination with the Director of the Office of Personnel Management, may establish a voluntary program for the exchange of employees engaged in one of the cybersecurity work roles identified in the National Initiative for Cybersecurity Education (NICE) Cybersecurity Workforce Framework (NIST Special Publication 800–181), or successor framework, between the National Institute of Standards and Technology and private sector institutions, including a nonpublic or commercial business, a research institution, or an institution of higher education, as the Director of the National Institute of Standards and Technology considers feasible. (d)Proficiency To perform cybersecurity tasksNot later than 540 days after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall, in coordination with the Secretary of Defense and the Secretary of Homeland Security—(1)in carrying out subsection (a) of such section, assess the scope and sufficiency of efforts to measure a learner's capability to perform specific tasks found in the National Initiative for Cybersecurity Education (NICE) Cybersecurity Workforce Framework (NIST Special Publication 800–181) at all proficiency levels; and(2)submit to Congress a report—(A)on the findings of the Director with respect to the assessment carried out under paragraph (1); and(B)with recommendations for effective methods for measuring the cybersecurity proficiency of learners.(e)Cybersecurity metricsSuch section is further amended by adding at the end the following:(e)Cybersecurity metricsIn carrying out subsection (a), the Director of the Office of Management and Budget may seek input from the Director of the National Institute of Standards and Technology, in coordination with the Department of Homeland Security, the Office of Personnel Management, and such agencies as the Director of the National Institute of Standards and Technology considers relevant, shall develop repeatable measures and reliable metrics for measuring and evaluating Federally funded cybersecurity workforce programs and initiatives based on the outcomes of such programs and initiatives..(f)Regional alliances and multistakeholder partnershipsSuch section is further amended by adding at the end the following:(f)Regional alliances and multistakeholder partnerships(1)In generalPursuant to section 2(b)(4) of the National Institute of Standards and Technology Act (15 U.S.C. 272(b)(4)), the Director shall establish cooperative agreements between the National Initiative for Cybersecurity Education (NICE) of the Institute and regional alliances or partnerships for cybersecurity education and workforce.(2)AgreementsThe cooperative agreements established under paragraph (1) shall advance the goals of the National Initiative for Cybersecurity Education Cybersecurity Workforce Framework (NIST Special Publication 800–181), or successor framework, by facilitating local and regional partnerships—(A)to identify the workforce needs of the local economy and classify such workforce in accordance with such framework;(B)to identify the education, training, apprenticeship, and other opportunities available in the local economy; and(C)to support opportunities to meet the needs of the local economy.(3)Financial assistance(A)Financial assistance authorizedThe Director may award financial assistance to a regional alliance or partnership with whom the Director enters into a cooperative agreement under paragraph (1) in order to assist the regional alliance or partnership in carrying out the term of the cooperative agreement.(B)Amount of assistanceThe aggregate amount of financial assistance awarded under subparagraph (A) per cooperative agreement shall not exceed $200,000.(C)Matching requirementThe Director may not award financial assistance to a regional alliance or partnership under subparagraph (A) unless the regional alliance or partnership agrees that, with respect to the costs to be incurred by the regional alliance or partnership in carrying out the cooperative agreement for which the assistance was awarded, the regional alliance or partnership will make available (directly or through donations from public or private entities) non-Federal contributions in an amount equal to 50 percent of Federal funds provided under the award.(4)Application(A)In generalA regional alliance or partnership seeking to enter into a cooperative agreement under paragraph (1) and receive financial assistance under paragraph (3) shall submit to the Director an application therefore at such time, in such manner, and containing such information as the Director may require.(B)RequirementsEach application submitted under subparagraph (A) shall include the following:(i)(I)A plan to establish (or identification of, if it already exists) a multistakeholder workforce partnership that includes—(aa)at least one institution of higher education or nonprofit training organization; and(bb)at least one local employer or owner or operator of critical infrastructure.(II)Participation from Federal Cyber Scholarships for Service organizations, advanced technological education programs, elementary and secondary schools, training and certification providers, State and local governments, economic development organizations, or other community organizations is encouraged.(ii)A description of how the workforce partnership would identify the workforce needs of the local economy.(iii)A description of how the multistakeholder workforce partnership would leverage the programs and objectives of the National Initiative for Cybersecurity Education, such as the Cybersecurity Workforce Framework and the strategic plan of such initiative.(iv)A description of how employers in the community will be recruited to support internships, externships, apprenticeships, or cooperative education programs in conjunction with providers of education and training. Inclusion of programs that seek to include women, minorities, or veterans is encouraged.(v)A definition of the metrics that will be used to measure the success of the efforts of the regional alliance or partnership under the agreement.(C)Priority considerationIn awarding financial assistance under paragraph (3)(A), the Director shall give priority consideration to a regional alliance or partnership that includes an institution of higher education which receives an award under the Federal Cyber Scholarship for Service program located in the State or region of the regional alliance or partnership.(5)AuditsEach cooperative agreement for which financial assistance is awarded under paragraph (3) shall be subject to audit requirements under part 200 of title 2, Code of Federal Regulations (relating to uniform administrative requirements, cost principles, and audit requirements for Federal awards), or successor regulation.(6)Reports(A)In generalUpon completion of a cooperative agreement under paragraph (1), the regional alliance or partnership that participated in the agreement shall submit to the Director a report on the activities of the regional alliance or partnership under the agreement, which may include training and education outcomes.(B)ContentsEach report submitted under subparagraph (A) by a regional alliance or partnership shall include the following:(i)An assessment of efforts made by the regional alliance or partnership to carry out paragraph (2).(ii)The metrics used by the regional alliance or partnership to measure the success of the efforts of the regional alliance or partnership under the cooperative agreement..(g)Transfer of section(1)TransferSuch section is transferred to the end of title III of such Act and redesignated as section 303.(2)RepealTitle IV of such Act is repealed.(3)ClericalThe table of contents in section 1(b) of such Act is amended—(A)by striking the items relating to title IV and section 401; and(B)by inserting after the item relating to section 302 the following:Sec. 303. National cybersecurity awareness and education program..(4)Conforming amendments(A)Section 302(3) of the Federal Cybersecurity Workforce Assessment Act of 2015 (Public Law 114–113) is amended by striking under section 401 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7451) and inserting under section 303 of the Cybersecurity Enhancement Act of 2014 (Public Law 113–274).(B)Section 2(c)(3) of the NIST Small Business Cybersecurity Act (Public Law 115–236) is amended by striking under section 401 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7451) and inserting under section 303 of the Cybersecurity Enhancement Act of 2014 (Public Law 113–274).(C)Section 302(f) of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442(f)) is amended by striking under section 401 and inserting under section 303.5232.Development of standards and guidelines for improving cybersecurity workforce of Federal agencies(a)In generalSection 20(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3(a)) is amended—(1)in paragraph (3), by striking ; and and inserting a semicolon;(2)in paragraph (4), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(5)identify and develop standards and guidelines for improving the cybersecurity workforce for an agency as part of the National Initiative for Cybersecurity Education (NICE) Cybersecurity Workforce Framework (NIST Special Publication 800–181), or successor framework..(b)Publication of standards and guidelines on cybersecurity awarenessNot later than 3 years after the date of the enactment of this Act and pursuant to section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3), the Director of the National Institute of Standards and Technology shall publish standards and guidelines for improving cybersecurity awareness of employees and contractors of Federal agencies.5233.Modifications to Federal cyber scholarship-for-service programSection 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442) is amended—(1)in subsection (b)—(A)in paragraph (2), by striking information technology and inserting information technology and cybersecurity;(B)by amending paragraph (3) to read as follows:(3)prioritize the placement of scholarship recipients fulfilling the post-award employment obligation under this section to ensure that—(A)not less than 70 percent of such recipients are placed in an executive agency (as defined in section 105 of title 5, United States Code);(B)not more than 10 percent of such recipients are placed as educators in the field of cybersecurity at qualified institutions of higher education that provide scholarships under this section; and(C)not more than 20 percent of such recipients are placed in positions described in paragraphs (2) through (5) of subsection (d); and; and(C)in paragraph (4), in the matter preceding subparagraph (A), by inserting , including by seeking to provide awards in coordination with other relevant agencies for summer cybersecurity camp or other experiences, including teacher training, in each of the 50 States, after cybersecurity education;(2)in subsection (d)—(A)in paragraph (4), by striking or at the end;(B)in paragraph (5), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(6)as provided by subsection (b)(3)(B), a qualified institution of higher education.; and(3)in subsection (m)—(A)in paragraph (1), in the matter preceding subparagraph (A), by striking cyber and inserting cybersecurity; and(B)in paragraph (2), by striking cyber and inserting cybersecurity.5234.Modifications to Federal cyber scholarship-for-service programSection 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442) is amended—(1)in subsection (f)—(A)in paragraph (4), by striking ; and and inserting a semicolon; and(B)by striking paragraph (5) and inserting the following: (5)enter into an agreement accepting and acknowledging the post award employment obligations, pursuant to section (d); (6)accept and acknowledge the conditions of support under section (g); and(7)accept all terms and conditions of a scholarship under this section.;(2)in subsection (g)—(A)in paragraph (1), by inserting the Office of Personnel Management, in coordination with the National Science Foundation, and before the qualified institution; (B)in paragraph (2)—(i)in subparagraph (D), by striking ; or and inserting a semicolon; and (ii)by striking subparagraph (E) and inserting the following: (E)fails to maintain or fulfill any of the post-graduation or post-award obligations or requirements of the individual; or(F)fails to fulfill the requirements of paragraph (1).; (3)in subsection (h)(2), by inserting and the Director of the Office of Personnel Management after Foundation; (4)in subsection (k)(1)(A), by striking and the Director and all that follows and inserting , the Director of the National Science Foundation, and the Director of the Office of Personnel Management of the amounts owed; and; and(5)in subsection (m)(2), by striking once every 3 years and all that follows and inserting once every 2 years, to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Science, Space, and Technology and the Committee on Oversight and Reform of the House of Representatives a report, including—(A)the results of the evaluation under paragraph (1); (B)the disparity in any reporting between scholarship recipients and their respective institutions of higher education; and (C)any recent statistics regarding the size, composition, and educational requirements of the Federal cyber workforce. 5235.Cybersecurity in programs of the National Science Foundation(a)Computer science and cybersecurity education researchSection 310 of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–7) is amended—(1)in subsection (b)—(A)in paragraph (1), by inserting and cybersecurity after computer science; and(B)in paragraph (2)—(i)in subparagraph (C), by striking ; and and inserting a semicolon;(ii)in subparagraph (D), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(E)tools and models for the integration of cybersecurity and other interdisciplinary efforts into computer science education and computational thinking at secondary and postsecondary levels of education.; and(2)in subsection (c), by inserting , cybersecurity, after computing.(b)Scientific and technical educationSection 3(j)(9) of the Scientific and Advanced-Technology Act of 1992 (42 U.S.C. 1862i(j)(9)) is amended by inserting and cybersecurity after computer science.(c)Low-Income scholarship programSection 414(d) of the American Competitiveness and Workforce Improvement Act of 1998 (42 U.S.C. 1869c) is amended—(1)in paragraph (1), by striking or computer science and inserting computer science, or cybersecurity; and(2)in paragraph (2)(A)(iii), by inserting cybersecurity, after computer science,.(d)Scholarships and graduate fellowshipsThe Director of the National Science Foundation shall ensure that students pursuing master's degrees and doctoral degrees in fields relating to cybersecurity are considered as applicants for scholarships and graduate fellowships under the Graduate Research Fellowship Program under section 10 of the National Science Foundation Act of 1950 (42 U.S.C. 1869).(e)Presidential awards for teaching excellenceThe Director of the National Science Foundation shall ensure that educators and mentors in fields relating to cybersecurity can be considered for—(1)Presidential Awards for Excellence in Mathematics and Science Teaching made under section 117 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1881b); and(2)Presidential Awards for Excellence in STEM Mentoring administered under section 307 of the American Innovation and Competitiveness Act (42 U.S.C. 1862s–6).5236.Cybersecurity in STEM programs of the National Aeronautics and Space AdministrationIn carrying out any STEM education program of the National Aeronautics and Space Administration (referred to in this section as NASA), including a program of the Office of STEM Engagement, the Administrator of NASA shall, to the maximum extent practicable, encourage the inclusion of cybersecurity education opportunities in such program.5237.Cybersecurity in Department of Transportation programs(a)University transportation centers programSection 5505 of title 49, United States Code, is amended—(1)in subsection (a)(2)(C), by inserting in the matters described in subparagraphs (A) through (G) of section 6503(c)(1) after transportation leaders; and(2)in subsection (c)(3)(E)—(A)by inserting , including the cybersecurity implications of technologies relating to connected vehicles, connected infrastructure, and autonomous vehicles after autonomous vehicles; and(B)by striking The Secretary and inserting the following:“(i)In generalA regional university transportation center receiving a grant under this paragraph shall carry out research focusing on 1 or more of the matters described in subparagraphs (A) through (G) of section 6503(c)(1).“(ii)Focused objectivesThe Secretary”.(b)Transportation research and development 5-Year strategic planSection 6503(c)(1) of title 49, United States Code, is amended—(1)in subparagraph (E), by striking and at the end;(2)in subparagraph (F), by inserting and after the semicolon at the end; and(3)by adding at the end the following:(G)reducing transportation cybersecurity risks;.5238.National Cybersecurity Challenges(a)In generalTitle II of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7431 et seq.) is amended by adding at the end the following:205.National Cybersecurity Challenges(a)Establishment of national cybersecurity challenges(1)In generalTo achieve high-priority breakthroughs in cybersecurity by 2028, the Secretary of Commerce shall establish the following national cybersecurity challenges:(A)Economics of a cyber attackBuilding more resilient systems that measurably and exponentially raise adversary costs of carrying out common cyber attacks.(B)Cyber training(i)Empowering the people of the United States with an appropriate and measurably sufficient level of digital literacy to make safe and secure decisions online.(ii)Developing a cybersecurity workforce with measurable skills to protect and maintain information systems.(C)Emerging technologyAdvancing cybersecurity efforts in response to emerging technology, such as artificial intelligence, quantum science, and next generation communications technologies.(D)Reimagining digital identityMaintaining a high sense of usability while improving the security and safety of online activity of individuals in the United States.(E)Federal agency resilienceReducing cybersecurity risks to Federal networks and systems, and improving the response of Federal agencies to cybersecurity incidents on such networks and systems.(2)CoordinationIn establishing the challenges under paragraph (1), the Secretary shall coordinate with the Secretary of Homeland Security on the challenges under subparagraphs (B) and (E) of such paragraph.(b)Pursuit of national cybersecurity challenges(1)In generalNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Under Secretary of Commerce for Standards and Technology, shall commence efforts to pursue the national cybersecurity challenges established under subsection (a).(2)CompetitionsThe efforts required by paragraph (1) shall include carrying out programs to award prizes, including cash and noncash prizes, competitively pursuant to the authorities and processes established under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) or any other applicable provision of law.(3)Additional authoritiesIn carrying out paragraph (1), the Secretary may enter into and perform such other transactions as the Secretary considers necessary and on such terms as the Secretary considers appropriate.(4)CoordinationIn pursuing national cybersecurity challenges under paragraph (1), the Secretary shall coordinate with the following:(A)The Director of the National Science Foundation.(B)The Secretary of Homeland Security.(C)The Director of the Defense Advanced Research Projects Agency.(D)The Director of the Office of Science and Technology Policy.(E)The Director of the Office of Management and Budget.(F)The Administrator of the General Services Administration.(G)The Federal Trade Commission.(H)The heads of such other Federal agencies as the Secretary of Commerce considers appropriate for purposes of this section. (5)Solicitation of acceptance of funds(A)In generalPursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Secretary shall request and accept funds from other Federal agencies, State, United States territory, local, or tribal government agencies, private sector for-profit entities, and nonprofit entities to support efforts to pursue a national cybersecurity challenge under this section. (B)Rule of constructionNothing in subparagraph (A) shall be construed to require any person or entity to provide funds or otherwise participate in an effort or competition under this section.(c)Recommendations(1)In generalIn carrying out this section, the Secretary of Commerce shall designate an advisory council to seek recommendations.(2)ElementsThe recommendations required by paragraph (1) shall include the following:(A)A scope for efforts carried out under subsection (b).(B)Metrics to assess submissions for prizes under competitions carried out under subsection (b) as the submissions pertain to the national cybersecurity challenges established under subsection (a).(3)No additional compensationThe Secretary may not provide any additional compensation, except for travel expenses, to a member of the advisory council designated under paragraph (1) for participation in the advisory council..(b)Conforming amendmentsSection 201(a)(1) of such Act is amended—(1)in subparagraph (J), by striking ; and and inserting a semicolon;(2)by redesignating subparagraph (K) as subparagraph (L); and(3)by inserting after subparagraph (J) the following:(K)implementation of section 205 through research and development on the topics identified under subsection (a) of such section; and.(c)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 204 the following:Sec. 205. National Cybersecurity Challenges..5239.Internet of Things(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Communications Commission.(2)SecretaryThe term Secretary means the Secretary of Commerce.(3)Steering committeeThe term steering committee means the steering committee established under subsection (b)(5)(A).(4)Working groupThe term working group means the working group convened under subsection (b)(1).(b)Federal working group(1)In generalThe Secretary shall convene a working group of Federal stakeholders for the purpose of providing recommendations and a report to Congress relating to the aspects of the Internet of Things described in paragraph (2).(2)DutiesThe working group shall—(A)identify any Federal regulations, statutes, grant practices, budgetary or jurisdictional challenges, and other sector-specific policies that are inhibiting, or could inhibit, the development or deployment of the Internet of Things;(B)consider policies or programs that encourage and improve coordination among Federal agencies that have responsibilities that are relevant to the objectives of this section;(C)consider any findings or recommendations made by the steering committee and, where appropriate, act to implement those recommendations;(D)examine—(i)how Federal agencies can benefit from utilizing the Internet of Things;(ii)the use of Internet of Things technology by Federal agencies as of the date on which the working group performs the examination;(iii)the preparedness and ability of Federal agencies to adopt Internet of Things technology as of the date on which the working group performs the examination and in the future; and(iv)any additional security measures that Federal agencies may need to take to—(I)safely and securely use the Internet of Things, including measures that ensure the security of critical infrastructure; and(II)enhance the resiliency of Federal systems against cyber threats to the Internet of Things; and(E)in carrying out the examinations required under subclauses (I) and (II) of subparagraph (D)(iv), ensure to the maximum extent possible the coordination of the current and future activities of the Federal Government relating to security with respect to the Internet of Things.(3)Agency representativesIn convening the working group under paragraph (1), the Secretary shall have discretion to appoint representatives from Federal agencies and departments as appropriate and shall specifically consider seeking representation from—(A)the Department of Commerce, including—(i)the National Telecommunications and Information Administration;(ii)the National Institute of Standards and Technology; and(iii)the National Oceanic and Atmospheric Administration;(B)the Department of Transportation;(C)the Department of Homeland Security;(D)the Office of Management and Budget;(E)the National Science Foundation;(F)the Commission;(G)the Federal Trade Commission;(H)the Office of Science and Technology Policy;(I)the Department of Energy; and(J)the Federal Energy Regulatory Commission.(4)Nongovernmental stakeholdersThe working group shall consult with nongovernmental stakeholders with expertise relating to the Internet of Things, including—(A)the steering committee;(B)information and communications technology manufacturers, suppliers, service providers, and vendors;(C)subject matter experts representing industrial sectors other than the technology sector that can benefit from the Internet of Things, including the transportation, energy, agriculture, and health care sectors;(D)small, medium, and large businesses;(E)think tanks and academia;(F)nonprofit organizations and consumer groups;(G)security experts;(H)rural stakeholders; and(I)other stakeholders with relevant expertise, as determined by the Secretary.(5)Steering committee(A)EstablishmentThere is established within the Department of Commerce a steering committee to advise the working group.(B)DutiesThe steering committee shall advise the working group with respect to—(i)the identification of any Federal regulations, statutes, grant practices, programs, budgetary or jurisdictional challenges, and other sector-specific policies that are inhibiting, or could inhibit, the development of the Internet of Things;(ii)situations in which the use of the Internet of Things is likely to deliver significant and scalable economic and societal benefits to the United States, including benefits from or to—(I)smart traffic and transit technologies;(II)augmented logistics and supply chains;(III)sustainable infrastructure;(IV)precision agriculture;(V)environmental monitoring;(VI)public safety; and(VII)health care;(iii)whether adequate spectrum is available to support the growing Internet of Things and what legal or regulatory barriers may exist to providing any spectrum needed in the future;(iv)policies, programs, or multi-stakeholder activities that—(I)promote or are related to the privacy of individuals who use or are affected by the Internet of Things;(II)may enhance the security of the Internet of Things, including the security of critical infrastructure;(III)may protect users of the Internet of Things; and(IV)may encourage coordination among Federal agencies with jurisdiction over the Internet of Things;(v)the opportunities and challenges associated with the use of Internet of Things technology by small businesses; and(vi)any international proceeding, international negotiation, or other international matter affecting the Internet of Things to which the United States is or should be a party.(C)MembershipThe Secretary shall appoint to the steering committee members representing a wide range of stakeholders outside of the Federal Government with expertise relating to the Internet of Things, including—(i)information and communications technology manufacturers, suppliers, service providers, and vendors;(ii)subject matter experts representing industrial sectors other than the technology sector that can benefit from the Internet of Things, including the transportation, energy, agriculture, and health care sectors;(iii)small, medium, and large businesses;(iv)think tanks and academia;(v)nonprofit organizations and consumer groups;(vi)security experts;(vii)rural stakeholders; and(viii)other stakeholders with relevant expertise, as determined by the Secretary.(D)ReportNot later than 1 year after the date of enactment of this Act, the steering committee shall submit to the working group a report that includes any findings or recommendations of the steering committee.(E)Independent advice(i)In generalThe steering committee shall set the agenda of the steering committee in carrying out the duties of the steering committee under subparagraph (B).(ii)SuggestionsThe working group may suggest topics or items for the steering committee to study, and the steering committee shall take those suggestions into consideration in carrying out the duties of the steering committee.(iii)ReportThe steering committee shall ensure that the report submitted under subparagraph (D) is the result of the independent judgment of the steering committee.(F)No compensation for membersA member of the steering committee shall serve without compensation.(G)TerminationThe steering committee shall terminate on the date on which the working group submits the report under paragraph (6).(6)Report to Congress(A)In generalNot later than 18 months after the date of enactment of this Act, the working group shall submit to Congress a report that includes—(i)the findings and recommendations of the working group with respect to the duties of the working group under paragraph (2);(ii)the report submitted by the steering committee under paragraph (5)(D), as the report was received by the working group;(iii)recommendations for action or reasons for inaction, as applicable, with respect to each recommendation made by the steering committee in the report submitted under paragraph (5)(D); and(iv)an accounting of any progress made by Federal agencies to implement recommendations made by the working group or the steering committee.(B)Copy of reportThe working group shall submit a copy of the report described in subparagraph (A) to—(i)the Committee on Commerce, Science, and Transportation and the Committee on Energy and Natural Resources of the Senate;(ii)the Committee on Energy and Commerce of the House of Representatives; and(iii)any other committee of Congress, upon request to the working group.(c)Assessing spectrum needs(1)In generalThe Commission, in consultation with the National Telecommunications and Information Administration, shall issue a notice of inquiry seeking public comment on the current, as of the date of enactment of this Act, and future spectrum needs to enable better connectivity relating to the Internet of Things.(2)RequirementsIn issuing the notice of inquiry under paragraph (1), the Commission shall seek comments that consider and evaluate—(A)whether adequate spectrum is available, or is planned for allocation, for commercial wireless services that could support the growing Internet of Things;(B)if adequate spectrum is not available for the purposes described in subparagraph (A), how to ensure that adequate spectrum is available for increased demand with respect to the Internet of Things;(C)what regulatory barriers may exist to providing any needed spectrum that would support uses relating to the Internet of Things; and(D)what the role of unlicensed and licensed spectrum is and will be in the growth of the Internet of Things.(3)ReportNot later than 1 year after the date of enactment of this Act, the Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report summarizing the comments submitted in response to the notice of inquiry issued under paragraph (1).EPlans, Reports, and Other Matters5241.Report on Department of Defense strategy on artificial intelligence standards(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the role of the Department of Defense in the development of artificial intelligence standards.(b)ContentsThe report required by subsection (a) shall include an assessment of each of the following:(1)The need for the Department of Defense to develop an artificial intelligence standards strategy.(2)Any efforts to date on the development of such a strategy.(3)The ways in which an artificial intelligence standards strategy will improve the national security.(4)How the Secretary intends to collaborate with—(A)the Director of the National Institute of Standards and Technology;(B)the Secretary of Homeland Security;(C)the intelligence community;(D)the Secretary of State;(E)representatives of private industry, specifically representatives of the defense industrial base; and(F)representatives of any other agencies, entities, organizations, or persons the Secretary considers appropriate.5242.Study on establishment of energetics program officeThe Under Secretary of Defense for Research and Engineering shall conduct a study to assess the feasibility and advisability of establishing a program office to coordinate energetics research and to ensure a robust and sustained energetics material enterprise. 5243.Deepfake report(a)DefinitionsIn this section:(1)Digital content forgeryThe term digital content forgery means the use of emerging technologies, including artificial intelligence and machine learning techniques, to fabricate or manipulate audio, visual, or text content with the intent to mislead.(2)SecretaryThe term Secretary means the Secretary of Homeland Security.(b)Reports on digital content forgery technology(1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter for 5 years, the Secretary, acting through the Under Secretary for Science and Technology, shall produce a report on the state of digital content forgery technology.(2)ContentsEach report produced under paragraph (1) shall include—(A)an assessment of the underlying technologies used to create or propagate digital content forgeries, including the evolution of such technologies;(B)a description of the types of digital content forgeries, including those used to commit fraud, cause harm, or violate civil rights recognized under Federal law;(C)an assessment of how foreign governments, and the proxies and networks thereof, use, or could use, digital content forgeries to harm national security;(D)an assessment of how non-governmental entities in the United States use, or could use, digital content forgeries;(E)an assessment of the uses, applications, dangers, and benefits of deep learning technologies used to generate high fidelity artificial content of events that did not occur, including the impact on individuals;(F)an analysis of the methods used to determine whether content is genuinely created by a human or through digital content forgery technology and an assessment of any effective heuristics used to make such a determination, as well as recommendations on how to identify and address suspect content and elements to provide warnings to users of the content;(G)a description of the technological counter-measures that are, or could be, used to address concerns with digital content forgery technology; and(H)any additional information the Secretary determines appropriate.(3)Consultation and public hearingsIn producing each report required under paragraph (1), the Secretary may—(A)consult with any other agency of the Federal Government that the Secretary considers necessary; and(B)conduct public hearings to gather, or otherwise allow interested parties an opportunity to present, information and advice relevant to the production of the report.(4)Form of reportEach report required under paragraph (1) shall be produced in unclassified form, but may contain a classified annex.(5)Applicability of FOIANothing in this section, or in a report produced under this section, shall be construed to allow the disclosure of information or a record that is exempt from public disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act).(6)Applicability of the Paperwork Reduction ActSubchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), shall not apply to this section.5244.CISA DirectorSubchapter II of chapter 53 of title 5, United States Code, is amended—(1)in section 5313, by inserting after the item relating to Administrator of the Transportation Security Administration the following:Director, Cybersecurity and Infrastructure Security Agency.; and(2)in section 5314, by striking the item relating to Director, Cybersecurity and Infrastructure Security Agency.. 5245.Agency review(a)Requirement of comprehensive reviewIn order to strengthen the Cybersecurity and Infrastructure Security Agency, the Secretary of Homeland Security shall conduct a comprehensive review of the ability of the Cybersecurity and Infrastructure Security Agency to fulfill—(1)the missions of the Cybersecurity and Infrastructure Security Agency; and(2)the recommendations detailed in the report issued by the Cyberspace Solarium Commission under section 1652(k) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232). (b)Elements of reviewThe review conducted under subsection (a) shall include the following elements:(1)An assessment of how additional budget resources could be used by the Cybersecurity and Infrastructure Security Agency for projects and programs that—(A)support the national risk management mission;(B)support public and private-sector cybersecurity;(C)promote public-private integration; and(D)provide situational awareness of cybersecurity threats.(2)A comprehensive force structure assessment of the Cybersecurity and Infrastructure Security Agency including—(A)a determination of the appropriate size and composition of personnel to accomplish the mission of the Cybersecurity and Infrastructure Security Agency, as well as the recommendations detailed in the report issued by the Cyberspace Solarium Commission under section 1652(k) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232);(B)an assessment of whether existing personnel are appropriately matched to the prioritization of threats in the cyber domain and risks in critical infrastructure;(C)an assessment of whether the Cybersecurity and Infrastructure Security Agency has the appropriate personnel and resources to—(i)perform risk assessments, threat hunting, incident response to support both private and public cybersecurity;(ii)carry out the responsibilities of the Cybersecurity and Infrastructure Security Agency related to the security of Federal information and Federal information systems; and(iii)carry out the critical infrastructure responsibilities of the Cybersecurity and Infrastructure Security Agency, including national risk management; and(D)an assessment of whether current structure, personnel, and resources of regional field offices are sufficient in fulfilling agency responsibilities and mission requirements.(c)Submission of reviewNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a report to Congress detailing the results of the assessments required under subsection (b), including recommendations to address any identified gaps.5246.General Services Administration review(a)ReviewThe Administrator of the General Services Administration shall—(1)conduct a review of current Cybersecurity and Infrastructure Security Agency facilities and assess the suitability of such facilities to fully support current and projected mission requirements nationally and regionally; and(2)make recommendations regarding resources needed to procure or build a new facility or augment existing facilities to ensure sufficient size and accommodations to fully support current and projected mission requirements, including the integration of personnel from the private sector and other departments and agencies.(b)Submission of reviewNot later than 1 year after the date of the enactment of this Act, the Administrator of the General Services Administration shall submit the review required under subsection (a) to—(1)the President;(2)the Secretary of Homeland Security; and(3)to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives. LIIIOperation and MaintenanceCLogistics and Sustainment5331.Use of cost savings realized from intergovernmental services agreements for installation-support services(a)RequirementSection 2679 of title 10, United States Code, is amended—(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and(2)by inserting after subsection (c) the following new subsection (d):(d)Use of cost savings realized(1)With respect to a fiscal year in which cost savings are realized as a result of entering into an intergovernmental support agreement under this section for a military installation, the Secretary concerned shall make not less than 25 percent of the amount of such savings available for use by the commander of the installation solely for sustainment restoration and modernization requirements that have been approved by the major subordinate command or equivalent component.(2)Not less frequently than annually, the Secretary concerned shall certify to the congressional defense committee the amount of the cost savings achieved, the source and type of intergovernmental support agreement that achieved the savings, and the manner in which those savings were deployed, disaggregated by installation..(b)Effective dateThe amendments made by this section shall apply with respect to fiscal year 2021 and each subsequent fiscal year.DReports5351.Report on non-permissive, global positioning system denied airfield capabilities(a)In generalNot later than February 1, 2021, the Secretary of Defense shall submit to the congressional defense committees a report assessing the ability of each combatant command to conduct all-weather, day-night airfield operations in a non-permissive, global positioning system denied environment.(b)ElementsThe report required under subsection (a) shall include, at a minimum, the following:(1)An assessment of current air traffic control and landing systems at existing airfields and contingency airfields.(2)An assessment of the ability of each combatant command to conduct all-weather, day-night airfield flight operations in a non-permissive, global positioning system denied environment at existing and contingency airfields, including aircraft tracking and precision landing.(3)An assessment of the ability of each combatant command to rapidly set up and conduct operations at alternate airfields, including the ability to receive and deploy forces in a non-permissive, global positioning system denied environment.(4)A list of backup systems in place or pre-positioned to be able to reconstitute operations after an attack.EOther Matters5371.Increase of amounts available to Marine Corps for base operations and support(a)Increase of base operations and supportThe amount authorized to be appropriated for fiscal year 2021 for operation and maintenance for the Marine Corps, is hereby increased by $47,600,000, with the amount of the increase to be available for base operations and support (SAG BSS1).(b)Offsets(1)Operation and maintenanceThe amount authorized to be appropriated for fiscal year 2021 for operation and maintenance for the Marine Corps, is hereby reduced by $4,700,000, with the amount of the reduction to be derived from SAG 1A1A.(2)Modification kit procurementThe amount authorized to be appropriated for fiscal year 2021 for procurement for the Marine Corps, is hereby reduced by $3,100,000, with the amount of the reduction to be derived from Line 7, Modification Kits.(3)Direct support munition procurementThe amount authorized to be appropriated for fiscal year 2021 for procurement and ammunition for the Marine Corps, is hereby reduced by $39,800,000, with the amount of the reduction to be derived from Line 17, Direct Support Munitions.5372.Modernization of congressional reports process(a)Increase in O&M, Defense-wide activitiesThe amount authorized to be appropriated for fiscal year 2021 by section 301 is hereby increased by $2,000,000, with the amount of the increase to be available for operation and maintenance, Defense-wide activities, for SAG 4GTN Office of the Secretary of Defense for modernization of the congressional reports process. (b)OffsetThe amount authorized to be appropriated for fiscal year 2021 by section 301 is hereby decreased by $2,000,000, with the amount of the decrease to be applied against amounts available for operation and maintenance, Army, for SAG 421 for Servicewide Transportation for historical underexecution. LVMilitary Personnel PolicyCGeneral Service Authorities5516.Report on implementation of recommendations of the Comptroller General of the United States on recruitment and retention of female members of the Armed Forces Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a comprehensive plan to implement and accomplish the recommendations for the Department of Defense in keeping with the May 2020 report of the Government Accountability Office titled Female Active-Duty Personnel: Guidance and Plans Needed for Recruitment and Retention Efforts, namely the recommendations as follows:(1)The Secretary of Defense must ensure that the Under Secretary of Defense for Personnel and Readiness provides guidance to each of the Armed Forces to develop plans, with clearly defined goals, performance measures, and timeframes, to guide and monitor the efforts in connection with the recruitment and retention of female members.(2)Each Secretary of a military department must develop a plan, with clearly defined goals, performance measures, and timeframes, to guide and monitor the efforts of each Armed Force under the jurisdiction of such Secretary in connection with the recruitment and retention of female members in such Armed Force.FDecorations and Awards5551.Report on regulations and procedures to implement programs on award of medals or commendations to handlers of military working dogsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the regulations and other procedures prescribed by the Secretaries of the military departments in order to implement and carry out the programs of the military departments on the award of medals or other commendations to handlers of military working dogs required by section 582 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1787; 10 U.S.C. 1121 note prec.).GDefense Dependents' Education and Military Family Readiness MattersIIMilitary Family Readiness Matters5571.Independent study and report on military spouse underemployment(a)Independent studyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall seek to enter into a contract with a Federally funded research and development center to conduct a study on underemployment among military spouses. The study shall consider, at a minimum, the following:(1)The prevalence of unemployment and underemployment among military spouses, including differences by Armed Force, region, State, education level, and income level.(2)The causes of unemployment and underemployment among military spouses.(3)The differences in unemployment and underemployment between military spouses and civilians.(4)Barriers to small business ownership and entrepreneurship faced by military spouses.(b)Submittal to DoDNot later than 240 days after the date of the enactment of this Act, the Federally funded research and development center with which the Secretary contracts pursuant to subsection (a) shall submit to the Secretary a report containing the results of the study conducted pursuant to that subsection.(c)Transmittal to CongressNot later than 270 days after the date of the enactment of this Act, the Secretary shall transmit to the appropriate committees of Congress the report under subsection (b), without change.(d)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means the following—(1)the Committee on Armed Services, the Committee on Health, Education, Labor, and Pensions, the Committee on Small Business and Entrepreneurship, and Committee on Appropriations of the Senate; and(2)the Committee on Armed Services, the Committee on Education and Labor, the Committee on Small Business, and Committee on Appropriations of the House of Representatives.HOther Matters5586.Questions regarding racism, anti-Semitism, and supremacism in workplace surveys administered by the Secretary of DefenseSection 593 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)by inserting (a) Questions required.— before The Secretary;(2)in paragraph (1), by inserting , racist, anti-Semitic, or supremacist after extremist; and(3)by adding at the end the following new subsection:(b)ReportNot later than March 1, 2021, the Secretary shall submit to Congress a report including—(1)the text of the questions included in surveys under subsection (a); and(2)which surveys include such questions..5587.Briefing on the implementation of requirements on connections of retiring and separating members of the Armed Forces with community-based organizations and related entitiesNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall brief Congress on the current status of the implementation of the requirements of section 570F of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1401; 10 U.S.C. 1142 note), relating to connections of retiring and separating members of the Armed Forces with community-based organizations and related entities.5590.Pilot programs on remote provision by National Guard to State governments and National Guards of other States of cybersecurity technical assistance in training, preparation, and response to cyber incidents(a)Ineffectiveness of section 590Section 590 shall have no force or effect.(b)Pilot programs authorizedThe Secretary of the Army and the Secretary of the Air Force may each, in coordination with the Secretary of Homeland Security and in consultation with the Chief of the National Guard Bureau, conduct a pilot program to assess the feasibility and advisability of the development of a capability within the National Guard through which a National Guard of a State remotely provides State governments and National Guards of other States (whether or not in the same Armed Force as the providing National Guard) with cybersecurity technical assistance in training, preparation, and response to cyber incidents. If such Secretary elects to conduct such a pilot program, such Secretary shall be known as an administering Secretary for purposes of this section, and any reference in this section to the pilot program shall be treated as a reference to the pilot program conducted by such Secretary.(c)Assessment prior to commencementFor purposes of evaluating existing platforms, technologies, and capabilities under subsection (d), and for establishing eligibility and participation requirements under subsection (d), for purposes of the pilot program, an administering Secretary, in consultation with the Chief of the National Guard Bureau, shall, prior to commencing the pilot program—(1)conduct an assessment of—(A)existing cyber response capacities of the Army National Guard or Air National Guard, as applicable, in each State; and(B)any existing platform, technology, or capability of a National Guard that provides the capability described in subsection (b); and(2)determine whether a platform, technology, or capability described in paragraph (1)(B) is suitable for expansion for purposes of the pilot program. (d)ElementsA pilot program under subsection (b) shall include the following:(1)A technical capability that enables the National Guard of a State to remotely provide cybersecurity technical assistance to State governments and National Guards of other States, without the need to deploy outside its home State.(2)Policies, processes, procedures, and authorities for use of such a capability, including with respect to the following:(A)The roles and responsibilities of both requesting and deploying State governments and National Guards with respect to such technical assistance, taking into account the matters specified in subsection (g).(B)Necessary updates to the Defense Cyber Incident Coordinating Procedure, or any other applicable Department of Defense instruction, for purposes of implementing the capability.(C)Program management and governance structures for deployment and maintenance of the capability.(D)Security when performing remote support, including such in matters such as authentication and remote sensing. (3)The conduct, in coordination with the Chief of the National Guard Bureau and the Secretary of Homeland Security and in consultation with the Director of the Federal Bureau of Investigation, other Federal agencies, and appropriate non-Federal entities, of at least one exercise to demonstrate the capability, which exercise shall include the following:(A)Participation of not fewer than two State governments and their National Guards.(B)Circumstances designed to test and validate the policies, processes, procedures, and authorities developed pursuant to paragraph (2).(C)An after action review of the exercise.(e)Use of existing technologyAn administering Secretary may use an existing platform, technology, or capability to provide the capability described in subsection (b) under the pilot program.(f)Eligibility and participation requirementsAn administering Secretary shall, in consultation with the Chief of the National Guard Bureau, establish requirements with respect to eligibility and participation of State governments and their National Guards in the pilot program.(g)Construction with certain current authorities(1)Command authoritiesNothing in a pilot program under subsection (b) may be construed as affecting or altering the command authorities otherwise applicable to any unit of the National Guard unit participating in the pilot program.(2)Emergency management assistance compactNothing in a pilot program may be construed as affecting or altering any current agreement under the Emergency Management Assistance Compact, or any other State agreements, or as determinative of the future content of any such agreement.(h)Evaluation metricsAn administering Secretary shall, in consultation with the Chief of the National Guard Bureau and the Secretary of Homeland Security, establish metrics to evaluate the effectiveness of the pilot program.(i)TermA pilot program under subsection (b) shall terminate on the date that is three years after the date of the commencement of the pilot program.(j)Reports(1)Initial reportNot later than 180 days after the date of the commencement of the pilot program, the administering Secretary, in coordination with the Secretary of Homeland Security, shall submit to the appropriate committees of Congress a report setting forth a description of the pilot program and such other matters in connection with the pilot program as the Secretary considers appropriate.(2)Final reportNot later than 180 days after the termination of the pilot program, the administering Secretary, in coordination with the Secretary of Homeland Security, shall submit to the appropriate committees of Congress a report on the pilot program. The report shall include the following:(A)A description of the pilot program, including any partnerships entered into by the Chief of the National Guard Bureau under the pilot program.(B)A summary of the assessment performed prior to the commencement of the pilot program in accordance with subsection (c).(C)A summary of the evaluation metrics established in accordance with subsection (h).(D)An assessment of the effectiveness of the pilot program, and of the capability described in subsection (b) under the pilot program.(E)A description of costs associated with the implementation and conduct of the pilot program.(F)A recommendation as to the termination or extension of the pilot program, or the making of the pilot program permanent with an expansion nationwide.(G)An estimate of the costs of making the pilot program permanent and expanding it nationwide in accordance with the recommendation in subparagraph (F).(H)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot program.(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives.(k)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. LVIIHealth Care ProvisionsATRICARE and Other Health Care Provisions5707.Pilot program on receipt of non-generic prescription maintenance medications under TRICARE pharmacy benefits programThe reference in section 707(c) to section 1074g(a)(9)(C)(i) of title 10, United States Code, is deemed to be a reference to section 1074g(a)(9)(C)(ii) of title 10, United States Code.BHealth Care Administration5723.Authority of Secretary of Defense to waive requirements during national emergencies for purposes of provision of health careSection 723 and the amendments made by that section shall have no force or effect.CReports and Other Matters5741.Study and report on surge capacity of Department of Defense to establish negative air room containment systems in military medical treatment facilities(a)StudyThe Director of the Defense Health Agency shall conduct a study on the use, scalability, and military requirements for commercial off the shelf negative air pressure room containment systems in order to improve pandemic preparedness at military medical treatment facilities worldwide, to include an assessment of whether such systems would improve the readiness of the Department of Defense to expand capability and capacity to evaluate and treat patients at such facilities during a pandemic.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Director of the Defense Health Agency shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the findings of the study conducted under subsection (a).LVIIIAcquisition Policy, Acquisition Management, and Related MattersAIndustrial Base Matters5801.Report on use of domestic nonavailability determinationsNot later than September 30, 2021, and annually thereafter, the Secretary of Defense shall submit a report to congressional defense committees—(1)describing in detail the use of any waiver or exception to the requirements of section 2533a of title 10, United States Code, relating to domestic nonavailability determinations;(2)providing reasoning for the use of each such waiver or exception; and(3)providing an assessment of the impact on the use of such waivers or exceptions due to the COVID–19 pandemic and associated challenges with investments in domestic sources. 5802.Report on the effect of the Defense Manufacturing Communities Support Program on the defense supply chainNot later than September 30, 2021, the Secretary of Defense shall submit to Congress a report evaluating the effect of the Defense Manufacturing Communities Support Program on the defense supply chain. The evaluation should consider the program’s effect on—(1)the diversification of the supply chain;(2)procurement costs; and(3)efficient procurement processes. 5803.Improving implementation of policy pertaining to the national technology and industrial baseSection 803(d)(2) is deemed amended as follows:(1)Subparagraph (A) of such section is deemed to read as follows:(A)analysis of the national security impacts, cost, and benefits to the United States and allies of the inclusion of such additional member nation in the national technology and industrial base, including criticality to program and mission accomplishment;.(2)In the stem of subparagraph (B) of such section, costs, is deemed to be read impacts, costs,.(3)In clause (ii) of subparagraph (B) of such section base; is deemed to read base, including costs to reconstitute capability should such capability be lost to competition;.5808.Additional requirements pertaining to printed circuit boardsSection 808 is deemed to include at the end the following:(h)Sense of Congress on mitigating risks of reliance on certain sources of supply and manufacturing for printed circuit boardsIt is the sense of Congress that—(1)the Department of Defense must take steps to reduce and mitigate risks of reliance on certain sources of supply and manufacturing for printed circuit boards; and(2)the provisions of this section are intended to augment, rather than reduce or supersede, current efforts to reduce and mitigate such risks. .5812.Miscellaneous limitations on the procurement of goods other than United States goodsNotwithstanding the amendments made by section 812—(1)the subparagraph (A) proposed to be included in subsection (a)(2) of section 2534 of title 10, United States Code, shall not be included;(2)subsection (b) of such section is deemed to read as follows:(b)Manufacturer in the national technology and industrial baseA manufacturer meets the requirements of this subsection if the manufacturer is part of the national technology and industrial base.; and(3)the amendment to subsection (h) of such section is deemed to insert the following: subsection (a)(2).CAmendments to General Contracting Authorities, Procedures, and Limitations5841.Waivers of certain conditions for progress payments under certain contracts during the COVID–19 national emergencyDuring the national emergency declared under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (commonly referred to as COVID–19), the Secretary of Defense may waive section 2307(e)(2) of title 10, United States Code, with respect to progress payments for any undefinitized contract.ESmall Business Matters5871.Office of Small Business and Disadvantaged Business UtilizationSection 15(k) of the Small Business Act (15 U.S.C. 644(k)) is amended, in the matter preceding paragraph (1)—(1)by inserting after the first sentence the following: If the Government Accountability Office has determined that a Federal agency is not in compliance with all of the requirements under this subsection, the Federal agency shall, not later than 120 days after that determination or 120 days after the date of enactment of this sentence, whichever is later, submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that includes the reasons why the Federal agency is not in compliance and the specific actions that the Federal agency will take to comply with the requirements under this subsection.; and(2)by striking The management of each such office and inserting The management of each Office of Small Business and Disadvantaged Business Utilization.5872.Eligibility of the Commonwealth of the Northern Mariana Islands for certain Small Business Administration programsThe Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)in section 21(a) (15 U.S.C. 648(a))—(A)in paragraph (1), by inserting before The Administration shall require the following new sentence: The previous sentence shall not apply to an applicant that has its principal office located in the Commonwealth of the Northern Mariana Islands.; and(B)in paragraph (4)(C)(ix), by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands; and(2)in section 34(a)(9) (15 U.S.C. 657d(a)(9)), by striking and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands.5873.Disaster declaration in rural areas(a)In generalSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by inserting after paragraph (15) the following:(16)Disaster declaration in rural areas(A)DefinitionsIn this paragraph—(i)the term rural area means an area with a population of less than 200,000 outside an urbanized area; and(ii)the term significant damage means, with respect to property, uninsured losses of not less than 40 percent of the estimated fair replacement value or pre-disaster fair market value of the damaged property, whichever is lower.(B)Disaster declarationNotwithstanding section 123.3(a) of title 13, Code of Federal Regulations, or any successor regulation, the Administrator may declare a disaster in a rural area for which a major disaster was declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) if—(i)the Governor of the State in which the rural area is located requests such a declaration; and(ii)any home, small business concern, private nonprofit organization, or small agricultural cooperative has incurred significant damage in the rural area.(C)SBA reportNot later than 120 days after the date of enactment of this Act, and every year thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on, with respect to the 1-year period preceding submission of the report—(i)any economic injury that resulted from a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) in a rural area; (ii)each request for assistance made by the Governor of a State under subparagraph (B)(i) and the response of the Administrator, including the timeline for each response; and(iii)any regulatory changes that will impact the ability of communities in rural areas to obtain disaster assistance under this subsection..(b)RegulationsNot later than 120 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall issue regulations to carry out the amendment made by subsection (a).(c)GAO report(1)Definition of rural areaIn this subsection, the term rural area means an area with a population of less than 200,000 outside an urbanized area.(2)ReportNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on—(A)any unique challenges that communities in rural areas face compared to communities in metropolitan areas when seeking to obtain disaster assistance under section 7(b) of the Small Business Act (15 U.S.C. 636(b)); and(B)legislative recommendations for improving access to disaster assistance for communities in rural areas. 5874.Temporary extension for 8(a) participantsThe Administrator of the Small Business Administration shall allow a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)) participating in the program established under section 8(a) of the Small Business Act (15 U.S.C. 637(a)) on the date of enactment of this section to extend such participation by a period of 1 year. 5875.Maximum award price for sole source manufacturing contractsThe Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)in section 8 (15 U.S.C. 637)—(A)in subsection (a)(1)(D)(i)(II), by striking $5,000,000 and inserting $7,000,000; and(B)in subsection (m)—(i)in paragraph (7)(B)(i), by striking $6,500,000 and inserting $7,000,000; and(ii)in paragraph (8)(B)(i), by striking $6,500,000 and inserting $7,000,000;(2)in section 31(c)(2)(A)(ii)(I) (15 U.S.C. 657a(c)(2)(A)(ii)(I)), by striking $5,000,000 and inserting $7,000,000; and(3)in section 36(a)(2)(A) (15 U.S.C. 657f(a)(2)(A)), by striking $5,000,000 and inserting $7,000,000. 5876.Annual reports regarding the SBIR program of the Department of Defense(a)DefinitionsIn this section— (1)the term SBIR has the meaning given the term in section 9(e)(4) of the Small Business Act (15 U.S.C. 638(e)(4)); and(2)the term Secretary means the Secretary of Defense.(b)Reports requiredNot later than 90 days after the date of enactment of this Act, and not later than 120 days after the end of each fiscal year that begins after that date of enactment, the Secretary, after consultation with the Secretary of each branch of the Armed Forces, shall submit, through the Under Secretary of Defense for Research and Engineering, to Congress a report that addresses—(1)the ways in which the Secretary, as of the date on which the report is submitted, is using incentives to Department of Defense program managers under section 9(y)(6)(B) of the Small Business Act (15 U.S.C. 638(y)(6)(B)) to increase the number of Phase II SBIR contracts awarded by the Secretary that lead to technology transition into programs of record or fielded systems, which shall include the judgment of the Secretary regarding the potential effect of providing monetary incentives to those officers for that purpose;(2)the extent to which the Department of Defense has developed simplified and standardized procedures and model contracts throughout the agency for Phase I, Phase II, and Phase III SBIR awards, as required under section 9(hh)(2)(A)(i) of the Small Business Act (15 U.S.C. 638(hh)(2)(A)(i));(3)with respect to each report submitted under this section after the submission of the first such report, the extent to which any incentives described in this section and implemented by the Secretary have resulted in an increased number of Phase II contracts under the SBIR program of the Department of Defense leading to technology transition into programs of record or fielded systems;(4)the extent to which Phase I, Phase II, and Phase III projects under the SBIR program of the Department of Defense align with the modernization priorities of the Department, including with respect to artificial intelligence, biotechnology, autonomy, cybersecurity, directed energy, fully networked command, control, and communication systems, microelectronics, quantum science, hypersonics, and space; and(5)any other action taken, and proposed to be taken, to increase the number of Department of Defense Phase II SBIR contracts leading to technology transition into programs of record or fielded systems. 5877.Small business loans for nonprofit child care providersSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the following:(10)Nonprofit child care providers(A)DefinitionIn this paragraph, the term covered nonprofit child care provider means an organization—(i)that—(I)is in compliance with licensing requirements for child care providers of the State in which the organization is located;(II)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and(III)is primarily engaged in providing child care for children from birth to compulsory school age;(ii)for which each employee and regular volunteer complies with the criminal background check requirements under section 658H(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f(b)); and(iii)that may—(I)provide care for school-age children outside of school hours or outside of the school year; or(II)offer preschool or prekindergarten educational programs.(B)Eligibility for loan programsNotwithstanding any other provision of this subsection, a covered nonprofit child care provider shall be deemed to be a small business concern for purposes of any program under this Act or the Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) under which—(i)the Administrator may make loans to small business concerns;(ii)the Administrator may guarantee timely payment of loans to small business concerns; or(iii)the recipient of a loan made or guaranteed by the Administrator may make loans to small business concerns..GOther Matters5891.Listing of other transaction authority consortiaBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall maintain on the government-wide point of entry for contracting opportunities, Beta.SAM.gov (or any successor system), a list of the consortia used by the Department of Defense to announce or otherwise make available contracting opportunities using other transaction authority (OTA).5892.Report recommending disposition of notes to certain sections of title 10, United States Code(a)In generalNot later than March 31, 2021, the Secretary of Defense shall submit to the congressional defense committees a report recommending the disposition of provisions of law found in the notes to the following sections of title 10, United States Code:(1)Section 2313.(2)Section 2364.(3)Section 2432.(b)ElementsThe report required under subsection (a) shall include—(1)for each provision of law included as a note to a section listed in such subsection, a recommendation whether such provision—(A)should be repealed because the provision is no longer operative or is otherwise obsolete; (B)should be codified as a section to title 10, United States Code, because the section has, and is anticipated to continue to have in the future, significant relevance; or (C)should remain as a note to such section; and(2)any legislative proposals appropriate to improve the intent and effect of the sections listed in such subsection.(c)Technical corrections(1)Section 2362(a) of title 10, United States Code, is amended by striking Assistant Secretary of Defense for Research and Engineering both places it appears and inserting Under Secretary of Defense for Research and Engineering. (2)Section 804(c) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note) is amended by striking The Assistant Secretary of Defense for Command, Control, Communications, and Intelligence, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics, and inserting The Under Secretary of Defense for Acquisition and Sustainment. 5893.Applicability of reporting requirement related to notional milestones and standard timelines for foreign military salesSection 887 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115 –91; 22 U.S.C. 2761 note) is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following new subsection:(c)ApplicabilityThe reporting requirements under this section apply only to foreign military sales processes within the Department of Defense. .5894.Additional requirements related to mitigating risks related to foreign ownership, control, or influence of Department of Defense contractors and subcontractors(a)Compliance assessmentSubparagraph (A) of paragraph (2) of section 847(b) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by adding at the end the following new clause:(v)A requirement for the Secretary to require reports and conduct examinations on a periodic basis of covered contractors and subcontractors in order to assess compliance with the requirements of this section..(b)Additional requirements for responsibility determinationsSubparagraph (B) of such paragraph is amended—(1)in clause (ii), by striking ; and and inserting a semicolon;(2)by redesignating clause (iii) as clause (iv); and(3)by inserting after clause (ii) the following new clause:(iii)procedures for appropriately responding to changes in contractor or subcontractor beneficial ownership status based on changes in disclosures of their beneficial ownership relating to whether they are under FOCI and based on the reports and examinations required by subparagraph (A)(v); and.(c)Timelines and milestones for implementation(1)Implementation planNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a plan and schedule for implementation of the requirements of section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), including—(A)a timeline for issuance of regulations, development of training for appropriate officials, and development of systems for reporting of beneficial ownership and FOCI by contractors and subcontractors; (B)designation of officials and organizations responsible for execution; and (C)interim milestones to be met in implementing the plan. (2)Revision of regulations, directives, guidance, training, and policiesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise relevant directives, guidance, training, and policies, including revising the Defense Federal Acquisition Regulation Supplement as needed, to fully implement section 847 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), as amended by this section.LIXDepartment of Defense Organization and ManagementDOrganization and Management of Other Department of Defense Offices and Elements5951.Comptroller General of the United States report on vulnerabilities of the Department of Defense resulting from offshore technical support call centers(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on vulnerabilities in connection with the provision of services by offshore technical support call centers to the Department of Defense.(b)ElementsThe report required by subsection (a) shall include the following:(1)A description and assessment of the location of all offshore technical support call centers.(2)A description and assessment of the types of information shared by the Department with foreign nationals at offshore technical support call centers.(3)An assessment of the extent to which access to such information by foreign nationals creates vulnerabilities to the information technology network of the Department.(c)Offshore technical support call center definedIn this section, the term offshore technical support call center means a call center that—(1)is physically located outside the United States;(2)employs individuals who are foreign nationals; and(3)may be contacted by personnel of the Department to provide technical support relating to technology used by the Department.LXGeneral ProvisionsAFinancial Matters6001.Under Secretary of Defense (Comptroller) reports on improving the budget justification and related materials of the Department of Defense(a)Reports requiredNot later than April 1 of each of 2021 through 2025, the Under Secretary of Defense (Comptroller) shall submit to the congressional defense committees a report on improving the following:(1)Modernization of covered materials, including the following:(A)Updating the format of such materials in order to account for significant improvements in document management and data visualization.(B)Expanding the scope and quality of data included in such materials.(2)Streamlining of the production of covered materials within the Department of Defense.(3)Transmission of covered materials to Congress.(4)Availability of adequate resources and capabilities to permit the Department to integrate changes to covered materials together with its submittal of current covered materials.(5)Promotion of the flow between the Department and the congressional defense committees of other information required by Congress for its oversight of budgeting for the Department and the future-years defense programs. (b)Covered materials definedIn this section, the term covered materials means the following:(1)Materials submitted in support of the budget of the President for a fiscal year under section 1105(a) of title 31, United States Code.(2)Materials submitted in connection with the future-years defense program for a fiscal year under section 221 of title 10, United States Code. 6002.Report on fiscal year 2022 budget request requirements in connection with Air Force operations in the ArcticThe Secretary of the Air Force shall submit to the congressional defense committees, not later than 30 days after submission of the budget justification documents submitted to Congress in support of the budget of the President for fiscal year 2022 (as submitted pursuant to section 1105 of title 31, United States Code), a report that includes the following:(1)A description of the manner in which amounts requested for the Air Force in the budget for fiscal year 2022 support Air Force operations in the Arctic.(2)A list of the procurement initiatives and research, development, test, and evaluation initiatives funded by that budget that are primarily intended to enhance the ability of the Air Force to deploy to or operate in the Arctic region, or to defend the northern approach to the United States homeland.(3)An assessment of the adequacy of the infrastructure of Air Force installations in Alaska and in the States along the northern border of the continental United States to support deployments to and operations in the Arctic region, including an assessment of runways, fuel lines, and aircraft maintenance capacity for purposes of such support.6003.Providing information to States regarding undelivered savings bondsSection 3105 of title 31, United States Code, is amended by adding at the end the following:(f)(1)Notwithstanding any other law to the contrary, the Secretary shall provide each State, as digital or other electronically searchable forms become available (including digital images), with sufficient information to identify the registered owner of any applicable savings bond with a registration address that is within such State, including the serial number of the bond, the name and registered address of such owner, and any registered beneficiaries.(2)The Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this subsection, including rules to—(A)protect the privacy of the owners of applicable savings bonds; (B)ensure that any information provided to a State under this subsection shall be used solely to locate such owners and assist them in redeeming such bonds with the United States Treasury; and (C)ensure that owners of applicable savings bonds seeking to redeem such bonds with the United States Treasury are able to do so in an expeditious manner.(3)Not later than 12 months after the date of enactment of this subsection, and annually thereafter, the Secretary shall submit to the Committee on Appropriations and the Committee on Finance of the Senate a report assessing all efforts to satisfy the requirement under paragraph (1).(4)For purposes of this subsection, the term applicable savings bond means a matured and unredeemed savings bond..EMiscellaneous Authorities and Limitations6046.Conditions for permanently basing United States equipment or additional military units in host countries with at-risk vendors in 5G or 6G networks(a)Ineffectiveness of section 1046Section 1046 shall have no force or effect.(b)In generalPrior to a decision for basing a major weapon system or an additional military unit comparable to or larger than a battalion, squadron, or naval combatant for permanent basing to a host nation with at-risk 5th generation (5G) or sixth generation (6G) wireless network equipment, software, and services, including the use of telecommunications equipment, software, and services provided by vendors such as Huawei and ZTE, where United States military personnel and their families will be directly connected or subscribers to networks that include such at-risk equipment, software, and services in their official duties or in the conduct of personal affairs, the Secretary of Defense shall provide a certification to Congress that includes—(1)an acknowledgment by the host nation of the risk posed by the network architecture;(2)a description of steps being taken by the host nation to mitigate any potential risks to the weapon systems, military units, or personnel, and the Department of Defense’s assessment of those efforts;(3)a description of steps being taken by the United States Government to mitigate any potential risks to the weapon systems, military units, or personnel; and(4)a description of any defense mutual agreements between the host nation and the United States intended to allay the costs of risk mitigation posed by the at-risk infrastructure.(c)ApplicabilityThe conditions in subsection (b) apply to the permanent long-term stationing of equipment and personnel, and do not apply to short-term deployments or rotational presence to military installations outside the United States in connection with exercises, dynamic force employment, contingency operations, or combat operations.(d)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that contains an assessment of—(1)the risk to personnel, equipment, and operations of the Department of Defense in host countries posed by the current or intended use by such countries of 5G or 6G telecommunications architecture provided by at-risk vendors; and(2)measures required to mitigate the risk described in paragraph (1), including the merit and feasibility of the relocation of certain personnel or equipment of the Department to another location without the presence of 5G or 6G telecommunications architecture provided by at-risk vendors.(e)FormThe report required by subsection (c) shall be submitted in a classified form with an unclassified summary.6047.Antidiscrimination(a)Short titleThis section may be cited as the Elijah E. Cummings Federal Employee Antidiscrimination Act of 2020.(b)Sense of CongressSection 102 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—(1)by striking paragraph (4) and inserting the following:(4)accountability in the enforcement of the rights of Federal employees is furthered when Federal agencies agree to take appropriate disciplinary action against Federal employees who are found to have intentionally committed discriminatory (including retaliatory) acts;; and (2)in paragraph (5)(A)—(A)by striking nor is accountability and inserting accountability is not; and(B)by inserting for what, by law, the agency is responsible after under this Act.(c)Notification of violationSection 202 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:(d)Notification of final agency action(1)In generalNot later than 90 days after the date on which an event described in paragraph (2) occurs with respect to a finding of discrimination (including retaliation), the head of the Federal agency subject to the finding shall provide notice—(A)on the public internet website of the agency, in a clear and prominent location linked directly from the home page of that website;(B)stating that a finding of discrimination (including retaliation) has been made; and(C)which shall remain posted for not less than 1 year.(2)Events describedAn event described in this paragraph is any of the following:(A)All appeals of a final action by a Federal agency involving a finding of discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a) have been exhausted.(B)All appeals of a final decision by the Equal Employment Opportunity Commission involving a finding of discrimination (including if the finding included a finding of retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a) have been exhausted.(C)A court of jurisdiction issues a final judgment involving a finding of discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a).(3)ContentsA notification provided under paragraph (1) with respect to a finding of discrimination (including retaliation) shall—(A)identify the date on which the finding was made, the date on which each discriminatory act occurred, and the law violated by each such discriminatory act; and(B)advise Federal employees of the rights and protections available under the provisions of law covered by paragraphs (1) and (2) of section 201(a)..(d)Reporting requirements(1)Electronic format requirement(A)In generalSection 203(a) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended, in the matter preceding paragraph (1)—(i)by inserting Homeland Security and before Governmental Affairs;(ii)by striking on Government Reform and inserting on Oversight and Reform; (iii)by inserting any Member of Congress (upon request to the agency), before the Equal Employment Opportunity Commission; and(iv)by inserting (in an electronic format prescribed by the Director of the Office of Personnel Management), after an annual report.(B)Effective dateThe amendment made by subparagraph (A)(iii) shall take effect on the date that is 1 year after the date of enactment of this Act.(C)Transition periodNotwithstanding the requirements of section 203(a) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note), the report required under such section 203(a) may be submitted in an electronic format, as prescribed by the Director of the Office of Personnel Management, during the period beginning on the date of enactment of this Act and ending on the effective date in subparagraph (B).(2)Reporting requirement for disciplinary actionSection 203 of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:(c)Disciplinary action reportNot later than 120 days after the date on which a Federal agency takes final action, or a Federal agency receives a final decision issued by the Equal Employment Opportunity Commission, involving a finding of discrimination (including retaliation) in violation of a provision of law covered by paragraph (1) or (2) of section 201(a), as applicable, the applicable Federal agency shall submit to the Commission a report stating—(1)whether disciplinary action has been proposed against a Federal employee as a result of the violation; and(2)the reasons for any disciplinary action proposed under paragraph (1)..(e)Data to be posted by employing Federal agenciesSection 301(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—(1)in paragraph (9)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B)(ii), by striking the period at the end and inserting , and; and(C)by adding at the end the following:(C)with respect to each finding described in subparagraph (A)—(i)the date of the finding,(ii)the affected Federal agency,(iii)the law violated, and(iv)whether a decision has been made regarding disciplinary action as a result of the finding.; and (2)by adding at the end the following:(11)Data regarding each class action complaint filed against the agency alleging discrimination (including retaliation), including—(A)information regarding the date on which each complaint was filed,(B)a general summary of the allegations alleged in the complaint,(C)an estimate of the total number of plaintiffs joined in the complaint, if known,(D)the current status of the complaint, including whether the class has been certified, and(E)the case numbers for the civil actions in which discrimination (including retaliation) has been found..(f)Data to be posted by the equal employment opportunity commissionSection 302(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by striking (10) and inserting (11).(g)Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 amendments(1)Notification requirementsTitle II of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:207.Complaint trackingNot later than 1 year after the date of enactment of the Elijah E. Cummings Federal Employee Antidiscrimination Act of 2019, each Federal agency shall establish a system to track each complaint of discrimination arising under section 2302(b)(1) of title 5, United States Code, and adjudicated through the Equal Employment Opportunity process from the filing of a complaint with the Federal agency to resolution of the complaint, including whether a decision has been made regarding disciplinary action as the result of a finding of discrimination.208.Notation in personnel recordIf a Federal agency takes an adverse action covered under section 7512 of title 5, United States Code, against a Federal employee for an act of discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a), the agency shall, after all appeals relating to that action have been exhausted, include a notation of the adverse action and the reason for the action in the personnel record of the employee..(2)Processing and ReferralThe Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended by adding at the end the following:IVProcessing and referral401.Processing and resolution of complaintsEach Federal agency shall—(1)be responsible for the fair and impartial processing and resolution of complaints of employment discrimination (including retaliation) prohibited by a provision of law covered by paragraph (1) or (2) of section 201(a); and(2)establish a model Equal Employment Opportunity Program that—(A)is not under the control, either structurally or practically, of the agency’s Office of Human Capital or Office of the General Counsel (or the equivalent);(B)is devoid of internal conflicts of interest and ensures fairness and inclusiveness within the agency; and(C)ensures the efficient and fair resolution of complaints alleging discrimination (including retaliation).402.No limitation on advice or counselNothing in this title shall prevent a Federal agency or a subcomponent of a Federal agency, or the Department of Justice, from providing advice or counsel to employees of that agency (or subcomponent, as applicable) in the resolution of a complaint.403.Head of Program supervised by head of agencyThe head of each Federal agency’s Equal Employment Opportunity Program shall report directly to the head of the agency.404.Referrals of findings of discrimination(a)EEOC findings of discrimination(1)In generalNot later than 30 days after the date on which the Equal Employment Opportunity Commission (referred to in this section as the Commission) receives, or should have received, a Federal agency report required under section 203(c), the Commission may refer the matter to which the report relates to the Office of Special Counsel if the Commission determines that the Federal agency did not take appropriate action with respect to the finding that is the subject of the report.(2)NotificationsThe Commission shall—(A)notify the applicable Federal agency if the Commission refers a matter to the Office of Special Counsel under paragraph (1); and(B)with respect to a fiscal year, include in the Annual Report of the Federal Workforce of the Commission covering that fiscal year—(i)the number of referrals made under paragraph (1) during that fiscal year; and(ii)a brief summary of each referral described in clause (i).(b)Referrals to special counselThe Office of Special Counsel shall accept and review a referral from the Commission under subsection (a)(1) for purposes of pursuing disciplinary action under the authority of the Office against a Federal employee who commits an act of discrimination (including retaliation).(c)NotificationThe Office of Special Counsel shall notify the Commission and the applicable Federal agency in a case in which—(1)the Office of Special Counsel pursues disciplinary action under subsection (b); and(2)the Federal agency imposes some form of disciplinary action against a Federal employee who commits an act of discrimination (including retaliation).(d)Special counsel approvalA Federal agency may not take disciplinary action against a Federal employee for an alleged act of discrimination (including retaliation) referred by the Commission under this section, except in accordance with the requirements of section 1214(f) of title 5, United States Code..(3)Conforming amendmentsThe table of contents in section 1(b) of the Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002 (5 U.S.C. 2301 note) is amended—(A)by inserting after the item relating to section 206 the following:Sec. 207. Complaint tracking.Sec. 208. Notation in personnel record.; and(B)by adding at the end the following:Title IV—Processing and referralSec. 401. Processing and resolution of complaints.Sec. 402. No limitation on advice or counsel.Sec. 403. Head of Program supervised by head of agency.Sec. 404. Referrals of findings of discrimination..(h)Nondisclosure agreement limitationSection 2302(b)(13) of title 5, United States Code, is amended—(1)by striking agreement does not and inserting the following: “agreement—(A)does not; (2)in subparagraph (A), as so designated, by inserting or the Office of Special Counsel after Inspector General; and(3)by adding at the end the following:(B)prohibits or restricts an employee or applicant for employment from disclosing to Congress, the Special Counsel, the Inspector General of an agency, or any other agency component responsible for internal investigation or review any information that relates to any violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or any other whistleblower protection; or.FStudies and Reports6061.Maritime security and domain awareness(a)Progress report on maritime security(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, the Secretary of the Department in which the Coast Guard is operating, and the heads of other appropriate Federal agencies, shall submit to the congressional defense committees a report on the steps taken since December 20, 2019, to make further use of the following mechanisms to combat IUU fishing:(A)Inclusion of counter-IUU fishing in existing shiprider agreements to which the United States is a party.(B)Entry into shiprider agreements that include counter-IUU fishing with priority flag states and countries in priority regions with which the United States does not already have such agreements.(C)Inclusion of counter-IUU fishing in the mission of the Combined Maritime Forces.(D)Inclusion of counter-IUU fishing exercises in the annual at-sea exercises conducted by the Department of Defense, in coordination with the United States Coast Guard.(E)Development of partnerships similar to the Oceania Maritime Security Initiative and the Africa Maritime Law Enforcement Partnership in other priority regions.(2)ElementThe report required by paragraph (1) shall include a description of specific steps taken by the Secretary of the Navy with respect to each mechanism described in paragraph (1), including a detailed description of any security cooperation engagement undertaken to combat IUU fishing by such mechanisms and resulting coordination between the Department of the Navy and the Coast Guard.(b)Assessment of service coordination on maritime domain awareness(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall enter into an agreement with the Secretary of the department in which the Coast Guard is operating, in consultation with the Secretary of Commerce, to assess the available commercial solutions for collecting, sharing, and disseminating among United States maritime services and partner countries maritime domain awareness information relating to illegal maritime activities, including IUU fishing.(2)ElementsThe assessment carried out pursuant to an agreement under paragraph (1) shall—(A)build on the ongoing Coast Guard assessment related to autonomous vehicles; (B)consider appropriate commercially and academically available technological solutions; and (C)consider any limitation related to affordability, exportability, maintenance, and sustainment requirements and any other factor that may constrain the suitability of such solutions for use in a joint and combined environment, including the potential provision of such solutions to one or more partner countries.(3)Submittal to CongressNot later than one year after entering into an agreement under paragraph (1), the Secretary of the Navy shall submit to the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate and the Committee on Armed Services, the Committee on Natural Resources, the Committee on Transportation and Infrastructure, and the Committee on Appropriations of the House of Representatives the assessment prepared in accordance with the agreement. (c)Report on use of fishing fleets by foreign governments(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Naval Intelligence shall submit to the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate and the Committee on Armed Services, the Committee on Natural Resources, the Committee on Transportation and Infrastructure, and the Committee on Appropriations of the House of Representatives a report on the use by governments of foreign countries of distant-water fishing fleets as extensions of the official maritime security forces of such countries. (2)ElementThe report required by paragraph (1) shall include the following:(A)An analysis of the manner in which fishing fleets are leveraged in support of the naval operations and policies of foreign countries more generally.(B)A consideration of—(i)threats posed, on a country-by-country basis, to the fishing vessels and other vessels of the United States and partner countries; (ii)risks to Navy and Coast Guard operations of the United States, and the naval and coast guard operations of partner countries; and(iii)the broader challenge to the interests of the United States and partner countries.(3)FormThe report required by paragraph (1) shall be in unclassified form, but may include a classified annex. (d)DefinitionsIn this section, any term that is also used in the Maritime SAFE Act (Public Law 116–92) shall have the meaning given such term in that Act.6062.Report on pandemic preparedness and planning of the NavyNot later than 120 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report containing a description of the plans of the Navy to prepare for and respond to future pandemics, including future outbreaks of the Coronavirus Disease 2019 (COVID–19). The report shall include a written description of plans, including any necessary corresponding budgetary actions, for the following:(1)Efforts to prevent and mitigate the impacts of future pandemics at both private and public shipyards, and to protect the health and safety of both military personnel and civilian workers at such shipyards.(2)Protocol and mitigation strategies once an outbreak of a highly contagious illness occurs aboard a Navy vessel while underway.(3)Development and adoption of technologies and protocols to prevent and mitigate the spread of future pandemics aboard Navy ships and among Navy personnel, including technologies and protocols in connection with the following:(A)Artificial intelligence and data-driven infectious disease modeling and interventions.(B)Shipboard airflow management and disinfectant technologies.(C)Personal protective equipment, sensors, and diagnostic systems.(D)Minimally crewed and autonomous supply vehicles. 6063.Study and report on the affordability of insulinThe Secretary of Health and Human Services, acting through the Assistant Secretary for Planning and Evaluation, shall—(1)conduct a study that examines, for each type or classification of diabetes (including type 1 diabetes, type 2 diabetes, gestational diabetes, and other conditions causing reliance on insulin), the effect of the affordability of insulin on—(A)adherence to insulin prescriptions;(B)rates of diabetic ketoacidosis;(C)downstream impacts of insulin adherence, including rates of dialysis treatment and end-stage renal disease;(D)spending by Federal health programs on acute episodes that could have been averted by adhering to an insulin prescription; and(E)other factors, as appropriate, to understand the impacts of insulin affordability on health outcomes, Federal Government spending (including under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) and the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)), and insured and uninsured individuals with diabetes; and(2)not later than 2 years after the date of enactment of this Act, submit to Congress a report on the study conducted under paragraph (1).GOther Matters6081.Modification to First Division monument(a)AuthorizationThe Society of the First Infantry Division may make modifications to the First Division Monument located on Federal land in President's Park in the District of Columbia to honor the dead of the First Infantry Division, United States Forces, in—(1)Operation Desert Storm;(2)Operation Iraqi Freedom and New Dawn; and(3)Operation Enduring Freedom.(b)ModificationsModifications to the First Division Monument may include construction of additional plaques and stone plinths on which to put plaques.(c)Applicability of commemorative works actChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall apply to the design and placement of the commemorative elements authorized by this section, except that subsections (b) and (c) of section 8903 shall not apply.(d)CollaborationThe First Infantry Division of the Department of the Army shall collaborate with the Secretary of Defense to provide to the Society of the First Infantry Division the list of names to be added to the First Division Monument in accordance with subsection (a).(e)FundingFederal funds may not be used for modifications of the First Division Monument authorized by this section.6082.Estimate of damages from Federal Communications Commission Order 20–48Section 1083 is deemed to include at the end the following:(d)Distribution of estimateAs soon as practicable after submitting an estimate as described in paragraph (1) of subsection (a) and making the certification described in paragraph (2) of such subsection, the Secretary shall make such estimate available to any licensee operating under the order and authorization described in such subsection.(e)Authority of secretary of defense to seek recovery of costsThe Secretary of Defense may work directly with any licensee (or any future assignee, successor, or purchaser) affected by the Order and Authorization adopted by the Federal Communications Commission on April 19, 2020 (FCC 20–48) to seek recovery of costs incurred by the Department of Defense as a result of the effect of such order and authorization. (f)Reimbursement(1)In generalThe Secretary shall establish and facilitate a process for any licensee (or any future assignee, successor, or purchaser) subject to the authorization and order described in subsection (a) to provide reimbursement to the Department of Defense, only to the extent provided in appropriations Acts, for the covered costs and eligible reimbursable costs submitted and certified to the congressional defense committees under such subsection.(2)Use of fundsThe Secretary shall use any funds received under this subsection, to the extent and in such amounts as are provided in advance in appropriations Acts, for covered costs described in subsection (b) and the range of eligible reimbursable costs identified under subsection (a)(1).(3)ReportNot later than 90 days after the date on which the Secretary establishes the process required by paragraph (1), the Secretary shall submit to the congressional defense committees a report on such process.(g)Good faithThe execution of the responsibilities of this section by the Department of Defense shall be considered to be good faith actions pursuant to paragraph 104 of the Order and Authorization (FCC 20–48) described in subsection (a). .6083.Diesel emissions reduction(a)Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended by striking 2016 and inserting 2024.(b)Recognizing differences in diesel vehicle, engine, equipment, and fleet use(1)National grant, rebate, and loan programsSection 792(c)(4)(D) of the Energy Policy Act of 2005 (42 U.S.C. 16132(c)(4)(D)) is amended by inserting , recognizing differences in typical vehicle, engine, equipment, and fleet use throughout the United States before the semicolon.(2)State grant, rebate, and loan programsSection 793(b)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16133(b)(1)) is amended—(A)in subparagraph (B), by striking ; and and inserting a semicolon; and(B)by adding at the end the following:(D)the recognition, for purposes of implementing this section, of differences in typical vehicle, engine, equipment, and fleet use throughout the United States, including expected useful life; and.(c)Reallocation of unused state fundsSection 793(c)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C. 16133(c)(2)(C)) is amended beginning in the matter preceding clause (i) by striking to each remaining and all that follows through this paragraph in clause (ii) and inserting to carry out section 792.6084.Utilizing significant emissions with innovative technologies(a)Short titleThis section may be cited as the Utilizing Significant Emissions with Innovative Technologies Act or the USE IT Act.(b)Research, investigation, training, and other activitiesSection 103 of the Clean Air Act (42 U.S.C. 7403) is amended—(1)in subsection (c)(3), in the first sentence of the matter preceding subparagraph (A), by striking percursors and inserting precursors; and(2)in subsection (g)—(A)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately;(B)in the undesignated matter following subparagraph (D) (as so redesignated)—(i)in the second sentence, by striking The Administrator and inserting the following:(5)Coordination and avoidance of duplicationThe Administrator; and(ii)in the first sentence, by striking Nothing and inserting the following:(4)Effect of subsectionNothing;(C)in the matter preceding subparagraph (A) (as so redesignated)—(i)in the third sentence, by striking Such program and inserting the following:(3)Program inclusionsThe program under this subsection;(ii)in the second sentence—(I)by inserting States, institutions of higher education, after scientists,; and(II)by striking Such strategies and technologies shall be developed and inserting the following:(2)Participation requirementSuch strategies and technologies described in paragraph (1) shall be developed; and(iii)in the first sentence, by striking In carrying out and inserting the following:(1)In generalIn carrying out; and(D)by adding at the end the following:(6)Certain carbon dioxide activities(A)In generalIn carrying out paragraph (3)(A) with respect to carbon dioxide, the Administrator shall carry out the activities described in each of subparagraphs (B), (C), (D), and (E).(B)Direct air capture research(i)DefinitionsIn this subparagraph:(I)BoardThe term Board means the Direct Air Capture Technology Advisory Board established by clause (iii)(I).(II)DiluteThe term dilute means a concentration of less than 1 percent by volume.(III)Direct air capture(aa)In generalThe term direct air capture, with respect to a facility, technology, or system, means that the facility, technology, or system uses carbon capture equipment to capture carbon dioxide directly from the air.(bb)ExclusionThe term direct air capture does not include any facility, technology, or system that captures carbon dioxide—(AA)that is deliberately released from a naturally occurring subsurface spring; or(BB)using natural photosynthesis.(IV)Intellectual propertyThe term intellectual property means—(aa)an invention that is patentable under title 35, United States Code; and(bb)any patent on an invention described in item (aa).(ii)Technology prizes(I)In generalNot later than 1 year after the date of enactment of the USE IT Act, the Administrator, in consultation with the Secretary of Energy, shall establish a program to provide, and shall provide, financial awards on a competitive basis for direct air capture from media in which the concentration of carbon dioxide is dilute.(II)DutiesIn carrying out this clause, the Administrator shall—(aa)subject to subclause (III), develop specific requirements for—(AA)the competition process; and(BB)the demonstration of performance of approved projects;(bb)offer financial awards for a project designed—(AA)to the maximum extent practicable, to capture more than 10,000 tons of carbon dioxide per year; and(BB)to operate in a manner that would be commercially viable in the foreseeable future (as determined by the Board); and(cc)to the maximum extent practicable, make financial awards to geographically diverse projects, including at least—(AA)1 project in a coastal State; and(BB)1 project in a rural State.(III)Public participationIn carrying out subclause (II)(aa), the Administrator shall—(aa)provide notice of and, for a period of not less than 60 days, an opportunity for public comment on, any draft or proposed version of the requirements described in subclause (II)(aa); and(bb)take into account public comments received in developing the final version of those requirements.(iii)Direct air capture technology advisory board(I)EstablishmentThere is established an advisory board to be known as the Direct Air Capture Technology Advisory Board.(II)CompositionThe Board shall be composed of 9 members appointed by the Administrator, who shall provide expertise in—(aa)climate science;(bb)physics;(cc)chemistry;(dd)biology;(ee)engineering;(ff)economics;(gg)business management; and(hh)such other disciplines as the Administrator determines to be necessary to achieve the purposes of this subparagraph.(III)Term; vacancies(aa)TermA member of the Board shall serve for a term of 6 years.(bb)VacanciesA vacancy on the Board—(AA)shall not affect the powers of the Board; and(BB)shall be filled in the same manner as the original appointment was made.(IV)Initial meetingNot later than 30 days after the date on which all members of the Board have been appointed, the Board shall hold the initial meeting of the Board.(V)MeetingsThe Board shall meet at the call of the Chairperson or on the request of the Administrator.(VI)QuorumA majority of the members of the Board shall constitute a quorum, but a lesser number of members may hold hearings.(VII)Chairperson and vice chairpersonThe Board shall select a Chairperson and Vice Chairperson from among the members of the Board.(VIII)CompensationEach member of the Board may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code, for each day during which the member is engaged in the actual performance of the duties of the Board.(IX)DutiesThe Board shall advise the Administrator on carrying out the duties of the Administrator under this subparagraph.(X)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Board.(iv)Intellectual property(I)In generalAs a condition of receiving a financial award under this subparagraph, an applicant shall agree to vest the intellectual property of the applicant derived from the technology in 1 or more entities that are incorporated in the United States.(II)Reservation of licenseThe United States—(aa)may reserve a nonexclusive, nontransferable, irrevocable, paid-up license, to have practiced for or on behalf of the United States, in connection with any intellectual property described in subclause (I); but(bb)shall not, in the exercise of a license reserved under item (aa), publicly disclose proprietary information relating to the license.(III)Transfer of titleTitle to any intellectual property described in subclause (I) shall not be transferred or passed, except to an entity that is incorporated in the United States, until the expiration of the first patent obtained in connection with the intellectual property.(v)Authorization of appropriations(I)In generalOf the amounts authorized to be appropriated for the Environmental Protection Agency, $35,000,000 shall be available to carry out this subparagraph, to remain available until expended.(II)RequirementResearch carried out using amounts made available under subclause (I) may not duplicate research funded by the Department of Energy.(vi)Termination of authorityThe Board and all authority provided under this subparagraph shall terminate not later than 10 years after the date of enactment of the USE IT Act.(C)Carbon dioxide utilization research(i)Definition of carbon dioxide utilizationIn this subparagraph, the term carbon dioxide utilization refers to technologies or approaches that lead to the use of carbon dioxide—(I)through the fixation of carbon dioxide through photosynthesis or chemosynthesis, such as through the growing of algae or bacteria;(II)through the chemical conversion of carbon dioxide to a material or chemical compound in which the carbon dioxide is securely stored; or(III)through the use of carbon dioxide for any other purpose for which a commercial market exists, as determined by the Administrator.(ii)ProgramThe Administrator, in consultation with the Secretary of Energy, shall carry out a research and development program for carbon dioxide utilization to promote existing and new technologies that transform carbon dioxide generated by industrial processes into a product of commercial value, or as an input to products of commercial value.(iii)Technical and financial assistanceNot later than 2 years after the date of enactment of the USE IT Act, in carrying out this subsection, the Administrator, in consultation with the Secretary of Energy, shall support research and infrastructure activities relating to carbon dioxide utilization by providing technical assistance and financial assistance in accordance with clause (iv).(iv)EligibilityTo be eligible to receive technical assistance and financial assistance under clause (iii), a carbon dioxide utilization project shall—(I)have access to an emissions stream generated by a stationary source within the United States that is capable of supplying not less than 250 metric tons per day of carbon dioxide for research;(II)have access to adequate space for a laboratory and equipment for testing small-scale carbon dioxide utilization technologies, with onsite access to larger test bays for scale-up; and(III)have existing partnerships with institutions of higher education, private companies, States, or other government entities.(v)CoordinationIn supporting carbon dioxide utilization projects under this paragraph, the Administrator shall consult with the Secretary of Energy, and, as appropriate, with the head of any other relevant Federal agency, States, the private sector, and institutions of higher education to develop methods and technologies to account for the carbon dioxide emissions avoided by the carbon dioxide utilization projects.(vi)Authorization of appropriations(I)In generalOf the amounts authorized to be appropriated for the Environmental Protection Agency, $50,000,000 shall be available to carry out this subparagraph, to remain available until expended.(II)RequirementResearch carried out using amounts made available under subclause (I) may not duplicate research funded by the Department of Energy.(D)Deep saline formation report(i)Definition of deep saline formation(I)In generalIn this subparagraph, the term deep saline formation means a formation of subsurface geographically extensive sedimentary rock layers saturated with waters or brines that have a high total dissolved solids content and that are below the depth where carbon dioxide can exist in the formation as a supercritical fluid.(II)ClarificationIn this subparagraph, the term deep saline formation does not include oil and gas reservoirs.(ii)ReportIn consultation with the Secretary of Energy, and, as appropriate, with the head of any other relevant Federal agency and relevant stakeholders, not later than 1 year after the date of enactment of the USE IT Act, the Administrator shall prepare, submit to Congress, and make publicly available a report that includes—(I)a comprehensive identification of potential risks and benefits to project developers associated with increased storage of carbon dioxide captured from stationary sources in deep saline formations, using existing research;(II)recommendations, if any, for managing the potential risks identified under subclause (I), including potential risks unique to public land; and(III)recommendations, if any, for Federal legislation or other policy changes to mitigate any potential risks identified under subclause (I).(E)Report on carbon dioxide nonregulatory strategies and technologies(i)In generalNot less frequently than once every 2 years, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes—(I)the recipients of assistance under subparagraphs (B) and (C); and(II)a plan for supporting additional nonregulatory strategies and technologies that could significantly prevent carbon dioxide emissions or reduce carbon dioxide levels in the air, in conjunction with other Federal agencies.(ii)InclusionsThe plan submitted under clause (i) shall include—(I)a methodology for evaluating and ranking technologies based on the ability of the technologies to cost effectively reduce carbon dioxide emissions or carbon dioxide levels in the air; and(II)a description of any nonair-related environmental or energy considerations regarding the technologies.(F)GAO reportThe Comptroller General of the United States shall submit to Congress a report that—(i)identifies all Federal grant programs in which a purpose of a grant under the program is to perform research on carbon capture and utilization technologies, including direct air capture technologies; and(ii)examines the extent to which the Federal grant programs identified pursuant to clause (i) overlap or are duplicative..(c)ReportNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall submit to Congress a report describing how funds appropriated to the Administrator during the 5 most recent fiscal years have been used to carry out section 103 of the Clean Air Act (42 U.S.C. 7403), including a description of—(1)the amount of funds used to carry out specific provisions of that section; and(2)the practices used by the Administrator to differentiate funding used to carry out that section, as compared to funding used to carry out other provisions of law.(d)Inclusion of carbon capture infrastructure projectsSection 41001(6) of the FAST Act (42 U.S.C. 4370m(6)) is amended—(1)in subparagraph (A)—(A)in the matter preceding clause (i), by inserting carbon capture, after manufacturing,;(B)in clause (i)(III), by striking or at the end;(C)by redesignating clause (ii) as clause (iii); and(D)by inserting after clause (i) the following:(ii)is covered by a programmatic plan or environmental review developed for the primary purpose of facilitating development of carbon dioxide pipelines; or; and(2)by adding at the end the following:(C)InclusionFor purposes of subparagraph (A), construction of infrastructure for carbon capture includes construction of—(i)any facility, technology, or system that captures, utilizes, or sequesters carbon dioxide emissions, including projects for direct air capture (as defined in paragraph (6)(B)(i) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g)); and(ii)carbon dioxide pipelines..(e)Development of carbon capture, utilization, and sequestration report, permitting guidance, and regional permitting task force(1)DefinitionsIn this subsection:(A)Carbon capture, utilization, and sequestration projectsThe term carbon capture, utilization, and sequestration projects includes projects for direct air capture (as defined in paragraph (6)(B)(i) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g))).(B)Efficient, orderly, and responsibleThe term efficient, orderly, and responsible means, with respect to development or the permitting process for carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, a process that is completed in an expeditious manner while maintaining environmental, health, and safety protections.(2)Report(A)In generalNot later than 180 days after the date of enactment of this Act, the Chair of the Council on Environmental Quality (referred to in this section as the Chair), in consultation with the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of the Interior, the Executive Director of the Federal Permitting Improvement Council, and the head of any other relevant Federal agency (as determined by the President), shall prepare a report that—(i)compiles all existing relevant Federal permitting and review information and resources for project applicants, agencies, and other stakeholders interested in the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, including—(I)the appropriate points of interaction with Federal agencies;(II)clarification of the permitting responsibilities and authorities among Federal agencies; and(III)best practices and templates for permitting;(ii)inventories current or emerging activities that transform captured carbon dioxide into a product of commercial value, or as an input to products of commercial value;(iii)inventories existing initiatives and recent publications that analyze or identify priority carbon dioxide pipelines needed to enable efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects at increased scale;(iv)identifies gaps in the current Federal regulatory framework for the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines; and(v)identifies Federal financing mechanisms available to project developers.(B)Submission; publicationThe Chair shall—(i)submit the report under subparagraph (A) to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives; and(ii)as soon as practicable, make the report publicly available.(3)Guidance(A)In generalAfter submission of the report under paragraph (2)(B), but not later than 1 year after the date of enactment of this Act, the Chair shall submit guidance consistent with that report to all relevant Federal agencies that—(i)facilitates reviews associated with the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines; and(ii)supports the efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.(B)Requirements(i)In generalThe guidance under subparagraph (A) shall address requirements under—(I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(II)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);(III)the Clean Air Act (42 U.S.C. 7401 et seq.);(IV)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);(V)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(VI)division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act);(VII)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);(VIII)the Act of June 8, 1940 (16 U.S.C. 668 et seq.) (commonly known as the Bald and Golden Eagle Protection Act); and(IX)any other Federal law that the Chair determines to be appropriate.(ii)Environmental reviewsThe guidance under subparagraph (A) shall include direction to States and other interested parties for the development of programmatic environmental reviews under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.(iii)Public involvementThe guidance under subparagraph (A) shall be subject to the public notice, comment, and solicitation of information procedures under section 1506.6 of title 40, Code of Federal Regulations (or a successor regulation).(C)Submission; publicationThe Chair shall—(i)submit the guidance under subparagraph (A) to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives; and(ii)as soon as practicable, make the guidance publicly available.(D)EvaluationThe Chair shall—(i)periodically evaluate the reports of the task forces under paragraph (4)(E) and, as necessary, revise the guidance under subparagraph (A); and(ii)each year, submit to the Committee on Environment and Public Works of the Senate, the Committee on Energy and Commerce of the House of Representatives, and relevant Federal agencies a report that describes any recommendations for legislation, rules, revisions to rules, or other policies that would address the issues identified by the task forces under paragraph (4)(E).(4)Task force(A)EstablishmentNot later than 18 months after the date of enactment of this Act, the Chair shall establish not less than 2 task forces, which shall each cover a different geographical area with differing demographic, land use, or geological issues—(i)to identify permitting and other challenges and successes that permitting authorities and project developers and operators face; and(ii)to improve the performance of the permitting process and regional coordination for the purpose of promoting the efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines.(B)Members and selection(i)In generalThe Chair shall—(I)develop criteria for the selection of members to each task force; and(II)select members for each task force in accordance with subclause (I) and clause (ii).(ii)MembersEach task force—(I)shall include not less than 1 representative of each of—(aa)the Environmental Protection Agency;(bb)the Department of Energy;(cc)the Department of the Interior;(dd)any other Federal agency the Chair determines to be appropriate;(ee)any State that requests participation in the geographical area covered by the task force;(ff)developers or operators of carbon capture, utilization, and sequestration projects or carbon dioxide pipelines; and(gg)nongovernmental membership organizations, the primary mission of which concerns protection of the environment; and(II)at the request of a Tribal or local government, may include a representative of—(aa)not less than 1 local government in the geographical area covered by the task force; and(bb)not less than 1 Tribal government in the geographical area covered by the task force.(C)Meetings(i)In generalEach task force shall meet not less than twice each year.(ii)Joint meetingTo the maximum extent practicable, the task forces shall meet collectively not less than once each year.(D)DutiesEach task force shall—(i)inventory existing or potential Federal and State approaches to facilitate reviews associated with the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines, including best practices that—(I)avoid duplicative reviews;(II)engage stakeholders early in the permitting process; and(III)make the permitting process efficient, orderly, and responsible;(ii)develop common models for State-level carbon dioxide pipeline regulation and oversight guidelines that can be shared with States in the geographical area covered by the task force;(iii)provide technical assistance to States in the geographical area covered by the task force in implementing regulatory requirements and any models developed under clause (ii);(iv)inventory current or emerging activities that transform captured carbon dioxide into a product of commercial value, or as an input to products of commercial value;(v)identify any priority carbon dioxide pipelines needed to enable efficient, orderly, and responsible development of carbon capture, utilization, and sequestration projects at increased scale;(vi)identify gaps in the current Federal and State regulatory framework and in existing data for the deployment of carbon capture, utilization, and sequestration projects and carbon dioxide pipelines;(vii)identify Federal and State financing mechanisms available to project developers; and(viii)develop recommendations for relevant Federal agencies on how to develop and research technologies that—(I)can capture carbon dioxide; and(II)would be able to be deployed within the region covered by the task force, including any projects that have received technical or financial assistance for research under paragraph (6) of section 103(g) of the Clean Air Act (42 U.S.C. 7403(g)).(E)ReportEach year, each task force shall prepare and submit to the Chair and to the other task forces a report that includes—(i)any recommendations for improvements in efficient, orderly, and responsible issuance or administration of Federal permits and other Federal authorizations required under a law described in paragraph (3)(B)(i); and(ii)any other nationally relevant information that the task force has collected in carrying out the duties under subparagraph (D).(F)EvaluationNot later than 5 years after the date of enactment of this Act, the Chair shall—(i)reevaluate the need for the task forces; and(ii)submit to Congress a recommendation as to whether the task forces should continue. 6085.Legal assistance for veterans and surviving spouses and dependents(a)Availability of legal assistance at facilities of Department of Veterans Affairs(1)In generalChapter 59 of title 38, United States Code, is amended by adding at the end the following new section:5906.Availability of legal assistance at Department facilities(a)In generalNot less frequently than three times each year, the Secretary shall facilitate the provision by a qualified legal assistance clinic of pro bono legal assistance described in subsection (c) to eligible individuals at not fewer than one medical center of the Department of Veterans Affairs, or such other facility of the Department as the Secretary considers appropriate, in each State.(b)Eligible individualsFor purposes of this section, an eligible individual is—(1)any veteran;(2)any surviving spouse; or(3)any child of a veteran who has died.(c)Pro bono legal assistance describedThe pro bono legal assistance described in this subsection is the following:(1)Legal assistance with any program administered by the Secretary.(2)Legal assistance associated with—(A)improving the status of a military discharge or characterization of service in the Armed Forces, including through a discharge review board; or(B)seeking a review of a military record before a board of correction for military or naval records.(3)Such other legal assistance as the Secretary—(A)considers appropriate; and(B)determines may be needed by eligible individuals.(d)Limitation on use of facilitiesSpace in a medical center or facility designated under subsection (a) shall be reserved for and may only be used by the following, subject to review and removal from participation by the Secretary:(1)A veterans service organization or other nonprofit organization.(2)A legal assistance clinic associated with an accredited law school.(3)A legal services organization.(4)A bar association.(5)Such other attorneys and entities as the Secretary considers appropriate.(e)Legal assistance in rural areasIn carrying out this section, the Secretary shall ensure that pro bono legal assistance is provided under subsection (a) in rural areas.(f)Definition of veterans service organizationThe term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of this title. .(2)Clerical amendmentThe table of sections at the beginning of chapter 59 of such title is amended by adding at the end the following new item:5906. Availability of legal assistance at Department facilities..(b)Pilot program to establish and support legal assistance clinics(1)Pilot program required(A)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish a pilot program to assess the feasibility and advisability of awarding grants to eligible entities to establish new legal assistance clinics, or enhance existing legal assistance clinics or other pro bono efforts, for the provision of pro bono legal assistance described in subsection (c) of section 5906 of title 38, United States Code, as added by subsection (a), on a year-round basis to individuals who served in the Armed Forces, including individuals who served in a reserve component of the Armed Forces, and who were discharged or released therefrom, regardless of the conditions of such discharge or release, at locations other than medical centers and facilities described in subsection (a) of such section.(B)Rule of constructionNothing in subparagraph (A) shall be construed to limit or affect— (i)the provision of pro bono legal assistance to eligible individuals at medical centers and facilities of the Department of Veterans Affairs under section 5906(a) of title 38, United States Code, as added by subsection (a); or(ii)any other legal assistance provided pro bono at medical centers or facilities of the Department as of the date of the enactment of this Act. (2)Eligible entitiesFor purposes of the pilot program, an eligible entity is—(A)a veterans service organization or other nonprofit organization specifically focused on assisting veterans;(B)an entity specifically focused on assisting veterans and associated with an accredited law school;(C)a legal services organization or bar association; or(D)such other type of entity as the Secretary considers appropriate for purposes of the pilot program.(3)LocationsThe Secretary shall ensure that at least one grant is awarded under paragraph (1)(A) to at least one eligible entity in each State, if the Secretary determines that there is such an entity in a State that has applied for, and meets requirements for the award of, such a grant. (4)DurationThe Secretary shall carry out the pilot program during the five-year period beginning on the date on which the Secretary establishes the pilot program.(5)ApplicationAn eligible entity seeking a grant under the pilot program shall submit to the Secretary an application therefore at such time, in such manner, and containing such information as the Secretary may require.(6)SelectionThe Secretary shall select eligible entities who submit applications under paragraph (5) for the award of grants under the pilot program using a competitive process that takes into account the following:(A)Capacity of the applicant entity to serve veterans and ability of the entity to provide sound legal advice.(B)Demonstrated need of the veteran population the applicant entity would serve.(C)Demonstrated need of the applicant entity for assistance from the grants.(D)Geographic diversity of applicant entities.(E)Such other criteria as the Secretary considers appropriate.(7)Grantee reportsEach recipient of a grant under the pilot program shall, in accordance with such criteria as the Secretary may establish, submit to the Secretary a report on the activities of the recipient and how the grant amounts were used.(c)Review of pro bono eligibility of Federal workers(1)In generalThe Secretary shall, in consultation with the Attorney General and the Director of the Office of Government Ethics, conduct a review of the rules and regulations governing the circumstances under which attorneys employed by the Federal Government can provide pro bono legal assistance.(2)RecommendationsIn conducting the review required by paragraph (1), the Secretary shall develop recommendations for such legislative or administrative action as the Secretary considers appropriate to facilitate greater participation by Federal employees in pro bono legal and other volunteer services for veterans.(3)Submittal to CongressNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress—(A)the findings of the Secretary with respect to the review conducted under paragraph (1); and(B)the recommendations developed by the Secretary under paragraph (2).(d)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the status of the implementation of this section.(e)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and(B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.(2)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code. 6086.Silver Star Service Banner Day(a)FindingsCongress finds the following:(1)Congress is committed to honoring the sacrifices of wounded and ill members of the Armed Forces.(2)The Silver Star Service Banner recognizes the members of the Armed Forces and veterans who were wounded or became ill while serving in combat for the United States.(3)The sacrifices made by members of the Armed Forces and veterans on behalf of the United States should never be forgotten.(4)May 1 is an appropriate date to designate as Silver Star Service Banner Day.(b)Designation(1)In generalChapter 1 of title 36, United States Code, is amended by adding at the end the following:146.Silver Star Service Banner Day(a)DesignationMay 1 is Silver Star Service Banner Day.(b)ProclamationThe President is requested to issue each year a proclamation calling on the people of the United States to observe Silver Star Service Banner Day with appropriate programs, ceremonies, and activities..(2)Clerical amendmentThe table of sections at the beginning of chapter 1 of such title is amended by inserting after the item relating to section 145 the following:146. Silver Star Service Banner Day..6087.Established Program to Stimulate Competitive ResearchSection 2203(b) of the Energy Policy Act of 1992 (42 U.S.C. 13503(b)) is amended by striking paragraph (3) and inserting the following:(3)Established Program to Stimulate Competitive Research(A)DefinitionsIn this paragraph:(i)Eligible jurisdictionThe term eligible jurisdiction means a State that is determined to be eligible for a grant under this paragraph in accordance with subparagraph (D).(ii)EPSCoRThe term EPSCoR means the Established Program to Stimulate Competitive Research operated under subparagraph (B).(iii)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(iv)StateThe term State means—(I)a State;(II)the District of Columbia;(III)the Commonwealth of Puerto Rico;(IV)Guam; and(V)the United States Virgin Islands.(B)Program operationThe Secretary shall operate an Established Program to Stimulate Competitive Research.(C)ObjectivesThe objectives of EPSCoR shall be—(i)to increase the number of researchers in eligible jurisdictions, especially at institutions of higher education, capable of performing nationally competitive science and engineering research in support of the mission of the Department of Energy in the areas of applied energy research, environmental management, and basic science;(ii)to improve science and engineering research and education programs at institutions of higher education in eligible jurisdictions and enhance the capabilities of eligible jurisdictions to develop, plan, and execute research that is competitive, including through investing in research equipment and instrumentation; and (iii)to increase the probability of long-term growth of competitive funding to eligible jurisdictions.(D)Eligible jurisdictions(i)In generalThe Secretary may establish criteria for determining whether a State is eligible for a grant under this paragraph.(ii)RequirementExcept as provided in clause (iii), in establishing criteria under clause (i), the Secretary shall ensure that a State is eligible for a grant under this paragraph if the State, as determined by the Secretary, is a State that—(I)historically has received relatively little Federal research and development funding; and(II)has demonstrated a commitment—(aa)to develop the research bases in the State; and(bb)to improve science and engineering research and education programs at institutions of higher education in the State.(iii)Eligibility under NSF EPSCoRAt the election of the Secretary, or if the Secretary determines not to establish criteria under clause (i), a State is eligible for a grant under this paragraph if the State is eligible to receive funding under the Established Program to Stimulate Competitive Research of the National Science Foundation.(E)Grants in areas of applied energy research, environmental management, and basic science(i)In generalEPSCoR shall make grants to eligible jurisdictions to carry out and support applied energy research and research in all areas of environmental management and basic science sponsored by the Department of Energy, including—(I)energy efficiency, fossil energy, renewable energy, and other applied energy research;(II)electricity delivery research;(III)cybersecurity, energy security, and emergency response;(IV)environmental management; and (V)basic science research.(ii)ActivitiesEPSCoR shall make grants under this subparagraph for activities consistent with the objectives described in subparagraph (C) in the areas of applied energy research, environmental management, and basic science described in clause (i), including—(I)to support research that is carried out in partnership with the National Laboratories;(II)to provide for graduate traineeships; (III)to support research by early career faculty; and(IV)to improve research capabilities through biennial research implementation grants.(iii)No cost sharingEPSCoR shall not impose any cost-sharing requirement with respect to a grant made under this subparagraph, but may require letters of commitment from National Laboratories. (F)Other activitiesEPSCoR may carry out such activities as may be necessary to meet the objectives described in subparagraph (C) in the areas of applied energy research, environmental management, and basic science described in subparagraph (E)(i).(G)Program implementation(i)In generalNot later than 270 days after the date of enactment of the National Defense Authorization Act for Fiscal Year 2021, the Secretary shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a plan describing how the Secretary shall implement EPSCoR.(ii)Contents of planThe plan described in clause (i) shall include a description of—(I)the management structure of EPSCoR, which shall ensure that all research areas and activities described in this paragraph are incorporated into EPSCoR;(II)efforts to conduct outreach to inform eligible jurisdictions and faculty of changes to, and opportunities under, EPSCoR;(III)how EPSCoR plans to increase engagement with eligible jurisdictions, faculty, and State committees, including by holding regular workshops, to increase participation in EPSCoR; and(IV)any other issues relating to EPSCoR that the Secretary determines appropriate.(H)Program evaluation(i)In generalNot later than 5 years after the date of enactment of the National Defense Authorization Act for Fiscal Year 2021, the Secretary shall contract with a federally funded research and development center, the National Academy of Sciences, or a similar organization to carry out an assessment of the effectiveness of EPSCoR, including an assessment of—(I)the tangible progress made towards achieving the objectives described in subparagraph (C);(II)the impact of research supported by EPSCoR on the mission of the Department of Energy; and(III)any other issues relating to EPSCoR that the Secretary determines appropriate.(ii)LimitationThe organization with which the Secretary contracts under clause (i) shall not be a National Laboratory.(iii)ReportNot later than 6 years after the date of enactment of the National Defense Authorization Act for Fiscal Year 2021, the Secretary shall submit to the Committees on Energy and Natural Resources and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a report describing the results of the assessment carried out under clause (i), including recommendations for improvements that would enable the Secretary to achieve the objectives described in subparagraph (C)..6088.Subpoena authority(a)In generalSection 2209 of the Homeland Security Act of 2002 (6 U.S.C. 659) is amended—(1)in subsection (a)—(A)in paragraph (5), by striking and at the end; (B)by redesignating paragraph (6) as paragraph (7); and(C)by inserting after paragraph (5) the following:(6)the term security vulnerability has the meaning given that term in section 102(17) of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501(17)); and;(2)in subsection (c)—(A)in paragraph (10), by striking and at the end;(B)in paragraph (11), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(12)detecting, identifying, and receiving information about security vulnerabilities relating to critical infrastructure in the information systems and devices for a cybersecurity purpose, as defined in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501).; and(3)by adding at the end the following:(o)Subpoena authority(1)DefinitionIn this subsection, the term covered device or system—(A)means a device or system commonly used to perform industrial, commercial, scientific, or governmental functions or processes that relate to critical infrastructure, including operational and industrial control systems, distributed control systems, and programmable logic controllers; and(B)does not include personal devices and systems, such as consumer mobile devices, home computers, residential wireless routers, or residential internet enabled consumer devices.(2)Authority(A)In generalIf the Director identifies a system connected to the internet with a specific security vulnerability and has reason to believe that the security vulnerability relates to critical infrastructure and affects a covered device or system, and the Director is unable to identify the entity at risk that owns or operates the covered device or system, the Director may issue a subpoena for the production of information necessary to identify and notify the entity at risk, in order to carry out a function authorized under subsection (c)(12).(B)Limit on informationA subpoena issued under the authority under subparagraph (A) may seek information—(i)only in the categories set forth in subparagraphs (A), (B), (D), and (E) of section 2703(c)(2) of title 18, United States Code; and(ii)for not more than 20 covered devices or systems.(C)Liability protections for disclosing providersThe provisions of section 2703(e) of title 18, United States Code, shall apply to any subpoena issued under the authority under subparagraph (A).(3)Coordination(A)In generalIf the Director decides to exercise the subpoena authority under this subsection, and in the interest of avoiding interference with ongoing law enforcement investigations, the Director shall coordinate the issuance of any such subpoena with the Department of Justice, including the Federal Bureau of Investigation, pursuant to inter-agency procedures which the Director, in coordination with the Attorney General, shall develop not later than 60 days after the date of enactment of this subsection.(B)ContentsThe inter-agency procedures developed under this paragraph shall provide that a subpoena issued by the Director under this subsection shall be—(i)issued in order to carry out a function described in subsection (c)(12); and(ii)subject to the limitations under this subsection.(4)NoncomplianceIf any person, partnership, corporation, association, or entity fails to comply with any duly served subpoena issued under this subsection, the Director may request that the Attorney General seek enforcement of the subpoena in any judicial district in which such person, partnership, corporation, association, or entity resides, is found, or transacts business. (5)NoticeNot later than 7 days after the date on which the Director receives information obtained through a subpoena issued under this subsection, the Director shall notify any entity identified by information obtained under the subpoena regarding the subpoena and the identified vulnerability.(6)Authentication(A)In generalAny subpoena issued by the Director under this subsection shall be authenticated with a cryptographic digital signature of an authorized representative of the Agency, or other comparable successor technology, that allows the Agency to demonstrate that the subpoena was issued by the Agency and has not been altered or modified since it was issued by the Agency.(B)Invalid if not authenticatedAny subpoena issued by the Director under this subsection that is not authenticated in accordance with subparagraph (A) shall not be considered to be valid by the recipient of the subpoena. (7)ProceduresNot later than 90 days after the date of enactment of this subsection, the Director shall establish internal procedures and associated training, applicable to employees and operations of the Agency, regarding subpoenas issued under this subsection, which shall address— (A)the protection of and restriction on dissemination of nonpublic information obtained through a subpoena issued under this subsection, including a requirement that the Agency shall not disseminate nonpublic information obtained through a subpoena issued under this subsection that identifies the party that is subject to the subpoena or the entity at risk identified by information obtained, except that the Agency may share the nonpublic information of the entity at risk with another the Department of Justice for the purpose of enforcing the subpoena in accordance with paragraph (4) or with a Federal agency if— (i)the Agency identifies or is notified of a cybersecurity incident involving the entity, which relates to the vulnerability which led to the issuance of the subpoena;(ii)the Director determines that sharing the nonpublic information with another Federal agency is necessary to allow that Federal agency to take a law enforcement or national security action, subject to the interagency procedures under paragraph (3)(A), or actions related to mitigating or otherwise resolving such incident;(iii)the entity to which the information pertains is notified of the Director’s determination, to the extent practicable consistent with national security or law enforcement interests, subject to the interagency procedures under paragraph (3)(A); and(iv)the entity consents, except that the entity’s consent shall not be required if another Federal agency identifies the entity to the Agency in connection with a suspected cybersecurity incident; (B)the restriction on the use of information obtained through the subpoena for a cybersecurity purpose, as defined in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501); (C)the retention and destruction of nonpublic information obtained through a subpoena issued under this subsection, including—(i)destruction of information obtained through the subpoena that the Director determines is unrelated to critical infrastructure immediately upon providing notice to the entity pursuant to paragraph (5); and (ii)destruction of any personally identifiable information not later than 6 months after the date on which the Director receives information obtained through the subpoena, unless otherwise agreed to by the individual identified by the subpoena respondent;(D)the processes for providing notice to each party that is subject to the subpoena and each entity identified by information obtained under a subpoena issued under this subsection; (E)the processes and criteria for conducting critical infrastructure security risk assessments to determine whether a subpoena is necessary prior to being issued under this subsection; and(F)the information to be provided to an entity at risk at the time of the notice of the vulnerability, which shall include—(i)a discussion or statement that responding to, or subsequent engagement with, the Agency, is voluntary; and(ii)to the extent practicable, information regarding the process through which the Director identifies security vulnerabilities.(8)Limitation on proceduresThe internal procedures established under paragraph (7) may not require an owner or operator of critical infrastructure to take any action as a result of a notice of vulnerability made pursuant to this Act. (9)Review of proceduresNot later than 1 year after the date of enactment of this subsection, the Privacy Officer of the Agency shall—(A)review the procedures developed by the Director under paragraph (7) to ensure that—(i)the procedures are consistent with fair information practices; and(ii)the operations of the Agency comply with the procedures; and(B)notify the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives of the results of the review.(10)Publication of informationNot later than 120 days after establishing the internal procedures under paragraph (7), the Director shall publish information on the website of the Agency regarding the subpoena process under this subsection, including regarding—(A)the purpose for subpoenas issued under this subsection;(B)the subpoena process;(C)the criteria for the critical infrastructure security risk assessment conducted prior to issuing a subpoena;(D)policies and procedures on retention and sharing of data obtained by subpoena;(E)guidelines on how entities contacted by the Director may respond to notice of a subpoena; and(F)the procedures and policies of the Agency developed under paragraph (7). (11)Annual reportsThe Director shall annually submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report (which may include a classified annex but with the presumption of declassification) on the use of subpoenas under this subsection by the Director, which shall include—(A)a discussion of—(i)the effectiveness of the use of subpoenas to mitigate critical infrastructure security vulnerabilities;(ii)the critical infrastructure security risk assessment process conducted for subpoenas issued under this subsection; (iii)the number of subpoenas issued under this subsection by the Director during the preceding year;(iv)to the extent practicable, the number of vulnerable covered devices or systems mitigated under this subsection by the Agency during the preceding year; and(v)the number of entities notified by the Director under this subsection, and their response, during the previous year; and(B)for each subpoena issued under this subsection—(i)the source of the security vulnerability detected, identified, or received by the Director;(ii)the steps taken to identify the entity at risk prior to issuing the subpoena; and(iii)a description of the outcome of the subpoena, including discussion on the resolution or mitigation of the critical infrastructure security vulnerability. (12)Publication of the annual reportsThe Director shall publish a version of the annual report required by paragraph (11) on the website of the Agency, which shall, at a minimum, include the findings described in clauses (iii), (iv) and (v) of paragraph (11)(A).(13)Prohibition on use of information for unauthorized purposesAny information obtained pursuant to a subpoena issued under this subsection shall not be provided to any other Federal agency for any purpose other than a cybersecurity purpose, as defined in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501) or for the purpose of enforcing a subpoena under paragraph (4)..(b)Rules of construction(1)Prohibition on new regulatory authorityNothing in this section or the amendments made by this section shall be construed to grant the Secretary of Homeland Security (in this subsection referred to as the Secretary), or another Federal agency, any authority to promulgate regulations or set standards relating to the cybersecurity of private sector critical infrastructure that was not in effect on the day before the date of enactment of this Act.(2)Private entitiesNothing in this section or the amendments made by this section shall be construed to require any private entity—(A)toto request assistance from the Secretary; or(B)that requested such assistance from the Secretary to implement any measure or recommendation suggested by the Secretary.6089.Thad Cochran headquarters building(a)In generalThe headquarters building of the Engineer Research and Development Center of the Corps of Engineers located at 3909 Halls Ferry Road in Vicksburg, Mississippi, shall be known and designated as the Thad Cochran Headquarters Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the building referred to in subsection (a) shall be deemed to be a reference to the Thad Cochran Headquarters Building. 6090.Comptroller General of the United States report on handling by Department of Veterans Affairs of disability-related benefits claims by veterans with type 1 diabetes who were exposed to a herbicide agentThe Comptroller General of the United States shall submit to Congress a report evaluating how the Department of Veterans Affairs has handled claims for disability-related benefits under laws administered by the Secretary of Veterans Affairs of veterans with type 1 diabetes who have been exposed to a herbicide agent (as defined in section 1116(a)(3) of title 38, United States Code). 6091.Special rules for certain monthly workers’ compensation payments and other payments for Federal Government personnel under chief of mission authoritySection 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94) is amended—(1)in subsection (a), by inserting or other designated heads of Federal agencies after The Secretary of State; and(2)in subsection (e)(2), by striking Department of State and inserting Federal Government. HIndustries of the Future6094A.Short titleThis subtitle may be cited as the Industries of the Future Act of 2020.6094B.Report on Federal research and development focused on industries of the future(a)In generalNot later than 120 days after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy shall submit to Congress a report on research and development investments, infrastructure, and workforce development investments of the Federal Government that enable continued United States leadership in industries of the future.(b)ContentsThe report submitted under subsection (a) shall include the following:(1)A definition, for purposes of this Act, of the term industries of the future that includes emerging technologies.(2)An assessment of the current baseline of investments in civilian research and development investments of the Federal Government in the industries of the future.(3)A plan to double such baseline investments in artificial intelligence and quantum information science by fiscal year 2022.(4)A detailed plan to increase investments described in paragraph (2) in industries of the future to $10,000,000,000 per year by fiscal year 2025.(5)A plan to leverage investments described in paragraphs (2), (3), and (4) in industries of the future to elicit complimentary investments by non-Federal entities to the greatest extent practicable.(6)Proposed legislation to implement such plans.6094C.Industries of the Future Coordination Council(a)Establishment(1)In generalThe President shall establish or designate a council to advise the Director of the Office of Science and Technology Policy on matters relevant to the Director and the industries of the future.(2)DesignationThe council established or designated under paragraph (1) shall be known as the Industries of the Future Coordination Council (in this section the Council).(b)Membership(1)CompositionThe Council shall be composed of members from the Federal Government as follows:(A)One member appointed by the Director.(B)A chairperson of the Select Committee on Artificial Intelligence of the National Science and Technology Council.(C)A chairperson of the Subcommittee on Advanced Manufacturing of the National Science and Technology Council.(D)A chairperson of the Subcommittee on Quantum Information Science of the National Science and Technology Council.(E)Such other members as the President considers appropriate.(2)ChairpersonThe member appointed to the Council under paragraph (1)(A) shall serve as the chairperson of the Council.(c)DutiesThe duties of the Council are as follows:(1)To provide the Director with advice on ways in which in the Federal Government can ensure the United States continues to lead the world in developing emerging technologies that improve the quality of life of the people of the United States, increase economic competitiveness of the United States, and strengthen the national security of the United States, including identification of the following:(A)Investments required in fundamental research and development, infrastructure, and workforce development of the United States workers who will support the industries of the future.(B)Actions necessary to create and further develop the workforce that will support the industries of the future.(C)Actions required to leverage the strength of the research and development ecosystem of the United States, which includes academia, industry, and nonprofit organizations.(D)Ways that the Federal Government can consider leveraging existing partnerships and creating new partnerships and other multisector collaborations to advance the industries of the future.(2)To provide the Director with advice on matters relevant to the report required by section 6092B.(d)CoordinationThe Council shall coordinate with and utilize relevant existing National Science and Technology Council committees to the maximum extent feasible in order to minimize duplication of effort.(e)SunsetThe Council shall terminate on the date that is 6 years after the date of the enactment of this Act. IREADI Act6096.Short titleThis subtitle may be cited as the Reliable Emergency Alert Distribution Improvement Act of 2020 or READI Act.6096A.DefinitionsIn this subtitle—(1)the term Administrator means the Administrator of the Federal Emergency Management Agency;(2)the term Commission means the Federal Communications Commission;(3)the term Emergency Alert System means the national public warning system, the rules for which are set forth in part 11 of title 47, Code of Federal Regulations (or any successor regulation); and(4)the term Wireless Emergency Alerts System means the wireless national public warning system established under the Warning, Alert, and Response Network Act (47 U.S.C. 1201 et seq.), the rules for which are set forth in part 10 of title 47, Code of Federal Regulations (or any successor regulation).6096B.Wireless Emergency Alerts System offerings(a)AmendmentSection 602(b)(2)(E) of the Warning, Alert, and Response Network Act (47 U.S.C. 1201(b)(2)(E)) is amended—(1)by striking the second and third sentences; and(2)by striking other than an alert issued by the President. and inserting the following:other than an alert issued by—(i)the President; or(ii)the Administrator of the Federal Emergency Management Agency..(b)RegulationsNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall adopt regulations to implement the amendment made by subsection (a)(2).6096C.State Emergency Alert System Plans and Emergency Communications Committees(a)DefinitionsIn this section—(1)the term SECC means a State Emergency Communications Committee;(2)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States; and(3)the term State EAS Plan means a State Emergency Alert System Plan.(b)State Emergency Communications CommitteeNot later than 180 days after the date of enactment of this Act, the Commission shall adopt regulations that—(1)encourage the chief executive of each State—(A)to establish an SECC if the State does not have an SECC; or(B)if the State has an SECC, to review the composition and governance of the SECC;(2)provide that—(A)each SECC, not less frequently than annually, shall—(i)meet to review and update its State EAS Plan;(ii)certify to the Commission that the SECC has met as required under clause (i); and(iii)submit to the Commission an updated State EAS Plan; and(B)not later than 60 days after the date on which the Commission receives an updated State EAS Plan under subparagraph (A)(iii), the Commission shall—(i)approve or disapprove the updated State EAS Plan; and(ii)notify the chief executive of the State of the Commission's findings; and(3)establish a State EAS Plan content checklist for SECCs to use when reviewing and updating a State EAS Plan for submission to the Commission under paragraph (2)(A).(c)ConsultationThe Commission shall consult with the Administrator regarding the adoption of regulations under subsection (b)(3).6096D.Integrated public alert and warning system guidance(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall develop and issue guidance on how State, Tribal, and local governments can participate in the integrated public alert and warning system of the United States described in section 526 of the Homeland Security Act of 2002 (6 U.S.C. 321o) (referred to in this section as the public alert and warning system) while maintaining the integrity of the public alert and warning system, including—(1)guidance on the categories of public emergencies and appropriate circumstances that warrant an alert and warning from State, Tribal, and local governments using the public alert and warning system;(2)the procedures for State, Tribal, and local government officials to authenticate civil emergencies and initiate, modify, and cancel alerts transmitted through the public alert and warning system, including protocols and technology capabilities for—(A)the initiation, or prohibition on the initiation, of alerts by a single authorized or unauthorized individual;(B)testing a State, Tribal, or local government incident management and warning tool without accidentally initiating an alert through the public alert and warning system; and(C)steps a State, Tribal, or local government official should take to mitigate the possibility of the issuance of a false alert through the public alert and warning system;(3)the standardization, functionality, and interoperability of incident management and warning tools used by State, Tribal, and local governments to notify the public of an emergency through the public alert and warning system;(4)the annual training and recertification of emergency management personnel on requirements for originating and transmitting an alert through the public alert and warning system;(5)the procedures, protocols, and guidance concerning the protective action plans that State, Tribal, and local governments should issue to the public following an alert issued under the public alert and warning system;(6)the procedures, protocols, and guidance concerning the communications that State, Tribal, and local governments should issue to the public following a false alert issued under the public alert and warning system;(7)a plan by which State, Tribal, and local government officials may, during an emergency, contact each other as well as Federal officials and participants in the Emergency Alert System and the Wireless Emergency Alerts System, when appropriate and necessary, by telephone, text message, or other means of communication regarding an alert that has been distributed to the public; and(8)any other procedure the Administrator considers appropriate for maintaining the integrity of and providing for public confidence in the public alert and warning system.(b)Coordination with National Advisory Council reportThe Administrator shall ensure that the guidance developed under subsection (a) does not conflict with recommendations made for improving the public alert and warning system provided in the report submitted by the National Advisory Council under section 2(b)(7)(B) of the Integrated Public Alert and Warning System Modernization Act of 2015 (Public Law 114–143; 130 Stat. 332).(c)Public consultationIn developing the guidance under subsection (a), the Administrator shall ensure appropriate public consultation and, to the extent practicable, coordinate the development of the guidance with stakeholders of the public alert and warning system, including—(1)appropriate personnel from Federal agencies, including the National Institute of Standards and Technology, the Federal Emergency Management Agency, and the Commission;(2)representatives of State and local governments and emergency services personnel, who shall be selected from among individuals nominated by national organizations representing those governments and personnel;(3)representatives of federally recognized Indian Tribes and national Indian organizations;(4)communications service providers;(5)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services;(6)third-party service bureaus;(7)the national organization representing the licensees and permittees of noncommercial broadcast television stations;(8)technical experts from the broadcasting industry, including representatives of both the non-commercial and commercial radio broadcast industries and non-commercial and commercial television broadcast industries;(9)educators from the Emergency Management Institute; and(10)other individuals with technical expertise as the Administrator determines appropriate.(d)Inapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the public consultation with stakeholders under subsection (c).(e)Rule of constructionNothing in subsection (a) shall be construed to amend, supplement, or abridge the authority of the Commission under the Communications Act of 1934 (47 U.S.C. 151 et seq.) or in any other manner give the Administrator authority over communications service providers participating in the Emergency Alert System or the Wireless Emergency Alerts System.6096E.False alert reportingNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall complete a rulemaking proceeding to establish a system to receive from the Administrator or State, Tribal, or local governments reports of false alerts under the Emergency Alert System or the Wireless Emergency Alerts System for the purpose of recording such false alerts and examining their causes.6096F.Repeating Emergency Alert System messages for national security(a)In generalNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Administrator, shall complete a rulemaking proceeding to modify the Emergency Alert System to provide for repeating Emergency Alert System messages while an alert remains pending that is issued by—(1)the President;(2)the Administrator; or(3)any other entity under specified circumstances as determined by the Commission, in consultation with the Administrator.(b)Scope of rulemakingSubsection (a)—(1)shall apply to warnings of national security events, meaning emergencies of national significance, such as a missile threat, terror attack, or other act of war; and(2)shall not apply to more typical warnings, such as a weather alert, AMBER Alert, or disaster alert.6096G.Internet and online streaming services emergency alert examination(a)StudyNot later than 180 days after the date of enactment of this Act, and after providing public notice and opportunity for comment, the Commission shall complete an inquiry to examine the feasibility of updating the Emergency Alert System to enable or improve alerts to consumers provided through the internet, including through streaming services.(b)ReportNot later than 90 days after completing the inquiry under subsection (a), the Commission shall submit a report on the findings and conclusions of the inquiry to—(1)the Committee on Commerce, Science, and Transportation of the Senate; and(2)the Committee on Energy and Commerce of the House of Representatives. LXIIMatters Relating to Foreign NationsBMatters Relating to Afghanistan and Pakistan6211.Congressional oversight of United States talks with Taliban officials and Afghanistan’s
 comprehensive peace process(a)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(2)Government of AfghanistanThe term Government of Afghanistan means the Government of the Islamic Republic of Afghanistan and its agencies, instrumentalities, and controlled entities.(3)The TalibanThe term the Taliban—(A)refers to the organization that refers to itself as the Islamic Emirate of Afghanistan, that was founded by Mohammed Omar, and that is currently led by Mawlawi Hibatullah Akhundzada; and(B)includes subordinate organizations, such as the Haqqani Network, and any successor organization.(4)February 29 AgreementThe term February 29 Agreement refers to the political arrangement between the United States and the Taliban titled Agreement for Bringing Peace to Afghanistan Between the Islamic Emirate of Afghanistan which is not recognized by the United States as a state and is known as the Taliban and the United States of America signed at Doha, Qatar February 29, 2020. (b)Oversight of peace process and other agreements(1)Transmission to Congress of materials relevant to the February 29 AgreementThe Secretary of State, in consultation with the Secretary of Defense, shall continue to submit to the appropriate congressional committees materials relevant to the February 29 Agreement.(2)Submission to Congress of any future deals involving the TalibanThe Secretary of State shall submit to the appropriate congressional committees, within 5 days of conclusion and on an ongoing basis thereafter, any future agreement or arrangement involving the Taliban in any manner, as well as materials relevant to any future agreement or arrangement involving the Taliban in any manner.(3)DefinitionsIn this subsection, the terms materials relevant to the February 29 Agreement and materials relevant to any future agreement or arrangement include all annexes, appendices, and instruments for implementation of the February 29 Agreement or a future agreement or arrangement, as well as any understandings or expectations related to the Agreement or a future agreement or arrangement.(c)Report and briefing on verification and compliance(1)In general(A)ReportNot later than 90 days after the date of the enactment of this Act, and not less frequently than once every 120 days thereafter, the President shall submit to the appropriate congressional committees a report verifying whether the key tenets of the February 29 Agreement, or future agreements, and accompanying implementing frameworks are being preserved and honored.(B)BriefingAt the time of each report submitted under subparagraph (A), the Secretary of State shall direct a Senate-confirmed Department of State official and other appropriate officials to brief the appropriate congressional committees on the contents of the report. The Director of National Intelligence shall also direct an appropriate official to participate in the briefing.(2)ElementsThe report and briefing required under paragraph (1) shall include—(A)an assessment—(i)of the Taliban’s compliance with counterterrorism guarantees, including guarantees to deny safe haven and freedom of movement to al-Qaeda and other terrorist threats from operating on territory under its influence; and (ii)whether the United States intelligence community has collected any intelligence indicating the Taliban does not intend to uphold its commitments;(B)an assessment of Taliban actions against terrorist threats to United States national security interests;(C)an assessment of whether Taliban officials have made a complete, transparent, public, and verifiable breaking of all ties with al-Qaeda;(D)an assessment of the current relationship between the Taliban and al-Qaeda, including any interactions between members of the two groups in Afghanistan, Pakistan, or other countries, and any change in Taliban conduct towards al-Qaeda since February 29, 2020;(E)an assessment of the relationship between the Taliban and any other terrorist group that is assessed to threaten the security of the United States or its allies, including any change in conduct since February 29, 2020;(F)an assessment of whether the Haqqani Network has broken ties with al-Qaeda, and whether the Haqqani Network’s leader Sirajuddin Haqqani remains part of the leadership structure of the Taliban;(G)an assessment of threats emanating from Afghanistan against the United States homeland and United States partners, and a description of how the United States Government is responding to those threats;(H)an assessment of intra-Afghan discussions, political reconciliation, and progress towards a political roadmap that seeks to serve all Afghans;(I)an assessment of the viability of any intra-Afghan governing agreement;(J)an assessment as to whether the terms of any reduction in violence or ceasefire are being met by all sides in the conflict;(K)a detailed overview of any United States and NATO presence remaining in Afghanistan and any planned changes to such force posture;(L)an assessment of the status of human rights, including the rights of women, minorities, and youth;(M)an assessment of the access of women, minorities, and youth to education, justice, and economic opportunities in Afghanistan;(N)an assessment of the status of the rule of law and governance structures at the central, provincial, and district levels of government;(O)an assessment of the media and of the press and civil society’s operating space in Afghanistan;(P)an assessment of illicit narcotics production in Afghanistan, its linkages to terrorism, corruption, and instability, and policies to counter illicit narcotics flows;(Q)an assessment of corruption in Government of Afghanistan institutions at the district, provincial, and central levels of government;(R)an assessment of the number of Taliban and Afghan prisoners and any plans for the release of such prisoners from either side;(S)an assessment of any malign Iranian, Chinese, and Russian influence in Afghanistan; (T)an assessment of how other regional actors, such as Pakistan, are engaging with Afghanistan;(U)a detailed overview of national-level efforts to promote transitional justice, including forensic efforts and documentation of war crimes, mass killings, or crimes against humanity, redress to victims, and reconciliation activities;(V)A detailed overview of United States support for Government of Afghanistan and civil society efforts to promote peace and justice at the local level and how these efforts are informing government-level policies and negotiations;(W)an assessment of the progress made by the Afghanistan Ministry of Interior and the Office of the Attorney General to address gross violations of human rights (GVHRs) by civilian security forces, Taliban, and non-government armed groups, including—(i)a breakdown of resources provided by the Government of Afghanistan towards these efforts; and(ii)a summary of assistance provided by the United States Government to support these efforts; and(X)an overview of civilian casualties caused by the Taliban, non-government armed groups, and Afghan National Defense and Security Forces, including—(i)an estimate of the number of destroyed or severely damaged civilian structures; (ii)a description of steps taken by the Government of Afghanistan to minimize civilian casualties and other harm to civilians and civilian infrastructure; (iii)an assessment of the Government of Afghanistan’s capacity and mechanisms for investigating reports of civilian casualties; and (iv)an assessment of the Government of Afghanistan’s efforts to hold local militias accountable for civilian casualties. (3)Counterterrorism strategyIn the event that the Taliban does not meet its counterterrorism obligations under the February 29 Agreement, the report and briefing required under this subsection shall include information detailing the United States’ counterterrorism strategy in Afghanistan and Pakistan.(4)FormThe report required under subparagraph (A) of paragraph (1) shall be submitted in unclassified form, but may include a classified annex, and the briefing required under subparagraph (B) of such paragraph shall be conducted at the appropriate classification level.(d)Rule of constructionNothing in this section shall prejudice whether a future deal involving the Taliban in any manner constitutes a treaty for purposes of Article II of the Constitution of the United States.(e)SunsetExcept for subsections (b) and (d), the provisions of this section shall cease to be effective on the date that is 5 years after the date of the enactment of this Act. DMatters Relating to Europe and the Russian Federation6231.Clarification and expansion of sanctions relating to construction of Nord Stream 2 or TurkStream pipeline projects(a)In generalSubsection (a)(1) of section 7503 of the Protecting Europe’s Energy Security Act of 2019 (title LXXV of Public Law 116–92) is amended—(1)in subparagraph (A), by inserting or pipe-laying activities after pipe-laying; and (2)in subparagraph (B)—(A)in clause (i)—(i)by inserting , or facilitated selling, leasing, or providing, after provided; and(ii)by striking ; or and inserting a semicolon;(B)in clause (ii), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(iii)provided underwriting services or insurance or reinsurance for those vessels;(iv)provided services or facilities for technology upgrades or installation of welding equipment for, or retrofitting or tethering of, those vessels; or(v)provided services for the testing, inspection, or certification necessary for, or associated with the operation of, the Nord Stream 2 pipeline..(b)DefinitionsSubsection (i) of such section is amended—(1)by redesignating paragraph (5) as paragraph (6); and(2)by inserting after paragraph (4) the following:(5)Pipe-laying activitiesThe term pipe-laying activities means activities that facilitate pipe-laying, including site preparation, trenching, surveying, placing rocks, backfilling, stringing, bending, welding, coating, and lowering of pipe..6235.Sense of Senate on admission of Ukraine to the North Atlantic Treaty Organization Enhanced Opportunities Partnership Program(a)Ineffectiveness of section 1235Section 1235 shall have no force or effect.(b)FindingsCongress makes the following findings:(1)On August 24, 1991, Ukraine became a free and independent country after declaring its independence from the Soviet Union.(2)The Russian Federation is required to respect the independence, sovereignty, and territorial integrity of Ukraine through its signed commitments to the 1994 Budapest Memorandum, the 1975 Helsinki Accords, and the Charter of the United Nations.(3)On February 8, 1994, Ukraine was among the first post-Soviet states to join the North Atlantic Treaty Organization's Partnership for Peace, and Ukraine subsequently participated in numerous North Atlantic Treaty Organization-led security assistance, peacekeeping, counterterror, and maritime initiatives.(4)The North Atlantic Treaty Organization and Ukraine have continuously deepened their cooperation through the establishment of—(A)the North Atlantic Treaty Organization-Ukraine Charter on a Distinctive Partnership and the North Atlantic Treaty Organization-Ukraine Commission in 1997;(B)the North Atlantic Treaty Organization-Ukraine Joint Working Group on Defense Reform in 1998; and(C)the North Atlantic Treaty Organization-Ukraine Action Plan in 2002.(5)In the Bucharest Summit Declaration of April 2008, heads of state and governments of North Atlantic Treaty Organization member countries declared, NATO welcomes Ukraine’s and Georgia’s Euro-Atlantic aspirations for membership in NATO. We agreed today that these countries will become members of NATO..(6)Beginning on November 21, 2013, and ending on February 22, 2014, during a period that became known as the Revolution of Dignity, the people of Ukraine peacefully protested the decision of then President Viktor Yanukovych to suspend the signing of the Ukraine-European Union Association Agreement, resulting in the unanimous removal from office of Yanukovych by the Verkhovna Rada.(7)On May 25, 2014, Peter Poroshenko was elected democratically to become the President of Ukraine based on a pro-European Union and pro-North Atlantic Treaty Organization platform, which laid the foundation for progress on the European Union Association Agreement.(8)In response to Ukraine’s Revolution of Dignity, the Russian Federation launched an overt and covert military campaign against Ukraine, illegally occupied Ukraine’s Crimean Peninsula, and instigated war in eastern Ukraine, resulting in the deaths of approximately 14,000 Ukrainians.(9)The Russian Federation’s invasion and illegal occupation of the Crimean Peninsula and instigation of conflict in eastern Ukraine in 2014 was widely viewed as an effort to stifle pro-democracy and pro-Western developments across Ukraine in the wake of the Revolution of Dignity. (10)At the 2014 Wales Summit, the North Atlantic Treaty Organization adopted the Enhanced Opportunities Partnership Program as a component of the North Atlantic Treaty Organization Partnership Interoperability Initiative, which would encourage, facilitate, and sustain Ukraine’s contributions to the North Atlantic Treaty Organization.(11)In 2016, as a result of the Warsaw Summit, the North Atlantic Treaty Organization pledged additional training and technical support for the military forces of Ukraine and endorsed a comprehensive assistance package that included tailored capability and capacity building measures … to enhance Ukraine’s resilience against a wide array of threats, including hybrid threats.(12)In 2017, in the face of continued Russian Federation aggression in the eastern region of Ukraine and the continued occupation of Crimea, the Government of Ukraine rejected cooperation with the Russian Federation and voted to make cooperation with the North Atlantic Treaty Organization a foreign policy priority.(13)On September 1, 2017, the Ukraine-European Union Association Agreement entered into force.(14)On April 21, 2019, the new president of Ukraine, Volodymyr Zelenskyy—(A)reaffirmed to European Union and North Atlantic Treaty Organization leaders that Ukraine’s strategic course was to achieve full membership in the European Union and the North Atlantic Treaty Organization; and(B)championed the adoption of an amendment to the Constitution of Ukraine declaring that the Government of Ukraine is responsible for implementing such strategic course toward membership in the European Union and the North Atlantic Treaty Organization.(15)In January 2020, the Government of Ukraine requested that the North Atlantic Treaty Organization grant Ukraine the status of an Enhanced Opportunities Partner.(16)Since Ukraine’s Revolution of Dignity and in recognition of the United States-Ukraine strategic partnership, the United States has—(A)provided Ukraine with more than $1,600,000,000 in security assistance, including critical defense items;(B)collaborated closely with the military forces of Ukraine; and (C)imposed strong sanctions on the Russian Federation in response to continued Russian Federation aggression in Ukraine.(17)On June 12, 2020, the North Atlantic Treaty Organization welcomed Ukraine into the Enhanced Opportunities Partnership program, joining Australia, Finland, Sweden, Georgia, and Jordan.(c)Sense of SenateIt is the sense of the Senate that the Senate—(1)applauds the progress of Ukraine and the Revolution of Dignity with respect to strengthening the rule of law and combating corruption, aligning with Euro-Atlantic norms and standards, and improving Ukraine's military combat readiness and interoperability with the North Atlantic Treaty Organization;(2)affirms the unwavering commitment of the United States to—(A)supporting the continued efforts of Ukraine to implement democratic and free market reforms;(B)restoring the territorial integrity of Ukraine; and (C)providing additional lethal and nonlethal security assistance to strengthen the defense capabilities of Ukraine and to deter further Russian Federation aggression;(3)condemns the Russian Federation’s ongoing use of force and other malign activities against Ukraine and renews its call on the Government of the Russian Federation to immediately cease all activities that seek to undermine Ukraine and destabilize Europe; and(4)congratulates Ukraine on its inclusion in the North Atlantic Treaty Organization Enhanced Opportunities Partnership program and on the establishment of a roadmap to full NATO accession for Ukraine.EMatters Relating to the Indo-Pacific Region6251.Pilot program to improve cyber cooperation with Vietnam, Thailand, and Indonesia(a)In generalThe Secretary of Defense, in consultation with the Secretary of State, may establish a pilot program in Vietnam, Thailand, and Indonesia—(1)to enhance the cyber security, resilience, and readiness of Vietnam, Thailand, and Indonesia; and(2)to increase regional cooperation between the United States and Vietnam, Thailand, and Indonesia on cyber issues.(b)ElementsThe activities of the pilot program under subsection (a) shall include the following:(1)Provision of training to cybersecurity and computer science professionals in Vietnam, Thailand, and Indonesia.(2)An expansion of the capacity of organizations involved in the training of such cybersecurity and computer science professionals.(3)The facilitation of regular policy dialogues between and among the United States Government and the governments of Vietnam, Thailand, and Indonesia with respect to the development of infrastructure to protect against cyber attacks.(4)An evaluation of legal and other barriers to reforms relevant to cybersecurity and technology in Vietnam, Thailand, and Indonesia.(5)A feasibility study on establishing a public-private partnership to build cloud-computing capacity in Vietnam, Thailand, and Indonesia and in Southeast Asia more broadly. (6)The development of cooperative exercises, to be carried out in future years, to enhance collaboration between the United States Government and the governments of Vietnam, Thailand, and Indonesia.(c)FundingThe Secretary of Defense may enter into cooperative agreements with entities that receive funds under section 211 of the Vietnam Education Foundation Act of 2000 (title II of division B of H.R. 5666, as enacted by section 1(a)(4) of Public Law 106–554 and contained in appendix D of that Act; 114 Stat. 2763A–254; 22 U.S.C. 2452 note), as added by section 7085 of the Consolidated and Further Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2685), to carry out the pilot program under subsection (a).(d)Reports(1)Design of pilot programNot later than June 1, 2021, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate committees of Congress a report on the design of the pilot program under subsection (a).(2)Progress reportNot later than December 31, 2021, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate committees of Congress a report on the pilot program under subsection (a) that includes—(A)a description of the activities conducted and the results of such activities; and(B)an assessment of legal and other barriers to reforms relevant to cybersecurity and technology in Vietnam, Thailand, and Indonesia.(e)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for fiscal year 2021 to carry out this section. (f)OffsetThe amount authorized to be appropriated by this Act for operation and maintenance, Navy, and available for SAG 1CCS for military information support operations, is hereby reduced by $5,000,000.(g)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.FReports6273.Report on risk to personnel, equipment, and operations due to Huawei 5G architecture in host countriesSection 1273 shall have no force or effect.GOther Matters6281.Comparative studies on defense budget transparency of the People's Republic of China, the Russian Federation, and the United States(a)Studies required(1)Department of Defense studyNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Director of the Defense Intelligence Agency, in consultation with the Under Secretary of Defense (Comptroller), the Director of the Office of Cost Assessment and Program Evaluation, the Director of the Office of Net Assessment, the Assistant Secretary of Defense for Indo-Pacific Security Affairs, and the Assistant Secretary of Defense for International Security Affairs, shall complete a comparative study on the defense budgets of the People's Republic of China, the Russian Federation, and the United States. (2)Independent study(A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall offer to enter into an agreement with not more than two entities independent of the Department to conduct a comparative study on the defense budgets of the People's Republic of China, the Russian Federation, and the United States, to be completed not later than 270 days after the date of the enactment of this Act. (B)Federally funded research and development centerNot fewer than one entity described in subparagraph (A) shall be a federally funded research and development center.(b)GoalThe goal of the studies required by subsection (a) shall be to develop a methodologically sound set of assumptions to underpin a comparison of the defense spending of the People's Republic of China, the Russian Federation, and the United States.(c)ElementsEach study required by subsection (a) shall do the following:(1)Develop consistent functional categories for spending, including—(A)defense-related research and development;(B)weapons procurement;(C)operations and maintenance; and(D)pay and benefits.(2)Consider the effects of purchasing power parity and market exchange rates, particularly on nontraded goods.(3)Consider differences in the relative prices of goods and labor within each subject country.(4)Compare the costs of labor and benefits for the defense workforce of each subject country.(5)Account for discrepancies in the manner in which each subject country accounts for certain functional types of defense-related spending.(6)Explicitly estimate the magnitude of omitted spending from official defense budget information.(7)Evaluate the adequacy of the United Nations database on military expenditures.(8)Exclude spending related to veterans’ benefits.(d)ReportNot later than 30 days after the date on which the studies required by subsection (a) are completed, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of each study, together with the views of the Secretary on each study. (e)FormThe report required by subsection (d) shall be submitted in unclassified form, but may include a classified annex.6282.Modification to initiative to support protection of national security academic researchers from undue influence and other security threatsSection 1286 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note) is amended—(1)by redesignating subsection (f) as subsection (g); and (2)by adding after subsection (e) the following new subsection (f):(f)Designation of academic liaison(1)In generalNot later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2021, the Secretary, acting through the Under Secretary of Defense for Research and Engineering, shall designate an academic liaison with principal responsibility for working with the academic community to protect Department-sponsored academic research of concern from undue foreign influence.(2)QualificationThe Secretary shall designate an individual under paragraph (1) who is an official of the Office of the Under Secretary of Defense for Research and Engineering.(3)DutiesThe duties of the academic liaison designated under paragraph (1) shall be as follows:(A)To serve as the liaison of the Department with the academic community.(B)To conduct annual outreach and education activities for the academic community on undue foreign influence and threats to Department-sponsored academic research of concern.(C)To coordinate and align academic security policies with Department component agencies, the Office of Science and Technology Policy, the intelligence community, Federal science agencies, and Federal regulatory agencies, including agencies involved in export controls.(D)To the extent practicable, to coordinate on an annual basis with the intelligence community to share, not less frequently than annually, with the academic community unclassified information, including counterintelligence information, on threats from undue foreign influence.(E)Any other related responsibility, as determined by the Secretary in consultation with the Under Secretary of Defense for Research and Engineering. (F)Any other duty, as determined by the Secretary..6283.Sense of Senate on United States-Israel cooperation on precision-guided munitionsIt is the sense of the Senate that—(1)the Department of Defense has cooperated extensively with Israel to assist in the procurement of precision-guided munitions, and such cooperation represents an important example of robust United States support for Israel;(2)to the extent practicable, the Secretary of Defense should take further measures to expedite deliveries of precision-guided munitions to Israel; and(3)regularized annual purchases of precision-guided munitions by Israel, in accordance with existing requirements and practices regarding the export of defense articles and defense services, coordinated with the United States Air Force annual purchase of precision-guided munitions, would enhance the security of both the United States and Israel by—(A)promoting a more efficient use of defense resources by taking advantage of economies of scale;(B)enabling the United States and Israel to address crisis requirements for precision-guided munitions in a timely and flexible manner; and(C)encouraging the defense industrial base to maintain routine production lines of precision-guided munitions.6284.Blocking deadly fentanyl imports(a)Short titleThis section may be cited as the Blocking Deadly Fentanyl Imports Act.(b)DefinitionsSection 481(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291(e)) is amended—(1)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking in which;(B)in subparagraph (A), by inserting in which before 1,000;(C)in subparagraph (B)—(i)by inserting in which before 1,000; and(ii)by striking or at the end;(D)in subparagraph (C)—(i)by inserting in which before 5,000; and(ii)by inserting or after the semicolon; and(E)by adding at the end the following:(D)that is a significant source of illicit synthetic opioids significantly affecting the United States;; and(2)in paragraph (4)—(A)in subparagraph (C), by striking and at the end;(B)in subparagraph (D), by adding and at the end; and(C)by adding at the end the following:(E)assistance that furthers the objectives set forth in paragraphs (1) through (4) of section 664(b) of the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2151n–2(b));(F)assistance to combat trafficking authorized under the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7101 et seq.)); and(G)global health assistance authorized under sections 104 through 104C of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b through 22 U.S.C. 2151b–4)..(c)International narcotics control strategy reportSection 489(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h(a)) is amended by adding at the end the following:(9)A separate section that contains the following:(A)An identification of the countries, to the extent feasible, that are the most significant sources of illicit fentanyl and fentanyl analogues significantly affecting the United States during the preceding calendar year.(B)A description of the extent to which each country identified pursuant to subparagraph (A) has cooperated with the United States to prevent the articles or chemicals described in subparagraph (A) from being exported from such country to the United States.(C)A description of whether each country identified pursuant to subparagraph (A) has adopted and utilizes scheduling or other procedures for illicit drugs that are similar in effect to the procedures authorized under title II of the Controlled Substances Act (21 U.S.C. 811 et seq.) for adding drugs and other substances to the controlled substances schedules;(D)A description of whether each country identified pursuant to subparagraph (A) is following steps to prosecute individuals involved in the illicit manufacture or distribution of controlled substance analogues (as defined in section 102(32) of the Controlled Substances Act (21 U.S.C. 802(32)); and(E)A description of whether each country identified pursuant to subparagraph (A) requires the registration of tableting machines and encapsulating machines or other measures similar in effect to the registration requirements set forth in part 1310 of title 21, Code of Federal Regulations, and has not made good faith efforts, in the opinion of the Secretary, to improve regulation of tableting machines and encapsulating machines..(d)Withholding of bilateral and multilateral assistance(1)In generalSection 490(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291j(a)) is amended—(A)in paragraph (1), by striking or country identified pursuant to clause (i) or (ii) of section 489(a)(8)(A) of this Act and inserting country identified pursuant to section 489(a)(8)(A), or country thrice identified during a 5-year period pursuant to section 489(a)(9)(A); and(B)in paragraph (2), by striking or major drug-transit country (as determined under subsection (h)) or country identified pursuant to clause (i) or (ii) of section 489(a)(8)(A) of this Act and inserting , major drug-transit country, country identified pursuant to section 489(a)(8)(A), or country thrice identified during a 5-year period pursuant to section 489(a)(9)(A).(2)Designation of illicit fentanyl countries without scheduling proceduresSection 706(2) of the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1(2)) is amended—(A)in the matter preceding subparagraph (A), by striking also;(B)in subparagraph (A)(ii), by striking and at the end;(C)by redesignating subparagraph (B) as subparagraph (D);(D)by inserting after subparagraph (A) the following:(B)designate each country, if any, identified under section 489(a)(9) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h(a)(9)) that has failed to adopt and utilize scheduling procedures for illicit drugs that are comparable to the procedures authorized under title II of the Controlled Substances Act (21 U.S.C. 811 et seq.) for adding drugs and other substances to the controlled substances schedules;; and(E)in subparagraph (D), as redesignated, by striking so designated and inserting designated under subparagraph (A), (B), or (C).(3)Designation of illicit fentanyl countries without ability To prosecute criminals for the manufacture or distribution of fentanyl analoguesSection 706(2) of the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1(2)), as amended by paragraph (2), is further amended by inserting after subparagraph (B) the following:(C)designate each country, if any, identified under section 489(a)(9) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h(a)(9)) that has not taken significant steps to prosecute individuals involved in the illicit manufacture or distribution of controlled substance analogues (as defined in section 102(32) of the Controlled Substances Act (21 U.S.C. 802(32));.(4)Limitation on assistance for designated countriesSection 706(3) of the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1(3)) is amended by striking also designated under paragraph (2) in the report and inserting designated in the report under paragraph (2)(A) or thrice designated during a 5-year period in the report under subparagraph (B) or (C) of paragraph (2).(5)Exception to the limitation on assistanceSection 706(5) of the Foreign Relations Authorization Act, Fiscal Year 2003 (22 U.S.C. 2291j–1(5)) is amended—(A)by redesignating subparagraph (C) as subparagraph (F);(B)by inserting after subparagraph (B) the following:(C)Notwithstanding paragraph (3), assistance to promote democracy (as described in section 481(e)(4)(E) of the Foreign Assistance Act of 1961 (22 U.S.C. 2291(e)(4)(E))) shall be provided to countries identified in a report under paragraph (1) and designated under subparagraph (B) or (C) of paragraph (2), to the extent such countries are otherwise eligible for such assistance, regardless of whether the President reports to the appropriate congressional committees in accordance with such paragraph.(D)Notwithstanding paragraph (3), assistance to combat trafficking (as described in section 481(e)(4)(F) of such Act) shall be provided to countries identified in a report under paragraph (1) and designated under subparagraph (B) or (C) of paragraph (2), to the extent such countries are otherwise eligible for such assistance, regardless of whether the President reports to the appropriate congressional committees in accordance with such paragraph.(E)Notwithstanding paragraph (3), global health assistance (as described in section 481(e)(4)(G) of such Act) shall be provided to countries identified in a report under paragraph (1) and designated under subparagraph (B) or (C) of paragraph (2), to the extent such countries are otherwise eligible for such assistance, regardless of whether the President reports to the appropriate congressional committees in accordance with such paragraph; and(C)in subparagraph (F), as redesignated, by striking section clause (i) or (ii) of and inserting clause (i) or (ii) of section.(e)Effective dateThe amendments made by this section shall take effect on the date that is 90 days after the date of the enactment of this Act. 6286.Establishment of United States-Israel Operations-Technology Working GroupThe reference in section 1286(b)(5)(A) to the Minister of Defense of Israel is deemed to refer to the Secretary of State and the Minister of Defense of Israel.HUnited States-Israel Security Assistance6290.Short titleThis subtitle may be cited as the United States-Israel Security Assistance Authorization Act of 2020.6290A.DefinitionIn this subtitle, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Armed Services of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Armed Services of the House of Representatives.1Security assistance for Israel6291.FindingsCongress makes the following findings:(1)On September 14, 2016, the United States and Israel signed a 10-year Memorandum of Understanding to reaffirm the importance of continuing annual United States military assistance to Israel and cooperative missile defense programs in a way that enhances Israel’s security and strengthens the bilateral relationship between the 2 countries.(2)The 2016 Memorandum of Understanding reflects United States support of Foreign Military Financing grant assistance to Israel over a 10-year period beginning in fiscal year 2019 and ending in fiscal year 2028.(3)The 2016 Memorandum of Understanding also reflects United States support for funding for cooperative programs to develop, produce, and procure missile, rocket, and projectile defense capabilities during such 10-year period at an average funding level of $500,000,000 per year, totaling $5,000,000,000 for such period.6292.Statement of policyIt is the policy of the United States to provide assistance to the Government of Israel for the development and acquisition of advanced capabilities that Israel requires to meet its security needs and to enhance United States capabilities.6293.Security assistance for IsraelSection 513(c) of the Security Assistance Act of 2000 (Public Law 106–280; 114 Stat. 856) is amended—(1)in paragraph (1), by striking 2002 and 2003 and inserting 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028; (2)in paragraph (2), by striking equal to— and all that follows and inserting not less than $3,300,000,000.; and(3)by amending paragraph (3) to read as follows:(3)Disbursement of fundsAmounts authorized to be available for Israel under paragraph (1) and subsection (b)(1) for fiscal years 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028 shall be disbursed not later than 30 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs for the respective fiscal year, or October 31 of the respective fiscal year, whichever is later..6294.Extension of war reserves stockpile authority(a)Department of Defense Appropriations Act, 2005Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking September 30, 2020 and inserting after September 30, 2025.(b)Foreign Assistance Act of 1961Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020 and inserting 2021, 2022, 2023, 2024, and 2025.6295.Extension of loan guarantees to IsraelChapter 5 of title I of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11; 117 Stat. 576) is amended under the heading Loan Guarantees to Israel—(1)in the matter preceding the first proviso, by striking September 30, 2023 and inserting September 30, 2025; and(2)in the second proviso, by striking September 30, 2023 and inserting September 30, 2025.6296.Transfer of precision guided munitions to Israel(a)In generalNotwithstanding section 514 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h), the President is authorized to transfer to Israel precision guided munitions from reserve stocks for Israel in such quantities as may be necessary for legitimate self-defense of Israel and is otherwise consistent with the purposes and conditions for such transfers under the Arms Export Control Act (22 U.S.C. 2751 et seq.).(b)CertificationsExcept in case of emergency, as determined by the President, not later than 5 days before making a transfer under subsection (a), the President shall certify to the appropriate congressional committees that the transfer of the precision guided munitions—(1)does not affect the ability of the United States to maintain a sufficient supply of precision guided munitions;(2)does not harm the combat readiness of the United States or the ability of the United States to meet its commitment to allies for the transfer of such munitions;(3)is necessary for Israel to counter the threat of rockets in a timely fashion; and(4)is in the national security interest of the United States.6297.Sense of Congress on rapid acquisition and deployment proceduresIt is the sense of Congress that the President should—(1)prescribe procedures for the rapid acquisition and deployment of precision guided munitions for United States counterterrorism missions; or (2)assist Israel, which is an ally of the United States, to protect itself against direct missile threats.6298.Eligibility of Israel for the strategic trade authorization exception to certain export control licensing requirements(a)FindingsCongress finds the following:(1)Israel has adopted high standards in the field of weapons export controls.(2)Israel has declared its unilateral adherence to the Missile Technology Control Regime, the Australia Group, and the Nuclear Suppliers Group.(3)Israel is a party to—(A)the Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare, signed at Geneva June 17, 1925 (commonly known as the Geneva Protocol);(B)the Convention on the Physical Protection of Nuclear Material, signed at Vienna and New York March 3, 1980; and(C)the Convention on Prohibitions or Restrictions on the Use of Certain Conventional Weapons Which may be Deemed to be Excessively Injurious or to Have Indiscriminate Effects, signed at Geneva October 10, 1980.(4)Section 6(b) of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8603 note) directs the President, consistent with the commitments of the United States under international agreements, to take steps so that Israel may be included in the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations, to the requirement for a license for the export, re-export, or in-country transfer of an item subject to controls under the Export Administration Regulations.(b)Briefing on eligibility for strategic trade authorization exceptionNot later than 120 days after the date of the enactment of this Act, the President shall brief the appropriate congressional committees by describing the steps taken to include Israel in the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations, as required under section 6(b) of the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296).2Enhanced United States-Israel cooperation6299.United States Agency for International Development memoranda of understanding to enhance cooperation with Israel(a)FindingsCongress finds that the United States Agency for International Development and Israel’s Agency for International Development Cooperation signed memoranda of understanding in 2012, 2017, and 2019 to coordinate the agencies’ respective efforts to promote common development goals in third countries.(b)Sense of Congress regarding USAID policyIt is the sense of Congress that the Department of State and the United States Agency for International Development should continue to cooperate with Israel to advance common development goals in third countries across a wide variety of sectors, including energy, agriculture, food security, democracy, human rights, governance, economic growth, trade, education, environment, global health, water, and sanitation.(c)Memoranda of understandingThe Secretary of State, acting through the Administrator of the United States Agency for International Development, may enter into memoranda of understanding with Israel to advance common goals on energy, agriculture, food security, democracy, human rights, governance, economic growth, trade, education, environment, global health, water, and sanitation, with a focus on strengthening mutual ties and cooperation with nations throughout the world.6299A.Cooperative projects among the United States, Israel, and developing countriesSection 106 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151d) is amended by striking subsections (e) and (f) and inserting the following:(e)There are authorized to be appropriated $2,000,000 for each of the fiscal years 2021 through 2025 to finance cooperative projects among the United States, Israel, and developing countries that identify and support local solutions to address sustainability challenges relating to water resources, agriculture, and energy storage, including—(1)establishing public-private partnerships;(2)supporting the identification, research, development testing, and scaling of innovations that focus on populations that are vulnerable to environmental and resource-scarcity crises, such as subsistence farming communities;(3)seed or transition-to-scale funding; (4)clear and appropriate branding and marking of United States funded assistance, in accordance with section 641; and (5)accelerating demonstrations or applications of local solutions to sustainability challenges, or the further refinement, testing, or implementation of innovations that have previously effectively addressed sustainability challenges.(f)Amounts appropriated pursuant to subsection (e) shall be obligated in accordance with the memoranda of understanding referred to in subsections (a) and (c) of section 6299 of the United States-Israel Security Assistance Authorization Act of 2020.6299B.Joint cooperative program related to innovation and high-tech for the Middle East region(a)Sense of CongressIt is the sense of Congress that—(1)the United States should help foster cooperation in the Middle East region by financing and, as appropriate, cooperating in projects related to innovation and advanced technologies; and(2)projects referred to in paragraph (1) should—(A)contribute to development and the quality of life in the Middle East region through the application of research and advanced technology; and(B)contribute to Arab-Israeli cooperation by establishing strong working relationships that last beyond the life of such projects.(b)EstablishmentThe Secretary of State, acting through the Administrator of the United States Agency for International Development, is authorized to seek to establish a program between the United States and appropriate regional partners to provide for cooperation in the Middle East region by supporting projects related to innovation and advanced technologies.(c)Project requirementsEach project carried out under the program established pursuant to subsection (b)—(1)shall include the participation of at least 1 entity from Israel and 1 entity from another regional partner; and(2)shall be conducted in a manner that appropriately protects sensitive information, intellectual property, the national security interests of the United States, and the national security interests of Israel.6299C.Sense of Congress on United States-Israel economic cooperationIt is the sense of Congress that—(1)the United States-Israel economic partnership—(A)has achieved great tangible and intangible benefits to both countries; and (B)is a foundational component of the strong alliance;(2)science and technology innovations present promising new frontiers for United States-Israel economic cooperation, particularly in light of widespread drought, cybersecurity attacks, and other major challenges impacting the United States; and(3)the President should regularize and expand existing forums of economic dialogue with Israel and foster both public and private sector participation.6299D.Cooperation on directed energy capabilities(a)Authority(1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, is authorized to carry out research, development, test, and evaluation activities, on a joint basis with Israel, to establish directed energy capabilities that address threats to the United States, deployed forces of the United States, or Israel. Any activities carried out under this paragraph shall be conducted in a manner that appropriately protects sensitive information, intellectual property, the national security interests of the United States, and the national security interests of Israel.(2)ReportThe activities described in paragraph (1) may be carried out after the Secretary of Defense, with the concurrence of the Secretary of State, submits a report to the appropriate congressional committees that includes—(A)a memorandum of agreement between the United States and Israel regarding sharing of research and development costs for the capabilities described in paragraph (1), and any supporting documents; and(B)a certification that the memorandum of agreement referred to in subparagraph (A)—(i)requires sharing of costs of projects, including in-kind support, between the United States and Israel;(ii)establishes a framework to negotiate the rights to any intellectual property developed under the memorandum of agreement; and(iii)requires the United States Government to receive semiannual reports on expenditure of funds, if any, by the Government of Israel, including—(I)a description of what the funds have been used for and when funds were expended; and (II)the identification of entities that expended such funds.(b)Support in connection with activities(1)In generalThe Secretary of Defense, with the concurrence of the Secretary of State, is authorized to provide maintenance and sustainment support to Israel for the directed energy capabilities research, development, test, and evaluation activities authorized under subsection (a)(1), including the installation of equipment that is necessary to carry out such research, development, test, and evaluation.(2)ReportThe support described in paragraph (1) may not be provided until 15 days after the date on which the Secretary of Defense, with the concurrence of the Secretary of State, submits a report to the appropriate congressional committees that describes in detail the support to be provided.(3)Matching contributionThe support described in paragraph (1) may not be provided unless the Secretary of Defense, with the concurrence of the Secretary of State, certifies to the appropriate congressional committees that the Government of Israel will contribute to such support—(A)an amount not less than the amount of support to be so provided; or(B)an amount that otherwise meets the best efforts of Israel, as mutually agreed to by the United States and Israel.(c)Semiannual reportThe Secretary of Defense, with the concurrence of the Secretary of State, shall submit a semiannual report to the appropriate congressional committees that includes the most recent semiannual report provided by the Government of Israel to the United States Government.6299E.Plans to provide Israel with necessary defense articles and services in a contingency(a)In generalThe President shall establish and update, as appropriate, plans to provide Israel with defense articles and services that are determined by the Secretary of Defense to be necessary for the defense of Israel in a contingency.(b)Congressional briefingNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the President shall brief the appropriate congressional committees regarding the status of the plans required under subsection (a).6299F.Other matters of cooperation(a)In generalActivities authorized under this section shall be carried out with the concurrence of the Secretary of State and aligned with the National Security Strategy of the United States, the United States Government Global Health Security Strategy, the Department of State Integrated Country Strategies, the USAID Country Development Cooperation Strategies, and any equivalent or successor plans or strategies, as necessary and appropriate (b)Development of health technologies(1)In generalThere is authorized to be appropriated to the Secretary of Health and Human Services $4,000,000 for each of the fiscal years 2021 through 2023 for a bilateral cooperative program with the Government of Israel that awards grants for the development of health technologies, including health technologies listed in paragraph (2), subject to paragraph (3), with an emphasis on collaboratively advancing the use of technology and personalized medicine in relation to COVID–19.(2)Types of health technologiesThe health technologies described in this paragraph may include technologies such as sensors, drugs and vaccinations, respiratory assist devices, diagnostic tests, and telemedicine.(3)Restrictions on fundingAmounts appropriated pursuant to paragraph (1) are subject to a matching contribution from the Government of Israel.(4)Option for establishing new programAmounts appropriated pursuant to paragraph (1) may be expended for a bilateral program with the Government of Israel that—(A)is in existence on the day before the date of the enactment of this Act for the purposes described in paragraph (1); or(B)is established after the date of the enactment of this Act by the Secretary of Health and Human Services, in consultation with the Secretary of State, in accordance with the Agreement between the Government of the United States of America and the Government of the State of Israel on Cooperation in Science and Technology for Homeland Security Matters, done at Jerusalem May 29, 2008 (or a successor agreement), for the purposes described in paragraph (1). (c)Coordinator of United States–Israel research and development(1)In generalThe President may designate the Assistant Secretary of State for the Bureau of Oceans and International Environmental and Scientific Affairs, or another appropriate Department of State official, to act as Coordinator of United States-Israel Research and Development (referred to in this subsection as the Coordinator).(2)Authorities and dutiesThe Coordinator, in conjunction with the heads of relevant Federal Government departments and agencies and in coordination with the Israel Innovation Authority, may oversee civilian science and technology programs on a joint basis with Israel.(d)Office of Global Policy and Strategy of the Food and Drug Administration(1)In generalIt is the sense of Congress that the Commissioner of the Food and Drug Administration should seek to explore collaboration with Israel through the Office of Global Policy and Strategy.(2)ReportNot later than 1 year after the date of the enactment of this Act, the Commissioner, acting through the head of the Office of Global Policy and Strategy, shall submit a report describing the benefits to the United States and to Israel of opening an office in Israel for the Office of Global Policy and Strategy to—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Health, Education, Labor, and Pensions of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Energy and Commerce of the House of Representatives.(e)United States–Israel Energy CenterThere is authorized to be appropriated to the Secretary of Energy $4,000,000 for each of the fiscal years 2021 through 2023 to carry out the activities of the United States-Israel Energy Center established pursuant to section 917(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(d)).(f)United States–Israel Binational Industrial Research and Development FoundationIt is the sense of Congress that grants to promote covered energy projects conducted by, or in conjunction with, the United States-Israel Binational Industrial Research and Development Foundation should be funded at not less than $2,000,000 annually under section 917(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)).(g)United States–Israel cooperation on energy, water, homeland security, agriculture, and alternative fuel technologiesSection 7 of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8606) is amended by adding at the end the following:(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000 for each of the fiscal years 2021 through 2023..(h)Annual policy dialogueIt is the sense of Congress that the Department of Transportation and Israel’s Ministry of Transportation should engage in an annual policy dialogue to implement the 2016 Memorandum of Cooperation signed by the Secretary of Transportation and the Israeli Minister of Transportation.(i)Cooperation on space exploration and science initiativesThe Administrator of the National Aeronautics and Space Administration shall continue to work with the Israel Space Agency to identify and cooperatively pursue peaceful space exploration and science initiatives in areas of mutual interest, taking all appropriate measures to protect sensitive information, intellectual property, trade secrets, and economic interests of the United States.(j)Research and development cooperation relating to desalination technologyNot later than 1 year after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy shall submit a report that describes research and development cooperation with international partners, such as the State of Israel, in the area of desalination technology in accordance with section 9(b)(3) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note) to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Energy and Natural Resources of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Natural Resources of the House of Representatives.(k)Research and treatment of posttraumatic stress disorderIt is the sense of Congress that the Secretary of Veterans Affairs should seek to explore collaboration between the Mental Illness Research, Education and Clinical Centers of Excellence and Israeli institutions with expertise in researching and treating posttraumatic stress disorder. LXVIStrategic Programs, Cyber, and Intelligence MattersBCyberspace Related Matters6611.Report on use of encryption by Department of Defense national security systemsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Congress a report detailing the mission need and efficacy of full disk encryption across Non-classified Internet Protocol Router Network (NIPRNet) and Secretary Internet Protocol Router Network (SIPRNet) endpoint computer systems. Such report shall cover matters relating to cost, mission impact, and implementation timeline.6612.Guidance and direction on use of direct hiring processes for artificial intelligence professionals and other data science and software development personnel(a)Guidance requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to the secretaries of the military departments and the heads of the defense components on improved use of the direct hiring processes for artificial intelligence professionals and other data science and software development personnel.(b)ObjectiveThe objective of the guidance issued under subsection (a) shall be to ensure that organizational leaders assume greater responsibility for the results of civilian hiring of artificial intelligence professionals and other data science and software development personnel.(c)Contents of guidanceAt a minimum, the guidance required by subsection (a) shall—(1)instruct human resources professionals and hiring authorities to utilize available direct hiring authorities (including excepted service authorities) for the hiring of artificial intelligence professionals and other data science and software development personnel, to the maximum extent practicable;(2)instruct hiring authorities, when using direct hiring authorities, to prioritize utilization of panels of subject matter experts over human resources professionals to assess applicant qualifications and determine which applicants are best qualified for a position;(3)authorize and encourage the use of ePortfolio reviews to provide insight into the previous work of applicants as a tangible demonstration of capabilities and contribute to the assessment of applicant qualifications by subject matter experts; and(4)encourage the use of referral bonuses for recruitment and hiring of highly qualified artificial intelligence professionals and other data science and software development personnel in accordance with volume 451 of Department of Defense Instruction 1400.25.(d)Report(1)In generalNot later than one year after the date on which the guidance is issued under subsection (a), the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the guidance issued pursuant to subsection (a).(2)ContentsAt a minimum, the report submitted under paragraph (1) shall address the following:(A)The objectives of the guidance and the manner in which the guidance seeks to achieve those objectives.(B)The effect of the guidance on the hiring process for artificial intelligence professionals and other data science and software development personnel, including the effect on—(i)hiring time;(ii)the use of direct hiring authority;(iii)the use of subject matter experts; and(iv)the quality of new hires, as assessed by hiring managers and organizational leaders. 6613.Cybersecurity State Coordinator Act(a)Short titleThis section may be cited as the Cybersecurity State Coordinator Act of 2020.(b)Cybersecurity State Coordinator(1)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended—(A)in section 2202(c) (6 U.S.C. 652(c))—(i)in paragraph (10), by striking and at the end;(ii)by redesignating paragraph (11) as paragraph (12); and(iii)by inserting after paragraph (10) the following:(11)appoint a Cybersecurity State Coordinator in each State, as described in section 2215; and; and(B)by adding at the end the following:2215.Cybersecurity State Coordinator(a)AppointmentThe Director shall appoint an employee of the Agency in each State, with the appropriate cybersecurity qualifications and expertise, who shall serve as the Cybersecurity State Coordinator.(b)DutiesThe duties of a Cybersecurity State Coordinator appointed under subsection (a) shall include—(1)building strategic relationships across Federal and, on a voluntary basis, non-Federal entities by advising on establishing governance structures to facilitate the development and maintenance of secure and resilient infrastructure;(2)serving as a Federal cybersecurity risk advisor and coordinating between Federal and, on a voluntary basis, non-Federal entities to support preparation, response, and remediation efforts relating to cybersecurity risks and incidents;(3)facilitating the sharing of cyber threat information between Federal and, on a voluntary basis, non-Federal entities to improve understanding of cybersecurity risks and situational awareness of cybersecurity incidents;(4)raising awareness of the financial, technical, and operational resources available from the Federal Government to non-Federal entities to increase resilience against cyber threats;(5)supporting training, exercises, and planning for continuity of operations to expedite recovery from cybersecurity incidents, including ransomware;(6)serving as a principal point of contact for non-Federal entities to engage, on a voluntary basis, with the Federal Government on preparing, managing, and responding to cybersecurity incidents;(7)assisting non-Federal entities in developing and coordinating vulnerability disclosure programs consistent with Federal and information security industry standards; and(8)performing such other duties as determined necessary by the Director to achieve the goal of managing cybersecurity risks in the United States and reducing the impact of cyber threats to non-Federal entities.(c)FeedbackThe Director shall consult with relevant State and local officials regarding the appointment, and State and local officials and other non-Federal entities regarding the performance, of the Cybersecurity State Coordinator of a State..(2)OversightThe Director of the Cybersecurity and Infrastructure Security Agency shall provide to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a briefing on the placement and efficacy of the Cybersecurity State Coordinators appointed under section 2215 of the Homeland Security Act of 2002, as added by paragraph (1)—(A)not later than 1 year after the date of enactment of this Act; and(B)not later than 2 years after providing the first briefing under this paragraph. (3)Rule of constructionNothing in this subsection or the amendments made by this subsection shall be construed to affect or otherwise modify the authority of Federal law enforcement agencies with respect to investigations relating to cybersecurity incidents.(4)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 2214 the following:Sec. 2215. Cybersecurity State Coordinator..6614.Cybersecurity Advisory Committee(a)Short titleThis section may be cited as the Cybersecurity Advisory Committee Authorization Act of 2020.(b)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.), as amended by section 6613 of this Act, is further amended by adding at the end the following:2216.Cybersecurity Advisory Committee(a)EstablishmentThe Secretary shall establish within the Agency a Cybersecurity Advisory Committee (referred to in this section as the Advisory Committee).(b)Duties(1)In generalThe Advisory Committee shall advise, consult with, report to, and make recommendations to the Director, as appropriate, on the development, refinement, and implementation of policies, programs, planning, and training pertaining to the cybersecurity mission of the Agency.(2)Recommendations(A)In generalThe Advisory Committee shall develop, at the request of the Director, recommendations for improvements to advance the cybersecurity mission of the Agency and strengthen the cybersecurity of the United States.(B)Recommendations of subcommitteesRecommendations agreed upon by subcommittees established under subsection (d) for any year shall be approved by the Advisory Committee before the Advisory Committee submits to the Director the annual report under paragraph (4) for that year.(3)Periodic reportsThe Advisory Committee shall periodically submit to the Director—(A)reports on matters identified by the Director; and(B)reports on other matters identified by a majority of the members of the Advisory Committee.(4)Annual report(A)In generalThe Advisory Committee shall submit to the Director an annual report providing information on the activities, findings, and recommendations of the Advisory Committee, including its subcommittees, for the preceding year. (B)PublicationNot later than 180 days after the date on which the Director receives an annual report for a year under subparagraph (A), the Director shall publish a public version of the report describing the activities of the Advisory Committee and such related matters as would be informative to the public during that year, consistent with section 552(b) of title 5, United States Code.(5)FeedbackNot later than 90 days after receiving any recommendation submitted by the Advisory Committee under paragraph (2), (3), or (4), the Director shall respond in writing to the Advisory Committee with feedback on the recommendation. Such a response shall include—(A)with respect to any recommendation with which the Director concurs, an action plan to implement the recommendation; and(B)with respect to any recommendation with which the Director does not concur, a justification for why the Director does not plan to implement the recommendation.(6)Congressional notificationNot less frequently than once per year after the date of enactment of this section, the Director shall provide to the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate and the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives a briefing on feedback from the Advisory Committee.(7)Governance rulesThe Director shall establish rules for the structure and governance of the Advisory Committee and all subcommittees established under subsection (d). (c)Membership(1)Appointment(A)In generalNot later than 180 days after the date of enactment of the Cybersecurity Advisory Committee Authorization Act of 2020, the Director shall appoint the members of the Advisory Committee.(B)CompositionThe membership of the Advisory Committee shall consist of not more than 35 individuals.(C)Representation(i)In generalThe membership of the Advisory Committee shall—(I)consist of subject matter experts;(II)be geographically balanced; and(III)include representatives of State, local, and Tribal governments and of a broad range of industries, which may include the following:(aa)Defense.(bb)Education.(cc)Financial services and insurance.(dd)Healthcare.(ee)Manufacturing.(ff)Media and entertainment.(gg)Chemicals.(hh)Retail.(ii)Transportation.(jj)Energy.(kk)Information Technology.(ll)Communications.(mm)Other relevant fields identified by the Director.(ii)ProhibitionNot less than 1 member nor more than 3 members may represent any 1 category under clause (i)(III).(iii)Publication of membership listThe Advisory Committee shall publish its membership list on a publicly available website not less than once per fiscal year and shall update the membership list as changes occur. (2)Term of office(A)TermsThe term of each member of the Advisory Committee shall be 2 years, except that a member may continue to serve until a successor is appointed.(B)RemovalThe Director may review the participation of a member of the Advisory Committee and remove such member any time at the discretion of the Director.(C)ReappointmentA member of the Advisory Committee may be reappointed for an unlimited number of terms.(3)Prohibition on compensationThe members of the Advisory Committee may not receive pay or benefits from the United States Government by reason of their service on the Advisory Committee.(4)Meetings(A)In generalThe Director shall require the Advisory Committee to meet not less frequently than semiannually, and may convene additional meetings as necessary.(B)Public meetingsAt least one of the meetings referred to in subparagraph (A) shall be open to the public.(C)AttendanceThe Advisory Committee shall maintain a record of the persons present at each meeting.(5)Member access to classified information(A)In generalNot later than 60 days after the date on which a member is first appointed to the Advisory Committee and before the member is granted access to any classified information, the Director shall determine, for the purposes of the Advisory Committee, if the member should be restricted from reviewing, discussing, or possessing classified information.(B)AccessAccess to classified materials shall be managed in accordance with Executive Order No. 13526 of December 29, 2009 (75 Fed. Reg. 707), or any subsequent corresponding Executive Order. (C)ProtectionsA member of the Advisory Committee shall protect all classified information in accordance with the applicable requirements for the particular level of classification of such information.(D)Rule of constructionNothing in this paragraph shall be construed to affect the security clearance of a member of the Advisory Committee or the authority of a Federal agency to provide a member of the Advisory Committee access to classified information. (6)ChairpersonThe Advisory Committee shall select, from among the members of the Advisory Committee—(A)a member to serve as chairperson of the Advisory Committee; and(B)a member to serve as chairperson of each subcommittee of the Advisory Committee established under subsection (d).(d)Subcommittees(1)In generalThe Director shall establish subcommittees within the Advisory Committee to address cybersecurity issues, which may include the following:(A)Information exchange.(B)Critical infrastructure.(C)Risk management.(D)Public and private partnerships.(2)Meetings and reportingEach subcommittee shall meet not less frequently than semiannually, and submit to the Advisory Committee for inclusion in the annual report required under subsection (b)(4) information, including activities, findings, and recommendations, regarding subject matter considered by the subcommittee.(3)Subject matter expertsThe chair of the Advisory Committee shall appoint members to subcommittees and shall ensure that each member appointed to a subcommittee has subject matter expertise relevant to the subject matter of the subcommittee..(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as so amended, is further amended by inserting after the item relating to section 2215 the following:Sec. 2216. Cybersecurity Advisory Committee..6615.Cybersecurity Education and Training Assistance Program(a)Sense of CongressIt is the sense of Congress that—(1)the United States continues to face critical shortages in the national cybersecurity workforce;(2) the Cybersecurity and Infrastructure Security Agency within the Department of Homeland Security has the responsibility to manage cyber and physical risks to our critical infrastructure, including by ensuring a national workforce supply to support cybersecurity through education, training, and capacity development efforts; (3)to reestablish the technology leadership, security, and economic competitiveness of the United States, the Cybersecurity and Infrastructure Security Agency should create a sustainable pipeline by strengthening K–12 cybersecurity outreach and education nationwide.(b)AuthoritiesSection 2202(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 652(e)(1)) is amended by adding at the end the following:(R)To encourage and build cybersecurity awareness and competency across the United States and to develop, attract, and retain the cybersecurity workforce necessary for the cybersecurity related missions of the Department, including by—(i)overseeing K–12 cybersecurity education and awareness related programs at the agency;(ii)leading efforts to develop, attract, and retain the cybersecurity workforce necessary for the cybersecurity related missions of the Department;(iii)encouraging and building cybersecurity awareness and competency across the United States; and(iv)carrying out cybersecurity related workforce development activities, including through—(I)increasing the pipeline of future cybersecurity professionals through programs focused on K–12, higher education, and non-traditional students; and(II)building awareness of and competency in cybersecurity across the civilian Federal government workforce..(c)Education, training, and capacity developmentSection 2202(c) of the Homeland Security Act of 2002 (6 U.S.C. 652(c)) is amended—(1)by redesignating paragraph (11) as paragraph (12);(2)in paragraph (10), by striking and at the end; and(3)by inserting after paragraph (10) the following:(11)provide education, training, and capacity development for Federal and non-Federal entities to enhance the security and resiliency of domestic and global cybersecurity and infrastructure security; and.(d)Establishment of training programsSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.), as amended by section 6614 of this Act, is further amended by adding at the end the following:2217.Cybersecurity Education and Training Programs(a)Establishment(1)In generalThe Cybersecurity Education and Training Assistance Program (referred to in this section as CETAP) is established within the Agency.(2)PurposeThe purpose of CETAP shall be to support the effort of the Agency in building and strengthening a national cybersecurity workforce pipeline capacity through enabling K–12 cybersecurity education, including by—(A)providing foundational cybersecurity awareness and literacy; (B)encouraging cybersecurity career exploration; and (C)supporting the teaching of cybersecurity skills at the K–12 levels.(b)RequirementsIn carrying out CETAP, the Director shall—(1)ensure that the program—(A)creates and disseminates K–12 cybersecurity-focused curricula and career awareness materials; (B)conducts professional development sessions for teachers; (C)develops resources for the teaching of K–12 cybersecurity-focused curricula; (D)provides direct student engagement opportunities through camps and other programming; (E)engages with local and State education authorities to promote awareness of the program and ensure that offerings align with State and local standards; (F)integrates with existing post-secondary education and workforce development programs at the Department; (G)establishes and maintains national standards for K–12 cyber education; (H)partners with cybersecurity and education stakeholder groups to expand outreach; and(I)any other activity the Director determines necessary to meet the purpose described in subsection (a)(2); and(2)enable the deployment of CETAP nationwide, with special consideration for underserved populations or communities.(c)Briefings(1)In generalNot later than 1 year after the establishment of CETAP, and annually thereafter, the Secretary shall brief the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on the program.(2)ContentsEach briefing conducted under paragraph (1) shall include—(A)estimated figures on the number of students reached and teachers engaged; (B)information on community outreach and State engagement efforts; (C)information on new curricula offerings and teacher training platforms; and(D)information on coordination with post-secondary education and workforce development programs at the Department.(d)Mission promotionThe Director may use appropriated amounts to purchase promotional and recognition items and marketing and advertising services to publicize and promote the mission and services of the Agency, support the activities of the Agency, and to recruit and retain Agency personnel..(e)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135), as so amended, is further amended by inserting after the item relating to section 2216 the following:Sec. 2217. Cybersecurity Education and Training Programs..CNuclear Forces6651.Report on electromagnetic pulse hardening of ground-based strategic deterrent weapons system(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report on establishing requirements and protocols to ensure that the ground-based strategic deterrent weapons system is hardened against electromagnetic pulses.(b)ElementsThe report required by subsection (a) shall include a description of the following:(1)The testing protocols the ground-based strategic deterrent program will use for electromagnetic pulse testing.(2)How requirements for electromagnetic pulse hardness will be integrated into the ground-based strategic deterrent program.(3)Plans for electromagnetic pulse verification tests of the ground-based strategic deterrent weapons system.(4)Plans for electromagnetic pulse testing of nonmissile components of the ground-based strategic deterrent weapons system.(5)Plans to sustain electromagnetic pulse qualification of the ground-based strategic deterrent weapons system.LXVIINuclear Energy Leadership6701.Advanced nuclear reactor research and development goals(a)In generalSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) is amended by adding at the end the following:959A.Advanced nuclear reactor research and development goals(a)DefinitionsIn this section:(1)Advanced nuclear reactorThe term advanced nuclear reactor means—(A)a nuclear fission reactor, including a prototype plant (as defined in sections 50.2 and 52.1 of title 10, Code of Federal Regulations (or successor regulations)), with significant improvements compared to the most recent generation of fission reactors, including improvements such as—(i)additional inherent safety features;(ii)lower waste yields;(iii)improved fuel performance;(iv)increased tolerance to loss of fuel cooling;(v)enhanced reliability;(vi)increased proliferation resistance;(vii)increased thermal efficiency;(viii)reduced consumption of cooling water;(ix)the ability to integrate into electric applications and nonelectric applications;(x)modular sizes to allow for deployment that corresponds with the demand for electricity; or(xi)operational flexibility to respond to changes in demand for electricity and to complement integration with intermittent renewable energy; and(B)a fusion reactor.(2)Demonstration projectThe term demonstration project means an advanced nuclear reactor operated in any manner, including as part of the power generation facilities of an electric utility system, for the purpose of demonstrating the suitability for commercial application of the advanced nuclear reactor.(b)PurposeThe purpose of this section is to direct the Secretary, as soon as practicable after the date of enactment of this section, to advance the research and development of domestic advanced, affordable, and clean nuclear energy by—(1)demonstrating different advanced nuclear reactor technologies that could be used by the private sector to produce—(A)emission-free power at a levelized cost of electricity of $60 per megawatt-hour or less;(B)heat for community heating, industrial purposes, or synthetic fuel production;(C)remote or off-grid energy supply; or(D)backup or mission-critical power supplies;(2)developing subgoals for nuclear energy research programs that would accomplish the goals of the demonstration projects carried out under subsection (c);(3)identifying research areas that the private sector is unable or unwilling to undertake due to the cost of, or risks associated with, the research; and(4)facilitating the access of the private sector—(A)to Federal research facilities and personnel; and(B)to the results of research relating to civil nuclear technology funded by the Federal Government.(c)Demonstration projects(1)In generalThe Secretary shall, to the maximum extent practicable—(A)enter into agreements to complete not fewer than 2 demonstration projects by not later than December 31, 2025; and(B)establish a program to enter into agreements to complete 1 additional operational demonstration project by not later than December 31, 2035.(2)RequirementsIn carrying out demonstration projects under paragraph (1), the Secretary shall—(A)include diversity in designs for the advanced nuclear reactors demonstrated under this section, including designs using various—(i)primary coolants;(ii)fuel types and compositions; and(iii)neutron spectra;(B)seek to ensure that—(i)the long-term cost of electricity or heat for each design to be demonstrated under this subsection is cost-competitive in the applicable market;(ii)the selected projects can meet the deadline established in paragraph (1) to demonstrate first-of-a-kind advanced nuclear reactor technologies, for which additional information shall be considered, including—(I)the technology readiness level of a proposed advanced nuclear reactor technology;(II)the technical abilities and qualifications of teams desiring to demonstrate a proposed advanced nuclear reactor technology; and(III)the capacity to meet cost-share requirements of the Department;(C)ensure that each evaluation of candidate technologies for the demonstration projects is completed through an external review of proposed designs, which review shall—(i)be conducted by a panel that includes not fewer than 1 representative of each of—(I)an electric utility; and(II)an entity that uses high-temperature process heat for manufacturing or industrial processing, such as a petrochemical company, a manufacturer of metals, or a manufacturer of concrete;(ii)include a review of cost-competitiveness and other value streams, together with the technology readiness level, of each design to be demonstrated under this subsection; and(iii)not be required for a demonstration project that receives no financial assistance from the Department for construction costs;(D)for federally funded demonstration projects, enter into cost-sharing agreements with private sector partners in accordance with section 988 for the conduct of activities relating to the research, development, and demonstration of private-sector advanced nuclear reactor designs under the program;(E)work with private sector partners to identify potential sites, including Department-owned sites, for demonstrations, as appropriate;(F)align specific activities carried out under demonstration projects carried out under this subsection with priorities identified through direct consultations between—(i)the Department;(ii)National Laboratories;(iii)institutions of higher education;(iv)traditional end-users (such as electric utilities);(v)potential end-users of new technologies (such as users of high-temperature process heat for manufacturing processing, including petrochemical companies, manufacturers of metals, or manufacturers of concrete); and(vi)developers of advanced nuclear reactor technology; and(G)seek to ensure that the demonstration projects carried out under paragraph (1) do not cause any delay in a deployment of an advanced reactor by private industry and the Department that is underway as of the date of enactment of this section.(3)Additional requirementsIn carrying out demonstration projects under paragraph (1), the Secretary shall—(A)identify candidate technologies that—(i)are not developed sufficiently for demonstration within the initial required timeframe described in paragraph (1)(A); but(ii)could be demonstrated within the timeframe described in paragraph (1)(B);(B)identify technical challenges to the candidate technologies identified in subparagraph (A);(C)support near-term research and development to address the highest-risk technical challenges to the successful demonstration of a selected advanced reactor technology, in accordance with—(i)subparagraph (B); and(ii)the research and development activities under sections 952 and 958;(D)establish such technology advisory working groups as the Secretary determines to be appropriate to advise the Secretary regarding the technical challenges identified under subparagraph (B) and the scope of research and development programs to address the challenges, in accordance with subparagraph (C), to be comprised of—(i)private-sector advanced nuclear reactor technology developers;(ii)technical experts with respect to the relevant technologies at institutions of higher education; and(iii)technical experts at the National Laboratories.(d)Goals(1)In generalThe Secretary shall establish goals for research relating to advanced nuclear reactors facilitated by the Department that support the objectives of the program for demonstration projects established under subsection (c).(2)CoordinationIn developing the goals under paragraph (1), the Secretary shall coordinate, on an ongoing basis, with members of private industry to advance the demonstration of various designs of advanced nuclear reactors.(3)RequirementsIn developing the goals under paragraph (1), the Secretary shall ensure that—(A)research activities facilitated by the Department to meet the goals developed under this subsection are focused on key areas of nuclear research and deployment ranging from basic science to full-design development, safety evaluation, and licensing;(B)research programs designed to meet the goals emphasize—(i)resolving materials challenges relating to extreme environments, including extremely high levels of—(I)radiation fluence;(II)temperature;(III)pressure; and(IV)corrosion; and(ii)qualification of advanced fuels;(C)activities are carried out that address near-term challenges in modeling and simulation to enable accelerated design and licensing;(D)related technologies, such as technologies to manage, reduce, or reuse nuclear waste, are developed;(E)nuclear research infrastructure is maintained or constructed, such as—(i)currently operational research reactors at the National Laboratories and institutions of higher education;(ii)hot cell research facilities;(iii)a versatile fast neutron source; and(iv)a molten salt testing facility;(F)basic knowledge of non-light water coolant physics and chemistry is improved;(G)advanced sensors and control systems are developed; and(H)advanced manufacturing and advanced construction techniques and materials are investigated to reduce the cost of advanced nuclear reactors..(b)Table of contentsThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594; 132 Stat. 3160) is amended—(1)in the item relating to section 917, by striking Efficiency;(2)in the items relating to each of sections 957, 958, and 959 by inserting Sec. before the item number; and(3)by inserting after the item relating to section 959 the following:Sec. 959A. Advanced nuclear reactor research and development goals..6702.Nuclear energy strategic plan(a)In generalSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) (as amended by section 6701(a)) is amended by adding at the end the following:959B.Nuclear energy strategic plan(a)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Energy and Commerce and Science, Space, and Technology of the House of Representatives a 10-year strategic plan for the Office of Nuclear Energy of the Department, in accordance with this section.(b)Requirements(1)ComponentsThe strategic plan under this section shall designate—(A)programs that support the planned accomplishment of—(i)the goals established under section 959A; and(ii)the demonstration programs identified under subsection (c) of that section; and(B)programs that—(i)do not support the planned accomplishment of demonstration programs, or the goals, referred to in subparagraph (A); but(ii)are important to the mission of the Office of Nuclear Energy, as determined by the Secretary.(2)Program planningIn developing the strategic plan under this section, the Secretary shall specify expected timelines for, as applicable—(A)the accomplishment of relevant objectives under current programs of the Department; or(B)the commencement of new programs to accomplish those objectives.(c)UpdatesNot less frequently than once every 2 years, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committees on Energy and Commerce and Science, Space, and Technology of the House of Representatives an updated 10-year strategic plan in accordance with subsection (b), which shall identify, and provide a justification for, any major deviation from a previous strategic plan submitted under this section..(b)Table of contentsThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594; 132 Stat. 3160) (as amended by section 6701(b)(3)) is amended by inserting after the item relating to section 959A the following:Sec. 959B. Nuclear energy strategic plan..6703.Versatile, reactor-based fast neutron sourceSection 955(c)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16275(c)(1)) is amended—(1)in the paragraph heading, by striking Mission need and inserting Authorization; and(2)in subparagraph (A), by striking determine the mission need and inserting provide.6704.Advanced nuclear fuel security program(a)In generalSubtitle E of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16271 et seq.) (as amended by section 6702(a)) is amended by adding at the end the following:960.Advanced nuclear fuel security program(a)DefinitionsIn this section:(1)HALEU transportation packageThe term HALEU transportation package means a transportation package that is suitable for transporting high-assay, low-enriched uranium.(2)High-assay, low-enriched uraniumThe term high-assay, low-enriched uranium means uranium with an assay greater than 5 weight percent, but less than 20 weight percent, of the uranium-235 isotope.(3)High-enriched uraniumThe term high-enriched uranium means uranium with an assay of 20 weight percent or more of the uranium-235 isotope.(b)High-Assay, low-Enriched uranium program for advanced reactors(1)EstablishmentNot later than 1 year after the date of enactment of this section, the Secretary shall establish a program to make available high-assay, low-enriched uranium, through contracts for sale, resale, transfer, or lease, for use in commercial or noncommercial advanced nuclear reactors.(2)Nuclear fuel ownershipEach lease under this subsection shall include a provision establishing that the high-assay, low-enriched uranium that is the subject of the lease shall remain the property of the Department, including with respect to responsibility for the storage, use, or final disposition of all radioactive waste created by the irradiation, processing, or purification of any leased high-assay, low-enriched uranium.(3)QuantityIn carrying out the program under this subsection, the Secretary shall make available—(A)by December 31, 2022, high-assay, low-enriched uranium containing not less than 2 metric tons of the uranium-235 isotope; and(B)by December 31, 2025, high-assay, low-enriched uranium containing not less than 10 metric tons of the uranium-235 isotope (as determined including the quantities of the uranium-235 isotope made available before December 31, 2022).(4)Factors for considerationIn carrying out the program under this subsection, the Secretary shall take into consideration—(A)options for providing the high-assay, low-enriched uranium under this subsection from a stockpile of uranium owned by the Department (including the National Nuclear Security Administration), including—(i)fuel that—(I)directly meets the needs of an end-user; but(II)has been previously used or fabricated for another purpose;(ii)fuel that can meet the needs of an end-user after removing radioactive or other contaminants that resulted from a previous use or fabrication of the fuel for research, development, demonstration, or deployment activities of the Department (including activities of the National Nuclear Security Administration); and(iii)fuel from a high-enriched uranium stockpile, which can be blended with lower-assay uranium to become high-assay, low-enriched uranium to meet the needs of an end-user; and(B)requirements to support molybdenum-99 production under the American Medical Isotopes Production Act of 2012 (Public Law 112–239; 126 Stat. 2211).(5)Limitations(A)Final disposition of radioactive wasteThe Secretary shall not barter or otherwise sell or transfer uranium in any form in exchange for services relating to the final disposition of radioactive waste from uranium that is the subject of a lease under this subsection.(B)National security needsThe Secretary shall only make available from Department stockpiles under this subsection high-assay, low-enriched uranium that is not needed for national security.(6)SunsetThe program under this subsection shall terminate on the earlier of—(A)January 1, 2035; and(B)the date on which uranium enriched up to, but not equal to, 20 weight percent can be obtained in the commercial market from domestic suppliers.(c)Report(1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall submit to the appropriate committees of Congress a report that describes actions proposed to be carried out by the Secretary—(A)under the program under subsection (b); or(B)otherwise to enable the commercial use of high-assay, low-enriched uranium.(2)Coordination and stakeholder inputIn developing the report under this subsection, the Secretary shall seek input from—(A)the Nuclear Regulatory Commission;(B)the National Laboratories;(C)institutions of higher education;(D)producers of medical isotopes;(E)a diverse group of entities operating in the nuclear energy industry; and(F)a diverse group of technology developers.(3)Cost and schedule estimatesThe report under this subsection shall include estimated costs, budgets, and timeframes for enabling the use of high-assay, low-enriched uranium.(4)Required evaluationsThe report under this subsection shall evaluate—(A)the costs and actions required to establish and carry out the program under subsection (b), including with respect to—(i)proposed preliminary terms for the sale, resale, transfer, and leasing of high-assay, low-enriched uranium (including guidelines defining the roles and responsibilities between the Department and the purchaser, transfer recipient, or lessee); and(ii)the potential to coordinate with purchasers, transfer recipients, and lessees regarding—(I)fuel fabrication; and(II)fuel transport;(B)the potential sources and fuel forms available to provide uranium for the program under subsection (b);(C)options to coordinate the program under subsection (b) with the operation of the versatile reactor-based fast neutron source under section 955(c)(1);(D)the ability of the domestic uranium market to provide materials for advanced nuclear reactor fuel; and(E)any associated legal, regulatory, and policy issues that should be addressed to enable—(i)the program under subsection (b); and(ii)the establishment of a domestic industry capable of providing high-assay, low-enriched uranium for commercial and noncommercial purposes, including with respect to the needs of—(I)the Department;(II)the Department of Defense; and(III)the National Nuclear Security Administration.(d)HALEU transportation package research program(1)In generalAs soon as practicable after the date of enactment of this section, the Secretary shall establish a research, development, and demonstration program under which the Secretary shall provide financial assistance, on a competitive basis, to establish the capability to transport high-assay, low-enriched uranium.(2)RequirementThe focus of the program under this subsection shall be to establish 1 or more HALEU transportation packages that can be certified by the Nuclear Regulatory Commission to transport high-assay, low-enriched uranium to the various facilities involved in producing or using nuclear fuel containing high-assay, low-enriched uranium, such as—(A)enrichment facilities;(B)fuel processing facilities;(C)fuel fabrication facilities; and(D)nuclear reactors..(b)Clerical amendmentThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594; 132 Stat. 3160) (as amended by section 6702(b)) is amended by inserting after the item relating to section 959B the following:Sec. 960. Advanced nuclear fuel security program..6705.University Nuclear Leadership ProgramSection 313 of the Energy and Water Development and Related Agencies Appropriations Act, 2009 (42 U.S.C. 16274a) is amended to read as follows:313.University Nuclear Leadership Program(a)DefinitionsIn this section:(1)Advanced nuclear reactorThe term advanced nuclear reactor means—(A)a nuclear fission reactor, including a prototype plant (as defined in sections 50.2 and 52.1 of title 10, Code of Federal Regulations (or successor regulations)), with significant improvements compared to the most recent generation of fission reactors, including improvements such as—(i)additional inherent safety features;(ii)lower waste yields;(iii)improved fuel performance;(iv)increased tolerance to loss of fuel cooling;(v)enhanced reliability;(vi)increased proliferation resistance;(vii)increased thermal efficiency;(viii)reduced consumption of cooling water;(ix)the ability to integrate into electric applications and nonelectric applications;(x)modular sizes to allow for deployment that corresponds with the demand for electricity; or(xi)operational flexibility to respond to changes in demand for electricity and to complement integration with intermittent renewable energy; and(B)a fusion reactor.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(3)ProgramThe term Program means the University Nuclear Leadership Program established under subsection (b).(b)EstablishmentThe Secretary of Energy, the Administrator of the National Nuclear Security Administration, and the Chairman of the Nuclear Regulatory Commission shall jointly establish a program, to be known as the University Nuclear Leadership Program.(c)Use of funds(1)In generalExcept as provided in paragraph (2), amounts made available to carry out the Program shall be used to provide financial assistance for scholarships, fellowships, and research and development projects at institutions of higher education in areas relevant to the programmatic mission of the applicable Federal agency, with an emphasis on providing the financial assistance with respect to research, development, demonstration, and deployment activities for technologies relevant to advanced nuclear reactors, including relevant fuel cycle technologies.(2)ExceptionNotwithstanding paragraph (1), amounts made available to carry out the Program may be used to provide financial assistance for a scholarship, fellowship, or multiyear research and development project that does not align directly with a programmatic mission of the applicable Federal agency providing the financial assistance, if the activity for which assistance is provided would facilitate the maintenance of the discipline of nuclear science or engineering.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out the Program for fiscal year 2021 and each fiscal year thereafter—(1)$30,000,000 to the Secretary of Energy; and(2)$15,000,000 to the Nuclear Regulatory Commission..6706.Adjusting strategic petroleum reserve mandated drawdowns(a)Bipartisan Budget Act of 2015Section 403(a) of the Bipartisan Budget Act of 2015 (42 U.S.C. 6241 note; Public Law 114–74) is amended—(1)by striking paragraph (6);(2)by redesignating paragraphs (7) and (8) as paragraphs (6) and (7), respectively; and(3)in paragraph (7) (as so redesignated), by striking 10,000,000 and inserting 20,000,000.(b)Fixing America’s Surface Transportation ActSection 32204(a)(1) of the FAST Act (42 U.S.C. 6241 note; Public Law 114–94) is amended—(1)in subparagraph (B)—(A)by striking 16,000,000 and inserting 11,000,000; and(B)by striking 2023 and inserting 2022; and(2)in subparagraph (C), by striking 25,000,000 and inserting 30,000,000.(c)America’s Water Infrastructure Act of 2018Section 3009(a)(1) of America’s Water Infrastructure Act of 2018 (42 U.S.C. 6241 note; Public Law 115–270) is amended by striking 2028 and inserting 2030.(d)Bipartisan Budget Act of 2018Section 30204(a)(1) of the Bipartisan Budget Act of 2018 (42 U.S.C. 6241 note; Public Law 115–123) is amended by striking subparagraphs (A) through (C) and inserting the following:(A)7,500,000 barrels of crude oil during fiscal year 2022;(B)7,500,000 barrels of crude oil during fiscal year 2024;(C)15,000,000 barrels of crude oil during fiscal year 2025;(D)30,000,000 barrels of crude oil during fiscal year 2029; and(E)40,000,000 barrels of crude oil during fiscal year 2030..(e)Reconciliation on the budget for 2018Section 20003(a)(1) of Public Law 115–97 (42 U.S.C. 6241 note) is amended by striking the period of fiscal years 2026 through 2027 and inserting fiscal year 2030. LXXVIIIMilitary Construction and General ProvisionsAMilitary Construction Program7801.Modification to authority for military construction projects for child development centers at military installationsSection 2809(b) of the National Defense Authorization Act for Fiscal Year 2020 is amended—(1)in paragraph (1), by inserting and annually thereafter, after this Act,; and(2)in paragraph (2)—(A)in subparagraph (A), by striking the report and inserting a report; and(B)in subparagraph (B), by inserting in which the project is included before the period at the end. 7802.Modification of construction of ground-based strategic deterrent launch facilities and launch centers for the Air ForceSubsection (e) of section 2802 is deemed to read as follows:(e)Funding(1)In generalOf the amount authorized to be appropriated for fiscal year 2021 as specified in the funding table in section 4601, the Secretary of the Air Force may expend not more than $15,000,000 for the purposes of planning and design to support the projects described in subsection (a).(2)IncreaseThe amount authorized to be appropriated for fiscal year 2021 for military construction for the Air Force is hereby increased by $15,000,000, with the amount of the increase to be designated to Air Force, Unspecified Worldwide Locations, Planning and Design.(3)OffsetThe amount authorized to be appropriated for fiscal year 2021 for operation and maintenance for the Army is hereby reduced by $15,000,000, with the amount of the reduction to be derived from subactivity group 421, Servicewide Transportation. .BMilitary Family Housing7821.Inclusion of assessment of performance metrics in annual publication on use of incentive fees for privatized military housing projects(a)In generalSection 2891c of title 10, United States Code, is amended—(1)by striking the section heading and inserting the following: Transparency regarding finances and performance metrics;(2)in subsection (b)—(A)in the subsection heading, by inserting performance metrics and before use of incentive fees;(B)in paragraph (1), by striking publicly accessible website, information and inserting “publicly accessible website—(A)for each contract for the provision or management of housing units—(i)an assessment of indicators underlying the performance metrics under such contract to ensure such indicators adequately measure the condition and quality of the home or homes covered by the contract, including—(I)resident satisfaction;(II)maintenance management;(III)project safety; and(IV)financial management; and(ii)a detailed description of each indicator assessed under subparagraph (A), including an indication of—(I)the limitations of available survey data;(II)how resident satisfaction and maintenance management is calculated; and(III)whether data is missing; and(B)information; and(C)in paragraph (2), by striking paragraph (1) and inserting paragraph (1)(B).(b)Clerical amendmentThe table of sections at the beginning of subchapter V of chapter 169 of such title is amended by striking the item relating to section 2891c and inserting the following new item:2891c. Transparency regarding finances and performance metrics..DLand Conveyances7861.Establishment of interagency committees on joint use of certain land withdrawn from appropriation under public land laws(a)Interagency executive committee on joint use by Department of the Navy and Department of the Interior of Naval Air Station Fallon RangesSection 3011(a) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 885) is amended by adding at the end the following new paragraph:(5)Intergovernmental executive committee(A)EstablishmentThe Secretary of the Navy and the Secretary of the Interior shall jointly establish, by memorandum of understanding, an intergovernmental executive committee (referred to in this paragraph as the executive committee), for the purpose of exchanging views, information, and advice relating to the management of the natural and cultural resources of the land described in paragraph (2).(B)Memorandum of understandingThe memorandum of understanding entered into under subparagraph (A) shall include—(i)a description of the officials and other individuals to be invited to participate as members in the executive committee under subparagraph (C);(ii)a description of the duties of the Chairperson and Vice Chairperson of the executive committee; and(iii)subject to subparagraphs (D) and (E), a procedure for—(I)creating a forum to carry out the purpose described in subparagraph (A);(II)rotating the Chairperson of the executive committee; and(III)scheduling regular meetings of the executive committee.(C)MembershipThe executive committee shall be comprised of—(i)1 representative of the Nevada Department of Wildlife;(ii)1 representative of the Nevada Department of Conservation and Natural Resources;(iii)1 county commissioner from each of Churchill, Lyon, Nye, Mineral, and Pershing Counties, Nevada;(iv)1 representative of each Indian tribe in the vicinity of the land described in paragraph (2); and(v)not more than 3 members that the Secretary of the Navy and the Secretary of the Interior jointly determine would advance the goals and objectives of the executive committee.(D)Chairperson and Vice ChairpersonThe members of the executive committee shall elect from among the members—(i)1 member to serve as Chairperson of the executive committee; and(ii)1 member to serve as Vice Chairperson of the executive committee.(E)Meetings(i)FrequencyThe executive committee shall meet not less frequently than 3 times each calendar year.(ii)LocationThe location of the meetings of the executive committee shall rotate to facilitate ease of access for all members of the executive committee.(iii)Public accessibilityThe meetings of the executive committee shall—(I)be open to the public; and(II)serve as a forum for the public to provide comments regarding the natural and cultural resources of the land described in paragraph (2).(F)Conditions and terms(i)In generalEach member of the executive committee shall serve voluntarily and without compensation.(ii)Term of appointment(I)In generalExcept as provided in subclause (II)(bb), each member of the executive committee shall be appointed for a term of 4 years.(II)Original membersOf the members initially appointed to the executive committee, the Secretary of the Navy and the Secretary of the Interior shall select—(aa)½ to serve for a term of 4 years; and (bb)½ to serve for a term of 2 years. (iii)Reappointment and replacementThe Secretary of the Navy and the Secretary of the Interior may reappoint or replace, as appropriate, a member of the executive committee if—(I)the term of the member has expired;(II)the member has resigned; or(III)the position held by the member has changed to the extent that the ability of the member to represent the group or entity that the member represents has been significantly affected.(G)LiaisonsThe Secretary of the Navy and the Secretary of the Interior shall each appoint appropriate operational and land management personnel of the Department of the Navy and the Department of the Interior, respectively, to serve as liaisons to the executive committee..(b)Joint access and use by Department of the Air Force and Department of the Interior of Nevada Test and Training Range and Desert National Wildlife Refuge(1)United States Fish and Wildlife Service and Department of the Air Force coordinationSection 3011(b)(5) of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat. 887) is amended by adding at the end the following new subparagraph:(G)Interagency committee(i)In generalThe Secretary of the Interior and the Secretary of the Air Force shall jointly establish an interagency committee (referred to in this subparagraph as the interagency committee) to facilitate coordination, manage public access needs and requirements, and minimize potential conflict between the Department of the Interior and the Department of the Air Force with respect to joint operating areas within the Desert National Wildlife Refuge.(ii)MembershipThe interagency committee shall include only the following members:(I)Representatives from the United States Fish and Wildlife Service.(II)Representatives from the Department of the Air Force.(III)The Project Leader of the Desert National Wildlife Refuge Complex. (IV)The Commander of the Nevada Test and Training Range, Nellis Air Force Base.(iii)Report to CongressThe interagency committee shall biannually submit to the Committees on Armed Services, Environment and Public Works, and Energy and Natural Resources of the Senate and the Committees on Armed Services and Natural Resources of the House of Representatives, and make available publicly online, a report on the activities of the interagency committee..(2)Intergovernmental executive committeeSuch section is further amended by adding at the end the following new subparagraph:(H)Intergovernmental executive committee(i)EstablishmentThe Secretary of the Interior and the Secretary of the Air Force shall jointly establish, by memorandum of understanding, an intergovernmental executive committee (referred to in this subparagraph as the executive committee) in accordance with this subparagraph.(ii)PurposeThe executive committee shall be established for the purposes of—(I)exchanging views, information, and advice relating to the management of the natural and cultural resources of the lands withdrawn and reserved by this section; and(II)discussing and making recommendations to the interagency committee established under subparagraph (G) with respect to public access needs and requirements.(iii)CompositionThe executive committee shall comprise the following members:(I)Federal agenciesThe Secretary of the Interior and the Secretary of the Air Force shall each appoint 1 representative from an interested Federal agency.(II)State governmentThe Secretary of the Interior and the Secretary of the Air Force shall jointly invite 1 representative of the Nevada Department of Wildlife.(III)Local governmentsThe Secretary of the Interior and the Secretary of the Air Force shall jointly invite 1 county commissioner of each of Clark, Nye, and Lincoln Counties, Nevada.(IV)Tribal governmentsThe Secretary of the Interior and the Secretary of the Air Force shall jointly invite 1 representative of each Indian tribe in the vicinity of the portions of the joint use area of the Desert National Wildlife Refuge where the Secretary of the Interior exercises primary jurisdiction.(V)PublicThe Secretary of the Interior and the Secretary of the Air Force shall jointly invite not more than 3 private individuals who the Secretary of the Interior and the Secretary of the Air Force jointly determine would further the goals and objectives of the executive committee.(VI)Additional membersThe Secretary of the Interior and the Secretary of the Air Force may designate such additional members as the Secretary of the Interior and the Secretary of the Air Force jointly determine to be appropriate.(iv)OperationThe executive committee shall operate in accordance with the terms set forth in the memorandum of understanding under clause (i), which shall specify the officials or other individuals to be invited to participate in the executive committee in accordance with clause (iii).(v)ProceduresSubject to clauses (vi) and (vii), the memorandum of understanding under clause (i) shall establish procedures for—(I)creating a forum for carrying out the purpose described in clause (ii);(II)rotating the Chairperson of the executive committee; and (III)scheduling regular meetings.(vi)Chairperson and Vice Chairperson(I)In generalThe members of the executive committee shall elect from among the members—(aa)1 member to serve as the Chairperson of the executive committee; and(bb)1 member to serve as the Vice Chairperson of the executive committee.(II)DutiesThe duties of each of the Chairperson and the Vice Chairperson shall be included in the memorandum of understanding under clause (i). (vii)Meetings(I)FrequencyThe executive committee shall meet not less frequently than 3 times each calendar year.(II)Meeting locationsLocations of meetings of the executive committee shall rotate to facilitate ease of access for all executive committee members.(III)Public accessibilityMeetings of the executive committee shall—(aa)be open to the public; and(bb)provide a forum for the public to provide comment regarding the management of, and public access to, the Nevada Test and Training Range and the Desert National Wildlife Refuge.(viii)Conditions and terms of appointment(I)In generalEach member of the executive committee shall serve voluntarily and without compensation.(II)Term of appointment(aa)In generalEach member of the executive committee shall be appointed for a term of 4 years.(bb)Original membersNotwithstanding item (aa), the Secretary of the Interior and the Secretary of the Air Force shall select—(AA)½ of the original members of the executive committee to serve for a term of 4 years; and (BB)½ of the original members of the executive committee to serve for a term of 2 years.(III)Reappointment and replacementThe Secretary of the Interior and the Secretary of the Air Force may reappoint or replace a member of the executive committee if—(aa)the term of the member has expired;(bb)the member has resigned; or(cc)the position held by the member has changed to the extent that the ability of the member to represent the group or entity that the member represents has been significantly affected. (ix)LiaisonsThe Secretary of the Air Force and the Secretary of the Interior shall each appoint appropriate operational and land management personnel of the Department of the Air Force and the Department of the Interior, respectively, to participate in, and serve as liaisons to, the executive committee..7862.Lease extension for Bryan Multi-Sports Complex, Wayne County, North Carolina(a)AuthorityThe Secretary of the Air Force may extend to the City of Goldsboro the existing lease of the approximately 62-acre Bryan Multi-Sports Complex located in Wayne County, North Carolina, for the purpose of operating a sports and recreation facility for the benefit of both the Air Force and the community.(b)DurationAt the option of the Secretary of the Air Force, the lease entered into under this section may be extended for up to 30 additional years with a total lease period not to exceed 50 years.(c)Payments under the leaseThe Secretary of the Air Force may waive the requirement under section 2667(b)(4) of title 10, United States Code, with respect to the lease entered into under this section if the Secretary determines that the lease enhances the quality of life of members of the Armed Forces.(d)Sense of SenateIt is the Sense of the Senate regarding the conditions governing the extension of the current lease for the Bryan Multi-Sports Complex that—(1)the Senate has determined it is in the best interest of the community and the Air Force to extend the lease at no cost;(2)the current lease allowed the Air Force to close their sports field on Seymour-Johnson Air Force Base and resulted in a savings of $15,000 per year in utilities and grounds maintenance costs;(3)the current sports complex reduces force protection vulnerability now that the sports complex is located outside the fence line of the installation; and(4)the facility has improved the quality of life for military families stationed at Seymour-Johnson Air Force Base by allowing members of the Armed Forces and their families to have access to world class sports facilities located adjacent to the installation and on-base privatized housing with easy access by junior enlisted members residing in the dorms.EOther Matters7881.Sense of Congress on relocation of Joint Spectrum CenterIt is the Sense of Congress that Congress strongly recommends that the Director of the Defense Information Systems Agency begin the process for the relocation of the Joint Spectrum Center of the Department of Defense to the building at Fort Meade that is allocated for such center.LXXXIDepartment of Energy National Security ProgramsFOther Matters8159.Extension and expansion of limitations on importation of uranium from Russian FederationSection 3158 and the amendments made by that section shall have no force or effect.FIntelligence Authorization Act for Fiscal Year 20219001.Short titleThis division may be cited as the Intelligence Authorization Act for Fiscal Year 2021.9002.DefinitionsIn this division:(1)Congressional intelligence committeesThe term congressional intelligence committees has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(2)Intelligence communityThe term intelligence community has the meaning given such term in such section. XCIIntelligence activities9101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2021 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:(1)The Office of the Director of National Intelligence.(2)The Central Intelligence Agency.(3)The Department of Defense.(4)The Defense Intelligence Agency.(5)The National Security Agency.(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.(7)The Coast Guard.(8)The Department of State.(9)The Department of the Treasury.(10)The Department of Energy.(11)The Department of Justice.(12)The Federal Bureau of Investigation.(13)The Drug Enforcement Administration.(14)The National Reconnaissance Office.(15)The National Geospatial-Intelligence Agency.(16)The Department of Homeland Security.9102.Classified Schedule of Authorizations(a)Specifications of amountsThe amounts authorized to be appropriated under section 9101 for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 9101, are those specified in the classified Schedule of Authorizations prepared to accompany this division.(b)Availability of classified Schedule of Authorizations(1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.(2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch of the Federal Government.(3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—(A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));(B)to the extent necessary to implement the budget; or(C)as otherwise required by law.9103.Intelligence Community Management Account(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2021 the sum of $731,200,000.(b)Classified authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2021 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 9102(a). XCIICentral Intelligence Agency retirement and disability system9201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund $514,000,000 for fiscal year 2021. XCIIIIntelligence community mattersAGeneral intelligence community matters9301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this division shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.9302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this division for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.9303.Clarification of authorities and responsibilities of National Manager for National Security Telecommunications and Information Systems SecurityIn carrying out the authorities and responsibilities of the National Manager for National Security Telecommunications and Information Systems Security under National Security Directive 42 (signed by the President on July 5, 1990), the National Manager shall not supervise, oversee, or execute, either directly or indirectly, any aspect of the National Intelligence Program.9304.Continuity of operations plans for certain elements of the intelligence community in the case of a national emergency(a)Definition of covered national emergencyIn this section, the term covered national emergency means the following: (1)A major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).(2)An emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191). (3)A national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.). (4)A public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d).(b)In generalThe Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the National Reconnaissance Office, the Director of the Defense Intelligence Agency, the Director of the National Security Agency, and the Director of the National Geospatial-Intelligence Agency shall each establish continuity of operations plans for use in the case of covered national emergencies for the element of the intelligence community concerned.(c)Submission to Congress(1)Director of National Intelligence and Director of the Central Intelligence AgencyNot later than 7 days after the date on which a covered national emergency is declared, the Director of National Intelligence and the Director of the Central Intelligence Agency shall each submit to the congressional intelligence committees the plan established under subsection (b) for that emergency for the element of the intelligence community concerned. (2)Director of National Reconnaissance Office, Director of Defense Intelligence Agency, Director of National Security Agency, and Director of National Geospatial-Intelligence AgencyNot later than 7 days after the date on which a covered national emergency is declared, the Director of the National Reconnaissance Office, the Director of the Defense Intelligence Agency, the Director of the National Security Agency, and the Director of the National Geospatial-Intelligence Agency shall each submit the plan established under subsection (b) for that emergency for the element of the intelligence community concerned to the following: (A)The congressional intelligence committees. (B)The Committee on Armed Services of the Senate. (C)The Committee on Armed Services of the House of Representatives. (d)UpdatesDuring a covered national emergency, the Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the National Reconnaissance Office, the Director of the Defense Intelligence Agency, the Director of the National Security Agency, and the Director of the National Geospatial-Intelligence Agency shall each submit any updates to the plans submitted under subsection (c)—(1)in accordance with that subsection; and (2)in a timely manner consistent with section 501 of the National Security Act of 1947 (50 U.S.C. 3091). 9305.Application of Executive Schedule level III to position of Director of National Reconnaissance OfficeSection 5314 of title 5, United States Code, is amended by adding at the end the following:Director of the National Reconnaissance Office..9306.National Intelligence University(a)In generalTitle X of the National Security Act of 1947 (50 U.S.C. 3191 et seq.) is amended by adding at the end the following: DNational Intelligence University1031.Transfer dateIn this subtitle, the term transfer date means the date on which the National Intelligence University is transferred from the Defense Intelligence Agency to the Director of National Intelligence under section 5324(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). 1032.Degree-granting authority(a)In generalBeginning on the transfer date, under regulations prescribed by the Director of National Intelligence, the President of the National Intelligence University may, upon the recommendation of the faculty of the University, confer appropriate degrees upon graduates who meet the degree requirements.(b)LimitationA degree may not be conferred under this section unless— (1)the Secretary of Education has recommended approval of the degree in accordance with the Federal Policy Governing Granting of Academic Degrees by Federal Agencies; and(2)the University is accredited by the appropriate academic accrediting agency or organization to award the degree, as determined by the Secretary of Education.(c)Congressional notification requirements(1)Actions on nonaccreditationBeginning on the transfer date, the Director shall promptly— (A)notify the congressional intelligence committees of any action by the Middle States Commission on Higher Education, or other appropriate academic accrediting agency or organization, to not accredit the University to award any new or existing degree; and(B)submit to such committees a report containing an explanation of any such action.(2)Modification or redesignation of degree-granting authorityBeginning on the transfer date, upon any modification or redesignation of existing degree-granting authority, the Director shall submit to the congressional intelligence committees a report containing— (A)the rationale for the proposed modification or redesignation; and (B)any subsequent recommendation of the Secretary of Education with respect to the proposed modification or redesignation.1033.Faculty members; employment and compensation(a)Authority of DirectorBeginning on the transfer date, the Director of National Intelligence may employ as many professors, instructors, and lecturers at the National Intelligence University as the Director considers necessary.(b)Compensation of faculty membersThe compensation of persons employed under this section shall be as prescribed by the Director. (c)Compensation planThe Director shall provide each person employed as a professor, instructor, or lecturer at the University on the transfer date an opportunity to elect to be paid under the compensation plan in effect on the day before the transfer date (with no reduction in pay) or under the authority of this section.1034.Acceptance of faculty research grantsThe Director of National Intelligence may authorize the President of the National Intelligence University to accept qualifying research grants in the same manner and to the same degree as the President of the National Defense University under section 2165(e) of title 10, United States Code.1035.Continued applicability of the Federal Advisory Committee Act to the Board of VisitorsThe Federal Advisory Committee Act (5 U.S.C. App.) shall continue to apply to the Board of Visitors of the National Intelligence University on and after the transfer date..(b)Conforming amendmentsSection 5324 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended—(1)in subsection (b)(1)(C), by striking subsection (e)(2) and inserting section 1032(b) of the National Security Act of 1947; (2)by striking subsections (e) and (f); and (3)by redesignating subsections (g) and (h) as subsections (e) and (f), respectively. (c)Clerical amendmentThe table of contents of the National Security Act of 1947 is amended by inserting after the item relating to section 1024 the following:Subtitle D—National Intelligence UniversitySec. 1031. Transfer date.Sec. 1032. Degree-granting authority.Sec. 1033. Faculty members; employment and compensation. Sec. 1034. Acceptance of faculty research grants.Sec. 1035. Continued applicability of the Federal Advisory Committee Act to the Board of Visitors..9307.Requiring facilitation of establishment of Social Media Data and Threat Analysis Center(a)Requirement to facilitate establishmentSubsection (c)(1) of section 5323 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended, by striking may and inserting shall.(b)Deadline to facilitate establishmentSuch subsection is further amended by striking The Director and inserting Not later than 180 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2021, the Director.(c)Conforming amendments(1)ReportingSubsection (d) of such section is amended—(A)in the matter before paragraph (1), by striking If the Director and all that follows through the Center, the and inserting The; and(B)in paragraph (1), by striking 180 days after the date of the enactment of this Act and inserting 180 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2021.(2)FundingSubsection (f) of such section is amended by striking fiscal year 2020 and 2021 and inserting fiscal year 2021 and 2022.(3)ClericalSubsection (c) of such section is amended—(A)in the subsection heading, by striking Authority and inserting Requirement; and(B)in paragraph (1), in the paragraph heading, by striking Authority and inserting Requirement.9308.Data collection on attrition in intelligence community(a)Standards for data collection(1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall establish standards for collecting data relating to attrition in the intelligence community workforce across demographics, specialities, and length of service.(2)Inclusion of certain candidatesThe Director shall include, in the standards established under paragraph (1), standards for collecting data from candidates who accepted conditional offers of employment but chose to withdraw from the hiring process before entering into service, including data with respect to the reasons such candidates chose to withdraw. (b)Collection of dataNot later than 120 days after the date of the enactment of this Act, each element of the intelligence community shall begin collecting data on workforce and candidate attrition in accordance with the standards established under subsection (a).(c)Annual reportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Director shall submit to the congressional intelligence committees a report on workforce and candidate attrition in the intelligence community that includes—(1)the findings of the Director based on the data collected under subsection (b); (2)recommendations for addressing any issues identified in those findings; and(3)an assessment of timeliness in processing hiring applications of individuals previously employed by an element of the intelligence community, consistent with the Trusted Workforce 2.0 initiative sponsored by the Security Clearance, Suitability, and Credentialing Performance Accountability Council. 9309.Limitation on delegation of responsibility for program management of information-sharing environment(a)In generalSection 1016(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(b)), as amended by section 6402(a) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), is further amended—(1)in paragraph (1), in the matter before subparagraph (A), by striking Director of National Intelligence and inserting President;(2)in paragraph (2), by striking Director of National Intelligence both places it appears and inserting President; and(3)by adding at the end the following:(3)Delegation(A)In generalSubject to subparagraph (B), the President may delegate responsibility for carrying out this subsection.(B)LimitationThe President may not delegate responsibility for carrying out this subsection to the Director of National Intelligence..(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2020. 9310.Improvements to provisions relating to intelligence community information technology environmentSection 6312 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92) is amended by striking subsections (e) through (i) and inserting the following:(e)Long-term roadmapNot later than 180 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2021, the Director of National Intelligence shall develop and maintain a long-term roadmap for the intelligence community information technology environment.(f)Business planNot later than 180 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2021, the Director of National Intelligence shall develop and maintain a business plan to implement the long-term roadmap required by subsection (e)..9311.Requirements and authorities for Director of the Central Intelligence Agency to improve education in science, technology, engineering, arts, and mathematicsThe Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.) is amended by adding the following:24.Improvement of education in science, technology, engineering, arts, and mathematics(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity includes a department or agency of the Federal Government, a State, a political subdivision of a State, an individual, and a not-for-profit or other organization in the private sector.(2)Educational institutionThe term educational institution includes any public or private elementary school or secondary school, institution of higher education, college, university, or any other profit or nonprofit institution that is dedicated to improving science, technology, engineering, the arts, mathematics, business, law, medicine, or other fields that promote development and education relating to science, technology, engineering, the arts, or mathematics.(3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States.(b)RequirementsThe Director shall, on a continuing basis—(1)identify actions that the Director may take to improve education in the scientific, technology, engineering, arts, and mathematics (known as STEAM) skills necessary to meet the long-term national security needs of the United States for personnel proficient in such skills; and(2)establish and conduct programs to carry out such actions.(c)Authorities(1)In generalThe Director, in support of educational programs in science, technology, engineering, the arts, and mathematics, may—(A)award grants to eligible entities;(B)provide cash awards and other items to eligible entities;(C)accept voluntary services from eligible entities;(D)support national competition judging, other educational event activities, and associated award ceremonies in connection with such educational programs; and(E)enter into one or more education partnership agreements with educational institutions in the United States for the purpose of encouraging and enhancing study in science, technology, engineering, the arts, and mathematics disciplines at all levels of education.(2)Education partnership agreements(A)Nature of assistance providedUnder an education partnership agreement entered into with an educational institution under paragraph (1)(E), the Director may provide assistance to the educational institution by—(i)loaning equipment to the educational institution for any purpose and duration in support of such agreement that the Director considers appropriate;(ii)making personnel available to teach science courses or to assist in the development of science courses and materials for the educational institution;(iii)providing sabbatical opportunities for faculty and internship opportunities for students;(iv)involving faculty and students of the educational institution in Agency projects, including research and technology transfer or transition projects;(v)cooperating with the educational institution in developing a program under which students may be given academic credit for work on Agency projects, including research and technology transfer for transition projects; and(vi)providing academic and career advice and assistance to students of the educational institution.(B)PrioritiesIn entering into education partnership agreements under paragraph (1)(E), the Director shall prioritize entering into education partnership agreements with the following:(i)Historically Black colleges and universities and other minority-serving institutions, as described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(ii)Educational institutions serving women, members of minority groups, and other groups of individuals who traditionally are involved in the science, technology, engineering, arts, and mathematics professions in disproportionately low numbers.(d)Designation of advisorThe Director shall designate one or more individuals within the Agency to advise and assist the Director regarding matters relating to science, technology, engineering, the arts, and mathematics education and training..BReports and assessments pertaining to intelligence community9321.Assessment by the Comptroller General of the United States on efforts of the intelligence community and the Department of Defense to identify and mitigate risks posed to the intelligence community and the Department by the use of direct-to-consumer genetic testing by the Government of the People's Republic of China(a)Assessment requiredThe Comptroller General of the United States shall assess the efforts of the intelligence community and the Department of Defense to identify and mitigate the risks posed to the intelligence community and the Department by the use of direct-to-consumer genetic testing by the Government of the People's Republic of China. (b)Report required(1)Definition of United States direct-to-consumer genetic testing companyIn this subsection, the term United States direct-to-consumer genetic testing company means a private entity that— (A)carries out direct-to-consumer genetic testing; and (B)is organized under the laws of the United States or any jurisdiction within the United States. (2)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to Congress, including the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives, a report on the assessment required by subsection (a).(3)ElementsThe report required by paragraph (2) shall include the following: (A)A description of key national security risks and vulnerabilities associated with direct-to-consumer genetic testing, including— (i)how the Government of the People's Republic of China may be using data provided by personnel of the intelligence community and the Department through direct-to-consumer genetic tests; and(ii)how ubiquitous technical surveillance may amplify those risks.(B)An assessment of the extent to which the intelligence community and the Department have identified risks and vulnerabilities posed by direct-to-consumer genetic testing and have sought to mitigate such risks and vulnerabilities, or have plans for such mitigation, including the extent to which the intelligence community has determined— (i)in which United States direct-to-consumer genetic testing companies the Government of the People's Republic of China or entities owned or controlled by the Government of the People's Republic of China have an ownership interest; and (ii)which United States direct-to-consumer genetic testing companies may have sold data to the Government of the People's Republic of China or entities owned or controlled by the Government of the People's Republic of China.(C)Such recommendations as the Comptroller General may have for action by the intelligence community and the Department to improve the identification and mitigation of risks and vulnerabilities posed by the use of direct-to-consumer genetic testing by the Government of the People's Republic of China. (4)FormThe report required by paragraph (2) shall be submitted in unclassified form, but may include a classified annex. (c)CooperationThe heads of relevant elements of the intelligence community and components of the Department shall— (1)fully cooperate with the Comptroller General in conducting the assessment required by subsection (a); and (2)provide any information and data required by the Comptroller General to conduct the assessment.9322.Report on use by intelligence community of hiring flexibilities and expedited human resources practices to assure quality and diversity in the workforce of the intelligence community(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on how elements of the intelligence community are exercising hiring flexibilities and expedited human resources practices afforded under section 3326 of title 5, United States Code, and subpart D of part 315 of title 5, Code of Federal Regulations, or successor regulation, to assure quality and diversity in the workforce of the intelligence community.(b)ObstaclesThe report submitted under subsection (a) shall include identification of any obstacles encountered by the intelligence community in exercising the authorities described in such subsection. 9323.Report on signals intelligence priorities and requirements(a)Report requiredNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on signals intelligence priorities and requirements subject to Presidential Policy Directive 28.(b)ElementsThe report required by subsection (a) shall cover the following:(1)The implementation of the annual process for advising the Director on signals intelligence priorities and requirements described in section 3 of Presidential Policy Directive 28.(2)The signals intelligence priorities and requirements as of the most recent annual process.(3)The application of such priorities and requirements to the signals intelligence collection efforts of the intelligence community.(4)The contents of the classified annex referenced in section 3 of Presidential Policy Directive 28.(c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.9324.Assessment of demand for student loan repayment program benefit(a)In generalNot later than 90 days after the date of the enactment of this Act, the head of each element of the intelligence community shall—(1)calculate the number of personnel of that element who qualify for a student loan repayment program benefit; (2)compare the number calculated under paragraph (1) to the number of personnel who apply for such a benefit;(3)provide recommendations for how to structure such a program to optimize participation and enhance the effectiveness of the benefit as a retention tool, including with respect to the amount of the benefit offered and the length of time an employee receiving a benefit is required to serve under a continuing service agreement; and (4)identify any shortfall in funds or authorities needed to provide such a benefit.(b)Inclusion in fiscal year 2022 budget submissionThe Director of National Intelligence shall include in the budget justification materials submitted to Congress in support of the budget for the intelligence community for fiscal year 2022 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report on the findings of the elements of the intelligence community under subsection (a). 9325.Assessment of intelligence community demand for child care(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the heads of the elements of the intelligence community specified in subsection (b), shall submit to the congressional intelligence committees a report that includes—(1)a calculation of the total annual demand for child care by employees of such elements, at or near the workplaces of such employees, including a calculation of the demand for early morning and evening child care;(2)an identification of any shortfall between the demand calculated under paragraph (1) and the child care supported by such elements as of the date of the report; (3)an assessment of options for addressing any such shortfall, including options for providing child care at or near the workplaces of employees of such elements; (4)an identification of the advantages, disadvantages, security requirements, and costs associated with each such option;(5)a plan to meet, by the date that is 5 years after the date of the report—(A)the demand calculated under paragraph (1); or (B)an alternative standard established by the Director for child care available to employees of such elements; and(6)an assessment of needs of specific elements of the intelligence community, including any Government-provided child care that could be collocated with a workplace of employees of such an element and any available child care providers in the proximity of such a workplace.(b)Elements specifiedThe elements of the intelligence community specified in this subsection are the following:(1)The Central Intelligence Agency.(2)The National Security Agency. (3)The Defense Intelligence Agency. (4)The National Geospatial-Intelligence Agency. (5)The National Reconnaissance Office. (6)The Office of the Director of National Intelligence. 9326.Open source intelligence strategies and plans for the intelligence community(a)Requirement for survey and evaluation of customer feedbackNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the head of each element of the intelligence community, shall—(1)conduct a survey of the open source intelligence requirements, goals, monetary and property investments, and capabilities for each element of the intelligence community; and(2)evaluate the usability and utility of the Open Source Enterprise by soliciting customer feedback and evaluating such feedback.(b)Requirement for overall strategy and for intelligence community, plan for improving usability of Open Source Enterprise, and risk analysis of creating open source centerNot later than 180 days after the date of the enactment of this Act, the Director, in coordination with the head of each element of the intelligence community and using the findings of the Director with respect to the survey conducted under subsection (a), shall—(1)develop a strategy for open source intelligence collection, analysis, and production that defines the overarching goals, roles, responsibilities, and processes for such collection, analysis, and production for the intelligence community;(2)develop a plan for improving usability and utility of the Open Source Enterprise based on the customer feedback solicited under subsection (a)(2); and(3)conduct a risk and benefit analysis of creating an open source center independent of any current intelligence community element.(c)Requirement for plan for centralized data repositoryNot later than 270 days after the date of the enactment of this Act and using the findings of the Director with respect to the survey and evaluation conducted under subsection (a), the strategy and plan developed under subsection (b), and the risk and benefit analysis conducted under such subsection, the Director shall develop a plan for a centralized data repository of open source intelligence that enables all elements of the intelligence community—(1)to use such repository for their specific requirements; and(2)to derive open source intelligence advantages.(d)Requirement for cost-sharing modelNot later than 1 year after the date of the enactment of this Act and using the findings of the Director with respect to the survey and evaluation conducted under subsection (a), the strategy and plan developed under subsection (b), the risk and benefit analysis conducted under such subsection, and the plan developed under subsection (c), the Director shall develop a cost-sharing model that leverages the open source intelligence investments of each element of the intelligence community for the beneficial use of the entire intelligence community.(e)Congressional briefingNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the Defense Intelligence Agency, the Director of the National Geospatial-Intelligence Agency, and the Director of the National Security Agency shall jointly brief the congressional intelligence committees on—(1)the strategy developed under paragraph (1) of subsection (b); (2)the plan developed under paragraph (2) of such subsection;(3)the plan developed under subsection (c); and(4)the cost-sharing model developed under subsection (d). XCIVSecurity clearances and trusted workforce9401.Exclusivity, consistency, and transparency in security clearance procedures, and right to appeal(a)Exclusivity of proceduresSection 801 of the National Security Act of 1947 (50 U.S.C. 3161) is amended by adding at the end the following:(c)ExclusivityExcept as provided in subsection (b) and subject to sections 801A and 801B, the procedures established pursuant to subsection (a) and promulgated and set forth under subpart A of title 32, Code of Federal Regulations, or successor regulations, shall be the exclusive procedures by which decisions about eligibility for access to classified information are governed..(b)TransparencySuch section is further amended by adding at the end the following:(d)Publication(1)In generalNot later than 180 days after the date of the enactment of this subsection, the President shall—(A)publish in the Federal Register the procedures established pursuant to subsection (a); or(B)submit to Congress a certification that the procedures currently in effect that govern access to classified information as described in subsection (a)—(i)are published in the Federal Register; and(ii)comply with the requirements of subsection (a).(2)UpdatesWhenever the President makes a revision to a procedure established pursuant to subsection (a), the President shall publish such revision in the Federal Register not later than 30 days before the date on which the revision becomes effective..(c)Consistency(1)In generalTitle VIII of the National Security Act of 1947 (50 U.S.C. 3161 et seq.) is amended by inserting after section 801 the following:801A.Decisions relating to access to classified information(a)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.(2)Classified InformationThe term classified information includes sensitive compartmented information, restricted data, restricted handling information, and other compartmented information.(3)Eligibility for access to classified informationThe term eligibility for access to classified information has the meaning given such term in the procedures established pursuant to section 801(a).(b)In generalEach head of an agency that makes a determination regarding eligibility for access to classified information shall ensure that in making the determination, the head of the agency or any person acting on behalf of the head of the agency—(1)does not violate any right or protection enshrined in the Constitution of the United States, including rights articulated in the First, Fifth, and Fourteenth Amendments;(2)does not discriminate for or against an individual on the basis of race, ethnicity, color, religion, sex, national origin, age, or handicap;(3)is not carrying out—(A)retaliation for political activities or beliefs; or(B)a coercion or reprisal described in section 2302(b)(3) of title 5, United States Code; and(4)does not violate section 3001(j)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(1))..(2)Clerical amendmentThe table of contents in the matter preceding section 2 of the National Security Act of 1947 (50 U.S.C. 3002) is amended by inserting after the item relating to section 801 the following:Sec. 801A. Decisions relating to access to classified information..(d)Right to appeal(1)In generalSuch title, as amended by subsection (c), is further amended by inserting after section 801A the following:801B.Right to appeal(a)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code.(2)Covered personThe term covered person means a person, other than the President and Vice President, currently or formerly employed in, detailed to, assigned to, or issued an authorized conditional offer of employment for a position that requires access to classified information by an agency, including the following:(A)A member of the Armed Forces.(B)A civilian.(C)An expert or consultant with a contractual or personnel obligation to an agency.(D)Any other category of person who acts for or on behalf of an agency as determined by the head of the agency.(3)Eligibility for access to classified informationThe term eligibility for access to classified information has the meaning given such term in the procedures established pursuant to section 801(a).(4)Need for accessThe term need for access has such meaning as the President may define in the procedures established pursuant to section 801(a).(5)Reciprocity of clearanceThe term reciprocity of clearance, with respect to a denial by an agency, means that the agency, with respect to a covered person—(A)failed to accept a security clearance background investigation as required by paragraph (1) of section 3001(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(d));(B)failed to accept a transferred security clearance background investigation required by paragraph (2) of such section;(C)subjected the covered person to an additional investigative or adjudicative requirement in violation of paragraph (3) of such section; or(D)conducted an investigation in violation of paragraph (4) of such section.(6)Security Executive AgentThe term Security Executive Agent means the officer serving as the Security Executive Agent pursuant to section 803.(b)Agency review(1)In generalNot later than 180 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2021, each head of an agency shall, consistent with the interest of national security, establish and publish in the Federal Register a process by which a covered person to whom eligibility for access to classified information was denied or revoked by the agency or for whom reciprocity of clearance was denied by the agency can appeal that denial or revocation within the agency.(2)ElementsThe process required by paragraph (1) shall include the following:(A)In the case of a covered person to whom eligibility for access to classified information or reciprocity of clearance is denied or revoked by an agency, the following:(i)The head of the agency shall provide the covered person with a written—(I)detailed explanation of the basis for the denial or revocation as the head of the agency determines is consistent with the interests of national security and as permitted by other applicable provisions of law; and(II)notice of the right of the covered person to a hearing and appeal under this subsection.(ii)Not later than 30 days after receiving a request from the covered person for copies of the documents that formed the basis of the agency's decision to revoke or deny, including the investigative file, the head of the agency shall provide to the covered person copies of such documents as—(I)the head of the agency determines is consistent with the interests of national security; and(II)permitted by other applicable provisions of law, including—(aa)section 552 of title 5, United States Code (commonly known as the Freedom of Information Act);(bb)section 552a of such title (commonly known as the Privacy Act of 1974); and(cc)such other provisions of law relating to the protection of confidential sources and privacy of individuals.(iii)(I)The covered person shall have the opportunity to retain counsel or other representation at the covered person’s expense.(II)Upon the request of the covered person, and a showing that the ability to review classified information is essential to the resolution of an appeal under this subsection, counsel or other representation retained under this clause shall be considered for access to classified information for the limited purposes of such appeal.(iv)(I)The head of the agency shall provide the covered person an opportunity, at a point in the process determined by the agency head—(aa)to appear personally before an adjudicative or other authority, other than the investigating entity, and to present to such authority relevant documents, materials, and information, including evidence that past problems relating to the denial or revocation have been overcome or sufficiently mitigated; and(bb)to call and cross-examine witnesses before such authority, unless the head of the agency determines that calling and cross-examining witnesses is not consistent with the interests of national security.(II)The head of the agency shall make, as part of the security record of the covered person, a written summary, transcript, or recording of any appearance under item (aa) of subclause (I) or of any calling or cross-examining of witnesses under item (bb) of such subclause.(v)On or before the date that is 30 days after the date on which the covered person receives copies of documents under clause (ii), the covered person may request a hearing of the decision to deny or revoke by filing a written appeal with the head of the agency.(B)A requirement that each review of a decision under this subsection is completed on average not later than 180 days after the date on which a hearing is requested under subparagraph (A)(v).(3)Agency review panels(A)In generalEach head of an agency shall establish a panel to hear and review appeals under this subsection.(B)Membership(i)CompositionEach panel established by the head of an agency under subparagraph (A) shall be composed of at least three employees of the agency selected by the agency head, two of whom shall not be members of the security field.(ii)TermsA term of service on a panel established by the head of an agency under subparagraph (A) shall not exceed 2 years.(C)Decisions(i)WrittenEach decision of a panel established under subparagraph (A) shall be in writing and contain a justification of the decision.(ii)ConsistencyEach head of an agency that establishes a panel under subparagraph (A) shall ensure that each decision of the panel is consistent with the interests of national security and applicable provisions of law.(iii)OverturnThe head of an agency may overturn a decision of the panel if, not later than 30 days after the date on which the panel issues the decision, the agency head personally exercises the authority granted by this clause to overturn such decision.(iv)FinalityEach decision of a panel established under subparagraph (A) or overturned pursuant to clause (iii) of this subparagraph shall be final.(D)Access to classified informationThe head of an agency that establishes a panel under subparagraph (A) shall afford access to classified information to the members of the panel as the agency head determines—(i)necessary for the panel to hear and review an appeal under this subsection; and(ii)consistent with the interests of national security.(4)Representation by counsel(A)In generalEach head of an agency shall ensure that, under this subsection, a covered person appealing a decision of the head's agency under this subsection has an opportunity to retain counsel or other representation at the covered person’s expense.(B)Access to classified information(i)In generalUpon the request of a covered person appealing a decision of an agency under this subsection and a showing that the ability to review classified information is essential to the resolution of the appeal under this subsection, the head of the agency shall sponsor an application by the counsel or other representation retained under this paragraph for access to classified information for the limited purposes of such appeal.(ii)Extent of accessCounsel or another representative who is cleared for access under this subparagraph may be afforded access to relevant classified materials to the extent consistent with the interests of national security.(5)Publication of decisions(A)In generalEach head of an agency shall publish each final decision on an appeal under this subsection.(B)RequirementsIn order to ensure transparency, oversight by Congress, and meaningful information for those who need to understand how the clearance process works, each publication under subparagraph (A) shall be—(i)made in a manner that is consistent with section 552 of title 5, United States Code, as amended by the Electronic Freedom of Information Act Amendments of 1996 (Public Law 104–231);(ii)published to explain the facts of the case, redacting personally identifiable information and sensitive program information; and(iii)made available on a website that is searchable by members of the public.(c)Period of time for the right to appeal(1)In generalExcept as provided in paragraph (2), any covered person who has been the subject of a decision made by the head of an agency to deny or revoke eligibility for access to classified information shall retain all rights to appeal under this section until the conclusion of the appeals process under this section.(2)Waiver of rights(A)PersonsAny covered person may voluntarily waive the covered person's right to appeal under this section and such waiver shall be conclusive.(B)AgenciesThe head of an agency may not require a covered person to waive the covered person's right to appeal under this section for any reason.(d)Waiver of availability of procedures for national security interest(1)In generalIf the head of an agency determines that a procedure established under subsection (b) cannot be made available to a covered person in an exceptional case without damaging a national security interest of the United States by revealing classified information, such procedure shall not be made available to such covered person.(2)FinalityA determination under paragraph (1) shall be final and conclusive and may not be reviewed by any other official or by any court.(3)Reporting(A)Case-by-case(i)In generalIn each case in which the head of an agency determines under paragraph (1) that a procedure established under subsection (b) cannot be made available to a covered person, the agency head shall, not later than 30 days after the date on which the agency head makes such determination, submit to the Security Executive Agent and to the congressional intelligence committees a report stating the reasons for the determination.(ii)FormA report submitted under clause (i) may be submitted in classified form as necessary.(B)Annual reports(i)In generalNot less frequently than once each fiscal year, the Security Executive Agent shall submit to the congressional intelligence committees a report on the determinations made under paragraph (1) during the previous fiscal year.(ii)ContentsEach report submitted under clause (i) shall include, for the period covered by the report, the following:(I)The number of cases and reasons for determinations made under paragraph (1), disaggregated by agency.(II)Such other matters as the Security Executive Agent considers appropriate.(e)Denials and revocations under other provisions of law(1)Rule of constructionNothing in this section shall be construed to limit or affect the responsibility and power of the head of an agency to deny or revoke eligibility for access to classified information or to deny reciprocity of clearance in the interest of national security.(2)Denials and revocationThe power and responsibility to deny or revoke eligibility for access to classified information or to deny reciprocity of clearance pursuant to any other provision of law or Executive order may be exercised only when the head of an agency determines that an applicable process established under this section cannot be invoked in a manner that is consistent with national security.(3)FinalityA determination under paragraph (2) shall be final and conclusive and may not be reviewed by any other official or by any court.(4)Reporting(A)Case-by-case(i)In generalIn each case in which the head of an agency determines under paragraph (2) that a determination relating to a denial or revocation of eligibility for access to classified information or denial of reciprocity of clearance could not be made pursuant to a process established under this section, the agency head shall, not later than 30 days after the date on which the agency head makes such a determination under paragraph (2), submit to the Security Executive Agent and to the congressional intelligence committees a report stating the reasons for the determination.(ii)FormA report submitted under clause (i) may be submitted in classified form as necessary.(B)Annual reports(i)In generalNot less frequently than once each fiscal year, the Security Executive Agent shall submit to the congressional intelligence committees a report on the determinations made under paragraph (2) during the previous fiscal year.(ii)ContentsEach report submitted under clause (i) shall include, for the period covered by the report, the following:(I)The number of cases and reasons for determinations made under paragraph (2), disaggregated by agency.(II)Such other matters as the Security Executive Agent considers appropriate.(f)Relationship to suitabilityNo person may use a determination of suitability under part 731 of title 5, Code of Federal Regulations, or successor regulation, for the purpose of denying a covered person the review proceedings of this section where there has been a denial or revocation of eligibility for access to classified information or a denial of reciprocity of clearance.(g)Preservation of roles and responsibilities under Executive Order 10865 and of the Defense Office of
 Hearings and AppealsNothing in this section shall be construed to diminish or otherwise affect the procedures in effect on the day before the date of the enactment of this Act for denial and revocation procedures provided to individuals by Executive Order 10865 (50 U.S.C. 3161 note; relating to safeguarding classified information within industry), or successor order, including those administered through the Defense Office of Hearings and Appeals of the Department of Defense under Department of Defense Directive 5220.6, or successor directive.(h)Rule of construction relating to certain other provisions of lawThis section and the processes and procedures established under this section shall not be construed to apply to paragraphs (6) and (7) of section 3001(j) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j))..(2)Clerical amendmentThe table of contents in the matter preceding section 2 of the National Security Act of 1947 (50 U.S.C. 3002), as amended by subsection (c), is further amended by inserting after the item relating to section 801A the following:Sec. 801B. Right to appeal..9402.Establishing process parity for security clearance revocationsSubparagraph (C) of section 3001(j)(4) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(4)) is amended to read as follows:(C)Burdens of proof(i)In generalSubject to clause (iii), in determining whether the adverse security clearance or access determination violated paragraph (1), the agency shall find that paragraph (1) was violated if the individual has demonstrated that a disclosure described in paragraph (1) was a contributing factor in the adverse security clearance or access determination taken against the individual.(ii)Circumstantial evidenceAn individual under clause (i) may demonstrate that the disclosure was a contributing factor in the adverse security clearance or access determination taken against the individual through circumstantial evidence, such as evidence that—(I)the official making the determination knew of the disclosure; and(II)the determination occurred within a period such that a reasonable person could conclude that the disclosure was a contributing factor in the determination.(iii)DefenseIn determining whether the adverse security clearance or access determination violated paragraph (1), the agency shall not find that paragraph (1) was violated if, after a finding that a disclosure was a contributing factor, the agency demonstrates by clear and convincing evidence that it would have made the same security clearance or access determination in the absence of such disclosure..9403.Federal policy on sharing of derogatory information pertaining to contractor employees in the trusted workforce(a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Security Executive Agent, in coordination with the principal members of the Performance Accountability Council and the Attorney General, shall issue a policy for the Federal Government on sharing of derogatory information pertaining to contractor employees engaged by the Federal Government.(b)Consent requirement(1)In generalThe policy issued under subsection (a) shall require, as a condition of accepting a security clearance with the Federal Government, that a contractor employee provide prior written consent for the Federal Government to share covered derogatory information with the chief security officer of the contractor employer that employs the contractor employee. (2)Covered derogatory informationFor purposes of this section, covered derogatory information—(A)is information that—(i)contravenes National Security Adjudicative Guidelines as specified in Security Executive Agent Directive 4 (10 C.F.R. 710 app. A), or any successor Federal policy;(ii)a Federal Government agency certifies is accurate and reliable;(iii)is relevant to a contractor's ability to protect against insider threats as required by section 1–202 of the National Industrial Security Program Operating Manual (NISPOM), or successor manual; and(iv)may have a bearing on the contractor employee's suitability for a position of public trust or to receive credentials to access certain facilities of the Federal Government; and(B)shall include any negative information considered in the adjudicative process, including information provided by the contractor employee on forms submitted for the processing of the contractor employee's security clearance.(c)ElementsThe policy issued under subsection (a) shall—(1)require Federal agencies, except under exceptional circumstances specified by the Security Executive Agent, to share with the contractor employer of a contractor employee engaged with the Federal Government the existence of potentially derogatory information and which National Security Adjudicative Guideline it falls under, with the exception that the Security Executive Agent may waive such requirement in circumstances the Security Executive Agent considers extraordinary;(2)require that covered derogatory information shared with a contractor employer as described in subsection (b)(1) be used by the contractor employer exclusively for risk mitigation purposes under section 1–202 of the National Industrial Security Program Operating Manual, or successor manual; (3)require Federal agencies to share any mitigation measures in place to address the derogatory information;(4)establish standards for timeliness for sharing the derogatory information;(5)specify the methods by which covered derogatory information will be shared with the contractor employer of the contractor employee;(6)allow the contractor employee, within a specified timeframe, the right—(A)to contest the accuracy and reliability of covered derogatory information;(B)to address or remedy any concerns raised by the covered derogatory information; and(C)to provide documentation pertinent to subparagraph (A) or (B) for an agency to place in relevant security clearance databases;(7)establish a procedure by which the contractor employer of the contractor employee may consult with the Federal Government prior to taking any remedial action under section 1–202 of the National Industrial Security Program Operating Manual, or successor manual, to address the derogatory information the Federal agency has provided;(8)stipulate that the chief security officer of the contractor employer is prohibited from sharing or discussing covered derogatory information with other parties, including nonsecurity professionals at the contractor employer; and(9)require companies in the National Industrial Security Program to comply with the policy.(d)Consideration of lessons learned from information-sharing program for positions of trust and security clearancesIn developing the policy issued under subsection (a), the Director shall consider, to the extent available, lessons learned from actions taken to carry out section 6611(f) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92). XCVReports and other matters9501.Report on attempts by foreign adversaries to build telecommunications and cybersecurity equipment and services for, or to provide such equipment and services to, certain allies of the United States(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and(B)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives.(2)Five Eyes countryThe term Five Eyes country means any of the following:(A)Australia.(B)Canada.(C)New Zealand.(D)The United Kingdom.(E)The United States.(b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency, the Director of the National Security Agency, and the Director of the Defense Intelligence Agency shall jointly submit to the appropriate committees of Congress a report on attempts by foreign adversaries to build telecommunications and cybersecurity equipment and services for, or to provide such equipment and services to, Five Eyes countries.(c)ElementsThe report submitted under subsection (b) shall include the following:(1)An assessment of United States intelligence sharing and intelligence and military force posture in any Five Eyes country that currently uses or intends to use telecommunications or cybersecurity equipment or services provided by a foreign adversary of the United States, including China and Russia.(2)A description and assessment of mitigation of any potential compromises or risks for any circumstance described in paragraph (1).(d)FormThe report required by subsection (b) shall include an unclassified executive summary, and may include a classified annex. 9502.Report on threats posed by use by foreign governments and entities of commercially available cyber intrusion and surveillance technology(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the threats posed by the use by foreign governments and entities of commercially available cyber intrusion and other surveillance technology.(b)ContentsThe report required by subsection (a) shall include the following:(1)Matters relating to threats described in subsection (a) as they pertain to the following:(A)The threat posed to United States persons and persons inside the United States.(B)The threat posed to United States personnel overseas.(C)The threat posed to employees of the Federal Government, including through both official and personal accounts and devices.(2)A description of which foreign governments and entities pose the greatest threats from the use of technology described in subsection (a) and the nature of those threats.(3)An assessment of the source of the commercially available cyber intrusion and other surveillance technology that poses the threats described in subsection (a), including whether such technology is made by United States companies or companies in the United States or by foreign companies.(4)An assessment of actions taken, as of the date of the enactment of this Act, by the Federal Government and foreign governments to limit the export of technology described in subsection (a) from the United States or foreign countries to foreign governments and entities in ways that pose the threats described in such subsection. (5)Matters relating to how the Federal Government, Congress, and foreign governments can most effectively mitigate the threats described in subsection (a), including matters relating to the following:(A)Working with the technology and telecommunications industry to identify and improve the security of consumer software and hardware used by United States persons and persons inside the United States that is targeted by commercial cyber intrusion and surveillance software.(B)Export controls.(C)Diplomatic pressure.(D)Trade agreements.(c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.9503.Reports on recommendations of the Cyberspace Solarium Commission(a)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, and the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Homeland Security, the Committee on Science, Space, and Technology, and the Committee on Energy and Commerce of the House of Representatives.(b)Reports requiredNot later than 180 days after the date of the enactment of this Act, each head of an agency described in subsection (c) shall submit to the appropriate committees of Congress a report on the recommendations included in the report issued by the Cyberspace Solarium Commission under section 1652(k) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232).(c)Agencies describedThe agencies described in this subsection are the following:(1)The Office of the Director of National Intelligence.(2)The Department of Homeland Security.(3)The Department of Energy.(4)The Department of Commerce.(5)The Department of Defense. (d)ContentsEach report submitted under subsection (b) by the head of an agency described in subsection (c) shall include the following:(1)An evaluation of the recommendations in the report described in subsection (b) that the agency identifies as pertaining directly to the agency.(2)A description of the actions taken, or the actions that the head of the agency may consider taking, to implement any of the recommendations (including a comprehensive estimate of requirements for appropriations to take such actions). 9504.Assessment of critical technology trends relating to artificial intelligence, microchips, and semiconductors and related supply chains(a)Assessment requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall complete a detailed assessment of critical technology trends relating to artificial intelligence, microchips, and semiconductors and related supply chains.(b)ElementsThe assessment required by subsection (a) shall include the following:(1)Export controls(A)In generalAn assessment of efforts by partner countries to enact and implement export controls and other technology transfer measures with respect to artificial intelligence, microchips, advanced manufacturing equipment, and other artificial intelligence enabled technologies critical to United States supply chains.(B)Identification of opportunities for cooperationThe assessment under subparagraph (A) shall identify opportunities for further cooperation with international partners on a multilateral and bilateral basis to strengthen export control regimes and address technology transfer threats.(2)Semiconductor supply chains(A)In generalAn assessment of global semiconductor supply chains, including areas to reduce United States vulnerabilities and maximize points of leverage.(B)Analysis of potential effectsThe assessment under subparagraph (A) shall include an analysis of the potential effects of significant geopolitical shifts, including those related to Taiwan.(C)Identification of opportunities for diversificationThe assessment under subparagraph (A) shall also identify opportunities for diversification of United States supply chains, including an assessment of cost, challenges, and opportunities to diversify manufacturing capabilities on a multinational basis.(3)Computing powerAn assessment of trends relating to computing power and the effect of such trends on global artificial intelligence development and implementation, in consultation with the Director of the Intelligence Advanced Research Projects Activity, the Director of the Defense Advanced Research Projects Agency, and the Director of the National Institute of Standards and Technology, including forward-looking assessments of how computing resources may affect United States national security, innovation, and implementation relating to artificial intelligence.(c)Report(1)Definition of appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means—(A)the Select Committee on Intelligence, the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate; and(B)the Permanent Select Committee on Intelligence, the Committee on Armed Services, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives.(2)In generalNot later than 180 days after the date of the enactment of this Act, the Director shall submit to the appropriate committees of Congress a report on the findings of the Director with respect to the assessment completed under subsection (a).(3)FormThe report submitted under paragraph (2) shall be submitted in unclassified form, but may include a classified annex. 9505.Combating Chinese influence operations in the United States and strengthening civil liberties protections(a)Updates to annual reports on influence operations and campaigns in the United States by the Chinese Communist PartySection 1107(b) of the National Security Act of 1947 (50 U.S.C. 3237(b)) is amended—(1)by redesignating paragraph (8) as paragraph (9); and(2)by inserting after paragraph (7) the following: (8)An identification of influence activities and operations employed by the Chinese Communist Party against the United States science and technology sectors, specifically employees of the United States Government, researchers, scientists, and students in the science and technology sector in the United States..(b)Plan for Federal Bureau of Investigation to increase public awareness and detection of influence activities by the Government of the People's Republic of China(1)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation shall submit to the congressional intelligence committees a plan—(A)to increase public awareness of influence activities by the Government of the People's Republic of China; and(B)to publicize mechanisms that members of the public can use—(i)to detect such activities; and (ii)to report such activities to the Bureau. (2)ConsultationIn carrying out paragraph (1), the Director shall consult with the following: (A)The Director of the Office of Science and Technology Policy. (B)Such other stakeholders outside the intelligence community, including professional associations, institutions of higher education, businesses, and civil rights and multicultural organizations, as the Director determines relevant. (c)Recommendations of the Federal Bureau of Investigation to strengthen relationships and build trust with communities of interest(1)In generalThe Director of the Federal Bureau of Investigation, in consultation with the Assistant Attorney General for the Civil Rights Division and the Chief Privacy and Civil Liberties Officer of the Department of Justice, shall develop recommendations to strengthen relationships with communities targeted by influence activities of the Government of the People's Republic of China and build trust with such communities through local and regional grassroots outreach.(2)Submittal to CongressNot later than 1 year after the date of the enactment of this Act, the Director shall submit to Congress the recommendations developed under paragraph (1).(d)Technical correctionsThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended—(1)in section 1107 (50 U.S.C. 3237)—(A)in the section heading, by striking Communist Party of China and inserting Chinese Communist Party; and(B)by striking Communist Party of China both places it appears and inserting Chinese Communist Party; and(2)in the table of contents before section 2 (50 U.S.C. 3002), by striking the item relating to section 1107 and inserting the following new item:Sec. 1107. Annual reports on influence operations and campaigns in the United States by the Chinese Communist Party..9506.Annual report on corrupt activities of senior officials of the Chinese Communist Party(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Annual report required(1)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter through 2025, the Director of the Central Intelligence Agency shall submit to the appropriate committees of Congress a report on the corruption and corrupt activities of senior officials of the Chinese Communist Party.(2)Elements(A)In generalEach report under paragraph (1) shall include the following:(i)A description of the wealth of, and corruption and corrupt activities among, senior officials of the Chinese Communist Party.(ii)A description of any recent actions of the officials described in clause (i) that could be considered a violation, or potential violation, of United States law.(iii)A description and assessment of targeted financial measures, including potential targets for designation of the officials described in clause (i) for the corruption and corrupt activities described in that clause and for the actions described in clause (ii).(B)Scope of reportsThe first report under paragraph (1) shall include comprehensive information on the matters described in subparagraph (A). Any succeeding report under paragraph (1) may consist of an update or supplement to the preceding report under that subsection.(3)CoordinationIn preparing each report, update, or supplement under this subsection, the Director of the Central Intelligence Agency shall coordinate as follows:(A)In preparing the description required by clause (i) of paragraph (2)(A), the Director of the Central Intelligence Agency shall coordinate with the head of the Office of Intelligence and Analysis of the Department of the Treasury and the Director of the Federal Bureau of Investigation.(B)In preparing the descriptions required by clauses (ii) and (iii) of such paragraph, the Director of the Central Intelligence Agency shall coordinate with the head of the Office of Intelligence and Analysis of the Department of the Treasury.(4)FormEach report under paragraph (1) shall include an unclassified executive summary, and may include a classified annex.(c)Sense of CongressIt is the sense of Congress that the United States should undertake every effort and pursue every opportunity to expose the corruption and illicit practices of senior officials of the Chinese Communist Party, including President Xi Jinping. 9507.Report on corrupt activities of Russian and other Eastern European oligarchs(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Report requiredNot later than 100 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall submit to the appropriate committees of Congress and the Undersecretary of State for Public Diplomacy and Public Affairs a report on the corruption and corrupt activities of Russian and other Eastern European oligarchs.(c)Elements(1)In generalEach report under subsection (b) shall include the following:(A)A description of corruption and corrupt activities among Russian and other Eastern European oligarchs who support the Government of the Russian Federation, including estimates of the total assets of such oligarchs.(B)An assessment of the impact of the corruption and corrupt activities described pursuant to subparagraph (A) on the economy and citizens of Russia.(C)A description of any connections to, or support of, organized crime, drug smuggling, or human trafficking by an oligarch covered by subparagraph (A).(D)A description of any information that reveals corruption and corrupt activities in Russia among oligarchs covered by subparagraph (A).(E)A description and assessment of potential sanctions actions that could be imposed upon oligarchs covered by subparagraph (A) who support the leadership of the Government of Russia, including President Vladimir Putin. (2)Scope of reportsThe first report under subsection (a) shall include comprehensive information on the matters described in paragraph (1). Any succeeding report under subsection (a) may consist of an update or supplement to the preceding report under that subsection. (d)CoordinationIn preparing each report, update, or supplement under this section, the Director of the Central Intelligence Agency shall coordinate as follows:(1)In preparing the assessment and descriptions required by subparagraphs (A) through (D) of subsection (c)(1), the Director of the Central Intelligence Agency shall coordinate with the head of the Office of Intelligence and Analysis of the Department of the Treasury and the Director of the Federal Bureau of Investigation.(2)In preparing the description and assessment required by subparagraph (E) of such subsection, the Director of the Central Intelligence Agency shall coordinate with the head of the Office of Intelligence and Analysis of the Department of the Treasury. (e)Form(1)In generalSubject to paragraph (2), each report under subsection (b) shall include an unclassified executive summary, and may include a classified annex.(2)Unclassified form of certain informationThe information described in subsection (c)(1)(D) in each report under subsection (b) shall be submitted in unclassified form.9508.Report on biosecurity risk and disinformation by the Chinese Communist Party and the Government of the People's Republic of China(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Select Committee on Intelligence, the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Health, Education, Labor, and Pensions, and the Committee on Homeland Security and Governmental Affairs of the Senate; and(B)the Permanent Select Committee on Intelligence, the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Foreign Affairs, and the Committee on Homeland Security of the House of Representatives.(2)Critical infrastructureThe term critical infrastructure has the meaning given such term in section 1016(e) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (42 U.S.C. 5195c(e)).(b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a report identifying whether and how officials of the Chinese Communist Party and the Government of the People's Republic of China may have sought—(1)to suppress information about—(A)the outbreak of the novel coronavirus in Wuhan;(B)the spread of the virus through China; and(C)the transmission of the virus to other countries;(2)to spread disinformation relating to the pandemic; or(3)to exploit the pandemic to advance their national security interests.(c)AssessmentsThe report required by subsection (b) shall include assessments of reported actions and the effect of those actions on efforts to contain the novel coronavirus pandemic, including each of the following:(1)The origins of the novel coronavirus outbreak, the time and location of initial infections, and the mode and speed of early viral spread.(2)Actions taken by the Government of China to suppress, conceal, or misinform the people of China and those of other countries about the novel coronavirus outbreak in Wuhan.(3)The effect of disinformation or the failure of the Government of China to fully disclose details of the outbreak on response efforts of local governments in China and other countries.(4)Diplomatic, political, economic, intelligence, or other pressure on other countries and international organizations to conceal information about the spread of the novel coronavirus and the response of the Government of China to the contagion, as well as to influence or coerce early responses to the pandemic by other countries.(5)Efforts by officials of the Government of China to deny access to health experts and international health organizations to afflicted individuals in Wuhan, pertinent areas of the city, or laboratories of interest in China, including the Wuhan Institute of Virology.(6)Efforts by the Government of China, or those acting at its direction or with its assistance, to conduct cyber operations against international, national, or private health organizations conducting research relating to the novel coronavirus or operating in response to the pandemic. (7)Efforts to control, restrict, or manipulate relevant segments of global supply chains, particularly in the sale, trade, or provision of relevant medicines, medical supplies, or medical equipment as a result of the pandemic.(8)Efforts to advance the economic, intelligence, national security, and political objectives of the Government of China by exploiting vulnerabilities of foreign governments, economies, and companies under financial duress as a result of the pandemic or to accelerate economic espionage and intellectual property theft.(9)Efforts to exploit the disruption of the pharmaceutical and telecommunications industries as well as other industries tied to critical infrastructure and bilateral trade between China and the United States and between China and allies and partners of the United States in order to advance the economic and political objectives of the Government of China following the pandemic. (d)FormThe report required under subsection (b) shall be submitted in unclassified form, but may include a classified annex.9509.Report on effect of lifting of United Nations arms embargo on Islamic Republic of Iran(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate; and(2)the Permanent Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives.(b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency, in consultation with such heads of other elements of the intelligence community as the Director considers appropriate, shall submit to the appropriate committees of Congress a report on—(1)the plans of the Government of the Islamic Republic of Iran to acquire military arms if the ban on arms transfers to or from such government under United Nations Security Council resolutions are lifted; and(2)the effect such arms acquisitions may have on regional security and stability.(c)ContentsThe report submitted under subsection (b) shall include assessments relating to plans of the Government of the Islamic Republic of Iran to acquire additional weapons, the intention of other countries to provide such weapons, and the effect such acquisition and provision would have on regional stability, including with respect to each of the following:(1)The type and quantity of weapon systems under consideration for acquisition.(2)The countries of origin of such systems.(3)Likely reactions of other countries in the region to such acquisition, including the potential for proliferation by other countries in response.(4)The threat that such acquisition could present to international commerce and energy supplies in the region, and the potential implications for the national security of the United States.(5)The threat that such acquisition could present to the Armed Forces of the United States, of countries allied with the United States, and of countries partnered with the United States stationed in or deployed in the region.(6)The potential that such acquisition could be used to deliver chemical, biological, or nuclear weapons.(7)The potential for the Government of the Islamic Republic of Iran to proliferate weapons acquired in the absence of an arms embargo to regional groups, including Shi'a militia groups backed by such government.(d)FormThe report submitted under subsection (b) shall be submitted in unclassified form, but may include a classified annex. 9510.Report on Iranian activities relating to nuclear nonproliferation(a)Definition of appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate; and(2)the Permanent Select Committee on Intelligence, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives.(b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a report assessing—(1)any relevant activities potentially relating to nuclear weapons research and development by the Islamic Republic of Iran; and(2)any relevant efforts to afford or deny international access in accordance with international nonproliferation agreements.(c)AssessmentsThe report required by subsection (b) shall include assessments, for the period beginning on January 1, 2018, and ending on the date of the submittal of the report, of the following:(1)Activities to research, develop, or enrich uranium or reprocess plutonium with the intent or capability of creating weapons-grade nuclear material.(2)Research, development, testing, or design activities that could contribute to or inform construction of a device intended to initiate or capable of initiating a nuclear explosion.(3)Efforts to receive, transmit, store, destroy, relocate, archive, or otherwise preserve research, processes, products, or enabling materials relevant or relating to any efforts assessed under paragraph (1) or (2).(4)Efforts to afford or deny international access, in accordance with international nonproliferation agreements, to locations, individuals, and materials relating to activities described in paragraph (1), (2), or (3).(d)FormThe report required under subsection (b) shall be submitted in unclassified form, but may include a classified annex. 9511.Sense of Congress on Third Option FoundationIt is the sense of the Congress that—(1)the work of the Third Option Foundation to heal, help, and honor members of the special operations community of the Central Intelligence Agency and their families is invaluable; and(2)the Director of the Central Intelligence Agency should work closely with the Third Option Foundation in implementing section 19A of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b), as added by section 6412 of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020 (Public Law 116–92). Passed the Senate July 23, 2020.Secretary